Name: Council Regulation (EEC) No 4161/87 of 22 December 1987 laying down, consequent on the entry into force of the combined nomenclature, the basic duties to be adopted within the Community as constituted on 31 December 1985 for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: tariff policy;  European construction
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 395/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4161/87 of 22 December 1987 laying down, consequent on the entry into force of the combined nomenclature, the basic duties to be adopted within the Community as constituted on 31 December 1985 for the purpose of calculating the successive reductions provided for in the Act of Accession of Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, account should be taken of the principle that none of the duties resulting from the new nomenclature should be higher than those which would have been applicable on 1 January 1988 if there had been no change in the nomenclature ; whereas new basic duties which take account of this principle should therefore be fixed ; Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal and in particular Articles 32, 33 , 191 and 192 thereof, Whereas following the accession of Spain and Portugal to the Community, negotiations took place between the Community and the United States pursuant to Article XXIV (6) of the General Agreement on Tariffs and Trade ; Having regard to the proposal from the Commission, Whereas these negotiations resulted in an Agreement whereby the Community undertook, inter alia, to reduce certain customs duties on a unilateral basis during the period 1987 to 1990 ; whereas Council Regulation (EEC) No 950/68 of 28 June 1968 on the Common Customs Tariff (2) was amended accordingly by Regulation (EEC) No 750/87 (3); Whereas Regulation (EEC) No 2658/87 of the Council of 23 July 1987 on the tariff and statistical nomencla ­ ture and on the Common Customs Tariff ( ! ) has established as from 1 January 1988 a new nomenclature of goods meeting at one and the same time the requirements of both of the Common Customs Tariff and of the external trade statistics of the Community (combined nomenclature) and has laid down the autonomous and conventional rates of duty of the Common Customs Tariff, applicable at the same date ; Whereas these rates are often different to those of the previous Common Customs Tariff; Whereas , in order to maintain the Community prefe ­ rence for all the products imported from Spain and Portugal , when the customs duties applicable to them on the basis of the Act of Accession in the Community as constituted on 31 December 1985 are calculated, Whereas following a proposal from the Commission the Council determined in Regulation (EEC) No 443/86 (4) the basic duties to be adopted by the Community as constituted on 31 December 1985 for the purpose of calculating the successive reductions provided for in the Act of Accession, (2) OJ No L 172, 22 . 7 . 1968 , p. 1 . (3) OJ No L 76, 18.3 . 1987 , p. 1 . (4) OJ No L 50, 28 . 2 . 1986, p. 9 .( ») OJ No L 256, 7.9 . 1987, p. 1 . No L 395/2 Official Journal of the European Communities 31 . 12 . 87 Article 2HAS ADOPTED THIS REGULATION : Article 1 The basic duties which shall be successively reduced by the Community as constituted on 31 December 1985 as provided for in Articles 31 , 75 ( 1 ), 173 ( 1 ) and (2), 190, 243 ( 1 ), 268 (2) (a) and 360 ( 1 ) (a) (2) and (3) of the Act of Accession of Spain and Portugal shall be as set out in the Annex . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM 31 . 12 . 87 Official Journal of the European Communities No L 395/3 ANNEX BASIC DUTIES class="page"> 31 . 12 . 87 Official Journal of the European Communities No L 395/5 SECTION I LIVE ANIMALS ; ANIMAL PRODUCTS CHAPTER 1 LIVE ANIMALS Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Free 4 18 12 17 4 18 12 17 Free Free 16 + AGR (2) 16 + AGR (2) 0101 0101 11 00 0101 19 0101 19 10 0101 19 90 0101 20 0101 20 10 0101 20 90 0102 0102 10 00 0102 90 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0102 90 90 0103 0103 10 00 0103 91 0103 91 10 0103 91 90 Live horses, asses, mules and tunnies :  Horses :   Pure-bred breeding animals (')   Other :    For slaughter ( ¢)    Other  Asses, mules and hinnies :   Asses   Mules and hinnies Live bovine animals :  Pure-bred breeding animals (*)  Other :   Domestic species :    Of a weight not exceeding 220 kg . . . Of a weight exceeding 220 kg : Heifers (female bovines that have never calved) Cows     Bulls     Steers (bullocks)   Other Live swine :  Pure-bred breeding animals ( ¢)  Other :   Weighing less than 50 kg :    Domestic species Other 16 + AGR 16 + AGR (2) (2) 16 + AGR 16 + AGR (2) (2) 16 + AGR 16 + AGR (2) (2) 16 + AGR (2) Free 16 + AGR (2) Free Free Free (AGR) Free (AGR) Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2 ) In certain conditions , a levy is applicable in addition to the customs duty . No L 395/6 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0103 92   Weighing 50 kg or more :    Domestic species : 0103 92 11 Sows having farrowed at least once, of a weight of not less than 160 kg . . . . (AGR) (AGR) 0103 92 19 ---- Other .......... ......... (AGR) (AGR) 0103 92 90 --- Other ......... ......... Free Free 0104 Live sheep and goats : 0104 10  Sheep : 0104 10 10 - - Pure-bred breeding animals ( 1 ) . . . . . . . . . . . . . . . . . . Free Free 0104 10 90 -- Other .......... ......... (AGR) (AGR) 0104 20  Goats : 0104 20 10   Pure-bred breeding animals (*) 5 5 0104 20 90 - Other .......... ......... (AGR) (AGR) 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls :  Weighing not more than 185 g : 0105 11 00 - Fowls of the species Gallus domesticus . . . . . . . . . . . . . . . . . . . . . . . . . . (AGR) (AGR) 0105 19   Other : \ 0105 19 10 --- Geeseandturkeys ........ ......... (AGR) (AGR) 0105 19 90  Other : (AGR) (AGR) 0105 91 00 - Fowls of the species Gallus domesticus . . . . . . . . . . . . . . . . . . . . . . . (AGR) (AGR) 0105 99   Other : \ 0105 99 10 - - Ducks . . . (AGR) (AGR) 0105 99 20 - - - Geese . . . (AGR) (AGR) 0105 99 30 - - - Turkeys . . . (AGR) (AGR) 0105 99 50 - - Guinea fowls . . . (AGR) (AGR) 0106 00 Other live animals : I 0106 00 10 - Domestic rabbits . . . 6 6 0106 00 20  Other : 10 10 0106 00 91 - - Primarily for human consumption . . . Free Free 0106 00 99 - - Other . . . Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/7 CHAPTER 2 MEAT AND EDIBLE MEAT OFFAL Basic duties CN code Description PortugalSpain (%) (% 1 2 3 4 20 + AGR 0 20 + AGR 20 + AGR 0 20 + AGR 0 0 20 + AGR 0 20 + AGR 0 20 + AGR 0) 20 + AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR 0 0201 0201 10 0201 10 10 0201 10 90 0201 20 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 0202 10 00 0202 20 0202 20 10 Meat of bovine animals, fresh or chilled :  Carcases and half-carcases :   Of a unit weight not exceeding 136 kg for carcases or of a unit weight not exceeding 68 kg for half-carcases Of a unit weight exceeding 136 kg for carcases or of a unit weight exceeding 68 kg for half-carcases  Other cuts with bone in :   'Compensated ' quarters :  Of a unit weight not exceeding 136 kg    Of a unit weight exceeding 136 kg . Unseparated or separated forequarters :    Of a unit weight not exceeding 60 kg for unseparated forequarters or of a unit weight not exceeding 30 kg for separated forequarters    Of a unit weight exceeding 60 kg for unseparated forequarters or of a unit weight exceeding 30 kg for separated forequarters T-  Unseparated or separated hindquarters :  Of a unit weight not exceeding 75 kg for unseparated hindquarters or of a unit weight not exceeding 40 kg for separated hindquarters    Of a unit weight exceeding 75 kg for unseparated hindquarters or of a unit weight exceeding 40 kg for separated hindquarters   Other  Boneless Meat of bovine animals, frozen :  Carcases and half-carcases  Other cuts with bone in :   'Compensated ' quarters 20 + AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR 0 ) 20 + AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR20 + AGR 0 0 (') In certain conditions , a levy is applicable in addition to the customs duty . Official Journal of the European Communities 31 . 12 . 87No L 395/8 Basic duties CN code Description Spain (%) Portugal (%) 3 42 20 + AGR 0) 20 + AGR  Unseparated or separated forequarters  Unseparated or separated hindquarters  Other 20 + AGR 0) 20 + AGR 20 + AGR 0) C 1 ) 20 + AGR ( ! ) Boneless : 0202 20 30 0202 20 50 0202 20 90 0202 30 0202 30 10 0202 30 50 0202 30 90 - Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block ; 'compensated' quarters in two blocks , one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin , in one piece Crop, chuck and blade and brisket cuts (2) 20 + AGR 0 20 .+ AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR 0 20 + AGR 0   Other (AGR) 3 (AGR) 3 (AGR) (AGR) 3 (AGR) (AGR) 3 0203 0203 11 0203 11 10 0203 11 90 0203 12 0203 12 11 0203 12 19 0203 12 90 0203 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 19 90 0203 21 0203 21 10 0203 21 90 Meat of swine, fresh, chilled or frozen :  Fresh or chilled :   Carcases and half-carcases :  Of domestic swine ¢ ¢ ¢ ¢ Other   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine :     Hams and cuts thereof     Shoulders and cuts thereof    Other   Other :    Of domestic swine :  ,    Fore-ends and cuts thereof Loins and cuts thereof, with bone in . .     Bellies (streaky) and cuts thereof . . . . Other :      Boneless Other Other  Frozen :   Carcases and half-carcases :    Of domestic swine    Other (AGR) (AGR) (AGR) (AGR) (AGR) 3 (AGR) (AGR) (AGR) (AGR) (AGR) 3 (AGR) 3 (AGR) 3 (*) In certain conditions , a levy is applicable in addition to the customs duty . (2 ) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/9 Basic duties CN code Description Spain (%) Portugal % 1 2 3 4 (AGR) (AGR) 3 (AGR) (AGR) 3 (AGR) (AGR) (AGR) (AGR) (AGR) 3 (AGR) (AGR) (AGR) (AGR) (AGR) 3 0203 22 0203 22 11 0203 22 19 0203 22 90 0203 29 0203 2911 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0203 29 90 0204 0204 10 00 0204 21 00 0204 22 0204 22 10 0204 22 30 0204 22 50 0204 22 90 0204 23 00 0204 30 00 0204 41 00 0204 42 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 0204 50 0204 50 11 0204 50 13 0204 50 15 0204 50 19   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine :     Hams and cuts thereof     Shoulders and cuts thereof  Other . . .   Other :    Of domestic swine :  Fore-ends and cuts thereof     Loins and cuts thereof, with bone in . . .   Bellies (streaky) and cuts thereof Other :      Boneless Other Other Meat of sheep or goats, fresh, chilled or frozen :  Carcases and half-carcases of lamb, fresh or chilled  Other meat of sheep, fresh or chilled : Carcases and half-carcases   Other cuts with bone in : Short forequarters Chines and/or best ends Legs Other . . . .'   Boneless  Carcases and half-carcases of lamb, frozen . . . .  Other meat of sheep, frozen : Carcases and half-carcases   Other cuts with bone in :    Short forequarters    Chines and/or best ends    Legs Other   Boneless  Meat of goats :   Fresh or chilled :    Carcases and half-carcases    Short forequarters    Chines and/or best ends Legs (AGR) (AGR) (AGR) (AGR) (AGR) (AGR). (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) No L 395/ 10 Official Journal of the European Communities v 31 . 12 . 87 Basic duties CN code Description Portugal (%) Spain (%) 2 3 41 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 8 8 Free Free 0204 50 31 0204 50 39 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 0205 00 00 0206 020610 0206 10 10 0206 10 91 0206 10 95 0206 10 99 0206 21 00 0206 22 0206 22 10 0206 22 90 0206 29 0206 29 10 0206 29 91 0206 29 99 0206 30 0206 30 10 7 7    Other : Cuts with bone in _ _ _ _ Boneless cuts   Frozen :    Carcases and half-carcases    Short forequarters    Chines and/or best ends Legs    Other :     Cuts with bone in _ _ _ _ Boneless cuts Meat of horses, asses, mules or hinnies, fresh, chilled or frozen Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen :  Of bovine animals, fresh or chilled :  - For the manufacture of pharmaceutical products ( x ) Other :    Livers  Thick skirt and thin skirt    Other  Of bovine animals, frozen :   Tongues   Livers : For the manufacture of pharmaceutical products ( ¢)    Other   Other : For the manufacture of pharmaceutical products (!)    Other :     Thick skirt and thin skirt     Other  Of swine, fresh or chilled : For the manufacture of pharmaceutical products 0   Other :    Of domestic swine :     Livers     Other 20 + AGR (2) 20 + AGR (2) 4 4 4 4 Free 7 Free Free 7 Free 20 + AGR (2) 20 + AGR (2) 4 4 Free Free 0206 30 21 0206 30 31 (AGR) (AGR) (AGR) (AGR) (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2 ) In certain conditions , a levy is applicable in addition to the customs duty . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 11 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0206 30 90    Other  Of swine, frozen : 3 3 0206 41   Livers : 0206 41 10 For the manufacture of pharmaceutical products ( ¢) Other : Free Free 0206 41 91     Of domestic swine (AGR) (AGR) 0206 41 99     Other 3 3 0206 49   Other : 0206 49 10    For the manufacture of pharmaceutical products ( ¢)    Other : Free Free 0206 49 91     Of domestic swine (AGR) (AGR) 0206 49 99 ---- Other .......... . ....... 3 3 0206 80  Other, fresh or chilled : 0206 80 10   For the manufacture of pharmaceutical products (') Other : Free Free 0206 80 91    Of horses, asses, mules and hinnies 10 10 0206 80 99    Of sheep and goats 3 3 0206 90  Other, frozen : 0206 90 10   For the manufacture of pharmaceutical products ( ¢) Other : Free Free 0206 90 91    Of horses, asses, mules and hinnies 10 10 0206 90 99    Of sheep and goats 3 3 0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen : 0207 10  Poultry not cut in pieces, fresh or chilled :   Fowls of the species Gallus domesticus : 0207 10 11 Plucked and gutted, with heads and feet, known as '83 % chickens' (AGR) (AGR) 0207 10 15 Plucked and drawn, without heads and feet but with necks, hearts , livers and gizzards, known as '70 % chickens ' (AGR) (AGR) 0207 10 19 _ _ _ Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented   Turkeys : (AGR) (AGR) 0207 10 31 Plucked and drawn, without heads and feet but with necks , hearts , livers and gizzards, known as '80 % turkeys' (AGR) (AGR) 0207 10 39 _ _ _ plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '73 % turkeys ', or otherwise presented   Ducks : (AGR) (AGR) 0207 10 51    Plucked , bled, gutted but not drawn, with heads and feet , known as '85 % ducks' (AGR) (AGR) (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/ 12 Official Journal of the European Communities 31 . 12 . 87 I || Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0207 10 55 Plucked and drawn, without heads and feet but with necks, hearts , livers and (AGR) (AGR) 0207 10 59 _ _ _ plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented Geese : (AGR) (AGR) 0207 10 71 Plucked, bled, not drawn, with heads and feet, known as '82 % geese' (AGR) (AGR) 0207 10 79 plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise presented (AGR) (AGR) 0207 10 90  Poultry not cut in pieces, frozen : (AGR) (AGR) 0207 21   Fowls of the species Gallus domesticus : 0207 21 10 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % chickens' (AGR) (AGR) 0207 21 90 Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '65 % chickens', or otherwise presented (AGR) (AGR) 0207 22 Turkeys : \ 0207 22 10 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' (AGR) (AGR) 0207 22 90 _ _ _ Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '73 % turkeys', or otherwise presented (AGR) (AGR) 0207 23   Ducks, geese and guinea fowls :    Ducks : 0207 2311 _    Plucked and drawn, without heads and feet but with necks, hearts , livers and (AGR) (AGR) 0207 23 19 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented    Geese : (AGR) (AGR) 0207 23 51     Plucked, bled, not drawn, with heads and feet, known as '82 % geese' (AGR) (AGR) 0207 23 59 Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise presented (AGR) (AGR) 0207 23 90  Poultry cuts and offal (including livers), fresh or chilled : (AGR) (AGR) 0207 31 00 - Fattyliversofgeeseorducks ............................... (AGR) (AGR) 0207 39 Other : Of fowls of the species Gallus domesticus :     Cuts : 0207 39 11      With bone in : (AGR) (AGR) 0207 39 13 - - - - - - Halves or quarters . . (AGR) (AGR) 0207 39 15 _ Whole wings, with or without tips (AGR) (AGR) 31 . 12 . 87 Official Journal of the European Communities No L 395/ 13 Basic duties CN code Description Spain Portugal %) % 2 3 4 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 0207 39 31 0207 39 33 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR)   Backs, necks, backs with necks attached, rumps and wing tips .....    Breasts and cuts thereof z       Legs and cuts thereof Other     Offal , other than livers    Of turkeys :  Cuts :      Boneless      With bone in :       Halves or quarters       Whole wings, with or without tips  Backs, necks, backs with necks attached, rumps and wing tips Breasts and cuts thereof ...       Legs and cuts thereof :        Drumsticks and cuts of drumsticks Other r - Other Offal , other than livers    Of ducks, geese and guinea fowls : Cuts :      Boneless :  Of geese       Of ducks and guinea fowls      With bone in :       Halves or quarters :        Of ducks Of geese        Of guinea fowls       Whole wings, with or without tips       Backs, necks, backs with necks attached, rumps and wing tips   Breasts and cuts thereof :        Of geese _______ Of ducks and guinea fowls       Legs and cuts thereof : _______ Of geese  Of ducks and guinea fowls       Goose or duck paletots ______ Other     Offal , other than livers    Poultry livers, other than fatty livers of geese or ducks (AGR) (AGR) (AGR) (AGR) 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 39 90 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) Official Journal of the European Communities 31 . 12 . 87No L 395/ 14 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 0207 41 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) Poultry cuts and offal other than livers, frozen :  Of fowls of the species Gallus domesticus :   Cuts : Boneless    With bone in :     Halves or quarters     Whole wings, with or without tips Backs, necks, backs with necks attached, rumps and wing tips Breasts and cuts thereof     Legs and cuts thereof     Other   Offal , other than livers  Of turkeys :   Cuts :    Boneless    With bone in :     Halves or quarters Whole wings , with or without tips Backs, necks, backs with necks attached, rumps and wing tips     Breasts and cuts thereof ¢     Legs and cuts thereof :      Drumsticks and cuts thereof       Other ¢     Other -   Offal , other than livers ¢  Of ducks, geese or guinea fowls : -   Cuts : -    Boneless : -     Of geese . _ _ _ _ Of ducks and guinea fowls -    With bone in : -  Halves or quarters : -      Of ducks -      Of geese ______ Of guinea fowls -     Whole wings, with or without tips -  Backs, necks, backs with necks attached, rumps and wing tips -     Breasts and cuts thereof : ______ Of geese ______ Of ducks and guinea fowls -     Legs and cuts thereof : ______ Of geese 0207 4311 0207 43 15 (AGR) (AGR) (AGR) (AGR) 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 0207 43 51 0207 43 53 0207 43 61 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 31 . 12 . 87 Official Journal of the European Gommunities No L 395/ 15 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0207 43 63     Of ducks and guinea fowls (AGR) (AGR) 0207 43 71 _____ Goose or duck paletots (AGR) (AGR) 0207 43 81 Other (AGR) (AGR) 0207 43 90   Offal , other than livers (AGR) (AGR) 0207 50  Poultry livers, frozen : l 0207 50 10   Fatty livers of geese or ducks (AGR) (AGR) 0207 50 90   Other (AGR) (AGR) 0208 Other meat and edible meat offal, fresh, chilled or frozen : 0208 10  Of rabbits or hares : 0208 10 10   Of domestic rabbits 5 10 0208 10 90   Other . . 1,5 ¦ 3 0208 20 00 - Frogs'legs ........................................... 5 10 0208 90  Other : l 0208 90 10   Of domestic pigeons 5 10 0208 90 30   Of game, other than of rabbits or hares 1,5 3 0208 90 50   Whale and seal meat : \    Whale meat 5 Free    Other 5 10 0208 90 90   Other 7 14 0209 00 Pig fat free of lean meat and poultry fat (not rendered), fresh, chilled, frozen, salted, in brine, dried or smoked :  Subcutaneous pig fat : 0209 00 11 Fresh, chilled, frozen, salted or in brine (AGR) (AGR) 0209 00 19   Dried or smoked (AGR) (AGR) 0209 00 30 Pig fat, other than that falling within subheading 020900 10 or 020900 19 (AGR) (AGR) 0209 00 90  Poultry fat (AGR) (AGR) 0210 Meat and edible meat offal, salted, in brine, dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine : 0210 11   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine :     Salted or in brine : 0210 11 11 _____ Hams and cuts thereof (AGR) (AGR) 0210 11 19      Shoulders and cuts thereof     Dried or smoked : (AGR) (AGR) 0210 1131      Hams and cuts thereof (AGR) (AGR) 0210 11 39      Shoulders and cuts thereof (AGR) (AGR) 0210 11 90 - - - Other . . 24 24 No L 395/ 16 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Portugal (%) Spam (%) 1 2 3 4 0210 12 0210 12 11 0210 12 19 0210 12 90 021019 (AGR) (AGR) 24 (AGR) (AGR) 24 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 4 (AGR) (AGR) 24 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 24  Bellies (streaky) and cuts thereof : Of domestic swine :  Salted or in brine    Dried or smoked   Other  Other : Of domestic swine :    Salted or in brine :     Bacon sides or spencers     Three-quarter sides or middles     Fore-ends and parts thereof Loins and cuts thereof Other :      Boneless Other    Dried or smoked : _ Fore-ends and parts thereof  Loins and cuts thereof . . ,  Other :      Boneless      Other   Other Meat of bovine animals :  With bone in ¢  Boneless  Other, including edible flours and meals of meat or meat offal -  Meat :  Horsemeat, salted, in brine or dried -   Of sheep and goats : -  With bone in Boneless -   Other - - Offal : -  Of domestic swine : -    Livers Other 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 19 90 0210 20 0210 20 10 0210 20 90 0210 90 0210 90 10 0210 9011 0210 90 19 0210 90 20 24 + AGR 0) 24 + AGR 0) ¢ 24 + AGR O 24 + AGR C 1 ) 0 10 (AGR) (AGR) 24 (AGR) (AGR) 24 0210 90 31 0210 90 39 (AGR) (AGR) (AGR) (AGR) (*) In certain conditions, a levy is applicable in addition to the customs duty . No L 395/ 17 31 . 12 . 87 Official Journal of the European Communities Basic duties CN code Description Spain Portugal %) (% 4 1 2 3 24 + AGR 0) 24 + AGR C1 )0210 90 41 0210 90 49 0210 90 60 20 24 20 24  Of bovine animals :   Thick skirt and thin skirt   Other  Of sheep and goats  Other : Poultry liver :    Fatty livers of geese or ducks, salted or in brine Other   Other Edible flours and meals of meat or meat offal 0210 90 71 0210 90 79 0210 90 80 0210 90 90 (AGR) (AGR) 24 20 (AGR) (AGR) 24 20 ( i ) In certain conditions , a levy is applicable in addition to the customs duty . No L 395/ 18 Oihcial Journal ol the European Communities 31 . 12 . 87 CHAPTER 3 FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0301 Live fish : 0301 10  Ornamental fish : 0301 10 10   Freshwater fish Free Free 0301 10 90   Saltwater fish  Other live fish : 15 15 0301 91 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 12 12 0301 92 00   Eels (Anguilla spp.) 3 3 0301 93 00   Carp 8 8 0301 99   Other :    Freshwater fish : 0301 99 11     Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 2 0301 99 19     Other Free Free 0301 99 90    Saltwater fish Free Free 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae, excluding livers and roes : 0302 11 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 12 12 0302 12 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 2 0302 19 00   Other  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citha ­ ridae), excluding livers and roes : Free Free 0302 21   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus sten ­ olepis) : 0302 21 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) Free Free 0302 21 30    Atlantic halibut (Hippoglossus hippoglossus) 8 8 0302 21 90    Pacific halibut (Hippoglossus stenolepis) 15 15 0302 22 00   Plaice (Pleuronectes platessa) 15 15 0302 23 00   Sole (Solea spp.) 15 Free 0302 29 00   Other 15 15 31 . 12 . 87 Official Journal of the European Communities No L 395/ 19 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : l 0302 31   Albacore or longfinned tunas (Thunnus alalunga) : 0302 31 10 For the industrial manufacture of products falling within heading No 1604 (*) . Free Free 0302 31 90 --- Other ......... .......... 22 22 0302 32   Yellowfin tunas (Thunnus albacares) : 0302 32 10 For the industrial manufacture of products falling within heading No 1604 0 . Free Free 0302 32 90 --- Other ........ ......... 22 22 0302 33   Skipjack or stripe-bellied bonito ; 0302 33 10 For the industrial manufacture of products falling within heading No 1604 (!) . Free Free 0302 33 90 - - Other .......... ......... 22 22 0302 39   Other : 0302 39 10 For the industrial manufacture of products falling within heading No 1604 (!) . Free Free 0302 39 90 --- Other ........ ......... 22 22 0302 40  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : \ 0302 40 10 - - From 15 February to 15 June . . . . . . . . . . . . . . . . . . Free Free 0302 40 90 - From16Junetol4February ........ ........ ..... 15 15 0302 50 - Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 1 0302 50 10 - - Of the species Gadus morhua . . . . . . . . . . . . . . . . . . 12 12 0302 50 90  Other fish, excluding livers and roes : 12 12 0302 61 Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0302 61 10    Sardines of the species Sardina pilchardus 23 23 0302 61 30 Sardines of the genus Sardinops ; sardinella (Sardinella spp .) Brisling or sprats (Sprattus sprattus) : 15 15 0302 61 91 - - - From 15 February to 15 June . . Free Free 0302 61 99 - - - - From 16 June to 14 February . . 13 13 0302 62 00 - - Haddock (Melanogrammus aeglefinus) . . . . . . . . . . . . . . . . . . . . . . . . . . 15 15 0302 63 00 - Coalfish(Pollachiusvirens)................................ 15 15 0302 64   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) : \ 0302 64 10 - - - Frorn 15 February to 15 June . . . Free Free 0302 64 90 - - From 16 June to 14 February . . . 15 15 0302 65   Dogfish and other sharks : \ 0302 65 10    Dogfish (Squalus acanthias and Scyliorhinus spp.) 8 8 0302 65 90 - - Other . . 8 8 (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/20 Official Journal of the European Communities 31 . 12 . 87 \\ Basic duties . CN code Description Spain (%) Portugal (%) 1 2 3 4 0302 66 00 -- Eels(Anguillaspp.) .................................... 3 3 0302 69   Other :    Freshwater fish : 0302 69 11 Carp 8 8 0302 69 19     Other    Saltwater fish :     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading No 0302 33 : Free Free 0302 69 21    For the industrial manufacture of products falling within heading No 1604 0 ) Free Free 0302 69 25      Other     Redfish (Sebastes spp.) : 22 22 0302 69 31  Of the species Sebastes marinus 8 8 0302 69 33      Other 8 8 0302 69 35     Fish of the species Boreogadus saida 12 12 0302 69 41   Whiting (Merlangus merlangus) 15 15 0302 69 45     Ling (Molva spp.) 15 15 0302 69 51     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15 0302 69 55     Anchovies (Engraulis spp.) 15 15 0302 69 61 Sea bream (Dentex dentex and Pagellus spp.) 15 15 0302 69 65  Hake (Merluccius spp., Urophycis spp.) 15 15 0302 69 71 Megrim (Lepidorhombus spp.) 15 15 0302 69 75     Ray's bream (Brama spp.) 15 15 0302 69 81     Monkfish (Lophius spp.) 15 15 0302 69 85   Blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15 0302 69 95 Other Free Free 0302 70 00 - Liversandroes ........................................ 10 10 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 : \ 0303 10 00  Pacific salmon (Oncorhynchus spp.), excluding livers and roes  Other salmonidae, excluding livers and roes : 2 2 0303 21 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 12 12 0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 2 0303 29 00  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmidae and Citha ­ ridae), excluding livers and roes : Free Free 0303 31   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hippoglossus sten ­ olepis) : 0303 31 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides) Free Free 0303 31 30 Atlantic halibut (Hippoglossus hippoglossus) 8 8 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/21 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0303 31 90 Pacific halibut (Hippoglossus stenolepis) 15 15 0303 32 00 - - Plaice(Pleuronectesplatessa)............................... 15 15 0303 33 00 -- Sole(Soleaspp.)...................................... 15 Free 0303 39 Other : ll 0303 39 10  Flounder (Platichthys flesus) 15 15 0303 39 90 Other  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 15 15 0303 41   Albacore or longfinned tunas (Thunnus alalunga) : For the industrial manufacture of products falling within heading No 1604 ( ¢) : 0303 41 11 Whole Free Free 0303 41 13 ---- Gilledandgutted .......... ........... Free Free 0303 41 19     Other (for example 'heads off) Free Free 0303 41 90 Other 22 22 0303 42   Yellowfin tunas (Thunnus albacares) :    For the industrial manufacture of products falling within heading No 1604 (') : Whole : 0303 42 11 _ Weighing not more than 10 kg each Free Free 0303 42 19     Gilled and gutted : Free Free 0303 42 31 Weighing not more than 10 kg each Free Free 0303 42 39     Other (for example 'heads off) : Free Free 0303 42 51      Weighing not more than 10 kg each Free Free 0303 42 59 - - - - - Other . . . Free Free 0303 42 90 - - - Other . . . 22 22 0303 43   Skipjack or stripe-bellied bonito :    For the industrial manufacture of products falling within heading No 1604 (!) : I 0303 4311 Whole Free Free 0303 43 13 - - - - Gilled and gutted . . . Free Free 0303 43 19     Other (for example 'heads off) Free Free 0303 43 90 - - - Other . . . 22 22 0303 49   Other :  For the industrial manufacture of products falling within heading No 1604 ( ¢) : \ 0303 4911 Whole Free Free 0303 49 13 - - - - Gilled and gutted . . . Free Free 0303 49 19 - - - - Other (for example 'heads off') . . Free Free 0303 49 90 - - Other . . . 22 22 ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/22 Official Journal of the European Communities 31 . 12 . 87 lil Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0303 50  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0303 50 10   From 15 February to 15 June Free Free 0303 50 90   From 16 June to 14 February 15 15 0303 60  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0303 60 10   Of the species Gadus morhua and Gadus ogac 12 12 0303 60 90   Of the species Gadus macrocephalus  Other fish, excluding livers and roes : 15 15 0303 71   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0303 71 10 Sardines of the species Sardina pilchardus 23 23 0303 71 30    Sardines of the genus Sardinops ; sardinella (Sardinella spp .)    Brisling or sprats (Sprattus sprattus) : 15 15 0303 71 91     From 15 February to 15 June Free Free 0303 71 99     From 16 June to 14 February 13 13 0303 72 00   Haddock (Melanogrammus aeglefinus) 15 15 0303 73 00 -- Coalfish(Pollachiusvirens)................................ 15 15 0303 74   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) :    Of the species Scomber scombrus and Scomber japonicus : 0303 74 11     From 15 February to 15 June Free Free 0303 74 19 From 16 June to 14 February 20 20 0303 74 90 Of the species Scomber australasicus 15 15 0303 75   Dogfish and other sharks : 0303 75 10 Dogfish (Squalus acanthias and Scyliorhinus spp .) 8 8 0303 75 90 Other 8 8 0303 76 00 - Eels(Anguillaspp.) .................................... 3 3 0303 77 00   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 Free 0303 78   Hake (Merluccius spp., Urophycis spp.) : \ 0303 78 10    Hake of the genus Merluccius 15 15 0303 78 90    Hake of the genus Urophycis 15 15 0303 79   Other :    Freshwater fish : 0303 79 11     Carp 8 8 0303 79 19     Other    Saltwater fish :     Fish of the genus Euthynnus, other than the skipjack or stripe-bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading No 0303 43 : For the industrial manufacture of products falling within heading No 1604 C 1 ) : Free Free 0303 79 21 Whole Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/2331 . 12 . 87 Official Journal of the European Communities 1 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0303 79 23  _ - - - - - Gilled and gutted . . . Free Free 0303 79 29 -      Other (for example 'heads off) Free Free 0303 79 31     Redfish (Sebastes spp .) : 22 22 0303 79 35 -     Of the species Sebastes marinus 8 8 0303 79 37 - Other 8 8 0303 79 41 -    Fish of the species Boreogadus saida 12 12 0303 79 45 - Whiting (Merlangus merlangus) 15 15 0303 79 51 - - - Ling(Molvaspp.).......... . ......... 15 15 0303 79 55     Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius)    Fish of the species Orcynopsis unicolor : 15 15 0303 79 61 -     From 15 February to 15 June Free Free 0303 79 63 - From 16 June to 14 February 20 20 0303 79 65 - - - - Anchovies (Engraulis spp .) . . . . . . . . . . . . . . . . . . 15 15 0303 79 71 - Sea bream (Dentex dentex and Pagellus spp .) 15 15 0303 79 73 - Megrim (Lepidorhombus spp .) 15 15 0303 79 75 -    Ray's bream (Brama spp.) 15 15 0303 79 81 - - - Monkfish (Lophius spp .) . . . . . . . . . . . . . . . . . 15 15 0303 79 83 -    Blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15 0303 79 99 -    Other : Il \  Barbel mullet and rock mullet 15 Free - ---- Other ......... 15 15 0303 80 00 - Liversandroes ..................................... 10 10 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : \I 0304 10 - Fresh or chilled :  Fillets :   Of freshwater fish : 0304 10 11 - Of trout (Salmo trutta, Salmo gairdneri , Salmo clarki , Salmo aguabonita, 12 12 0304 10 13 -    Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 2 2 0304 10 19 - Other : Free Free 030410 31 - Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 18 0304 10 39   Other fish meat (whether or not minced) : 18 18 0304 10 91 - - Of freshwater fish . . Free Free 0304 10 99 -- - - Other . . Free Free No L 395/24 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0304 20  Frozen fillets :   Of freshwater fish : 0304 2011 Of trout (Salmo trutta, Salmo gairdneri , Salmo clarki, Salmo aguabonita, Salmo gilae) 12 12 0304 20 13    Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and 2 2 0304 20 19   Of cod (Gadus morhua, Gadus macrocephalus , Gadus ogac) and of fish of the species Boreogadus saida : Free Free 0304 20 21    Of cod of the species Gadus macrocephalus 15 15 0304 20 29 --- Other .......... .......... 15 15 0304 20 31 - - Of coalfish (Pollachius virens) . . . . . . . . . . . . . . . . . . . . 15 15 0304 20 33   Of haddock (Melanogrammus aeglefinus)   Of redfish (Sebastes spp.) : 15 15 0304 20 35    Of the species Sebastes marinus 12 12 0304 20 37 --- Other ......... .......... 12 12 0304 20 41 Of whiting (Merlangus merlangus) 15 15 0304 20 43 -- Ofling(Molvaspp .) ......... .......... 15 15 0304 20 45   Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor : 18 18 0304 20 51 Of mackerel of the species Scomber australisicus 15 15 0304 20 53 Of hake (Merluccius spp ., Urophycis spp.) : 15 15 0304 20 57    Of hake of the genus Merluccius 15 15 0304 20 59 Of hake of the genus Urophycis Of dogfish and other sharks : 15 15 0304 20 61    Of dogfish (Squalus acanthias and Scyliorhinus spp.) 15 15 0304 20 69 - - - Of other sharks . . . 15 15 0304 20 71 - - Of plaice (Pleuronectes platessa) . . . 15 15 0304 20 73 - - Of flounder (Platichthys flesus) . . . 15 15 0304 20 75 Of herring (Clupea harengus, Clupea pallasii) ¢ ¢ ¢ 15 15 0304 20 79 Of megrim (Lepidorhombus spp .) 15 15 0304 20 81 - - Of Ray's beam (Brama spp.) . . . 15 15 0304 20 83 - Of monkfish (Lophius spp .) . . . 15 15 0304 20 99 - - Other . . . 15 15 0304 90  Other : I 0304 90 10   Other : Of herring (Clupea harengus, Clupea pallasii) : Free Free 0304 90 21 - - - - From 15 February to 15 June . . Free Free 0304 90 25 From 16 June to 14 February 15 15 0304 90 31 - - Of redfish (Sebastes spp.) . . . 8 8 31 . 12 . 87 Official Journal of the European Communities No L 395/25 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 \    Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of thespecies Boreogadus saida : 0304 90 35     Of cod of the species Gadus macrocephalus 15 15 0304 90 37 ---- Other .......... ......... 12 12 0304 90 41    Of coalfish (Pollachius virens) 15 15 0304 90 45    Of haddock (Melanogrammus aeglefinus) Of hake (Merluccius spp ., Urophycis spp.) : 15 15 0304 90 47     Of hake of the genus Merluccius 15 15 0304 90 49 Of hake of the genus Urophycis 15 15 0304 90 51    Of megrim (Lepidorhombus spp.) . . 15 15 0304 90 55  Of Ray's bream (Brama spp .) 15 15 0304 90 57    Of monkfish (Lophius spp.) 15 15 0304 90 59   Of blue whiting (Micromesistius poutassou or Gadus poutassou) 15 15 0304 90 99  Other Free Free 0305 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; fish meal fit for human consumption : 0305 10 00  Fish meal fit for human consumption 13 13 0305 20 00  Livers and roes, dried, smoked, salted or in brine 11 11 0305 30  Fish fillets, dried, salted or in brine, but not smoked : Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 0305 3011    Of cod of the species Gadus macrocephalus 16 16 0305 30 19 --- Other ......... ......... Free Free 0305 30 30   Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine 15 15 0305 30 50 Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine . . 15 15 0305 30 90  Smoked fish, including fillets : 16 16 0305 41 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube 13 13 0305 42 00   Herrings (Clupea harengus, Clupea pallasii) 10 10 0305 49   Other : , 0305 49 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 15 0305 49 20    Atlantic halibut (Hippoglossus hippoglossus) 16 16 0305 49 30 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) .... 14 14 0305 49 40 Trout (Salmo trutta, Salmo gairdneri , Salmo clarki, Salmo aguabonita, Salmo gilae) 14 14 0305 49 50 Eels (Anguilla spp.) 14 14 0305 49 90 Other  Dried fish, whether or not salted but not smoked : 14 14 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) : I 0305 51 10 - Dried, unsalted . . . Free Free 0305 51 90 - - Dried, salted . . . Free Free 31 . 12 . 87No L 395/2.6 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0305 59   Other :    Fish of the species Boreogadus saida : 0305 59 11 ---- Dried,unsalted ......... ......... Free Free 0305 59 19 ---- Dried,salted .......... .......... Free Free 0305 59 30    Herrings (Clupea harengus, Clupea pallasii) 12 12 0305 59 50    Anchovies (Engraulis spp.) 10 10 0305 59 60 Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 12 12 0305 59 70    Atlantic Halibut (Hippoglossus hippoglossus) 15 15 0305 59 90  Fish, salted but not dried or smoked and fish in brine : 15 15 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) 12 12 0305 62 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) Free Free 0305 63 00   Anchovies (Engraulis spp.) :    In barrels or other containers of a net capacity of 10 kg or more 5 10 I - - Other ......... .... ... 10 10 0305 69   Other : 0305 69 10 -   Fish of the species Boreogadus saida Free Free 0305 69 20  Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 12 12 0305 69 30 Atlantic Halibut (Hippoglossus hippoglossus) 15 15 0305 69 50    Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 11 11 0305 69 90 --- Other ......... ......... 12 12 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; crustaceans, in shell , cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine :  Frozen : 03061100   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) .... 12,5 25 0306 12   Lobsters (Homarus spp.) : \ 0306 12 10 Whole Free 8 0306 12 90 Other Free 16 0306 13   Shrimps and prawns : 0306 13 10    Of the family pandalidae 12 12 0306 13 30 Shrimps of the genus Crangon 18 18 0306 13 90 Other 18 18 0306 14   Crabs : \ 0306 14 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinec ­ tes sapidus 8 8 0306 14 30    Crabs of the species Cancer pagurus 15 15 0306 14 90 - - Other . . 15 15 0306 19 Other : \ 0306 19 10    Freshwater crayfish 15 15 No L 395/2731 . 12 . 87 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 12 12 12,5 Free Free Free    Norway lobsters (Nephrops norvegicus) Other  Not frozen :   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) . . . .   Lobsters (Homarus spp.) :    Live    Other : Whole Other   Shrimps and prawns :    Of the family pandalidae Shrimps of the genus Crangon : Fresh, chilled or cooked by steaming or by boiling in water     Other    Other   Crabs :    Crabs of the species Paralithodes camchaticus , Chionoecetes spp . and Calinnec ­ 12 18 18 18 8tes sapidus 12 12 25 8 8 20 12 18 18 18 8 15 15 15 12 12 Free Free 8 8 8 10 0306 19 30 0306 19 90 0306 21 00 0306 22 0306 22 10 0306 22 91 0306 22 99 0306 23 0306 23 10 0306 23 31 0306 23 39 0306 23 90 0306 24 0306 24 10 0306 24 30 0306 24 90 0306 29 0306 29 10 0306 29 30 0306 29 90 0307 0307 10 0307 10 10 0307 10 90 0307 21 00 0307 29 0307 29 10 0307 29 90 0307 31 0307 31 10 0307 31 90 15 15 15 12 12    Crabs of the species Cancer pagurus Other   Other :    Freshwater crayfish    Norway lobsters (Nephrops norvegicus)    Other Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine :  Oysters :   Flat oysters (of the genus 'Ostrea'), live and weighing (shell included) not more than 40 g each   Other  Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten :   Live, fresh or chilled   Other : Free 18    Coquilles St . Jacques (Pecten maximus), frozen 8 8 8Other  Mussels (Mytilus spp., Perna spp.) :   Live, fresh or chilled :    Mytilus spp    Perna spp 7,5 8 8 4. No L 395/28 Official Journal of the European Communities 31 . 12 . 87 CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 0307 39   Other : 0307 39 10 --- Mytilusspp . ......... ...... ... 7,5 10 0307 39 90 0307 41 0307 41 10 - Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) : Live, fresh or chilled :    Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) 8 8 8 8 Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp .) : 0307 41 91 - - - - Loligo spp ., Ommastrephes sagittatus . . . . . . . . . . . . . . . . . . . 6 6 0307 4199 ---- Other .......... .......... 8 8 0307 49 Other : \\    Frozen : \\ Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp .) : \ 0307 4911 Of the genus Sepiola other than Sepiola rondeleti 8 8 0307 49 19 ---- Other .......... ......... 8 8 \\ Squid (Ommastrephes spp., Loligo spp:, Nototodarus spp., Sepioteuthis l II spp.) : \ || Loligo spp . : 0307 49 31 ------ Loligovulgaris ......... ......... 6 6 0307 49 33 ------ Loligopealei ......... ......... 6 6 0307 49 39 ------ Other ........ 6 6 0307 49 51 - - - - - Ommastrephes sagittatus . . . . . . . . . . . . . . . . . . . 6 6 0307 49 59 - - - - Other . . . 8 8 Other : \ 0307 49 71 Cuttle fish (Sepia officinalis , Rossia macrosoma, Sepiola spp.) 8 8 Squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp., Sepioteuthis \ spp.) : ll 0307 49 91 ^ Loligo spp ., Ommastrephes sagittatus 6 6 0307 49 99 ----- Other ... 8 8 - Octopus (Octopus spp.) : \ 0307 51 00 -- Live,freshorchilled .................................... 8 8 0307 59   Other : \ 0307 59 10 0307 59 90 0307 60 00 0307 91 00 0307 99 0307 9911  Other :   Other :  Frozen : 8 8 Free Free 8 8 8 Free Free 8 31 . 12 . 87 Official Journal of the European Communities No L 395/29 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 0307 99 13     Striped venus and other species of the family Veneridae : Il      Clams or cockles (Scrobicularia plana) 8 Free      Other 8 8 0307 99 19     Other aquatic invertebrates 8 8 0307 99 90 Other 8 8 w.... ....... Il Official Journal of the European Communities 31 . 12 . 87No L 395/30 CHAPTER 4 DAIRY PRODUCE ; BIRDS' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter : 0401 10 - Of a fat content, by weight, not exceeding 1 % : 0401 10 10   In immediate packings of a net content not exceeding two litres (AGR) (AGR) AAA1 in On (khar ..... · · · (AGR) (AGR) 0401 20 - Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11 _ _ _ In immediate packings of a net content not exceeding two litres (AGR) (AGR) 0401 20 19   Exceeding 3 % : (AGR) (AGR) 0401 20 91 In immediate packings of a net content not exceeding two litres (AGR) (AGR) 0401 20 99 -- Other ......... .. ...... (AGR) (AGR) 0401 30 - Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11 In immediate packings of a net content not exceeding two litres (AGR) (AGR) 0401 30 19 Exceeding 21 % but not exceeding 45 % : (AGR) (AGR) 0401 30 31 In immediate packings of a net content not exceeding two litres (AGR) (AGR) AAnd on on A+Law (AGR) (AGR) U4U1 JU JV   Exceeding 45 % : \ 0401 30 91 In immediate packings of a net content not exceeding two litres (AGR) (AGR) n And SA nu kh - (AGR) (AGR) U4U1 JU yy 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter : 0402 10 In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % :   Not containing added sugar or other sweetening matter : 0402 10 11 In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) 0402 10 19 Other : (AGR) (AGR) 0402 10 91 _ , in immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) AAnd in nu khaw (AGR) (AGR) U40Z 1U yy kJLIILI . . 31 . 12 . 87 Official Journal of the European Communities No L 395/31 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 - In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 0402 21 - - Not containing added sugar or other sweetening matter : \ - -  Of a fat content, by weight , not exceeding 27 % : 0402 21 11 - -   In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) - -   Other : \ 0402 21 17 -I    Of a fat content, by weight, not exceeding 1 1 % (AGR) (AGR) 0402 21 19 -I    Of a fat content, by weight, exceeding 1 1 % but not exceeding 27 % .... (AGR) (AGR) I - -  Of a fat content, by weight , exceeding 27 % : I 0402 21 91 - -   In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) 0402 21 99 - - Other (AGR) (AGR) 0402 29 - - Other : I - -  Of a fat content, by weight, not exceeding 27 % : I 0402 29 11 _ _   Special milk, for infants, in hermetically sealed containers of a net content I I not exceeding 500 g of a fat content, by weight , exceeding 10 % (AGR) (AGR) \ - - Other : 0402 29 15 -I    In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) 0402 29 19 -I    Other (AGR) (AGR) I - -  Of a fat content, by weight , exceeding 27 % : I 0402 29 91 - -   In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) 0402 29 99 - -   Other (AGR) (AGR) I - Other : \ 0402 91 - - Not containing added sugar or other sweetening matter : \ I - -  Of a fat content, by weight, not exceeding 8 % : \ 0402 91 11 - -   In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) 0402 91 19 - -   Other (AGR) (AGR) I - -  Of a fat content, by weight, exceeding 8 % but not exceeding 10 % : \ 0402 91 31 - -   In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) 0402 91 39 - -   Other (AGR) (AGR) I - -  Of a fat content, by weight , exceeding 10 % but not exceeding 45 % : I 0402 91 51 - -   In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) 0402 91 59 - -   Other (AGR) (AGR) I - -  Of a fat content, by weight , exceeding 45 % : \ 0402 91 91 - -   In immediate packings of a net content not exceeding 2,5 kg (AGR) (AGR) 0402 91 99 - -   Other (AGR) (AGR) Official Journal of the European Communities 31 . 12 . 8 /No L 395/32 Basic duties CN code Description Spain (%) Portugal (%) 3 4 1 2 Other : Of a fat content, by weight, not exceeding 9,5 % : In immediate packings of a net content not exceeding 2,5 kg . . .  Other Of a fat content, by weight , exceeding 9,5 % but not exceeding 45 % :     In immediate packings of a net content not exceeding 2,5 kg . . . Other Of a fat content, by weight, exceeding 45 % : _    In immediate packings of a net content not exceeding 2,5 kg . . . Other (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 0402 99 0402 99 11 0402 99 19 0402 99 31 0402 99 39 0402 99 91 0402 99 99 0403 0403 10 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa :  Yogurt : _ _ Not flavoured nor containing added fruit or cocoa : _ _ Not containing added sugar or other sweetening matter, of a fat content, by weight : (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 0403 1011 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR)     Not exceeding 3 % . . Exceeding 3 % but not exceeding 6 %     Exceeding 6 % Other, of a fat content, by weight :     Not exceeding 3 % Exceeding 3 % but not exceeding 6 % _ _ _ _ Exceeding 6 %   Flavoured or containing added fruit or cocoa : _ _  in powder, granules or other solid forms, of a milkfat content by weight .     Not exceeding 1,5 % Exceeding 1 ,5 % but not exceeding 27 %     Exceeding 27 % Other, of a milkfat content, by weight : _ _ _  Not exceeding 3 % Exceeding 3 % but not exceeding 6 % _ _ _ _ Exceeding 6 % 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 12 + MOB 12 + MOB 12 + MOB 8 + MOB 8 + MOB 8 + MOB Free + MOB Free + MOB Free + MOB Free + MOB Free + MOB Free + MOB 31 . 12 . 87 Official Journal of the European Communities No L 395/33 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0403 90  Other :   Not flavoured nor containing added fruit or cocoa :    In powder, granules or other solid forms :     Not containing added sugar or other sweetening matter, with a fat content, by weight : 0403 9011      Not exceeding 1,5 % (AGR) (AGR) 0403 90 13      Exceeding 1,5 % but not exceeding 27 % (AGR) (AGR) 0403 90 19      Exceeding 27 %     Other, of a fat content, by weight : (AGR) (AGR) 0403 90 31      Not exceeding 1,5 % (AGR) (AGR) 0403 90 33      Exceeding 1 ,5 % but not exceeding 27 % (AGR) (AGR) 0403 90 39      Exceeding 27 % Other :     Not containing added sugar or other sweetening matter, of a fat content, by weight : (AGR) (AGR) 0403 90 51      Not exceeding 3 % (AGR) (AGR) 0403 90 53      Exceeding 3 % but not exceeding 6 % (AGR) (AGR) 0403 90 59      Exceeding 6 %     Other, of a fat content, by weight : (AGR) (AGR) 0403 90 61      Not exceeding 3 % : (AGR) (AGR) 0403 90 63      Exceeding 3 % but not exceeding 6 % (AGR) (AGR) 0403 90 69      Exceeding 6 %   Flavoured or containing added fruit or cocoa :    In powder, granules or other solid forms, of a milkfat content by weight : (AGR) (AGR) 0403 90 71     Not exceeding 1,5 % 12 + MOB Free + MOB 0403 90 73     Exceeding 1,5 % but not exceeding 27 % 12 + MOB Free + MOB 0403 90 79     Exceeding 27 % Other, of a milkfat content, by weight : 12 + MOB Free + MOB 0403 90 91     Not exceeding 3 % 8 + MOB Free + MOB 0403 90 93     Exceeding 3 % but not exceeding 6 % 8 + MOB Free + MOB 0403 90 99     Exceeding 6 % ". 8 + MOB Free + MOB 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not contain ­ ing added sugar or other sweetening matter, not elsewhere specified or included : 040410  Whey, whether or not concentrated or containing added sugar or other sweetening matter :   In powder, granules or other solid forms : 0404 10 11    Not containing added sugar or other sweetening matter (AGR) (AGR) 0404 10 19    Other (AGR) (AGR) No L 395/34 Official Journal of the European communities 31 . 12 . 87 Basic duties CN code Description Portugal (%) Spain (%) 2 3 41 (AGR) (AGR) (AGR) (AGR) 0404 10 91 0404 10 99 0404 90 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39   Other : Not containing added sugar or other sweetening matter Other  Other : Not containing added sugar or other sweetening matter , of a protein content (nitrogen content x 6,38), by weight : _ _ _ Not exceeding 42 %, and of a fat content, by weight : Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 % _ _ _ _ Exceeding 27 % Exceeding 42 %, and of a fat content, by weight : Not exceeding 1,5 % Exceeding 1,5 % but not exceeding 27 %     Exceeding 27 % Other, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 42 %, and of a fat content, by weight :   Not exceeding 1,5 % ¢ ¢  Exceeding 1 ,5 % but not exceeding 27 % _ _ _ _ Exceeding 27 % Exceeding 42 %, and of a fat content, by weight :     Not exceeding 1,5 % Exceeding 1 ,5 % but not exceeding 27 %     Exceeding 27 % (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 00 0405 00 10 0405 00 90 0406 0406 10 0406 10 10 0406 10 90 0406 20 0406 20 10 0406 20 90 0406 30 0406 30 10 Butter and other fats and oils derived from milk :  Of a fat content, by weight, not exceeding 85 %  Other Cheese and curd :  Fresh cheese (including whey cheese), not fermented, and curd : Of a fat content, by weight, not exceeding 40 %   Other  Grated or powdered cheese, of all kinds : Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs   Other  Processed cheese, not grated or powdered : In the blending of which only Emmentaler, Gruyere and Appenzell have been used and which may contain , as an addition, Glarus herb cheese (known as Schabziger), put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 % (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 31 . 12 . 87 Official Journal of the European Communities No L 395/35 Il Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other :    Of a fat content, by weight , not exceeding 36 % and of a fat content, by weight , in the dry matter : 0406 30 31     Not exceeding 48 % (AGR) (AGR) 0406 30 39     Exceeding 48 % (AGR) (AGR) 0406 30 90    Of a fat content, by weight, exceeding 36 % (AGR) (AGR) 0406 40 00  Blue-veined cheese (AGR) (AGR) 0406 90  Other cheese : l 0406 90 11   For processing   Other : (AGR) (AGR) 0406 90 13 Emmental (AGR) (AGR) 0406 90 15    Gruyere, Sbrinz (AGR) (AGR) 0406 9017    BergkSse, Appenzell , Vacherin fribourgeois, Vacherin Mont d'Or and Tete de Moine (AGR) (AGR) 0406 90 19  Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs (AGR) (AGR) 0406 90 21    Cheddar (AGR) (AGR) 0406 90 23  Edam (AGR) (AGR) 0406 90 25    Tilsit (AGR) (AGR) 0406 90 27    Butterkase (AGR) (AGR) 0406 90 29    Kashkaval    Feta : (AGR) (AGR) 0406 90 31     Of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles (AGR) (AGR) 0406 90 33     Other (AGR) (AGR) 0406 90 35    Kefalo-Tyri (AGR) (AGR) 0406 90 37    Finlandia (AGR) (AGR) 0406 90 39    Jarlsberg    Other : (AGR) (AGR) 0406 90 50 0406 90 61 0406 90 63 0406 90 69 Cheese of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles     Other :      Of a fat content, by weight , not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :       Not exceeding 47 % :     Grana Padano, Parmigiano Reggiano        Fiore Sardo, Pecorino Other ______ Exceeding 47 % but not exceeding 72 % : (AGR) * (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 0406 90 71     Fresh cheese, fermented . ' (AGR) (AGR) 0406 90 73 0406 90 75 0406 90 77 0406 90 79        Provolone Asiago , Caciocavallo , Montasio , Ragusano        Danbo, Fontal , Fontina, Fynbo, Gouda, Havarti , Maribo , Samsoe . . Esrom, Italico , Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio . . . (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) Official Journal of the European Communities 31 . 12 . 87No L 395/36 Basic duties CN code Description Spain Portugal (%)(%) 2 3 41 Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blar ­ ney, Colby , Monterey _______ Riccotta, salted        Kefalograviera, Kasseri Other       Exceeding 72 % :        Fresh cheese, fermented Other Other :  Fresh cheese, fermented       Other (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 0406 9081 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 0406 90 99 0407 00 Birds' eggs, in shell, fresh, preserved or cooked :  Of poultry : For hatching 0 ) :    Of turkeys or geese    Other Other  Other (AGR) (AGR) (AGR) 12 (AGR) (AGR) (AGR) 8 0407 0011 0407 00 19 0407 00 30 0407 00 90 0408 Birds' eggs, not in shell and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise preserved, whether or not contain ­ ing added sugar or other sweetening matter : (AGR) Free (AGR) Free (AGR) (AGR) Free (AGR) (AGR) Free  Egg yolks : Dried : Suitable for human consumption .    Other (2) Other : _ _ _ Suitable for human consumption :     Liquid     Frozen    Other (2)  Other :   Dried : Suitable for human consumption  Other (2)   Other : Suitable for human consumption Other (2) 0408 11 0408 11 10 0408 11 90 0408 19 0408 19 11 0408 19 19 0408 19 90 0408 91 0408 91 10 0408 91 90 0408 99 0408 99 10 0408 99 90 0409 00 00 (AGR) Free (AGR) Free (AGR) Free (AGR) Free 27 27Natural honey ( ¢) Only poultry eggs which fulfil the conditions laid down in the relevant Community provisions are eligible for entry under this subheading. (2 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/37 liI Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0410 00 00 Edible products of animal origin, not elsewhere specified or included 12 12 Official Journal of the European Communities 31 . 12 . 87No L 395/38 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0501 00 00 Human hair, unworked, whether or not washed or scoured ; waste of human hair . Free Free 0502 Pigs', hogs' or boars' bristles and hair ; badger hair and other brush making hair ; waste of such bristles or hair : 0502 10  Pigs', hogs' or boars' bristles and hair and waste thereof : 0502 10 10 Unworked bristles or hair, whether or not washed, degreased or disinfected ; waste . Free Free 0502 10 90 - - Other bristles or hair . . . . . . . . . . . . . . . . . . . Free Free 0502 90 00 - Other ............................................. Free Free 0503 00 00 Horsehair and horsehair waste, whether or not put up as a layer with or without Free Free 0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces Free Free 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : 0505 10 - Feathers of a kind used for stuffing ; down : 0505 10 10 - Raw . . Free Free 0505 10 90 - Other . . . 1,4 3,5 0505 90 00 - Other ............................................. 0,8 2 0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products : 0506 10 00 - Osseinandbonestreatedwithacid .............................. Free Free 0506 90 00 - Other ............................................. Free Free 0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails,claws and beaks, unworked or simply prepared but not cut to shape ; powder and waste of these products : 0507 10 00 - Ivory;ivorypowderandwaste ................................ Free Free 0507 90 00 - Other ............................................. Free Free 0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwiseworked ; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/39 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0509 00 Natural sponges of animal origin : 0509 00 10 Raw ......... .......... Free Free 0509 00 90  Other 3,2 8 0510 00 00 Ambergris, castoreum, civet and musk ; cantharides ; bile, whether or not dried ; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provisionally preserved Free Free 0511 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3, unfit for human consumption : 0511 10 00  Other : Free Free 051191   Products of fish or crustaceans, molluscs or other aquatic invertebrates ; dead animals of Chapter 3 : 051191 10    Fish waste Free Free 05119190    Other Free Free 051199   Other : Il 0511 99 10 Sinews or tendons ; parings and similar waste of raw hides or skins Free Free 051199 90    Other Free Free Official Journal of the European Communities 31 . 12 . 87No L 395/40 SECTION II VEGETABLE PRODUCTS CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8 8 8 8 8 8 8 8 8 8 2 15 10 2 15 10 Bulbs, tubers, tuberous roots, corms, crowns and rfeizomes, dormant, in growth or in flower ; chicory plants and roots other than roots of heading No 12,12 :  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant :   Hyacinths   Narcissi   Tulips Gladioli   Other  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in flower ; chicory plants and roots : Chicory plants and roots Orchids, hyacinths, narcissi and tulips   Other Other live plants (including their roots), cuttings and slips ; mushroom spawn :  Unrooted cuttings and slips : Of vines   Other  Edible fruit or nut trees, shrubs and bushes, grafted or not :   Vine slips, grafted or rooted   Other :    Neither budded nor grafted  Budded or grafted  Rhododendrons and azaleas, grafted or not : 0601 0601 10 0601 10 10 0601 10 20 0601 10 30 0601 10 40 0601 10 90 0601 20 0601 20 10 0601 20 30 0601 20 90 0602 0602 10 0602 10 10 0602 10 90 0602 20 0602 20 10 0602 20 91 0602 20 99 0602 30 0602 30 10 0602 30 90 0602 40 0602 40 11 0602 40 19 0602 40 90 Free Free 8 3 8 3 13 13 13 13 13 13 13 13   Rhododendron simsii (Azalea indica)   Other  Roses, grafted or not : Neither budded nor grafted : With stock of a diameter not exceeding 10 mm    Other Budded or grafted 13 13 13 13 13 13 31 . 12 . 87 Official Journal of the European Communities No L 395/41 CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 - Other : 0602 91 00 -- Mushroomspawn ..................................... 13 13 0602 99   Other : 0602 99 10 --- Pineappleplants ......... .......... Free Free \ Other : 0602 99 30     Vegetable and strawberry plants 13 13 li Other : \\ _ Outdoor plants : 0602 99 41 0602 99 45 0602 99 49 0602 99 51 0602 99 59 0602 99 70 0602 99 91 0602 99 99 0603 0603 10 0603 10 11 0603 10 13 0603 10 15 0603 10 21 0603 10 25 0603 10 29 0603 10 51 0603 10 53 0603 10 55 0603 10 61 0603 10 65 0603 10 69 0603 90 00       Trees, shrubs and bushes : _______ Forest trees Other : ____ Rooted cuttings and young plants Other       Other outdoor plants :        Perennial plants   Indoor plants :   Rooted cuttings and young plants, excluding cacti Other : Flowering plants with buds or flowers, excluding cacti Other Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared :  Fresh :   From 1 June to 3 1 October :   From 1 November to 31 May : 13 13 13 13 13 13 13 13 24 24 24 24 24 24 17 17 17 17 17 17 20 13 13 13 13 13 13 13 13 24 24 24 24 24 24 17 17 17 17 17 17 20 Official Journal of the European Communities 31 . 12 . 87No L 395/42 Basic duties CN code Description Spain (%) Portugal (%) 2 3 41 0604 Free 4 Free 4 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared :  Mosses and lichens :   Reindeer moss   Other  Other :   Fresh :    Christmas trees and conifer branches  Other   Other :    Not further prepared than dried    Other 0604 10 0604 10 10 0604 10 90 0604 91 0604 91 10 0604 91 90 0604 99 0604 99 10 0604 99 90 10 10 10 10 4 17 4 17 31 . 12 . 87 Official Journal of the European Communities No L 395/43 CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Basic duties CN code Description Spain Portugal % % 3 42 0701 0701 10 00 0701 90 0701 90 10 7 9 7 9 Potatoes, fresh or chilled :  Seed ( i )  Other :   For the manufacture of starch (!) Other :   T- New :     From 1 January to 15 May :      From 1 January to end of February      From 1 March to 15 May     From 16 May to 30 June    Other 0701 90 51 15 15 21 18 10 15 21 18 0701 90 59 0701 90 90 0702 00 0702 00 10 Tomatoes, fresh or chilled :  From 1 November to 14 May :   From 1 November to 31 December From 1 January to end of February 11 MIN 2 Ecu/ 100 kg/net 5,5 MIN 1 Ecu/ 100 kg/net 11 MIN 2 Ecu/ 100 kg/net 18 MIN 3,5 Ecu/ 100 kg/net 11 MIN 2 Ecu/ 100 kg/net 5,5 MIN 1 Ecu/ 100 kg/net 11 MIN 2 Ecu/ 100 kg/net 18 MIN 3,5 Ecu/ 100 kg/net  From 1 March to 14 May 0702 00 90 From 1 5 May to 3 1 October 0703 0703 10 0703 10 11 0703 10 19 0703 10 90 0703 20 00 0703 90 00 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled  Onions and shallots :   Onions :    Seed    Other   Shallots  Garlic  Leeks and other alliaceous vegetables 12 12 12 12 13 12 12 12 12 13 (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/44 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal (%) (%) 2 3 41 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled :  Cauliflowers and headed broccoli : From 15 April to 30 November 17 MIN 2 Ecu/ 100 kg/net 12 MIN 1,4 Ecu/ 100 kg/net 17 MIN 2 Ecu/ 100 kg/net 12 MIN 1,4 Ecu/ 100 kg/net   From 1 December to 14 April 15 5Brussels sprouts Other "1: - White cabbages and red cabbages 15 MIN 0,5 Ecu/ 100 kg/net 15 MIN 0,5 Ecu/ 100 kg/net Other 5 5 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled  Lettuce :   Cabbage lettuce (head lettuce) : From 1 April to 30 November 15 MIN 2,5 Ecu/ 100 kg/br 13 MIN 1,6 Ecu/ 100 kg/br 15 MIN 2,5 Ecu/ 100 kg/br 13 MIN 1,6 Ecu/ 100 kg/br   From 1 December to 3 1 March 0704 0704 10 0704 10 10 0704 10 90 0704 20 00 0704 90 0704 90 10 0704 90 90 0705 0705 11 0705 11 10 0705 11 90 0705 19 00 0705 21 00 0705 29 00 0706 0706 10 00 0706 90 0706 90 11 0706 90 19 0706 90 30 0706 90 90 0707 00 0707 00 11 0707 00 19 0707 00 90 13 13Other  Chicory : _ _ Witloof chicory (Cichorium intybus var. foliosum) Other 13 13 13 13 7 7 13 17 15 17 13 17 15 17 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled :  Carrots and turnips  Other : Celeriac (rooted celery or German celery) :    From 1 May to 30 September    From 1 October to 30 April Horse-radish (Cochlearia armoracia) Other Cucumbers and gherkins, fresh or chilled :  Cucumbers :   From 1 November to 15 May   From 16 May to 31 October  Gherkins 16 20 16 16 20 16 31 . 12 . 87 Official Journal of the European Communities No L 395/45 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0708 Leguminous vegetables, shelled or unshelled, fresh or chilled : l 0708 10  Peas (Pisum sativum) : 0708 10 10   From 1 September to 3 1 May 10 10 0708 10 90   From 1 June to 3 1 August 17 17 0708 20  Beans (Vigna spp., Phaseolus spp.) : 0708 20 10   From 1 October to 30 June 13 MIN 2 Ecu/ 100 kg/net 13 MIN 2 Ecu/ 100 kg/net 0708 20 90   From 1 July to 30 September 17 MIN 2 Ecu/ 100 kg/net 17 MIN 2 Ecu/ 100 kg/net 0708 90 00  Other leguminous vegetables : II   Broad beans (Vicia Faba major L.) 9,8 14 \\ Other 14 14 0709 Other vegetables, fresh or chilled : 0709 10 00  Globe artichokes 13 13 0709 20 00  Asparagus 16 16 0709 30 00  Aubergines (egg-plants) 16 16 0709 40 00  Celery other than celeriac  Mushrooms and truffles : 16 16 0709 51   Mushrooms : || 0709 51 10    Cultivated mushrooms 16 16 0709 51 30    Chantarelles 4 4 0709 51 50    Flap mushrooms 7 7 0709 51 90 Other 8 8 0709 52 00   Truffles 8 8 0709 60  Fruits of the genus Capsicum or of the genus Pimenta : \ 0709 60 10   Sweet peppers Other : 6,3 6,3 0709 60 91    Of the genus Capsicum, for the manufacture of capsicin or Capsicum oleoresin dyes (!) Free Free 0709 60 95    For the industrial manufacture of essential oils or resinoids (') Free Free 0709 60 99 Other ' 5 10 0709 70 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 13 13 0709 90  Other : I 0709 90 10   Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichorium spp .) . 13 13 0709 90 20 Chard (or white beet) and cardoons   Olives : 9,1 13 0709 90 31 For uses other than the production of oil (') 7 7 0709 90 39    Other (AGR) (AGR) (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/46 Official Journal of the European Communities 31 . 12 . 87 ' i \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0709 90 40 - - Capers . 7 7 0709 90 50 0709 90 60 - - Fennel . . - - Sweet corn . . . 10 (AGR) 10 (AGR) 0709 90 70 -- Courgettes ......... ......... 16 16 0709 90 90 Other : 11,2 16 16 16 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : 18 0710 10 00 - Potatoes ............................................ 18  Leguminous vegetables, shelled or unshelled : 18 0710 21 00 -- Peas(Pisumsativum) ................................... 18 0710 22 00 - - Beans (Vigna spp., Phaseolus spp.) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18 18 0710 29 00 - Other ............................................ 18 18 0710 30 00 0710 40 00 - Spinach, New Zealand spinach and orache spinach (garden spinach) ¢ ¢ ¢ 18 8 + MOB 18 Free + MOB 0710 80  Other vegetables : 19 18 10 18 18 18 18 18 0710 80 10 0710 80 51 0710 80 59 0710 80 60 0710 80 70 0710 80 80 0710 80 90 0710 90 00 0711 Fruits of the genus Capsicum or of the genus Pimenta : Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 19 18 5 18 18 18 18 18 0711 10 00 - Onions ............................................. 9 9 0711 20  Olives : \\ 0711 20 10 071120 90 - - For uses other than the production of oil ( - - Othe: . . 8 (AGR) 8 (AGR) 0711 30 00 - Capers ............................................. 6 6 0711 40 00 Cucumbersandgherkins ................................... 15 15 0711 90 - Other vegetables ; mixtures of vegetables : 0711 90 10   Vegetables : Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers . Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/47 \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0711 90 30 --- Sweetcorn ......... ......... 8 + MOB Free + MOB 0711 90 50    Mushrooms 12 12 071190 70 Other 12 12 071190 90   Mixtures of vegetables 15 15 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 0712 10 00  Potatoes whether or not cut or sliced but not further prepared 16 15 0712 20 00 - Onions ............................................. 16 16 0712 30 00 - Mushrooms and truffles ................................... 16 15 0712 90  Other vegetables ; mixtures of vegetables :   Sweet corn (Zea mays var . saccharata) : 0712 90 11    Hybrids for sowing ( l ) Free Free 0712 90 19    Other (AGR) (AGR) 0712 90 30   Tomatoes 16 15 0712 90 50   Carrots 16 15 0712 90 90 Other 16 15 0713 Dried leguminous vegetables, shelled, whether or not skinned or split : 0713 10  Peas (Pisum sativum) :   For sowing : 0713 1011    Field peas (Pisum arvense L. ) 1,5 1,5 0713 10 19 Other 1,5 1,5 0713 10 90 -- Other ......... ......... 1,5 1,5 0713 20  Chickpeas (garbanzos) : 0713 20 10   For sowing 1,5 1,5 0713 20 90  Beans (Vigna spp., Phaseolus spp.) : 1,5 1,5 0713 31   Beans of the species Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek : l I 0713 31 10 - For sowing . . . 1,5 1,5 0713 31 90 Other 1,5 1,5 0713 32 Small red (Adzuki) beans (Phaseolus or Vigna angularis) : 0713 32 10 - - - For sowing . . . 1,5 1,5 0713 32 90 - - Other . . . 1,5 1,5 0713 33   Kidney beans, including white pea beans (Phaseolus vulgaris) : \ 0713 33 10 - - For sowing . . . 1,5 1,5 0713 33 90 Other 1,5 1,5 0713 39   Other : \ 0713 39 10 - - - For sowing . . . 1,5 1,5 0713 39 90 Other 1,5 1,5 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/48 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0713 40  Lentils : 0713 40 10 -- Forsowing .......... ......... 1 1 0713 40 90 -- Other ......... ......... 1 1 0713 50 - Broad beans (Vicia faba var. major) and horse beans (Vicia faba var. equina, Vicia faba var. minor) : 0713 50 10 - Forsowing .......... ........ 2,5 2,5 0713 50 90 - Other .......... ......... 2,5 2,5 0713 90  Other : \ 0713 90 10 -- Forsowing .......... ......... 2,5 2,5 0713 90 90 - Other .......... .......... 2,5 2,5 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10  Manioc (cassava) : \ 0714 10 10 - Pellets of flour and meal . . . (AGR) (AGR) 0714 10 90 - Other . . . (AGR) (AGR) 0714 20 00 - Sweetpotatoes ................ ........................ 1,5 3 0714 90  Other : I 0714 90 10 Arrowroot, salep and similar roots and tubers with high starch content (AGR) (AGR) 0714 90 90 - - Other . . . 1,5 3 31 . 12 . 87 Official Journal of the European Communities No L 395/49 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF CITRUS FRUITS OR MELONS Basic duties CN code Description PortugalSpain (%) % 2 3 41 1 1 2 2 Free Free Free Free Free 7 Free 7 Free 7 Free 7 0801 0801 10 0801 10 10 0801 10 90 0801 20 00 0801 30 00 0802 0802 11 0802 11 10 0802 11 90 0802 12 0802 12 10 0802 12 90 0802 21 00 0802 22 00 0802 31 00 0802 32 00 0802 40 00 0802 50 00 0802 90 0802 90 10 0802 90 30 0802 90 90 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled :  Coconuts :   Desiccated coconut   Other  Brazil nuts  Cashew nuts Other nuts, fresh or dried, whether or not shelled or peeled :  Almonds :   In shell : Bitter  Other Shelled :    Bitter Other  Hazelnuts or filberts (Corylus spp.) :   In shell Shelled  Walnuts :   In shell Shelled  Chestnuts (Castanea spp.)  Pistachios  Other :   Pecans *   Areca (or betel) and cola   Other :    Pignolia nuts    Other Bananas, including plantains, fresh or dried :  Fresh  Dried Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried :  Dates 4 4 4 4 7 2 4 4 4 4 7 2 Free 1,5 Free 1,5 4 4 2 4 20 20 20 20 0803 00 0803 00 10 0803 00 90 0804 0804 10 00 6 2 No L 395/50 Official Journal of the European Communities 31 . 12 . 87 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0804 20 - Figs : 0804 20 10 -- Fresh ........... .......... 4,9 4,9 0804 20 90 -- Dried ........... .......... 10 7 0804 30 00 - Pineapples ........................................... 9 2,7 0804 40  Avocados : 0804 40 10 -- From1Decemberto31May .......... .......... 2 4 0804 40 90 -- FromlJuneto30November .......... .......... 4 8 0804 50 00 - Guavas, mangoes and mangosteens .............................. 3 6 0805 Citrus fruit, fresh or dried : 0805 10  Oranges :   Sweet oranges, fresh :  From 1 to 30 April : 0805 10 11     Other : 7,8 13 0805 10 15 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 7,8 13 0805 10 19    From 1 to 15 May : 7,8 13 0805 10 21 _ _ _ _ Other : 3,6 6 0805 10 25 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, 3,6 6 0805 10 29    From 16 May to 15 October : 3,6 6 0805 10 31     Other : 2,4 4 0805 10 35 Navels, Navelines , Navelates, Salustianas, Vernas , Valencia lates, Maltese, 2,4 4 0805 10 39    From 16 October to 31 March : 2,4 4 0805 10 41 Other : 12 20 0805 10 45 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, 12 20 0805 10 49   Other : 12 20 0805 10 70    From 1 April to 1 5 October : - Fresh . . . 9 15 - - - - Other . . . 15 15 0805 10 90    From 16 October to 31 March : - - - - Fresh . . . 12 20 - - - Other . . . 20 20 31 . 12 . 87 Official Journal of the European Communities No L 395/51 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0805 20  Mandarins (including tangerines and satsumas); Clementines, wilkings and similar citrus hybrids : 0805 20 10   Clementines : \\     Fresh 12 20 li Other 20 20 0805 20 30   Monreales and satsumas : li     Fresh 12 20 \\     Other 20 20 0805 20 50   Mandarins and wilkings : \ II     Fresh 12 20 \\  Other 20 20 0805 20 70   Tangerines : ll     Fresh 12 20 Il Other 20 20 0805 20 90   Other : l II  Fresh 12 20 Il     Other 20 20 0805 30  Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) : || 0805 30 10   Lemons (Citrus limon, Citrus limonum) :    Fresh Other 4,8 8 8 8 0805 30 90 Limes (Citrus aurantifolia) 16 16 0805 40 00 - Grapefruit ........................................... 3 3 0805 90 00 - Other ............................................. 16 16 0806 Grapes, fresh or dried : 0806 10  Fresh :   Table grapes :    From 1 November to 14 July : 0806 10 11     Of the variety Emperor (Vitis vinifera c.v .) from 1 December to 31 January 0 : l I  From 1 December to 3 1 December 10 10      From 1 January to 31 January 5 5 0806 10 15 Other : II   From 1 November to 3 1 December 18 18      From 1 January to 31 March 9 9  From 1 April to 14 July 18 18 0806 10 19    From 15 July to 31 October Other : 22 22 0806 10 91    From 1 November to 14 July : &gt; Il \ 1 From 1 November to 3 1 December 18 18 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/52 Official Journal of the European Communities 31 . 12,87 Basic duties DescriptionCN code Spain (%) Portugal (%) 1 2 3 4 9 18 22 18 18 22 3 3 3 3   From 1 January to 31 March     From 1 April to 14 July ¢ ¢    From 15 July to 31 October  Dried : In immediate containers of a net capacity not exceeding 15 kg :    Currants    Other Other :    Currants  Other Melons (including watermelons) and papaws (papayas), fresh :  Melons (including watermelons) :   Watermelons   Other  Papaws (papayas) 3 .3 3 3 0806 10 99 0806 20 0806 20 11 0806 20 19 0806 20 91 0806 20 99 0807 0807 10 0807 10 10 0807 10 90 0807 20 00 0808 0808 10 0808 10 10 11 11 3 11 11 3 9 MIN 0,4 Ecu/ 100 kg/net 9 MIN 0,4 Ecu/ 100 kg/net Apples, pears and quinces, fresh :  Apples : Cider apples, in bulk, from 16 September to 15 December   Other :    From 1 August to 3 1 December0808 10 91 0808 10 93   From 1 January to 31 March 14 MIN 2,4 Ecu/ 100 kg/net 8 MIN 2,3 Ecu/ 100 kg/net 6 MIN 1,4 Ecu/ 100 kg/net 14 MIN 2,4 Ecu/ 100 kg/net 8 MIN 2,3 Ecu/ 100 kg/net 6 MIN 1,4 Ecu/ 100 kg/net 0808 10 99    From 1 April to 31 July 0808 20 0808 20 10 Pears and quinces :  Pears : Perry pears, in bulk, from 1 August to 3 1 December Other :    From 1 January to 31 March 9 MIN 0,4 Ecu/ 100 kg/net 9 MIN 0,4 Ecu/ 100 kg/net 0808 20 31 0808 20 33    From 1 April to 15 July 10 MIN 1,5 Ecu/ 100 kg/net 5 MIN 2 Ecu/ 100 kg/net 10 MIN 1,5 Ecu/ 100 kg/net 10 MIN 1,5 Ecu/ 100 kg/net 5 MIN 2 Ecu/ 100 kg/net 10 MIN 1,5 Ecu/ 100 kg/net 0808 20 35     From 16 July to 31 July 31 . 12 . 87 Official Journal of the European Communities No L 395/53 I Basic duties CN code Description Spain 4 (%) Portugal (%) 1 2 3 4 0808 20 39     From 1 August to 3 1 December . . 13 MIN 2 Ecu/ 100 kg/net 13 MIN 2 Ecu/ 100 kg/net 0808 20 90   Quinces . 6,3 9 0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 10 00  Apricots . 25 25 0809 20  Cherries : 0809 20 10   From 1 May to 15 July 15 MIN 3 Ecu/ 100 kg/net 15 MIN 3 Ecu/ 100 kg/net 0809 20 90   From 16 July to 30 April 15 15 0809 30 00 ,  Peaches, including nectarines 22 22 0809 40  Plums and sloes :   Plums : 0809 40 11 From 1 July to 30 September 15 MIN 3 Ecu/ 100 kg/net 15 MIN 3 Ecu/ 100 kg/net 0809 40 19 From 1 October to 30 June 8 8 0809 40 90   Sloes 15 15 0810 Other fruit, fresh : 0810 10  Strawberries : \ 0810 10 10   From 1 May to 3 1 July 16 MIN 3 Ecu/ 100 kg/net 16 MIN 3 Ecu/ 100 kg/net 0810 10 90 From 1 August to 30 April : \ I From 1 August to 30 September 14 14 l    From 1 October to 3 1 October 14 11,9  From 1 March to 3 1 March 14 14 0810 20  Raspberries, blackberries, mulberries and loganberries : \ 0810 20 10   Raspberries 11 11 0810 20 90   Other 12 12 0810 30  Black, white or red currants and gooseberries : Il 0810 30 10 Black currants 11 11 0810 30 30   Red currants 11 11 0810 30 90   Other ..." 12 12 0810 40  Cranberries, bilberries and other fruits of the genus Vaccinium : Il 0810 40 10   Cowberries , foxberries or mountain cranberries (fruit of the species Vaccinium vitis idaea) ¢ ¢ ¢ ¢ Free Free 0810 40 30   Fruit of the species Vaccinium myrtillus 4 4 0810 40 50   Fruit of the species Vaccinium macrocarpon and Vaccinium corymbosum 4 4 0810 40 90   Other 12 12 0810 90  Other : Il 0810 90 10   Kiwifruit (Actinidia Chinensis Planch.) 11 11 Official Journal of the European Communities 31 . 12 . 87No L 395/54 Basic duties DescriptionCN code Spain (%) Portugal (%) 1 2 3 4 7,7 11 11 11 0810 90 90 0811 0811 10 0811 10 11 0811 10 19 0811 10 90 0811 20 26 + AGR 26 18 26 + AGR 26 18 26 + AGR 26 26 + AGR 26 18 18 15 15 18 18 18 15 15 18 Other :    Pomegranates    Other Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter :  Strawberries : Containing added sugar or other sweetening matter :    With a sugar content exceeding 13 % by weight  Other   Other  Raspberries, blackberries, mulberries, loganberries, black, white or red currants and gooseberries : Containing added sugar or other sweetening matter :    With a sugar content exceeding 13 % by weight    Other Other : Raspberries    Black currants    Red currants    Blackberries and mulberries Other  Other : Containing added sugar or other sweetening matter :    With a sugar content exceeding 13 % by weight    Other Other :  Fruit of the species Vaccinium myrtillus (and cloudberries) _   Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium . . . .    Other Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption :  Cherries  Strawberries  Other :   Apricots   Oranges ' Papaws (papayas) Fruit of the species Vaccinium myrtillus   Black currants . . ,   Raspberries 26 + AGR 26 26 + AGR 26 0811 20 11 0811 20 19 0811 20 31 0811 20 39 081120 51 0811 20 59 081120 90 081190 0811 90 10 081190 30 081190 50 081190 70 081190 90 0812 0812 10 00 0812 20 00 0812 90 0812 90 10 0812 90 20 0812 90 30 0812 90 40 0812 90 50 0812 90 60 15 4 18 15 4 18 11 11 16 16 5,5 8 11 11 11 11 16 16 5,5 8 11 11 31 . 12 . 87 Official Journal of the European Communities No L 395/55 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0812 90 90 Other 11 11 0813 Fruit, dried, other than that of headings Nos. 0801 to 0806 ; mixtures of nuts or dried fruits of this Chapter : 0813 10 00  Apricots 3,5 7 0813 20 00 - Prunes ............................................. 12 12 0813 30 00  Apples 4 8 0813 40  Other fruit : \ 0813 40 10   Peaches, including nectarines 3,5 7 0813 40 30   Pears 4 8 0813 40 50   Papaws (papayas) 1,5 3 0813 40 90 Other 3 6 0813 50  Mixtures of nuts or dried fruits of this Chapter :   Fruit salads of dried fruit, other than that of heading Nos 0801 to 0806 : 0813 50 11    Not containing prunes 4 8 0813 50 19    Containing prunes 12 12 0813 50 30   Mixtures exclusively of dried nuts of heading Nos 0801 and 0802 inclusive   Other mixtures : Free Free 0813 50 91    Not containing prunes or figs Free Free 0813 50 99 Other Free Free 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 2 2 No L 395/56 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 9 COFFEE, TEA, MATE AND SPICES I \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0901 Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing coffee in any proportion :  Coffee, not roasted : 0901 11 00 - - Notdecaffeinated ..................................... 5 5 0901 12 00  Coffee, roasted : 13 13 0901 21 00 -- Notdecaffeinated ..................................... 15 15 0901 22 00 -- Decaffeinated ....................................... 18 18 0901 30 00 - Coffeehusksandskins .................................... 13 13 0901 40 00 - Coffee substitutes containing coffee . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18 18 0902 Tea : ll 0902 10 00 - Green tea (not fermented) in immediate packings of a content not exceeding 3 kg .... 2,5 5 0902 20 00 - Othergreentea(notfermented) ............................... Free Free 0902 30 00 - Black tea (fermented) and partly fermented tea, in immediate packings of a content not 2,5 5 0902 40 00 - Other black tea (fermented) and other partly fermented tea Free Free 0903 00 00 MatÃ © .......................................... Free Free 0904 Pepper of the genus Piper ; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta :  Pepper : 0904 11   Neither crushed nor ground : ll 0904 11 10 For the industrial manufacture of essential oils or resinoids ( ¢) Free Free 0904 11 90 - Other . . . 5 10 0904 12 00 - - Crushedorground ..................................... 6,2 12,5 0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground :   Neither crushed nor ground : 0904 20 10    Other : 12 11,5 0904 20 31 Of the genus Capsicum, for the manufacture of capsicin or Capsicum Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/57 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 0904 20 35     For the industrial manufacture of essential oils or resinoids (!) Free Free 0904 20 39 Other . . . 5 10 0904 20 90   Crushed or ground 6 12 0905 00 00 Vanilla ......................................... 11,5 11,5 0906 Cinnamon and cinnamon-tree flowers : 0906 10 00  Neither crushed nor ground 8 8 0906 20 00  Crushed or ground . 8 8 0907 00 00 Cloves (whole fruit, cloves and stems) . 15 15 0908 Nutmeg, mace and cardamoms ; 090810  Nutmeg : \ 0908 10 10   Neither crushed nor ground, for the industrial manufacture of essential oils or resinoids ( ! ) Free Free 0908 10 90   Other 10 10 0908 20  Mace : \ 0908 20 10   Neither crushed nor ground Free Free 0908 20 90   Crushed or ground 8 8 0908 30 00  Cardamoms Free Free 0909 Seeds of anise, badian, fennel, coriander, cumin, caraway or juniper : 0909 10  Seeds of anise or badian : \ 0909 10 10   Seeds of anise 2,5 5 0909 10 90   Seeds of badian 11,5 23 0909 20 00  Seeds of coriander Free Free 0909 30  Seeds of cumin :   Neither crushed nor ground : 0909 3011    For the industrial manufacture of essential oils or resinoids ( ¢) Free Free 0909 30 19  Other 2,5 5 0909 30 90   Crushed or ground 5 10 0909 40  Seeds of caraway :   Neither crushed nor ground : 0909 4011    For the industrial manufacture of essential oils or resinoids ( ¢) Free Free 0909 40 19    Other 2,5 5 0909 40 90   Crushed or ground 5 10 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities 31 . 12 . 87No L 395/58 Basic duties CN code Description Spain (%) Portugal (%) 3 4 1 2  Seeds of fennel or juniper :   Neither crushed nor ground : For the industrial manufacture of essential oils or resinoids 0    Other Crushed or ground 0909 50 0909 50 11 0909 50 19 0909 50 90 0910 0910 10 00 0910 20 0910 20 10 0910 20 90 0910 30 00 0910 40 Free 5 10 Free 16 19 Free Free 14 17 14 Free 20 25 Free 20 25 Free 2,5 5 Free 8 9,5 Free Free 7 8,5 7 Free 10 12,5 Free 10 12,5 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices  Ginger  Saffron :   Neither crushed nor ground Crushed or ground  Turmeric (curcuma)  Thyme ; bay leaves : Thyme :    Neither crushed nor ground : Wild thyme (Thymus serpyllum) Other Crushed or ground   Bay leaves  Curry *  Other spices : _  Mixtures referred to in Note 1 (b) to this Chapter :    Neither crushed nor ground Crushed or ground   Other :    Fenugreek seed Other : Neither crushed nor ground Crushed or ground 0910 40 11 0910 40 13 0910 40 19 0910 40 90 0910 50 00 0910 91 0910 91 10 0910 91 90 0910 99 0910 99 10 0910 99 91 0910 99 99 ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/59 CHAPTER 10 CEREALS Basic duties CN code Description Spain Portugal % (%) 2 41 3 (AGR) (AGR) (AGR) (AGR) 20 20 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 1001 1001 10 1001 10 10 1001 10 90 1001 90 1001 90 10 1001 90 91 1001 90 99 1002 00 00 1003 00 1003 00 10 1003 00 90 1004 00 1004 00 10 1004 00 90 1005 1005 10 1005 10 11 1005 10 13 1005 10 15 1005 10 19 1005 10 $0 1005 90 00 1006 1006 10 1006 10 10 1006 10 91 Wheat and meslin :  Durum wheat :   Seed   Other  Other :   Spelt for sowing ( ¢)   Other spelt, common wheat and meslin :    Common wheat and meslin seed . . .    Other Rye Barley :  Seed  Other Oats :  Seed  Other Maize (corn) :  Seed :   Hybrid (!) :    Double hybrids and top cross hybrids    Three-cross hybrids    Simple hybrids    Other   Other  Other Rice :  Rice in the husk (paddy or rough) :   For sowing (!)   Other :    Round grain (AGR) (AGR) (AGR) (AGR) Free Free Free Free (AGR) (AGR) Free Free Free Free (AGR) (AGR) 2 12 (AGR) (AGR) (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities 31 . 12 . 87No L 395/60 Basic duties CN code Description Spain Portugal (%) % - 4 1 2 3 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 1006 10 99 1006 20 1006 20 10 1006 20 90 1006 30 1006 30 11 1006 30 19 1006 30 91 1006 30 99 1006 40 00 1007 00 1007 00 10 1007 00 90 1008 100810 00 1008 20 00 1008 30 00 1008 90 1008 90 10 1008 90 90 Long grain  Husked (brown) rice :   Round grain   Long grain  Semi-milled or wholly milled rice, whether or not polished or glazed : Semi-milled rice :  Round grain  Long grain   Wholly milled rice : Round grain  Long grain  Broken rice Grain sorghum :  Hybrids for sowing ( ¢)  Other . ... . Buckwheat, millet and canary seed ; other cereals :  Buckwheat  Millet  Canary seed  Other cereals : Triticale   Other (AGR) (AGR) (AGR) (AGR) (AGR) Free (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) Free (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/61 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY : MALT ; STARCHES ; INULIN ; WHEAT GLUTEN Basic duties CN code Description Spain Portugal (% % 1 2 3 4 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 1101 00 00 1102 1102 10 00 1102 20 1102 2010 1102 20 90 1102 30 00 1102 90 1102 9010 1102 90 30 1102 90 90 1103 1103 11 1103 11 10 1103 11 90 1103 12 00 1103 13 1103 13 11 1103 13 19 1103 13 90 1103 14 00 1103 19 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 1103 2910 1103 29 20 Wheat or meslin flour Cereal flours other than of wheat or meslin :  Rye flour  Maize (corn) flour :   Of a fat content not exceeding 1,5 % by weight . . , Other  Rice flour  Other : Barley flour Oat flour   Other Cereal groats, meal and pellets :  Groats and meal :   Of wheat :    Durum wheat    Common wheat and spelt   Of oats   Of maize (corn) :    Of a fat content not exceeding 1,5 % by weight :     For the brewing industry (*)     Other Other   Of rice   Of other cereals :    Of rye Of barley    Other  Pellets :   Of wheat   Of other cereals : Of rye    Of barley (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities 31 . 12 . 87No L 395/62 Basic duties CN code Description Spain (%) Portugal (%) 3 4 1 2    Of oats .    Of maize    Of rice . (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 1103 29 30 1103 29 40 1103 29 50 1103 29 90 1104    Other Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germ of cereals, whole, rolled, flaked or ground :  Rolled or flaked grains :   Of barley :    Rolled    Flaked   Of oats :    Rolled ¢ -    Flaked   Of other cereals :    Of wheat . . - - Of rye    Of maize    Other : Flaked rice _ _ _ _ Other  Other worked grains (for example, hulled, pearled, sliced or kibbled) :   Of barley : Hulled (shelled or husked) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 110411 1104 11 10 1104 11 90 1104 12 110412 10 1104 12 90 110419 1104 19 10 1104 19 30 110419 50 1104 19 91 1104 19 99 1104 21 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 1104 23 10 1104 23 30 1104 23 90 1104 29 1104 29 10 Hulled and sliced or kibbled ('Grutze' or 'grutten')  Pearled Not otherwise worked than kibbled   Of oats : Hulled (shelled or husked) . Hulled and sliced or kibbled ('Grutze' or 'grutten ) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR)  Pearled Not otherwise worked than kibbled   Of maize (corn) : Hulled (shelled or husked), whether or not sliced or kibbled    Pearled _ _ _ Not otherwise worked than kibbled   Of other cereals : Hulled (shelled or husked), whether or not sliced or kibbled 31 . 12 . 87 Official Journal of the European Communities No L 395/63 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 # \ 1104 29 30    Pearled .    Not otherwise worked than kibbled : (AGR) (AGR) 1104 29 91 Of wheat (AGR) (AGR) 1104 29 95 _____ Of rye (AGR) (AGR) 1104 29 99     Other (AGR) (AGR) 1104 30  Germ of cereals, whole, rolled, flaked or ground : I 1104 30 10   Of wheat (AGR) (AGR) 1104 30 90   Of other cereals (AGR) (AGR) 1105 Flour, meal and flakes of potatoes : 1105 10 00  Flour and meal 19 19 1105 20 00  Flakes 19 19 1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 10 00  Flour and meal of the dried leguminous vegetables of heading No 0713 6 12 1106 20  Flour and meal of sago, roots or tubers of heading No 0714 : II 1106 20 10   Denatured ( ¢) Other : (AGR) (AGR) 1106 20 91    For the manufacture of starches (*) (AGR) (AGR) 1106 20 99    Other (AGR) (AGR) 1106 30  Flour, meal and powder of the products of Chapter 8 : \ 1106 30 10   Of bananas 8,5 17 1106 30 90   Other 6,5 13 1107 Malt, whether or not roasted : 1107 10  Not roasted :   Of wheat : 1107 1011    In the form of flour (AGR) (AGR) 1107 10 19    Other   Other : (AGR) (AGR) 1107 10 91    In the form of flour (AGR) (AGR) 1107 10 99 Other (AGR) (AGR) ' 1107 20 00  Roasted (AGR) (AGR) 1108 Starches ; inulin :  Starches : 11081100   Wheat starch (AGR) (AGR) 1108 12 00   Maize (corn) starch (AGR) (AGR) 1108 13 00   Potato starch (AGR) (AGR) 1108 14 00   Manioc (cassava) starch (AGR) (AGR) (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Mo L 395/64 Official Journal of the European Communities 31 . 12 . 87 \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1108 19 1108 19 10 110819 90 1108 20 00 1109 00 00 Other starches : Other (AGR) (AGR) 15 (AGR) (AGR) (AGR) 30 (AGR) 31 . 12 . 87 Official Journal of the European Communities No L 395/65 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUITS ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL OR MEDICINAL PLANTS ; STRAW AND FODDER Basic duties CN code Description Spain % Portugal (%) 1 2 3 4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 120100 1201 00 10 1201 00 90 1202 1202 10 1202 10 10 1202 10 90 1202 20 00 1203 00 00 1204 00 1204 00 10 1204 00 90 1205 00 1205 00 10 1205 00 90 1206 00 1206 00 10 1206 00 90 1207 1207 10 1207 10 10 1207 10 90 1207 20 1207 20 10 1207 20 90 1207 30 1207 30 10 1207 30 90 Soya beans, whether or not broken :  For sowing (')  Other Ground-nuts, not roasted or otherwise cooked, whether or not shelled or broken  In shell :   For sowing (')   Other  Shelled, whether or not broken Copra Linseed, whether or not broken :  For sowing (!)  Other Rape or colza seeds, whether or not broken :  For sowing (!)  Other Sunflower seeds, whether or not broken :  For sowing (!)  Other Other oil seeds and oleaginous fruits, whether or not broken :  Palm nuts and kernels : , r For sowing (') .   Other  Cotton seeds : For sowing (!) Other  Castor oil seeds : For sowing (') Other Free? Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/66 Official Journal of the European Communities 31 . 12 . 87 CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 1207 40  Sesamum seeds : 1207 40 10 -- Forsowing(1) ......... .......... Free Free i ?A7 in to ...... ¢ ¢ ¢ ¢ Free Free 1207 50  Mustard seeds : 1207 50 10 -- Forsowing(1) .......... ......... Free Free f&gt;IV7 on .......... Free Free 1207 60  Safflower seeds : \ 1207 60 10 -- Forsowing(1 ) .......... .......... Free Free 1207 60 90 ......... Free Free  Other : 1207 91   Poppy seeds : 1207 92 Shea nuts (karite nuts) : 1 OA ( ......... Free Free 1207 99   Other : 1207 99 10 - For sowing (1).......... ......... Free Free    Other : \\ 1207 99 91 ---- Hemp seeds ......... ......... Free Free 1207 99 99 - - Other . . . . Free Free 1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard : 1208 10 00 - Of soya beans ......................................... 7 7 1209 Seeds, fruit and spores, of a kind used for sowing :  Beet seed : \\  Seeds of forage plants, other than beet seed : 1209 21 00 - Lucerne (alfalfa) seed ................................... 1,2 2,5 1209 22   Clover (Trifolium spp.) seed : 1209 22 10 - - Red clover (Trifolium pratense L.) . . . 1 2 1209 23 Fescue seed : 1209 23 10    Meadow fescue (Festuca pratensis Huds .) seed and red fescue (Festuca rubra L.) 1 2 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/67 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1209 23 90 Other 1,2 .2,5 1209 24 00   Kentucky blue grass (Poa pratensis L.) seed 1 2 1209 25   Rye grass (Lolium multiflorum Lam., Lolium perenne L.) seed : 1209 25 10    Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) 1 2 1209 25 90    Perennial ryegrass (Lolium perenne L.) 1 2 1209 26 00   Timothy grass seed 1 2 1209 29   Other : i    Vetch seed : 1209 2911     Of the species Vicia sativa L 1 2 1209 29 19     Other 1 2 1209 29 20    Seeds of the genus Poa (Poa palustris L. , Poa trivialis L.) 1 2 1209 29 30    Cocksfoot grass (Dactylis glomerata L.) 1 2 1209 29 40  Bent grass (Agrostis) 1 2 1209 29 50    Lupine seed 1,2 2,5 1209 29 60    Hybrid ryegrass (Lolium x hybridum Hausskn.) 1,2 2,5 1209 29 70    Wood meadowgrass (Poa nemoralis L.), tall oatgrass (Arrhenatherum elatius (L.) J. et C. Presl .) 1,2 2,5 1209 29 90    Other 1,2 2,5 1209 30 00  Seeds of herbaceous plants cultivated principally for their flowers  Other : 1,5 3 1209 91   Vegetable seeds : \ 1209 91 10    Kohlrabi seeds (Brassica oleracea, caulorapa and gongylodes L. varieties) .... 1,5 3 1209 91 90    Other 2 4 1209 99   Other : \ 1209 99 10    Forest-tree seeds  Other : Free Free 1209 99 91     Seeds of plants cultivated principally for their flowers, other than those of subheading No 1209 30 1,5 3 1209 99 99     Other 2 4 1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin : 1210 10 00  Hop cones, neither ground nor powdered nor in the form of pellets 9 9 1210 20 00  Hop cones, ground, powdered or in the form of pellets ; lupulin 9 9 1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered : 1211 10 00  Liquorice roots 1 1 121120 00  Ginseng roots Free Free 1211 90  Other : 1211 90 10   Pyrethrum (flowers, leaves, stems, peel and roots) 1,5 1,5 No L 395/68 Official Journal of the European Communities 31 . 12 . 87 l ll ! Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 121190 30 1211 90 50 121190 90 - - Tonquin beans . . . - - Cinchona bark . . . - - Other . . . 1,5 Free Free 1,5 Free Free 1212 1212 10 1212 10 10 1212 10 91 1212 10 99 1212 20 00 1212 30 00 1212 91 1212 91 10 1212 9190 1212 92 00 1212 99 1212 99 10 1212 99 90 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh or dried, whether or not ground ; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum ) of a kind used primarily for human consumption, not elsewhere specified or included :  Locust beans, including locust bean seeds :   Locust bean seeds :  Other :   Sugar beet :   Other : 4 1 4,5 Free 2 (AGR) (AGR) (AGR) 2 Free 4 2 4,5 Free 4 (AGR) (AGR) (AGR) 2 Free 1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or Free Free 1214 1214 10 00 1214 90 1214 90 10 1214 90 90 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sainfoin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets :  Other : Free 4,5 Free Free 9 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/69 CHAPTER 13 LAC ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1301 Lac ; natural gums, resins, gum-resins and balsams : 1301 10 00 - Lac ............................................... Free Free 1301 20 00  Gum Arabic Free Free 1301 90 00  Other Free Free 1302 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Vegetable saps and extracts : 1302 11 00   Opium Free Free 1302 12 00 Of liquorice 2 5 1302 13 00 Of hops 2 5 1302 14 00   Of pyrethrum or of the roots of plants containing rotenone 2 5 130219 Other : I 1302 19 10 Of Quassia amara ; aloes and manna Free Free 1302 19 30    Intermixtures of vegetable extracts, for the manufacture of beverages or of food preparations  Other : 2 5 1302 19 91   Medicinal 1 2,5 1302 19 99     Other Free Free 1302 20  Pectic substances, pectinates and pectates : 1302 20 10 Dry 18 16,8 1302 20 90   Other  Mucilages and thickeners, whether or not modified, derived from vegetable products : 10,5 9,8 1302 31 00   Agar-agar 1 2,5 1302 32   Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds : \ 1302 32 10    Of locust beans or locust bean seeds 1,2 3 1302 32 90  Of guar seeds Free Free 1302 39 00 Other Free Free Official Journal of the European Communities 31 . 12 . 87No L 395/70 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1401 1401 10 00 1401 20 00 1401 90 00 Vegetable materials of a kind used primarily for plaiting (for example, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) : Free . Free Free Free Free Free 1402 1402 10 00 1402 91 00 1402 99 00 Vegetable materials of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass), whether or not put up as a layer with or without supporting material :  Other : Free Free Free Free Free Free 1403 1403 10 00 1403 90 00 Vegetable materials of a kind used primarily in brooms or in brushes (for example, broomcorn, piassava, couch-grass and istle), whether or not in hanks or bundles : Free Free Free Free 1404 1404 10 00 1404 20 00 1404 90 00 Vegetable products not elsewhere specified or included : - Raw vegetable materials of a kind used primarily in dyeing or tanning Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/71 SECTION III ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES CHAPTER 15 ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES CN code Description 1 2 Lard ; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted :  Lard and other pig fat :   For industrial uses other than the manufacture of foodstuffs for human consump ­ tion (!)   Other .  Poultry fat Fats of bovine animals, sheep or goats, raw or rendered, whether or not pressed or solvent-extracted :  For industrial uses other than the manufacture of foodstuffs for human consumption 0) Basic duties Spain Portugal (%) (%) 3 4 (AGR) MAX (AGR) MAX 2 0,8 (AGR) (AGR) (AGR) (AGR) Free Free 5 5 5 5 Free 8 Free 8 4 4 10 10 6 3 Free Free 1501 00 1501 00 11 1501 00 19 1501 00 90 1502 00 1502 00 10 1502 00 91 1502 00 99 1503 00 1503 0011 1503 00 19 1503 00 30 1503 00 90 1504 1504 10 1504 10 10 1504 10 90  Other :   Of bovine animals Of sheep or goats Lard stearin, lard oil , oleostearin, oleo-oil and tallow oil, not emulsified or mixed or otherwise prepared :  Lard stearin and oleostearin :   For industrial uses (') Other  Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (!) Other Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified :  Fish-liver oils and their fractions :   Of a vitamin A content not exceeding 2 500 IU/g Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/72 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal (%)(% 1 2 3 4 17 Free 17 Free  Fats and oils and their fractions, of fish, other than liver oils :   Solid fractions Other  Fats and oils and their fractions, of marine mammals :   Solid fractions :    Whale oil and sperm oil  Other Other 17 17 17 17 Free Free Wool .grease and fatty substances derived therefrom (including lanolin) :  Wool grease, crude  Other 2 1,6 0,8 5 4 2 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified Soya-bean oil and its fractions, whether or not refined, but not chemically modified :  Crude oil, whether or not degummed : For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢)   Other  Other :   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) 1504 20 1504 20 10 1504 20 90 1504 30 1504 3011 1504 30 19 1504 30 90 1505 1505 10 00 1505 90 00 1506 00 00 1507 1507 10 1507 10 10 1507 10 90 1507 90 1507 90 10 1507 90 90 1508 1508 10 1508 10 10 1508 10 90 1508 90 1508 90 10 1508 90 90 1509 1509 10 1509 10 10 1509 10 90 5 10 5 10 8 15 8 15Other 5 10 5 10 Ground-nut oil and its fractions, whether or not refined, but not chemically modified :  Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ! ) Other ¢  Other : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) Other 8 15 8 15 Olive oil and its fractions, whether or not refined, but not chemically modified :  Virgin :   Lampante virgin olive oil Other * (AGR) (AGR) (AGR) (AGR) ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 4 No L 395/7331 . 12 . 87 Official Journal of the European Communities Basic duties CN code Description Spain Portugal (%)% 1 2 3 4 (AGR) MAX 17 (AGR) MAX 17 (AGR) (AGR) MAX 17 (AGR) (AGR) MAX 17 4 6 4 6 20 17 20 17 1509 90 00 1510 00 1510 00 10 1510 00 90 1511 1511 10 1511 10 10 1511 10 90 151190 1511 90 11 1511 90 19 151190 91 151190 99 1512 1512 11 1512 11 10 1512 1191 1512 11 99 1512 19 1512 19 10 1512 19 91 1512 19 99 1512 21 1512 21 10  Other Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading No 1509 :  Crude oils  Other Palm oil and its fractions, whether or not refined, but not chemically modified :  Crude oil :   For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢)   Other  Other : Solid fractions :    In immediate packings of a net capacity of 1 kg or less Other Other :    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!)    Other Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified :  Sunflower-seed or safflower oil and fractions thereof :   Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (*)    Other :     Sunflower-seed oil     Safflower oil   Other :  For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) Other :     Sunflower-seed oil     Safflower oil  Cotton-seed oil and its fractions :   Crude oil , whether or not gossypol has been removed : _ _ For technical or industrial uses other than the manufacture of foodstuffs for human consumption 0) 8 14 8 14 5 10 10 5 10 10 8 15 15 5 8 15 15 5 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/74 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spam (%) Portugal % 1 2 3 4 0 0 8 [5 8 15 5 20 10 5 20 10 20 17 20 17  Other   Other : For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( l) Other Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified :  Coconut (copra) oil and its fractions : Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (*) Other : In immediate packings of a net capacity of 1 kg or less other   Other :    Solid fractions : In immediate packings of a net capacity of 1 kg or less Other    Other : For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) Other : In immediate packings of a net capacity of 1 kg or less Other  Palm kernel or babassu oil and fractions thereof :   Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) : Palm kernel oil     Babassu oil    Other : In immediate packings of a net capacity of 1 kg or less     Other :      Palm kernel oil Babassu oil Other : Solid fractions : In immediate packings of a net capacity of 1 kg or less 1512 21 90 1512 29 1512 29 10 1512 29 90 1513 1513 11 1513 11 10 1513 11 91 1513 11 99 1513 19 1513 19 11 1513 19 19 1513 19 30 1513 19 91 1513 19 99 1513 21 1513 21 11 1513 21 19 1513 21 30 1513 21 91 1513 2199 1513 29 1513 29 11 8 20 15 8 20 15 5 5 20 10 10 20 5 5 20 10 10 20 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/75 Basic duties . CN code Description Spain Portugal (%)% 1 2 3 4 17 8     Other    Other :     For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢)     Other :      In immediate packings of a net capacity of 1 kg or less      Other :       Palm kernel oil       Babassu oil 20 15 15 1513 29 19 1513 29 30 1513 29 50 1513 29 91 1513 29 99 1514 1514 10 1514 10 10 1514 10 90 1514 90 1514 90 10 1514 90 90 1515 5 10 8 15 17 8 20 15 15 5 10 8 15 5 8 15 5 10 8 15 Free 8 3 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified :  Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (*)   Other  Other :   For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ! )   Other Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified :  Linseed oil and its fractions :   Crude oil   Other : _ _ _ For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) . . .    Other  Maize (corn) oil and its fractions :   Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (*)    Other   Other : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') Other  Castor oil and its fractions : 5 8 15 5 10 1515 11 00 1515 19 1515 19 10 1515 19 90 1515 21 1515 21 10 1515 21 90 1515 29 1515 29 10 1515 29 90 1515 30 1515 30 10 1515 30 90 1515 40 00 8 5 Free   For the production of aminoundecanoic acid for use in the manufacture of synthetic textile fibres or of artificial plastic materials (*) Other  Tung oil and its fractions 8 3 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities 31 . 12 . 87No L 395/76 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1515 50  Sesame oil and its fractions : Crude oil : 1515 50 11 For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( } ) 5 5 1515 50 19   Other : 10 10 1515 50 91    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 8 8 1515 50 99 --- Other .......... ........... 15 15 1515 60  Jojoba oil and its fractions : 1515 60 10 -- Rawoil .......... .......... Free Free 1515 60 90 Other 1,6 4 1515 90 - Other : 1515 90 10   Oiticica oils ; myrtle wax and Japan wax; their fractions   Tobacco - seed oil and its fractions :    Crude oil : 3 3 1515 90 21 For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) Free Free 1515 90 29 Other : 10 10 1515 90 31 For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ! ) Free Free 1515 90 39   Other oils and their fractions :    Crude oils : 15 15 1515 90 40 1515 90 51 1515 90 59   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (*) Other :      Solid, in immediate packings of a net capacity of 1 kg or less      Solid, other ; fluid  Other : 5 20 10 5 20 10 1515 90 60 1515 90 91 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) Other : _____ Solid, in immediate packings of a net capacity of 1 kg or less 8 20 8 20 1515 90 99 - - - - Solid, other ; fluid . . . 15 15 ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Of ficial Journal of the European Communities No L 395/77 I Basic duties CN . code Description Spain (%) Portugal (%) 1 2 3 4 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydro ­ genated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared : 1516 10  Animal fats and oils and their fractions : \ 1516 10 10 In immediate packings of a net capacity of 1 kg or less 20 20 1516 10 90   Other 17 17 1516 20  Vegetable fats and oils and their fractions : \ 1516 20 10   Hydrogenated castor oil , so called 'opal-wax'   Other : 2,1 Free 1516 20 91    In immediate packings of a net capacity of 1 kg or less 8 8 1516 20 99    Other 8 8 1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 : 1517 10  Margarine, excluding liquid margarine : \ 1517 10 10 Containing more than 10 % but not more than 15 % by weight of milkfats 13 + MOB Free + MOB 1517 10 90   Other 25 25 1517 90  Other : I 1517 90 10 Containing more than 10 % but not more than 15 % by weight of milkfats Other : 13 + MOB Free + MOB 1517 90 91 Fixed vegetable oils , fluid, mixed 15 15 1517 90 93 Edible mixtures or preparations of a kind used as mould release preparations . . 1,8 Free 1517 90 99  Other 25 25 1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidised, dehy ­ drated, sulphurised, blown, polymerised by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, not elsewhere specified or included : 1518 00 10  Linoxyn  Fixed vegetable oils , fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (') : 4,8 Free 1518 00 31   Crude 5 5 1518 00 39   Other 8 8 1518 00 90  Other 4,8 12 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/78 Official Journal of the European Communities 31 . 12 . 87 CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 1519 Industrial monocarboxylic fatty acids ; acid oils from refining ; industrial fatty \\ alcohols : \  Industrial monocarboxylic fatty acids : 1519 11 00 -- Stearic acid ......................................... 3,2 8 1519 12 00 -- Oleic acid ......................................... 2,8 7 1519 13 00 -- Tall oil fatty acids ..................................... 1,8 Free du An [ML ............... ¢ ¢ ¢ ¢ 1,8 4,5 1519 19 00 1519 20 00 - Aci i from refining .................................... 1,8 4,5 1519 30 00 - Industrial fatty alcohols ................................... 2,1 Free 1520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes : 1520 10 00 - Glycerol (glycerine), crude ; glycerol waters and glycerol lyes 0,6 1,5 1520 90 00 - Other, including synthetic glycerol . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,4 6 1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and \ spermaceti, whether or not refined or coloured : \ 1521 10  Vegetable waxes : \\ drd1 1A Dom .......... Free Free 15*1 1U 1U ......... 1,6 4 15Z1 1U 7ll 1521 90  Other : \\ 1521 90 10 1521 90 91 1521 90 99 1522 00 1522 00 10 Spermaceti , whether or not refined or coloured Beeswax and other insect waxes , whether or not refined or coloured : Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : - Residues resulting from the treatment of fatty substances or animal or vegetable 1,4 Free 2 2,4 3,5 Free 5 6 waxes : Il Containing oil having the characteristics of olive oil : \ 1522 00 31 - - - Soapstocks . . . (AGR) (AGR) 1522 00 39 - Other . . . (AGR) (AGR) Other : 1522 00 91 1522 00 99 - - - Oil foots and dregs ; soapstocks . . . - - - Other . . . 5 2 5 2 31 . 12 . 87 Official Journal of the European Communities No L 395/79 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES, SPIRITS AND VINEGAR ; TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES CHAPTER 16 PREPARATIONS OF MEAT, OF FISH OR OF CRUSTACEANS, MOLLUSCS OR OTHER AQUATIC INVERTEBRATES CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 160100 Sausages and similar products, of meat, meat offal or blood ; food preparations 1601 00 10 1601 00 91 based on these products :  Of liver  Other ( ¢) : Sausages, dry or for spreading, uncooked (AGR) (AGR) (AGR) (AGR) 160100 99   Other (AGR) (AGR) 1602 Other prepared or preserved meat, meat offal or blood : 1602 10 00  Homogenised preparations (AGR) (AGR) 1602 20 1602 20 10 1602 20 90 1602 31  Of liver of any animal : Goose or duck liver Other  Of poultry of heading No 0105 :   Of turkeys : 16 (AGR) 16 (AGR) li Containing 57 % or more by weight of meat or offal (2) : 1602 31 11 1602 31 19 1602 31 30 1602 31 90 1602 39 1602 3911     Containing exclusively uncooked turkey meat Other Containing 25 % or more but less than 57 % by weight of meat or offal (2) ... Other   Other : Containing 57 % or more by weight of poultry meat or offal (2) :     Uncooked (AGR) (AGR) (AGR) (AGR) « (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 1602 39 19 1602 39 30 1602 39 90 Other    Containing 25 % or more but less than 57 % by weight of poultry meat or offal (2) Other (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (') The levy applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight, i.e. after deduction of the weight of the liquid . (2) For the purposes of determining the percentage of poultrymeat, the weight of any bones is to be disregarded . No L 395/80 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Of swine : 1602 41   Hams and cuts thereof : 1602 41 10    Of domestic swine (AGR) (AGR) 1602 41 90 --- Other .......... .......... 17 17 1602 42 Shoulders and cuts thereof : 1602 42 10  Of domestic swine (AGR) (AGR) 1602 42 90 --- Other ......... .......... 17 17 1602 49   Other, including mixtures :  Of domestic swine : Containing by weight 80 % or more of meat or meat offal , of any kind, including fats of any kind or origin : 1602 4911 Loins (excluding collars) and parts thereof, including mixtures of loins or hams (AGR) (AGR) 1602 49 13 _____ Collars and parts thereof, including mixtures of collars and shoulders . . . (AGR) (AGR) 1602 49 15      Other mixtures containing hams (legs), shoulders, loins or collars, and parts thereof (AGR) (AGR) 1602 49 19 ----- Other .......... ......... (AGR) (AGR) 1602 49 30 Containing by weight 40 % or more but less than 80 % of meat or meat offal , of any kind, including fats of any kind or origin (AGR) (AGR) 1602 49 50 Containing by weight less than 40 % of meat or meat offal , of any kind, including fats of any kind or origin (AGR) (AGR) 1602 49 90 Other 17 17 1602 50  Of bovine animals : \ 1602 50 10   Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 20 + AGR 20 + AGR 1602 50 90 - - Other . . . 26 26 1602 90  Other, including preparations of blood of any animal : 1602 90 10   Preparations of blood of any animal   Other : (AGR) (AGR) 1602 90 31 Other : 17 17 1602 90 51     Containing meat or meat offal of domestic swine     Other :      Containing bovine meat or offal : (AGR) (AGR) 1602 90 61       Uncooked ; mixtures of cooked meat or offal and uncooked meat or 20 + AGR 0 20 + AGR ( ! ) 1602 90 69 - - - - - - Other . . 26 26 (!) In certain conditions, a levy is applicable in addition to the customs duty . 31 . 12 . 87 Official Journal of the European Communities No L 395/81 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 \ Other : I \ ______ Of sheep or goats : \ 1602 90 71   Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 20 20 1602 90 79 Other 20 20 1602 90 99       Other 26 26 1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates : 1603 00 10  In immediate packings of a net capacity of 1 kg or less : I Whale meat extracts 20 Free I Other 20 20 1603 00 30  In immediate packings of a net capacity of more than 1 kg but less than 20 kg : \ || Whale meat extracts 4 Free I   Other 4 4 1603 00 90  Other Free Free 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced : | i 1604 1100   Salmon 5,5 Free 1604 12   Herrings : 1604 12 10    Fillets , raw, coated with batter or breadcrumbs, deep frozen 15 Free 1604 12 90 Other 20 Free 1604 13   Sardines, sardinella and brisling or sprats : 1604 13 10    Sardines 25 10 1604 13 90 Other 20 Free 1604 14   Tunas, skipjack and Atlantic bonito (Sarda spp.) : 1604 14 10    Tunas and skipjack 24 9,6 1604 14 90    Atlantic bonito (Sarda spp .) 25 10 1604 15   Mackerel : I 1604 15 10    Of the species Scomber scombrus and Scomber japonicus 25 10 1604 15 90    Of the species Scomber australasicus 20 Free 1604 16 00   Anchovies 25 12,5 1604 19 Other : l \ 1604 19 10    Salmonidae, other than salmon 7 Free 1604 19 30 Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) 24 9,6 1604 19 50    Fish of the species Orcynopsis unicolor    Other : 25 10 1604 19 91     Fillets , raw, coated with batter or breadcrumbs, deep frozen 15 Free 31 . 12 . 87No L 395/82 Official Journal of the European Communities \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1604 19 99  Other 20 Free 1604 20  Other prepared or preserved fish : 1604 20 10 Of salmon 5,5 Free 1604 20 30  Of salmonidae, other than salmon 7 Free 1604 20 40   Of anchovies 25 12,5 1604 20 50   Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 10 1604 20 70 Of tunas, skipjack or other fish of the genus Euthynnus 24 9,6 1604 20 90 Of other fish 20 Free 1604 30  Caviar and caviar substitutes : 1 1604 30 10   Caviar (sturgeon roe) 30 Free 1604 30 90   Caviar substitutes 30 Free 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved : 1605 10 00 - Crab .............................................. 16 Free 1605 20 00  Shrimps and prawns : ||\ I   Simply boiled in water and shelled 10 Free I Other 20 Free 1605 30 00  Lobster : | || l   Simply boiled in water and shelled 10 Free l Other 20 Free 1605 40 00  Other crustaceans : li\ Simply boiled in water and shelled (other than Norway lobsters and freshwater crayfish) 10 Free Other 20 Free 1605 90  Other : \\ 1605 90 10   Molluscs 10 Free 1605 90 90   Other aquatic invertebrates 26 26 31 . 12 . 87 Official Journal of the European Communities No L 395/83 CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1701 Cane or beet sugar and chemically pure sucrose, in solid form :  Raw sugar not containing added flavouring or colouring matter : 1701 11   Cane sugar : 1701 11 10  For refining ( ¢) (AGR) (AGR) 1701 11 90    Other (AGR) (AGR) 1701 12   Beet sugar : 1701 12 10 For refining ( J ) (AGR) (AGR) 1701 12 90 Other  Other : (AGR) (AGR) 1701 91 00   Containing added flavouring or colouring matter . (AGR) (AGR) 1701 99   Other 1701 99 10 White sugar (AGR) (AGR) 1701 99 90    Other (AGR) (AGR) 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 1702 10  Lactose and lactose syrup : 1702 10 10 Containing, in the dry state, 99 % or more by weight of the pure product (2) . . . . (AGR) (AGR) 1702 10 90 - - Other . . . (AGR) (AGR) 1702 20  Maple sugar and maple syrup : 1702 20 10 Maple sugar in solid form, containing added flavouring or colouring matter .... (AGR) (AGR) 1702 20 90 - - Other . . . (AGR) (AGR) 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose : 1702 30 10   Other : Containing in the dry state, 99 % or more by weight of glucose (3) : (AGR) (AGR) 1702 30 51 In the form of white crystalline powder, whether or not agglomerated (AGR) (AGR) 1702 30 59 Other (AGR) (AGR) ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The customs treatment in respect of lactose and lactose syrup of subheading 1702 1090 shall also apply to lactose and lactose syrup of subheading 1702 1010 . (3 ) The customs treatment in respect of glucose and glucose syrup of subheadings 1702 3091 , 1702 3099 and 1702 4090 shall also apply to glucose and glucose syrup of subheadings 1702 3051 and 1702 3059 . No L 395/84 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other : 1702 30 91     In the form of white crystalline powder, whether or not agglomerated (AGR) (AGR) 1702 30 99 Other (AGR) (AGR) 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 10   Isoglucose (AGR) (AGR) 1702 40 90 Other (AGR) (AGR) 1702 50 00  Chemically pure fructose 8 8 1702 60  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose : I 1702 60 10   Isoglucose (AGR) (AGR) 1702 60 90 Other (AGR) (AGR) 1702 90  Other, including invert sugar : I 1702 90 10   Chemically pure maltose 8 8 1702 90 30   Isoglucose (AGR) (AGR) 1702 90 50   Maltodextrine and maltodextrine syrup (AGR) (AGR) 1702 90 60   Artificial honey, whether or not mixed with natural honey   Caramel : (AGR) (AGR) 1702 90 71    Containing 50 % or more by weight of sucrose in the dry matter    Other : (AGR) (AGR) 1702 90 75     In the form of powder, whether or not agglomerated (AGR) (AGR) 1702 90 79     Other (AGR) (AGR) 1702 90 90 Other (AGR) (AGR) 1703 Molasses resulting from the extraction or refining of sugar : 1703 10 00  Cane molasses (AGR) (AGR) 1703 90 00  Other (AGR) (AGR) 1704 Sugar confectionery (including white chocolate), not containing cocoa : 1704 10  Chewing gum, whether or not sugar-coated : Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) : 1704 10 11    Gum in strips 8 + MOB MAX 23 Free + MOB MAX 23 1704 10 19 Other   Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 8 + MOB MAX 23 Free + MOB MAX 23 1704 10 91    Gum in strips 8 + MOB MAX 23 Free + MOB MAX 23 1704 10 99    Other 8 + MOB MAX 23 Free + MOB MAX 23 1704 90  Other : 1704 90 10   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 8,4 12 31 . 12 . 87 Official Journal of the European Communities No L 395/85 l Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1704 90 30   White chocolate Other : 13 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1704 90 51    Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 13 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1704 90 55    Throat pastilles and cough drops 13 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1704 90 61    Sugar coated (panned) goods Other : 13 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1704 90 65   Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery 13 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1704 90 71 Boiled sweets whether or not filled 13 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1704 90 75     Toffees, caramels and similar sweets Other : 13 + MOB MAX 27 + AD S/Z Free 4- MOB MAX 27 + AD S/Z 1704 90 81 Compressed tablets 13 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1704 90 99  Other 13 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z No L 395/86 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 18 COCOA AND COCOA PREPARATIONS ill Basic duties CN code Description Spain (%) 1 Portugal (%) 1 2 3 4 1801 00 00 Cocoa beans, whole or broken, raw or roasted 3 3 1802 00 00 Cocoa shells, husks, skins and other cocoa waste . . . . . . . . . . . . . . . . . . 3 3 1803 Cocoa paste, whether or not defatted : 1803 10 00 - Notdefatted .......................................... 6 15 1803 20 00 - Whollyorpartlydefatted ................................... 6 15 1804 00 00 Cocoabutter,fatandoil ............................... 4,8 12 1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 6,4 16 1806 Chocolate and other food preparations containing cocoa : 1806 10  Cocoa powder, containing added sugar or other sweetening matter : 1806 10 10   Containing no sucrose or containing less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 10 + MOB 0 ) Free + MOB 0 ) 1806 10 30 Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 10 + MOB Free + MOB 1806 10 90 Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 10 + MOB Free + MOB 1806 20  Other preparations in block slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg : 1806 20 10 Containing 31 % or more by weight of cocoa butter or containing a combined weight of 3 1 % or more of cocoa butter and milk fat 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1806 20 30 Containing a combined weight of 25 % or more, but less than 3 1 % of cocoa butter   Other : 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1806 20 50    Containing 18 % or more by weight of cocoa butter 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1806 20 70 - - - Chocolate milk crumb . . . 19 + MOB 6 + MOB (') The variable component (mob) is not chargeable on the importation of products not containing or containing less than 5 % by weight of sucrose (including invert sugar calculated as sucrose). 31 . 12 . 87 Official Journal of the European Communities No L 395/87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1806 20 90 Other  Other, in blocks, slabs or bars : 12 + MOB MAX 27 + ADS/Z Free + MOB MAX 27 + AD S/Z 1806 3100 Filled 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1806 32 Not-filled : 1806 32 10    With added cereal , fruit or nuts 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1806 32 90  Other 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1806 90  Other :   Chocolate and chocolate products :    Chocolates, whether or not filled : 1806 90 11 Containing alcohol 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1806 90 19     Other Other : 12 + MOB MAX 27 + ADS/Z Free + MOB MAX 27 + AD S/Z 1806 90 31 Filled 12 + MOB MAX 27 + ADS/Z Free + MOB MAX 27 + AD S/Z 1806 90 39     Not filled 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 180690 50   Sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa . 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 1806 90 60 Spreads containing cocoa : In immediate packings of a net content not exceeding 1 kg 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z -  Other 12 + MOB MJ\X 27 + AD S/Z 6 + MOB MAX 27 + AD S/Z 1806 90 70 Preparations containing cocoa for making beverages : In immediate packings of a net content not exceeding 1 kg 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z Other 12 + MOB MAX 27 + AD S/Z 6 + MOB MAX 27 + AD S/Z No L 395/88 Official Journal of the European Communities 31 . 12 . 87 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 1806 90 90   Other :    In immediate packings of a net content not exceeding 1kg 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z 6 + MOB MAX 27 + AD S/Z 31 . 12 . 87 Official Journal of the European Communities No L 395/89 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK ; PASTRYCOOKS' PRODUCTS \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1901 Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of headings Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10 %, not elsewhere specified or included : 1901 10 00  Preparations for infant use, put up for retail sale 11 + MOB Free + MOB 1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading No 1905 11 + MOB Free + MOB 190190  Other :   Malt extract : 1901 9011    With a dry extract content of 90 % or more by weight 8 + MOB Free + MOB 1901 90 19    Other 8 + MOB Free + MOB 1901 90 90   Other 11 + MOB Free + MOB 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni ; couscous, whether or not prepared :  Uncooked pasta, not stuffed or otherwise prepared : 1902 1100   Containing eggs 12 + MOB Free + MOB 1902 19   Other : ' 1902 19 10 Containing no common wheat flour or meal 12 + MOB Free + MOB 1902 19 90 Other 12 + MOB Free + MOB 1902 20  Stuffed pasta, whether or not cooked or otherwise prepared : 1902 20 10 4   Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates ' 5,5 Free 1902 20 30 Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin Other : (AGR) (AGR) 1902 20 91    Cooked . . 13 + MOB Free + MOB 1902 20 99    Other 13 + MOB Free + MOB No L 395/90 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal (%)(% 2 3 4  Other pasta :   Dried . . . .   Other . . . .  Couscous :   Unprepared Other . . . . Free + MOB Free + MOB Free + MOB Free + MOB Free + MOB 10 + MOB 10 + MOB 12 + MOB 10 + MOB 10 + MOB Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared :  Prepared foods obtained by the swelling or roasting of cereals or cereal products :   Obtained from maize   Obtained from rice Other  Other :   Rice   Other 1902 30 1902 30 10 1902 30 90 1902 40 1902 40 10 1902 40 90 1903 00 00 1904 1904 10 1904 10 10 1904 10 30 1904 10 90 1904 90 1904 90 10 1904 90 90 1905 1905 10 00 1905 20 1905 20 10 1905 20 30 1905 20 90 6 + MOB 8 + MOB 8 + MOB 12 + MOB 12 + MOB Free + MOB Free + MOB Free + MOB Free + MOB Free + MOB Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products :  Crispbread 9 + MOBMAX 24 + AD F/M Free + MOB MAX 24 + AD F/M  Gingerbread and the like : Containing by weight of sucrose less than 30 % (including invert sugar expressed as sucrose) Containing by weight of sucrose 30 % or more but less than 50 % (including invert sugar expessed as sucrose 13 + MOB 13 + MOB Free + MOB Free + MOB Free + MOBContaining by weight of sucrose 50 % or more (including invert sugar expressed assucrose) 13 + MOB 31 . 12 . 87 Official Journal of the European Communities No L 395/91 Basic duties Spain Portugal CN code Description (%) (%) 1 2 3 4 1905 30 1905 30 11 1905 30 19 Sweet biscuits ; waffles and wafers :  Completely or partially coated or covered with chocolate or other preparations containing cocoa :   In immediate packings of a net content not exceeding 85 g Other  Other :   Sweet biscuits :    Containing 8 % or more by weight of milkfats  Other :     Sandwich biscuits Other . .   Waffles and wafers :    Salted, whether or not filled    Other Rusks, toasted bread and similar toasted products Other :  Matzos  Communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products  Other :   Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugar and not more than 5 % of fat   Waffles and wafers with a water content exceeding 10 % by weight   Biscuits ; extruded or expanded products, savoury or salted . . .   Other :    With added sweetening matter 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 30 + AD F/M 13 + MOB MAX 35 + AD S/Z 13 + MOB 6 + MOB MAX 20 + AD F/M 7 + MOB 14 + MOB 13 + MOB MAX 30 + AD F/M 13 + MOB MAX 30 + AD F/M 13 + MOB MAX 35 + AD S/Z Free + MOB MAX 35 + AD S/Z Free + MOB MAX 35 + AD S/Z Free + MOB MAX 35 + AD S/Z Free + MOB MAX 35 + AD S/Z Free + MOB MAX 35 + AD S/Z Free + MOB MAX 30 + AD F/M Free + MOB MAX 35 + AD S/Z Free + MOB Free + MOB MAX 20 + AD F/M Free + MOB Free + MOB Free + MOB MAX 30 + AD F/M Free + MOB MAX 30 + AD F/M Free + MOB MAX 35 + AD S/Z 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 1905 90 10 1905 90 20 1905 90 30 1905 90 40 1905 90 50 1905 90 60 No L 395/92 Official Journal of the European Communities 31 . 12 . 87 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 1905 90 90 - - - Other . . . 13 + MOB MAX 30 + AD F/M Free + MOB MAX 30 + AD F/M 31 . 12 . 87 Official Journal of the European Communities No L 395/93 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 10 00  Cucumbers and gherkins :   Cucumbers 11 11 \   Gherkins 22 22 2001 20 00  Onions 10 20 2001 90  Other : \ 2001 90 10   Mango chutney Free Free 2001 90 20   Fruit of the genus Capsicum other than sweet peppers or pimentos . 5 10 2001 90 30   Sweet corn (Zea mays var. saccharata) 8 + MOB Free + MOB 200190 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 13 + MOB Free + MOB 2001 90 50   Mushrooms 10 20 2001 90 90 Other : \ li Sweet peppers 10 10 \\    Cauliflowers 10 14 || Other 10 20 2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid : 2002 10 00  Tomatoes, whole or in pieces 18 12,6 2002 90  Other : 2002 90 10 With a dry matter content of less than 12 % by weight 18 12,6 2002 90 30 With a dry matter content of not less than 12 % but not more than 30 % by weight . 18 12,6 2002 90 90 With a dry matter content of more than 30 % by weight 18 12,6 2003 Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid : 2003 10  Mushrooms : \ 2003 10 10 Cultivated : \    Of the Psalliota (Agaricus) species: hortensis, alba or bispora and subedulis . . . 23 23 l  Other 11,5 23 2003 10 90 Other 11,5 23 2003 20 00  Truffles 18 18 Official Journal of the European Communities 31 . 12 . 87No L 395/94 Basic duties CN code Description Spain (%) Portugal (%) 3 4 1 2 18 18 2004 2004 10 2004 10 10 2004 10 91 2004 10 99 2004 90 2004 90 10 2004 90 30 11 + MOB 11 8 + MOB Free + MOB 22 Free + MOB Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen :  Potatoes : Cooked, not otherwise prepared   Other :    In the form of flour, meal or flakes    Other  Other vegetables and mixtures of vegetables :   Sweet corn (Zea mays var. saccharata) Sauerkraut, capers and olives :  Sauerkraut .    Capers and olives Peas (Pisum sativum) and immature beans of the species Phaseolus spp ., in pod . .   Other, including mixtures : Onions, cooked, not otherwise prepared    Artichokes :   Hearts and bottoms Other    Other :     Mixtures     Carrots Sweet peppers Other 2004 90 50 2004 90 91 2004 90 95 2004 90 99 20 8 24 18 22 22 22 22 15,4 22 20 10 24 18 22 11 22 22 11 11 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen : 22 Free 4- MOB 22 20 24 11 11 + MOB 11 20 24 11 24 22 10 2005 2005 10 00 2005 20 2005 20 10 2005 20 90 2005 30 00 2005 40 00 2005 51 00 2005 59 00 2005 60 00 2005 70 00 2005 80 00 2005 90 2005 90 10  Homogenized vegetables  Potatoes :   In the form of flour, meal or flakes   Other  Sauerkraut  Peas (Pisum sativum)  Beans (Vigna spp., Phaseolus spp.) :   Beans, shelled   Other  Asparagus  Olives  Sweet corn (Zea mays var. saccharata)  Other vegetables and mixtures of vegetables : Fruit of the genus Capsicum other than sweet peppers or pimentos 22 24 22 8 Free + MOB 10 8 + MOB 5 31 . 12 . 87 Official Journal of the European Communities No L 395/95 \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2005 90 30   Capers 10 8 2005 90 50   Artichokes : \    Hearts and bottoms 22 22 Il  Other 11 22 2005 90 90   Other : l \    Mixtures 22 22 \    Carrots ; 22 22 l    Sweet peppers 11 15,4 \    Other 11 22 2006 00 Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized) : 2006 00 10  Ginger  Other :   With a sugar content exceeding 13 % by weight : Free Free 2006 00 31    Cherries 25 + AGR 25 + AGR 2006 00 39    Other 25 4- AGR 25 + AGR 2006 00 90 Other 25 25 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 10  Homogenised preparations : 2007 10 10   With a sugar content exceeding 13 % by weight 30 4- AGR 30 + AGR 2007 10 90   Other  Other : 30 30 2007 91   Citrus fruit : \ 2007 91 10    With a sugar content exceeding 30 % by weight 25 + AGR 25 + AGR 2007 91 30    With a sugar content exceeding 1 3 % but not exceeding 30 % by weight 25 + AGR 25 + AGR 2007 91 90    Other 27 27 2007 99   Other :    With a sugar content exceeding 30 % by weight : 2007 99 10     Plum puree and plum paste, in immediate packings of a net content exceeding 100 kg, for industrial processing ( ¢) . . 28 28 2007 99 20     Chestnut puree and paste     Other : 30 + AGR 30 + AGR 2007 99 31      Of cherries 30 + AGR 30 + AGR 2007 99 33      Of strawberries 30 + AGR 30 + AGR 2007 99 35      Of raspberries 30 + AGR 30 + AGR 2007 99 39      Other 30 + AGR 30 + AGR (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities 31 . 12 . 87No L 395/96 CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 With a sugar content exceeding 13 % but not exceeding 30 % : 2007 99 51 - - - - Chestnut purÃ ©e and paste . . . . . . . . . . . . . . . . . . . . 30 + AGR 30 + AGR 2007 99 59 ---- Other .......... ......... 30 + AGR 30 + AGR 2007 99 90 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 30 30  Nuts, ground-nuts and other seeds, whether or not mixed together : 200811 Ground-nuts : 2008 11 10 --- Peanutbutter ........... .......... 8 20 \\ Other, in immediate packings of a net content : 2008 11 91 ---- Exceedingikg .......... .......... 14 14 2008 11 99 ---- Notexceedingikg .......... .......... 12 12 200819 Other, including mixtures : 2008 19 10    In immediate packings of a net content exceeding 1 kg 14 14 2008 19 90    In immediate packings of a net content not exceeding 1 kg 16 16 2008 20  Pineapples :   Containing added spirit : _   In immediate packings of a net content exceeding 1 kg : ll 2008 20 11  _   With a sugar content exceeding 17 % by weight 32 + AGR 32 + AGR 2008 20 19 - - - - Other . . . . 32 32 In immediate packings of a net content not exceeding 1 kg : 2008 20 31 With a sugar content exceeding 19 % by weight 32 + AGR 32 + AGR 2008 20 39 - - - - Other . . . 32 32   Not containing added spirit : \ Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 20 51 With a sugar content exceeding 17 % by weight 22 22 2008 20 59 _   Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 22 22 2008 20 71     With a sugar content exceeding 19 % by weight 24 24 2008 20 79 - - - - Other . . . 24 24 Not containing added sugar, in immediate packings of a net content : 2008 20 91 - - - - Of 4,5 kg or more . . . 23 23 2008 20 99 - - - - Of less than 4,5 kg . . . 23 23 31 . 12 . 87 Official Journal of the European Communities No L 395/97 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2008 30  Citrus fruit : Il Containing added spirit : Il    With a sugar content exceeding 9 % by weight : 2008 3011     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 30 30 2008 30 19     Other 32 + AGR 32 + AGR Other : 2008 30 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas 30 30 2008 30 39     Other 32 32   Not containing added spirit :  Containing added sugar, in immediate packings of a net content exceeding 1 kg : \ 2008 30 51     Grapefruit segments 17 17 2008 30 55     Mandarins (including tangerines and satsumas); Clementines, wilkings and \ other similar citrus hybrids : \ Mandarin (including tangerine and satsuma) segments, in cans 16 21   Other 21 21 2008 30 59     Other 20 20 2008 30 71 2008 30 75    Containing added sugar, in immediate packings of a net content not exceeding 1 kg :     Grapefruit segments Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids : 17 17      Mandarin (including tangerine and satsuma) segments, in cans 15 20 Other 20 20 2008 30 79     Other 24 24    Not containing added sugar, in immediate packings of a net content : 2008 30 91     Of 4,5 kg or more 23 23 2008 30 99     Of less than 4,5 kg 23 23 2008 40  Pears :   Containing added spirit : Il In immediate packings of a net content exceeding 1 kg : I Il     With a sugar content exceeding 13 % by weight : 2008 4011      Of an actual alcoholic strength by mass not exceeding 11,85 % mas .... 30 30 2008 40 19 Other 32 + AGR 32 + AGR     Other : l 2008 40 21      Of an actual alcoholic strength by mass not exceeding 11,85 % mas .... 30 30 2008 40 29      Other 32 32    In immediate packings of a net content not exceeding 1 kg : l 2008 40 31     With a sugar content exceeding 1 5 % by weight 32 + AGR 32 + AGR 2008 40 39 Other 32 32 31 . 12 . 87No L 395/98 Official Journal of the European Communities CN code 1 Basic duties Description Spain (%) Portugal (%) 1 2 3 4 \  Not containing added spirit : \\ -   Containing added sugar, in immediate packings of a net content exceeding 1 kg : l 2008 40 51 -    With a sugar content exceeding 13 % by weight 20 20 2008 40 59 - --- Other ............ .......... 20 20 \\ Containing added sugar, in immediate packings of a net content not \\l exceeding 1 kg : 2008 40 71 - - - - With a sugar content exceeding 15 % by weight . . . . . . . . . . . . . . . . . 22 22 2008 40 79 - --- Other ........... . ......... 22 22 || - Not containing added sugar, in immediate packings of a net content : 2008 40 91 - --- Of4,5kgormore ........... . .......... 21 21 2008 40 99 - --- Oflessthan4,5kg ......... .......... 21 21 2008 50 - Apricots : \\ -  Containing added spirit : \\ -   In immediate packings of a net content exceeding 1 kg : ll -    With a sugar content exceeding 13 % by weight : 2008 5011 -l Of an actual alcoholic strength by mass not exceeding 11,85 % mas .... 30 30 2008 50 19 - ---- Other .......... .......... 32 + AGR 32 + AGR ll - Other : \\ 2008 50 31 l Of an actual alcoholic strength by mass not exceeding 11,85 % mas .... 30 30 2008 50 39 - ---- Other .......... .......... 32 32 l -   In immediate packings of a net content not exceeding 1 kg : 2008 50 51 -    With a sugar content exceeding 15 % by weight 32 + AGR 32 + AGR 2008 50 59 - - - - Other . . . 32 32 -  Not containing added spirit : \ 1 - Containing added sugar, in immediate packings of a net content exceeding 1 kg : ll 2008 50 61 -  With a sugar content exceeding 13 % by weight 22 22 2008 50 69 - - - - Other . . . . 22 22 |-I   Containing added sugar, in immediate packings of a net content not Il ll exceeding 1 kg : \ 2008 50 71 - With a sugar content exceeding 15 % by weight 24 24 2008 50 79 - - - - Other . . . 24 24 \ - Not containing added sugar, in immediate packings of a net content : \\ 2008 50 91 - - - - Of 4,5 kg or more . . . . 17 17 2008 50 99 - - - - Of less than 4,5 kg . . . 23 23 2008 60 - Cherries : -  Containing added spirit : II _ _ With a sugar content exceeding 9 % by weight : \\ 2008 60 11 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 30 30 2008 60 19 li - - Other . . . 32 + AGR 32 + AGR 31 . 12 . 87 Official Journal of the European Communities No L 395/99 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4  Other : \ 2008 60 31     Of an actual alcoholic strength by mass not exceeding 11,85 % mas . . ... . 30 30 2008 60 39     Other 32 32 ll   Not containing added spirit : \ Il    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51     Sour cherries (Prunus cerasus) 20 20 2008 60 59     Other 20 20 ll    Containing added sugar, in immediate packings of a net content not Il exceeding 1 kg : \ 2008 60 61     Sour cherries (Prunus cerasus) 24 24 2008 60 69  Other 24 24 Il    Not containing added sugar, in immediate packings of a net content : \ Il     Of 4,5 kg or more : \ 2008 60 71      Sour cherries (Prunus cerasus) 23 23 2008 60 79      Other 23 23 Il     Of less than 4,5 kg : 2008 60 91      Sour cherries (Prunus cerasus) 23 23 2008 60 99      Other 23 23 2008 70  Peaches : I Il Containing added spirit : \ ll    In immediate packings of a net content exceeding 1 kg : \ ll     With a sugar content exceeding 13 % by weight : I 2008 70 11      Of an actual alcoholic strength by mass not exceeding 11,85 % mas .... 30 30 2008 70 19      Other 32 + AGR 32 + AGR ll     Other : I 2008 70 31      Of an actual alcoholic strength by mass not exceeding 1 1 , 85 % mas .... 30 30 2008 70 39 Other 32 32 ll    In immediate packings of a net content not exceeding 1 kg : 2008 70 51     With a sugar content exceeding 1 5 % by weight 32 + AGR 32 + AGR 2008 70 59     Other 32 32 Il   Not containing added spirit : I ll    Containing added sugar, in immediate packings of a net content exceeding 1 kg : I 2008 70 61     With a sugar content exceeding 13 % by weight 22 22 2008 70 69     Other 22 22 2008 70 71    Containing added sugar, in immediate packings of a net content not exceeding 1 kg :     With a sugar content exceeding 15 % by weight 22 22 2008 70 79     Other 22 22 Official Journal of the European Communities 31 . 12 . 87No L 395/ 100 CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 2008 70 91 2008 70 99 2008 80 2008 8011 2008 80 19 2008 80 31 2008 80 39 2008 80 50 2008 80 70 2008 80 91 2008 80 99 2008 91 00 2008 92 2008 9211 2008 92 19 2008 92 31 2008 92 39 2008 92 50 2008 92 71 2008 92 79 2008 92 91 2008 92 99 Not containing added sugar, in immediate packings of a net content :  Strawberries :   Containing added spirit :    With a sugar content exceeding 9 % by weight : Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas Other : Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas Not containing added spirit : _   Containing added sugar, in immediate packings of a net content exceeding 1 kg . Containing added sugar, in immediate packings of a net content not Not containing added sugar, in immediate packings of a net content :  Other, including mixtures other than those of subheading No. 2008 19 :   Mixtures :    Containing added spirit :     With a sugar content exceeding 9 % by weight : Of an actual alcoholic strength by mass not exceeding 11,85 % mas .... Other : Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas ....    Not containing added spirit :  Containing added sugar : In immediate packings of a net content exceeding 1 kg      Other : Mixtures of fruit in which no single fruit exceeds 50 % of the total Not containing added sugar, in immediate packings of a net content : 19 23 30 32 + AGR 30 32 20 24 23 23 8 30 32 + AGR 30 32 20 15 22 23 23 19 23 30 32 + AGR 30 32 20 24 23 23 20 30 32 + AGR 30 32 20 15 22 23 23 31 . 12 . 87 Official Journal of the European Communities No L 395/ 101 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2008 99 2008 9911 2008 99 19 2008 99 21 2008 99 29 2008 99 31 2008 99 33 2008 99 35 2008 99 39 2008 99 41 2008 99 43 2008 99 45 2008 99 49 2008 99 51 2008 99 53 2008 99 55 2008 99 59 2008 99 71 2008 99 79 2008 99 85 2008 99 91 2008 99 99   Other :    Containing added spirit : Ginger : Of an actual alcoholic strength by mass not exceeding 11,85 % mas .... Other   Grapes :  With a sugar content exceeding 13 % by weight      Other   Other : With a sugar content exceeding 9 % by weight : Of an actual alcoholic strength by mass not exceeding 11,85 % mas . . .  Other    Other : Of an actual alcoholic strength by mass not exceeding 11,85 % mas . . .       Other    Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg :   Ginger  Grapes      Plums      Other Containing added sugar, in immediate packings of a net content not ex ­ ceeding 1 kg :      Ginger      Grapes      Plums      Other     Not containing added sugar : Plums, in immediate packings of a net content :       Of 4,5 kg or more  Of less than 4,5 kg      Maize (corn), other than sweet corn (Zea mays var. saccharata)      Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch  Other 20 32 32 + AGR 32 30 32 + AGR 30 32 Free 22 20 20 Free 24 24 24 19 23 8 + MOB 13 + MOB 8 20 32 32 + AGR 32 30 32 + AGR 30 32 Free 22 20 20 Free 24 24 24 19 23 Free + MOB Free + MOB 20 No L 395/ 102 Official Journal of the European Communities 31 . 12 ; 87 Basic duties CN code Description Spain (%) Portugal ' (%) 2 3 41 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweeten ­ ing matter :  Orange juice :   Frozen : Of a density exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight Other Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight  Other   Other :  Of a density exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight     Other    Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 200911 2009 11 11 2009 11 19 2009 11 91 2009 11 99 2009 19 2009 19 11 2009 19 19 2009 19 91 2009 19 99 2009 20 2009 20 11 2009 20 19 2009 20 91 2009 20 99 2009 30 2009 30 11 2009 30 19 2009 30 31 2009 30 39 2009 30 51 2009 30 55 2009 30 59 42 + AGR 42 19 + AGR 19 42 + AGR 42 19 + AGR ¢ 19 42 + AGR 42 15 + AGR 12 42 + AGR 42 18 19 18 + AGR 18 19 42 + AGR 42 19 + AGR 19 42 + AGR 42 19 + AGR 19 42 + AGR 42 15 + AGR 12 42 + AGR 42 18 19 18 + AGR 18 19 Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight _ _ _ _ Other  Grapefruit juice :   Of a density exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight    Other Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight Other  Juice of any other single citrus fruit :   Of a density exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight    Other   Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value exceeding 30 ECU per 100 kg net weight :     Containing added sugar '  Other Of a value not exceeding 30 ECU per 100 kg net weight :  Lemon juice : With an added sugar content exceeding 30 % by weight With an added sugar content not exceeding 30 % by weight Not containing added sugar 31 . 12 . 87 Official Journal of the European Communities No L 395/ 103 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2009 30 91 2009 30 95 2009 30 99 2009 40 2009 4011 2009 40 19 2009 40 30 2009 40 91 2009 40 93 2009 40 99 2009 50 2009 50 10 2009 50 90 2009 60 2009 6011 2009 60 19 2009 60 51 2009 60 59 2009 60 71 2009 60 79 2009 60 90 2009 70 2009 70 11 2009 70 19 2009 70 30 2009 70 91     Other citrus fruit juices :      With an added sugar content exceeding 30 % by weight      With an added sugar content not exceeding 30 % by weight      Not containing added sugar  Pineapple juice :   Of a density exceeding 1,33 g/cm3 at 20 °C :    Of a value not exceeding 30 ECU per 100 kg net weight Other   Of a density not exceeding 1,33 g/cm3 at 20 °C :    Of a value exceeding 30 ECU per 100 kg net weight, containing added sugar . . Other :     With an added sugar content exceeding 30 % by weight     With an added sugar content not exceeding 30 % by weight     Not containing added sugar  Tomato juice :   Containing added sugar Other  Grape juice (including grape must) :   Of a density exceeding 1 ,33 g/cm3 at 20 °C :    Of a value not exceeding 22 ECU per 100 kg net weight    Other   Of a density not exceeding 1,33 g/cm3 at 20 °C :    Of a value exceeding 18 ECU per 100 kg net weight :     Concentrated     Other    Of a value not exceeding 18 ECU per 100 kg net weight : _ _ _ _ with an added sugar content exceeding 30 % by weight :      Concentrated Other     Other  Apple juice :   Of a density exceeding 1,33 g/cm3 at 20 °C :  Of a value not exceeding 22 ECU per 100 kg net weight    Other .   Of a density not exceeding 1,33 g/cm3 at 20 °C :    Of a value exceeding 18 ECU per 100 kg net weight, containing added sugar . .    Other :     With an added sugar content exceeding 30 % by weight 18'+ AGR 18 19 42 + AGR 42 19 19 + AGR 19 20 20 21 50 + AGR 50 28 28 28 + AGR 28 + AGR 28 30 + AGR 30 18 18 + AGR 18 + AGR 18 19 42 + AGR 42 19 19 + AGR 19 20 20 21 50 + AGR 50 28 28 28 + AGR 28 + AGR 28 30 + AGR 30 18 18 + AGR 31 . 12 . 87 No L 395/ 104 Official Journal of the European Communities CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 2009 70 93 2009 70 99 2009 80 2009 8011 2009 80 19 2009 80 31 2009 80 39 2009 80 50 2009 80 61 2009 80 63 2009 80 69 2009 80 80 2009 80 91 2009 80 93 2009 80 95 2009 80 99 2009 90 2009 9011 2009 90 19 2009 90 21 2009 90 29 2009 90 31 2009 90 39     With an added sugar content not exceeding 30 % by weight  Juice of any other single fruit or vegetable :   Of a density exceeding 1,33 g/cm3 at 20 °C :    Pear juice : _ _ _ _ Of a value not exceeding 22 ECU per 100 kg net weight  Other : _ _ _ _ Of a value not exceeding 30 ECU per 100 kg net weight   Of a density not exceeding 1,33 g/cm3 at 20 °C :  Pear juice : Of a value exceeding 18 ECU per 100 kg net weight, containing added sugar . Other : With an added sugar content exceeding 30 % by weight With an added sugar content not exceeding 30 % by weight Other : Of a value exceeding 30 ECU per 100 kg net weight, containing added sugar . Other :      With an added sugar content exceeding 30 % by weight      With an added sugar content not exceeding 30 % by weight      Not containing added sugar : Juice of fruit of the species Vaccinium marcocarpon  Mixtures of juices : Of a density exceeding 1,33 g/cm3 at 20 °C :    Mixtures of apple and pear juipe : _    Of a value not exceeding 22 ECU per 100 kg net weight    Other : Of a value not exceeding 30 ECU per 100 kg net weight   Of a density not exceeding 1,33 g/cm3 at 20 °C : Mixtures of apple and pear juice : Of a value not exceeding 18 ECU per 100 kg net weight and with an added 18 18 42 + AGR 42 42 + AGR 42 24 24 + AGR 24 25 21 21 + AGR 21 14 22 42 + AGR 42 42 + AGR 42 25 + AGR 25 18 18 42 + AGR 42 42 + AGR 42 24 24 + AGR 24 25 21 21 + AGR 21 14 22 42 + AGR 42 42 + AGR 42 25 + AGR 25 31 . 12 . 87 Official Journal of the European Communities No L 395/ 105 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2009 90 41 2009 90 49 2009 90 51 2009 90 59 2009 90 71 2009 90 73 2009 90 79 2009 90 91 2009 90 93 2009 90 99 Other : Of a value exceeding 30 ECU per 100 kg net weight : Mixtures of citrus fruit juices and pineapple juice :       Containing added sugar       Other      Other :       Containing added sugar Other Of a value not exceeding 30 ECU per 100 kg net weight :    Mixtures of citrus fruit juices and pineapple juice : With an added sugar content exceeding 30 % by weight       With an added sugar content not exceeding 30 % by weight   Not containing added sugar      Other :   With an added sugar content exceeding 30 % by weight   With an added sugar content not exceeding 30 % by weight       Not containing added sugar 19 20 21 22 19 + AGR 19 20 21 + AGR 21 22 19 20 21 22 19 + AGR 19 20 21 + AGR 21 22 No L 395/ 106 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2101 2101 10 2101 10 11 2101 10 19 2101 10 91 2101 10 99 2101 20 2101 20 10 2101 20 90 2101 30 2101 30 11 2101 30 19 2101 30 91 2101 30 99 2102 2102 10 2102 10 10 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof :  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee :   Extracts, essences or concentrates : Solid    Other   Preparations :    Containing no milkfats , milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch Other  Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or mate :   Containing no milkfats, milk proteins , sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch   Other  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof :   Roasted chicory and other roasted coffee substitutes :    Roasted chicory Other   Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes :    Of roasted chicory    Other Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders :  Active yeasts :   Culture yeast 7,2 7,2 7,2 13 + MOB 4,8 13 + MOB 7,2 8 -1- MOB 8,8 14 + MOB 6,8 18 18 18 Free + MOB 12 Free + MOB 18 Free 4- MOB 22 Free 4- MOB 17 31 . 12 . 87 Official Journal of the European Communities No L 395/ 107 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2102 10 31 2102 10 39 2102 10 90 2102 20 2102 20 11 2102 20 19 2102 20 90 2102 30 00 2103 2103 10 00 2103 20 00 2103 30 2103 30 10 2103 30 90 2103 90 2103 90 10 2103 90 90 2104 2104 10 00 2104 20 00 2105 00 2105 00 10 2105 00 91 2105 00 99   Bakers' yeast :  Dried Other Other  Inactive yeasts ; other single-cell micro-organisms, dead :   Inactive yeasts :    In tablet , cube or similar form, or in immediate packings of a net content not exceeding 1 kg  Other Other  Prepared baking powders Sauces and preparations therefor ; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard :  Tomato ketchup and other tomato sauces  Mustard flour and meal and prepared mustard :   Mustard flour   Prepared mustard  Other :   Mango chutney, liquid Other :    Containing tomato    Other Soups and broths and preparations therefor ; homogenised composite food prepa ­ rations :  Soups and broths and preparations therefor :   Containing tomato Other  Homogenised composite food preparations Ice cream and other edible ice, whether or not containing cocoa : Containing no milkfats or containing less than 3 % by weight of such fats  Containing by weight of milkfats :   3 % or more but less than 7 % 15 + MOB 15 + MOB 9,2 5,2 3,2 Free 3,8 4,8 6,4 1,6 5,6 Free 4,8 4,8 7,2 7,2 ' 8,8 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z Free + MOB Free + MOB 23 4 4 Free 9,5 6 10 4 14 Free 10 6 10 6 22 Free + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z Free + MOB MAX 27 + AD S/Z No L 395/ 108 Official Journal of the European Communities 31 . 12 . 87 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2106 2106 10 2106 10 10 2106 10 90 2106 90 2106 9010 2106 90 30 2106 9051 2106 90 55 2106 90 59 2106 90 91 2106 90 99 Food preparations not elsewhere specified or included :  Protein concentrates and textured protein substances :   Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat , 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch Other  Other :   Cheese fondues Flavoured or coloured sugar syrups :  Isoglucose syrups . . Other : Lactose syrup Glucose syrup and maltodextrine syrup - Other Other :    Containing no milkfats , milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch :     Hydrolysates of proteins and autolysates of yeast Other Other : Containing 26 % or more by weight of milkfat : ______ In immediate packings of a net capacity of 1 kg or less Other _____ Other 8 13 + MOB 13 + MOB MAX 35 Ecu/ 100 kg/net (AGR) (AGR) (AGR) (AGR) 8 8 13 + MOB 13 + MOB 13 + MOB 20 Free + MOB Free + MOB MAX 25 Ecu/ 100 kg/net (AGR) (AGR) (AGR) (AGR) 6 20 Free + MOB 6 + MOB Free + MOB 31 . 12 . 87 Official Journal of the European Communities No L 395/ 109 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2201 2201 10 00 2201 90 00 2202 220210 00 2202 90 2202 90 10 2202 90 91 2202 90 95 2202 90 99 2203 00 2203 00 10 2203 00 90 2204 2204 10 2204 10 11 2204 10 19 2204 10 90 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured ; ice and snow :  Mineral waters and aerated waters  Other . Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 :  Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured  Other : Not containing products of heading nos 0401 to 0404 or fat obtained from products of heading nos 0401 to 0404 : Containing sugar (sucrose or invert sugar)    Other Other, containing by weight of fat obtained from the products of heading nos 0401 to 0404 :    Less than 0,2 %    0,2 % or more but less than 2 %    2 % or more Beer made from malt :  In containers holding more than 10 1  In containers holding not more than 10 1 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Sparkling wine : Of an actual alcoholic strength by volume of not less than 8,5 % vol : :  Champagne Other Other 1,6 Free 6 6 6 8 + MOB 8 + MOB 8 + MOB 9,6 9,6 40 Ecu/hi 40 Ecu/hi 40 Ecu/hi 4 Free Free Free 15 Free + MOB Free + MOB Free + MOB 10 10 40 Ecu/hi 40 Ecu/hi 40 Ecu/hi No L 395/ 1 10 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description PortugalSpain (%) (%) 1 2 3 4 2204 21 2204 21 10 40 Ecu/hi 40 Ecu/hi 2204 21 21  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding 2 1 or less : _ _ _ Wine other than that referred to in subheading No . 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bars, measured at a temperature of 20 °C    Other : Of an actual alcoholic strength by volume not exceeding 13 % vol :   Quality wines produced in specified regions : White :        Verde and DÃ £o     Other       Other :        Verde and DÃ £o        Other Other : White :     Verde and DÃ £o ____ _ __ Other       Other :        Verde and DÃ £o Other 14,5 Ecu/hi 14,5 Ecu/hi 14,5 Ecu/hi 14,5 Ecu/hi 10,1 Ecu/hi 14,5 Ecu/hi 10,1 Ecu/hi 14,5 Ecu/hi 2204 21 23 2204 21 25 2204 21 29 14,5 Ecu/hi 14,5 Ecu/hi 14,5 Ecu/hi 14,5 Ecu/hi 10,1 Ecu/hi 14,5 Ecu/hi 10,1 Ecu/hi 14,5 Ecu/hi 2204 21 31 Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol :      Quality wines produced in specified regions :       White :        DÃ £o        Other . '       Other :2204 21 33 16,9 Ecu/hi 16,9 Ecu/hi 16,9 Ecu/hi 16,9 Ecu/hi 11.8 Ecu/hi 16.9 Ecu/hi 11.8 Ecu/hi 16.9 Ecu/hi        DÃ £o _ Other      Other : White :2204 21 35  DÃ £o 16,9 Ecu/hi 11,8 Ecu/hi 31 . 12 . 87 No L 395/ 1 11Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2204 21 39  Other Other :  DÃ £o .  Other 16,9 Ecu/hi 16,9 Ecu/hi 16,9 Ecu/hi 16,9 Ecu/hi 11.8 Ecu/hi 16.9 Ecu/hi   Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 1 8 % vol : 2204 21 41 Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel 0) :  Port, Madeira and Moscatel de Setubal  Other Other 16,3 Ecu/hi 16,3 Ecu/hi 20,6 Ecu/hi 6,5 Ecu/hi 16,3 Ecu/hi 20,6 Ecu/hi2204 21 49   Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 21 51 Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel ( 1 ) :     Port, Madeira and Moscatel de SetÃ ºbal 17,5 Ecu/hi 17,5 Ecu/hi 23 Ecu/hi 1,93 Ecu/% vol/hl + 12,1 Ecu/hi 7 Ecu/hi 17,5 Ecu/hi 23 Ecu/hi 1,93 Ecu/% vol/hl + 12,1 Ecu/hi  Other    Other   Of an actual alcoholic strength by volume exceeding 22 % vol Other : 2204 21 59 2204 21 90 2204 29 2204 29 10 Wine other than that referred to in subheading No. 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bars, measured at a temperature of 20 °C 40 Ecu/hi 40 Ecu/hi    Other :  Of an actual alcoholic strength by volume not exceeding 13 % vol :   Quality wines produced in specified regions : White2204 29 21 2204 29 23 2204 29 25 10,9 Ecu/hi 10,9 Ecu/hi 10,9 Ecu/hi 10,9 Ecu/hi 10,9 Ecu/hi 10,9 Ecu/hi  Other Other : - White (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/ 1 12 Official Journal of the European Communities 31 . 12 . 87 CN code \ Basic duties Description Spain (%) Portugal (%) 1 2 3 4 2204 29 29 2204 29 31 2204 29 33 2204 29 35 2204 29 39 2204 29 41 2204 29 45 2204 29 49 2204 29 51 2204 29 55 2204 29 59 2204 29 90 2204 30 2204 30 10 2204 30 91 2204 30 99     Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol :      Quality wines produced in specified regions : White     Other Other :       White       Other  Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol :   Port, Madeira, sherry and Setubal muscatel (!) : _ Port, Madeira and Moscatel de Setubal Other _ Tokay (Aszu and Szamorodni) ( ¢)    Other of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol :      Port, Madeira, sherry and Setubal muscatel (') :    Port, Madeira and Moscatel de Setubal Other  Tokay (Aszu and Szamorodni) (!) Other Of an actual alcoholic strength by volume exceeding 22 % vol  Other grape must : In fermentation or with fermentation arrested otherwise than by the addition of Other : Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol 10,9 Ecu/hi 13,3 Ecu/hi 13,3 Ecu/hi 13,3 Ecu/hi 13,3 Ecu/hi 13,3 Ecu/hi 13,3 Ecu/hi 14,5 Ecu/hi 16,9 Ecu/hi 14,5 Ecu/hi 14,5 Ecu/hi 15,7 Ecu/hi 23 Ecu/hi 1,93 Ecu/% vol/hl 40 28 50 + AGR 10,9 Ecu/hi 13,3 Ecu/hi 13,3 Ecu/hi 13,3 Ecu/hi 13,3 Ecu/hi 6,6 Ecu/hi 13,3 Ecu/hi 14,5 Ecu/hi 16,9 Ecu/hi 7,2 Ecu/hi 14,5 Ecu/hi 15,7 Ecu/hi 23 Ecu/hi 1,93 Ecu/% vol/hl 40 28 50 + AGR (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 1 13 Basic duties CN code Description Spain (%) Portugal %) 1 2 3 4 6,8 Ecu/hi Free Free0,5 Ecu/% vol/hl + 4 Ecu/hi 2205 2205 10 2205 10 10 2205 10 90 2205 90 2205 90 10 2205 90 90 2206 00 2206 00 10 5,6 Ecu/hi Free Free0,6 Ecu/% vol/hl 1,6 Ecu/% vol/hl MIN 9 Ecu/hi 1,6 Ecu/% vol/hl MIN 9 Ecu/hi Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances :  In containers holding 2 1 or less :   Of an actual alcoholic strength by volume of 1 8 % vol or less   Of an actual alcoholic strength by volume exceeding 18 % vol  Other :   Of an actual alcoholic strength by volume of 1 8 % vol or less   Of an actual alcoholic strength by volume exceeding 18 % vol Other fermented beverages (for example, cider, perry, mead) :  Piquette  Other :   Sparkling   Still , in containers holding : 2 1 or less  More than 2 1 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher ; ethyl alcohol and other spirits, denatured, of any strength :  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher :   Goods obtained from agricultural products listed in Annex II to the EEC Treaty . . Other  Ethyl alcohol and other spirits, denatured, of any strength :   Goods obtained from agricultural products listed in Annex II to the EEC Treaty . .   Other 30 Ecu/hi 12 Ecu/hi 9 Ecu/hi 30 Ecu/hi 12 Ecu/hi 9 Ecu/hi 2206 00 91 2206 00 93 2206 00 99 2207 2207 10 00 2207 20 00 30 Ecu/hi 12 Ecu/hi 16 Ecu/hi 6,4 Ecu/hi 30 Ecu/hi 30 Ecu/hi 16 Ecu/hi 16 Ecu/hi 31 . 12 . 87No L 395/ 1 14 Official Journal of the European Communities Basic duties CN code Description PortugalSpain (%) (% 1 2 3 4 2208 2208 10 2208 10 10 Free Free 2208 10 90 10,8 MIN 0,6 Ecu/% vol/hl 27 MIN 1,6 Ecu/% vol/hl 2208 20 2208 20 10 0,6 Ecu/% vol/hl + 4 Ecu/hi 1,6 Ecu/% vol/hl 4- 10 Ecu/hi 2208 20 90 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic prepara ­ tions of a kind used for the manufacture of beverages :  Compound alcoholic preparations of a kind used for the manufacture of beverages :   Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian , spices and various ingredients and from 4 to 10 % of sugar, in containers holding 0,5 1 or less Other  Spirits obtained by distilling grape wine or grape marc :   In containers holding 2 1 or less   In containers holding more than 2 1  Whiskies :   Bourbon whiskey, in containers holding :    2 1 or less ( ¢)    More than 2 10   Other, in containers holding : 2 1 or less    More than 2 1 0,6 Ecu/% vol/hl 1,6 Ecu/% vol/hl 2208 30 2208 3011 0,6 Ecu/hi 0,2 Ecu/% vol/hl + 1,5 Ecu/hi 2208 30 19 Free 0,2 Ecu/% vol/hl 2208 30 91 0,1 Ecu/% vol/hl + 1,2 Ecu/hi 0,4 Ecu/% vol/hl + 3 Ecu/hi 2208 30 99 0,1 Ecu/% vol/hl 0,4 Ecu/% vol/hl (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 1 15 Il1. Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2208 40  Rum and taffia : I 2208 40 10 In containers holding 2 1 or less 0,4 Ecu/% vol/hl + 2 Ecu/hi 1 Ecu/% vol/hl + 5 Ecu/hi 2208 40 90 In containers holding more than 2 1 0,4 Ecu/% vol/hl 1 Ecu/% vol/hl 2208 50  Gin and Geneva : I   Gin, in containers holding : 2208 5011    2 1 or less 0,4 Ecu/% vol/hl + 2 Ecu/hi 1 Ecu/% vol/hl + 5 Ecu/hi 2208 50 19    More than 2 1 0,4 Ecu/% vol/hl 1 Ecu/% vol/hl   Geneva in containers holding : 2208 50 91    2 1 or less 0,6 Ecu/% vol/hl + 4 Ecu/hi 1,6 Ecu/% vol/hl + 10 Ecu/hi 2208 50 99 More than 2 1 0,6 Ecu/% vol/hl 1,6 Ecu/% vol/hl 2208 90  Other : Arrack, in containers holding : \ 2208 9011    2 1 or less 0,4 Ecu/% vol/hl + 2 Ecu/hi 1 Ecu/% vol/hl + 5 Ecu/hi 2208 90 19    More than 2 1 0,4 Ecu/% vol/hl 1 Ecu/% vol/hl No L 395/ 1 16 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description PortugalSpain (%) (0/0 1 2 3 4 Vodka of an alcoholic strength by volume of 45,4 % vol or less and plum, pear or cherry spirit (excluding liqueurs), in containers holding :  2 1 or less : 2208 90 31     Vodka 0,5 Ecu/% vol/hl + 2 Ecu/hi 1,3 Ecu/% vol/hl + 5 Ecu/hi 2208 90 33     Plum, pear or cherry spirit (excluding liqueurs) 0,5 Ecu/% vol/hl + 2 Ecu/hi 1,3 Ecu/% vol/hl + 5 Ecu/hi 2208 90 39 More than 2 1 0,5 Ecu/% vol/hl 1,3 Ecu/% vol/hl   Other spirituous beverages in containers holding :  2 1 or less : Spirits (excluding liqueurs) 2208 90 51  Distilled from fruit 0,6 Ecu/% vol/hl + 4 Ecu/hi 1,6 Ecu/% vol/hl + 10 Ecu/hi 2208 90 53 _ other 0,6 Ecu/% vol/hl + 4 Ecu/hi 1,6 Ecu/% vol/hl 4- 10 Ecu/hi 2208 90 55    Liqueurs : Containing eggs or egg yolks and/or sugar (sucrose or invert sugar) 0,6 Ecu/% vol/hl + 4 Ecu/hi 1 Ecu/% vol/hl + 6 Ecu/hi Other 0,6 Ecu/% vol/hl + 4 Ecu/hi 1,6 Ecu/% vol/hl + 10 Ecu/hi 2208 90 59    Other spirituous beverages : Containing eggs or egg yolks and/or sugar (sucrose or invert sugar) 0,6 Ecu/% vol/hl + 4 Ecu/hi 1 Ecu/% vol/hl + 6 Ecu/hi 31 . 12 . 87 Official Journal of the European Communities No L 395/ 1 17 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4      Other 0,6 Ecu/% vol/hl + 4 Ecu/hi 1,6 Ecu/% vol/hl + 10 Ecu/hi  More than 2 1 :     Spirits (excluding liqueurs) 2208 90 71 Distilled from fruit 0,6 Ecu/% vol/hl 1,6 Ecu/% vol/hl 2208 90 73 Other 0,6 Ecu/% vol/hl 1,6 Ecu/% vol/hl 2208 90 79   Liqueurs and other spirituous beverages Containing eggs or egg yolks and/or sugar (sucrose or invert sugar) . . . 0,6 Ecu/% vol/hl 1 Ecu/% vol/hl  Other 0,6 Ecu/% vol/hl 1,6 Ecu/% vol/hl Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding : 2208 90 91    2 1 or less : Goods obtained from agricultural products listed in Annex II to the EEC Treaty 1,6 Ecu/% vol/hl + 10 Ecu/hi 1,6 Ecu/% vol/hl + 10 Ecu/hi  Other 0,6 Ecu/% vol/hl + 4 Ecu/hi 1,6 Ecu/% vol/hl + 10 Ecu/hi 2208 90 99    More than 2 1 : Goods obtained from agricultural products listed in Annex II to the EEC Treaty 1,6 Ecu/% vol/hl 1,6 Ecu/% vol/hl     Other 0,6 Ecu/% vol/hl 1,6 Ecu/% vol/hl Official Journal of the European Communities 31 . 12 . 87No L 395/ 1 18 l.! Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2209 00 2209 0011 2209 00 19 2209 00 91 2209 00 99 Vinegar and substitutes for vinegar obtained from acetic acid :  Wine vinegar, in containers holding :  Other, in containers holding : 8 Ecu/hi 6 Ecu/hi 8 Ecu/hi 6 Ecu/hi 8 Ecu/hi 6 Ecu/hi 8 Ecu/hi 6 Ecu/hi 31 . 12 . 87 Official Journal of the European Communities No L 395/ 119 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2301 2301 10 00 2301 20 00 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption ; greaves :  Flours, meals and pellets, of meat or meat offal ; greaves  Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic inverteb ­ Free 2 Free Free 2302 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10 2302 10 10 2302 10 90 2302 20 2302 20 10 2302 20 90 2302 30 2302 30 10 2302 30 90 2302 40 2302 40 10 2302 40 90 2302 SO 00 2303 2303 10 2303 10 11 2303 10 19 2303 10 90  Of maize (corn) : With a starch content not exceeding 35 % by weight   Other  Of rice : With a starch content not exceeding 35 % by weight   Other  Of wheat :   Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight . Other  Of other cereals :   Of which the starch content does not exceed 28 % by weight , and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight .   Other .  Of leguminous plants Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets :  Residues of starch manufacture and similar residues :   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product :    Exceeding 40 % by weight    Not exceeding 40 % by weight   Other (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 4 (AGR) Free Free (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 8 (AGR) Free Free No L 395/ 120 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal % 1 2 3 4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 2303 20 2303 20 11 2303 20 13 2303 20 19 2303 20 90 2303 30 00 2304 00 00 2305 00 00 2306 2306 10 00 2306 20 00 2306 30 00 2306 40 00 2306 50 00 2306 60 00 2306 90 2306 9011 2306 90 19 2306 90 91 2306 90 93 2306 90 99 2307 00 2307 00 11 2307 00 19 2307 00 90 2308 2308 10 00  Beet-pulp, bagasse and other waste of sugar manufacture :   Beet-pulp having a dry matter content of :    Not less than 87 % by weight Not less than 18 % but less than 87 % by weight    Less than 1 8 % by weight Other  Brewing or distilling dregs and waste Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of ground-nut oil . Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading No 2304 or 2305 :  Of cotton seeds  Of linseed  Of sunflower seeds  Of rape or colza seeds  Of coconut or copra  Of palm nuts or kernels  Other :   Oil-cake and other residues resulting from the extraction of olive oil : Containing 3 % or less by weight of olive oil    Containing more than 3 % by weight of olive oil . . Other :    Of germ of maize Of sesame seeds    Other Wine lees ; argol :  Wine lees :   Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight Other  Argol Vegetable materials and vegetable waste, vegetable residues and by-products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included :  Acorns and horse-chestnuts Free (AGR) Free Free Free Free (AGR) Free Free Free Free 2,03 Ecu/kg/tot/alc Free Free 2,03 Ecu/kg/tot/alc Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 121 Basic duties CN code Description Spain Portugal (% % 1 2 3 4 Other :  Grape marc :   Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight Other Free 2,03 Ecu/kg/tot/alc Free Free 2,03 Ecu/kg/tot/alc Free 2308 90 2308 9011 2308 90 19 2308 90 30 2308 90 90 2309 2309 10  Pomace or marc of fruit, other than grapes  Other 2 2 Preparations of a kind used in animal feeding :  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup :     Containing no starch or containing 10 % or less by weight of starch :      Containing no milk products or containing less than 10 % by weight of such products - Containing not less than 10 % but less than 50 % by weight of milk products Containing not less than 50 % but less than 75 % by weight of milk products (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 15 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 15 2309 10 11 2309 10 13 2309 10 15 2309 10 19 2309 10 31 2309 10 33 2309 10 39 2309 10 51 2309 10 53 2309 10 59 2309 10 70 2309 10 90 2309 90 2309 90 10      Containing not less than 75 % by weight of milk products     Containing more than 10 % but not more than 30 % by weight of starch :      Containing no milk products or containing less than 10 % by weight of such products      Containing not less than 10 % but less than 50 % by weight of milk products .      Containing not less than 50 % by weight of milk products     Containing more than 30 % by weight of starch :      Containing no milk products or containing less than 10 % by weight of such products      Containing not less than 10 % but less than 50 % by weight of milk products      Containing not less than 50 % by weight of milk products Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products Other  Other :   Fish or marine mammal solubles : Of fish    Other 6 6 Free 6 No L 395/ 122 Official Journal of the European Communities 31 . 12 . 87 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2309 90 31 2309 90 33 2309 90 35 2309 90 39 2309 90 41 2309 90 43 2309 90 49 2309 90 51 2309 90 53 2309 90 59 2309 90 70 2309 90 91 2309 90 99   Other : Containing starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrin syrup :      Containing no starch or containing 10 % or less by weight of starch :       Containing no milk products or containing less than 10 % by weight of such products Containing not less than 10 % but less than 50 % by weight of milk Containing not less than 50 % but less than 75 % by weight of milk products Containing not less than 75 % by weight of milk products Containing more than 10 % but not more than 30 % by weight of starch : ______ Containing no milk products or containing less than 10 % by weight of such products Containing not less than 10 % but less than 50 % by weight of milk products Containing not less than 50 % by weight of milk products      Containing more than 30 % by weight of starch :       Containing no milk products or containing less than 10 % by weight of Containing not less than 10 % but less than 50 % by weight of milk Containing not less than 50 % by weight of milk products     Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products    Other : _ _ _ _ Beet-pulp with added molasses (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 2 (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) (AGR) 2 31 . 12 . 87 Official Journal of the European Communities No L 395/ 123 CHAPTER 24 TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Basic duties CN code Description Spain Portugal % (% 1 2 3 4 Unmanufactured tobacco ; tobacco refuse :  Tobacco, not stemmed/stripped : Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco (*) :    Flue-cured Virginia type 2401 2401 10 2401 10 10 2401 10 20 2401 10 30    Light air-cured Burley type (including Burley hybrids) 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net    Light air-cured Maryland type Fire-cured tobacco  Kentucky type .2401 10 41 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 2401 10 49     Other Other :  Light air-cured tobacco2401 10 50 2401 1060 Sun-cured Oriental type tobacco 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 2401 10 70 Dark air-cured tobacco 2401 10 80    Flue-cured tobacco (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/ 124 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spam (% Portugal (%) 1 2 3 4 2401 10 90    Other tobacco 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 2401 20 2401 20 10 2401 20 20 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 2401 20 30 2401 20 41 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 2401 20 49  Tobacco, partly or wholly stemmed/stripped : Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire-cured tobacco ( l ) : Flue-cured Virginia type    Light air-cured Burley type (including Burley hybrids) Light air-cured Maryland type    Fire-cured tobacco :     Kentucky type Other   Other :    Light air-cured tobacco    Sun-cured Oriental type tobacco    Dark air-cured tobacco    Flue-cured tobacco    Other tobacco  Tobacco refuse 2401 20 50 2401 20 60 2401 20 70 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 2401 20 80 2401 20 90 2401 30 00 (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 125 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2402 2402 10 00 2402 20 00 2402 90 00 2403 2403 10 00 2403 91 00 2403 99 2403 99 10 2403 99 90 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes :  Cigars, cheroots and cigarillos, containing tobacco  Cigarettes containing tobacco  Other Other manufactured tobacco and manufactured tobacco substitutes ; 'homoge ­ nized' or 'reconstituted' tobacco ; tobacco extracts and essences :  Smoking tobacco, whether or not containing tobacco substitutes in any proportion ....  Other :   'Homogenized' or 'reconstituted' tobacco   Other : Chewing tobacco and snuff    Other 17,2 36 36 46,8 10,4 26 10,4 43 90 90 117 26 65 26 No L 395/ 126 Official Journal of the European Communities 31 . 12 . 87 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT ; SULPHUR ; EARTHS AND STONE ; PLASTERING MATERIALS, LIME AND CEMENT Basic duties CN code Description Spain Portugal (%) % 2 3 4 Free Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution ; sea water :  Sea water and salt liquors  Common salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution :   For chemical transformation (separation of Na from CI) for the manufacture of other products ( ¢)   Other : Denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption (!)    Other : 0,4 Ecu/ 1000 kg/net Free Free Free Free Free Free 1,5 Ecu/ 1000 kg/net     Salt suitable for human consumption 3,1 Ecu/ 1000 kg/net 3,1 Ecu/ 1000 kg/net 2501 00 2501 00 10 2501 00 31 2501 00 51 2501 00 91 2501 00 99 2502 00 00 2503 2503 10 00 2503 90 00 2504 2504 10 00 2504 90 00 2505 2505 10 00 2505 90 00 Free Free Free Other Unroasted iron pyrites Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur :  Crude or unrefined sulphur  Other Natural graphite :  In powder or in flakes  Other Natural sands of all kinds, whether or not coloured, other than metal-bearing sands of Chapter 26 :  Silica sands and quartz sands ¢  Other Free 1,2 Free Free Free Free Free Free Free Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 127 II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2506 2506 10 00 Quartz (other than natural sands); quartzite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Quartz Free Free 2506 21 00 2506 29 00  Quartzite :   Crude or roughly trimmed   Other Free Free Free Free 2507 00 2507 00 10 2507 00 90 Kaolin and other kaolinic clays, whether or not calcined :  Crude - Other Free Free Free Free 2508 Other clays (not including expanded clays of heading No 6806), andalusite, kyanite and sillimanite, whether or not calcined ; mullite ; chamotte or dinas earths : 2508 10 00 2508 20 00  Bentonite  Decolourising earths and fuller's earth Free Free Free Free 2508 30 00 2508 40 00  Fire-clay  Other clays . . Free Free Free Free 2508 50 00 2508 60 00  Andalusite, kyanite and sillimanite  Mullite Free Free Free Free 2508 70 00  Chamotte or dinas earths Free Free 2509 00 00 Chalk Free Free 2510 2510 10 00 2510 20 00 Natural calcium phosphates, natural aluminium calcium phosphates and phospha ­ tic chalk :  Unground  Ground Free Free Free Free 2511 2511 10 00 251120 00 Natural barium sulphate (barytes); natural barium carbonate (witherite), whether or not calcined, other than barium oxide of heading No 2816 :  Natural barium sulphate (barytes)  Natural barium carbonate (witherite) Free 0,4 Free Free 2512 00 00 Siliceous fossil meals (for example, kieselguhr, tripolite and diatomite) and similar siliceous earths, whether or not calcined, of an apparent specific gravity of 1 or less Free Free No L 395/ 128 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description 1 Spain (%) Portugal (%) 1 2 3 4 2513 25131100 2513 19 00 2513 21 00 2513 29 00 2514 00 00 2515 2515 11 00 2515 12 00 2515 20 00 2516 2516 11 00 2516 12 2516 12 10 2516 12 90 2516 21 00 2516 22 2516 22 10 2516 22 90 2516 90 2516 90 10 2516 90 91 Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated :  Pumice stone :   Crude or in irregular pieces, including crushed pumice ('bimskies')  Emery, natural corundum, natural garnet and other natural abrasives : Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Marble and travertine :   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including  Ecaussine and other calcareous monumental or building stone ; alabaster Granite, porphyry, basalt, sandstone and other monumental or building stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Granite :   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :    Of a thickness not exceeding 25 cm  Sandstone :   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :    Of a thickness not exceeding 25 cm  Other monumental or building stone : Porphyry, syenite, lava, basalt , gneiss, trachyte and other similar hard rocks, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm   Other : Free 0,3 Free 0,3 Free Free Free Free Free 1,4 Free Free 1,4 Free 1,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 129 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2516 90 99 2517 2517 10 2517 10 10 2517 10 90 2517 20 00 2517 30 00 2517 4100 2517 49 00 2518 2518 10 00 2518 20 00 2518 30 00 2519 2519 10 00 2519 90 2519 90 10 2519 90 30 2519 90 90 2520 2520 10 00 2520 20 2520 20 10 Other Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated ; macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in the first part of the heading ; tarred macadam ; granules, chippings and powder, of stones of heading No 2515 or 2516, whether or not heat-treated :  Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete ' aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated :   Pebbles, gravel, shingle and flint Other  Macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in subheading 2517,10  Tarred macadam  Granules, chippings and powder, of stones of heading No 2515 or 2516, whether or not heat-treated :   Of marble   Other Dolomite, whether or not calcined ; dolomite, roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; agglomerated dolomite (including tarred dolomite) :  Dolomite not calcined  Calcined dolomite  Agglomerated dolomite (including tarred dolomite) Natural magnesium carbonate (magnesite); fused magnesia ; dead-burned (sin ­ tered) magnesia, whether or not containing small quantities of other oxides added before sintering ; other magnesium oxide, whether or not pure :  Natural magnesium carbonate (magnesite)  Other :   Magnesium oxide, other than calcined natural magnesium carbonate   Dead-burned (sintered) magnesia   Other Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or calcium sulphate) whether or not coloured, with or without small quantities of accelerators or retarders :  Gypsum ; anhydrite  Plasters :   Building Free Free Free Free Free Free Free Free 0,7 0,8 Free 1,6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 130 Official Journal of the European Communities 31 . 12 . 87 II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2520 20 90 - - Other . . . Free Free 2521 00 00 Limestone flux ; limestone and other calcareous stone, of a kind used for the Free Free 2522 2522 10 00 2522 20 00 2522 30 00 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading No 2825 : 1,4 1,4 1,4 Free Free Free 2523 2523 10 00 2523 21 00 2523 29 00 2523 30 00 2523 90 2523 90 10 2523 90 30 2523 90 90 Portland cement, aluminous cement ('ciment fondu'), slag cement, supersulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinkers :  Portland cement :  Other hydraulic cements : 1,2 1,2 1,2 1,2 1,2 1,2 1,2 Free Free Free Free Free Free Free 2524 00 2524 00 10 2524 00 30 2524 00 90 Asbestos : Free Free Free Free Free Free 2525 2525 10 00 Mica, including splittings ; mica waste : Free Free 2525 20 00 2525 30 00 - Micapowder .......................................... - Micawaste .......................................... Free Free Free Free 2526 2526 10 00 2526 20 00 Natural steatite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; talc : Free 0,3 Free Free 2527 00 00 Natural cryolite ; natural chiolite . . . . . . . . . . . . . . . . . . . . . . . . . . . Free Free 2528 2528 10 00 Natural borates and concentrates thereof (whether or not calcined), but not including borates separated from natural brine ; natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight : Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 131 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2528 90 00  Other Free Free 2529 2529 10 00 Felspar ; leucite ; nepheline and nepheline syenite ; fluorspar :  Felspar Free Free 2529 21 00 2529 22 00  Fluorspar :   Containing by weight 97 % or less of calcium fluoride   Containing by weight more than 97 % of calcium fluoride Free Free Free Free 2529 30 00  Leucite ; nepheline and nepheline syenite Free Free 2530 2530 10 00 2530 20 00 2530 30 00 2530 40 00 2530 90 00 Mineral substances not elsewhere specified or included :  Vermiculite, perlite and chlorites, unexpanded  Kieserite, epsomite (natural magnesium sulphates) .  Earth colours  Natural micaceous iron oxides  Other . Free Free Free 0,7 Free Free Free Free Free Free Official Journal of the European Communities 31 . 12 . 87No L 395/ 132 CHAPTER 26 ORES, SLAG AND ASH Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2601 2601 11 00 2601 12 00 2601 20 00 Iron ores and concentrates, including roasted iron pyrites :  Iron ores and concentrates, other than roasted iron pyrites : Free Free Free Free Free Free 2602 00 00 Manganese ores and concentrates, including manganiferous iron ores and concen ­ trates with a manganese content of 20 % or more, calculated on the dry weight Free Free 2603 00 00 2604 00 00 2605 00 00 2606 00 00 2607 00 00 2608 00 00 2609 00 00 2610 00 00 261100 00 Copper ores and concentrates ............................. Nickel ores and concentrates ............................. Cobalt ores and concentrates ............................. Aluminium ores and concentrates . . . . . . . . . . . . . . . . . . . . . . . . . . Lead ores and concentrates .............................. Zinc ores and concentrates .............................. Tin ores and concentrates ............................... Chromium ores and concentrates . . . . . . . . . . . . . . . . . . . . . . . . . . . Tungsten ores and concentrates . . . . . . . . . . . . . . . . . . . . . . . . . . . . Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 2612 2612 10 2612 10 10 2612 10 90 2612 20 2612 20 10 2612 20 90 Uranium or thorium ores and concentrates :  Uranium ores and concentrates : Uranium ores and pitchblende, and concentrates thereof, with a uranium content of more than 5 % by weight (Euratom)  Thorium ores and concentrates : Monazite ; urano-thorianite and other thorium ores and concentrates, with a thorium content of more than 20 % by weight (Euratom) Free Free Free Free Free Free Free Free 2613 2613 10 00 2613 90 00 Molybdenum ores and concentrates : Free Free Free Free 12 87 Official Journal of the European Communities No L 395/ 133 l. \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2614 00 2614 00 10 2614 00 90 2615 2615 10 00 2615 90 2615 90 10 2615 90 90 2616 261610 00 2616 90 00 2617 2617 10 00 2617 90 00 2618 00 00 2619 00 2619 00 10 2619 00 91 2619 00 93 2619 00 95 2619 00 99 2620 2620 1100 2620 19 00 2620 20 00 2620 30 00 2620 40 00 2620 50 00 2620 90 2620 90 10 2620 90 20 2620 90 30 2620 90 40 Titanium ores and concentrates : Niobium, tantalum, vanadium or zirconium ores and concentrates :  Other :   Niobium and tantalum ores and concentrates Precious metal ores and concentrates : Other ores and concentrates : Granulated slag (slag sand) from the manufacture of iron or steel Slag, dross (other than granulated slag), scalings and other waste from the manufacture of iron or steel :  Other : Waste suitable for the recovery of iron or manganese Slag suitable for the extraction of titanium oxide Waste suitable for the extraction of vanadium Ash and residues (other than from the manufacture of iron or steel), containing metals or metallic compounds :  Containing mainly zinc :  Other :   Containing mainly niobium and tantalum Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Official Journal of the European Communities 31 . 12 . 87No L 395/ 134 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2620 90 50 2620 90 60 2620 90 70 2620 90 80 2620 90 91 2620 90 99 2621 00 00 Other slag and ash, including seaweed ash (kelp) Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 135 CHAPTER 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION ; BITUMINOUS SUBSTANCES ; MINERAL WAXES Basic duties CN code Description PortugalSpain (%) % 1 2 3 4 FreeFederal Republic of Germany: 6 DM/ 1000 kg /net Other : Free FreeFederal Republic of Germany: 6 DM/ 1000 kg /net Other : Free 2701 2701 11 2701 11 10 2701 11 90 2701 12 2701 12 10 2701 12 90 2701 19 00 2701 20 00 Coal ; briquettes, ovoids and similar solid fuels manufactured from coal :  Coal, whether or not pulverised, but not agglomerated : Anthracite (ECSC) : Having a volatile matter limit (on a dry, mineral-matter-free basis) not ex ­ ceeding 10 % Other .   Bituminous coal (ECSC) :    Coking coal Other   Other coal (ECSC)  Briquettes, ovoids and similar solid fuels manufactured from coal (ECSC) FreeFederal Republic of Germany: 6 DM/ 1000 kg /net Other : Free FreeFederal Republic of Germany: 6 DM/ 1000 kg /net Other : Free FreeFederal Republic of Germany: 6 DM/ 1000 kg /net Other : Free FreeFree Federal Republic of Germany: 6 DM/ 1000 kg /net Italy: 1,8 No L 395/ 136 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Lignite, whether or not agglomerated, excluding jet :  Lignite, whether or not pulverised, but not agglomerated (ECSC)  Agglomerated lignite (ECSC) Peat (including peat litter), whether or not agglomerated Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated ; retort carbon :  Coke and semi-coke of coal :   For the manufacture of electrodes Other (ECSC)  Coke and semi-coke of lignite (ECSC)  Other Coal gas, water gas, producer gas and similar gases, other than petroleum gases and other gaseous hydrocarbons Free Free ' Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 2702 2702 10 00 2702 20 00 2703 00 00 2704 00 2704 0011 2704 00 19 2704 00 30 2704 00 90 2705 00 00 2706 00 00 2707 2707 10 2707 10 10 2707 10 90 2707 20 2707 20 10 2707 20 90 2707 30 2707 30 10 2707 30 90 2707 40 00 2707 50 2707 50 10 Free France: 2,2 Greece: 5 Free France: 2,2 Italy: 1,8 Greece: 5 Free 0,5 Free Italy: 3,8 Free Italy: 3,8 0,5 Free Free 2 Free 2 Free 2 Free Free 2 Tar distilled from coal, from lignite or from peat, and other mineral tars, whether or not dehydrated or partially distilled, including reconstituted tars . . . . Oils and other products of the distillation of high temperature coal tar ; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents :  Benzole : For use as a power or heating fuel   For other purposes (*)  Toluole :   For use as a power or heating fuel   For other purposes (*) - Xylole :   For use as a power or heating fuel   For other purposes 0 )  Naphthalene  Other aromatic hydrocarbon mixtures of which 65 % or more by volume (including losses) distils at 250 °C by the ASTM D 86 method :   For use as power or heating fuels (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 137 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2707 50 91 2707 50 99 2707 60 2707 60 10 2707 60 30 2707 60 90 2707 91 00 2707 99 2707 9911 2707 99 19 2707 99 30 2707 99 50 2707 99 70 2707 99 91 2707 99 99 2708 2708 10 00 2708 20 00 2709 00 00 2710 00 2710 0011 2710 00 15 2710 00 21 2710 00 25   For other purposes ( r ) :    Solvent naphtha    Other  Phenols :   Cresols   Xylenols   Other, including mixtures of phenols  Other :   Creosote oils   Other :    Crude oils : Crude light oils of which 90 % or more by volume distils at temperatures of up to 200 °C  Other    Sulphuretted toppings    Basic products    Anthracene Other :     For the manufacture of the products of heading No 2803 ( ¢) Other Pitch and pitch coke, obtained from coal tar or from other mineral tars :  Pitch coke Petroleum oils and oils obtained from bituminous minerals, crude Petroleum oils and oils obtained from bituminous minerals, other than crude ; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations :  Light oils :   For undergoing a specific process ( ¢)   For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 11 (!)   For other purposes :    Special spirits :     White spirit   Other &lt; Free Free 1 1 1 1,4 1,2 0,4 Free 1,2 Free Free 1,4 Free Free Free Free Free 6 6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/ 138 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2710 00 31 2710 00 33 2710 00 35 2710 00 37 2710 00 39 Other : Motor spirit :    Aviation spirit  Other, with a lead content :  Not exceeding 0,013 g per litre Exceeding 0,013 g per litre Spirit type jet fuel    Other light oils 6 6 6 6 6 Free Free Free Free Free 2710 00 41 2710 00 45  Medium oils :   For undergoing a specific process (!)   For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 41 ( ! ) Free Free Free Free 2710 00 51 2710 00 55 2710 00 59 For other purposes :    Kerosene : Jet fuel Other Other . .  Heavy oils : 6 6 6 Free Free Free 2710 00 61 2710 00 65 2710 00 69 Gas oils : For undergoing a specific process ( ! ) For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 61 (')  For other purposes   Fuel oils : Free Free 3,5 Free Free Free 2710 00 71 2710 00 75 2710 00 79 2710 00 91 2710 00 93 2710 00 95 2710 00 99 For undergoing a specific process ( ¢)  For undergoing chemical transformation by a process other than those specified in respect of subheading 27 1 0 00 71 ( 1 )    For other purposes   Lubricating oils ; other oils : For undergoing a specific process (')    For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 91 0 )    To be mixed in accordance with the terms of additional note 6 (CN) to this chapter (')    For other purposes Free Free 3,5 Free Free 4 6 Free Free Free Free Free Free Free 2711 2711 1100 2711 12 Petroleum gases and other gaseous hydrocarbons :  Liquefied :   Propane : Free Free 2711 12 11    Propane of a purity not less than 99 % :     For Use as a power or heating fuel 6,4 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/ 13931 . 12 . 87 Official Journal of the European Communities L Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2711 12 19 2711 12 91 2711 12 93 2711 12 99 2711 13 2711 13 10 2711 13 30 2711 13 90 2711 14 00 2711 19 00 2711 21 00 271129 00 2712 2712 10 2712 10 10 2712 10 90 2712 20 00 2712 90 2712 90 11 2712 90 19 2712 90 31 2712 90 33 2712 90 39 2712 90 90 2713 2713 11 00 2713 12 00 2713 20 00     For other purposes (*) Other :     For undergoing a specific process ( ¢) _ _ _ _ For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 12 91 ( ¢)     For other purposes   Butanes :    For undergoing a specific process (*)    For undergoing chemical transformation by a process other than those specified in respect of subheading 27 11 13 10 (*)    For other purposes  In gaseous state : Petroleum jelly ; paraffin wax, microcrystalline petroleum wax, slack wax, ozoke ­ rite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured :  Petroleum jelly :  Paraffin wax containing by weight less than 0,75 % of oil  Other :   Ozokerite, lignite wax or peat wax (natural products) :   Other :    Crude :     For undergoing a specific process (*)     For undergoing chemical transformation by a process other than those specified in respect of subheading 2712 90 31 ( ! ) Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals :  Petroleum coke : Free Free Free 1,5 Free Free 1,5 Free Free Free Free Free 4,9 4.4 0,6 1.5 Free Free 1,8 4,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/ 140 Official Journal of the European Communities 31 . 12 . 87 Ill Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2713 90 2713 90 10 2713 90 90 2714 2714 10 00 2714 90 00 2715 00 00 2716 00 00  Other residues of petroleum oils or of oils obtained from bituminous minerals : For the manufacture of the products of heading No 2803 (') Other Bitumen and asphalt, natural ; bituminous or oil shale and tar sands ; asphaltites and asphaltic rocks :  Bituminous or oil shale and tar sands Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, Electrical energy Free 1,8 Free Free 0,3 Free Free Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities No L 395/ 14131 . 2 . 87 SECTION VI PRODUCTS OF THE CHEMICAL OR ALLIED INDUSTRIES CHAPTER 28 INORGANIC CHEMICALS : ORGANIC OR INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE-EARTH METALS, OF RADIOACTIVE ELEMENTS OR OF ISOTOPES Basic duties CN code Description Spain Portugal (%) % 41 2 3 I. CHEMICAL ELEMENTS Fluorine, chlorine, bromine and iodine : 4,4 Free  Chlorine  Iodine  Fluorine ; bromine :   Fluorine Bromine . . . 2 Free Free Free Free Free 1,8 1,8Sulphur, sublimed or precipitated ; colloidal sulphur Free Free Free Free Free Free 2801 2801 10 00 2801 20 00 2801 30 2801 30 10 2801 30 90 2802 00 00 2803 00 2803 00 10 2803 00 30 2803 00 90 2804 2804 10 00 2804 21 00 2804 29 00 2804 30 00 2804 40 00 2804 50 2804 50 10 2804 50 90 2804 61 00 2804 69 00 2804 70 00 2804 80 00 Carbon (carbon blacks and other forms of carbon not elsewhere specified or included) :  Methane black  Acetylene black  Other Hydrogen, rare gases and other non-metals :  Hydrogen  Rare gases :   Argon   Other  Nitrogen  Oxygen  Boron ; tellurium :   Boron   Tellurium  Silicon :   Containing by weight not less than 99,99 % of silicon Other  Phosphorus  Arsenic 1,4 2 2 2,4 2 2,4 0,8 2,4 2,4 2,4 0,8 Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87No L 395/ 142 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (% 2 3 4 Free Free2804 90 00 2805 2 1,2 2,2 2,2 4,8 1 Free Free Free Free Free Free  Selenium . . Alkali or alkaline-earth metals ; rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed ; mercury :  Alkali metals :   Sodium   Other  Alkaline-earth metals :   Calcium   Strontium and barium  Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed :   Intermixtures or interalloys   Other  Mercury : In flasks of a net capacity of 34,5 kg (standard weight), of a fob value, per flask, not exceeding 224 ECU Other II . INORGANIC ACIDS AND INORGANIC OXYGEN COMPOUNDS OF NON-METALS 2805 11 00 2805 19 00 2805 21 00 2805 22 00 2805 30 2805 30 10 2805 30 90 2805 40 2805 40 10 2805 40 90 2,6 Ecu b/f Free Free Free Hydrogen chloride (hydrochloric acid); chlorosulphuric acid :  Hydrogen chloride (hydrochloric acid) 2,4 2,4 Free Free . 1,2 1,2 2,4 Free Free Free  Chlorosulphuric acid Sulphuric acid ; oleum :  Sulphuric acid  Oleum Nitric acid ; sulphonitric acids Diphosphorus pentaoxide ; phosphoric acid and polyphosphoric acids :  Diphosphorus pentaoxide .  Phosphoric acid and polyphosphoric acids .... * Oxides of boron ; boric acids Other inorganic acids and other inorganic oxygen compounds of non-metals :  Other inorganic acids : 2806 2806 10 00 2806 20 00 2807 00 2807 00 10 2807 00 90 2808 00 00 2809 2809 10 00 2809 20 00 2810 00 00 2811 2811 11 00 2811 19 00 2811 21 00 2811 22 00 4,4 2,1 1,4 Free Free Free   Hydrogen fluoride (hydrofluoric acid) 2,8 2,1 3,2 1,8 Free Free Free Free   Other  Other inorganic oxygen compounds of non-metals :   Carbon dioxide   Silicon dioxide 31 . 12 . 87 Official Journal of the European Communities No L 395/ 143 || Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 281123 00 2811 29 2811 29 10 281129 30 281129 90 2812 2812 10 2812 10 10 2812 10 90 2812 90 00 2813 2813 10 00 2813 90 2813 90 10 2813 90 90 2814 2814 10 00 2814 20 00 2815 2815 11 00 2815 12 00 2815 20 2815 20 10 2815 20 90 2815 30 00 2816 2816 10 00 2816 20 00 2816 30 00 2817 00 00 Other : Sulphur trioxide (sulphuric anhydride); diarsenic trioxide III. HALOGEN OR SULPHUR COMPOUNDS OF NON-METALS Halides and halide oxides of non-metals :  Chlorides and chloride oxides : Sulphides of non-metals ; commercial phosphorus trisulphide :  Other : Phosphorus sulphides, commercial phosphorus trisulphide IV. INORGANIC BASES AND OXIDES, HYDROXIDES AND PEROXIDES OF METALS Ammonia, anhydrous or in aqueous solution : Sodium hydroxide (caustic soda); potassium hydroxide (caustic potash); peroxides of sodium or potassium :  Sodium hydroxide (caustic soda) : _  Potassium hydroxide (caustic potash) : Solid In aqueous solution (potassium lye or liquid potassium) Hydroxide and peroxide of magnesium ; oxides, hydroxides and peroxides, of strontium or barium : 4,8 1,8 2 2,1 2,4 2,4 2,2 2,4 2,1 1,4 4,4 4,4 4,8 4,8 4,4 4,4 3,2 1,6 2.4 3.5 4,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 144 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2818 2818 10 00 2818 20 00 2818 30 00 2819 2819 10 00 2819 90 00 2820 2820 10 00 2820 90 00 2821 2821 10 00 2821 20 00 2822 00 00 2823 00 00 2824 2824 10 00 2824 20 00 2824 90 00 2825 2825 10 00 2825 20 00 2825 30 00 2825 40 00 2825 50 00 2825 60 2825 60 10 2825 60 90 2825 70 00 2825 80 00 2825 90 2825 90 10 2825 90 20 2825 90 30 2825 90 40 Aluminium oxide (including artificial corundum); aluminium hydroxide : Chromium oxides and hydroxides : Manganese oxides : Iron oxides and hydroxides ; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2 (&gt;3 : Cobalt oxides and hydroxides ; commercial cobalt oxides . Lead oxides ; red lead and orange lead : Hydrazine and hydroxylamine and their inorganic salts ; other inorganic bases ; other metal oxides, hydroxides and peroxides :  Germanium oxides and zirconium dioxide :  Other :   Calcium oxide, hydroxide and peroxide 2 2,2 2,2 5,3 5.3 2,1 2.7 1.8 1,8 1,8 2.4 4,2 4,2 4,2 2,4 2,1 2,2 Free 1,2 2,8 2,8 2,1 4,4 1,8 2,1 2,2 1,8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 145 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2825 90 50 2825^0 90 2826 2826 11 00 2826 12 00 2826 19 00 2826 20 00 2826 30 00 2826 90 2826 90 10 2826 90 90 2827 2827 10 00 2827 20 00 2827 31 00 2827 32 00 2827 33 00 2827 34 00 2827 35 00 2827 36 00 2827 37 00 2827 38 00 2827 39 00 2827 41 00 2827 49 2827 49 10 2827 49 90 2827 51 00 2827 59 00 2827 60 00 2828 2828 10 2828 10 10   Mercury oxides   Other V. SALTS AND PEROXYSALTS, OF INORGANIC ACIDS AND METALS Fluorides ; fluorosilicates, fluoroaluminates and other complex fluorine salts :  Fluorides :   Of ammonium or of sodium   Of aluminium   Other  Fluorosilicates of sodium or of potassium  Sodium hexafluoroaluminate (synthetic cryolite)  Other :   Dipotassium hexafluorozirconate ,   Other Chlorides, chloride oxides and chloride hydroxides ; bromides and bromide oxides ; iodides and iodide oxides :  Ammonium chloride  Calcium chloride  Other chlorides :   Of magnesium   Of aluminium   Of iron   Of cobalt   Of nickel   Of zinc Of tin   Of barium  Chloride oxides and chloride hydroxides :   Other : Of lead    Other  Bromides and bromide oxides :   Bromides of sodium or of potassium  Iodides and iodide oxides Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypobromites :  Commercial calcium hypochlorite and other calcium hypochlorites :   Commercial calcium hypochlorite 1,6 4,4 4 2,1 2,1 4,8 3,2 2 3,2 2,6 1,8 1,8 2,6 0,8 4,1 4.1 2,4 1,6 2.2 2,4 1,2 1,2 2,1 2,7 2,7 2,7 2,7 Free Free Free Free Free Free Free Free Free Free Free ^ Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 146 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2828 10 90 2828 90 00 2829 28291100 2829 19 00 2829 90 2829 90 10 2829 90 90 2830 2830 10 00 2830 20 00 2830 30 00 2830 90 2830 9011 2830 90 19 2830 90 90 2831 2831 10 00 2831 90 00 2832 2832 10 00 2832 20 00 2832 30 00 2833 2833 11 00 2833 19 00 2833 21 00 2833 22 00 2833 23 00 2833 24 00 2833 25 00 2833 26 00 2833 27 00 2833 29 2833 29 10 Chlorates and perchlorates ; bromates and perbromates ; iodates and periodates :  Chlorates :  Other :   Perchlorates Other Sulphides ; polysulphides :  Other :   Sulphides :    Of calcium; of antimony ; of iron    Other   Polysulphides Dithionites and sulphoxylates : Sulphites ; thiosulphates : Sulphates ; alums ; peroxosulphates (persulphates) :  Sodium sulphates :  Other sulphates :   Other : 2,7 2,1 3,2 2 1,6 2,7 2,7 2,7 2.7 1.8 2,2 2,4 4,8 4,8 ' 3,2 3,2 3,2 2,8 2,8 3,6 3,6 3,6 2 1,2 3,6 3,6 2,8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Official Journal of the European Communities No L 395/ 14731 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2833 29 30 2833 29 50 2833 29 70 2833 29 90 2833 30 2833 30 10 2833 30 90 2833 40 00 2834 2834 10 00 2834 21 00 2834 22 00 2834 29 2834 29 10 2834 29 30 2834 29 50 2834 29 90 2835 2835 10 00 2835 21 00 2835 22 00 2835 23 00 2835 24 00 2835 25 00 2835 26 00 2835 29 00 2835 31 00 2835 39 2835 39 10 2835 39 90 2836 2836 10 00 2836 20 00 2836 30 00 2836 40 00 2836 50 00    Of cobalt ; of titanium Of iron    Of mercury ; of lead Other  Alums :   Aluminium ammonium bis(sulphate) Nitrites ; nitrates :  Nitrates :   Other :    Of barium ; of beryllium ; of cadmium ; of cobalt ; of nickel    Of copper; of mercury  Of lead Phosphinates (hypophosphites), phosphonates (phosphites), phosphates and poly ­ phosphates :  Phosphinates (hypophosphites) and phosphonates (phosphites)  Phosphates :   Calcium hydrogenorthophosphate ('dicalcium phosphate')  Polyphosphates :   Sodium triphosphate (sodium tripolyphosphate)   Other : Carbonates ; peroxocarbonates (percarbonates); commercial ammonium carbonate containing ammonium carbamate :  Commercial ammonium carbonate and other ammonium carbonates 2,1 2 1,8 2,1 2.4 4 2.5 2,8 3,2 1,2 3,2 1,8 2,7 1,2 2,4 2,1 4 4 4 4 4 4 4 2.6 4 2,4 4 4 3,2 2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87No L 395/ 148 Official Journal of the European Communities Basic duties CN code Description Spain Portugal (%)% 2 3 4 3,2 3,2 2,4 3,2 3,2 Free Free Free Free Free  Barium carbonate  Lead carbonate  Other :   Lithium carbonates   Strontium carbonate   Bismuth carbonate   Other :    Carbonates : Of magnesium ; of copper  Other Free Free Free 1,4 3,2 2,6    Peroxocarbonates (percarbonates) Cyanides, cyanide oxides and complex cyanides : 2.7 2,2 4.8  Cyanides and cyanide oxides :   Of sodium Other  Complex cyanides Fulminates, cyanates and thiocyanates Free Free Free Free Silicates ; commercial alkali metal silicates : 2836 60 00 2836 70 00 2836 91 00 2836 92 00 2836 93 00 2836 99 2836 9911 2836 9919 2836 99 90 2837 2837 1100 2837 19 00 2837 20 00 2838 00 00 2839 2839 11 00 2839 19 00 2839 20 00 2839 90 2839 90 10 2839 90 90 2840 2840 11 00 2840 19 00 2840 20 2840 20 10 2840 20 90 2840 30 00 2841 2841 10 00 2841 20 00 2841 30 00 2841 40 00 2841 50 00 2 2 2 2 2 2 Free Free Free Free Free  Of sodium : Sodium metasilicates   Other  Of potassium  Other :   Of lead Other Borates ; peroxoborates (perborates) :  Disodium tetraborate (refined borax) :   Anhydrous   Other  Other borates :   Borates of sodium , anhydrous   Other  Peroxoborates (perborates) Salts of oxometallic or peroxometallic acids :  Aluminates  Chromates of zinc or of lead  Sodium dichromate  Potassium dichromate  Other chromates and dichromates ; peroxochromates Free 2,1 Free 2,1 2,7 Free Free Free Free Free Free Free Free Free Free 2,7 5,2 4,9 4,9 4,9 31 . 12 . 87 Official Journal of the European Communities No L 395/ 149 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2841 60 00 2841 70 00 2841 80 00 284190 2841 90 10 2841 90 30 2841 90 90 2842 2842 10 00 2842 90 2842 90 10 2842 90 90 2843 2843 10 2843 10 10 2843 10 90 2843 21 00 2843 29 00 2843 30 00 2843 90 2843 90 10 2843 90 90 2844 2844 10 00 2844 20 2844 20 11 2844 20 19  Manganites, manganates and permanganates  Molybdates  Tungstates (wolframates)  Other :   Antimonates Zincates and vanadates Other Other salts of inorganic acids or peroxoacids, excluding azides :  Double or complex silicates  Other :   Salts , double salts or complex salts of selenium or tellurium acids   Other VI. MISCELLANEOUS Colloidal precious metals ; inorganic or organic compounds of precious metals, whether or not chemically defined ; amalgams of precious metals :  Colloidal precious metals :   Silver   Other  Silver compounds :   Silver nitrate   Other  Gold compounds  Other compounds ; amalgams :   Amalgams   Other Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds ; mixtures and residues containing these products :  Natural uranium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds (Euratom)  Uranium enriched in U 235 and its compounds ; plutonium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235, plutonium or compounds of these products (Euratom) :   Uranium enriched in U 235 and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235 or compounds of these products, of a U 235 content of :    Less than 20 % by weight :    20 % or more by weight 2.7 2,6 2.5 2.6 1.8 2,5 2,4 2,1 2,2 2,1 1,4 2,4 2,4 1,2 2,1 1,2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 150 Official Journal of the European Communities 31 . 12 . 87 Il1 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2844 20 91 2844 20 99 2844 30 2844 3011 2844 30 19 2844 30 51 2844 30 59 2844 30 90 2844 40 00 2844 50 00 2845 2845 10 00 2845 90 2845 90 10 2845 90 90 2846 2846 10 00 2846 90 00 2847 00 00 2848 2848 10 00 2848 90 00 2849 2849 10 00   Plutonium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products :    Mixtures of uranium and plutonium Other  Uranium depleted in U 235 and its compounds ; thorium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235, thorium or compounds of these products : Uranium depleted in U 235 ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235 or compounds of this product :   Thorium ; alloys, dispersions (including cermets), ceramic products and mixtures containing thorium or compounds of this product :    Other (Euratom)   Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together (Euratom)  Radioactive elements and isotopes and compounds other than those of subheading No 2844,10, 2844,20 or 2844,30 ; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds ; radioactive residues . . .  Spent (irradiated) fuel elements (cartridges) of nuclear reactors (Euratom) Isotopes other than those of heading No 2844 ; compounds, inorganic or organic, of such isotopes, whether or not chemically defined :  Other :   Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these products (Euratom) Other Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals : Hydrogen peroxide, whether or not solidified with urea Phosphides, whether or not chemically defined, excluding ferrophosphorus :  Of copper (phosphor copper), containing more than 15 % by weight of phosphorus .... Carbides, whether or not chemically defined : Free Free 1,6 1,1 1,6 Free Free Free Free 4 4 2,4 1,2 1,2 2,7 2,6 2,6 5,6 ' Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 151 Basic duties CN code Description PortugalSpam (%) % 2 3 4 - Of silicon - Other : Of boron - Of tungsten -  Of aluminium ; of chromium; of molybdenum; of vanadium; of tantalum ; of titanium Other . 3,2 1,6 3,2 3,2 2,1 Free Free Free Free Free Hydrides, nitrides, azides, silicides and borides, whether or not chemically defined : 2849 20 00 2849 90 2849 90 10 2849 90 30 2849 90 50 2849 90 90 2850 00 2850 00 10 285000 30 2850 00 50 2850 00 70 2850 0090 285100 2851 00 10 2851 00 30 2851 00 90  Hydrides  Nitrides Azides 1,8 1,8 2,5 3,5 2,1 Free Free Free Free Free - Silicides - Borides Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals :  Distilled and conductivity water and water of similar purity .  Liquid air (whether 6r not rare gases have been removed); compressed air  Other 1 1,6 2,4 Free Free Free No L 395/ 152 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 29 ORGANIC CHEMICALS ill Basic duties ' CN code Description Spain (%) Portugal (%) 1 2 3 4 2901 2901 10 2901 10 10 2901 10 90 2901 21 00 2901 22 00 2901 23 00 2901 24 00 290129 2901 29 10 2901 29 90 2902 29021100 2902 19 2902 19 10 2902 19 30 2902 19 90 2902 20 2902 20 10 2902 20 90 2902 30 2902 30 10 2902 30 90 2902 41 00 2902 42 00 2902 43 00 I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Acyclic hydrocarbons :  Saturated :   For use as power or heating fuels  Unsaturated :   Other :  Buta-l,2-diene ; 3-methylbuta-l,2-diene Cyclic hydrocarbons :  Cyclanes, cyclenes and cycloterpenes : Other : Azulene and its alkyl derivatives  Benzene :   For use as a power or heating fuel ¢  Toluene : For use as a power or heating fuel  Xylenes : 4,8 Free Free Free Free Free Free Free Free 2,4 2,8 Free 3,2 Free 3,2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 153 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2902 44 2902 44 10 2902 44 90 2902 50 00 2902 60 00 2902 70 00 2902 90 2902 90 10 2902 90 30 2902 90 90 2903 2903 11 00 2903 12 00 2903 13 00 2903 14 00 2903 15 00 2903 16 00 2903 19 00 2903 21 00 2903 22 00 2903 23 00 2903 29 00 2903 30 2903 30 10 2903 30 31 2903 30 39 2903 30 90 2903 40 00 2903 51 00 2903 59 00 2903 61 00 2903 62 00 2903 69 00 Mixed xylene isomers :    For use as power or heating fuels    For other purposes (!)  Styrene . . . .  Ethylbenzene  Cumene  Other :   Naphthalene and anthracene "   Biphenyl and terphenyls   Other Halogenated derivatives of hydrocarbons :  Saturated chlorinated derivatives of acyclic hydrocarbons :   Chloromethane (methyl chloride) and chloroethane (ethyl chloride)   Dichloromethane (methylene chloride)   Chloroform (trichloromethane)   Carbon tetrachloride   1,2-Dichloroethane (ethylene dichloride)   1,2-Dichloropropane (propylene dichloride) and dichlorobutanes   Other :  Unsaturated chlorinated derivatives of acyclic hydrocarbons :   Vinyl chloride (chloroethylene)   Trichloroethylene   Tetrachloroethylene (perchloroethylene)   Other  Fluorinated, brominated or iodinated derivatives of acyclic hydrocarbons :   Fluorides   Bromides :    Dibromoethane and vinyl bromide    Other   Iodides  Halogenated derivatives of acyclic hydrocarbons containing two or more different halogens  Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons :   l,2,3 »4,5,6-Hexach!orocyclohexane   Other  Halogenated derivatives of aromatic hydrocarbons :   Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene .   Hexachlorobenzene and DDT ( 1,1,1 -trichloro-2,2-bis(p-chIorophenyl)ethane)   Other 3,2 Free 2.4 1,8 3.2 Free 2.7 2.5 4.8 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4.8 3 1,2 3,4 3.3 2.9 ' 2,9 2,9 3 3 3 Free 1 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/ 154 Official Journal of the European Communities 31 . 12 . 87 CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 2904 2904 10 00 2904 20 2904 20 10 2904 20 90 2904 90 2904 90 10 2904 90 90 2905 2905 11 00 2905 12 00 2905 13 00 2905 14 2905 14 10 2905 14 90 2905 15 00 290516 2905 16 10 2905 16 90 2905 17 00 2905 19 2905 19 10 2905 19 90 2905 21 00 2905 22 290522 10 2905 22 90 2905 2900 2905 31 00 2905 32 00 2905 39 2905 39 10 2905 39 90 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated :  Derivatives containing only nitro or only nitroso groups :  Other : II. ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NIT ­ RATED OR NITROSATED DERIVATIVES Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Saturated monohydric alcohols : Other butanols : Octanol (octyl alcohol) and isomers thereof : Dodecan-1-ol (lauryl alcohol), hexadecan-1-ol (cetyl alcohol) and octadecan-1-ol Other :  Unsaturated monohydric alcohols :   Acyclic terpene alcohols :  Diols :   Other : 2,8 3,2 2,8 2,6 4,4 5,2 2.7 2,6 1.8 2,6 3,2 3,1 3,1 3,1 4 3.1 2,6 '2,7 2,7 2,7 - 5,2 5.2 5,2 5,2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 155 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2905 41 00 2905 42 00 2905 43 00 2905 44 2905 44 11 2905 44 19 2905 44 91 2905 44 99 2905 49 2905 49 10 2905 49 90 2905 50 2905 50 10 2905 50 30 2905 50 90 2906 2906 11 00 2906 12 00 2906 13 00 2906 14 00 2906 19 00 2906 21 00 2906 29 2906 29 10 2906 29 90 2907 2907 11 00 2907 12 00 2907 13 00 2907 14 00  Other polyhydric alcohols : 2-Ethyl-2-(hydroxymethyl)propane-l,3-diol (trimethylolpropane)   Pentaerythritol ¢   Mannitol D-glucitol (sorbitol) :    In aqueous solution :     Containing 2 % or less by weight of mannitol , calculated on the D-glucitol content     Other Other : Containing 2 % or less by weight of mannitol , calculated on the D-glucitol content     Other   Other :    Triols ; tetraols Other  Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols :  . Of saturated monohydric alcohols   Of unsaturated monohydric alcohols   Of polyhydric alcohols Cyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives :  Cyclanic, cyclenic or cycloterpenic :   Menthol   Cyclohexanol, methylcyclohexanols and dimethylcyclohexanols   Sterols and inositols   Terpineols   Other  Aromatic :   Benzyl alcohol   Other :    Cinnamyl alcohol Other III. PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Phenols ; phenol-alcohols :  Monophenols :   Phenol (hydroxybenzene) and its salts   Cresols and their salts   Octylphenol, nonylphenol and their isomers ; salts thereof   Xylenols and their salts 5,2 5,2 12 + MOB 12 + MOB 9 + MOB 12 + MOB 9 + MOB 5,2 2,6 . 3.1 2.7 3 3.4 3.2 2,6 2.8 2,8 2,9 2.5 2,9 1,2 0,8 2,9 0,8 Free Free 8 + MOB 6 + MOB 6 + MOB 6 + MOB 6 + MOB Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 156 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2907 15 00 2907 19 00 2907 21 00 2907 22 2907 22 10 2907 22 90 2907 23 2907 23 10 2907 23 90 2907 29 2907 29 10 2907 29 90 2907 30 00 2908 2908 10 2908 10 10 2908 10 90 2908 20 00 2908 90 2908 90 10 2908 90 90 2909 2909 11 00 2909 19 00 2909 20 00 2909 30 2909 30 10 2909 30 30 2909 30 90  Polyphenols :   Hydroquinone (quinol) and its salts :   4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) and its salts :    4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane)   Other : Halogenated, sulphonated, nitrated or nitrosated derivatives of phenols or phenol ­ alcohols :  Derivatives containing only halogen substituents and their salts :  Other : IV. ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, KETONE PEROXIDES, EPOXIDES WITH A THREE-MEMBERED RING, ACETALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chemically defined), and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Cyclanic, cyclenic or cycloterpenic ethers and their halogenated , sulphonated, nitrated or  Aromatic ethers and their halogenated , sulphonated, nitrated or nitrosated derivatives : 5.6 2,9 2,9 3 2.7 2,4 2,7 2,9 2,7 3 1,2 2.7 3 3 2,1 3,3 2,9 2,9 4.8 1,2 2,8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 No L 395/ 157Official Journal of the European Communities I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2909 4100 2909 42 00 2909 43 00 2909 44 00 2909 49 2909 49 10 2909 49 90 2909 50 2909 50 10 2909 50 90 2909 60 2909 60 10 2909 60 90 2910 2910 10 00 2910 20 00 2910 30 00 2910 90 00 291100 00 2912 2912 1100 2912 12 00 2912 13 00 2912 19 00 2912 21 00 2912 29 00 2912 30 00 2912 41 00 2912 42 00 2912 49 00  Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives :   2,2'-Oxydiethanol (diethylene glycol, digol)   Monomethyl ethers of ethylene glycol or of diethylene glycol   Monobutyl ethers of ethylene glycol or of diethylene glycol   Other monoalkylethers of ethylene glycol or of diethylene glycol   Other :  Acyclic Cyclic  Ether-phenols, ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives :   Guaiacol and guaiacolsuphonates of potassium Other  Alcohol peroxides, ether peroxides, ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives :   Dicumyl peroxide Other Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three-membered ring, and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Oxirane (ethylene oxide)  Methyloxirane (propylene oxide)  l-Chloro-2,3-epoxypropane (epichlorohydrin)  Other Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives V. ALDEHYDE-FUNCTION COMPOUNDS Aldehydes, whether or not with other oxygen function ; cyclic polymers of aldehydes ; paraformaldehyde :  Acyclic aldehydes without other oxygen function :   Methanal (formaldehyde)   Ethanal (acetaldehyde)   Butanal (butyraldehyde, normal isomer)   Other  Cyclic aldehydes without other oxygen function :   Benzaldehyde   Other  Aldehyde-alcohols  Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen function :   Vanillin (4-hydroxy-3-methoxybenzaldehyde)   Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde)   Other 3,2 3,2 3,2 3,2 3,2 2,6 4,4 2.7 2,6 2,6 3,1 3,1 4.8 3,1 2 3 7.6 3.1 2,8 2,8 2,6 2,8 3.2 3,2 2.7 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 No L 395/ 158 Official Journal of the European Communities Basic duties Description Spain PortugalCN code (%)(%) 42 3  Cyclic polymers of aldehydes  Paraformaldehyde 2912 50 00 2912 60 00 2913 00 00 2,9 3 2,8 Free Free Free Halogenated, sulphonated, nitrated or nitrosated derivatives of products of heading No 2912 VI. KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION 2914 COMPOUNDS Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Acyclic ketones without other oxygen function : Acetone   Butanone (methyl ethyl ketone) 4-Methylpentan-2-one (methyl isobutyl ketone)   Other  Cyclanic, cyclenic or cycloterpenic ketones without other oxygen function :   Camphor Cyclohexanone and methylcyclohexanones   Ionones and methylionones   Other  Aromatic ketones without other oxygen function 2914 11 00 2914 12 00 2914 13 00 2914 19 00 2914 21 00 2914 22 00 2914 23 00 2914 29 00 2914 30 00 2914 41 00 2914 49 00 2914 50 00 2914 61 00 2914 69 00 2914 70 2914 70 10 2914 70 90 2,6 2,6 2,6 2,4 2,2 2,7 2,7 2.7 2,9 2.8 1,2 3 2,9 2,9 4,4 2,8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free  Ketone-alcohols and ketone-aldehydes : 4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) Other  Ketone-phenols and ketones with other oxygen function  Quinones : Anthraquinone   Other  Halogenated, sulphonated, nitrated or nitrosated derivatives : 4'-tert-Butyl-2',6'-dimethyl-3',5'-dinitroacetophenone (musk ketone)   Other 2915 VII. CARBOXYLIC ACIDS AND THEIR ANHYDRIDES, HALIDES, PER ­ OXIDES AND PEROXYACIDS AND THEIR HALOGENATED, SULPH ­ ONATED, NITRATED OR NITROSATED DERIVATIVES Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives :  Formic acid, its salts and esters :   Formic acid   Salts of formic acid   Esters of formic acid : Esters of mannitol and esters of sorbitol    Other 2915 11 00 2915 12 00 2915 13 00 3,1 3,1 3,1 3,1 Free Free 7,8 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 159 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 2915 21 00 2915 22 00 2915 23 00 2915 24 00 2915 29 00 2915 31 00 2915 32 00 2915 33 00 2915 34 00 2915 35 00 2915 39 2915 39 10 2915 39 30 2915 39 50 2915 39 90 2915 40 00 2915 50 00 2915 60 2915 60 10 2915 60 90 2915 70 2915 70 10 2915 70 30 2915 70 90 2915 90 00 2916 2916 11 2916 11 10 2916 11 90 2916 12 00  Acetic acid and its salts ; acetic anhydride :   Acetic acid . . .  .   Sodium acetate . . . &lt;   Cobalt acetates   Acetic anhydride   Other . .  Esters of acetic acid :  7- Ethyl acetate   Vinyl acetate   n-Butyl acetate   Isobutyl acetate   2-Ethoxyethyl acetate   Other :    Propyl acetate and isopropyl acetate    Methyl acetate, pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates  p-Tolyl acetate, phenylpropyl acetates, benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane- 1 ,2-diol Other :   Esters of mannitol and esters of sorbitol     Other *  Mono-, di- or trichloroacetic acids, their salts and esters . .....  Propionic acid, its salts and esters  Butyric acids, valeric acids, their salts and esters :   Butyric acid and isobutyric acid and their salts and esters   Valeric acid and its isomers and their salts and esters  Palmitic acid, stearic acid, their salts and esters :   Palmitic acid, its salts and esters   Salts of stearic acid   Other  Other :   Esters of mannitol and esters of sorbitol ¢ . .   Other Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Unsaturated acyclic monocarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives :   Acrylic acid and its salts :    Acrylic acid    Salts of acrylic acid   Esters of acrylic acid 6.7 6 4.4 3,2 2,9 4,6 4,6 3,1 3,1 2,9 4.6 3.1 4 2,9 2,9 2.8 1,6 2.7 2.5 2.2 2,5 2,4 2.8 2,8 3,2 4 4 Free Free Free Free Free Free Free Free Free Free Free Free Free 7,4 Free Free Free Free Free Free Free Free Free 7,1 Free Free Free Free No L 395/ 160 uiticiai journal 01 me nuiupcan ^ummuimi6a 31 . 12 . 87 Basic duties CN code Description Spain Portugal % (% 2 3 4 Free Free Free Free Free 2916 13 00 2916 14 00 2916 15 00 2916 19 2916 19 10 2916 19 30 2916 19 90   Methacrylic acid and its salts Esters of methacrylic acid   Oleic, linoleic or linolenic acids, their salts and esters   Other : Undecenoic acids and their salts and esters . . . Hexa-2,4-dienoic acid (sorbic acid)    Other : Esters of mannitol and esters of sorbitol . . .   Other 2,9 2,9 2,4 2 3,2 4 ¢4 2,9 8 2916 20 00 - Cyclanic, cyclenic or cycloterpenic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives - Aromatic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives :   Benzoic acid, its salts and esters . ¢ . Free Free Free Free Free Free Free   Benzoyl peroxide and benzoyl chloride 2916 31 00 2916 32 2916 32 10 2916 32 90 2916 33 00 2916 39 00 2,9 2,8 3 3,1 2,8    Benzoyl peroxide    Benzoyl chloride   Phenylacetic acid, its salts and esters .   Other 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives : - Acyclic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives : Oxalic acid, its salts and esters Adipic acid, its salts and esters : _ _ _ Adipic acid and its salts    Esters of adipic acid   Azelaic acid, sebacic acid, their salts and esters   Maleic anhydride Other : Malonic acid, its salts and esters Other 2917 11 00 2917 12 2917 12 10 2917 12 90 2917 13 00 2917 14 00 2917 19 2917 19 10 2917 19 90 2917 20 00 3.1 5.2 5,2 2.4 2,7 5,2 2.5 2,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Cyclanic, cyclenic or cycloterpenic polycarboxylic acids, their anhydrides, halides, per ­ oxides, peroxyacids and their derivatives - Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives : 2917 31 00 2917 32 00 2917 33 00 2917 34 2917 34 10 2917 34 90   Dibutyl orthophthalates   Dioctyl orthophthalates   Dinonyl or didecyl orthophthalates   Other esters of orthophthalic acid : Diisooctyl-, diisononyl- and diisodecyl orthophthalates    Other 5,2 5,2 5,2 5,2 5,2 31 . 12 . 87 Official Journal of the European Communities No L 395/ 6 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2917 35 00 2917 36 00 2917 37 00 2917 39 2917 3910 2917 39 90 2918 29181100 2918 12 00 2918 13 00 2918 14 00 2918 IS 00 2918 16 00 2918 17 00 2918 19 2918 19 10 2918 19 30 2918 19 90 2918 21 00 2918 22 00 2918 23 2918 23 10 2918 23 90 2918 29 2918 29 10 2918 29 30 2918 29 50 2918 29 90 2918 30 00 2918 90 00   Phthalic anhydride   Terephthalic acid and its salts   Dimethyl terephthalate   Other :    Brominated derivatives Other Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Carboxylic acids with alcohol function but without other oxygen function, their anhy ­ drides, halides, peroxides, peroxyacids and their derivatives :   Lactic acid, its salts and esters   Tartaric acid Salts and esters of tartaric acid Citric acid   Salts and esters of citric acid   Gluconic acid, its salts and esters   Phenylglycolic acid (mandelic acid), its salts and esters   Other :    Malic acid, its salts and esters    Cholic acid, 3-alpha,12-alpha-dihydroxy-5-beta-cholan-24-oic (deoxycholic acid), their salts and esters    Other :     Glyceric acid, glycolic acid, saccharic acid, isosaccharic acid, heptasaccharic acid, their salts and esters     Other  Carboxylic acids with phenol function but without other oxygen function, their anhy ­ drides, halides, peroxides, peroxyacids and their derivatives :   Salicylic acid and its salts   O-Acetylsalicylic acid, its salts and esters   Other esters of salicylic acid and their salts :    Methyl salicylate and phenyl salicylate (salol)    Other Other : Sulphosalicylic acids, hydroxynaphthoic acids ; their salts and esters    4-Hydroxybenzoic acid, its salts and esters ¢    Gallic acid, its salts and esters    Other  Carboxylic acids with aldehyde or ketone function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives  Other 5,2 4 4 3,2 4 2,6 3 3 5,2 3,2 3.4 3,2 2,6 2.5 2,7 2.7 3,1 4.8 7 3 3 2,8 2.6 2.9 2,5 2,9 Free Free Free Free Free Free Free Free Free Free Free Free Free Free 6,9 Free Free Free Free Free Free Free Free Free Free Free No L 395/ 162 Official Journal of the European Communities 31 . 12 - 87 li Basic duties CN code Description Spain (Vo) Portugal (%) 1 2 3 4 VIII. ESTERS OF INORGANIC ACIDS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERI ­ VATIVES 2919 00 2919 00 11 2919 00 19 2919 00 91 2919 00 99 2920 2920 10 00 2920 90 2920 90 10 2920 90 90 2921 2921 11 2921 11 10 2921 11 90 2921 12 00 2921 19 2921 19 10 2921 19 30 2921 19 90 2921 21 00 2921 22 00 2921 29 00 2921 30 2921 30 10 2921 30 90 Phosphoric esters and their salts, including lactophosphates ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Tributyl phosphates, triphenyl phosphate, tritolyl phosphates, trixylyl phosphates, and tris(2-chloroethyl) phosphate : Tributyl phosphates, triphenyl phosphate, trixylyl phosphates and tris(2-chloroet ­  Other : _ _ Glycerophosphoric acids and glycerophosphates ; o-methoxyphenyl phosphate Esters of other inorganic acids (excluding esters of hydrogen halides) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Thiophosphoric esters (phosphorothioates) and their salts ; their halogenated, sulph  Other : Sulphuric esters and carbonic esters and their salts , and their halogenated, sulph IX. NITROGEN-FUNCTION COMPOUNDS Amine-function compounds :  Acyclic monoamines and their derivatives ; salts thereof :   Methylamine, di- or trimethylamine and their salts :   Other :  Acyclic polyamines and their derivatives ; salts thereof :  Cyclanic, cyclenic or cycloterpenic mono- or polyamines, and their derivatives ; salts thereof : Cyclohexylamine and cyclohexyldimethylamine, and their salts 2,6 2,6 2,9 2,7 2,9 3 2.7 4.8 4,8 2,2 2,6 2,6 2,6 2,4 2,8 2.4 2.5 2,8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 163 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2921 41 00 2921 42 2921 42 10 2921 42 90 2921 43 2921 43 10 2921 43 90 2921 44 00 2921 45 00 2921 49 2921 49 10 2921 49 90 2921 51 2921 51 10 2921 51 90 2921 59 00 2922 2922 11 00 2922 12 00 2922 13 00 2922 19 00 2922 21 00 2922 22 00 2922 29 00 2922 30 00 2922 41 00 2922 42 00 2922 49 2922 49 10  Aromatic monoamines and their derivatives ; salts thereof :   Aniline and its salts   Aniline derivatives and their salts :    Halogenated, sulphonated, nitrated and nitrosated derivatives and their salts . .    Other   Toluidines and their derivatives ; salts thereof :    Toluidines and their salts Other .   Diphenylamine and its derivatives ; salts thereof   1-Naphthylamine (alpha-naphthylamine), 2-naphthylamine (beta-naphthylamine) and their derivatives ; salts thereof   Other :  Xylidines and their derivatives ; salts thereof    Other  Aromatic polyamines and their derivatives ; salts thereof :   o-, m-, p-Phenylenediamine, diaminotoluenes, and their derivatives ; salts thereof :    o-, m-, p-Phenylenediamine, diaminotoluenes and their halogenated, sulph ­ onated, nitrated and nitrosated derivatives ; salts thereof Other   Other Oxygen-function amino-compounds :  Amino-alcohols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof :   Monoethanolamine and its salts   Diethanolamine and its salts   Triethanolamine and its salts  Amino-naphthols and other amino-phenols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof :   Aminohydroxynaphthalenesulphonic acids and their salts   Anisidines, dianisidines, phenetidines, and their salts   Other  Amino-aldehydes, amino-ketones and amino-quinones, other than those containing more than one kind of oxygen function ; salts thereof  Amino-acids and their esters, other than those containing more than one kind of oxygen function ; salts thereof : Lysine and its esters ; salts thereof   Glutamic acid and its salts   Other :    Glycine 4,8 4,8 2,8 2,8 2,8 1,8 2,6 2.7 1.8 2,6 4 4 2,6 2,8 2,8 2,8 4 3 4 2,8 2.5 6 2.6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 164 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2922 49 30 2922 49 90 2922 50 00 2923 2923 10 2923 10 10 2923 10 90 2923 20 00 2923 90 00 2924 2924 10 00 2924 21 00 2924 29 2924 29 10 2924 29 30 2924 29 90 2925 2925 11 00 2925 19 2925 19 10 2925 19 90 2925 20 2925 20 10 2925 20 90 2926 2926 10 00 2926 20 00 2926 90 2926 9010 2926 90 90 2927 00 00 2928 00 00 4-Aminobenzoic acid (p-aminobenzoic acid) and its salts and esters  Amino-alcohol-phenols, amino-acid-phenols and other amino-compounds with oxygen Quaternary ammonium salts and hydroxides ; lecithins and other phosphoaminoli ­ pids :  Choline and its salts : Carboxyamide-function compounds ; amide-function compounds of carbonic acid :  Acyclic amides (including acyclic carbamates) and their derivatives ; salts thereof  Cyclic amides (including cyclic carbamates) and their derivatives ; salts thereof : Other : Carboxyimide-function compounds (including saccharin and its salts) and imine ­ function compounds :  Imides and their derivatives ; salts thereof : Other : 3,3',4,4\5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide  Imines and their derivatives ; salts thereof : Nitrile-function compounds :  Other : 2-Hydroxy-2 -methylpropiononitrile (acetone cyanohydrin) 2,9 2.7 2,9 2,9 2,9 2,2 2,9 2,4 2,4 4.8 2.9 2,9 2.7 1,2 2.8 2,9 2,9 5,2 5,2 5,2 5,2 2,8 2,9 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 165 Basic duties CN code Description PortugalSpain (%) % 1 2 3 4 2929 2929 10 00 2929 90 00 Compounds with other nitrogen function :  Isocyanates  Other 5,2 5,2 Free Free X. ORGANO-INORGANIC COMPOUNDS, HETEROCYCLIC COM ­ POUNDS, NUCLEIC ACIDS AND THEIR SALTS, AND SULPHONA ­ MIDES Organo-sulphur compounds :  Dithiocarbonates (xanthates)  Thiocarbamates and dithiocarbamates . .  Thiuram mono-, di- or tetrasulphides . . 2,6 3 3 3 3 3 2,9 Free Free Free Free Free Free Free  Methionine  Other :   Cysteine, cystine and their derivatives Other Other organo-inorganic compounds 2930 2930 10 00 2930 20 00 2930 30 00 2930 40 00 2930 90 2930 90 10 2930 90 90 2931 00 00 2932 2932 11 00 2932 12 00 2932 13 00 2932 19 00 2932 21 00 2932 29 2932 29 10 2932 29 90 2932 90 2932 90 10 2932 90 30 2932 90 50 2932 90 70 Free Free Free 3,2 2,6 2,9 3,2 3,2 3 Heterocyclic compounds with oxygen hetero-atom(s) only :  Compounds containing an unfused furan ring (whether or not hydrogenated) in the structure :   Tetrahydrofuran   2-Furaldehyde (furfuraldehyde)   Furfuryl alcohol and tetrahydrofurfuryl alcohol   Other : Anhydrous mannitol and sorbitol compounds excluding maltol and isomaltol . .    Other  Lactones :   Coumarin, methylcoumarins and ethylcoumarins   Other lactones :    Phenolphthalein    Other  Other :   Benzofuran (coumarone)   Internal ethers   Epoxides with a four-membered ring   Cyclic acetals and internal hemiacetals , whether or not with other oxygen func ­ tions, and their halogenated, sulphonated, nitrated or nitrosated derivatives :    Methyl alpha-D-glucoside    Other   Other :    Anhydrous mannitol and sorbitol compounds excluding maltol and isomaltol . . 8 Free Free Free Free Free Free Free 5,6 2,1 2,6 2,9 3.1 2 2 3.2 5 2932 90 90 Free 8 No L 395/ 166 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2933 2933 11 2933 11 10 2933 11 90 2933 19 2933 19 10 2933 19 90 2933 21 00 2933 29 2933 29 10 2933 29 90 2933 31 00 2933 39 2933 39 10 2933 39 90 2933 40 2933 40 10 2933 40 90 2933 51 2933 51 10 2933 51 30 2933 51 90 2933 59 2933 59 10 2933 59 90 2933 61 00 2933 69 2933 69 10 Heterocyclic compounds with nitrogen hetero-atom(s) only ; nucleic acids and their salts : - Compounds containing an unfused pyrazole ring (whether or not hydrogenated) in the structure : -  Phenazone (antipyrin) and its derivatives : -  Other : - Compounds containing an unfused imidazole ring (whether or not hydrogenated) in the structure : -  Other : Naphazoline hydrochloride (INNM) and naphazoline nitrate (INNM); phento ­ lamine (INN); tolazoline hydrochloride (INNM) - Compounds containing an unfused pyridine ring (whether or not hydrogenated) in the structure : -  Other : Iproniazid (INN); ketobemidone hydrochloride (INNM); pyridostigmine - Compounds containing a quinoline or isoquinoline ring-system (whether or not hydro ­ genated), not further fused : Halogen derivatives of quinoline ; quinolinecarboxylic acid derivatives - Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure ; nucleic acids and their salts : Malonylurea (barbituric acid) and its derivatives ; salts thereof : Other : - Compounds containing an unfused triazine ring (whether or not hydrogenated) in the structure : -  Other : Atrazine (ISO); propazine (ISO); simazine (ISO); hexahydro-l,3,5-trinitro ­ 1,3,5-triazine (hexogen, trimethylenetrinitramine) 3,2 4 6,8 2,2 3,2 2,9 2,2 3,2 2,1 2,2 2,4 2,2 2,9 7 6 2,9 2,2 3 3,2 2,2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 167 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4   Other Lactams :  6-Hexanelactam (epsilon-caprolactam) .  Other lactams Other :  Methenaraine (INN) (hexamethylenetetramine); benzimidazole-2-thiol (mercapto ­ benzimidazole)  Indole, 3-methylindole (skatole), 6-allyl-6,7-dihydro-5 H-dibenz[c,e]azepinne (azapetine), chlordiazepoxide (INN), dextromethorphan (INN), phenindamine (INN) and their salts ; imipramine hydrochloride (INNM)  Monoazepines  Diazepines  Azocines , whether or not "hydrogenated  Other Other heterocyclic compounds :  Compounds containing an unfused thiazole ring (whether or net hydrogenated) in the structure  Compounds containing a benzothiazole ring-system (whether or not hydrogenated), not further fused :   Di(benzothiazol-2-yl)disulphide   Benzothiazole-2-thiol (mercaptobenzothiazole) and its salts   Benzothiazole-2-thiol (mercaptobenzothiazole) derivatives (other than salts) Other 2933 69 90 2933 71 00 2933 79 00 2933 90 2933 90 10 2933 90 30 2933 90 SO 2933 90 60 2933 90 70 2933 90 90 2934 2934 10 00 2934 20 2934 20 10 2934 20 30 2934 20 50 2934 20 90 2934 30 2934 30 10 2934 30 90 2934 90 2934 90 10 2934 90 30 2934 90 40 2934 90 50 2934 90 60 2934 90 70 2934 90 80 2934 90 90 2935 00 00 3,2 3,2 3,2 5,6 2,2 3,2 3,2 3,2 3,2 3,2 5,6 5,6 3,2 3,2 2,2 3,2 2,6 2,2 3,2 3,2 3,2 3,2 3,2 2,9 2,6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free  Compounds containing a phenothiazine ring-system (whether or not hydrogenated), not further fused :   Thiethylperazine (INN); thioridazine (INN) and its salts   Other  Other :   Thiophene   Chlorpothixene (INN); thenalidine (INN) and its tartrates and maleates   Furazolidone (INN)   Monothiamonoazepines, whether or not hydrogenated   Monothioles, whether or not hydrogenated   Monooxamonoazines , whether or not hydrogenated   Monothiins   Other Sulphonamides No L 395/ 168 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 XI. PROVITAMINS, VITAMINS AND HORMONES 2936 2936 10 00 2936 2100 2936 22 00 2936 23 00 2936 24 00 2936 25 00 2936 26 00 2936 27 00 2936 28 00 2936 29 2936 29 10 2936 29 30 2936 29 90 2936 90 2936 9011 2936 90 19 2936 90 90 2937 2937 10 2937 10 10 2937 10 90 2937 21 00 2937 22 00 2937 29 2937 29 10 2937 29 90 2937 91 00 2937 92 00 2937 99 00 Provitamins and vitamins, natural or reproduced by synthesis (including natural concentrates), derivatives thereof used primarily as vitamins, and intermixtures of the foregoing, whether or not in any solvent :  Vitamins and their derivatives, unmixed :   D- or DL-Pantothenic acid (vitamin B3 or vitamin B5) and its derivatives Other vitamins and their derivatives : Vitamin B9 and its derivatives Other . ¢'  Other, including natural concentrates :   Natural concentrates of vitamins :    Natural concentrates of vitamins A + D   Intermixtures, whether or not in any solvent Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hormones :  Pituitary (anterior) or similar hormones, and their derivatives :  Adrenal cortical hormones and their derivatives : Cortisone, hydrocortisone, prednisone (dehydrocortisone) and prednisolone (dehydro   Other :    Acetates of cortisone or hydrocortisone  Other hormones and their derivatives ; other steroids used primarily as hormones : 1,9 1,4 2 1,7 1,7 1,7 1,7 1,6 2 3 1,7 2 1,6 2,6 2,7 2,2 2,7 2,2 2,6 2,2 2,6 2,6 2,6 2,6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 169 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2938 2938 10 00 2938 90 2938 90 10 2938 90 30 2938 90 90 2939 2939 10 00 2939 21 2939 21 10 2939 21 90 2939 29 00 2939 30 00 2939 40 00 2939 50 2939 50 10 2939 50 90 2939 60 00 2939 70 00 2939 90 2939 9011 2939 90 19 2939 90 30 2939 90 90 XII. GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR RE ­ PRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives :  Rutoside (rutin) and its derivatives  Other :   Digitalis glycosides   Glycyrrhizic acid and glycyrrhizates   Other Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives :  Alkaloids of opium and their derivatives ; salts thereof  Alkaloids of cinchona and their derivatives ; salts thereof :   Quinine and its salts :  Quinine and quinine sulphate . Other Other  Caffeine and its salts  Ephedrines and their salts  Theophylline and aminophylline (theophylline-ethylenediamine) and their derivatives ; salts thereof :   Theophylline and aminophylline (theophylline-ethylenediamine); salts thereof . . .   Other  Alkaloids of rye ergot and their derivatives ; salts thereof  Nicotine and its salts  Other :   Cocaine and its salts :    Crude cocaine    Other   Emetine and its salts   Other XIII. OTHER ORGANIC COMPOUNDS Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose ; sugar ethers and sugar esters, and their salts, other than products of heading No 2937, 2938 or 2939 : 3 2.4 2,2 2,6 2.5 1.6 3,8 3,8 4.1 ' 2,8 5,4 3.2 3,2 3,2 Free 2,6 2,1 3,2 6 8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 8 2940 00 2940 00 10 2940 00 90  Rhamnose, raffinose and mannose  Other No L 395/ 170 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 2 3 4 2941 2941 10 00 2941 20 2941 20 10 2941 20 90 2941 30 00 2941 40 00 2941 50 00 2941 90 00 2942 00 00 Antibiotics :  Penicillins and their derivatives with a penicillanic acid structure ; salts thereof  Streptomycins and their derivatives ; salts thereof :   Dihydrostreptomycin Other  Tetracyclines and their derivatives ; salts thereof  Chloramphenicol and its derivatives ; salts thereof  Erythromycin and its derivatives ; salts thereof  Other Other organic compounds * 3,2 2,1 2,1 2,1 4 2,1 2,1 4 Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 171 CHAPTER 30 PHARMACEUTICAL PRODUCTS Basic duties CN code Description Spain Portugal %) (% 1 2 3 4 2,1 1,8 Free 2,2 Free Free Free Free Free Free Free Free Glands and other organs for organo-therapeutic uses, dried, whether or not powdered ; extracts of glands or other organs or of their secretions for organo ­ therapeutic uses ; heparin and its salts ; other human or animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or inc ­ luded :  Glands and other organs, dried, whether or not powdered :   Powdered Other  Extracts of glands or other organs or of their secretions :   Of human origin Other  Other :   Of human origin   Other :    Heparin and its salts    Other Human blood ; animal blood prepared for therapeutic, prophylactic or diagnostic uses ; antisera and other blood fractions ; vaccines, toxins, cultures of micro-orga ­ nisms (excluding yeasts) and similar products :  Antisera and other blood fractions :   Antisera   Other blood fractions : 2,2 2,2 3001 3001 10 3001 10 10 3001 10 90 3001 20 3001 20 10 3001 20 90 3001 90 3001 90 10 3001 90 91 3001 90 99 3002 3002 10 3002 10 10 3002 10 91 3002 10 95 3002 10 99 3002 20 00 3002 31 00 3002 39 00 3002 90 3002 90 10 3002 90 30 3002 90 50 3002 90 90 2,4 2,1  Haemoglobin , blood globulins and serum globulins Free 2,2 2,4 Free Free Free Free Free Free Free Free Free Free Free    Other :     Of human origin     Other  Vaccines for human medicine  Vaccines for veterinary medicine :   Vaccines against foot-and-mouth disease   Other  Other :   Human blood   Animal blood prepared for therapeutic, prophylactic or diagnostic uses   Cultures of micro-organisms Other  2,4 2,4 Free 2,2 2,8 2,6 No L 395/ 172 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3003 3003 10 00 3003 20 00 3003 31 00 3003 39 00 3003 40 00 3003 90 3003 90 10 3003 90 90 3004 3004 10 3004 10 10 3004 10 90 3004 20 3004 20 10 3004 20 90 3004 31 3004 31 10 3004 31 90 3004 32 3004 32 10 3004 32 90 3004 39 3004 39 10 3004 39 90 3004 40 3004 40 10 3004 40 90 3004 50 3004 50 10 3004 50 90 Medicaments (excluding goods of heading No 3002, 3005 or 3006) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses, not put up in measured doses or in forms or packings for retail sale :  Containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives  Containing other antibiotics  Containing hormones or other products of heading No 2937 but not containing anti ­ biotics :   Containing insulin   Other  Containing alkaloids or derivatives thereof but not containing hormones or other products of heading No 2937 or antibiotics  Other :   Containing iodine or iodine compounds Other Medicaments (excluding goods of heading No 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophylactic uses, put up in measured doses or in forms or packings for retail sale :  Containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives :   Containing, as active substances, only penicillins or derivatives thereof with a penicillanic acid structure Other  Containing other antibiotics :   Put up in forms or in packings of a kind sold by retail   Other  Containing hormones or other products of heading No 2937 but not containing anti ­ biotics :   Containing insulin :   Put up in forms or in packings of a kind sold by retail Other   Containing adrenal cortical hormones :    Put up in forms or in packings of a kind sold by retail    Other   Other : Put up in forms or in packings of a kind sold by retail  Containing alkaloids or derivatives thereof but not containing hormones, other products of heading No 2937 or antibiotics :   Put up in forms or in packings of a kind sold by retail Other  Other medicaments containing vitamins or other products of heading No 2936 :   Put up in forms or in packings of a kind sold by retail 2,5 2 2 2 2 3,5 2 2,5 2,5 2,5 2 2,5 2 2,5 2 2,5 2 2,5 2 2,5 2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 173 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3004 90 3004 90 11 3004 90 19 3004 90 91 3004 90 99 3005 3005 10 00 3005 90 3005 90 11 3005 90 19 3005 90 31 3005 90 51 3005 90 55 3005 90 99 3006 300610 3006 10 10 3006 10 90 3006 20 00 3006 30 00 3006 40 00 3006 50 00 3006 60 3006 6011 3006 60 19 3006 60 90  Other : Put up in forms or in packings of a kind sold by retail :  Containing iodine or iodine compounds Other   Other : Containing iodine or iodine compounds Other Wadding, gauze, bandages and similar articles (for example, dressings, adhesive plasters, poultices), impregnated or coated with pharmaceutical substances or put up in forms or packings for retail sale for medical, surgical, dental or veterinary purposes :  Adhesive dressings and other articles having an adhesive layer '.  Other :   Wadding and articles of wadding :    Of viscose or of absorbent cotton Other Other :    Of textile materials :     Gauze and articles of gauze Other :      Of nonwovens fabrics Other  Other Pharmaceutical goods specified in Note 3 to this Chapter :  Sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure ; sterile laminaria and sterile laminaria tents ; sterile absorbable surgical or dental haemostatics :   Sterile surgical catgut Other  Blood-grouping reagents  Opacifying preparations for X-ray examinations ; diagnostic reagents designed to be administered to the patient  Dental cements and other dental fillings ; bone reconstruction cements  First-aid boxes and kits  Chemical contraceptive preparations based on hormones or spermicides :   Based on hormones :    Put up in forms or in packings of a kind sold by retail Other   Based on spermicides 3,8 2,5 3.5 2 2.6 2,6 2,6 2,6 2,6 2,6 2,6 2,7 2,7 2,7 2,6 2,7 2,7 2,5 2 3 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 174 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 31 FERTILIZERS \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3101 00 00 3102 3102 10 3102 10 10 3102 10 91 3102 10 99 3102 21 00 3102 29 3102 29 10 3102 29 90 3102 30 3102 30 10 3102 30 90 3102 40 3102 40 10 3102 40 90 3102 50 3102 50 10 3102 50 90 3102 60 00 3102 70 00 3102 80 00 3102 90 00 3103 3103 10 00 3103 20 00 Animal or vegetable fertilisers, whether or not mixed together or chemically treated ; fertilisers produced by the mixing or chemical treatment of animal or Mineral or chemical fertilisers, nitrogenous :  Urea, whether or not in aqueous solution : Urea containing more than 45 % by weight of nitrogen on the dry anhydrous Other :  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate :   Other :  Ammonium nitrate, whether or not in aqueous solution :  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilising substances :   With a nitrogen content not exceeding 28 % by weight   With a nitrogen content exceeding 28 % by weight  Sodium nitrate :  Double salts and mixtures of calcium nitrate and ammonium nitrate  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution  Other, including mixtures not specified in the foregoing subheadings Mineral or chemical fertilisers, phosphatic : Free 4,4 3,2 3,2 3,2 3,2 3,2 3,2 3,2 3,2 3,2 Free 3,2 3,2 2,4 3,2 3,2 1,9 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 175 \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3103 90 00 3104 3104 10 00 3104 20 3104 20 10 3104 20 50 3104 20 90 3104 30 00 3104 90 00 3105 3105 10 00 3105 20 3105 20 10 3105 20 90 3105 30 00 3105 40 00 3105 51 00 3105 59 00 3105 60 3105 60 10 3105 60 90 3105 90 3105 90 10 3105 90 91 3105 90 99 Mineral or chemical fertilisers, potassic :  Carnallite, sylvite and other crude natural potassium salts  Potassium chloride : With a K2O content, by weight, not exceeding 40 % on the dry anhydrous product . With a K2O content, by weight, exceeding 40 % but not exceeding 62 % on the dry anhydrous product With a K2O content, by weight, exceeding 62 % on the dry anhydrous product . . .  Potassium sulphate  Other Mineral or chemical fertilisers containing two or three of the fertilising elements nitrogen, phosphorus and potassium ; other fertilisers ; goods of this Chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg :  Goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg . .  Mineral or chemical fertilisers containing the three fertilising elements nitrogen, phos ­ phorus and potassium :   With a nitrogen content exceeding 10 % by weight on the dry anhydrous product . . Other Diammonium hydrogenorthophosphate (diammonium phosphate)  Ammonium dihydrogenorthophosphate (monoammonium phosphate) and mixtures thereof with diammonium hydrogenorthophosphate (diammonium phosphate)  Other mineral or chemical fertilisers containing the two fertilising elements nitrogen and phosphorus :   Containing nitrates and phosphates   Other  Mineral or chemical fertilisers containing the two fertilising elements phosphorus and potassium :   Potassic superphosphates Other  Other :   Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of potassium nitrate may be as high as 44 %), of a total nitrogen content not exceeding 16,3 % by weight on the dry anhydrous product (') Other : With a nitrogen content exceeding 10 % by weight on the dry anhydrous product Other Free Free Free Free Free Free Free 3.5 2.6 2,6 2,6 2,6 2,6 1,9 1,2 1,2 Free 3,2 1,2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities 31 . 12 . 87No L 395/ 176 CHAPTER 32 TANNING OR DYEING EXTRACTS ; TANNINS AND THEIR DERIVATIVES ; DYES, PIGMENTS AND OTHER COLOURING MATTER ; PAINTS AND VARNISHES ; PUTTY AND OTHER MASTICS ; INKS Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3201 3201 10 00 3201 20 00 3201 30 00 320190 3201 90 10 3201 90 90 3202 3202 10 00 3202 90 00 3203 00 3203 0011 3203 00 19 3203 00 90 3204 3204 11 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 3204 16 00 Tanning extracts of vegetable origin ; tannins and their salts, ethers, esters and other derivatives :  Wattle extract '  Oak or chestnut extract  Other : Sumach extract, vallonia extract   Other Synthetic organic tanning substances ; inorganic tanning substances ; tanning preparations, whether or not containing natural tanning substances ; enzymatic preparations for pre-tanning :  Synthetic organic tanning substances Colouring matter of vegetable or animal origin (including dyeing extracts but excluding animal black), whether or not chemically defined ; preparations as specified in Note 3 to this Chapter based on colouring matter of vegetable or animal origin :  Colouring matter of vegetable origin and preparations based thereon : Black cutch (Acacia catechu)   Other Colouring matter of animal origin and preparations based thereon Synthetic organic colouring matter, whether or not chemically defined ; prepara ­ tions as specified in Note 3 to this Chapter based on synthetic organic colouring matter ; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined :  Synthetic organic colouring matter and preparations based thereon as specified in Note 3 to this Chapter :   Disperse dyes and preparations based thereon   Acid dyes, whether or not premetallised, and preparations based thereon ; mordant dyes and preparations based thereon   Direct dyes and preparations based thereon   Vat dyes (including those usable in that state as pigments) and preparations based   Reactive dyes and preparations based thereon . Free 1,2 2,3 2,3 1,2 2,1 2,1 Free 0,8 2,1 4 4 4 4 4 4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 177 \ l Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3204 17 00 3204 19 00 3204 20 00 3204 90 00 3205 00 00 3206 3206 10 3206 10 10 3206 10 90 3206 20 3206 20 10 3206 20 90 3206 30 00 3206 41 00 3206 42 00 3206 43 00 3206 49 3206 49 10 3206 49 90 3206 50 00 3207 3207 10 3207 10 10 3207 10 90 3207 20 3207 20 10 3207 20 90 3207 30 00 3207 40 3207 40 10   Pigments and preparations based thereon   Other, including mixtures of colouring matter of two or more of the subheadings Nos 3204,11 to 3204,19  Synthetic organic products of a kind used as fluorescent brightening agents Colour lakes ; preparations as specified in Note 3 to this Chapter based on colour Other colouring matter ; preparations as specified in Note 3 to this Chapter, other than those of heading No 3203, 3204 or 3205 ; inorganic products of a kind used as luminophores, whether or not chemically defined :  Pigments and preparations based on titanium dioxide :  Containing not less than 80 % by weight of titanium dioxide   Other  Pigments and preparations based on chromium compounds :   Containing not less than 85 % by weight of lead chromates Other  Pigments and preparations based on cadmium compounds  Other colouring matter and other preparations : Ultramarine and preparations based thereon .   Lithopone and other pigments and preparations based on zinc sulphide   Pigments and preparations based on hexacyanoferrates (ferrocyanides and ferricyan Other :    Magnetite Other  Inorganic products of a kind used as luminophores Prepared pigments, prepared opacifiers and prepared colours, vitrifiable enamels and glazes, engobes (slips), liquid lustres and similar preparations, of a kind used in the ceramic, enamelling or glass industry ; glass frit and other glass, in the form of powder, granules or flakes :  Prepared pigments, prepared opacifiers, prepared colours and similar preparations :   Containing precious metals or compounds thereof Other  Vitrifiable enamels and glazes, engobes (slips) and similar preparations : Engobes (slips) Other  Liquid lustres and similar preparations  Glass frit and other glass, in the form of powder, granules or flakes :   Glass of the variety known as 'enamel ' glass 4 4 2,4 4 4 2.4 2,7 2,7 2,2 2,6 2,6 2,7 2,6 Free 2 2,1 2,7 2,7 2,1 2.5 2,1 1,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 178 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal % (%) 32 4 Free1,4 4 4 4 4 4 4 4 4 4 Free Free Free Free Free Free Free Free Free Other Paints and varnishes (including enamels and lacquers) based on synthetic poly ­ mers or chemically modified natural polymers, dispersed or dissolved in a non-aqueous medium ; solutions as defined in Note 4 to this Chapter :  Based on polyesters :   Solutions as defined in Note 4 to this Chapter   Other  Based on acrylic or vinyl polymers :   Solutions as defined in Note 4 to this Chapter   Other  Other :   Solutions as defined in Note 4 to this Chapter Other :    Based on synthetic polymers    Based on chemically modified natural polymers Paints and varnishes (including enamels and lacquers) based on synthetic poly ­ mers or chemically modified natural polymers, dispersed or dissolved in an aqueous medium :  Based on acrylic or vinyl polymers  Other Other paints and varnishes (including enamels, lacquers and distempers); prepared water pigments of a kind used for finishing leather :  Oil paints and varnishes (including enamels and lacquers)  Other Prepared driers Pigments (including metallic powders and flakes) dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels); stamping foils ; dyes and other colouring matter put up in forms or packings for retail sale :  Stamping foils :   With a basis of base metal   Other  Other :   Pigments (including metallic powders and flakes) dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels) :    Pearl essence Other :     With a basis of aluminium powder     Other   Dyes and other colouring matter put up in forms or packings for retail sale 3207 40 90 3208 3208 10 3208 10 10 3208 10 90 3208 20 3208 20 10 3208 20 90 3208 90 3208 90 10 3208 90 91 3208 90 99 3209 3209 10 00 3209 90 00 3210 00 3210 00 10 3210 00 90 321100 00 3212 3212 10 3212 10 10 3212 10 90 3212 90 3212 90 10 3212 90 31 3212 90 39 3212 90 90 4 4 2,6 Free Free Free Free Free 2,6 2,6 2,8 4 4 2,8 Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 179 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings :  Colours in sets Free Free  Other 3213 3213 10 00 3213 90 00 3214 3214 10 3214 10 10 3214 10 90 3214 90 00 3215 3 3 1,7 1,7 2 Free Free Free Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics ; painters' fillings ; non-refractory surfacing preparations for facades, indoor walls, floors, ceilings or the like :  Mastics ; painters' fillings :   Mastics   Painters' fillings  Other Printing ink, writing or drawing ink and other inks, whether or not concentrated or solid :  Printing ink :   Black   Other  Other :   Writing or drawing ink 3215 11 00 3215 19 00 3215 90 3215 90 10 3215 90 30 3215 90 90 2,6 2,6 2.7 2.8 2,8 Free Free Free Free Free   Copying and hectographic inks ; inks for duplicating machines and for impregn ­ ating ink pads or ribbons Other No L 395/ 180 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY, COSMETIC OR TOILET PREPARATIONS Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3301 Essential oils (terpeneless or not), including concretes and absolutes ; resinoids ; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration ; terpenic by-products of the deterpenation of essential oils ; aqueous distillates and aqueous solutions of essential oils :  Essential oils of citrus fruit : 3301 11 3301 11 10 3301 11 90 3301 12 3301 12 10 3301 12 90 3301 13 3301 13 10 3301 13 90 3301 14 3301 14 10 3301 14 90 3301 19 3301 19 10 3301 19 90 3301 21 3301 21 10 3301 21 90 3301 22 3301 22 10 3301 22 90 3301 23 3301 23 10 3301 23 90 3301 24 3301 24 10 3301 24 90   Of bergamot :    Not deterpenated    Deterpenated Of orange :    Not deterpenated    Deterpenated   Of lemon :    Not deterpenated    Deterpenated   Of lime :    Not deterpenated    Deterpenated   Other :    Not deterpenated    Deterpenated  Essential oils other than those of citrus fruit :   Of geranium :    Not deterpenated    Deterpenated   Of jasmin :    Not deterpenated    Deterpenated   Of lavender or of lavandin :    Not deterpenated    Deterpenated   Of peppermint (Mentha piperita) :    Not deterpenated    Deterpenated 4,4 2,7 4,4 2,7 4,4 2,7 4,4 2,7 4,4 2.7 1 1.8 Free 1,8 Free 1,8 Free 1,8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 181 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 3301 25 3301 25 10 3301 25 90 3301 26 3301 26 10 3301 26 90 3301 29 3301 29 11 3301 29 31 3301 29 51 3301 29 53 3301 29 55 3301 29 57 3301 29 59 3301 29 91 3301 30 00 3301 90 3301 90 10 3301 90 90 3302 3302 10 00 3302 90 00 3303 00 3303 00 10 3303 00 90 3304 3304 10 00 3304 20 00 3304 30 00 3304 91 00 3304 99 3304 99 10 3304 99 90   Of other mints :    Not deterpenated    Deterpenated   Of vetiver : :  Not deterpenated    Deterpenated   Other :    Of clove, niaouli and ylang-ylang :     Not deterpenated     Deterpenated Other :     Not deterpenated :      Of citronella      Of eucalyptus    Of rose      Of pine needle  Other     Deterpenated  Resinoids  Other :   Terpenic by-products of the deterpenation of essential oils   Other Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry :  Of a kind used in the food or drink industries  Other Perfumes and toilet waters :  Perfumes  Toilet waters Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or sun tan preparations ; manicure or pedicure preparations :  Lip make-up preparations  Eye make-up preparations  Manicure or pedicure preparations  Other :   Powders, whether or not compressed   Other :    Creams, emulsions and oils    Other Free 1,8 Free 1,8 1 1,8 Free Free Free Free Free 1,8 1,6 1,8 2 2,1 2,1 2,6 2,6 2,6 2,6 2,6 2,6 2,6 2,6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Official Journal of the European Communities 31 . 12 . 87No L 395/ 182 Basic duties CN code Description Spain Portugal % % 2 41 3 2,6 2,6 2,6 2,6 2,6 Free Free Free Free Free 3305 3305 10 00 3305 20 00 3305 30 00 3305 90 3305 90 10 3305 90 90 3306 3306 10 00 3306 90 00 3307 Preparations for use on the hair :  Shampoos  Preparations for permanent waving or straightening  Hair lacquers  Other : Hair lotions   Other Preparations for oral or dental hygiene, including denture fixative pastes and powders :  Dentifrices  Other Pre-shave, shaving or after-shave preparations, personal deodorants, bath prepa ­ rations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included ; prepared room deodorizers, whether or not perfumed or having disinfectant properties :  Pre-shave, shaving or after-shave preparations Free Free 2,6 2,6  Personal deodorants and antiperspirants 2,6 2,6 2,6 Free Free Free 3307 10 00 3307 20 00 3307 30 00 3307 41 00 3307 49 00 3307 90 00  Perfumed bath salts and other bath preparations  Preparations for perfuming or deodorizing rooms, including odoriferous preparations used during religious rites :   'Agarbatti ' and other odoriferous preparations which operate by burning   Other  Other 2,6 2,4 2,4 Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 183 CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING OR SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES, 'DENTAL WAXES' AND DENTAL PREPARATIONS WITH A BASIS OF PLASTER Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3401 3401 11 00 3401 19 00 3401 20 3401 20 10 3401 20 90 3402 3402 11 00 3402 12 00 3402 13 00 3402 19 00 3402 20 3402 20 10 3402 20 90 3402 90 3402 90 10 3402 90 90 Soap ; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap ; paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent :  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent :   For toilet use (including medicated products)   Other  Soap in other forms :   Flakes, wafers, granules or powders   Other Organic surface-active agents (other than soap); surface-active preparations, washing preparations (including auxiliary washing preparations) and cleaning preparations, whether or not containing soap, other than those of heading No 3401 :  Organic surface-active agents, whether or not put up for retail sale :   Anionic   Cationic   Non-ionic   Other  Preparations put up for retail sale :   Surface-active preparations   Washing preparations and cleaning preparations  Other : Surface-active preparations   Washing preparations and cleaning preparations 2,4 2,4 2,7 2,7 2,7 2,7 2,7 2,7 2,7 2,7 2,7 2,7 Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 184 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3403 34031100 3403 19 3403 19 10 3403 19 91 3403 19 99 3403 91 00 3403 99 3403 99 10 3403 99 90 3404 3404 10 00 3404 20 00 3404 90 3404 90 10 3404 90 90 3405 3405 10 00 3405 20 00 3405 30 00 3405 40 00 3405 90 3405 90 10 3405 90 90 3406 00 3406 0011 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release prepara ­ tions, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals :   Preparations for the treatment of textile materials, leather, furskins or other   Other :    Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent Other : Preparations for lubricating machines, appliances and vehicles  Other :   Preparations for the treatment of textile materials, leather, furskins or other   Other : Preparations for lubricating machines, appliances and vehicles Artificial waxes and prepared waxes :  Other :   Prepared waxes, including sealing waxes Other ' Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impreg ­ nated, coated or covered with such preparations), excluding waxes of heading No 3404 :  Polishes, creams and similar preparations, for footwear or leather  Polishes, creams and similar preparations, for the maintenance of wooden furniture,  Polishes and similar preparations for coachwork, other than metal polishes  Scouring pastes and powders and other scouring preparations  Other : Candles, tapers and the like :  Candles : 1,8 3 1,8 1,8 1,8 1,8 1,8 2,1 2,1 1.7 2,1 2,1 2,1 2,1 2,1 2,4 2,1 2.8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 185 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 3406 00 19 3406 00 90 3407 00 00 Other  Other Modelling pastes, including those put up for children's amusement ; preparations known as 'dental wax' or as 'dental impression compounds', put up in sets, in packings for retail sale or in plates, horseshoe shapes, sticks or similar forms ; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate) 2,8 2,8 2,5 Free Free Free No L 395/ 186 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 35 ALBUMINOIDAL SUBSTANCES ; MODIFIED STARCHES ; GLUES ; ENZYMES li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3501 3501 10 3501 10 10 3501 10 50 3501 10 90 3501 90 3501 90 10 3501 90 90 3502 3502 10 3502 10 10 3502 10 91 3502 10 99 3502 90 3502 90 10 3502 90 51 3502 90 59 3502 90 70 3502 90 90 3503 00 3503 00 10 3503 00 50 Casein, caseinates and other casein derivatives ; casein glues :  Casein :   For the manufacture of regenerated textile fibres (*) For industrial uses other than the manufacture of foodstuffs or fodder (!) :  Other,: Albumins, albuminates and other albumin derivatives :  Egg albumin : Unfit, or to be rendered unfit , for human consumption (2)   Other :    Dried (for example, in sheets, scales , flakes, powder)  Other : Albumins, other than egg albumin : Unfit , or to be rendered unfit, for human consumption (2)    Other :   Milk albumin (lactalbumin) : Dried (for example, in sheets , scales, flakes, powder) Albuminates and other albumin derivatives Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives ; isinglass ; other glues of animal origin, excluding casein glues of heading No 3501 : 2 5 5 14 5,2 10 Free (AGR) (AGR) Free (AGR) (AGR) 4 4,8 4,8 4,8 Free Free 3 12 11 8 Free (AGR) (AGR) Free (AGR) (AGR) Free Free Free Free ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . ( 2) Entry under this subheading of albumins to be rendered unfit for human consumption is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/ 187 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3503 00 90 3504 00 00 3505 3505 10 3505 10 10 3505 10 50 3505 10 90 3505 20 3505 20 10 3505 20 30 3505 20 50 3505 20 90 3506 3506 10 3506 10 10 3506 10 90 3506 91 00 3506 99 3506 99 10 3506 99 90 3507 3507 10 00 3507 90 00  Other Peptones and their derivatives ; other protein substances and their derivatives, not elsewhere specified or included ; hide powder, whether or not chromed Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches :  Dextrins and other modified starches :   Dextrins   Other modified starches :  Starches, esterified or etherified Other  Glues :   Containing, by weight, less than 25 % of starches or dextrins or other modified starches   Containing, by weight, 25 % or nlore but less than 55 % of starches or dextrins or other modified starches   Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches   Containing by weight 80 % or more of starches or dextrins or other modified starches Prepared glues and other prepared adhesives, not elsewhere specified or included ; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg :  Products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg :   Cellulose based glues   Other  Other :   Adhesives based on rubber or plastics (including artificial resins)   Other :    Based on natural resins    Other Enzymes ; prepared enzymes not elsewhere specified or included :  Rennet and concentrates thereof  Other 2,1 2,1 14 + MOB 4,8 14 + MOB 13 + MOB MAX 18 13 + MOB MAX 18 13 + MOB MAX 18 13 + MOB MAX 18 3,1 3.1 2,8 2.2 2,8 2,5 2,5 Free Free Free + MOB 8 Free + MOB Free + MOB MAX 18 Free + MOB MAX 18 Free + MOB MAX 18 Free + MOB MAX 18 Free Free Free Free Free Free Free No L 395/ 188 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3601 00 00 3602 00 00 3603 00 3603 00 10 3603 00 90 3604 3604 10 00 3604 90 00 3605 00 00 3606 3606 10 00 3606 90 3606 90 10 3606 90 90 Prepared explosives, other than propellent powders Safety fuses ; detonating fuses ; percussion or detonating caps ; igniters ; electric detonators :  Safety fuses ; detonating fuses  Other Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles : Matches, other than pyrotechnic articles of heading No 3604 Ferro-cerium and other pyrophoric alloys in all forms ; articles of combustible materials as specified in Note 2 to this Chapter :  Liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3  Other :   Ferro-cerium and other pyrophoric alloys in all forms . . 1,8 2,8 2,4 3.4 2,6 2.5 4 3,1 2,4 3,1 Free Free Free Free Free Free Free Free Free Free 31 - 12 . 87 Official Journal of the European Communities No L 395/ 189 CHAPTER 37 PHOTOGRAPHIC OR CINEMATOGRAPHIC GOODS \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3701 3701 10 3701 10 10 3701 10 90 3701 20 00 3701 30 00 3701 91 3701 91 10 3701 91 90 3701 99 00 3702 3702 10 00 3702 20 00 3702 31 3702 31 10 3702 31 90 3702 32 3702 32 11 3702 32 19 3702 32 31 3702 32 51 3702 32 91 3702 32 99 3702 39 00 Photographic plates and film in the flat, sensitised, unexposed, of any material other than paper, paperboard or textiles ; instant print film in the flat, sensitised, unexposed, whether or not in packs :  For X-ray :   For medical , dental or veterinary use   Other  Instant print film  Other plates and film, with any side exceeding 255 mm  Other :   For colour photography (polychrome) : Film in the flat, put up in disc form and incorporated in a cartridge    Other   Other Photographic film in rolls, sensitised, unexposed, of any material other than paper, paperboard or textiles ; instant print film in rolls, sensitised, unexposed :  For X-ray  Instant print film  Other film, without sprocket holes, of a width not exceeding 105 mm :   For colour photography (polychrome) : Of a length not exceeding 30 m Of a length exceeding 30 m   Other, with silver halide emulsion : Of a width not exceeding 35 mm :     Microfilm ; film for the graphic arts     Other Of a width exceeding 35 mm :     Microfilm     Film for the graphic arts Other, of a length :      Not exceeding 30 m      Exceeding 30 m   Other 2,9 2,9 2,9 2,9 2,1 2,9 2,9 2,8 2,8 2,8 2,8 2,8 2,1 2,8 2,8 2,8 2,8 2,8 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 190 Official Journal of the European Communities 31 . 12 . 87 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 3702 41 00 3702 42 00 3702 43 00 3702 44 00 3702 51 3702 51 10 3702 51 90 3702 52 3702 52 10 3702 52 90 3702 53 00 3702 54 00 3702 55 00 3702 56 3702 56 10 3702 56 90 3702 91 3702 91 10 3702 91 90 3702 92 3702 92 10 3702 92 90 3702 93 3702 93 10 3702 93 90 3702 94 3702 94 10 3702 94 90 3702 95 00 3703 3703 10 00 3703 20 3703 20 10  Other film, without sprocket holes, of a width exceeding 105 mm : Of a width exceeding 610 mm and of a length exceeding 200 m, for colour   Of a width exceeding 610 mm and of a length exceeding 200 m, other than for colour   Of a width exceeding 610 mm and of a length not exceeding 200 m  Other film, for colour photography (polychrome) :   Of a width not exceeding 16 mm and of a length not exceeding 14 m :   Of a width not exceeding 16 mm and of a length exceeding 14 m : Of a length not exceeding 30 m   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not   Of a width exceeding 16 mm but not exceeding 35 mm and of a length   Of a width exceeding 35 mm :  Other :   Of a width not exceeding 16 mm and of a length not exceeding 14 m :   Of a width not exceeding 16 mm and of a length exceeding 14 m : Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m : Microfilm; film for the graphic arts   Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m : Photographic paper, paperboard and textiles, sensitised, unexposed :  Other, for colour photography (polychrome) : For photographs obtained from reversal type film 2,8 2,8 2,8 2,8 2,1 2,1 2,1 2,1 2,1 2,1 2,1 2,8 2,8 2,8 2,! 2,8 2,1 2,8 2,1 2,8 2,1 2,8 3 3 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 191 l Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3703 20 90 3703 90 3703 90 10 3703 90 90 3704 00 3704 00 10 3704 00 90 3705 3705 10 00 3705 20 00 3705 90 3705 90 10 3705 90 90 3706 3706 10 3706 10 10 3706 10 91 3706 10 99 3706 90 3706 90 10 3706 90 31 3706 90 51 3706 90 91 3706 90 99 3707 3707 10 00   Other  Other :   Sensitized with silver or platinum salts Other Photographic plates, film, paper, paperboard and textiles, exposed but not developed :  Plates and film  Other Photographic plates and film, exposed and developed, other than cinematographic film :  For offset reproduction  Microfilms  Other :   For the graphic arts   Other Cinematographic film, exposed and developed, whether or not incorporating sound track or consisting only of sound track :  Of a width of 35 mm or more : Consisting only of sound track   Other :    Negatives ; intermediate positives    Other positives  Other :   Consisting only of sound track   Other :    Negatives ; intermediate positives    Other positives :     Newsreels     Other, of a width of :      Less than 10 mm      10 mm or more Chemical preparations for photographic uses (other than varnishes, glues, adhe ­ sives and similar preparations); unmixed products for photographic uses, put up in measured portions or put up for retail sale in a form ready for use :  Sensitized emulsions 3 3 3 Free 3 2,1 1,2 2,1 2,1 Free Free 0,4 Ecu/ 100 m Free Free 0,4 Ecu/ 100 m 0,1 Ecu/ 100 m 0,6 Ecu/ 100 m 2,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87No L 395/ 192 Official Journal of the European Communities CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 3707 90 3707 9011 3707 90 19 3707 90 30 3707 90 90  Other :   Developers and fixers : For colour photography (polychrome) : 2,4 2,4 2,4 2,4 Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 193 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3801 3801 10 00 3801 20 3801 20 10 380120 90 3801 30 00 3801 90 00 3802 3802 10 00 3802 90 00 3803 00 3803 00 10 3803 00 90 3804 00 3804 00 10 3804 00 90 3805 3805 10 3805 10 10 380510 30 3805 10 90 3805 20 00 3805 90 00 Artificial graphite ; colloidal or semi-colloidal graphite ; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manu ­ factures :  Artificial graphite  Colloidal or semi-colloidal graphite : Colloidal graphite in suspension in oil ; semi-colloidal graphite . . Other  Carbonaceous pastes for electrodes and similar pastes for furnace linings  Other Activated carbon ; activated natural mineral products ; animal black, including spent animal black :  Activated carbon  Other Tall oil, whether or not refined :  Crude  Other Residual lyes from the manufacture of wood pulp, whether or not concentrated, desugared or chemically treated, including lignin sulphonates, but excluding tall oil of heading No 3803 :  Concentrated sulphite lye  Other Gum, wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods ; crude dipentene ; sulphite turpentine and other crude para-cymene ; pine oil containing alpha-terpineol as the main constituent :  Gum, wood or sulphate turpentine oils : Gum turpentine   Wood turpentine   Sulphate turpentine  Pine oil  Other 1,4 3 1,6 2,1 1.4 2.5 1.6 Free 1,6 2 3 1,6 1,4 1,2 1,4 1,2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/ 194 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3806 3806 10 3806 10 10 3806 10 90 3806 20 00 3806 30 00 3806 90 00 3807 00 3807 00 10 3807 00 90 3808 3808 10 00 3808 20 3808 20 10 3808 20 90 3808 30 3808 30 10 3808 30 30 3808 30 90 3808 40 00 3808 90 00 3809 3809 10 3809 10 10 3809 10 30 3809 10 50 3809 10 90 Rosin and resin acids, and derivatives thereof ; rosin spirit and rosin oils ; run gums :  Rosin :   Obtained from fresh oleoresins Wood tar ; wood tar oils ; wood creosote ; wood naphtha ; vegetable pitch ; brewers' pitch and similar preparations based on rosin, resin acids or on vegetable pitch : Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur ­ treated bands, wicks and candles, and fly-papers) :  Fungicides :   Preparations based on copper compounds  Herbicides, anti-sprouting products and plant-growth regulators : Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included :  With a basis of amylaceous substances :   Containing by weight of such substances less than 55 %   Containing by weight of such substances 55 % or more but less than 70 %   Containing by weight of such substances 70 % or more but less than 83 %   Containing by weight of such substances 83 % or more 2 2 1,8 2,6 1,4 0,8 1,8 1,8 1,8 2,4 2,4 2,4 3 1,8 1,8 13 + MOB MAX 20 13 + MOB MAX 20 13 + MOB MAX 20 13 + MOB MAX 20 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free + MOB MAX 20 Free + MOB MAX 20 Free + MOB MAX 20 Free + MOB MAX 20 31 . 12 . 87 Official Journal of the European Communities No L 395/ 195 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3809 91 00 3809 92 00 3809 99 00 3810 3810 10 00 3810 90 3810 90 10 3810 90 91 3810 90 99 3811 3811 11 3811 11 10 3811 1190 3811 19 00 3811 21 00 381129 00 381190 00 3812 3812 10 00 3812 20 00 3812 30 3812 30 10 3812 30 90 3813 00 00  Other :   Of a kind used in the textile industry   Of a kind used in the paper industry   Other Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding electrodes or rods :  Pickling preparations for metal surfaces ; soldering, brazing or welding powders and pastes consisting of metal and other materials  Other :   Preparations of a kind used as cores or coatings for welding electrodes and rods . .   Other :    Fluxes for soldering, brazing or welding    Other auxiliary preparations for soldering, brazing or welding Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (includ ­ ing gasoline) or for other liquids used for the same purposes as mineral oils :  Anti-knock preparations :   Based on lead compounds :    Based on tetraethyl-lead    Other   Other . . . '  Additives for lubricating oils :   Containing petroleum oils or oils obtained from bituminous minerals   Other  Other Prepared rubber accelerators ; compound plasticisers for rubber or plastics, not elsewhere specified or included ; anti-oxidising preparations and other compound stabilisers for rubber or plastics :  Prepared rubber accelerators  Compound plasticisers for rubber or plastics  Anti-oxidising preparations and other compound stabilisers for rubber or plastics :   Anti-oxidising preparations for rubber Other Preparations and charges for fire-extinguishers ; charged fire-extinguishing grenades 2,2 2,2 2,2 2,6 1,6 2 2 Free 2,3 Free 2,1 2,3 2,3 2,5 3 3 3 2,7 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Official Journal of the European Communities 31 . 12 . 87No L 395/ 196 \ \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3814 00 3814 00 10 3814 00 90 3815 38151100 3815 12 00 381519 00 3815 90 00 3816 00 00 3817 3817 10 3817 10 10 3817 10 90 3817 20 00 3818 00 3818 00 10 3818 00 90 3819 00 00 3820 00 00 382100 00 3822 00 00 3823 3823 10 00 3823 20 00 Organic composite solvents and thinners, not elsewhere specified or included ; prepared paint or varnish removers :  Based on butyl acetate  Other Reaction initiators, reaction accelerators and catalytic preparations, not elsewhere specified or included :  Supported catalysts :   With nickel or nickel compounds as the active substance   With precious metal or precious metal compounds as the active substance Refractory cements, mortars, concretes and similar compositions, other than products of heading No 3801 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading No 2707 or 2902 :  Mixed alkylbenzenes :   Dodecylbenzene Other  Mixed alkylnaphthalenes Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms ; chemical compounds doped for use in electronics :  Doped silicon  Other Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Anti-freezing preparations and prepared de-icing fluids Prepared culture media for development of micro-organisms . . . . Composite diagnostic or laboratory reagents, other than those of heading No 3002 or 3006 Prepared binders for foundry moulds or cores ; chemical products and prepara ­ tions of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included :  Prepared binders for foundry moulds or cores :   Foundry core binders based on synthetic resins Other  Naphthenic acids, their water-insoluble salts and their esters 2,6 2,6 2,6 2,6 2,6 2,6 1 2,5 2,5 2,5 2 3 2,8 3 2 3 2,8 1,8 1,2 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 7,1 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 197 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3823 30 00 3823 40 00 3823 50 3823 50 10 3823 50 90 3823 60 3823 6011 3823 60 19 3823 60 91 3823 60 99 3823 90 3823 90 10 3823 90 20 3823 90 30 3823 90 40 3823 90 50 3823 90 60 3823 90 70 3823 90 81 3823 90 83 3823 90 85 3823 90 87 3823 90 91 3823 90 93 3823 90 95 3823 90 99  Non-agglomerated metal carbides mixed together or with metallic binders  Prepared additives for cements, mortars or concretes  Non-refractory mortars and concretes :   Concrete ready to pour Other  Sorbitol other than that of subheading No 2905,44 : In aqueous solution: : Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content    Other   Other : Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content    Other  Other : Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts   Ion exchangers   Getters for vacuum tubes Pyrolignites (for example, of calcium); crude calcium tartrate ; crude calcium citrate   Alkaline iron oxide for the purification of gas   Anti-rust preparations containing amines as active elements Inorganic composite solvents and thinners for varnishes and similar products .... Other :    Anti-scaling and similar compounds  Preparations for electroplating Liquid polychlorobiphenyls, liquid chloroparaffins ; mixed polyethylene glycols . Mixtures of glycerol mono-, di- and tri-stearates (emulsifiers for fats)  Products and preparations for pharmaceutical and surgical uses Auxiliary products for foundries (other than those falling within subheading No 3823 10)  Fire-proofing, water-proofing and similar protective preparations used in the building industry    Other :     Products obtained from the cracking of sorbitol Other 2,1 3 3 3 12 + MOB 9 + MOB 12 + MOB 9 + MOB 2,2 2 2,4 1,6 2 2,8 2,6 3 3 3 3 3 3 3 3 1,6 Free Free Free Free 6 + MOB 6 + MOB 6 + MOB 6 + MOB Free Free Free Free Free Free Free Free Free Free Free Free Free Free 7,6 Free No L 395/ 198 Official Journal of the European Communities 31 . 12 . 87 SECTION VII PLASTICS AND ARTICLES THEREOF ; RUBBER AND ARTICLES THEREOF CHAPTER 39 PLASTICS AND ARTICLES THEREOF Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3901 3901 10 3901 10 10 3901 10 90 3901 20 00 3901 30 00 3901 90 00 3902 3902 10 00 3902 20 00 3902 30 00 3902 90 00 3903 3903 11 00 3903 19 00 3903 20 00 3903 30 00 3903 90 00 3904 390410 00 3904 2100 3904 22 00 3904 30 00 3904 40 00 3904 50 00 I. PRIMARY FORMS Polymers of ethylene, in primary forms :  Polyethylene having a specific gravity of less than 0,94 :  Polyethylene having a specific gravity of 0,94 or more : Polymers of propylene or of other olefins, in primary forms : Polymers of styrene, in primary forms :  Polystyrene : Polymers of vinyl chloride or of other halogenated olefins, in primary forms :  Polyvinyl chloride, not mixed with any other substances  Other polyvinyl chloride : 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 5 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/ 199 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3904 61 00 3904 69 00 3904 90 00 3905 3905 11 00 390519 00 3905 20 00 3905 90 00 3906 3906 10 00 3906 90 00 3907 3907 10 00 3907 20 3907 20 11 3907 20 19 3907 20 90 3907 30 00 3907 40 00 3907 50 00 3907 60 00 3907 91 00 3907 99 00 3908 3908 10 00 3908 90 00 3909 3909 10 00 3909 20 00 3909 30 00 3909 40 00 3909 50 00  Fluoro-polymers :   Polytetrafluoroethylene   Other  Other Polymers of vinyl acetate or of other vinyl esters, in primary forms ; other vinyl polymers in primary forms :  Polymers of vinyl acetate :   In aqueous dispersion   Other  Polyvinyl alcohols, whether or not containing unhydrolyzed acetate groups  Other Acrylic polymers in primary forms :  Polymethyl methacrylate  Other Polyacetals, other polyethers and epoxide resins, in primary forms ; polycarbon ­ ates, alkyd resins, polyallyl esters and other polyesters, in primary forms :  Polyacetals  Other polyethers :   Polyether alcohols :    Polyethelene glycols Other   Other  Epoxide resins  Polycarbonates  Alkyd resins  Polyethylene terephthalate  Other polyesters :   Unsaturated   Other Polyamides in primary forms :  Polyamide -6, - 11 , -12, -6,6, -6,9, -6,10 or -6,12  Other Amino-resins, phenolic resins and polyurethanes, in primary forms :  Urea resins ; thiourea resins  Melamine resins  Other amino-resins . . .  Phenolic resins  Polyurethanes 5 5 5 4,8 4,8 5 5 5 5 2,6 3 2,6 2,6 3 3,2 3,2 3,2 3,2 3,2 3,2 3.2 2,7 2,7 2,7 2,7 3.3 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/200 Official Journal of the European Communities 33 . 12 . 87 \ L Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3910 00 00 Siliconesinprimaryforms .............................. 3,3 Free 3911 Petroleum resins, coumarone-indene resins, polyterpenes, polysulphides, poly ­ sulphones and other products specified in Note 3 to this Chapter, not elsewhere specified or included, in primary forms : 3911 10 00  Petroleum resins, coumarone, indene or coumarone-indene resins and polyterpenes .... 4,8 Free 391190  Other : 3911 90 10   Condensation or rearrangement polymerization products whether or not chemically modified 2,6 Free 391190 90 Other 5 Free 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms :  Cellulose acetates : 39121100 -- Non-plasticized ....................................... 3,1 Free 3912 12 00 - - Plasticized ......................................... 2,7 Free 3912 20  Cellulose nitrates (including collodions) :   Non-plasticized : 3912 20 11 Collodions and celloidin 6,4 Free 3912 20 19    Other 2,4 Free 3912 20 90 Plasticized  Cellulose ethers : 2,9 Free 3912 31 00   Carboxymethylcellulose and its salts 3,1 Free 3912 39   Other : \\ 3912 39 10    Ethylcellulose 2,7 Free 3912 39 90    Other 3,1 Free 3912 90  Other : li 3912 90 10 Cellulose esters 2,4 Free 3912 90 90 - - Other . . . 3,1 Free 3913 Natural polymers (for example, alginic acid) and modified natural polymers (for example, hardened proteins* chemical derivatives of natural rubber), not elsewhere specified or included, in primary forms : 3913 10 00 - Alginicacid,itssaltsandesters ............................... 2 Free 3913 90  Other : Il 3913 90 10 Chemical derivatives of natural rubber 2,6 Free 3913 90 90 Other : \ - - - Dextran . . . 4,8 6    Hardened proteins 4,8 Free - - - Other . . . 4,8 8 3914 00 00 Ion-exchangers based on polymers of headings Nos 3901 to 3913, in primary 2,7 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/201 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 II. WASTE, PARINGS AND SCRAP ; SEMI-MANUFACTURES ; ARTICLES 3915 Waste, parings and scrap, of plastics : 3915 10 00  Of polymers of ethylene 5 Free 3915 20 00  Of polymers of styrene 5 Free 3915 30 00  Of polymers of vinyl chloride 5 Free 3915 90  Of other plastics : ll   Of addition polymerization products : 3915 90 11    Of polymers of propylene 5 ' Free 3915 90 13    Of acrylic polymers 5 Free 3915 90 19  Other   Other : 4,8 Free 3915 90 91    Of epoxide resins . 2,6 Free 3915 90 93    Of cellulose and its chemical derivatives 2,2 Free 3915 90 99 3916    Other Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worked, of plastics : 2 Free 3916 10 00  Of polymers of ethylene 5 Free 3916 20 00  Of polymers of vinyl chloride 5 Free 3916 90  Of other plastics : I I Of condensation or rearrangement polymerization products, whether or not chem ­ically modified : \ 3916 9011  Of polyesters 3,2 Free 3916 90 13 Of polyamides 3,2 Free 3916 90 15  Of epoxide resins 2,6 Free 3916 90 19    Other   Of addition polymerization products : 2,8 Free 3916 90 51  Of polymers of propylene 5 Free 3916 90 59 3916 90 90    Other Other 4,8 2 Free Free 3917 3917 10 3917 10 10 3917 10 90 3917 21 3917 21 10 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics :  Artificial guts (sausage casings) of hardened protein or of cellulosic materials :   Of hardened proteins   Of cellulose plastic materials  Tubes, pipes and hoses, rigid :   Of polymers of ethylene :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked 2,1 2,7 5 Free Free Free No L 395/202 Official Journal of the European Communities 31 . 12 . 87 \ I Basic duties CN code Description * Spain (%) Portugal (%) 1 2 3 4 \ Other : 3917 21 91     With fittings attached , for use in civil aircraft (!) Free Free 3917 21 99   Other 3,3 Free 3917 22   Of polymers of propylene : 3917 22 10    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked    Other : 5 Free 3917 22 91     With fittings attached, for use in civil aircraft (') Free Free 3917 22 99 Other 3,3 Free 3917 23   Of polymers of vinyl chloride : \ 3917 23 10    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked    Other : 5 Free 3917 23 91     With fittings attached, for use in civil aircraft ( ¢) Free Free 3917 23 99     Other 3,3 Free 3917 29   Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked :     Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 2911      Of epoxide resins 2,6 Free 3917 29 13 Other 2,8 Free 3917 29 15     Of addition polymerization products 4,8 Free 3917 29 19     Other Other : 2 Free 3917 29 91     With fittings attached, for use in civil aircraft ( ¢) Free Free 3917 29 99     Other  Other tubes, pipes and hoses : 2,6 Free 3917 31   Flexible tubes, pipes and hoses, having a minimum burst pressure of 27,6 MPa : \ 3917 31 10    With fittings attached, for use in civil aircraft (!) Free Free 3917 3190    Other 3,2 Free 3917 32   Other, not reinforced or otherwise combined With other materials, without fittings :    Seamless and cut to a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise worked :     Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 3211      Of epoxide resins 2,6 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N. ). 31 . 12 . 87 Official Journal of the European Communities No L 395/203 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3917 32 19 Other     Of addition polymerization products : 2,8 Free 3917 32 31      Of polymers of ethylene 5 Free 3917 32 35      Of polymers of vinyl chloride 5 Free 3917 32 39      Other 4,8 Free 3917 32 51     Other Other : 2 Free 3917 32 91     Artificial sausage casings 3,3 Free 3917 32 99 Other 2,6 Free 3917 33   Other, not reinforced or otherwise combined with other materials, with fittings : 3917 33 10    With fittings attached, for use in civil aircraft ( ! ) Free Free 3917 33 90    Other 2,6 Free 3917 39 Other :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked, but not otherwise worked :     Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 3911      Of epoxide resins 2,6 Free 3917 39 13      Other 3,2 Free 3917 39 15     Of addition polymerization products 4,8 Free 3917 39 19 Other Other : 2 Free 3917 39 91     With fittings attached, for use in civil aircraft ( ¢) Free Free 3917 39 99     Other 2,6 Free 3917 40  Fittings : \ 3917 40 10   For use in civil aircraft ( ¢) Free Free 3917 40 90   Other 2,6 Free 3918 Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles ; wall or ceiling coverings of plastics, as defined in Note 9 to this Chapter : 3918 10  Of polymers of vinyl chloride : \ 3918 10 10   Consisting of a support impregnated, coated or covered with polyvinyl chloride . . 3,3 Free 3918 10 90 Other 3,3 Free 3918 90 00  Of other plastics 3,3 Free 0) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/204 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 2 41 3 3919 3919 10 3919 10 10 2,5 Free 3919 10 31 3919 10 35 3919 10 39 5,2 2,6 2,8 5 4,8 2 Free Free Free Free Free Free Free Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls :  In rolls of a width not exceeding 20 cm :   Strips, the coating of which consists of unvulcanized natural or synthetic rubber . . Other :    Of condensation or rearrangement polymerization products, whether or not chemically modified : Of polyesters     Of epoxide resins Other    Of addition polymerization products :     Of polymers of vinyl chloride Other Other  Other :   Further worked than surface-worked, or cut to shapes other than rectangular (including square)   Other :    Of condensation or rearrangement polymerization products, whether or not chemically modified :     Of polycarbonates, alkyd resins, polyallyl esters or other polyesters     Of epoxide resins     Other    Of addition polymerization products Other 3919 10 51 3919 10 59 3919 10 90 3919 90 3919 90 10 2,6 3919 90 31 3919 90 35 3919 90 39 3919 90 50 3919 90 90 Free Free Free Free Free 3920 3920 10 5,2 2,6 2,8 4,8 2 5 5 5 5 5 5 5 5 3920 10 11 3920 10 19 3920 10 90 3920 20 3920 20 10 3920 20 50 Free Free Free Free Free Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials :  Of polymers of ethylene :   Of a thickness not exceeding 0,10 mm and of a specific gravity of :    Less than 0,94    0,94 or more   Of a thickness exceeding 0,10 mm  Of polymers of propylene :   Of a thickness of less than 0,05 mm   Of a thickness of 0,05 mm to 0,10 mm   Of a thickness exceeding 0,10 mm : Strip of a width exceeding 5 mm but not exceeding 20 mm of the kind used for packaging :     Decorative strip Other    Other 3920 20 71 3920 20 79 3920 20 90 Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/205 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3920 30 00  Of polymers of styrene  Of polymers of vinyl chloride : 5 Free 3920 41 Rigid : 3920 41 10 Of a thickness not exceeding 1 mm 5 Free 3920 4190 Of a thickness exceeding 1 mm 5 Free 3920 42   Flexible : \ 3920 42 10  Of a thickness not exceeding 1 mm 5 Free 3920 42 90  Of a thickness exceeding 1 mm  Of acrylic polymers : 5 Free 3920 51 00 Of polymethyl methacfylate 5 Free 3920 59 00 Other  Of polycarbonates, alkyd resins, polyallyl esters or other polyesters : 5 Free 3920 61 00 Of polycarbonates 5,2 Free 3920 62 00   Of polyethylene terephthalate 5,2 Free 3920 63 00   Of unsaturated polyesters 5,2 Free 3920 69 00 Of other polyesters  Of cellulose or its chemical derivatives : 5,2 Free 3920 71   Of regenerated cellulose : Sheets , film or strip, coiled or not, of a thickness of less than 0,75 mm : 3920 71 11     Not printed 5,2 Free 3920 71 19     Printed 5,2 Free 3920 71 90 Other 2,7 Free 3920 72 00   Of vulcanised fibre 2,2 Free 3920 73   Of cellulose acetate : 3920 73 10  Film in rolls or in strips, for cinematography or photography 2,5 Free 3920 73 50    Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm 5,2 Free 3920 73 90    Other 2,9 Free 3920 79 00   Of other cellulose derivatives  Of other plastics : 2,6 Free 3920 91 00   Of polyvinyl butyral 5 Free 3920 92 00   Of polyamides 3,2 Free 3920 93 00   Of amino-resins 2,9 Free 3920 94 00   Of phenolic resins 2,8 Free 3920 99   Of other plastics : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3920 99 11     Of epoxide resins 2,6 Free 3920 99 19     Other 3 Free 3920 99 50    Of addition polymerisation products 4,8 Free 3920 99 90 Other 2 Free No L 395/206 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code s Description Spain (%) Portugal (%) 1 2 3 4 3921 Other plates, sheets, film, foil and strip, of plastics :  Cellular : 3921 1100   Of polymers of styrene 5 Free 3921 12 00  - Of polymers of vinyl chloride 5 Free 3921 13 00   Of polyurethanes 3,3 Free 3921 14 00   Of regenerated cellulose 3,3 Free 3921 19   Of other plastics : 3921 19 10    Of epoxide resins 2,6 Free 3921 19 90 Other 2 Free 392190  Other :   Of condensation or rearrangement polymerisation products, whether or not chem ­ ically modified :    Of polyesters : 3921 90 11     Corrugated sheet and plates 5,2 Free 3921 90 19 Other 5,2 Free 3921 90 20    Of epoxide resins 2,6 Free 3921 90 30    Of phenolic resins    Of amino-resins :     Laminated : 2,8 Free 3921 90 41      High pressure laminates with a decorative surface on one or both sides . . 2,9 Free 3921 90 43      Other 2,9 Free 3921 90 49 Other 2,9 Free 3921 90 50    Other 3 Free 3921 90 60   Of addition polymerisation products 4,8 Free 3921 90 90 Other 2 Free 3922 Baths, shower-baths, wash-basins, bidets, lavatory pans, seats and covers, flushing cisterns and similar sanitary ware, of plastics : \ \ 3922 10 00  Baths, shower-baths and wash-basins 3,3 Free 3922 20 00  Lavatory seats and covers 3,3 Free 3922 90 00  Other 3,3 Free 3923 Articles for the conveyance or packing of goods, of plastics ; stoppers, lids, caps and other closures, of plastics : 3923 10 00  Boxes, cases, crates and similar articles  Sacks and bags (including cones) : 2,6 Free 3923 21 00   Of polymers of ethylene 3,3 Free 3923 29   Of other plastics : - II 3923 29 10    Of polyvinyl chloride 3,3 Free 3923 29 90    Other 2,6 Free 3923 30  Carboys, bottles, flasks and similar articles : II 3923 30 10   Of a capacity not exceeding two litres 2,6 Free No L 395/20731 . 12 . 87 Official Journal of the European Communities Il\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3923 3090   Of a capacity exceeding two litres 2,6 Free 3923 40  Spools, cops, bobbins and similar supports : l 3923 40 10 Spools, reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading Nos 8523 and 8524 2,1 Free 3923 40 90   Other 2,6 Free 3923 50  Stoppers, lids, caps and other closures : \ 3923 50 10   Caps and capsules for bottles 2,6 Free 3923 50 90 Other 2,6 Free 3923 90  Other : 3923 90 10   Netting extruded in tubular form 2,6 Free 3923 90 90 Other 2,6 Free 3924 Tableware, kitchenware, other household articles and toilet articles of plastics : I 3924 10 00  Tableware and kitchenware 2,6 Free 3924 90  Other :   Of regenerated cellulose : 3924 9011    Sponges 3,4 Free 3924 90 19 Other 3,4 Free 3924 90 90 Other 2,6 Free 3925 Builders' ware of plastics, not elsewhere specified or included : 3925 10 00  Reservoirs, tanks, vats and similar containers, of a capacity exceeding 300 litres 3,3 Free 3925 20 00  Doors, windows and their frames and thresholds for doors 3,3 Free 3925 30 00  Shutters, blinds (including Venetian blinds) and similar articles and parts thereof .... 3,3 Free 3925 90  Other : I 3925 90 10   Fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings 2,6 Free 3925 90 90 Other 2,6 Free 3926 Other articles of plastics and articles of other materials of heading Nos 3901 to 3914 : 3926 10 00  Office or school supplies . ... . 2,6 Free 3926 20 00  Articles of apparel and clothing accessories (including gloves) . . . . 2,6 Free 3926 30 00  Fittings for furniture, coachwork or the like 3,3 Free 3926 40 00  Statuettes and other ornamental articles 3,3 Free 3926 90  Other : 3926 90 10   For technical uses, for use in civil aircraft ( l ) Other : Free Free 3926 90 50    Perforated buckets and similar articles used to filter water at the entrance to drains 2,6 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/208 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 3926 90 91 3926 90 99 Other :     Made from sheet     Other 2,6 1,9 Free Free 31 . 12 . 87 No L 395/209Official Jqurnal of the European Communities CHAPTER 40 RUBBER AND ARTICLES THEREOF I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4001 Natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, in primary forms or in plates, sheets or strip : 4001 10 00  Natural rubber latex, whether or not prevulcanised  Natural rubber in other forms : Free Free 4001 21 00   Smoked sheets Free Free 4001 22 00   Technically specified natural rubber (TSNR) Free Free 4001 29   Other : | \ 4001 29 10    Crepe Free Free 4001 29 90 Other Free Free 4001 30 00  Balata, gutta-percha, guayule, chicle and similar natural gums Free Free 4002 Synthetic rubber and factice derived from oils, in primary forms or in plates, sheets or strip ; mixtures of any product of heading No 4001 with any product of this heading, in primary forms or in plates, sheets or strip :  Styrene-butadiene rubber (SBR); carboxylated styrene-butadiene rubber (XSBR) : 4002 11 00   Latex Free Free 4002 19 00 Other ' Free Free 4002 20 00  Butadiene rubber (BR)  Isobutene-isoprene (butyl) rubber (IIR); halo-isobutene-isoprene rubber (CIIR or BIIR) : Free Free 4002 31 00   Isobutene-isoprene (butyl) rubber (IIR) Free Free 4002 39 00   Other  Chloroprene (chlorobutadiene) rubber (CR) : Free Free 4002 41 00   Latex Free Free 4002 49 00   Other  Acrylonitrile-butadiene rubber (NBR) : Free Free 4002 51 00   Latex Free Free 4002 59 00   Other Free Free 4002 60 00  Isoprene rubber (IR) Free Free 4002 70 00  Ethylene-propylene-non-conjugated diene rubber (EPDM) Free Free 4002 80 00  Mixtures of any product of heading No 4001 with any product of this heading  Other : Free Free 4002 91 00   Latex Free Free 4002 99   Other : 4002 99 10    Products modified by the incorporation of plastics 1,5 Free 4002 99 90    Other Free Free No L 395/210 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4003 00 00 Reclaimed rubber in primary forms or in plates, sheets or strip 0,4 Free 4004 00 00 Waste, parings and scrap of rubber (other than hard rubber) and powders and granules obtained therefrom Free Free 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip : 4005 10 00  Compounded with carbon black or silica 1 Free 4005 20 00  Solutions ; dispersions other than those of subheading No 4005,10  Other : 1 Free 4005 91 00   Plates, sheets and strip 1 Free 4005 99 00   Other Free Free 4006 Other forms (for example, rods, tubes and profile shapes) and articles (for example, discs and rings), of unvulcanised rubber : 4006 10 00  'Camel-back' strips for retreading rubber tyres 1 Free 4006 90 00  Other 1 Free 4007 00 00 Vulcanised rubber thread and cord . 2,4 Free 4008 Plates, sheets, strip, rods and profile shapes, of vulcanised rubber other than hard rubber :  Of cellular rubber : 40081100   Plates, sheets and strip 2,3 Free 4008 19 00   Other  Of non-cellular rubber : 1,7 Free 4008 21   Plates, sheets and strip : 4008 21 10    Floor coverings and mats 1,9 Free 4008 21 90 Other 1,9 Free 4008 29   Other : I 4008 29 10    Profile shapes, cut to size, for use in civil aircraft ( ¢) Free Free 4008 29 90 Other 1,7 Free 4009 Tubes, pipes and hoses, of vulcanised rubber other than hard rubber, with or without their fittings (for example, joints, elbows, flanges) : 4009 10 00  Not reinforced or otherwise combined with other materials, without fittings 1,9 Free 4009 20 00  Reinforced or otherwise combined only with metal, without fittings 1,9 Free 4009 30 00  Reinforced or otherwise combined only with textile materials, without fittings 1,9 Free 4009 40 00  Reinforced or otherwise combined with other materials, without fittings 1,9 Free 4009 50  With fittings : 4009 50 10   Suitable for conducting gases or liquids, for use in civil aircraft (!) Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/211 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4   Other : 4009 50 91    With metal reinforcement 1,9 Free 4009 50 99 Other 1,9 Free 4010 Conveyor or transmission belts or belting, of vulcanised rubber : 4010 10 00  Of trapezoidal cross-section (V-belts and V-belting)  Other : 4 Free 4010 91 00   Of a width exceeding 20 cm 4 Free 4010 99 00   Other 4 Free 4011 New pneumatic tyres, of rubber : , 4011 10 00  Of a kind used on motor cars (including station wagons and racing cars) 2,3 Free 401120 00  Of a kind used on buses or lorries 2,3 Free 401130  Of a kind used on aircraft : \ 4011 30 10   For use on civil aircraft ( ! ) Free Free 401130 90   Other 2,3 Free 401140 00  Of a kind used on motorcycles 2,3 Free 4011 50  Of a kind used on bicycles : I 4011 50 10   Tyre cases with sewn-in inner tubes, for racing bicycles 2,3 Free 401150 90 Other  Other : 2,3 Free 40119100   Having a 'herring-bone' or similar tread 2,3 Free 4011 99 00   Other 2,3 Free 4012 Retreaded or used pneumatic tyres of rubber ; solid or cushion tyres, interchan ­ geable tyre treads and tyre flaps, of rubber : 4012 10  Retreaded tyres : 4012 10 10   For use on civil aircraft ( ¢) . Free Free 4012 10 90 Other 2,3 Free 4012 20  Used pneumatic tyres : I 4012 20 10   For use on civil aircraft ( ¢) Free Free 4012 20 90 Other 2,3 Free 4012 90  Other : \ 4012 90 10   Solid or cushion tyres and interchangeable tyre treads 2 Free 4012 90 90   Tyre flaps 2,3 Free 4013 Inner tubes, of rubber : \ 4013 10  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries : 4013 10 10   Of the kind used on motor cars (including station wagons and racing cars) 2,3 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/212 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4013 10 90   Of the kind used on buses or lorries 2,3 Free 4013 20 00  Of a kind used on bicycles 2,3 Free 4013 90  Other : 4013 90 10   Of a kind used on motorcycles 2,3 Free 4013 90 90   Other 2,3 Free 4014 Hygienic or pharmaceutical articles (including teats), of vulcanised rubber other than hard rubber, with or without fittings of hard rubber : 4014 10 00  Sheath contraceptives 1,2 Free 4014 90  Other : \ 4014 90 10   Teats, nipple shields, and similar articles for babies 1,2 Free 4014 90 90 Other 1,2 Free 4015 Articles of apparel and clothing accessories (including gloves), for all purposes, of vulcanised rubber other than hard rubber :  Gloves : 4015 11 00 t   Surgical 2,1 Free 4015 19   Other : \ 4015 19 10    Household gloves 2,1 Free 4015 19 90 Other 2,1 Free 4015 90 00  Other 2,4 Free 4016 Other articles of vulcanised rubber other than hard rubber : \ 4016 10  Of cellular rubber : \ 4016 10 10   For technical uses, for use in civil aircraft (') Free Free 4016 10 90 Other  Other : 2,1 Free 4016 91 00   Floor covering!; and mats 1,7 Free 4016 92 00   Erasers 1,7 Free 4016 93   Gaskets, washers and other seals : I 4016 93 10    For technical uses, for use in civil aircraft (!) Free Free 4016 93 90    Other 1,7 Free 4016 94 00   Boat or dock fenders, whether or not inflatable 1,7 Free 4016 95 00   Other inflatable articles 1,7 Free 4016 99   Other : 4016 99 10    For technical uses, for use in civil aircraft 0 ) Free Free 4016 99 90    Other 1,7 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/213 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4017 00 Hard rubber (for example, ebonite) in all forms, including waste and scrap ; articles of hard rubber :  Hard rubber (for example, ebonite) in any form, scrap and waste included : 4017 00 11   In bulk or blocks, in plates, sheets or strip, in rods, profile shapes or tubes 1,2 Free 4017 00 19 Scrap, waste and powder, of hardened rubber  Articles of hard rubber : Free Free 4017 00 91 Piping and tubing, with fittings attached, suitable for conducting gases or liquids , for use in civil aircraft (!) Free Free 4017 00 99 Other 1 Free ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/214 Official Journal of the European Communities 31 . 12 . 87 SECTION VIII RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Basic duties CN code Description Spain (%) Portugal (%)  2 3 4 4101 4101 10 4101 10 10 4101 10 90 4101 21 00 4101 22 00 4101 29 00 410130 4101 30 10 4101 30 90 4101 40 00 4102 4102 10 4102 10 10 4102 10 90 4102 21 00 4102 29 00 Raw hides and skins of bovine or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split :  Whole hides and skins of bovine animals, of a weight per skin not exceeding 8 kg when simply dried, 10 kg when dry-salted, or 14 kg when fresh, wet-salted or otherwise preserved :   Fresh or wet-salted Other  Other hides and skins of bovine animals, fresh or wet-salted : Whole   Butts and bends   Other  Other hides and skins of bovine animals, otherwise preserved :   Dried or dry-salted   Other  Hides and skins of equine animals Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by Note 1 (c) to this Chapter :  With wool on :   Of lambs   Other  Without wool on :   Pickled Other Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/215 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by Note 1 (b) or 1 (c) to this Chapter : 4103 10  Of goats or kids : \ 4103 10 10 Fresh, salted or dried Free Free 4103 10 90   Other Free Free 4103 2000  Of reptiles . Free Free 4103 90 00  Other Free Free 4104 Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109 : 4104 10  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2) : \ 4104 10 10 East India kip, whole, whether or not the heads and legs have been removed, each of a net weight of not more than 4,5 kg, not further prepared than vegetable tanned, whether or not having undergone certain treatments, but obviously unsuita ­ ble for immediate use for the manufacture of leather articles Free Free 4104 10 30 Other skin leather not further prepared than chrome-tanned, in the wet-blue state . Other : Free Free 4104 10 91 Not further prepared than tanned Otherwise prepared : 2,8 Free 4104 10 95 _ _ _ _ Boxcalf 2,8 Free 4104 10 99 Other  Other bovine leather and equine leather, tanned or retanned but not further prepared, whether or not split : 2,8 Free 4104 21 00 Bovine leather, vegetable pre-tanned 2,8 Free 4104 22 Bovine leather, otherwise pre-tanned : I 4104 22 10 Not further prepared than chrome-tanned in the wet-blue state Free Free 4104 22 90    Other 2,8 Free 4104 29 00   Other  Other bovine leather and equine leather, parchment-dressed or prepared after tanning : 2,8 Free 4104 31 Full grains and grain splits :    Bovine leather : _ _ _ _ Full grains : ' 4104 31 11  Sole leather 2,8 Free 4104 31 19 Other 2,8 Free 4104 31 30 _ Grain splits 2,8 Free 4104 31 90 Equine leather 2,8 Free 4104 39   Other : 4104 39 10  Bovine leather 2,8 prae 4104 39 90 Equine leather 2,8 Free No L 395/216 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4105 4105 11 4105 11 10 Free 1 1 1 1 1 1 Free Free Free Free Free Free Free Free 4105 11 91 41051199 4105 12 4105 12 10 4105 12 90 4105 19 4105 19 10 4105 19 90 4105 20 00 4106 1,5 Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared, whether or not split :   Vegetable pre-tanned : Of Indian hair sheep, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles . . Other :     Full grains     Other   Otherwise pre-tanned :    Full grains Other Other :    Full grains    Other  Parchment-dressed or prepared after tanning Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared, whether or not split : Vegetable pre-tanned :    Of Indian goat or kid, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles . . Other   Otherwise pre-tanned   Other  Parchment-dressed or prepared after tanning Leather of other animals, without hair on, other than leather of heading No 4108 or 4109 :  Of swine :   Not further prepared than tanned ,    Other  Of reptiles :   Vegetable pre-tanned   Other :    Not further prepared than tanned    Other  Of other animals :   Not further prepared than tanned   Other Free 1,1 1,1 1,1 1,5 Free Free Free Free Free 4106 11 4106 11 10 4106 11 90 4106 12 00 4106 19 00 4106 20 00 4107 4107 10 4107 10 10 4107 10 90 4107 21 00 4107 29 4107 29 10 4107 29 90 4107 90 4107 90 10 4107 90 90 1,2 1,4 Free Free Free Free Free Free Free Free 1,2 1,4 1,2 1,4 31 . 12 . 87 Official Journal of the European Communities No L 395/217 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4108 00 Chamois (including combination chamois) leather : 4108 00 10  Of sheep and lambs 1,5 Free 4108 00 90  Of other animals 1,5 Free 4109 00 00 Patent leather and patent laminated leather ; metallised leather 1,5 Free 4110 00 00 Parings and other waste of leather or of composition leather, not suitable for the manufacture of leather articles ; leather dust, powder and flour Free Free 411100 00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls 1,5 Free No L 395/218 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 42 ARTICLES OF LEATHER ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4201 00 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle cloths, saddle bags, dog coats and the like), of any material 2,3 Free 4202 Trunks, suit-cases, vanity-cases, executive-cases, brief-cases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers ; travelling-bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pou ­ ches, tool bags, sports bags, bottle-cases, jewellery boxes, powder-boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanised fibre or of paperboard, or wholly or mainly covered with such materials :  Trunks, suit-cases, vanity cases, executive-cases, brief-cases, school satchels and similar containers : 4202 11   With outer surface of leather, of composition leather or of patent leather : 4202 11 10 Executive-cases, brief-cases , school satchels and similar containers 2 Free 4202 11 90 Other 2 Free 4202 12 With outer surface of plastics or of textile materials :    In the form of plastic sheeting : 4202 12 11 Executive-cases, brief-cases, school satchels and similar containers 4,8 Free 4202 12 19 Other 4,8 Free 4202 12 50  Of moulded plastic material    Of other materials, including vulcanised fibre : 3,3 Free 4202 12 91     Executive-cases, brief-cases, school satchels and similar containers 2 Free 4202 12 99 ---- Other .......... . .......... 2 Free 4202 19   Other : II 4202 19 10    Of other materials : 2,8 Free 4202 19 91     Executive-cases, brief-cases, school satchels and similar containers 1,9 Free 4202 19 99  Handbags, whether or not with shoulder strap, including those without handle : 1,9 Free 4202 21 00   With outer surface of leather, of composition leather or of patent leather 2 Free 4202 22   With outer surface of plastic sheeting or of textile materials : 4202 22 10    Of plastic sheeting 4,8 Free 31 . 12 . 87 Official Journal of the European Coirfmunities No L 395/219 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4202 22 90    Of textile materials 2 Free 4202 29 00   Other  Articles of a kind normally carried in the pocket or in the handbag : 2 Free 4202 31 00   With outer surface of leather, of composition leather or of patent leather 2 Free 4202 32   With outer surface of plastic sheeting or of textile materials : \ 4202 32 10  Of plastic sheeting 4,8 Free 4202 32 90    Of textile materials 2 Free 4202 39 00 Other  Other : 2 Free 4202 91   With outer surface of leather, of composition leather or of patent leather : l 4202 91 10    Travelling-bags, toilet bags, rucksacks and sports bags 2 Free 4202 91 50    Musical instrument cases 2 Free 4202 91 90    Other 2 Free 4202 92   With outer surface of plastic sheeting or of textile materials :    Of plastic sheeting : 4202 92 11     Travelling-bags, toilet bags, rucksacks and sports bags 4,8 Free 4202 92 15     Musical instrument cases 4,8 Free 4202 92 19     Other    Of textile materials : 4,8 Free 4202 92 91     Travelling-bags, toilet bags, rucksacks and sports bags 2 Free 4202 92 95     Musical instrument cases 2 Free 4202 92 99     Other 2 Free 4202 99   Other : 4202 99 10    Musical instrument cases 1,9 Free 4202 99 90    Other 1,9 . Free 4203 Articles of apparel and clothing accessories, of leather or of composition leather : 4203 10 00  Articles of apparel  Gloves, mittens and mitts : 2,8 Free 4203 21 00   Specially designed for use in sports 4 Free 4203 29   Other : 4203 29 10    Protective for all trades Other : 4 Free 4203 29 91     Men's and boys' 4 Free 4203 29 99 Other 4 Free 4203 30 00  Belts and bandoliers 2,8 Free 4203 40 00  Other clothing accessories 2,8 Free 4204 00 Articles of leather, or of composition leather, of a kind used in machinery or mechanical appliances or for other technical uses : 4204 00 10  Conveyor or transmission belts or belting 1,5 Free No L 395/220 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 3 42  Other . . . Other articles of leather or of composition leather 4204 00 90 4205 00 00 4206 4206 10 00 4206 90 00 2,1 1,6 1,7 1,7 Free Free Free Free Articles of gut (other than silk-worm gut), of goldbeater's skin, of bladders or of tendons : Catgut Other 31 . 12 . 87 Official Journal of the European Communities No L 395/221 CHAPTER 43 FURSKINS AND ARTIFICIAL FUR ; MANUFACTURES THEREOF \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4301 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers' use), other than raw hides and skins of heading No 4101 , 4102 or 4103 : 4301 10 00  Of mink, whole, with or without head, tail or paws Free Free 4301 20 00  Of rabbit or hare, whole, with or without head, tail or paws Free Free 4301 30 00  Of lamb, the following : Astrakhan, Broadtail , Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb, whole, with or without head, tail or paws . Free Free 4301 40 00  Of beaver, whole, with or without head, tail or paws Free Free 4301 50 00  Of musk-rat, whole, with or without head, tail or paws Free Free 4301 60 00  Of fox, whole, with or without head, tail or paws Free Free 4301 70  Of seal, whole, with or without head , tail or paws : \ 4301 70 10   Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) Free Free 4301 70 90 Other Free Free 4301 80 - Other furskins, whole, with or without head, tail or paws : I 4301 80 10   Of sea-otters or of nutria Free Free 4301 80 30   Of marmots Free Free 4301 80 50   Of wild felines Free Free 4301 80 90   Other Free Free 4301 90 00  Heads, tails, paws and other pieces or cuttings, suitable for furriers' use Free Free 4302 Tanned or dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled, or assembled (without the addition of other materials) other than those of heading No 4303 : - Whole skins, with or without head, tail or paws, not assembled : 43021100   Of mink 1,4 Free 4302 12 00   Of rabbit or hare 1,4 Free 4302 13 00   Of lamb, the following : Astrakhan, Broadtail , Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb 1,4 Free 4302 19   Other : 4302 19 10    Of beaver 1,4 Free 4302 19 20    Of musk-rat 1,4 Free 4302 19 30    Of fox    Of seal : 1,4 Free 4302 19 41     Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) . . 1,4 Free 4302 19 49 Other 1,4 Free No L 395/222 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4302 19 50 - - - Of sea-otters or of nutria . . 1,4 Free 4302 19 60 --- Ofmarmots ......... ....... . 1,4 Free 4302 19 70 -- Ofwildfelines ......... ......... 1,4 Free 4302 19 90 --- Other ......... ......... 1,4 Free 4302 20 00 - Heads, tails, paws and other pieces or cuttings, not assembled . . . . . . . . . . . . . . . Free Free 4302 30  Whole skins and pieces or cuttings thereof, assembled : ll 4302 30 10   Other : 2,4 Free 4302 30 21 --- Ofmink .......... ......... 1,4 Free 4302 30 25 --- Ofrabbitorhare ......... .......... 1,4 Free 4302 30 31 Of lamb, the following: Astrakhan, Broadtail , Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb 1,4 Free 4302 30 35 --- Ofbeaver .......... .......... 1,4 Free 4302 30 41 --- Ofmusk-rat .......... .......... 1,4 Free 4302 30 45    Of seal : 1,4 Free 4302 30 51 _  Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) . . 1,4 Free 4302 30 55 - - - Other . . . 1,4 Free 4302 30 61 - Of sea-otters or of nutria . . . 1,4 Free 4302 30 65 - - Of marmots . . . 1,4 Free 4302 30 71 - - - Of wild felines . . . 1,4 Free 4302 30 75 - - Other . . . 1,4 Free 4303 Articles of apparel, clothing accessories and other articles of furskin : 4303 10  Articles of apparel and clothing accessories : II 4303 10 10 Of furskins of whitecoat pups of harp seals and of pups of hooded seals 2,4 Free 4303 10 90 - - Other . . . 2,4 Free 4303 90 00 - Other ............................................. 1,9 Free 4304 00 00 Artificial fur and articles thereof . . . . . . . . . . . . . . . . . . . . . . . . . . 2,3 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/223 SECTION IX WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL ; CORK AND ARTICLES OF CORK ; MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL llI Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4401 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms ; wood in chips or particles ; sawdust and wood waste and scrap, whether or not agglo ­ merated in logs, briquettes, pellets or similar forms : 4401 10 00  Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms  Wood in chips or particles : Free Free 4401 21 00   Coniferous Free Free 4401 22 00   Non-coniferous Free Free 440130  Sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms : 4401 30 10   Sawdust Free Free 4401 30 90   Other Free Free 4402 00 00 Wood charcoal (including shell or nut charcoal), whether or not agglomerated . . Free Free 4403 * Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared : 4403 10  Treated with paint, stains, creosote or other preservatives : 4403 10 10   Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm   Other : 1 Free 4403 10 91    Coniferous wood Free Free 4403 10 99    Other Free Free 4403 20 00  Other, coniferous  Other, of the following tropical woods : Free Free 4403 31 00   Dark Red Meranti, Light Red Meranti and Meranti Bakau Free Free 4403 32 00   White Lauan, White Meranti, White Seraya, Yellow Meranti and Alan Free Free 4403 33 00   Keruing, Ramin, Kapur, Teak, Jongkong, Merbau, Jelutong and Kempas Free Free 4403 34   Okoume, Obeche, Sapelli, Sipo, Acajou d'Afrique, Makore and Iroko : 4403 34 10    Okoume Free Free 4403 34 30    Obeche Free Free 4403 34 50    Sipo Free Free 4403 34 70    Makore * Free Free 31 . 12 . 87No L 395/224 Official Journal of the European Communities li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4403 34 90 - - - Other . . . Free Free 4403 35   Tiama, Mansonia, Ilomba, Dibetou, Limba and Azobe : 4403 35 10 --- Limba ........... ......... Free Free 4403 35 90  Other : Free Free 4403 91 00 -- Of oak(Quercus spp.)................................... Free Free 4403 92 00 -- Of beech (Fagus spp.)................................... Free Free 4403 99 - - Other : 4403 99 10 --- Of poplar .......... ......... Free Free 4403 99 90 --- Other .......... ...... Free Free 4404 Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking-sticks, umbrellas, tool handles or the like ; chipwood and the like : 4404 10 00 - Coniferous ........................................... 1 Free 4404 20 00 - Non-coniferous ........................................ 1 Free 4405 00 00 Wood wool; wood flour ................................ 1,5 Free 4406 Railway or tramway sleepers (cross-ties) of wood : 4406 10 00 - Not impregnated ....................................... 1 Free 4406 90 00 - Other ............................................. 1,5 Free 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness exceeding 6 mm : 4407 10  Coniferous : 4407 10 10 Finger-jointed, whether or not planed or sanded   Other : 1,9 Free 4407 10 30 - - - Planed . . . . 1,6 Free 4407 10 50 Other : 1,9 Free 4407 10 71 Small boards for the manufacture of pencils (*) Free Free 4407 10 79 _  _  Wood of a length of 125 cm or less and of a thickness of less than 12,5 mm . Other : 1,5 Free 4407 10 91 Spruce of the kind 'Picea abies Karst .' or silver fir (Abies alba Mill .) .... Free Free 4407 10 93      Pine of the kind of 'Pinus sylvestris L. ' Free Free 4407 10 99 - - - - - Other . . . Free Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/225 I I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4407 21  Of the following tropical woods :   Dark Red Meranti , Light Red Meranti, Meranti Bakau, White Lauan, White Meranti, White Seraya, Yellow Meranti, Alan, Keruing, Ramin, Kapur, Teak, Jongkong, Merbau, Jelutong and Kempas : 4407 21 10    Finger-jointed, whether or not planed or sanded 1,9 Free II    Other : || II     Planed : I 4407 21 31   Blocks, strips and friezes for parquet or wood block flooring, not assemb ­ led 1,6 Free 4407 21 39      Other 1,6 Free 4407 21 50 Sanded 1,9 Free 4407 21 90     Other Free Free 4407 22   Okoume, Obeche, Sapelli, Sipo, Acajou d'Afrique, Makore, Iroko, Tiama, Mansonia, Ilomba, Dibetou, Liihba and Azobe : 4407 22 10 Finger-jointed , whether or not planed or sanded 1,9 Free II    Other : I Il     Planed : \ 4407 22 31  Blocks, strips and friezes for parquet or wood block flooring, not assemb ­ led 1,6 Free 4407 22 39      Other 1,6 Free 4407 22 50     Sanded ' 1,9 Free 4407 22 90 Other Free Free 4407 23   Baboen, Mahogany (Swietenia spp.), Imbuia and Balsa : I 4407 23 10    Finger-jointed, whether or not planed or sanded 1,9 Free ||    Other : \ 4407 23 30     Planed 1,6 Free 4407 23 50 Sanded 1,9 Free 4407 23 90     Other Free Free II  Other : * I 4407 91   Of oak (Quercus spp.) : 4407 91 10    Finger-jointed, whether or not planed or sanded 1,9 Free II    Other : I Il     Planed : I I 4407 91 31      Blocks, strips and friezes for parquet or wood block flooring, not assemb ­ led . 1,6 Free 4407 91 39      Other 1,6 Free 4407 91 50  Sanded 1,9 Free 4407 91 90 Other Free Free 4407 92   Of beech (Fagus spp.) : l 4407 92 10    Finger-jointed, whether or not planed or sanded - 1,9 Free ll    Other : l 4407 92 30     Planed 1,6 Free 4407 92 50     Sanded 1,9 Free 4407 92 90     Other Free Free 31 . 12 . 87No L 395/226 Official Journal of the European Communities \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4407 99   Other : 4407 99 10 Finger-jointed, whether or not planed or sanded Other : 1,9 Free 4407 99 30 ---- Planed ........... ........... 1,6 Free 4407 99 50     Other : 1,9 Free 4407 99 91 ----- Ofpoplar ........... . . . . ........ .. Free Free 4407 99 93 ----- Ofwalnut .......... ......... Free Free 4407 99 99 ----- Other .......... . ..- · · · -..- Free Free 4408 Veneer sheets and sheets for plywood (whether or not spliced) and other wood sawn lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness not exceeding 6 mm : * 440810  Coniferous : 4408 10 10 Other : 1,9 Free 4408 10 30 --- Planed .......... . .......... 1,6 Free 4408 10 50 Other : 1,9 Free 4408 10 91 Small boards for the manufacture of pencils (') Other : Free Free 4408 10 93  Of a thickness not exceeding 1 mm 2,4 Free 4408 10 99 Of a thickness exceeding 1 mm . . . Free Free 4408 20 - Of the following tropical woods : Dark Red Meranti, Light Red Meranti, White Lauan, Sipo, Limba, Okouirie, Obeche, Acajou d'Afrique, Sapelli, Baboen, Mahogany (Swiete ­ nia spp.), Palissandre du Bresil and Bois de Rose femelle : 4408 20 10 Finger-jointed, whether or not planed or sanded Other : 1,9 Free 4408 20 30 - - -- Planed . . . . 1,6 Free 4408 20 50 Other : 1,9 Free 4408 20 91 - - - - Of a thickness npt exceeding I mm . . . 2,4 Free 4408 20 99 - - - - Of a thickness exceeding 1 mm . . . Free Free 4408 90  Other : li 4408 90 10 Finger-jointed, whether or not planed or sanded Other : 1,9 Free 4408 90 30 - - Planed . . . 1,6 Free 4408 90 50    Other : 1,9 Free 4408 90 91 Small boards for the manufacture of pencils (') Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/227 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other : \ 4408 90 93      Of a thickness not exceeding 1 mm 2,4 Free 4408 90 99      Of a thickness exceeding 1 mm Free Free 4409 Wood (including strips and friezes for parquet flooring, not assembled) conti ­ nuously shaped (tongued, grooved, rebated, chamfered, V-jointed, beaded, moulded, rounded or the like) along any of its edges or faces, whether or not planed, sanded or finger-jointed : 440910  Coniferous : 4409 10 10 Beadings and mouldings including moulded skirting and other moulded boards . . 1,2 Free 440910 90 Other 1,6 Free 4409 20  Non-coniferous : 4409 20 10 Beadings and mouldings including moulded skirting and other moulded boards . .   Other : 1,2 Free 4409 20 91  Blocks, strips and friezes for parquet or wood block flooring, not assembled . . . 1,6 Free 4409 20 99    Other 1,6 Free 4410 Particle board and similar board of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances : 4410 10  Of wood : 4410 10 10   Unworked or not further worked than sanded 4 Free 4410 10 30   Surfaced with high, pressure decorative laminates 4 Free 4410 10 50   Surfaced with melamine resin impregnated paper 4 Free 4410 10 90   Other 4 Free 4410 90  Of other ligneous materials : I 4410 90 10   Flaxboard 4 Free 4410 90 90   Other 4 Free 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances :  Fibreboard of a density exceeding 0,8 g/cm3 : 4411 1100   Not mechanically worked or surface covered 4 Free 4411 19 00   Other  Fibreboard of a density exceeding 0,5 g/cm3 but not exceeding 0,8 g/cm3 : 4 Free 44112100   Not mechanically worked or surface covered 4 Free 441129 00   Other  Fibreboard of a density exceeding 0,35 g/cm3 but not exceeding 0,5 g/cm3 : 4 Free 44113100   Not mechanically worked or surface covered 4 Free 441139 00   Other  Other : 4 Free 44119100   Not mechanically worked or surface covered 4 Free No L 395/228 Official Journal of the European Communities 31 . 12 . 87 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 441199 00 * » 4 Free 4412 Plywood, veneered panels and similar laminated wood :  Plywood consisting solely of sheets of wood, each ply not exceeding 6 mm thickness : 4412 11 00 With at least one outer ply of the following tropical woods : Dark Red Meranti, Light Red Meranti, White Lauan, Sipo, Limba, Okoume, Obeche, Acajou d'Afrique, Sapelli, Baboen, Mahogany (Swietenia spp.), Palissandre du Bresil or Bois de Rose 4 Free 4412 12 00   Other, with at least one outer ply of non-coniferous wood 4 Free 4412 19 00  Other, with at least one outer ply of non-coniferous wood : 4 Free 4412 21 00 - - Containing at least one layer of particle board . . . . . . . . . . . . . . . . . . . . . . 4 Free 4412 29 Other : 4412 29 10 Blockboard, laminboard and battenboard and similar laminated wood products . 4 Free 4412 29 90  Other : 4 Free 4412 91 00 - - Containing at least one layer of particle board . . . . . . . . . . . . . . . . . . . . . . 4 Free 4412 99 Other : 4412 99 10 Blockboard , laminboard and battenboard and similar laminated wood products . 4 Free 4412 99 90 - - - Other . . . 4 Free 4413 00 00 Densified wood, in blocks, plates, strips or profile shapes 1,2 Free 4414 00 00 Wooden frames for paintings, photographs, mirrors or similar objects 2 Free 4415 Packing cases, boxes, crates, drums and similar packings, of wood ; cable-drums of wood ; pallets, box pallets and other load boards, of wood : 4415 10  Cases, boxes, crates, drums and similar packings ; cable-drums : 4415 10 10 Cases, boxes, crates, drums and similar packings 2,7 Free 4415 10 90 - - Cable-drums . . . 1,9 Free 4415 20  Pallets, box pallets and other load boards : l li 4415 20 10 - - Flat pallets . . . 1,9 Free 4415 20 90 - - Other . . . 2,7 Free 4416 00 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves : 4416 00 10  Riven staves of wood, not further prepared than sawn on one principal surface ; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, 1,1 Free 4416 00 90 - Other . . 1,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/229 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4417 00 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood ; boot or shoe lasts and trees, of wood : 4417 00 10  Handles for articles of cutlery, forks and spoons ; brush bodies .... 1,8 Free 4417 00 90 - Other 2,4 Free 4418 Builders' joinery and carpentry of wood, including cellular wood panels, assemb ­ led parquet panels, shingles and shakes : 4418 10 00  Windows, French-windows and their frames 2,4 Free 4418 20 00  Doors and their frames and thresholds 2,4 Free 4418 30  Parquet panels : ||Il 4418 30 10 For mosaic floors 2,4 Free 4418 30 90   Other 2,4 Free 4418 40 00  Shuttering for concrete constructional work 1,6 Free 4418 50 00  Shingles and shakes 1,9 Free 4418 90 00  Other 1,5 Free 4419 00 00 Tableware and kitchenware, of wood 1,2 Free 4420 Wood marquetry and inlaid wood ; caskets and cases for jewellery or cutlery, and similar articles, of wood ; statuettes and other ornaments, of wood ; wooden articles of furniture not falling in Chapter 94 : 4420 10 00 4420 90  Statuettes and other ornaments, of wood  Other : 2,4 Free 4420 90 10   Wood marquetry and inlaid wood 4 Free 4420 90 90   Other 2 Free 4421 Other articles of wood : 4421 10 00  Clothes hangers 1,9 Free 442190  Other : 4421 90 10 Spools, cops, bobbins, sewing thread reels and the like, of turned wood .... 1 Free 4421 90 30   Blind rollers, whether or not fitted with springs 1,8 Free 4421 90 50   Match splints ; wooden pegs or pins for footwear Other : 1,7 Free 4421 90 91    Of fibreboard 3 Free 4421 90 99    Other 1,2 Free 31 . 12 . 87No L 395/230 Official Journal of the European Communities CHAPTER 45 CORK AND ARTICLES OF CORK Basic duties CN code Description Spain Portugal (%)(% 1 2 3 4 2,5 2,5 2,5 2,5 5,3 Natural cork, raw or simply prepared ; waste cork ; crushed, granulated or ground cork :  Natural cork, raw or simply prepared  Other Natural cork, debacked or roughly squared, or in rectangular (including square) blocks, plates, sheets or strip (including sharp-edged blanks for corks or stoppers) Articles of natural cork :  Corks and stoppers  Other 4501 4501 10 00 4501 90 00 4502 00 00 4503 4503 10 00 4503 90 00 4504 4504 10 00 4504 90 4504 90 10 4504 90 90 Free Free Free Free Free Free Free Free Agglomerated cork (with or without a binding substance) and articles of agglo ­ merated cork :  Blocks, plates, sheets and strip ; tiles of any shape ; solid cylinders, including discs  Other :   Gaskets, washers and other seals , for use in civil aircraft ( ! ) Other Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/23 CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK III Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4601 Plaits and similar products of plaiting materials, whether or not assembled into strips ; plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands or woven, in sheet form, whether or not being finished articles (for example, mats, matting, screens) : 4601 10  Plaits and similar products of plaiting materials, whether or not assembled into strips : || 4601 10 10 Of unspun vegetable materials Free Free 4601 10 90 Other 1,8 Free 460120  Mats, matting and screens of vegetable materials : 4601 20 10 Of plaits or similar products of subheading 4601,10 2,4 Free 4601 20 90 Other 1,5 Free 46019  Other : I 4601 91 Of vegetable materials : I 4601 91 10 Of plaits or similar products of subheading 4601,10 2,4 Free 4601 91 90  Other 1,5 Free 460199 Other : 4601 99 10 Of plaits or similar products of subheading 4601,10 2,4 Free 46019990 Other 1,5 Free 4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made up from goods of heading No 4601 ; articles of loofah : 4602 10  Of vegetable materials : | \ 4602 10 10 Straw envelopes for bottles Other : 1,5 Free 4602 10 91 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 2,4 Free 4602 10 99 Other 2,4 Free 4602 90  Other : 4602 90 10 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 2,4 Free 4602 90 90   Other 2,4 Free No L 395/232 Official Journal of the European Communities 31 . 12 . 87 SECTION X PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL ; WASTE AND SCRAP OF PAPER OR PAPERBOARD ; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL ; WASTE AND SCRAP OF PAPER OR PAPERBOARD Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free 4701 00 4701 00 10 4701 00 90 4702 00 00 4703 4703 11 00 4703 19 00 4703 21 00 4703 29 00 4704 4704 11 00 4704 19 00 4704 21 00 4704 29 00 4705 00 00 4706 4706 10 00 4706 91 00 4706 92 4706 92 10 4706 92 90 Mechanical wood pulp :  Thermo-mechanical wood pulp .'  Other Chemical wood pulp, dissolving grades Chemical wood pulp, soda or sulphate, other than dissolving grades :  Unbleached :   Coniferous   Non-coniferous  Semi-bleached or bleached :   Coniferous   Non-coniferous « Chemical wood pulp, sulphite, other than dissolving grades :  Unbleached : Coniferous   Non-coniferous  Semi-bleached or bleached :   Coniferous Non-coniferous Semi-chemical wood pulp Pulps of other fibrous cellulosic material :  Cotton linters pulp  Other : Mechanical Chemical : Unbleached    Semi-bleached or bleached Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/233 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4706 93 00   Semi-chemical . . Free Free 4707 Waste and scrap of paper or paperboard : 4707 10 00  Of unbleached kraft paper or paperboard or of corrugated paper or paperboard Free Free 4707 20 00  Of other paper or paperboard made mainly of bleached chemical pulp, not coloured in the mass Free Free 4707 30  Of paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) : 4707 30 10   Old and unsold newspapers and magazines, telephone directories, brochures and printed advertising material Free Free 4707 30 90   Other Free Free 4707 90  Other, including unsorted waste and scrap : \ 4707 90 10   Unsorted Free Free 4707 90 90 Sorted Free Free No L 395/234 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 48 PAPER AND PAPERBOARD ; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD I\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 480100 Newsprint, in rolls or sheets : 4801 00 10  Mentioned in the additional note 1 to this chapter (*) 1,9 Free 4801 00 90  Other 3,6 Free 4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and punch card stock and punch tape paper, in rolls or sheets, other than paper of heading No 4801 or 4803 ; hand-made paper and paperboard : 4802 10 00  Hand-made paper and paperboard 2 Free 4802 20  Paper and paperboard of a kind used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper or paperboard : 4802 20 10 Paper and paperboard of a kind used as a base for photo-sensitive paper or paperboard 3,6 Free 4802 20 90 Paper and paperboard of a kind used as a base for heat-sensitive or electro-sensi ­ tive paper or paperboard 3,6 Free 4802 30 00  Carbonising base paper 3,6 Free 4802 40  Wallpaper base : 4802 40 10 Not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres 3,6 Free 4802 40 90 Other  Other paper and paperboard, not containing fibres obtained by a mechanical process Or of which not more than 10 % by weight of the total fibre content consists of such fibres : 3,6 Free 4802 51   Weighing less than 40 g/m2 : 4802 51 10 Paper weighing not more than 15 g/m2 for use in stencil making C 1 ) 1,5 Free 4802 51 90 Other 3,6 Free 4802 52 00   Weighing 40 g/m2 or more but not more than 150 g/m2 3,6 Free 4802 53   Weighing more than 150 g/m2 :  For punch card stock : 4802 5311 Kraft paper and paperboard 3,6 Free 4802 53 19     Other 3,6 Free 4802 53 90 Other 3,6 Free 4802 60  Other paper and paperboard, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process : 4802 60 10 Weighing less than 72 g/m2 and of which more than 50 % by weight of the total fibre content consists of fibres obtained by a mechanical process 3,6 Free 4802 60 90 Other 3,6 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/235 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4803 00 Toilet or facial tissue stock, towel or napkin stock and similar paper of a kind used for household or sanitary purposes, cellulose wadding and webs of cellulose fibres, whether or not creped, crinkled, embossed, perforated, surface-coloured, surface-decorated or printed, in rolls of a width exceeding 36 cm or in rectangu ­ lar (including square) sheets with at least one side exceeding 36 cm in unfolded state : 4803 00 10  Cellulose wadding  Creped paper and webs of cellulose fibres (tissues), weighing, per ply : 3,6 Free 4803 00 31   Not more than 25 g/m2 . 3,6 Free 4803 00 39   More than 25 g/m2 3,6 Free 4803 00 90  Other 3,6 Free 4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of heading No 4802 or 4803 :  Kraftliner : 4804 11   Unbleached :    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 4804 11 11     Weighing less than 150 g/m2 2,4 Free 4804 11 15     Weighing 150 g/m2 or more but less than 175 g/m2 2,4 Free 4804 11 19     Weighing 175 g/m2 or more 2,4 Free 4804 11 90    Other 3,6 Free 4804 19   Other :    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, weighing per m2 : 4804 19 11      Less than 1 50 g 2,4 Free 4804 19 15 150 g or more but less than 175 g 2,4 Free 4804 19 19      175 g or more     Other, weighing per m2 : 2,4 Free 4804 19 31      Less than 150 g . 2,4 Free 4804 19 35      150 g or more but less than 175 g 2,4 Free 4804 19 39      175 g or more 2,4 Free 4804 19 90 Other  Sack kraft paper : 3,6 Free 4804 21   Unbleached : 4804 21 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 3,2 Free 4804 2190    Other 3,6 Free Official Journal of the European Communities 31 . 12 . 87No L 395/236 \ \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4804 29   Other : 4804 2910 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 3,2 Free 4804 29 90    Other  Other kraft paper and paperboard weighing 150 g/m2 or less : 3,6 Free 4804 31   Unbleached : 4804 31 10 For the manufacture of paper yarn of heading No 5308 or of paper yarn reinforced with metal of heading No 5607 ( ! ) Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 1 Free 4804 31 51  Kraft electro-technical insulating paper 2,4 Free 4804 31 59      Other 2,4 Free 4804 31 90 Other 3,6 Free 4804 39 Other : 4804 39 10    For the manufacture of paper yarn of heading No 5308 or of paper yarn reinforced with metal of heading No 5607 (!) Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 1 Free 4804 39 51 _____ Bleached uniformly throughout the mass 2,4 Free 4804 39 59    Other 2,4 Free 4804 39 90     Other  Other kraft paper and paperboard weighing more than 150 g/m2 but less than 225 g/m2 : 3,6 Free 4804 41   Unbleached : l 4804 41 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process    Other : 2,4 Free 4804 41 91 Saturating kraft 3,6 Free 4804 41 99     Other 3,6 Free 4804 42   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process : 4804 42 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 2,4 Free 4804 42 90 Other 3,6 Free 4804 49   Other : 4804 49 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 2,4 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/237 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4804 49 90 Other  Other kraft paper and paperboard weighing 225 g/m2 or more : 3,6 Free 4804 51   Unbleached : \ 4804 51 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 2,4 Free 4804 51 90    Other 3,6 Free 4804 52   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process : \ 4804 5210 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 2,4 Free 4804 52 90  Other 3,6 Free 4804 59   Other : \ 4804 59 10  Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 2,4 Free 4804 59 90 Other 3,6 Free 4805 Other uncoated paper and paperboard, in rolls or sheets : \ 4805 10 00  Semi-chemical fluting paper (corrugating medium)  Multi-ply paper and paperboard : 3,6 Free 4805 21 00   Each layer bleached 3,6 Free 4805 22   With only one outer layer bleached : I 4805 22 10    Testliner 3,6 Free 4805 22 90    Other 3,6 Free 4805 23 00   Having three or more layers, of which only the two outer layers are bleached 3,6 Free 4805 29   Other : I 4805 29 10    Testliner 3,6 Free 4805 29 90 Other 3,6 Free 4805 30  Sulphite wrapping paper : 4805 30 10   Weighing less than 30 g/m2 3,6 Free 4805 30 90   Weighing 30 g/m2 or more 3,6 Free 4805 40 00  Filter paper and paperboard 3,6 Free 4805 50 00  Felt paper and paperboard 3,6 Free 4805 60  Other paper and paperboard, weighing 150 g/m2 or less : I 4805 60 10   Strawpaper and strawboard 3,6 Free 4805 60 30   Paper and paperboard for corrugated paper and paperboard 3,6 Free 4805 60 90   Other 3,6 Free 4805 70  Other paper and paperboard, weighing more than 150 g/m2 but less than 225 g/m2 :  - Paper and paperboard for corrugated paper and paperboard : 4805 70 11    Testliner 3,6 Free 4805 70 19 Other 3,6 Free 4805 70 90 Other 3,6 Free 31 . 12 . 87No L 395/238 Official Journal of the European Communities \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4805 80  Other paper and paperboard, weighing 225 g/m2 or more :   Made from wastepaper : 4805 80 11    Testliner 3,6 Free 4805 80 19 --- Other .......... ......... 3,6 Free 4805 80 90   Other 3,6 Free 4806 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers, in rolls or sheets : 4806 10 00 - Vegetableparchment ..................................... 4 Free 4806 20 00 - Greaseproofpapers ...................................... 4 Free 4806 30 00 - Tracingpapers ........................................ 4 Free 4806 40 - Glassine and other glazed transparent or translucent papers : 4806 40 10   Glassine papers 4 Free 4806 40 90 - - Other . . . 4 Free 4807 Composite paper and paperboard (made by sticking flat layers of paper or paperboard together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets : 4807 10 00  Paper and paperboard, laminated internally with bitumen, tar or asphalt  Other : 4 Free 4807 91 00   Straw paper and paperboard, whether or not covered with paper other than straw 4 Free 4807 99   Other :    Made from wastepaper, whether or not covered with paper : 4807 9911 Composed of two or more layers of different nature 4 Free 4807 99 19 - - - - Other . . . 4 Free 4807 99 90 - - - Other . . 4 Free 4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other than that of heading No 4803 or 4818 : 4808 10  Corrugated paper and paperboard, whether or not perforated : 4808 10 10   On which paper or paperboard has been glued on one side 4,4 Free 4808 10 90 Other 4,4 Free 4808 20 00  Sack kraft paper, creped or crinkled, whether or not embossed or perforated 4 Free 4808 30 00  Other kraft paper, creped or crinkled, whether or not embossed or perforated 4 Free 4808 90 00 - Other ............................................. 4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/239 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4809 Carbon paper, self-copy paper and other copying or transfer papers (including coated or impregnated paper for duplicator stencils or offset plates), whether or not printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state : 4809 10 00  Carbon or similar copying papers 3,6 Free 4809 20 00 - Self-copypaper ,............... ....................... 3,6 Free 4809 90 00  Other 3,6 Free 4810 Paper and paperboard, coated on one or both sides with kaolin (China clay) or other inorganic substances, with or without a binder, and with no other coating, whether or not surface-coloured, surface-decorated or printed, in rolls or sheets :  Paper and paperboard of a kind used for writing, printing or other graphic purposes, not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres : 4810 11   Weighing not more than 150 g/m2 : 4810 11 10    Paper and paperboard of a kind used as a base for photo-sensitive, heat-sensi ­ tive or electro-sensitive paper or paperboard 3,6 Free 48101190  Other 3,6 Free 4810 12 00   Weighing more than 150 g/m2  Paper and paperboard of a kind used for writing, printing or other graphic purposes, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process : 3,6 Free 4810 21 00   Light-weight coated paper 3,6 Free 4810 29   Other : \ 4810 29 10    In rolls 3,6 Free 4810 29 90 In sheets  Kraft paper and paperboard, other than that of a kind used for writing, printing or other graphic purposes : 3,6 Free 4810 31 00 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing 150 g/m2 or less 3,6 Free 4810 32 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing more than 150 g/m2 : 4810 32 10 Coated with kaolin 3,2 Free 4810 32 90 Other 3,6 Free 4810 39 00  Other paper and paperboard : 3,6 Free 4810 91   Multi-ply : Il 4810 91 10 Each layer bleached 3,6 Free 4810 91 30 With only one outer layer bleached 3,6 Free 4810 91 90 Other 3,6 Free 4810 99   Other : I 4810 99 10    Bleached paper and paperboard, coated with kaolin 3,2 Free 4810 99 30    Coated with mica powder 2,8 Free No L 395/240 Official Journal of the European Communities 31 . 12 . 87 l Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4810 99 90 --- Other ......... .......... 2,8 Free 4811 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface-coloured, surface-decorated or printed, in rolls or sheets, other than goods of heading No 4803, 4809, 4810 or 4818 : 4811 10 00  Tarred, bituminized or asphalted paper and paperboard  Gummed or adhesive paper and paperboard : 3,6 Free 48112100 -- Self-adhesive ........................................ 3,6 Free 481129 00  Paper and paperboard coated, impregnated or covered with plastics (excluding adhe ­ sives) : 3,6 Free 4811 31 00 - - Bleached, weighing more than 150 g/m2 3,2 Free 481139 00 -- Other ..................... ...................... 3,6 Free 4811 40 00  Paper and paperboard, coated, impregnated or Covered with wax, paraffin wax, stearin, 3,6 Free 481190  Other paper, paperboard, cellulose wadding and webs of soft cellulose : 4811 90 10 - Continuousforms .......... .......... 3,6 Free 481190 90 - Other .......... . ......... 3,6 Free 4812 00 00 Filter blocks, slabs and plates, of paper pulp 4 Free 4813 Cigarette paper, whether or not cut to size or in the form of booklets or tubes : 4813 10 00 - Intheformofbookletsortubes ............................... 2 Free 4813 20 00 - Inrollsofawidthnotexceeding5cm ............................ 2 Free 4813 90  Other : 4813 90 10 Not impregnated, in rolls of a width exceeding 15 cm, or in rectangular (including square) sheets with one side exceeding 36 cm 1,9 Free 4813 90 90 -- Other .......... ........... 3,6 Free 4814 Wallpaper and similar wall coverings ; window transparencies of paper : 4814 10 00 -'Ingrain'paper ........................................ 2,8 Free 4814 20 00  Wallpaper and similar wall coverings, consisting of paper coated or covered, on the face side, with a grained, embossed, coloured, design-printed or otherwise decorated layer of 2,8 Free 4814 30 00  Wallpaper and similar wall coverings, consisting of paper covered, on the face side, with plaiting material, whether or not bound together in parallel strands or woven 1,6 Free 4814 90  Other : 4814 90 10 Wallpaper and similar wall coverings, consisting of grained, embossed, surface-col ­ oured, design-printed or otherwise surface-decorated paper, coated or covered with transparent protective plastics 2,3 Free 4814 90 90 -- Other .......... .......... 2,3 Free 4815 00 00 Floor coverings on a base of paper or of paperboard, whether or not cut to size . . 4,4 Free 31 . 12 . 87 No L 395/241Official Journal of the European Communities \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes : 4816 10 00  Carbon or similar copying papers 3,6 Free 4816 20 00  Self-copy paper 3,6 Free 4816 30 00  Duplicator stencils 3,6 Free 4816 90 00  Other 3,6 Free 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard ; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery : 4817 10 00  Envelopes 4,8 Free 4817 20 00  Letter cards, plain postcards and correspondence cards 4,8 Free 4817 30 00  Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery 4,8 Free 4818 Toilet paper, handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar household, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres : 4818 10  Toilet paper : 4818 10 10 Weighing, per ply, 25 g/m2 or less 3,6 Free 4818 10 90   Weighing, per ply, more than 25 g/m2 3,6 Free 4818 20  Handkerchiefs, cleansing or facial tissues and towels : I 4818 20 10   Handkerchiefs and cleansing or facial tissues   Hand towels : 4,4 Free 4818 20 91    In rolls 4,4 Free 4818 20 99 Other . 4,4 Free 4818 30 00  Tablecloths and serviettes 4,4 Free 4818 40  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles :   Sanitary towels, tampons and similar articles : 4818 4011    Sanitary towels 4 Free 4818 40 13    Tampons 4 Free 4818 40 19 Other   Napkins and napkin liners for babies and similar sanitary articles : 4 Free 4818 40 91  Not put up for retail sale 4 Free 4818 40 99    Other 2,8 Free 4818 50 00  Articles of apparel and clothing accessories 4,4 Free 4818 90 '  Other : I 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes , not put up for retail sale 4 Free 4818 90 90 - - Other . . . 4,4 Free 31 . 12 . 87No L 395/242 Official Journal of the European Communities \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres ; box files, letter trays, and similar articles, of paper or paperboard of a kind used in offices, shops or the like : 4819 10 00  Cartons, boxes and cases, of corrugated paper or paperboard 4,8 Free 4819 20  Folding cartons, boxes and cases, of non-corrugated paper or paperboard : 4819 20 10   With a weight of the paper or the paperboard of less than 600 g/m2 4,8 Free 4819 20 90   With a weight of the paper or the paperboard of 600 g/m2 or more 4,8 Free 4819 30 00  Sacks and bags, having a base of a width of 40 cm or more 4,4 Free 4819 40 00  Other sacks and bags, including cones 4,4 Free 4819 50 00  Other packing containers, including record sleeves 4,4 Free 4819 60 00  Box files, letter trays, storage boxes and similar articles, of a kind used in offices, shops 4,4 Free 4820 Registers, account books, note books, order books, receipt books, letter pads, memorandum pads, diaries and similar articles, exercise-books, blotting-pads, binders (loose-leaf or other), folders, file covers, manifold business forms, interleaved carbon sets and other articles of stationery, of paper or paperboard ; albums for samples or for collections and book covers, of paper or paperboard : 4820 10  Registers, account books, note books, order books, receipt books, letter pads, memoran ­ dum pads, diaries and similar articles : 4820 10 10 Registers, account books, order books and receipt books 4,8 Free 4820 10 30 Note books, letter pads and memorandum pads 4,8 Free 4820 10 50   Diaries 4,8 Free 4820 10 90 Other 4,8 Free 4820 20 00 - Exercisebooks ........................................ 4,8 Free 4820 30 00  Binders, folders and file covers 4,8 Free 4820 40  Manifold business forms and interleaved carbon sets : I 4820 40 10   Continuous forms 4,8 Free 4820 40 90 Other 4,8 Free 4820 50 00  Albums for samples or for collections 4,8 Free 4820 90 00 - Other ............................................. 4,8 Free 4821 Paper or paperboard labels of all kinds, whether or not printed : 4821 10  Printed : 4821 10 10   Self-adhesive 4 Free 4821 10 90 Other 4 Free 4821 90 - Other : 4821 90 10   Self-adhesive 4 Free 4821 90 90 - Other . . . 4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/243 Basic duties CN code Description Spain Portugal % (%) 41 2 3 4822 4822 10 00 4822 90 00 4823 4,4 4,4 Free Free 1,8 3,6 3,6 3,6 4,4 4,4 Free Free Free Free Free Free Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened) :  Of a kind used for winding textile yarn  Other ; Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape ; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres :  Gummed or adhesive paper, in strips or rolls :   Self-adhesive :    Strips of a width not exceeding 10 cm, the coating of which consists of unvulcanised natural or synthetic rubber Other   Other  Filter paper and paperboard  Cards, not punched, for punch card machines, whether or not in strips  Rolls, sheets and dials, printed for self-recording apparatus  Other paper and paperboard, of a kind used for writing, printing or other graphic purposes : Printed, embossed or perforated :    Continuous forms    Other   Other : *    In strips or rolls for office machines and the like Other  Trays, dishes, plates, cups and the like, of paper or paperboard :   Trays, dishes and plates   Other  Moulded or pressed articles of paper pulp : Moulded trays and boxes for packing eggs Other  Other :   Gaskets, washers and other seals , for use in civil aircraft ( ! ) Other :    Perforated paper and paperboard for Jacquard and similar machines  Fans and hand screens ; frames therefor and parts of such frames    Other : Cut to size or shape :      Condenser paper 4823 11 4823 11 10 48231190 4823 19 00 4823 20 00 4823 30 00 4823 40 00 4823 51 4823 51 10 4823 51 90 4823 59 4823 59 10 4823 59 90 4823 60 4823 60 10 4823 60 90 4823 70 4823 70 10 4823 70 90 4823 90 4823 90 10 4823 90 20 4823 90 30 3,6 3,6 3,6 3,6 4,4 4,4 4,4 4,4 Free Free Free Free Free Free Free Free Free Free Free Free 1,8 2,2 Free4823 90 51 3,6 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87No L 395/244 Official Journal of the European Communities II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4823 9071 4823 90 79 4823 90 90    Other :       Gummed or adhesive paper . . Other Other 3,6 3,6 4,4 Free Free Free Official Journal of the European Communities No L 395/24531 . 12 . 87 CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY ; MANUSCRIPTS, TYPESCRIPTS AND PLANS \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4901 Printed books, brochures, leaflets and similar printed matter, whether or not in single sheets : 4901 10 00  In single sheets, whether or not folded  Other : Free Free 4901 91 00   Dictionaries and encyclopaedias, and serial instalments thereof Free Free 4901 99 00   Other Free Free 4902 Newspapers, journals and periodicals, whether or not illustrated or containing advertising material : 4902 10 00  Appearing at least four times a week Free Free 4902 90 00  Other Free Free 4903 00 00 Children's picture, drawing or colouring books 2,8 Free 4904 00 00 Music, printed or in manuscript, whether or not bound or illustrated Free Free 4905 Maps and hydrographic or similar charts of all kinds, including atlases, wall maps, topographical plans and globes, printed : 4905 10 00  Globes  Other : 1,8 Free 4905 91 00   In book form Free Free 4905 99 00   Other Free Free 4906 00 00 Plans and drawings for architectural, engineering, industrial, commercial, topog ­ raphical or similar purposes, being originals drawn by hand ; hand-written texts ; photographic reproductions on sensitised paper and carbon copies of the foregoing Free Free 4907 00 Unused postage, revenue or similar stamps of current or new issue in the country to which they are destined ; stamp-impressed paper ; cheque forms ; banknotes, stock, share or bond certificates and similar documents of title : 4907 00 10  Postage, revenue and similar stamps 1 Free 4907 00 30  Banknotes - Other : Free Free 4907 00 91   Signed and numbered Free Free 4907 00 99   Other 2 Free 4908 Transfers (decalcomanias) : 4908 10 00  Transfers (decalcomanias), vitrifiable 2,1 Free 4908 90 00  Other 2,1 Free No L 395/246 Official Journal of the European Communities 31 . 12 . 87 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4909 00 00 Printed or illustrated postcards ; printed cards bearing personal greetings, mes ­ sages or announcements, whether or not illustrated, with or without envelopes or 2,6 Free 4910 00 00 Calendars of any kind, printed, including calendar blocks 2,3 Free 4911 Other printed matter, including printed pictures and photographs : l 4911 10  Trade advertising material, commercial catalogues and the like : \ 4911 10 10 Paper and paperboard of heading No 3704, developed for graphic reproduction . . 2,3 Free 4911 10 90  Other : 2,3 Free 491191   Pictures, designs and photographs : 4911 91 10 Sheets (not being trade advertising material), not folded, merely with illustra ­ tions or pictures not bearing a text or caption , for editions of books or periodicals which are published in different countries in one or more languages 0 ) Free Free 4911 91 50 Paper and paperboard of heading No 3704, developed for graphic reproduction .  Other : 2,3 Free 4911 91 91 - - - - Pictures and designs . . . 2,3 Free 4911 91 99 - - - Photographs . . . 2,3 Free 491199   Other : \ 4911 99 10 Paper and paperboard of heading No 3704, developed for graphic reproduction . 2,3 Free 4911 99 90 - - - Other . . . 2,3 Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/247 SECTION XI TEXTILES AND TEXTILE ARTICLES CHAPTER 50 SILK I 1 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5001 00 00 Silk-worm cocoons suitable for reeling . . . . . . . . . . . . . . . . . . . . . . . . 0,4 Free 5002 00 00 Raw silk (not thrown) 1,5 Free 5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock) : 500310 00 - Notcardedorcombed .................................... Free Free 50039000 - Other ............................................. Free Free 5004 00 Silk yarn (other than yarn spun from silk waste) not put up for retail sale : 5004 00 10 - Unbleached, scoured or bleached . . 1,9 Free 5004 00 90  Other 1,9 Free 5005 00 Yarn spun from silk waste, not put up for retail sale : 5005 00 10  Unbleached, scoured or bleached 0,8 Free 500500 90  Other 0,8 Free 5006 00 Silk yarn and yarn spun from silk waste, put up for retail sale ; silk-worm gut : 5006 00 10 - Silk yarn 2,4 Free 5006 00 90 - Yarn spun from noil or other silk waste ; silk worm gut 1,1 Free 5007 Woven fabrics of silk or of silk waste : 500710 00 - Fabricsofnoilsilk ...................................... 1,2 Free 5007 20 - Other fabrics, containing 85 % or more by weight of silk or of silk waste other than noil silk : \ 5007 20 10 Crepes Pongee, habutai, honan, shantung, corah and similar Far Eastern fabrics, wholly of silk (not mixed with noil or other silk waste or with other textile materials) : 2,7 Free 5007 20 21 Plain-woven, unbleached or not further processed than scoured Other : 2,1 Frep 5007 20 31 - - - - Plain-woven . . . . 3 Free 5007 20 39 Other Other : 3 Free 5007 20 41 Diaphanous fabrics (open weave) 2,8 Free 31 . 12 . 87No L 395/248 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other :     Unbleached, scoured or bleached     Dyed     Of yarns of different colours :      Of a width exceeding 57 cm but not exceeding 75 cm Other     Printed  Other fabrics :   Unbleached, scoured or bleached   Dyed   Of yarns of different colours   Printed 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 5007 90 10 5007 90 30 5007 90 50 5007 90 90 2,8 2,8 2,8 2,8 2,8 2,7 2,7 2,7 2,7 Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/249 CHAPTER 51 WOOL, FINE OR COARSE ANIMAL HAIR ; HORSEHAIR YARN AND WOVEN FABRIC I i Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5101 Wool, not carded or combed :  Greasy, including fleece-washed wool : 5101 11 00   Shorn wool Free Free 5101 19 00   Other  Degreased, not carbonised : Free Free 5101 21 00   Shorn wool Free Free 5101 29 00   Other Free Free 5101 30 00  Carbonised Free Free 5102 Fine or coarse animal hair, not carded or combed : 5102 10  Fine animal hair : 5102 10 10   Of Angora rabbit Free Free 5102 10 30   Of alpaca, llama or vicuna Free Free 5102 10 50   Of camel or yak, or of Angora, Tibetan, Kashmir or similar goats Free Free 5102 10 90   Of rabbit (other than Angora rabbit), hare, beaver, nutria or musk-rat Free Free 5102 20 00  Coarse animal hair ; Free Free 5103 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock : 5103 10  Noils of wool or of fine animal hair : | I 5103 10 10   Not carbonised Free Free 5103 10 90   Carbonised Free Free 5103 20  Other waste of wool or of fine animal hair : I 5103 20 10   Yarn waste   Other : Free Free 5103 20 91    Not carbonised Free Free 5103 20 99    Carbonised Free Free 5103 30 00  Waste of coarse animal hair Free Free 5104 00 00 Garnetted stock of wool or of fine or coarse animal hair Free Free 5105 Wool and fine or coarse animal hair, carded or combed (including combed wool in fragments) : 5105 10 00  Carded wool  Wool tops and other combed wool : 1 Free 5105 21 00   Combed wool in fragments 1 Free 31 . 12 . 87No L 395/250 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5105 29 00 5105 30  Fine animal hair, carded or combed : 1 Free 5105 30 10 5105 3090 5105 40 00 - - Carded . . . . - - Combed . . . - Coarse animal hair, carded or combed . . . . . . . . . . . . . . . . . . . . . . . . . . . 1 1 1 Free Free Free 5106 Yarn of carded wool, not put up for retail sale : - 5106 10 - Containing 85 % or more by weight of wool : \ 5106 10 10 -- Unbleached ........... .. ..... ..... ............. 1,5 Free 5106 10 90 5106 20  Containing less than 85 % by weight of wool : 1,5 Free   Containing 85 % or more by weight of wool and fine animal hair : 5106 2011 --- Unbleached ........... . .. . . ............. 1,5 Free 1A £ SA 1 ........... 1,5 Free 5106 *u 19 Other : 5106 20 91 - Unbleached ........... ... . . .. .......... 2,1 Free SA A ........... 2,1 Free 5106 ZU 77 5107 Yarn of combed wool, not put up for retail sale : 5107 10 - Containing 85 % or more by weight of wool : li 5107 10 10 -- Unbleached .......... . . . . . ............ 1,5 Free 5107 10 90 5107 20  Containing less than 85 % by weight of wool : 1,5 Free _  Containing 85 % or more by weight of wool and fine animal hair : 5107 20 10 - - Unbleached . . . . 2 Free 5107 20 30 Other : 2 Free Mixed solely or mainly with synthetic staple fibres : \ 5107 20 51 - - Unbleached . . . 1,1 Free 5107 20 59 - Other . . . . 1,1 Free    Otherwise mixed : 5107 20 91 - - - Unbleached . . . 1,1 Free 5107 20 99 - - Other . . . . 1,1 Free 5108 Yarn of fine animal hair (carded or combed), not put up for retail sale : 5108 10  Carded : * 5108 10 10 - - Unbleached . . . 1,2 Free 5108 10 90 5108 20  Combed : l &gt;2 Free 5108 20 10 5108 20 90 - - Unbleached . . . - - Other . . . 1,2 1,2 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/251 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5109 Yarn of wool or of fine animal hair, put up for retail sale : \ 5109 10  Containing 85 % or more by weight of wool or of fine animal hair : 5109 10 10   In balls , hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g . . . 1,5 Free 5109 10 90 Other 1,2 Free 5109 90  Other : l 5109 90 10   In balls, hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g . . . 1,1 Free 5109 90 90   Other u Free 5110 00 00 Yarn of coarse animal hair or of horsehair (including gimped horsehair yarn), whether or not put up for retail sale 1,4 Free 5111 Woven fabrics of carded wool or of carded fine animal hair :  Containing 85 % or more by weight of wool or of fine animal hair : 5111 1100   Of a weight not exceeding 300 g/m2 7,8 Free 5111 19   Other : 5111 19 10    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 7,8 Free 5111 19 90    Of a weight exceeding 450 g/m2 7,8 Free 511120 00  Other, mixed mainly or solely with man-made filaments 10,2 Free 5111 30  Other, mixed mainly or solely with man-made staple fibres : 5111 30 10   Of a weight not exceeding 300 g/m2 10,2 Free 5111 30 30   Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 10,2 Free 511130 90   Of a weight exceeding 450 g/m2 10,2 Free 511190  Other : I 51119010   Containing a total of more than 10 % by weight of textile materials of Chapter 50 .   Other : 2,8 Free 511190 91    Of a weight not exceeding 300 g/m2 10,2 Free 511190 93    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 10,2 Free 511190 99    Of a weight exceeding 450 g/m2 10,2 Free 5112 Woven fabrics of combed wool or of combed fine animal hair :  Containing 85 % or more by weight of wool or of fine animal hair : 5112 1100   Of a weight not exceeding 200 g/m2 . 7,8 Free 5112 19   Other : I 5112 19 10    Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 7,8 Free 5112 19 90    Of a weight exceeding 375 g/m2 7,8 Free 5112 20 00  Other, mixed mainly or solely with man-made filaments 2,8 Free 5112 30  Other, mixed mainly or solely with man-made staple fibres : 5112 3010   Of a weight not exceeding 200 g/m2 2,8 Free 5112 30 30   Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 2,8 Free No L 395/252 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5112 30 90 - - Of a weight exceeding 375 g/m2 2,8 Free 5112 90  Other : \ 5112 9010 Containing a total of more than 10 % by weight of textile materials of Chapter 50 . 2,8 Free \   Other : I 5112 90 91 - - Of a weight not exceeding 200 g/m2 10,2 Free 5112 90 93 Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 10,2 Free 5112 90 99 - - Of a weight exceeding 375 g/m2 . . 10,2 Free 5113 00 00 Woven fabrics of coarse animal hair or of horsehair . . . . . . . . . . . . . . . . 2,1 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/253 CHAPTER 52 COTTON Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5201 00 Cotton, not carded or combed : 5201 00 10  Rendered absorbent or bleached Free Free 5201 00 90  Other Free Free 5202 Cotton waste (including yarn waste and garnetted stock) : 5202 10 00  Yarn waste (including thread waste)  Other : Free Free 5202 91 00   Garnetted stock Free Free 5202 99 00   Other Free Free 5203 00 00 Cotton, carded or combed 0,5 Free 5204 Cotton sewing thread, whether or not put up for retail sale :  Not put up for retail sale : 52041100   Containing 85 % or more by weight of cotton 6 Free 5204 19 00   Other 6 Free 5204 20 00  Put up for retail sale 3,6 Free 5205 Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5205 11 00 Measuring 714,29 decitex or more (not exceeding 14 metric number) 6 Free 5205 12 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 me ­ tric number but not exceeding 43 metric number) 6 Free 5205 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 me ­ tric number but not exceeding 52 metric number) 6 Free 5205 14 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 6 Free 5205 15   Measuring less than 125 decitex (exceeding 80 metric number) : 5205 15 10 Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 1 20 metric number) 6 Free 5205 15 90    Measuring less than 83,33 decitex (exceeding 120 metric number)  Single yarn, of combed fibres : 4 Free 5205 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 6 Free 5205 22 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 me ­ tric number but not exceeding 43 metric number) 6 Free 5205 23 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 me ­ tric number but not exceeding 52 metric number) 6 Free 5205 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 6 Free 31 . 12 . 87 No L 395/254 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5205 25   Measuring less than 125 decitex (exceeding 80 metric number) : 5205 25 10    Measuring less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number) 6 Free 5205 25 30 _ _ _ Measuring less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number) 6 Free 5205 25 90 Measuring less than 83,33 decitex (exceeding 120 metric number)  Multiple (folded) or cabled yarn, of uncombed fibres : 4 Free 5205 31 00 Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number 6 Free 5205 32 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) . . 6 Free 5205 33 00   Measuring per single yarn less than 232,56 decitex but not less than^ 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) . 6 Free 5205 34 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) . . 6 Free 5205 35 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 35 10 _ _ _ Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single 6 Free 5205 35 90 _ _ _ Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number  Multiple (folded) or cabled yarn, of combed fibres : 6 Free 5205 41 00 - - Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number 6 Free 5205 42 00  Measuring per single yarn less than 714,29 decitex but not less than^ 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) . . 6 Free 5205 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) . . 6 Free 5205 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) . . 6 Free 5205 45 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 45 10 _ _ _ Measuring per single yarn less than 125 decitex but not less than 106,38 decitex(exceeding 80 metric number but not exceeding 94 metric number per single 6 Free 5205 45 30 Measuring per single yarn less than 106,38 decitex but not less than 83,33 de ­citex (exceeding 94 metric number but not exceeding 120 metric number per 6 Free 5205 45 90 _ _ _ Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number 6 Free §206 Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5206 11 00 Measuring 714,29 decitex or more (not exceeding 14 metric number) 6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/255 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5206 12 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 me ­ tric number but not exceeding 43 metric number) 6 Free 5206 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 me ­ tric number but not exceeding 52 metric number) 6 Free 5206 14 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 6 Free 5206 15   Measuring less than 125 decitex (exceeding 80 metric number) : 5206 15 10 Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 6 Free 5206 15 90    Measuring less than 83,33 decitex (exceeding 120 metric number)  Single yarn, of combed fibres : 4 Free 5206 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) 6 Free 5206 22 00   Measuring Jess than 714,29 decitex but not less than 232,56 decitex (exceeding 14 me ­ tric number but not exceeding 43 metric number) 6 Free 5206 23 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 me ­ tric number but not exceeding 52 metric number) 6 Free 5206 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) 6 Free 5206 25   Measuring less than 125 decitex (exceeding 80 metric number) : \ 5206 25 10    Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 6 Free 5206 25 90    Measuring less than 83,33 decitex (exceeding 120 metric number)  Multiple (folded) or cabled yarn, of uncombed fibres : 4 Free 5206 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 6 Free 5206 32 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) . . 6 Free 5206 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) . . 6 Free 5206 34 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) . . 6 Free 5206 35   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5206 35 10 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 6 Free 5206 35 90 Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn)  Multiple (folded) or cabled yarn, of combed fibres : 6 Free 5206 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 metric number per single yarn) 6 Free 5206 42 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) . . 6 Free 5206 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) . . 6 Free 31 . 12 . 87 No L 395/256 Official Journal of the European Communities !! Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5206 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) . . 6 Free 5206 45   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 1 5206 45 10 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex(exceeding 80 metric number but not exceeding 120 metric number per single 6 Free 5206 45 90 _ _ _ Measuring per single yarn less than 8333 decitex (exceeding 120 metric number 6 Free 5207 Cotton yarn (other than sewing thread) put up for retail sale : 5207 10 00 - Containing 85 % or more by weight of cotton . . . . . . . . . . . . . . . . . . . . . . . . 3,6 Free 5207 90 00 - Other ............................................. 3,6 Free 5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 :  Unbleached : 5208 11   Plain weave, weighing not more than 100 g/m2 : 5208 11 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 10 Free 5208 11 90 -- Other ......... ......... 10 Free 5208 12   Plain weave, weighing more than 100 g/m2 : _ _  Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 12 11 ---- Notexceedingll5cm ........ ......... 10 Free 5208 12 13 - - Exceeding 115 cm but not exceeding 145 cm . . . 10 Free 5208 12 15 Exceeding 145 cm but not exceeding 165 cm 10 Free 5208 12 19    Plain weave, weighing more than 130 g/m2 and of a width : 10 Free 5208 12 91 - - Not exceeding 115 cm . . . 10 Free 5208 12 93 - - - - Exceeding 115 cm but not exceeding 145 cm . . . 10 Free 5208 12 95 - - - - Exceeding 145 cm but not exceeding 165 cm . . . 10 Free 5208 12 99 - - - Exceeding 165 cm . . . 10 Free 5208 13 00 - - 3-thread or 4-thread twill, including cross twill . . . . . . . . . . . . . . . . . . . . . . 10 Free 5208 19 00  Bleached : 10 Free 5208 21   Plain weave, weighing not more than 100 g/m2 : 5208 21 10 fabrics for the manufacture of bandages, dressings and medical gauzes 10 Free 5208 21 90 - - - Other . . . 10 Free 5208 22   Plain weave, weighing more than 100 g/m2 : Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 22 11 - - - - Not exceeding 115 cm . . 10 Free 5208 22 13 - - - - Exceeding I15 cm but not exceeding 145 cm . . . 10 Free 5208 22 15 - - - Exceeding 145 cm but not exceeding 165 cm . . . 10 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/257 I I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5208 22 19     Exceeding 165 cm 10 Free \ Plain weave, weighing more than 130 g/m2 and of a width : I 5208 22 91     Not exceeding 115 cm 10 Free 5208 22 93 Exceeding 1 15 cm but not exceeding 145 cm 10 Free 5208 22 95     Exceeding 145 cm but not exceeding 165 cm 10 Free 5208 22 99     Exceeding 165 cm 10 Free 5208 23 00   3-thread or 4-thread twill, including cross twill 10 Free 5208 29 00   Other fabrics * 10 Free \  Dyed : 5208 31 00   Plain weave, weighing not more than 100 g/m2 10 Free 5208 32   Plain weave, weighing more than 100 g/m2 : I    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 1 5208 3211 Not exceeding 115 cm 10 Free 5208 32 13     Exceeding 115 cm but not exceeding 145 cm 10 Free 5208 32 15     Exceeding 145 cm but not exceeding 165 cm 10 Free 5208 32 19     Exoeeding 165 cm 10 Free \    Plain weave, weighing more than 130 g/m2 and of a width : \ 5208 32 91     Not exceeding 115 cm 10 Free 5208 32 93     Exceeding 115 cm but not exceeding 145 cm 10 Free 5208 32 95     Exceeding 145 cm but not exceeding 165 cm 10 Free 5208 32 99     Exceeding 165 cm 10 Free 5208 33 00   3-thread or 4-thread twill, including cross twill 10 Free 5208 39 00   Other fabrics 10 Free Il  Of yarns of different colours : \ 5208 4100   Plain weave, weighing not more than 100 g/m2 10 Free 5208 42 00   Plain weave, weighing more than 100 g/m2 10 Free 5208 43 00   3-thread or 4-thread twill, including cross twill 10 Free 5208 49 00   Other fabrics 10 Free  Printed : \ 5208 51 00   Plain weave, weighing not more than 100 g/m2 10 Free 5208 52   Plain weave, weighing more than 100 g/m2 : \ 5208 52 10    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 10 Free 5208 52 90    Plain weave, weighing more than 130 g/m2 10 Free 5208 53 00   3-thread or 4-thread twill, including cross twill 10 Free 5208 59 00   Other fabrics 10 Free Official Journal of the European Communities 31 . 12 . 87No L 395/258 \ \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 :  Unbleached : 5209 1100 -- Plainweave ......................................... 10 Free 5209 12 00 - - 3-thread or 4-thread twill, including cross twill . . . . . . . . . . . . . . . . . . . . . . 10 Free 5209 19 00  Bleached : 10 Free 5209 21 00 -- Plainweave ......................................... 10 Free 5209 22 00 - - 3-thread or 4-thread twill, including cross twill . . . . . . . . . . . . . . . . . . . . . . 10 Free 5209 29 00  Dyed : 10 Free 5209 31 00 -- Plainweave ......................................... 10 Free 5209 32 00 - - 3-thread or 4-thread twill , including cross twill . . . . . . . . . . . . . . . . . . . . . . 10 Free 5209 39 00  Of yarns of different colours : 10 Free 5209 41 00 -- Plainweave ......................................... 10 Free 5209 42 00 - Ã   ¬HIRI ........................................... 10 Free 5209 43 00 Other fabrics of 3-thread or 4-thread twill, including cross twill 10 Free 5209 49   Other fabrics : 5209 49 10 Jacquard fabrics of a width of more than 1 15 cm but less than 140 cm 10 Free 5209 49 90  Printed : 10 Free 5209 51 00 -- Plainweave ......................................... 10 Free 5209 52 00 - 3-thread or 4-thread twill, including cross twill . . . . . . . . . . . . . . . . . . . . . . 10 Free 5209 59 00 - Otherfabrics ........................................ 10 Free 5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 :  Unbleached : 521011   Plain weave : \ 5210 11 10 - - - Of a width not exceeding 165 cm . . . . . . . . . . . . . . . . . . . 10 Free 5210 11 90 - Of a width exceeding 165 cm . . . . . . . . . . . . . . . . . . . . 10 Free 5210 12 00 - 3-thread or 4-thread twill, including cross twill . . . . . . . . . . . . . . . . . . . . . . 10 Free 5210 19 00  Bleached : 10 Free 5210 21   Plain weave : 5210 21 10 - - - Of a width not exceeding 165 cm . . . . . . . . . . . . . . . . . 10 Free 5210 21 90 --- Ofawidthexceedingl65cm .......... ......... 10 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/259 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5210 22 00   3-thread or 4-thread twill, including cross twill : 10 Free 5210 29 00   Other fabrics  Dyed : 10 Free 5210 31   Plain weave : \ 5210 31 10    Of a width not exceeding 165 cm 10 Free 5210 31 90    Of a width exceeding 165 cm 10 Free 5210 32 00   3-thread or 4-thread twill, including cross twill 10 Free 5210 39 00   Other fabrics  Of yarns Of different colours : 10 Free 5210 4100   Plain weave 10 Free 5210 42 00 3-thread or 4-thread twill, including cross twill 10 Free 5210 49 00   Other fabrics  Printed : 10 Free 5210 5100   Plain weave 10 Free 5210 52 00   3-thread or 4-thread twill, including cross twill 10 Free 5210 59 00   Other fabrics 10 Free 5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 :  Unbleached : 5211 1100   Plain weave 10 Free 5211 12 00   3-thread or 4-thread twill, including cross twill 10 Free 5211 19 00   Other fabrics  Bleached : 10 Free 5211 21 00   Plain weave 10 Free 521122 00   3-thread or 4-thread twill , including cross twill 10 Free 521129 00   Other fabrics  Dyed : 10 Free 5211 31 00   Plain weave 10 Free 521132 00   3-thread or 4-thread twill, including cross twill 10 Free 521139 00   Other fabrics  Of yarns of different colours : 10 Free 52114100   Plain weave 10 Free 521142 00   Denim 10 Free 521143 00   Other fabrics of 3-thread or 4-thread twill , including cross twill 10 Free No L 395/260 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5211 49 Other fabrics : \\    Jacquard fabrics : 52114911 ---- Mattress tickings .......... ......... 10 Free 5211 49 19 ---- Other .......... .......... 10 Free 521149 90 --- Other ......... ......... 10 Free \\  Printed : \ 5211 51 00 -- Plain weave ......................................... 10 Free 5211 52 00 - - 3-thread or 4-thread twill, including cross twill . . . . . . . . . . . . . . . . . . . . . . 10 Free 521159 00 - - Other fabrics ........................................ 10 Free 5212 Other woven fabrics of cotton : l  Weighing not more than 200 g/m2 : 5212 11   Unbleached : 5212 11 10 - - - Mixed mainly or solely with flax . . . . . . . . . . . . . . . . . . . . . . . 10 Free 5212 11 90 --- Otherwise mixed .......... .. ........... 10 Free 5212 12 Bleached : 5212 12 10 - - Mixed mainly or solely with flax . . . . . . . . . . . . . . . . . . . . . 10 Free 5212 12 90 --- Otherwise mixed ........... .......... 10 Free 5212 13 Dyed : || 5212 13 10 - - - Mixed mainly or solely with flax . . . . . . . . . . . . . . . . . . . . 10 Free 5212 13 90 - Otherwise mixed .......... .......... 10 Free 5212 14 Of yarns of different colours : \\ 5212 14 10 - - - Mixed mainly or solely with flax . . . . . . . . . . . . . . . . . . . . 10 . Free 5212 14 90 - - - Otherwise mixed . . . . . . . . . 10 Free 5212 15   Printed : li 5212 15 10 - - - Mixed mainly or solely with flax . . . 10 Free 5212 15 90 - - - Otherwise mixed . . . 10 Free I  Weighing more than 200 g/m2 : \\ 5212 21 Unbleached : \ 5212 21 10 - Mixed mainly or solely with flax . . . 10 Free 5212 21 90 - - - Otherwise mixed . . . 10 Free 5212 22 Bleached : 5212 22 10 - - Mixed mainly or solely with flax . . . 10 Free 5212 22 90 - - - Otherwise mixed . . . 10 Free 5212 23   Dyed : li 5212 23 10 - - - Mixed mainly or solely with flax . . . 10 Free 5212 23 90 - Otherwise mixed . . . 10 Free 5212 24   Of yarns of different colours : l 5212 24 10 - - - Mixed mainly or solely with flax . . . 10 Free 5212 24 90 - - - Otherwise mixed . . . 10 Free 5212 25   Printed : II 5212 25 10 - - - Mixed mainly or solely with flax . . . 10 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/26 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5212 25 90    Otherwise mixed 10 Free 31 . 12 . 87 No L 395/262 Official Journal of the European Communities CHAPTER 53 OTHER VEGETABLE TEXTILE FIBRES ; PAPER YARN AND WOVEN FABRICS OF PAPER YARN \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5301 Flax, raw or processed but not spun ; flax tow and waste (including yarn waste and garnetted stock) : 5301 10 00 - Flax, broken, scutched, hackled or otherwise processed, but not spun : Free Free 5301 21 00 - - Brokenorscutched .................................... Free Free 5301 29 00 -- Other ............................................ Free Free 5301 30  Flax tow and waste : 5301 30 10 -- TOW .......... ......... Free Free 5301 30 90 - - Flax waste . . . Free Free 5302 True hemp (Cannabis sativa L.), raw or processed but not spun ; tow and waste of true hemp (including yarn waste and garnetted stock) : 5302 10 00 - Truehemp,raworretted ................................... Free Free 5302 90 00 - Other ............................................. Free Free 5303 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun ; tow and waste of these fibres (including yarn waste and garnetted stock) : 5303 10 00 - Jute and other textile bast fibres, raw or retted . . . . . . . . . . . . . . . . . . . . . . . Free Free 5303 90 00 - Other ............................................. Free Free 5304 Sisal and other textile fibres of the genus Agave, raw or processed but not spun ; tow and waste of these fibres (including yarn waste and garnetted stock) : 5304 10 00 - Sisal and other textile fibres of the genus Agave, raw . . . . . . . . . . . . . . . . . . . . Free Free 5304 90 00 - Other ............................................. Free Free 5305 Coconut, abaca (Manila hemp or Musa textilis Nee), ramie and other vegetable textile fibres, not elsewhere specified or included, raw or processed but not spun ; tow, noils and waste of these fibres (including yarn waste and garnetted stock) :  Of coconut (coir) : 5305 11 00 -- RW ............................................. Free Free 5305 19 00  Of abaca : Free Free 5305 21 00 i Free Free 31 . 12 . 87 No L 395/263Official Journal of the European Communities CN code Description 1 2   Other  Other :   Raw .   Other 5305 29 00 5305 91 00 5305 9900 5306 5306 10 5306 10 11 5306 10 19 Flax yarn :  Single :   Not put up for retail sale : Measuring 833,3 decitex or more (not exceeding 12 metric number) :     Unbleached Other    Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number) : Unbleached Other . .    Measuring less than 277,8 decitex (exceeding 36 metric number)   Put up for retail sale  Multiple (folded) or cabled :   Not put up for retail sale :    Unbleached    Other   Put up for retail sale Yarn of jute or of other textile bast fibres of heading No 5303 :  Single : Measuring 1 000 decitex or less ( 10 metric number or more)   Measuring more than 1 000 decitex (less than 10 metric number)  Multiple (folded) or cabled 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 5306 2011 5306 20 19 5306 20 90 Basic duties Spain (%) Portugal (%) 3 4 Free Free Free Free Free Free 1,8 Free 1,8 Free 1,8 Free 1,8 Free 1,5 Free 2,2 Free 1,9 Free 1,9 Free 2,2 Free 2,1 Free 2,1 Free 2,1 Free Free Free 1,2 Free 1,9 Free 2,1 Free 1,8 Free 1,8 Free 1,5 Free 1,5 Free 5307 5307 10 5307 10 10 5307 10 90 5307 20 00 5308 5308 10 00 5308 20 5308 20 10 5308 20 90 5308 30 00 5308 90 5308 9011 5308 90 13 5308 90 19 5308 90 90 Yarn of other vegetable textile fibres ; paper yarn :  Coir yarn  True hemp yarn : Not put up for retail sale Put up for retail sale  Paper yarn  Other :   Ramie yarn :    Measuring 833,3 decitex or more (not exceeding 12 metric number)    Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number)    Measuring less than 277,8 decitex (exceeding 36 metric number)   Other 31 . 12 . 87No L 395/264 Official Journal of the European Communities ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5309 Woven fabrics of flax :  Containing 85 % or more by weight of flax : 530911   Unbleached or bleached : Unbleached, of a weight : 5309 11 11 - - - - Not exceeding 400 g/m2 5,6 Free 5309 11 19 - - - - Exceeding 400 g/m2 5,6 Free 53091190 --- Bleached ......... ........... 5,6 Free 5309 19   Other : 5309 19 10    Dyed or of yarns of different colours 5,6 Free 5309 19 90 --- Printed .......... . .......... 5,6 Free li - Containing less than 85 % by weight of flax : 5309 21 Unbleached or bleached : \ 5309 21 10 --- Unbleached ........... ......... 5,6 Free 5309 21 90 --- Bleached .......... ......... 5,6 Free 5309 29 Other : \ 5309 29 10 Dyed or of yarns of different colours 5,6 Free 5309 29 90 - - - Printed . . . 5,6 Free 5310 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : 5310 10  Unbleached : 5310 10 10 - Of a width not exceeding 150 cm . . 3 Free 5310 10 90 - - Of a width exceeding 150 cm . . . 3,7 Free 5310 90 00 5311 00 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn : 3 Free 5311 00 10 5311 00 90 - Of ramie . . . - Other . . . 5,6 2,3 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/265 CHAPTER 54 MAN-MADE FILAMENTS \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5401 Sewing thread of man-made filaments, whether or not put up for retail sale : l 5401 10  Of synthetic filaments :   Not put up for retail sale : 5401 10 11    Core yarn 3,6 Free 5401 10 19 Other 3,6 Free 5401 10 90   Put up for retail sale 2,4 Free 5401 20  Of artificial filaments : 5401 20 10   Not put up for retail sale 3,8 Free 5401 20 90 Put up for retail sale 2,3 Free 5402 Synthetic filament yarn (other than sewing thread), not put up for retail sale, including synthetic monofilament of less than 67 decitex : 5402 10 - High tenacity yarn of nylon or other polyamides : \ 5402 10 10 Of aramids 3,6 Free 5402 10 90 Other 3,6 Free 5402 20 00  Textured yarn : 3,6 Free 5402 31   Of nylon or other polyamides, measuring per single yarn not more than 50 tex : 5402 31 10 Measuring, per single yarn, not more than 5 tex 3,6 Free 5402 31 30 Measuring, per single yarn, more than 5 tex but not more than 33 tex 3,6 Free 5402 31 90 Measuring, per single yarn, more than 33 tex but not more than 50 tex 3,6 Free 5402 32 00 Of nylon or other polyamides, measuring per single yarn more than 50 tex 3,6 Free 5402 33   Of polyesters : \ 5402 33 10    Measuring, per single yarn , not more than 14 tex 3,6 Free 5402 33 90    Measuring, per single yarn , more than 14 tex 3,6 Free 5402 39   Other : \I 5402 39 10 Of polypropylene 3,6 Free 5402 39 90  Other yarn, single, untwisted or with a twist not exceeding 50 turns per metre : 3,6 Free 5402 41   Of nylon or other polyamides : \ 5402 41 10    Measuring, per single yarn, not more than 7 tex 3,6 Free 5402 41 30    Measuring, per single yarn, more than 7 tex but not more than 33 tex 3,6 Free 5402 41 90    Measuring, per single yarn, more than 33 tex . 3,6 Free 5402 42 00 - Of polyesters, partially oriented . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,6 Free No L 395/266 Official Journal of the European Communities 31 . 12 . 87 Il Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5402 43 Of polyesters, other : 5402 43 10    Measuring, per single yarn, not more than 14 tex 3,6 Free 5402 43 90    Measuring, per single yarn, more than 14 tex 3,6 Free 5402 49 Other : 5402 49 10  Elastomeric  Other : 3,6 Free 5402 49 91 Of polypropylene 3,6 Free 5402 49 99     Other  Other yarn, single, with a twist exceeding 50 turns per metre : 3,6 Free 5402 51   Of nylon or other polyamides : 5402 51 10  Measuring, per single yarn , not more than 7 tex 3,6 Free 5402 51 30  Measuring, per single yarn, more than 7 tex but not more than 33 tex 3,6 Free 5402 51 90  Measuring, per single yarn, more than 33 tex 3,6 Free 5402 52   Of polyesters : \ 5402 52 10 Measuring, per single yarn , not more than 14 tex 3,6 Free 5402 52 90    Measuring, per single yarn, more than 14 tex 3,6 Free 5402 59   Other : \ 5402 59 10 Of polypropylene 3,6 Free 5402 59 90    Other  Other yarn, multiple (folded) or cabled : 3,6 Free 5402 61 Of nylon or other polyamides : 5402 61 10    Measuring, per single yarn , not more than 7 tex 3,6 Free 5402 61 30    Measuring, per single yarn , more than 7 tex but not more than 33 tex 3,6 Free 5402 61 90  Measuring, per single yarn, more than 33 tex 3,6 Free 5402 62   Of polyesters : I 5402 62 10  Measuring, per single yarn, not more than 14 tex 3,6 Free 5402 62 90   Measuring, per single yarn, more than 14 tex 3,6 Free 5402 69   Other : 5402 69 10  Of polypropylene 3,6 Free 5402 69 90 Other 3,6 Free 5403 Artificial filament yarn (other than sewing thread), not put up for retail sale, including artificial monofilament of less than 67 decitex : 5403 10 00  High tenacity yarn of viscose rayon 3,8 Free 5403 20  Textured yarn : ll 5403 20 10   Of cellulose acetate 3,8 Free 5403 20 90 Other  Other yarn, single : 3,8 Free 5403 31 00   Of viscose rayon, untwisted or with a twist not exceeding 120 turns per metre 3,8 Free 5403 32 00   Of viscose rayon, with a twist exceeding 120 turns per metre 3,8 Free Official Journal of the European Communities No L 395/26731 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5403 33   Of cellulose acetate : 5403 33 10    Single, untwisted or with a twist not exceeding 250 turns per metre 3,8 Free 5403 33 90    Other 3,8 Free 5403 39 00  Other yarn, multiple (folded) or cabled : 3,8 Free 5403 41 00 -- Ofviscoserayon ...................................... 0,8 Free 5403 42 00 -- Ofcelluloseacetate .................................... 0,8 Free 5403 49 00 -- Other ............................................ 0,8 Free 5404 Synthetic monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm ; strip and the like (for example, artificial straw) of synthetic textile materials of an apparent width not exceeding 5 mm : 5404 10  Monofilament : 5404 10 10   Elastomeric 2,3 Free 5404 10 90 -- Other .......... ......... 2,3 Free 5404 90  Other :   Of polypropylene : 5404 90 11    Decorative strip of the kind used for packaging 2,5 Free 5404 90 19    Other 2,5 Free 5404 90 90 Other 2,5 Free 5405 00 00 Artificial monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm ; strip and the like (for example, artificial straw) of artificial textile materials of an apparent width not exceeding 5 mm 1,4 Free 5406 Man-made filament yarn (other than sewing thread), put up for retail sale : 5406 10 00 - Syntheticfilamentyarn .................................... 2,4 Free 5406 20 00 - Artificialfilamentyarn .................................... 2,3 Free 5407 Woven fabrics of synthetic filament yarn, including woven fabrics obtained from materials of heading No 5404 : 5407 10 00  Woven fabrics obtained from high tenacity yarn of nylon or other polyamides, or of 4,4 Free 5407 20  Woven fabrics obtained from strip or the like :   Of polyethylene or polypropylene, of a width of : 5407 20 11 Less than 3 m 4,4 Free 5407 20 19    3 m or more 4,4 Free 5407 20 90 Other 4,4 Free 5407 30 00  Other woven fabrics, containing 85 % or more by weight of filaments of nylon or other polyamides : 4,4 Free 5407 41 00 -- Unbleachedorbleached .................................. 4,4 Free 5407 42   Dyed : 5407 42 10    Of a width not exceeding 57 cm 4,4 Free 31 . 12 . 87No L 395/268 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 5407 42 90 5407 43 00 5407 44 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 5407 53 10 5407 53 90 5407 54 00 5407 60 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00    Of a width exceeding 57 cm   Of yarns of different colours   Printed :    Of a width not exceeding 57 cm    Of a width exceeding 57 cm  Other woven fabrics, containing 85 % or more by weight of textured polyester filaments :   Unbleached or bleached   Dyed   Of yarns of different colours :    Of a width exceeding 57 cm but not exceeding 75 cm Other Printed  Other woven fabrics, containing 85 % or more by weight of non-textured polyester filaments :   Unbleached or bleached   Dyed Of yarns of different colours :  Of a width exceeding 57 cm but not exceeding 75 cm Other   Printed  Other woven fabrics, containing 85 % or more by weight of synthetic filaments :   Unbleached or bleached   Dyed   Of yarns of different colours :    Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2    Other :     Of a width exceeding 57 cm but not exceeding 75 cm Other   Printed  Other woven fabrics, containing less than 85 % by weight of synthetic filaments, mixed mainly or solely with cotton :   Unbleached or bleached   Dyed   Of yarns of different colours :    Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2    Other   Printed  Other woven fabrics :   Unbleached or bleached .'   Dyed 4,4 4,4 4,4 4,4 4,4 4,4 4,4 31 . 12 . 87 Official Journal of the European Communities No L 395/269 Basic duties CN code Description Spain (%) Portugal (%) 2 31 4 4,4 4,4 4,4 Free Free Free Free Free 5407 93 5407 93 10 5407 93 90 5407 94 00 5408 5408 10 00 5408 21 00 5408 22 5408 22 10 5408 22 90 5408 23 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00   Of yarns of different colours :  Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2    Other   Printed Woven fabrics of artificial filament yarn, including woven fabrics obtained from materials of heading No 5405 :  Woven fabrics obtained from high tenacity yarn, of viscose rayon  Other woven fabrics, containing 85 % or more by weight of artificial filament or strip or the like : Unbleached or bleached Dyed :  Of a width exceeding 135 cm but not exceeding 155 cm, plain weave, twill weave, cross twill weave or satin weave Other   Of yarns of different colours :    Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 Other   Printed  Other woven fabrics :   Unbleached or bleached   Dyed   Of yarns of different colours   Printed Free Free 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 Free Free Free Free Free Free Free No L 395/270 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 55 MAN-MADE STAPLE FIBRES Basic duties CN code Description Spain Portugal (%)(% 1 2 3 4 Free Free Free Free Free Free 3 3 3 3 3 3 3 3 3 3 3 3 3 3 4,8 4,8 5501 5501 10 00 5501 20 00 5501 30 00 5501 90 00 5502 00 5502 00 10 5502 00 90 5503 5503 10 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 5503 90 10 5503 90 90 5504 5504 10 00 5504 90 00 5505 5505 10 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 5505 20 00 Synthetic filament tow :  Of nylon or other polyandries  Of polyesters  Acrylic or modacrylic  Other Artificial filament tow :  Of viscose rayon  Other Synthetic staple fibres, not carded, combed or otherwise processed for spinning :  Of nylon or other polyamides :   Of aramids :    High tenacity    Other   Other  Of polyesters . . . .  Acrylic or modacrylic  Of polypropylene  Other : Chlorofibres   Other Artificial staple fibres, not carded, combed or otherwise processed for spinning :  Of viscose  Other Waste (including noils, yarn waste and garnetted stock) of man-made fibres :  Of synthetic fibres :   Of nylon or other polyamides   Of polyesters   Acrylic or modacrylic   Of polypropylene   Other  Of artificial fibres Free Free Free Free Free Free Free Free Free Free 2,8 2,8 2,8 2,8 2,8 3,2 Free Free Free Free Free Free No L 395/27131 . 12 . 87 Official Journal of the European Communities \\\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5506 Synthetic staple fibres, carded, combed or otherwise processed for spinning : I 5506 10 00  Of nylon or other polyamides 3,2 Free 5506 20 00  Of polyesters 3,2 Free 5506 30 00  Acrylic or modacrylic 3,2 Free 5506 90  Other : ll 5506 90 10   Chlorofibres Other : 3,2 Free 5506 90 91    Of polypropylene 3,2 Free 5506 90 99    Other 3,2 Free 5507 00 00 Artificial staple fibres, carded, combed or otherwise processed for spinning .... 4 Free 5508 Sewing thread of man-made staple fibres, whether or not put up for retail sale : II 5508 10  Of synthetic staple fibres : Not put up for retail sale : 5508 10 11  Of polyesters 9 Free 5508 10 19 Other 9 Free 5508 10 90   Put up for retail sale 3,6 Free 5508 20  Of artificial staple fibres : I 5508 20 10   Not put up for retail sale 9 Free 5508 20 90   Put up for retail sale 3,6 Free 5509 Yarn (other than sewing thread) of synthetic staple fibres, not put up for retail sale :  Containing 85 % or more by weight of staple fibres .of nylon or other polyamides : \ 5509 1100   Single yarn 9 Free 5509 12 00   Multiple (folded) or cabled yarn  Contaihing 85 % or more by weight of polyester staple fibres : 9 Free 5509 21   Single yam : I 5509 21 10    Unbleached or bleached 9 Free 5509 21 90    Other , 9 Free 5509 22 Multiple (folded) or cabled yarn : l 5509 22 10    Unbleached or bleached 9 Free 5509 22 90 Other  Containing 85 % or more by weight of acrylic or modacrylic staple fibres : 9 Free 5509 31   Single yarn : \ 5509 31 10   Unbleached or bleached 9 Free 5509 31 90    Other 9 Free 5509 32   Multiple (folded) or cabled yarn : \ 5509 32 10    Unbleached or bleached 9 Free 31 . 12 . 87No L 395/272 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal ' (%) 1 2 3 4 5509 32 90  Other yarn, containing 85 % or more by weight of synthetic staple fibres : 9 Free 5509 41   Single yarn : 5509 41 10    Unbleached or bleached 9 Free 5509 41 90 Other 9 Free 5509 42 Multiple (folded) or cabled yarn : 5509 42 10  Unbleached or bleached 9 Free 5509 42 90  Other yarn, of polyester staple fibres : 9 Free 5509 51 00   Mixed mainly or solely with artificial staple fibres 9 Free 5509 52   Mixed mainly or solely with wool or fine animal hair : 5509 52 10 Unbleached or bleached 9 Free 5509 52 90    Other 9 Free 5509 53 00 - - Mixed mainly or solely with cotton . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9 Free 5509 59 00  Other yarn, of acrylic or modacrylic staple fibres : 9 Free 5509 61   Mixed mainly or solely with wool or fine animal hair : Il\ 5509 61 10 Unbleached or bleached 9 Free 5509 61 90 Other 9 Free 5509 62 00 - - Mixed mainly or solely with cotton . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9 Free 5509 69 00  Other yarn : 9 Free 5509 91   Mixed mainly or solely with wool or fine animal hair : 5509 91 10  Unbleached or bleached 9 Free 5509 91 90 Other 9 Free 5509 92 00 - - Mixed mainly or solely with cotton . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9 Free 5509 99 00 -- Other ............................................ 9 Free 5510 Yarn (other than sewing thread) of artificial staple fibres, not put up for retail sale :  Containing 85 % or more by weight of artificial staple fibres : 5510 11 00 -- Singleyarn ......................................... 9 Free 5510 12 00 Multiple (folded) or cabled yarn 9 Free 5510 20 00  Other yarn, mixed mainly or solely with wool or fine animal hair 9 Free 5510 30 00  Other yarn, mixed mainly or solely with cotton 9 Free 5510 90 00 - Otheryarn ........................................... 9 Free 5511 Yarn (other than sewing thread) of man-made staple fibres, put up for retail sale : 5511 10 00  Of synthetic staple fibres, containing 85 % or more by weight of such fibres . 3,6 Free 551120 00  Of synthetic staple fibres, containing less than 85 % by weight of such fibres 3,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/273 \\\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 551130 00 - Ofartificialstaplefibres ................................... 3,6 Free 5512 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres :  Containing 85 % or more by weight of polyester staple fibres : 5512 11 00 -- Unbleachedorbleached .................................. 4,4 Free 5512 19   Other : 5512 19 10 --- Printed .......... .......... 4,4 Free 5512 19 90 Other  Containing 85 % or more by weight of acrylic or modacrylic staple fibres : 4,4 Free 5512 21 00 -- Unbleachedorbleached .................................. 4,4 Free 5512 29   Other : I 5512 29 10 Printed 4,4 Free 5512 29 90  Other : 4,4 Free 5512 91 00 -- Unbleachedorbleached .................................. 4,4 Free 5512 99 Other : 5512 99 10 --- Printed .......... .......... 4,4 Free 5512 99 90 --- Other ......... .......... 4,4 Free 5513 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight not exceeding 170 g/m2 :  Unbleached or bleached : 5513 11 Of polyester staple fibres, plain weave : 5513 11 10  Of a width of 135 cm or less 4,4 Free 5513 11 30  Of a width of more than 135 cm but not more than 165 cm 4,4 Free 5513 11 90  Of a width of more than 165 cm 4,4 Free 5513 12 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 4,4 Free 5513 13 00 - - Other woven fabrics of polyester staple fibres . . . . . . . . . . . . . . . . . . . . . . 4,4 Free 5513 19 00  Dyed : 4,4 Free 5513 21 Of polyester staple fibres, plain weave : \ 5513 21 10 Of a width of 135 cm or less 4,4 Free 5513 21 30  Of a width of more than 135 cm but not more than 165 cm \ . . . 4,4 Free 5513 21 90    Of a width of more than 165 cm 4,4 Free 5513 22 00 3-thread or 4-thread twill , including cross twill , of polyester staple fibres 4,4 Free 5513 23 00   Other woven fabrics of polyester staple fibres 4,4 Free 5513 29 00  Of yarns of different colours : 4,4 Free 5513 31 00 - Of polyester staple fibres, plain weave . . . . . . . . . . . . . . . . . . . . . . . . . . 4,4 Free 31 . 12 . 87No L 395/274 Official Journal of the European Communities I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5513 32 00   3-thread or 4-thread twill , including cross twill, of polyester staple fibres ....... 4,4 Free 5513 33 00   Other woven fabrics of polyester staple fibres . . 4,4 Free 5513 39 00  Printed : 4,4 Free 5513 41 00   Of polyester staple fibres, plain weave 4,4 Free 5513 42 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 4,4 Free 5513 43 00   Other woven fabrics of polyester staple fibres 4,4 Free 5513 49 00   Other woven fabrics 4,4 Free 5514 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight exceeding 170 g/m2 :  Unbleached or bleached : 5514 11 00   Of polyester staple fibres, plain weave 4,4 Free 5514 12 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 4,4 Free 5514 13 00   Other woven fabrics of polyester staple fibres 4,4 Free 5514 19 00  Dyed : 4,4 Free 5514 21 00   Of polyester staple fibres, plain weave 4,4 Free 5514 22 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 4,4 Free 5514 23 00   Other woven fabrics of polyester staple fibres 4,4 Free 5514 29 00   Other woven fabrics  Of yarns of different colours : 4,4 Free 5514 31 00   Of polyester staple fibres, plain weave 4,4 Free 5514 32 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 4,4 Free 5514 33 00   Other woven fabrics of polyester staple fibres 4,4 Free 5514 39 00  Printed : 4,4 Free 5514 41 00 Of polyester staple fibres, plain weave 4,4 Free 5514 42 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 4,4 Free 5514 43 00   Other woven fabrics of polyester staple fibres 4,4 Free 5514 49 00 -- Otherwovenfabrics .................................... 4,4 Free 5515 Other woven fabrics of synthetic staple fibres :  Of polyester staple fibres : I 5515 11   Mixed mainly or solely with viscose rayon staple fibres : \ 5515 11 10    Unbleached or bleached 4,4 Free 5515 11 30 - - Printed . . 4,4 Free 5515 1190    Other 4,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/275 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5515 12   Mixed mainly or solely with man-made filaments : 5515 12 10    Unbleached or bleached . . . 4,4 Free 5515 12 30    Printed 4,4 Free 5515 12 90 5515 13   Mixed mainly or solely with wool or fine animal hair :    Mixed mainly or solely with carded wool or fine animal hair (woollen) : 4,4 Free 5515 13 11 5515 13 19     Unbleached or bleached Other    Mixed mainly or solely with combed wool or fine animal hair (worsted) : 4,4 4,4 Free Free 5515 13 91 5515 13 99 5515 19     Unbleached or bleached     Other   Other : 4,4 4,4 Free Free 5515 19 10 5515 19 30 5515 19 90    Unbleached or bleached    Printed  Of acrylic or modacrylic staple fibres : 4,4 4,4 4,4 Free Free Free 5515 21 5515 21 10 5515 21 30 5515 21 90 5515 22   Mixed mainly or solely ^with man-made filaments :    Unbleached or bleached    Printed    Other   Mixed mainly or solely with wool or fine animal hair :    Mixed mainly or solely with carded wool or fine animal hair (woollen) : 4,4 4,4 4,4 Free Free Free 5515 22 11 5515 22 19 _ _ _ _ Unbleached or bleached     Other    Mixed mainly or solely with combed wool or fine animal hair (worsted) : 4,4 4,4 Free Free 5515 22 91 5515 22 99 5515 29     Unbleached or bleached   Other : 4,4 4,4 Free Free 5515 29 10 5515 29 30    Unbleached or bleached 4,4 4,4 Free Free 5515 29 90  Other woven fabrics : 4,4 Free 5515 91   Mixed mainly or solely with man-made filaments : 5515 91 10 5515 91 30 5515 91 90  Unbleached or bleached Other 4,4 4,4 4,4 Free Free Free No L 395/276 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal %) %) 2 3 41 4,4 4,4 4,4 4,4 4,4 4,4 4,4 Free Free Free Free Free Free Free 5515 92 5515 9211 5515 92 19 5515 92 91 5515 92 99 5515 99 5515 99 10 5515 99 30 5515 99 90 5516 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00   Mixed mainly or solely with wool or fine animal hair :    Mixed mainly or solely with carded wool or fine animal hair (woollen) :   Unbleached or bleached Other    Mixed mainly or solely with combed wool or fine animal hair (worsted) :     Unbleached or bleached Other   Other :    Unbleached or bleached    Printed Other Woven fabrics of artificial staple fibres :  Containing 85 % or more by weight of artificial staple fibres : Unbleached or bleached   Dyed Of yarns of different colours   Printed  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with man-made filaments :   Unbleached or bleached   Dyed Of yarns of different colours : Jacquard fabrics of a width of 140 cm or more (mattress tickings)    Other   Printed  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with wool or fine animal hair :   Unbleached or bleached   Dyed   Of yarns of different colours   Printed  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with cotton :   Unbleached or bleached   Dyed ¢ ¢   Of yarns of different colours   Printed  Other :   Unbleached or bleached   Dyed   Of yarns of different colours 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free No L 395/27731 . 12 . 87 Official Journal of the European Communities II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5516 94 00   Printed 4,4 Free 31 . 12 . 87No L 395/278 Official Journal of the European Communities CHAPTER 56 WADDING, FELT AND NONWOVENS ; SPECIAL YARNS ; TWINE, CORDAGE, ROPES AND CABLES AND ARTICLES THEREOF \ Basic duties CN : code Description Spain (%) Portugal (%) 1 2 3 4 5601 Wadding of textile materials and articles thereof ; textile fibres, not exceeding 5mm in length (flock), textile dust and mill neps : 5601 10 - Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding : l 5601 10 10 -- Ofman-madefibres .......... ......... 2,1 Free 5601 10 90  Wadding ; other articles of wadding : 1,5 Free 560121   Of cotton : \ 5601 21 10 --- Absorbent .......... .......... 1,5 Free 5601 21 90 - - Other ......... ........ 1,5 Free 5601 22 Of man-made fibres : 5601 22 10    Rolls of a diameter not exceeding 8 mm Other : 1,5 Free 5601 22 91 --- Ofsyntheticfibres ......... ......... 2,1 Free 5601 22 99 --- Ofartificialfibres ......... ......... 2,1 Free 5601 29 00 -- Other ............................................ 1,5 Free 5601 30 00 - Textileflockanddustandmillneps ............................. Free Free 5602 Felt, whether or not impregnated, coated, covered or laminated : \ 5602 10  Needleloom felt and stitch-bonded fibre fabrics :   Not impregnated, coated, covered or laminated :    Needleloom felt : 5602 10 11 Of jute or other textile bast fibres of heading No 5303 2,6 Free 5602 10 19  Stitch-bonded fibre fabrics : 2,6 Free 5602 10 31 - - - Of wool or fine animal hair . . . 2,6 Free 5602 10 35 - - - - Of coarse animal hair . . . 2,6 Free 5602 10 39 - - - Of other textile materials . . . 2,6 Free 5602 10 90  Other felt, not impregnated, coated, covered or laminated : 2,6 Free 5602 21 00 - Ofwoolorfineanimalhair ................................ 2,6 Free 5602 29   Of other textile materials : \ 5602 29 10 - - Of coarse animal hair . . . 2,6 Free 5602 29 90 - - Of other textile materials . . 2,6 Free 5602 90 00 - Other ............................................. 2,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/279 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5603 00 Nonwovens, whether or not impregnated, coated, covered or laminated : 5603 00 10  Coated or covered  Other, of a weight per square metre of : 2,7 Free 5603 00 91   25 g or less 2,7 Free 5603 00 93 More than 25 g but not exceeding 70 g 2,7 Free 5603 00 95 More than 70 g but not exceeding 150 g 2,7 Free 5603 00 99 More than 150 g 2,7 Free 5604 Rubber thread and cord, textile covered ; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics : 5604 10 00  Rubber thread and cord, textile covered 2,4 Free 5604 20 00  High tenacity yarn of polyesters, of nylon or other polyamides or of viscose rayon, 1 Free 5604 90 00  Other 1 Free 5605 00 00 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading No 5404 or 5405, combined with metal in the form of thread, strip or 1,5 Fre&lt;i f 5606 00 Gimped yarn, and strip and the like of heading No 5404 or 5405, gimped (other than those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn : 5606 0010  Loop wale-yarn - Other : 4,8 Free 5606 00 91 Gimped yarn 2,1 Free 5606 00 99 Other 2,1 Free 5607 Twine, cordage, ropes and cables, whether or not plaited or braided and whether or not impregnated, coated, covered or sheathed with rubber or plastics : * 5607 10 00  Of jute or other textile bast fibres of heading No 5303  Of sisal or other textile fibres of the genus Agave : 4,8 Free 5607 21 00   Binder or baler twine * 4,8 Free 560729   Other : I \ 5607 29 10 Measuring more than 100 000 decitex 4,8 Free 5607 29 90 Measuring 100 000 decitex or less M Free 5607 30 00  Of abaca (Manila hemp or Musa textilis Nee) or other hard (leaf) fibres  Of polyethylene or polypropylene : 4,8 Free 5607 41 00 Binder or baler twine 4,8 Free 5607 49 Other :    Measuring more than 50 000 decitex : 5607 49 11     Plaited 4,8 Free 5607 49 19 Other 4,8 Free No L 395/280 Official Journal of the European Communities 31 . 12 . 87 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5607 49 90 Measuring 50 000 decitex or less 4,8 Free 5607 50  Of other synthetic fibres :   Of nylon or other polyamides or of polyesters :    Measuring more than 50 000 decitex : 5607 50 11 ---- Plaited .......... .......... 4,8 Free 5607 50 19 ---- Other .......... .......... 4,8 Free 5607 50 30    Measuring 50 000 decitex or less 4,8 Free 5607 50 90 - - Of other synthetic fibres . . . . . . . . . . . . . . . . . . . 4,8 Free 5607 90 00 - Other ............................................. 4,8 Free 5608 Knotted netting of twine, cordage or rope ; made up fishing nets and other made up nets, of textile materials :  Of man-made textile materials : 5608 11 Made up fishing nets :  Of nylon or other polyamides : 5608 11 11 Of twine, cordage, rope or cable 4,4 Free 5608 11 19 Other : 4,4 Free 5608 11 91 Of twine, cordage, rope or cable 4,4 Free 5608 11 99 - - - - Other . . . 4,4 Free 5608 19 Other :    Made up nets : Of nylon or other polyamides : 5608 19 11      Of twine, cordage, rope or cable 4,4 Free 5608 19 19 Other Other : . 2,5 Free 5608 19 31 Of twine, cordage, rope or cable 4,4 Free 5608 19 39 Other Other : 2,5 Free 5608 19 91 - - - - Of nylon or other polyamides . . . 2,5 Free 5608 19 99 - - - - Other . . . . 2,5 Free 5608 90 00 - Other ............................................. 2,5 Free 5609 00 00 Articles of yarn, strip or the like of heading No 5404 or 5405, twine, cordage, rope or cables, not elsewhere specified or included 2,3 Free No L 395/28131 . 12 . 87 Official Journal of the European Communities CHAPTER 57 CARPETS AND OTHER TEXTILE FLOOR COVERINGS Basic duties CN code Description Spain (%) Portugal (% 1 2 3 4 3,5 Free Free Free Free 3,8 MAX 1,1 Ecu/m2 3,8 MAX 1,1 Ecu/m2 3,8 MAX 1,1 Ecu/m2 Carpets and other textile floor coverings, knotted, whether or not made up :  Of wool or fine animal hair :   Containing a total of more than 10 % by weight of silk or of waste silk other than noil ¢   Other :    Comprising not more than 350 knots per metre of warp Comprising more than 350 but not more than 500 knots per metre of warp . . .    Comprising more than 500 knots per metre of warp  Of other textile materials :   Of silk, of waste silk other than noil , of synthetic fibres, of yarn falling within heading No 5605 or of textile materials containing metal threads . . .   Of other textile materials Carpets and other textile floor coverings, woven, not tufted or flocked, whether or not made up, including 'Kelem', 'Schumacks', 'Karamanie' and similar hand ­ woven rugs : 3,5 2,7 Free Free 5701 5701 10 5701 10 10 5701 10 91 5701 10 93 570-1 10 99 5701 90 5701 90 10 5701 90 90 5702 5702 10 00 5702 20 00 5702 31 5702 31 10 5702 31 30 5702 31 90 5702 32 5702 32 10 5702 32 90 5702 39 5702 39 10 5702 39 90  'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs 2,5 3,2 Free Free  Floor coverings of coconut fibres (coir)  Other, of pile construction, not made up :   Of wool or fine animal hair :    Axminster    Wilton Other Of man-made textile materials :    Axminster  Other   Of other textile materials :    Of cotton    Other 3,5 3,5 3,5 3,5 3,5 3,5 3,5 Free Free Free Free Free Free Free No L 395/282 Official Journal of the European Communities 31 . 12 . 87 Il Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Other, of pile construction, made up : 5702 41   Of wool or fine animal hair : 5702 41 10    Axminster 3,5 Free 5702 41 90 5702 42 Other   Of man-made textile materials : 3,5 Free 5702 42 10    Axminster 3,5 Free 5702 42 90 5702 49    Other Of other textile materials : 3,5 Free 5702 49 10  Of cotton 3,5 Free 5702 49 90 Other  Other, not of pile construction, not made up : 3,5 Free 5702 51 00 -- Of wool or fine animal hair ................ ............... 3,5 Free 5702 52 00   Of man-made textile materials 3,5 Free 5702 59 00   Of other textile materials 3,5 Free ||  Other, not of pile construction, made up : l 5702 91 00   Of wool or fine animal hair 3,5 Free 5702 92 00   Of man-made textile materials 3,5 Free 5702 99 00   Of other textile materials 3,5 Free 5703 Carpets and other textile floor coverings, tufted, whether or not made up : 5703 10  Of wool or fine animal hair : ||Il 5703 10 10   Printed tufted . 5,6 Free 5703 10 90 5703 20 Other  Of nylon or other polyamides : 5,6 Free   Printed tufted : \ 5703 20 11    Tiles, having a maximum surface area of 0,3 m2 5,6 Free 5703 20 19    Other Other : 5,6 Free 5703 20 91 Tiles, having a maximum surface area of 0,3 m2 5,6 Free 5703 20 99 5703 30  Other  Of other man-made textile materials : 5,6 Free   Of polypropylene : l \ 5703 30 11    Tiles, having a maximum surface area of 0,3 m2 5,6 Free 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99    Other   Other :    Printed tufted :  Tiles, having a maximum surface area of 0,3 m2 Other    Other :     Tiles, having a maximum surface area of 0,3 m2 5,6 5,6 5,6 5,6 5,6 Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/283 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5703 90  Of other textile materials : 5703 9010 Tiles, having a maximum surface area of 0,3 m2 5,6 Free 5703 90 90   Other . . . 5,6 Free 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up : 5704 10 00  Tiles, having a maximum surface area of 0,3 m2 2,6 Free 5704 90 00  Other 2,4 Free 5705 00 Other carpets and other textile floor coverings, whether or not made up : \ 5705 00 10  Of wool or fine animal hair '  Of man-made textile materials : 3,5 Free 5705 00 31   Tiles, having a maximum surface area of 0,3 m2 3,5 Free 5705 00 39   Other 3,5 Free 5705 00 90  Of other textile materials 3,5 Free No L 395/284 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 58 SPECIAL WOVEN FABRICS ; TUFTED TEXTILE FABRICS ; LACE ; TAPESTRIES ; TRIMMINGS ; EMBROIDERY \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5801 Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5802 or 5806 : 5801 10 00  Of cotton : 15 Free 5801 21 00 -- Uncut weft pile fabrics .................................. 10 Free 5801 22 00 -- Cut corduroy ........................................ 15 Free 5801 23 00 -- Other weft pile fabrics ................................... 15 Free 5801 24 00 -- Warppilefabrics,Ã ©pinglÃ ©(uncut)............................. 15 Free 5801 25 00 -- Warp pile fabrics, cut ................................... 15 Free 5801 26 00  Of man-made fibres : 15 Free 5801 31 00 - Uncut weft pile fabrics .................................. 4,4 Free 5801 32 00 -- Cut corduroy ........................................ 15 Free 5801 33 00 -- Other weft pile fabrics ................................... 15 Free 5801 34 00 Warp pile fabrics, epingle (uncut) 15 Free 5801 35 00 -- Warp pile fabrics, cut ................................... 15 Free 5801 36 00 -- Chenille fabrics ...................................... 15 Free 5801 90  Of other textile materials : 5801 90 10   Of flax 15 Free 5801 90 90   Other 15 Free 5802 Terry towelling and similar woven terry fabrics, other than narrow fabrics of heading No 5806 ; tufted textile fabrics, other than products of heading No 5703 :  Terry towelling and similar woven terry fabrics, of cotton : 5802 1100 - Unbleached ......................................... 4 Free 5802 19 00 - Other ............................................ 4 Free 5802 20 00  Terry towelling and similar woven terry fabrics, of other textile materials 15 Free 5802 30 00 - Tufted textile fabrics ..................................... 2,6 Free 5803 Gauze, other than narrow fabrics of heading No 5806 : \ 5803 10 00 - Of cotton ........................................... 2,3 Free 5803 90  Of other textile materials : \ 5803 90 10 - Of silk or silk waste . . . 1,2 Free 5803 90 30   Of synthetic fibres 4 Free 5803 90 50   Of artificial fibres 4,4 Free 5803 90 90 - Other . . . 5,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/285 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 §804 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics ; lace in the piece, in strips or in motifs : 5804 10  Tulles and other net fabrics : ^   Plain : 5804 10 11    Knotted net fabrics 2,6 Free 5804 10 19    Other 2,4 Free 5804 10 90   Other  Mechanically made lace : 5,2 Free 5804 21 Of man-made fibres : I 5804 21 10    Made on mechanical bobbin machines 4,6 Free 5804 21 90 Other 4,6 Free 5804 29   Of other textile materials : ll 5804 29 10 Made on mechanical bobbin machines 4,6 Free 5804 29 90  Other 4,6 Free 5804 30 00  Hand-made lace 5,2 Free 5805 00 00 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up 2,2 Free 5806 Narrow woven fabrics, other than goods of heading No 5807 ; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) : 5806 10 00  Woven pile fabrics (including terry towelling and similar terry fabrics) and chenille fabrics 1,9 Free 5806 20 00  Other woven fabrics, containing by weight 5 % or more of elastomeric yarn or rubber thread  Other woven fabrics : 2,6 Free 5806 31   Of cotton : 5806 31 10    With real selvedges 3 Free 5806 31 90  Other 3 Free 5806 32   Of man-made fibres : 5806 32 10 With real selvedges 3 Free 5806 32 90    Other 3 Free 5806 39 00   Of other textile materials 3 Free 5806 40 00  Fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) . . 2,4 Free 5807 Labels, badges and similar articles of textile materials, in the piece, in strips or cut to shape or size, not embroidered : 5807 10  Woven : 5807 10 10   With woven inscription 2,4 Free 5807 10 90   Other 2,4 Free 5807 90  Other : 5807 90 10   Of felt or nonwovens 2,4 Free 5807 90 90 Other 4,8 Free No L 395/286 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description « Spain (%) Portugal (%) 1 2 3 4 5808 Braids in the piece ; ornamental trimmings in the piece, without embroidery, other than knitted or crocheted ; tassels, pompons and similar articles : Free Free 5808 10 00 5808 90 00 - Braids,inthepiece ........................... .......... - Other ............................................. 1,8 2,1 5809 00 00 Woven fabrics of metal thread and woven fabrics of metallised yarn of heading No 5605, of a kind used in apparel, as furnishing fabrics or for similar purposes, 2,2 Free 5810 Embroidery in the piece, in strips or in motifs : l 5810 10  Embroidery without visible ground : \ 5810 10 10 5810 10 90  Other embroidery : 2,3 5,2 Free Free 5810 91 5810 91 10 5810 91 90   Of cotton : 2,3 2,8 Free Free 5810 92   Of man-made fibres : ll 5810 92 10 5810 92 90 - - - Of a value exceeding 1750 ECU/kg (net weight) . . - - - Other . . . 2,3 2,8 Free Free 5810 99 Of other textile materials : ll 5810 99 10 5810 99 90 - - - Of a value exceeding 1750 ECU/kg (net weight) . . - - - Other . . 2,3 2,8 Free Free 581100 00 Quilted textile products in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery 1,5 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/287 CHAPTER 59 IMPREGNATED, COATED, COVERED OR LAMINATED TEXTILE FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations : 5901 10 00  Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like 2,6 Free 5901 90 00  Other 2,6 Free 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon : 5902 10  Of nylon or other polyamides : I 5902 10 10   Impregnated with rubber 2,2 Free 5902 10 90   Other 4,4 Free 5902 20  Of polyesters : 5902 20 10   Impregnated with rubber 2,2 Free 5902 20 90   Other 4,4 Free 5902 90  Other : \ 5902 90 10   Impregnated with rubber 2,2 Free 5902 90 90   Other 4,4 Free 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading No 5902 : 5903 10  With polyvinyl chloride : l 5903 10 10   Impregnated 4,8 Free 5903 10 90   Coated, covered or laminated 4,8 Free 5903 20  With polyurethane : \ 5903 20 10   Impregnated 4,8 Free 5903 20 90   Coated, covered or laminated 4,8 Free 5903 90  Other : l 5903 90 10   Impregnated   Coated, covered or laminated : 4,8 Free 5903 90 91    With cellulose derivatives or other plastics, with the fabric forming the right side 4,8 Free 5903 90 99    Other 4,8 Free 5904 Linoleum, whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape : 5904 10 00  Linoleum 2,1 Free Official Journal of the European Communities 31 . 12 . 87No L 395/288 CN code Description Basic duties Spain Portugal (%) (%) 1 2 3 4  Other : 5904 91   With a base consisting of needleloom felt or nonwovens : 5904 91 10 - - - With a base consisting of needleloom felt . . . . . . . . . . . . . . . . . . 2,1 Free 5904 91 90 - - - With a base consisting of nonwovens . . . . . . . . . . . . . . . . . . . 2,1 Free 5904 92 00 -- Withothertextilebase .................................. 2,1 Free 5905 00 Textile wall coverings : 5905 00 10  Consisting of parallel yarns, fixed on a backing of any material  Other :   Of flax : 2,3 Free 5905 00 31 --- Unbleached ......... ......... 5,6 Free 5905 00 39 --- Other ........ ......... 5,6 Free 5905 00 50 -- Ofjute ......... .......... 3 Free 5905 00 70 -- Ofman-madefibres ......... ......... 2,6 Free 5905 00 90 -- Other .......... .......... 1,2 Free 5906 Rubberised textile fabrics, other than those of heading No 5902 : 5906 10  Adhesive tape of a width not exceeding 20 cm : 5906 10 10 - - Of a width not exceeding 10 cm . . . . . . . . . . . . . . . . . . 1,8 Free 5906 10 90   Of a width exceeding 10 cm but not exceeding 20 cm  Other : 1,8 Free 5906 91 00 -- Knittedorcrocheted .................................... 2,6 Free 5906 99 Other : 5906 99 10 - - - Fabrics mentioned in note 4 (c) to this chapter . . 4,8 Free 5906 99 90 - - - Other . . . 2,2 Free 5907 00 00 Textile fabrics otherwise impregnated, coated or covered ; painted canvas being 1,9 Free 5908 00 00 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like ; incandescent gas mantles and tubular knitted gas mantle fabric therefor, 2,2 Free 5909 00 Textile hosepiping and similar textile tubing, with or without lining, armour or accessories of other materials : 5909 00 10 - Of synthetic fibres . . 2,6 Free 5909 00 90 - Of other textile materials . . . 2,6 Free 5910 00 00 Transmission or conveyor belts or belting, of textile material, whether or not 2 Free 5911 Textile products and articles, for technical uses, specified in Note 7 to this Chapter : 5911 10 00 - Textile fabrics, felt and felt-lined woven fabrics, combined with one or more layers of rubber, leather or other material, of a kind used for card clothing, and similar fabric for 2,1 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/289 I Basic duties CN code Description Spain (%) Portugal (%)- 1 2 3 4 591120 00  Bolting cloth, whether or not made up ( ! )  Textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement) : 1,2 Free 5911 31   Weighing less than 650 g/m2 :    Of silk or man-made fibres : 591131 11     Woven fabrics, felted or not, of synthetic fibres, of a kind used in paper-ma ­ king machines 2,3 Free 5911 31 19     Other 2,3 Free 5911 31 90    Of other textile materials 1,7 Free 5911 32   Weighing 650 g/m2 or more : 5911 32 10    Of silk or man-made fibres 2,3 Free 591132 90    Of other textile materials 1,7 Free 591140 00  Straining cloth of a kind used in oil presses or the like, including that of human hair . . 2,4 Free 5911 90  Other : l'l\ 5911 90 10 Of felt ....." 2,4 Free 591190 90   Other 2,4 Free (') Entry under this subheading of bolting cloth , not made up, is subject to conditions laid down in the relevant Community provisions . No L 395/290 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 60 KNITTED OR CROCHETED FABRICS Basic duties CN code Description Spain Portugal (% % 1 2 3 4 4,8 4,8 ' 4,8 4,8 4,8 Free Free Free Free Free 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4A Free Free Free Free Free Free Free Free Free Free 6001 6001 10 00 6001 21 00 6001 22 00 6001 29 6001 29 10 6001 29 90 6001 91 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 6001 99 10 6001 99 90 6002 6002 10 6002 10 10 6002 10 90 6002 20 6002 20 10 6002 20 31 6002 20 39 6002 20 50 6002 20 70 Pile fabrics, including Hong pile' fabrics and terry fabrics, knitted or crocheted :  'Long pile' fabrics  Looped pile fabrics :   Of cotton   Of man-made fibres   Of other textile materials :    Of wool or fine animal hair    Other  Other :   Of cotton :    Unbleached or bleached    Dyed    Of yarns of different colours    Printed   Of man-made fibres :    Unbleached or bleached    Dyed    Of yarns of different colours    Printed   Of other textile materials :    Of wool or fine animal hair Other Other knitted or crocheted fabrics :  Of a width not exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread : Containing by weight 5 % or more of elastomeric yarn , but not containing rubber thread   Other  Other, of a width not exceeding 30 cm :   Of wool or fine animal hair   Of synthetic fibres :    Raschel lace    Other   Of artificial fibres   Of cotton 4,8 2,6 4,8 4,8 4,8 4,8 4,8 Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/29 I I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6002 20 90 Other 4,8 Free 6002 30  Of a width exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread : 6002 30 10   Containing by weight 5 % or more of elastomeric yarn , but not containing rubber thread 4,8 Free 6002 30 90 Other  Other fabrics, warp knit (including those made on galloon knitting machines) : 2,6 Free 6002 41 00   Of wool or fine animal hair 4,8 Free 6002 42   Of cotton : 6002 42 10    Unbleached or bleached 4,8 Free 6002 42 30    Dyed 4,8 Free 6002 42 50    Of yarns of different colours 4,8 Free 6002 42 90    Printed 4,8 Free 6002 43   Of man-made fibres :    Of synthetic fibres : 6002 43 11  For curtains, including net curtain fabric 4,8 Free 6002 43 19     Raschel lace     Other : 4,8 Free 6002 43 31      Unbleached or bleached 4,8 Free 6002 43 33      Dyed 4,8 Free 6002 43 35      Of yarns of different colours 4,8 Free 6002 43 39      Printed    Of artificial fibres : 4,8 Free 6002 43 50     For curtains, including net curtain fabric     Other : 4,8 Free 6002 43 91      Unbleached or bleached 4,8 Free 6002 43 93      Dyed . . ; 4,8 Free 6002 43 95      Of yarns of different colours 4,8 Free 6002 43 99      Printed 4,8 Free 6002 49 00   Other  Other : 4,8 Free 6002 91 00   Of wool or fine animal hair 4,8 Free 6002 92   Of cotton : I 6002 92 10    Unbleached or bleached * 4,8 Free 6002 92 30    Dyed 4,8 Free 6002 92 50    Of yarns of different colours 4,8 Free 6002 92 90    Printed 4,8 Free 6002 93   Of man-made fibres :    Of synthetic fibres : 6002 93 10     For curtains, including net curtain fabric     Other : 4,8 Free 6002 93 31      Unbleached or bleached 4,8 Free No L 395/292 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 2 3 41 4,8 4,8 4,8 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 6002 99 00 Free Free Free Free Free Free    Dyed _____ Of yarns of different colours      Printed    Of artificial fibres : For curtains , including net curtain fabric Other   Other 4,8 4,8 4,8 31 . 12 . 87 Official Journal of the European Communities No L 395/293 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, KNITTED OR CROCHETED Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6101 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jac ­ kets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6103 : 6101 10  Of wool or fine animal hair : 6101 10 10   Overcoats, car-coats, capes , cloaks and similar articles 5,6 Free 6101 10 90   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles . . 5,6 Free 6101 20  Of cotton : I 6101 20 10   Overcoats, car-coats, capes, cloaks and similar articles 5,6 Free 6101 20 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles . . 5,6 Free 6101 30  Of man-made fibres : \ 6101 30 10   Overcoats, car-coats , capes, cloaks and similar articles 5,6 Free 6101 30 90   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles . . 5,6 Free 6101 90  Of other textile materials : I 6101 90 10   Overcoats, car-coats, capes, cloaks and similar articles 5,6 Free 6101 90 90   Anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles . . 5,6 Free 6102 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (including ski-jac ­ kets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6104 : 6102 10  Of wool or fine animal hair : I 6102 10 10   Overcoats , car-coats, capes, cloaks and similar articles 5,6 Free 6102 10 90   Anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles . . 5,6 Free 6102 20  Of cotton : \ 6102 20 10   Overcoats , car-coats , capes , cloaks and similar articles 5,6 Free 6102 20 90   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles . . 5,6 Free 6102 30  Of man-made fibres : \ 6102 30 10   Overcoats, car-coats, capes, cloaks and similar articles 5,6 Free 6102 30 90   Anoraks (including ski-jackets), wind-cheaters , wind-jackets and similar articles . . 5,6 Free 6102 90  Of other textile materials : I 6102 90 10   Overcoats, car-coats , capes, cloaks and similar articles 5,6 Free 6102 90 90   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles . . 5,6 Free 6103 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted :  Suits : 6103 1100   Of wool or fine animal hair 5,6 Free 6103 12 00   Of synthetic fibres 5,6 Free No L 395/294 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal % % 1 2 3 4 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 Free Free Free Free Free Free Free Free Free   Of other textile materials  Ensembles :   Of wool or fine animal hair   Of cotton   Of synthetic fibres   Of other textile materials  Jackets and blazers :   Of wool or fine animal hair   Of cotton   Of synthetic fibres   Of other textile materials  Trousers, bib and brace overalls, breeches and shorts :   Of wool or fine animal hair :    Trousers and breeches Other   Of cotton :    Trousers and breeches    Other   Of synthetic fibres :    Trousers and breeches    Other   Of other textile materials :    Trousers and breeches Other :     Of artificial fibres     Other 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 6103 31 00 6103 32 00 6103 33 00 6103 39 00 6103 41 6103 41 10 6103 41 90 6103 42 6103 42 10 6103 42 90 6103 43 6103 43 10 6103 43 90 6103 49 6103 49 10 6103 49 91 6103 49 99 6104 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 Free Free Free Free Free Free Free Free Free Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted :  Suits :   Of wool or fine animal hair   Of cotton   Of synthetic fibres   Of other textile materials »  Ensembles :   Of wool or fine animal hair   Of cotton   Of synthetic fibres   Of other textile materials  Jackets and blazers :   Of wool or fine animal hair 6104 11 00 6104 12 00 6104 13 00 6104 19 00 6104 21 00 6104 22 00 6104 23 00 6104 29 00 6104 31 00 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/295 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6104 32 00   Of cotton 5,6 Free 6104 33 00   Of synthetic fibres 5,6 Free 6104 39 00   Of other textile materials 5,6 Free \  Dresses : 6104 41 00   Of wool or fine animal hair 5,6 Free 6104 42 00   Of cotton 5,6 Free 6104 43 00   Of synthetic fibres 5,6 Free 6104 44 00   Of artificial fibres 5,6 Free 6104 49 00   Of other textile materials 5,6 Free ||  Skirts and divided skirts : 6104 51 00   Of wool or fine animal hair 5,6 Free 6104 52 00   Of cotton 5,6 Free 6104 53 00   Of synthetic fibres 5,6 Free 6104 59 00   Of other textile materials 5,6 Free li  Trousers, bib and brace overalls, breeches and shorts : 6104 61   Of wool or fine animal hair : 6104 61 10    Trousers and breeches 5,6 Free 6104 61 90    Other 5,6 Free 6104 62   Of cotton : 6104 62 10    Trousers and breeches 5,6 Free 6104 62 90    Other 5,6 Free 6104 63   Of synthetic fibres : I 6104 63 10    Trousers and breeches 5,6 Free 6104 63 90 Other 5,6 Free 6104 69   Of other textile materials : \ 6104 69 10    Trousers and breeches 5,6 Free    Other : 6104 69 91     Of artificial fibres 5,6 Free 6104 69 99     Of other textile materials 5,6 Free 6105 Men's or boys' shirts, knitted or crocheted : 6105 10 00  Of cotton 7,8 Free 6105 20  Of man-made fibres : I 6105 20 10   Of synthetic fibres 7,8 Free 6105 20 90   Of artificial fibres 7,8 Free 6105 90  Of other textile materials : , 6105 90 10   Of wool or fine animal hair 7,8 Free 6105 90 90   Of other textile materials 7,8 Free 6106 Women's or girls' blouses, shirts and shirt-blouses, knitted or crocheted : I 6106 10 00  Of cotton 5,6 Free No L 395/296 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal (%)%) 2 3 41  Of man-made fibres  Of other textile materials :   Of wool or fine animal hair   Of silk or silk waste Of flax or of ramie Of other textile materials . . 5,6 5,6 5,6 5,6 5,6 Free Free Free Free Free 6106 20 00 6106 90 6106 90 10 6106 90 30 6106 90 50 6106 90 90 6107 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Underpants and briefs :   Of cotton Of man-made fibres   Of other textile materials  Nightshirts and pyjamas :   Of cotton   Of man-made fibres   Of other textile materials  Other : Of cotton   Of man-made fibres   Of other textile materials 6107 11 00 6107 12 00 6107 19 00 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 6107 99 00 7,8 7,8 7,8 7,8 7,8 7,8 5,6 5,6 5,6 Free Free Free Free Free Free Free Free Free 6108 7,8 7,8 7,8 7,8 Free Free Free Free Free Free Free Women's or girls' slips, petticoats, briefs, panties, nightdresses, pyjamas, neg ­ liges, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Slips and petticoats :   Of man-made fibres :    Of synthetic fibres    Of artificial fibres   Of other textile materials :    Of cotton    Of other textile materials  Briefs and panties :   Of cotton   Of man-made fibres   Of other textile materials  Nightdresses and pyjamas :   Of cotton :    Nightdresses    Pyjamas   Of man-made fibres :    Of synthetic fibres : Nightdresses 6108 11 6108 11 10 61081190 6108 19 6108 19 10 6108 19 90 6108 21 00 6108 22 00 6108 29 00 6108 31 6108 31 10 6108 31 90 6108 32 6108 3211 7,8 7,8 7,8 7,8 7,8 7,8 Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/297 CN code Description 2     Pyjamas    Of artificial fibres   Of other textile materials . . .  Other :   Of cotton . .   Of man-made fibres   Of other textile materials :    Of wool or fine animal hair    Of other textile materials . 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 6108 99 10 6108 99 90 6109 6109 10 00 6109 90 6109 90 10 6109 90 30 6109 90 90 6110 6110 10 6110 10 10 T-shirts, singlets and other vests, knitted or crocheted :  Of cotton  Of other textile materials :   Of wool or fine animal hair   Of man-made fibres Other Basic duties Spain (%) Portugal (%) 3 4 7 , 8 Free 7,8 Free 7,8 Free 5,6 Free 5,6 Free 5,6 Free 5,6 Free 7,8 Free 7,8 Free 7,8 Free 7,8 Free 4,2 Free 5,6 Free 5,6 Free 5,6 Free 5,6 Free 7,8 Free 5,6 Free 5,6 Free 7,8 Free 5,6 1 Free 5,6 Free 5,6 Free 5,6 Free Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or cro ­ cheted :  Of wool or fine animal hair :   Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article   Other : J    Men's or boys' : ;     Of wool I     Of fine animal hair    Women's or girls ' :     Of wool     Of fine animal hair  Of cotton :   Lightweight fine knit roll , polo or turtle neck jumpers and pullovers   Other :    Men's or boys'    Women's or girls '  Of man-made fibres : Lightweight fine knit roll , polo or turtle neck jumpers and pullovers Other :    Men's or boys ' ¢    Women's or girls '  Of other textile materials :   Of flax or ramie   Other 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 6110 20 10 6110 20 91 6110 20 99 6110 30 6110 30 10 6110 30 91 6110 30 99 6110 90 6110 90 10 6110 90 90 No L 395/298 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 3 42 Babies' garments and clothing accessories, knitted or crocheted :  Of wool or fine animal hair :   Gloves, mittens and mitts Other  Of cotton :   Gloves , mittens and mitts Other  Of synthetic fibres :   Gloves, mittens and mitts Other  Of other textile materials 3,5 5,3 3,5 5,3 3,5 5,3 3,5 Free Free Free Free Free Free Free 5,6 5,6 5,6 5,6 Free Free Free Free 6111 6111 10 6111 10 10 6111 10 90 6111 20 6111 20 10 6111 20 90 611130 611130 10 6111 30 90 611190 00 6112 6112 1100 6112 12 00 6112 19 00 6112 20 00 6112 31 6112 31 10 6112 3190 6112 39 6112 39 10 6112 39 90 6112 41 6112 41 10 6112 4190 6112 49 6112 49 10 6112 49 90 6113 00 6113 00 10 6113 00 90 6114 6114 10 00 6114 20 00 6114 30 00 6114 90 00 3,2 5,6 3,2 5,6 Free Free Free Free Tracksuits, skisuits and swimwear, knitted or crocheted :  Tracksuits :   Of cotton   Of synthetic fibres   Of other textile materials  Skisuits  Men's or boys' swimwear :   Of synthetic fibres :    Containing by weight 5 % or more of rubber thread Other   Of other textile materials :    Containing by weight 5 % or more of rubber thread Other  Women's or girls' swimwear :   Of synthetic fibres :    Containing by weight 5 % or more of rubber thread    Other   Of other textile materials :    Containing by weight 5 % or more of rubber thread Other Garments, made up of knitted or crocheted fabrics of heading No 5903, 5906, or 5907 :  Of knitted or crocheted fabrics of heading No 5906  Other Other garments, knitted or crocheted :  Of wool or fine animal hair  Of cotton  Of man-made fibres  Of other textile materials 3,2 5,6 3,2 5,6 Free Free Free Free Free Free 3,2 5,6 5,6 5,6 5,6 5,6 Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/299 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6115 Panty hose, tights, stockings, socks and other hosiery, including stockings for varicose veins and footwear without applied soles, knitted or crocheted :  Panty hose and tights : 6115 1100   Of synthetic fibres, measuring per single yarn less than 67 decitex 7,8 Free 6115 12 00   Of synthetic fibres, measuring per single yarn 67 decitex or more 7,8 Free 6115 19   Of other textile materials : 6115 19 10    Of wool or fine animal hair 7,8 Free 6115 19 90 6115 20    Other  Women's full-length or knee-length hosiery, measuring per single yarn less than 67 decitex : 7,8 Free   Of synthetic fibres : 6115 2011    Knee-length stockings 7,8 Free 6115 20 19 611520 90    Other   Of other textile materials 7,8 7,8 Free Free  Other : 6115 9100   Of wool or fine animal hair 7,8 Free 6115 92 00 6115 93   Of cotton   Of synthetic fibres : 7,8 Free 6115 93 10    Stockings for varicose veins 3,2 Free 6115 93 30    Knee-length stockings (other than stockings for varicose veins) 7,8 Free I    Other : % 6115 93 91     Women's stockings 7,8 Free 6115 93 99   Other 7,8 Free 6115 99 00   Of other textile materials 7,8 Free 6116 Gloves, mittens and mitts, knitted or crocheted : 6116 10  Gloves impregnated, coated or covered with plastics or rubber : 6116 10 10   With plastics 3,5 Free 6116 10 90   With rubber 3,2 Free I  Other : 6116 9100   Of wool or fine animal hair 3,5 Free 6116 92 00 6116 93 00   Of cotton   Of synthetic fibres 3,5 3,5 Free Free 6116 99 00   Of other textile materials 3,5 Free 6117 Other made up clothing accessories, knitted or crocheted ; knitted or crocheted parts of garments or of clothing accessories : 6117 10 00  Shawls, scarves, mufflers, mantillas, veils and the like 5,6 Free 6117 20 00  Ties, bow ties and cravats 5,6 Free 6117 80  Other accessories : 6117 80 10   Knitted or crocheted, elasticated or rubberised 3,2 Free No L 395/300 Official Journal of the European Communities 31 . 12 . 87 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 6117 80 90 6117 90 00 - - Other . . . - Parts .............................................. 5,6 3,2 Free Free 3 !. 12 . 87 Official Journal of the European Communities No L 395/301 CHAPTER 62 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, NOT KNITTED OR CROCHETED CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 6201 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jac ­ kets), wind-cheaters, wind-jackets and similar articles, other than those of heading No. 6203 : I  Overcoats, raincoats, car-coats, capes, cloaks and similar articles : 6201 11 00   Of wool or fine animal hair 5,6 Free 6201 12   Of cotton : 6201 12 10    Of a weight, per garment, not exceeding 1 kg 5,6 Free 6201 12 90    Of a weight, per garment, exceeding 1 kg 5,6 Free 6201 13   Of man-made fibres : 6201 13 10    Of a weight , per garment, not exceeding 1 kg 5,6 Free 6201 13 90    Of a weight , per garment, exceeding 1 kg 5,6 Free 6201 19 00   Of other textile materials 5,6 Free  Other : \ 6201 91 00 6201 92 00 6201 93 00   Of wool or fine animal hair   Of cotton   Of man-made fibres 5,6 5,6 5,6 Free Free Free 620199 00   Of other textile materials 5,6 Free 6202 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (including ski-jac ­ kets), wind-cheaters, wind-jackets and similar articles, other than those of heading No. 6204 : I  Overcoats, raincoats, car-coats, capes, cloaks and similar articles : \ 6202 11 00   Of wool or fine animal hair 5,6 Free 6202 12   Of cotton : I 6202 12 10    Of a weight , per garment, not exceeding 1 kg 5,6 Free 6202 12 90    Of a weight , per garment, exceeding 1 kg 5,6 Free 6202 13   Of man-made fibres : II 6202 13 10    Of a weight , per garment, not exceeding 1 kg 5,6 Free 6202 13 90    Of a weight, per garment, exceeding 1 kg 5,6 Free 6202 19 00   Of other textile materials 5,6 Free  Other : \ 6202 91 00   Of wool or fine animal hair 5,6 Free 6202 92 00 6202 93 00 6202 99 00   Of cotton   Of man-made fibres   Of other textile materials 5,6 5,6 5,6 Free Free Free No L 395/302 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) :  Suits : 6203 11 00 -- Ofwoolorfineanimalhair ................................ 5,6 Free 6203 12 00 -- Ofsyntheticfibres ..................................... 5,6 Free 6203 19   Of other textile materials : \ 6203 19 10 --- Ofcotton ......... ......... 5,6 Free 6203 19 30    Of artificial fibres 5,6 Free 6203 19 90 Other  Ensembles : 5,6 Free 6203 21 00 -- Ofwoolorfineanimalhair ................................ 5,6 Free 6203 22   Of cotton : 6203 22 10    Industrial and occupational 5,6 Free 6203 22 90 -- Other ......... ......... 5,6 Free 6203 23   Of synthetic fibres : 6203 23 10  Industrial and occupational 5,6 Free 6203 23 90 Other 5,6 Free 6203 29   Of other textile materials :    Of artificial fibres : 6203 29 11 Industrial and occupational 5,6 Free 6203 29 19 --- Other ........ ........ 5,6 Free 6203 29 90 Other  Jackets and blazers : 5,6 Free 6203 31 00 -- Ofwoolorfineanimalhair ................................ 5,6 Free 6203 32   Of cotton : II 6203 32 10    Industrial and occupational 5,6 Free 6203 32 90 - - Other . . . 5,6 Free 6203 33   Of synthetic fibres : I 6203 33 10    Industrial and occupational 5,6 Free 6203 33 90 Other 5,6 Free 6203 39   Of other textile materials :    Of artificial fibres : 6203 39 11     Industrial and occupational 5,6 Free 6203 39 19 - - - - Other . . . 5,6 Free 6203 39 90  Trousers, bib and brace overalls, breeches and shorts : 5,6 Free 6203 41   Of wool or fine animal hair : \ 6203 41 10 - - Trousers and breeches . . . 5,6 Free 6203 41 30 - - - Bib and brace overalls . . . 5,6 Free 6203 41 90 - - Other . . 5,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/303 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 6203 42   Of cotton :    Trousers and breeches : 6203 42 11     Industrial and occupational Other : 5,6 Free 6203 42 31 6203 42 33 6203 42 35      Of denim      Of cut corduroy      Other    Bib and brace overalls : 5,6 5,6 5,6 Free Free Free 6203 42 51     Industrial and occupational 5,6 Free 6203 42 59 Other 5,6 Free 6203 42 90  Other 5,6 Free 6203 43   Of synthetic fibres :    Trousers and breeches : 6203 4311     Industrial and occupational 5,6 Free 6203 43 19 Other    Bib and brace overalls : 5,6 Free 6203 43 31     Industrial and occupational 5,6 Free 6203 43 39     Other 5,6 Free 6203 43 90    Other 5,6 Free 6203 49   Of other textile materials :    Of artificial fibres :     Trousers and breeches : 6203 49 11      Industrial and occupational 5,6 Free 6203 49 19      Other     Bib and brace overalls : 5,6 Free 6203 49 31      Industrial and occupational 5,6 Free 6203 49 39      Other 5,6 Free 6203 49 50     Other 5,6 Free 6203 49 90 Other 5,6 Free 6204 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear) :  Suits : 6204 1100   Of wool or fine animal hair 5,6 Free 6204 12 00 -- Ofcotton .................. 5,6 Free 6204 13 00 -- Ofsyntheticfibres .................................. 5,6 Free 6204 19   Of other textile materials : \ 6204 19 10   Of artificial fibres 5,6 Free 6204 19 90 Other  Ensembles : 5,6 Free 6204 21 00   Of wool or fine animal hair 5,6 Free No L 395/304 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain % Portugal m 2 3 4 5,6 5,6 5,6 5,6 Free Free Free Free 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 Free Free Free Free Free Free Free Free 6204 22 6204 22 10 6204 22 90 6204 23 6204 23 10 6204 23 90 6204 29 6204 2911 6204 29 19 6204 29 90 6204 31 00 6204 32 6204 32 10 6204 32 90 6204 33 6204 33 10 6204 33 90 6204 39 6204 3911 6204 39 19 6204 39 90 6204 41 00 6204 42 00 6204 43 00 6204 44 00 6204 49 6204 49 10 6204 49 90 6204 51 00 6204 52 00 6204 53 00 6204 59 6204 59 10 6204 59 90   Of cotton :    Industrial and occupational Other   Of synthetic fibres :    Industrial and occupational Other   Of other textile materials :    Of artificial fibres :   Industrial and occupational . . .  Other Other  Jackets and blazers :   Of wool or fine animal hair   Of cotton :    Industrial and occupational . . . . , Other   Of synthetic fibres : Industrial and occupational . . . . Other .   Of other textile materials :    Of* artificial fibres :     Industrial and occupational . .  Other    Other  Dresses :   Of wool or fine animal hair   Of cotton   Of synthetic fibres   Of artificial fibres   Of other textile materials :    Of silk or silk waste Other  Skirts and divided skirts :   Of wool or fine animal hair   Of cotton   Of synthetic fibres   Of other textile materials :    Of artificial fibres    Other 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 ¢ 5,6 5,6 5,6 5,6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/305 \ Basic duties CN code .Description Spain (%) Portugal (%) 1 2 3 4 \  Trousers, bib and brace overalls, breeches and shorts : 6204 61   Of wool or fine animal hair : 6204 61 10    Trousers and breeches 5,6 Free 6204 61 80    Bib and brace overalls 5,6 Free 6204 61 90 6204 62    Other 5,6   Of cotton : Free    Trousers and breeches : 6204 62 11     Industrial and occupational 5,6 Free I     Other : 6204 62 31      Of denim 5,6 Free 6204 62 33    Of cut corduroy 5,6 Free 6204 62 35      Other 5,6 Free  Bib and brace overalls : 6204 62 51     Industrial and occupational 5,6 Free 6204 62 59     Other 5,6 Free 6204 62 90 6204 63    Other 5,6   Of synthetic fibres : Free \    Trousers and breeches : \ 6204 6311     Industrial and occupational 5,6 Free 6204 63 19     Other 5,6 Free    Bib and brace overalls : I 6204 63 31     Industrial and occupational 5,6 Free 6204 63 39     Other 5,6 Free 6204 63 90 6204 69    Other 5,6   Of other textile materials : Free    Of artificial fibres :     Trousers and breeches : Il 6204 69 11     Industrial and occupational 5,6 Free 6204 69 19      Other 5,6 Free     Bib and brace overalls : II 6204 69 31 _____ Industrial and occupational 5,6 Free 6204 69 39      Other 5,6 Free 6204 69 50 Other 5,6 Free 6204 69 90 6205 Men's or boys' shirts : Free 6205 10 00 6205 20 00 6205 30 00 6205 90 6205 90 10 6205 90 90  Of wool or fine animal hair 7,8  Of other textile materials :   Of flax or ramie 7,8 Free Free Free Free Free No L 395/306 Official Journal of the European Communities 31 . 12 . 8 / Basic duties CN code Description PortugalSpain (%) % 1 2 3 4 6206 6206 10 00 6206 20 00 6206 30 00 6206 40 00 6206 90 6206 90 10 6206 90 90 6207 5,6 5,6 5,6 5,6 5,6 5,6 Free Free Free Free Free Free Women's or girls' blouses, shirts and shirt-blouses :  Of silk or silk waste  Of wool or fine animal hair  Of cotton  Of man-made fibres  Of other textile materials :   Of flax or ramie Other Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles :  Underpants and briefs :   Of cotton   Of other textile materials  Nightshirts and pyjamas :   Of cotton   Of man-made fibres   Of other textile materials  Other :   Of cotton .   Of man-made fibres   Of other textile materials Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles :  Slips and petticoats :   Of man-made fibres   Of other textile materials : Of cotton Other  Nightdresses and pyjamas :   Of cotton   Of man-made fibres 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 92 00 6207 99 00 7,8 7,8 7,8 7,8 7,8 5,6 5,6 5,6 Free Free Free Free Free Free Free Free 6208 5,2 5,2 5,2 5,2 5,2 5,2 Free Free Free Free Free Free * 6208 11 00 6208 19 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 6208 91 10 6208 91 90 6208 92 6208 92 10 6208 92 90   Of other textile materials  Other :   Of cotton :    Negliges, bathrobes, dressing gowns and similar articles    Other   Of man-made fibres :    Negliges, bathrobes, dressing gowns and similar articles Other 5,6 5,2 5,6 5,2 Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/307 Ill Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6208 99 00  r- Of other textile materials 5,2 Free 6209 Babies' garments and clothing accessories : 620910 00 .  Of wool or fine animal hair 2,5 Free 6209 20 00  Qf cotton 2,5 Free 6209 30 00  ^)f synthetic fibres 2,5 Free 6209 90 00  Of other textile materials 2,5 Free 6210 Garments, made up of fabrics of heading No 5602, 5603, 5903, 5906 or 5907 : 6210 10  Of fabrics of heading No 5602 or 5603 : 6210 10 10  ^ Of fabrics of heading No 5602  ^ Of fabrics of heading No 5603 : 5,2 Free 6210 10 91  -j-  In sterile packs : 5,2 Free 6210 10 99 !-  Other 5,2 Free 6210 20 00  Other garments, of the type described in subheadings 6201 11 to 6201 19 5,6 Free 6210 30 00  Other garments, of the type described in subheadings 6202 11 to 6202 19 5,6 Free 6210 40 00  Other men's or boys' garments 5,6 Free 6210 50 00  Cither women's or girls' garments 5,6 Free 6211 Track suits, ski suits and swimwear ; other garments :  Swimwear : 6211 1100   Men's or boys' t 5,6 Free 6211 12 00 - Women'sorgirls' ..................................... 5,6 Free 621120 00  Ski suits  Other garments, men's or boys' : 5,6 Free 62113100   Of wool or fine animal hair ; 5,6 Free 621132  -T- Of cotton : | ll 6211 32 10  t  Industrial and occupational clothing . , 5,6 Free 621132 90  1-  Other 5,6 Free 6211 33   Of man-made fibres : \ 6211 33 10  -r  Industrial and occupational clothing 5,6 Free 621133 90  -r  Other 5,6 Free 6211 39 00   Of other textile materials . .  Other garments, women's or girls' : 5,6 Free 6211 41 00   Of wool or fine animal hair 5,6 Free 6211 42  ^ Of cotton : || 6211 42 10    Aprons, overalls , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 5,6 Free 621142 90 - -r - Other 5,6 Free 6211 43   Of man-made fibres : \ 621143 10    Aprons, overalls , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use) 5,6 Free 621143 90    Other 5,6 Free No L 395/308 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 3 42 5,6 Free Free Free Free Free 2,6 2,6 2,6 2,6 4 4 4 Free Free Free 621149 00 6212 6212 10 00 6212 20 00 6212 30 00 6212 90 00 6213 6213 10 00 6213 20 00 6213 90 00 6214 6214 10 00 6214 20 00 6214 30 00 6214 40 00 6214 90 6214 90 10 6214 90 90 6215 6215 10 00 6215 20 00 6215 90 00 6216 00 00 6217 6217 10 00 6217 90 00   Of other textile materials Brassieres, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted :  Brassieres  Girdles and panty-girdles  Corselettes  Other Handkerchiefs :  Of silk or silk waste  Of cotton  Of other textile materials Shawls, scarves, mufflers, mantillas, veils and the like :  Of silk or silk waste . . .  Of wool or fine animal hair  Of synthetic fibres  Of artificial fibres  Of other textile materials :   Of cotton   Other Ties, bow ties and cravats :  Of silk or silk waste  Of man-made fibres  Of other textile materials Gloves, mittens and mitts Other made up clothing accessories ; parts of garments or of clothing accessories, other than those of heading No. 6212 :  Accessories  Parts Free Free Free Free Free Free 3,2 3,2 3,2 3,2 3,2 3,2 2,5 2,5 2,5 Free Free Free Free3 2,5 2,5 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/309 CHAPTER 63 OTHER MADE-UP TEXTILE ARTICLES ; SETS ; WORN CLOTHING AND WORN TEXTILE ARTICLES ; RAGS I Basic duties CN code Description Spain (%) ; Portugal (%) 1 2 3 4 I. OTHER MADE UP TEXTILE ARTICLES 6301 Blankets and travelling rugs : 6301 10 00 6301 20  Electric blankets  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair : 2,7 Free 6301 20 10   Knitted or crocheted Other : 4,8 Free 6301 20 91    Wholly of wool or fine animal hair 8,4 Free 6301 20 99 Other 8,4 Free 6301 30  Blankets (other than electric blankets) and travelling rugs, of cotton : 6301 30 10  '  Knitted or crocheted 4,8 Free 6301 30 90 6301 40   Other  Blankets (other than electric blankets) and travelling rugs, of synthetic fibres : 4,5 Free 6301 40 10   Knitted or crocheted 4,8 Free 6301 40 90   Other 2,7 Free 6301 90  Other blankets and travelling rugs : 6301 90 10 6301 90 90   Knitted or crocheted Other 4,8 2,7 Free Free 6302 Bed linen, table linen, toilet linen and kitchen linen : 6302 10  Bed linen, knitted or crocheted : \ 6302 10 10 6302 10 90   Of cotton   Of other textile materials  Other bed linen, printed : 4,8 4,8 Free Free 6302 21 00 6302 22   Of cotton   Of man-made fibres : 7,8 Free 6302 22 10 6302 22 90 6302 29    Nonwovens    Other   Of other textile materials : 2.7 7.8 Free Free 6302 29 10 6302 29 90    Of flax or ramie    Of other textile materials  Other bed linen : 7,8 7,8 Free Free 6302 31   Of cotton : I 6302 31 10    Mixed with flax 7,8 Free 31 . 12 . 87No L 395/310 Official Journal of the European Communities \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6302 31 90 - - - Other . . . 7,8 Free 6302 32   Of man-made fibres : 6302 32 10 - - - Nonwovens . . . 2,7 Free 6302 32 90 - - - Other . . . 7,8 Free 6302 39   Of other textile materials : 6302 39 10 - - - Of flax . . 7,8 Free 6302 39 30 - - - Of ramie . . 7,8 Free 6302 39 90    Of other textile materials . 7,8 Free Free 6302 40 00  Table linen, knitted or crocheted .  Other table linen : 4,8 Free 6302 51   Of cotton : 6302 51 10 - - - Mixed with flax . . 7,8 Free 6302 51 90 Other 7,8 Free 6302 52 00 Of flax 7,8 Free 6302 53   Of man-made fibres : l 6302 53 10 - - Nonwovens . . . 2,7 Free 6302 53 90 Other 7,8 Free 6302 59 00 - Of other textile materials . . . 7,8 Free 6302 60 00  Toilet linen and kitchen linen, of t&lt;;rry towelling or similar terry fabrics, of cotton .... 7,8 Free li  Other : \ 6302 91   Of cotton : 6302 91 10 - - - Mixed with flax . . 7,8 Free 6302 91 90 - - - Other . . . 7,8 Free 6302 92 00 Of flax 7,8 Free 6302 93   Of man-made fibres : 6302 93 10 - - Nonwovens . . . 2,7 Free 6302 93 90 - - Other . . 7,8 Free 6302 99 00 - - Of other textile materials . . . 7,8 Free 6303 Curtains (including drapes) and i nterior blinds ; curtain or bed valances :  Knitted or crocheted : 6303 11 00 -- Ofcotton..........- · 4,8 Free 6303 12 00 - - Of synthetic fibres . . . . . . . 4,8 Free 6303 19 00  Other : 4,8 Free 6303 91 00 -- Ofcotton ............ 7,8 Free 6303 92   Of synthetic fibres : \ 6303 92 10 - Nonwovens . . . 2,7 Free 6303 92 90 - - - Other . . 7,8 Free 6303 99   Of other textile materials : I 6303 99 10 - Nonwovens . . . 2,7 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/3 11 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6303 99 90    Other 7,8 Free 6304 Other furnishing articles, excluding those of heading No 9404 :  Bedspreads : 6304 1100   Knitted or crocheted 4,8 Free 6304 19   Other : 6304 19 10    Of cotton 7,8 Free 6304 19 30    Of flax or ramie  7,8 Free 6304 19 90    Of other textile materials  Other : 2,7 Free 6304 91 00   Knitted or crocheted 4,8 Free 6304 92 00   Not knitted or crocheted, of cotton . . * 2,4 Free 6304 93 00   Not knitted or crocheted, of synthetic fibres 2,4 Free 6304 99   Not knitted or crocheted, of other textile materials :    Other : 6305 Sacks and bags, of a kind used for the packing of goods : 6305 10  Of jute or of other textile bast fibres of heading No 5303 : I 6305 10 10 Used 2,1 Free 6305 10 90 Other 3,4 Free 6305 20 00  Of cotton  Of man-made textile materials : 2,4 Free 6305 31   Of polyethylene or polypropylene strip or the like : 6305 31 10    Knitted or crocheted    Other : 4,8 Free 6305 31 91     Of fabric weighing 120 g/m2 or less 2,8 Free 6305 31 99     Of fabric weighing more than 120 g/m2 2,8 Free 6305 39 00   Other 2,7 Free 6305 90 00  Of other textile materials 2,1 Free 6306 Tarpaulins, sails for boats, sailboards or landcraft, awnings, sunblinds, tents and camping goods :  Tarpaulins, awnings and sunblinds : 6306 11 00   Of cotton 5,6 Free 6306 12 00   Of synthetic fibres 5,6 Free 6306 19 00   Of other textile materials  Tents : 5,6 Free 6306 21 00   Of cotton 5,6 Free 6306 22 00   Of synthetic fibres 5,6 Free 6306 29 00   Of other textile materials 5,6 Free No L 395/312 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) - Portugal (%) 1 2 3 4  Sails : 6300 31 00 - Of synthetic fibres ..................................... 5,6 Free 6306 39 00  Pneumatic mattresses : 5,6 Free 6306 41 00 - Of cotton .......................................... 5,6 Free 6306 49 00  Other : 2,7 Free 6306 91 00 - - Of cotton .......................................... 5,6 Free 6306 99 00 -- Of other textile materials ................................. ' 2,7 Free 6307 Other made up articles, including dress patterns : II 6307 10 - Floor-cloths, dish-cloths, dusters and similar cleaning cloths : 6307 10 10 - Knitted or crocheted . . . . . . . . . . . . . . . . 4,8 Free 6307 10 30 -- Nonwovens ........ ........ 2,7 Free 6307 10 90 - Other ......... ......... 3 Free 6307 20 00 - Life-jackets and life-belts ................................... 2,5 Free " 6307 90  Other : 6307 90 10   Other : 4,8 Free 6307 90 91 Of felt 2,4 Free 6307 90 99 II. SETS 2,1 Free 6308 00 00 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale * III. WORN CLOTHING AND WORN TEXTILE ARTICLES ; RAGS 2,2 Free 6309 00 00 Worn clothing and other worn articles . . . . . . . . . . . . . . . . . . . . . . . . 1,9 Free 6310 Used or new rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables, of textile materials : I 6310 10  Sorted : I 6310 10 10   Of wool or fine or coarse animal hair Free Free 6310 10 30 - - Of flax or cotton . . Free Free 6310 10 90 Of other textile materials . . . Free Free 6310 90 00 - Other .................................... Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/313 SECTION XII FOOTWEAR, HEADGEAR, UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF ; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR, GAITERS AND THE LIKE ; PARTS OF SUCH ARTICLES I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6461 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes : 6401 10  Footwear incorporating a protective metal toe-cap : 6401 10 10   With uppers of rubber 8 Free 6401 10 90   With uppers of plastics  Other footwear : 8 Free 6401 91   Covering the knee : 6401 91 10    With uppers of rubber 8 Free 6401 91 90    With uppers of plastics 8 Free 6401 92   Covering the ankle but not covering the knee : 6401 92 10    With uppers of rubber 8 Free 6401 92 90    With uppers of plastics 8 Free 6401 99   Other : , 6401 99 10    With uppers of rubber 8 Free 6401 99 90    With uppers of plastics 8 Free 6402 Other footwear with outer soles and uppers of rubber or plastics :  Sports footwear : 6402 11 00   Ski-boots and cross-country ski footwear 8 Free 6402 19 00   Other 8 Free 6402 20 00  Footwear with upper straps or thongs assembled to the sole by means of plugs 8 Free 6402 30  Other footwear, incorporating a protective metal toe-cap : I 6402 30 10   With uppers of rubber 8 Free 6402 30 90   With uppers of plastics 8 Free No L 395/3 14 Official Journal of the European Communities 31 . 12 . 87 lil Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Other footwear : 6402 91   Covering the ankle : 6402 91 10 -- Withuppersofrubber .......... ......... 8 Free 6402 91 90 - - - With uppers of plastics . . . . . . . . . . . . . . . . . . 8 Free 6402 99 Other : 6402 99 10    With uppers of plastics : Footwear with a vamp made of straps or which has one or more pieces cut out : 8 Free 6402 99 31 With sole and heel combined having a height of more than 3 cm 8 Free 6402 99 39 ----- Other ......... ......... 8 Free 6402 99 50     Other, with in-soles of a length : 8 Free 6402 99 91      Of 24 cm or more : 8 Free 6402 99 95 - ---- Formen ......... ---- 8 Free 6402 99 99 ----- FOrwomen ........ ------ · -- 8 Free 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather :  Sports footwear : 6403 11 00 - Ski-boots and cross-country ski footwear . . . . . . . . . . . . . . . . . . . . . . . . . 4,8 Free 6403 19 00 -- Other ............................................ 4,8 Free 6403 20 00  Footwear with outer soles of leather, and uppers which consist of leather straps across 4,8 Free 6403 30 00  Footwear made on a base or platform of wood , not having an inner sole or a protective 4,8 Free 6403 40 00  Other footwear with outer soles of leather : 4,8 Free 6403 51   Covering the ankle : Covering the ankle but no part of the calf, with in-soles of a length : 6403 51 11     Of 24 cm or more : 4,8 Free 6403 51 15 - - For men . . 4,8 Free 6403 51 19    Other, with in-soles of a length : 4,8 Free 6403 51 91     Of 24 cm or more : 4,8 Free 6403 51 95 - For men . . 4,8 Free 6403 51 99 - - For women . . . 4,8 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/3 15 Basic duties CN code Description Spain Portugal (%)% 1 2 3 4 6403 59 6403 59 11 6403 59 31 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4,8 Free Free Free Free Free Free Free Free 6403 59 35 6403 59 39 6403 59 50 6403 59 91 6403 59 95 6403 59 99 6403 91 6403 91 11 6403 91 15 6403 91 19 6403 91 91 6403 91 95 6403 91 99 6403 99 6403 99 11 6403 99 31   Other :    Footwear with a vamp made of straps or which has one or several pieces cut out :     With sole and heel combined having a height of more than 3 cm     Other, with in-soles of a length :      Of less than 24 cm      Of 24 cm or more :       For men       For women    Slippers and other indoor footwear    Other, with in-soles of a length :     Of less than 24 cm     Of 24 cm or more :      For men      For women  Other footwear :   Covering the ankle :    Covering the ankle but no part of the calf, with in-soles of a length :     Of less than 24 cm     Of 24 cm or more :      For men      For women    Other, with in-soles of a length :     Of less than 24 cm     Of 24 cm or more :      For men      For women   Other :    Footwear with a vamp made of straps or which has one or several pieces cut out :     With sole and heel combined having a height of more than 3 cm     Other, with in-soles of a length :      Of less than 24 cm      Of 24 cm or more :       For men       For women    Slippers and other indoor footwear    Other, with in-soles of a length :     Of less than 24 cm     Of 24 cm or more :      For men 4,8 4,8 4,8 4,8 4,8 4,8 Free Free Free Free Free Free 4,8 4,8 4,8 4,8 4,8 4,8 4,8 Free Free Free Free Free Free Free 6403 99 35 6403 99 39 6403 99 50 6403 99 91 6403 99 95 No L 395/316 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 ' 3 4 6403 99 99 - - - - - For women . . . 4,8 Free 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials :  Footwear with outer soles of rubber or plastics : 6404 11 00 Sports footwear ; tennis shoes, basketball shoes, gym shoes, training shoes and the like 12 Free 6404 19   Other : 6404 19 10 - - Slippers and other indoor footwear . . . . . . . . . . . . . . . . . 12 Free 6404 19 90 --- Other ......... ......... 12 Free 6404 20  Footwear with outer soles of leather or composition leather : I 6404 20 10   Slippers and other indoor footwear 12 Free 6404 20 90 -- Other .......... ......... 12 Free 6405 Other footwear : 6405 10  With uppers of leather or composition leather : 6405 10 10 - - With outer soles of wood or cork . . . . . . . . . . . . . . . . . 2,3 Free 6405 10 90   With outer soles of other materials 1,9 Free 6405 20  With uppers of textile materials : 6405 20 10 -  With outer soles of other materials : 2,3 Free 6405 20 91 - - Slippers and other indoor footwear . . . . . . . . . . . . . . . . . . 1,9 Free 6405 20 99 - - - Other . . 1,9 Free 6405 90  Other : 6405 90 10 With outer soles of rubber, plastics , leather or composition leather 12 Free 6405 90 90   With outer soles of other materials 1,9 Free 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles ; gaiters, leggings and similar articles, and parts thereof : 6406 10  Uppers and parts thereof, other than stiffeners :   Of leather : 6406 10 11 - - - Uppers . . 1,8 Free 6406 10 19 - - - Parts of uppers . . . 1,8 Free 6406 10 90 - - Of other materials . . . 1,8 Free 6406 20  Outer soles and heels, of rubber or plastics : \ 6406 20 10 - Of rubber . . 1,8 Free 6406 20 90  Other : 1,8 Free 6406 91 00 - Ofwood ..................... 1,8 Free 6406 99   Of other materials : 6406 99 10 _ _ _ Gaiters, leggings and similar articles and parts thereof 2,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/317 l Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6406 99 30    Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 2,3 Free 6406 99 50    Removable in-soles and other removable accessories 1,8 Free 6406 99 90    Other 1,8 Free No L 395/3 18 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 65 HEADGEAR AND PARTS THEREOF Basic duties CN code Description PortugalSpain (%) (% 2 3 41 2 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims ; plateaux and manchons (including slit manchons), of felt Hat-shapes, plaited or made by assembling strips of any material, neither blocked to shape, nor with made brims, nor lined, nor trimmed Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501 , whether or not lined or trimmed : - Of fur felt or of felt of wool and fur Free Free Free Free Free Free 2 2,1  Other Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed Free Hats and other headgear, knitted ' or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed ; hair-nets of any material, whether or not lined or trimmed : 2 Free 6501 00 00 6502 00 00 6503 00 6503 00 10 6503 00 90 6504 00 00 6505 6505 10 00 6505 90 6505 90 11 6505 90 19 6505 90 30 6505 90 90 6506 6506 10 6506 10 10 6506 10 30 6506 10 90 6506 91 6506 91 10 6506 91 90 6506 92 00 6506 99 00  Hair-nets  Other : Berets , bonnets, skull-caps, fezzes, tarbooshes and the like : Of knitted or .crocheted material , fulled or felted . . . .    Other   Peaked caps Other 2,4 2,4 2,4 2,4 Free Free Free Free 2,4 2,4 2,4 Free Free Free Other headgear, whether or not lined or trimmed :  Safety headgear :   Of plastics   Of metal   Of other materials  Other :   Of rubber or of plastics :    Of rubber    Of plastics   Of furskin   Of other materials 2,4 2,4 2,4 2,4 Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/3 19 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6507 00 00 Head-bands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 1,5 Free No L 395/320 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 66 UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrel ­ las and similar umbrellas) : 6601 10 00 - Garden or similar umbrellas ........................... ..... 3,2 Free li  Other : 6601 91 00 -- Having a telescopic shaft ................................. 3,2 Free 660199   Other : I 6601 99 10 - With a cover of textile material ................... ........ 3,2 Free 6601 99 90 --- Other .......... .......... 3,2 Free 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like 1,9 Free 6603 Parts, trimmings and accessories of articles of heading No 6601 or 6602 : \\ 6603 10 00 - Handles and knobs ...................................... 1,8 Free 6603 20 00 - Umbrella frames, including frames mounted on shafts (sticks) . . . . . . . . . . . . . . . 3 Free 6603 90 00 Other ............................................. 2,8 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/321 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6701 00 00 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods of heading No 0505 and worked quills and scapes) 2 Free 6702 Artificial flowers, foliage and fruit and parts thereof ; articles made of artificial flowers, foliage or fruit : 6702 10 00  Of plastics : 2,8 Free 6702 90 00  Of other materials 2,8 Free 6703 00 00 Human hair, dressed, thinned, bleached or otherwise worked ; wool or other animal hair or other textile materials, prepared for use in making wigs or the like 1,4 Free 6704 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials ; articles of human hair not elsewhere specified or included :  Of synthetic textile materials : 67041100   Complete wigs 2 Free 6704 19 00   Other 2 Free 6704 20 00  Of human hair . . . 2 Free 6704 90 00  Of other materials .2 Free No L 395/322 Official Journal of the European Communities 31 . 12 . 87 SECTION XIII ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS ; CERAMIC PRODUCTS ; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS Basic duties CN code Description Spain Portugal (%) (% 1 2 3 4 0,8 Free6801 00 00 6802 6802 10 00 Free 2,1 2,1 1,2 Free Setts, curbstones and flagstones, of natural stone (except slate) Worked monumental or building stone (except slate) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing ; artificially coloured granules, chippings and powder, of natural stone (including slate) :  Tiles, cubes and similar articles, whether or not rectangular (including square), the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm ; artificially coloured granules, chippings and powder  Other monumental or building stone and articles thereof, simply cut or sawn, with a flat or even surface :   Marble, travertine and alabaster   Other calcareous stone   Granite   Other stone  Other :   Marble, travertine and alabaster   Other calcareous stone   Granite : Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more Other   Other stone : Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more Other Worked slate and articles of slate or of agglomerated slate :  Roofing and wall slates  Other 1,7 1,7 Free Free Free Free Free Free Free Free Free Free Free 6802 21 00 6802 22 00 6802 23 00 6802 29 00 6802 91 00 6802 92 00 6802 93 6802 93 10 6802 93 90 6802 99 6802 99 10 6802 99 90 6803 00 6803 00 10 6803 00 90 Free 1,5 Free 1,5 1,5 1,5 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/323 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6804 Millstones, grindstones, grinding wheels and the like, without frameworks, for grinding, sharpening, polishing, trueing or cutting, hand sharpening or polishing stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics, with or without parts of other materials : 6804 10 00  Millstones and grindstones for milling, grinding or pulping  Other millstones, grindstones, grinding wheels and the like : 0,8 Free 6804 21 00   Of agglomerated synthetic or natural diamond 1,2 Free 6804 22   Of other agglomerated abrasives or of ceramics :    Of artificial abrasives, with binder :     Of synthetic or artificial resin : 6804 22 11      Not reinforced with fabric 0,8 Free 6804 22 19      Reinforced with fabric 0,8 Free 6804 22 30     Of ceramics or silicates 0,8 Free 6804 22 50     Of other materials 0,8 Free 6804 22 90    Other 0,8 Free 6804 23 00   Of natural stone 1 Free 6804 30 00  Hand sharpening or polishing stones 1,2 Free 6805 Natural or artificial abrasive powder or grain, on a base of textile material, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up : 6805 10 00  On a base of woven textile fabric only 1,4 Free 6805 20 00  On a base of paper or paperboard only 1,4 Free 6805 30  On a base of other materials : \ 6805 30 10   On a base of woven textile fabric combined with paper or paperboard 1,4 Free 6805 30 90   Other 1,4 Free 6806 Slag wool, rock wool and similar mineral wools ; exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials ; mixtures and articles of heat-insulating, sound-insulating or sound absorbing mineral materials, other, than those of heading No 6811 or 6812 or of Chapter 69 : 6806 10 00  Slag wool, rock wool and similar mineral wools (including intermixtures thereof), in bulk, sheets or rolls 0,8 Free 6806 20  Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials (including intermixtures thereof) : 6806 20 10   Expanded clays 1,1 Free 6806 20 90   Other 1,1 Free 6806 90 00  Other 1,1 Free 6807 Articles of asphalt or of similar material (for example, petroleum bitumen or coal tar pitch) : 6807 10  In rolls :   Roofing and facing products , with a substrate consisting of : 6807 10 11    Paper or paperboard 1 Free No L 395/324 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6807 10 19 - - Other materials . . . 1 Free 6807 10 90 -- Other .. ....... ......... 1 Free 6807 90 00 - Other ............................................. 1 Free 6808 00 00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with 1,7 Free 6809 Articles of plaster or of compositions based on plaster :  Boards, sheets, panels, tiles and similar articles, not ornamented : 6809 11 00 - - Faced or reinforced with paper or paperboard only . . . . . . . . . . . . . . . . . . . 1,1 Free 6809 19 00 -- Other ............................................ 1,1 Free 6809 90 00 - Otherarticles ......................................... 1,2 Free 6810 Articles of cement, of concrete or of artificial stone, whether or not reinforced : - Tiles, flagstones, bricks and similar articles : 6810 11   Building blocks and bricks : 6810 11 10 Of light concrete (with a basis of crushed pumice, granulated slag, etc.) 1,2 Free 6810 11 90 -- Other ......... ......... 1,2 Free 6810 19   Other : 6810 19 10 --- Roofingtiles ......... ......... 1,2 Free 6810 19 30 - - - Other tiles and paving . . . 1,2 Free 6810 19 90 - - - Other . . . 1,2 Free 6810 20 00  Other articles : 1,2 Free 6810 91 00 Prefabricated structural components for building or civil engineering 1,2 Free 6810 99 00 -- Other ............................................ 1,2 Free 6811 Articles of asbestos-cement, of cellulose fibre-cement or the like : \ 6811 10 00 - Corrugatedsheets ....................................... 1,2 Free 6811 20 - Other sheets, panels, tiles and similar articles :   Sheets : ¢ 6811 20 11 Not exceeding 40x60 cm, for roofing or walls 1,2 Free 6811 20 19 - - - Other . . . 1,2 Free 681120 90 - - Other . . . 1,2 Free 681130 00 - Tubes, pipes and tube or pipe fittings . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,2 Free 6811 90 00 - Otherarticles ......................................... 1,2 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/325 ll\ Basic duties CN code Description Spain (%)- Portugal (%)= 1 2 3 4 6812 Fabricated asbestos fibres ; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate ; articles of such mixtures or of asbestos (for example, thread, woven fabric, clothing, headgear, footwear, gaskets), whether or not reinforced, other than goods of heading No 6811 or 6813 : 6812 10 00  Fabricated asbestos fibres ; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate 1,5 Free 6812 20 00  Yarn and thread 1,9 Free 6812 30 00  Cords and string, whether or not plaited 1,9 Free 6812 40 00  Woven or knitted fabric 1,9 Free 6812 50 00  Clothing, clothing accessories, footwear and headgear 1,9 Free 6812 60 00  Paper, millboard and felt 1,9 Free 6812 70 00  Compressed asbestos fibre jointing, in sheets or rolls 2,7 Free 6812 90  Other : \ 6812 90 10   For use in civil aircraft ( ¢) Free Free 6812 90 90   Other 1,9 Free 6813 Friction material and articles thereof (for example, sheets, rolls, strips, segments, discs, washers, pads), not mounted, for brakes, for clutches or the like, with a basis of asbestos, of other mineral substances or of cellulose, whether or not combined with textile or other materials : 6813 10  Brake linings and pads : 6813 10 10   With a basis of asbestos or other mineral substances, for use in civil aircraft (!) . . Free Free 6813 10 90 Other 2,1 Free 6813 90  Other : I 6813 90 10   With a basis of asbestos or other mineral substances , for use in civil aircraft ( ! ) . . Free Free 6813 90 90 Other 2,1 Free 6814 Worked mica and articles of mica, including agglomerated or reconstituted mica, whether or not on a support of paper, paperboard or other materials : 6814 10 00  Plates, sheets and strips of agglomerated or reconstituted mica, whether or not on a support , 1,5 Free 6814 90  Other : I 6814 90 10   Sheets or splittings of mica 1,4 Free 6814 90 90   Other 2,1 Free 6815 Articles of stone or of other mineral substances (including articles of peat), not elsewhere specified or included : 6815 10 00  Non-electrical articles of graphite or other carbon 1,2 Free 6815 20 00  Articles of peat  Other articles : 1,2 Free 6815 91 00   Containing magnesite, dolomite or chromite 1,2 Free ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/326 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description PortugalSpain (%) % 3 4l 2 6815 99 6815 99 10 6815 99 90 Other :    Of refractory materials, chemically bonded Other 1,2 1,2 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/327 CHAPTER 69 CERAMIC PRODUCTS \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 I. GOODS OF SILICEOUS FOSSIL MEALS OR OF SIMILAR SILICEOUS EARTHS, AND REFRACTORY GOODS a 6901 00 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals (for example, kieselguhr, tripolite or diatomite) or of similar siliceous earths : 6901 00 10  Bricks weighing more than 650 kg/m3 1,5 Free 6901 00 90  Other 2 Free 6902 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths : 6902 10 00  Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cr203 1,6 Free 6902 20  Containing, by weight, more than 50 % of alumina (AI2O3), of silica (Si02) or of a mixture or compound of these products : 6902 20 10   Containing, by weight , 93 % or more of silica (Si02)   Other : 1,6 Free 6902 20 91    Containing, by weight , more than 7 % but less than 45 % of alumina (AI2 O3) . . 1,6 Free 6902 20 99    Other 1,6 Free 6902 90 00  Other 1,6 Free 6903 Other refractory ceramic goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than those of siliceous fossil meals or of similar siliceous earths : 6903 10 00  Containing, by weight, more than 50 % of graphite or other forms of carbon or of a mixture of these products 3,2 Free 6903 20  Containing, by weight, more than 50 % of alumina (AI2O3) or of a mixture or compound of alumina and of silica (Si02) : \ 6903 20 10   Containing, by weight, less than 45 % of alumina (AI2 O3) 3,2 Free 6903 20 90   Containing, by weight, 45 % or more of alumina (AI2 O3) 3,2 Free 6903 90  Other : \ 6903 90 10   Containing, by weight , more than 25 % but not more than 50 % of graphite or other forms of carbon or of a mixture of these products 3,2 Free 6903 90 90   Other 3,2 Free No L 395/328 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 II . OTHER CERAMIC PRODUCTS 6904 Ceramic building bricks, flooring blocks, support or filler tiles and the like : 6904 10 00 - Buildingbricks ........................................ 1,5 Free 6904 90 00 - Other ............................................. 1,5 Free 6905 Roofing tiles, chimney-pots, cowls, chimney liners, architectural ornaments and other ceramic constructional goods : l 6905 10 00 - Roofingtiles .......................................... 1,1 Free 6905 90 00 - Other ............................................. 1,5 Free 6906 00 00 Ceramic pipes, conduits, guttering and pipe fittings . . . . . . . . . . . . . . . . . 1,4 Free 6907 Unglazed ceramic flags and paving, hearth or wall tiles ; unglazed ceramic mosaic cubes and the like, whether or not on a backing : 6907 10 00 - Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm 4,8 Free 6907 90  Other : \ 6907 90 10 Double tiles of the 'Spaltplatten' type Other : 4,8 Free 6907 90 91 --- Stoneware .......... ......... 4,8 Free 6907 90 93 - - Earthenware or fine pottery . . . . . . . . . . . . . . . . . 4,8 Free 6907 90 99 - - Other . . . 4,8 Free 6908 Glazed ceramic flags and paving, hearth or wall tiles ; glazed ceramic mosaic cubes and the like, whether or not on a backing : 690810 00 - Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm 3,2 Free 6908 90  Other : Of common pottery : 6908 90 11 Double tiles of the 'Spaltplatten' type 3,2 Free 6908 90 19   Other : 3,2 Free 6908 90 31 Other : 3,6 Free 6908 90 51     Other : 3,6 Free 6908 90 91 - - - Stoneware . . . 3,6 Free 6908 90 93 - - - - - Earthenware or fine pottery . . . 3,6 Free 6908 90 99 - - - - - Other . . . 3,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/329 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 6909 Ceramic wares for laboratory, chemical or other technical uses ; ceramic troughs, tubs and similar receptacles of a kind used in agriculture ; ceramic pots, jars and similar articles of a kind used for the conveyance or packing of goods :  Ceramic wares for laboratory, chemical or other technical uses : 69091100   Of porcelain or china 2,7 Free 6909 19 00 -- Other ............................................ 2 Free 6909 90 00  Other 2 Free 6910 Ceramic sinks, wash basins, wash basin pedestals, baths, bidets, water closet pans, flushing cisterns, urinals and similar sanitary fixtures : 6910 10 00  Of porcelain or china 4 Free 6910 90 00 Other ............................................. 4 Free 6911 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china : 6911 10 00  Tableware and kitchenware 5,4 Free 691190 00 - Other ....................................... ..... 5,4 Free 6912 00 Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china : 6912 00 10  Of common pottery 2 Free 6912 00 30  Stoneware 2,4 Free 6912 00 50  Earthenware or fine pottery 4,2 Free 6912 00 90  Other 3 Free 6913 Statuettes and other ornamental ceramic articles : \ 6913 10 00 6913 90 6913 90 10 6913 90 91 6913 90 93 6913 90 99 6914  Other :   Of common pottery Other : Stoneware  Earthenware or fine pottery Other Other ceramic articles : 3,6 2 3,6 3,6 3,6 Free Free Free Free Free 6914 10 00 6914 90  Other : 3 Free 6914 90 10 6914 90 90   Of common pottery Other 2 2 Free Free No L 395/330 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 70 GLASS AND GLASSWARE \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7001 00 7001 00 10 7001 00 91 7001 00 99 Cullet and other waste and scrap of glass ; glass in the mass :  Cullet and other waste and scrap of glass  Glass in the mass :   Optical glass   Other Free 2,3 1,1 Free Free Free 7002 7002 10 00 7002 20 7002 20 10 7002 20 90 Glass in balls (other than microspheres of heading No 7018), rods or tubes, unworked : . Balls  Rods :   Of optical glass Other  Tubes : 1,9 2,3 1,2 Free Free Free 7002 31 00 7002 32 00 7002 39 00   Of fused quartz or other fused silica   Of other glass having a linear coefficient of expansion not exceeding 5 x 10-6 per Kelvin within a temperature range of 0 °C to 300 °C   Other 1,2 1,9 1,9 Free Free Free 7003 7003 11 Cast glass and rolled glass, in sheets or profiles, whether or not having an absorbent or reflecting layer, but not otherwise worked :  Non-wired sheets :   Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : 7003 11 10 70031190 7003 19 7003 19 10    Of optical glass    Other   Other :    Of optical glass 2,3 2 MIN 0,3 Ecu/ 100 kg/br 2,3 Free Free Free 7003 19 90 7003 20    Other  Wired sheets : 2 MIN 0,3 Ecu/ 100 kg/br Free 7003 20 10   Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 2 MIN 0,2 Ecu/ 100 kg/br Free 7003 20 90 7003 30 00   Other 2 MIN 0,2 Ecu/ 100 kg/br 2,1 Free Free I 31 . 12 . 87 Official Journal of the European Communities No L 395/331 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2,3 2,4 MIN 0,2 Ecu/ 100 kg/br 2,4 MIN 0,2 Ecu/ 100 kg/br 2,4 MIN 0,2 Ecu/ 100 kg/br 2,3 2,4 MIN 0,2 Ecu/ 100 kg/br 2,4 MIN 0,2 Ecu/ 100 kg/br 2,4 MIN 0,2 Ecu/ 100 kg/br 2,4 MIN 0,2 Ecu/ 100 kg/br 2,4 MIN 0,2 Ecu/ 100 kg/br 2,4 MIN 0,2 Ecu/ 100 kg/br 7004 7004 10 7004 10 10 7004 10 30 7004 10 50 7004 10 90 7004 90 7004 90 10 7004 90 50 7004 90 70 7004 90 91 7004 90 93 7004 90 95 7004 90 99 7005 7005 10 7005 10 10 7005 10 31 7005 10 33 7005 10 35 7005 10 91 7005 10 93 7005 10 95 Drawn glass and blown glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked :  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer :   Optical glass   Antique glass   Horticultural sheet glass Other  Other glass :   Optical glass   Antique glass   Horticultural sheet glass   Other, of a thickness :    Not exceeding 2,5 mm    Exceeding 2,5 mm but not exceeding 3,5 mm    Exceeding 3,5 mm but not exceeding 4,5 mm    Exceeding 4,5 mm Float glass and surface ground or polished glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked :  Non-wired glass, having an absorbent or reflecting layer :   Horticultural sheet glass   Other, of a thickness :    Not exceeding 2,5 mm    Exceeding 2,5 mm but not exceeding 3,5 mm    Exceeding 3,5 mm but not exceeding 4,5 mm    Exceeding 4,5 mm but not exceeding 5,5 mm    Exceeding 5,5 mm but not exceeding 7 mm    Exceeding 7 mm Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 1,5 1,5 1,5 1,5 1,5 1,5 1,5 No L 395/332 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Other non-wired glass : I 7005 21 Coloured throughout the mass (body tinted), opacified, flashed or merely surface ground : I 7005 21 10    Of a thickness not exceeding 2,5 mm 1,5 Free 7005 21 20    Of a thickness exceeding 2,5 mm but not exceeding 3,5 mm 1,5 Free 7005 21 30 Of a thickness exceeding 3,5 mm but not exceeding 4,5 mm 1,5 Free 7005 21 40 Of a thickness exceeding 4,5 mm but not exceeding 5,5 mm 1,5 Free 7005 21 50  Of a thickness exceeding 5,5 mm but not exceeding 7 mm 1,5 . Free 7005 21 90 Of a thickness exceeding 7 mm 1,5 Free 7005 29   Other : 7005 29 10 Other, of a thickness : 1,5 Free 7005 29 31     Not exceeding 2,5 mm 1,5 Free 7005 29 33     Exceeding 2,5 mm but not exceeding 3,5 mm 1,5 Free 7005 29 35     Exceeding 3,5 mm but not exceeding 4,5 mm 1,5 Free 7005 29 91     Exceeding 4,5 mm but not exceeding 5,5 mm 1,5 Free 7005 29 93     Exceeding 5,5 mm but not exceeding 7 mm 1,5 Free 7005 29 95 --- Exceeding7mm ......... ......... 1,5 Free 7005 30 00 - Wired glass .......................................... 1,5 Free 7006 00 Glass of heading No 7003, 7004 or 7005, bent, edge-worked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials : I 7006 00 10 - Optical glass ........ ........ 2,3 Free 7006 00 90 - Other . . 2,1 Free 7007 Safety glass, consisting of toughened (tempered) or laminated glass :  Toughened (tempered) safety glass : 7007 11 Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels : I 7007 11 10  Of size and shape suitable for incorporation in motor vehicles 2,3 Free 7007 11 90 - - Other . . 2,3 Free 7007 19   Other : I 7007 19 10 - - Enamelled . . 2,3 Free 7007 19 30 Coloured throughout the mass (body tinted) or having an absorbent or reflecting 2,3 Free 7007 19 90  Laminated safety glass : 2,3 Free 7007 21   Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels : \ 700721 10    Windshields, not framed, for .use in civil aircraft (!) Free Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/33331 . 12 . 87 Official Journal of the European Communities I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Other : 7007 21 91 Of size and shape suitable for incorporation in motor vehicles 2,3 Free 7007 21 99   Other 2,3 Free 7007 29 00 -- Other ............................................ 2,3 Free 7008 00 Multiple-walled insulating units of glass :  Coloured throughout the mass (body tinted), opacified, flashed or having an absor ­ bent or reflecting layer : 7008 0011   Double-walled 2,1 Free 7008 00 19 Other  Other : 2,1 Free 7008 00 91   Double-walled 2,1 Free 7008 00 99   Other 2,1 Free 7009 Glass mirrors, whether or not framed, including rear-view mirrors : 7009 10 00  Rear-view mirrors for vehicles  Other : 2,6 Free 7009 91 00 - Unframed ......................................... 2,6 Free 7009 92 00 - Framed ........................................... 2,6 Free 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods ; preserving jars of glass ; stoppers, lids and other closures, of glass : 7010 10 00 - Ampoules ........................................... 2,3 Free 7010 90  Other : I 7010 90 10   Preserving jars (sterilizing jars)   Other :    Containers of a kind used for the conveyance or packing of goods : 4,8 Free 7010 90 21 Made from tubing of glass of a thickness of less than 1 mm     Other, of a nominal capacity of : 3,6 Free 7010 90 31   -r-   2,5 litres or more      Less than 2,5 litres :       For beverages and foodstuffs :        Bottles :         Of colourless glass, of a nominal capacity of : 3,6 Free 7010 90 41     One litre or more 3,6 Free 7010 90 43   More than 0,33 litre but less than one litre 3,6 Free 7010 90 45   0,15 litre or more but not more than 0,33 litre 3,6 Free 7010 90 47         Of coloured glass , of a nominal capacity of : 3,6 Free 7010 90 51   One litre or tnore 3,6 Free 7010 90 53 More than 0,33 litre but less than one litre 3,6 Free 7010 90 55 0,15 litre or more but not more than 0,33 litre 3,6 Free No L 395/334 Official Journal of the European Communities 31 . 12 . 87 Basic duties DescriptionCNcode Spain (%) Portugal (% i 2 3 4 7010 90 57          Less than 0,15 litre        Other, of a nominal capacity of :         0,25 litre or more         Less than 0,25 litre       For pharmaceutical products, of a nominal capacity of :        More than 0,055 litre        0,055 litre or less       For other products :   Of colourless glass      Of coloured glass    Stoppers, lids and other closures 3,6 3,6 3,6 3,6 3,6 3,6 3,6 3,6 Free Free Free Free Free Free Free Free Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for electric lamps, cathode-ray tubes or the like :  For electric lighting  For cathode-ray tubes  Other 2,8 2,8 2,8 Free Free Free Glass inners for vacuum flasks or for other vacuum vessels : 7010 90 61 7010 90 67 7010 90 71 7010 90 77 7010 90 81 7010 90 87 7010 90 99 7011 7011 10 00 701120 00 701190 00 7012 00 7012 00 10 7012 00 90 7013 7013 10 00 7013 21 7013 21 11 7013 21 19 7013 21 91 7013 21 99 7013 29 7013 29 10 2,5 5 Free Free 4,8 Free  Unfinished  Finished Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) :  Of glass-ceramics  Drinking glasses other than of glass-ceramics :   Of lead crystal :    Gathered by hand :     Cut or otherwise decorated Other    Gathered mechanically :     Cut or otherwise decorated     Other   Other :    Of toughened glass Other : _ _ _ _ Gathered by hand :      Cut or otherwise decorated      Other     Gathered mechanically :      Cut or otherwise decorated      Other Free Free Free Free Free 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4,8 4.8 Free Free Free Free 7013 29 51 7013 29 59 7013 29 91 7013 29 99 31.12 . 87 Official Journal of the European Communities No L 395/335 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4  Glassware of a kind used for table (other than drinking glasses) or kitchen purposes other than of glass-ceramics : 7013 31   Of lead crystal : 7013 31 10    Gathered by hand 4,8 Free 7013 31 90    Gathered mechanically 4,8 Free 7013 32 00   Of glass having a linear coefficient of expansion not exceeding 5 x 10 6 per Kelvin within a temperature range of 0 °C to 300 °C 4,8 Free 7013 39   Other : 7013 39 10  Of toughened glass 4,8 Free Other : 7013 39 91   Gathered by hand 4,8 Free 7013 39 99     Gathered mechanically 4,8 Free \  Other glassware : 7013 91   Of lead crystal : 7013 91 10  Gathered by hand 4,8 Free 7013 91 90   - Gathered mechanically 4,8 Free 7013 99 Other : 7013 99 10 -r-   Gathered by hahd 4,8 Free 7013 99 90    Gathered mechanically 4,8 Free 7014 0000 Signalling glassware and optical elements of glass (other than those of heading No 7015), not optically worked 2,3 Free 7015 Clock or watch glasses and similar glasses, glasses for non-corrective or correc ­ tive spectacles, curved, bent, hollowed or the like, not optically worked ; hollow glass spheres and their segments, for the manufacture of such glasses : 7015 10 00  Glasses for corrective spectacles 2,3 Free 7015 90 00 7016  Other Paving blocks, slabs, bricks, squares, tiles and other articles of pressed or moulded glass, whether or not wired, of a kind used for building or construction purposes ; glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes ; leaded lights and the like ; multicellu ­ lar or foam glass in blocks, panels, plates, shells or similar forms : 2 Free 7016 10 00  Glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes 4 Free 7016 90  Other : 7016 90 10   Leaded lights and the like 2,1 Free 7016 90 30   Multicellular glass or foam glass 1,6 MIN 0,6 Free || Ecu/ 100 kg/brll 7016 90 90 7017 7017 10 00   Other Laboratory, hygienic or pharmaceutical glassware, whether or not graduated or calibrated :  Of fused quartz or other fused silica 1,6 MIN 0,6 Ecu/ 100 kg/br 1,8 Free Free No L 395/336 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal % % 1 2 3 4 Free Free 2,3 2,3 7017 20 00 7017 90 00 7018 7018 10 7018 10 11 7018 10 19 7018 10 30 7018 10 51 7018 10 59 7018 10 90 7018 20 00 7018 90 7018 90 10 7018 90 90 7019 7019 10 7019 10 10  Of other glass having a linear coefficient of expansion not exceeding 5 x 10 6 per Kelvin within a temperature range of 0 °C to 300 °C  Other . Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares, and articles thereof other than imitation jewellery ; glass eyes other than prosthetic articles ; statuettes and other ornaments of lamp-wor ­ ked glass, other than imitation jewellery ; glass microspheres not exceeding 1 mm in diameter :  Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares :   Glass beads :    Cut and mechanically polished    Other   Imitation pearls   Imitation precious and semi-precious stones : Cut and mechanically polished    Other Other  Glass microspheres not exceeding 1 mm in diameter  Other : Glass eyes ; articles of glass smallware Other Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics) :  Slivers, rovings, yarn and chopped strands : Glass fibre threads, cut into lengths of 3 mm or more but not more than 50 mm ('chopped strands')   Other : Free 4 0,2 Ecu/kg/net Free 2,4 2,6 2,2 Free Free Free Free Free Free Free Free Free 2,1 4 3,8 Free Free Free Free ui mamenis : -    Rovings  Other Of staple fibres - Woven fabrics, including narrow fabrics : -  Of filaments : -   Made from rovings Other, of a width of : -    Not more than 30 cm More than 30 cm -  Of staple fibres - Thin sheets (voiles), webs, mats, mattresses, boards and similar nonwoven products -  Mats 3,8 3,8 3,8 3,8 3,8 3,8 3,8 3,8 7019 10 51 7019 10 59 7019 10 99 7019 20 7019 20 11 7019 20 31 7019 20 35 7019 20 90 7019 31 00 Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/337 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7019 32 00 -- Thin sheets (voiles))..................................... 2,6 Free 7019 39 00 - Other ............................................ 2,6 Free 7019 90  Other : 7019 90 10 Non-textile fibres in bulk or flocks 3,8 Free 7019 90 30 Pads and casings for insultating tubes and pipes   Other : 3,8 Free 7019 90 91    Of textile fibres 3,8 Free 7019 90 99    Other 3,8 Free 7020 00 Other articles of glass : 7020 00 10  Of fused quartz or other fused silica 2,2 Free 7020 00 30  Of glass having a linear coefficient of expansion not exceeding 5 x 10-6 per Kelvin within a temperature range of 0 °C to 300 °C 2,2 Free 7020 00 90  Other 2,2 Free No L 395/338 Official Journal of the European Communities 31 . 12 . 87 SECTION XIV NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN CHAPTER 71 NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF; IMITATION JEWELLERY ; COIN ' CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 I I. NATURAL OR CULTURED PEARLS AND PRECIOUS OR SEMI-PRE ­ I CIOUS STONES 7101 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set ; ungraded pearls, natural or cultured, temporarily strung for convenience of transport : 7101 10 00  Natural pearls Free Free ll  Cultured pearls : l 7101 21 00   Unworked Free Free 7101 22 00 7102   Worked Diamonds, whether or not worked, but not mounted or set : Free Free 7102 10 00  Unsorted  Industrial : Free Free 7102 21 00   Unworked or simply sawn, cleaved or bruted Free Free 7102 29 00   Other  Non-industrial : 1,2 Free 7102 31 00   Unworked or simply sawn, cleaved or bruted Free Free 7102 39 00 7103 7103 10 00 7103 91 00 7103 99 00   Other Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set ; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport :  Unworked or simply sawn or roughly shaped  Otherwise worked :   Rubies, sapphires and emeralds Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/339 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7104 Synthetic or reconstructed precious or semi-precious stones, whether or not worked or graded but not strung, mounted or set ; ungraded synthetic or reconstructed precious or semi-precious stones, temporarily strung for convenience of transport : 7104 10 00  Piezo-electric quartz 0,3 Free 7104 20 00  Other, unworked or simply sawn or roughly shaped . 0,3 Free 7104 90 00  Other 0,7 Free 7105 Dust and powder of natural or synthetic precious or semi-precious stones : 7105 10 00  Of diamonds Free Free 7105 90 00  Other II . PRECIOUS METALS AND METALS CLAD WITH PRECIOUS METAL Free Free 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manu ­ factured forms, or in powder form : I 7106 10 00  Powder  Other : 1,5 Free 7106 91   Unwrought : \ 7106 91 10    Of a fineness of not less than 999 parts per 1 000 Free Free 7106 91 90    Of a fineness of less than 999 parts per 1 000 Free Free 7106 92   Semi-manufactured : 7106 92 10    Purls , spangles and cuttings    Other : 1,5 Free 7106 92 91     Of a fineness of not less than 750 parts per 1 000 0,7 Free 7106 92 99     Of a fineness of less than 750 parts per 1 000 0,7 Free 7107 00 00 Base metals clad with silver, not further worked than semi-manufactured 1,5 Free 7108 Gold (including gold plated with platinum) unwrought or in semi-manufactured forms, or in powder form :  Non-monetary : 7108 11 00   Powder 1,6 Free 7108 12 00   Other unwrought forms Free Free 7108 13   Other semi-manufactured forms : I 7108 13 10 Bars, rods, wire and sections ; plates ; sheets and strips of a thickness, excluding any backing, exceeding 0,15 mm 0,2 Free 7108 13 30    Tubes, pipes and hollow bars 0,7 Free 7108 13 50    Thin sheets and strips (foil) of a thickness , excluding any backing, not ex ­ ceeding 0,15 mm 2,1 Free 7108 13 90    Other 1,6 Free 7108 20 00  Monetary Free Free 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured 1,1 Free No L 395/340 Official Journal of the European Communities 31 . 12 . 87 CN code Basic duties Description Spain (%) Portugal (%) 1 2 * 3 4 7110 Platinum, unwrought or in semi-manufactured forms, or in powder form : \  Platinum : 7110 11 00 -- Unwrought or in powder form ............................... Free Free 7110 19   Other : 7110 19 10    Bars, rods, wire and sections ; plates ; sheets and strips of a thickness, excluding any backing, exceeding 0,15 mm 0,3 Free 7110 19 30 Tubes, pipes and hollow bars 0,5 Free 7110 19 50    Thin sheets and strips (foil) of a thickness, excluding any backing, not ex ­ ceeding 0,15 mm 1,2 Free 7110 19 90    Other  Palladium : 1,6 Free 7110 2100 -- Unwrought or in powder form ............................... Free Free 7110 29 00  Rhodium : 0,8 Free 7110 3100 -- Unwrought or in powder form ............................... Free Free 7110 39 00  Iridium, osmium and ruthenium : 0,8 Free 7110 4100 -- Unwrought or in powder form ........................ ...... Free Free 7110 49 00 711100 00 Base metals, silver or gold, clad with platinum, not further worked than 0,8 1,1 Free Free 7112 Waste and scrap of precious metal or of metal clad with precious metal : 7112 10 00 - Of gold, including metal clad with gold but excluding sweepings containing other Free Free 7112 20 00 - Of platinum, including metal clad with platinum but excluding sweepings containing Free Free 7112 90 00 * 7113 7113 11 00 7113 19 00 7113 20 00 7114 7114 1100 7114 19 00  Other III. JEWELLERY, GOLDSMITHS' AND SILVERSMITHS' WARES AND OTHER ARTICLES Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal : Of silver, whether or not plated or clad with other precious metal Of other precious metal, whether or not plated or clad with precious metal  Of base metal clad with precious metal Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal :   Of silver, whether or not plated or clad with other precious metal   Of other precious metal, whether or not plated or clad with precious metal Free 1,4 1,4 2,3 1,2 1,2 Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/341 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7114 20 00  Of base metal clad with precious metal 1,5 Free 7115 Other articles of precious metal or of metal clad with precious metal : t 7115 10 00  Catalysts in the form of wire cloth or grill, of platinum 2 Free 7115 90  Other : 7115 9010   Of precious metal 2 Free 7115 90 90   Of metal clad with precious metal 1,7 Free 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) : 7116 10 00  Of natural or cultured pearls . . Free Free 7116 20  Of precious or semi-precious stones (natural, synthetic or reconstructed) :   Made wholly of natural precious or semi-precious stones : 7116 2011    Necklaces, bracelets and other articles of natural precious or semi-precious stones, simply strung without fasteners or other accessories Free Free 7116 20 19 Other 2 Free 7116 20 90 Other 1,9 Free 7117 Imitation jewellery :  Of base metal, whether or not plated with precious metal : 7117 11 00   Cuff-links and studs 2,8 Free 7117 19   Other : 7117 19 10    With parts of glass    Without parts of glass : 3,4 Free 7117 19 91     Gilt , silvered or platinum plated 3,4 Free 7117 19 99     Other 3,4 Free 7117 90 00  Other 1 Free 7118 Coin : 7118 10  Coin (other than gold coin), not being legal tender : \ 7118 10 10   Of silver Free Free 7118 10 90 Other Free Free 7118 90  Other : II 7118 90 10 Of gold Free Free 7118 90 90 Other Free Free No L 395/342 Official Journal of the European Communities 31 . 12 . 87 SECTION XV BASE METALS AND ARTICLES OF BASE METAL CHAPTER 72 IRON AND STEEL Basic duties CN code Description PortugalSpain (%) % 1 2 3 4 I. PRIMARY MATERIALS ; PRODUCTS IN GRANULAR OR POWDER FORM 3,2 3,2 3,2 3,2 4 Free Free Free Free Free Free Free Free Pig iron and spiegeleisen in pigs, blocks or other primary forms :  Non-alloy pig iron containing by weight 0,5 % or less of phosphorus (ECSC) :   Containing by weight not less than 0,4 % of manganese :    Containing by weight 1 % or less of silicon    Containing by weight more than 1 % of silicon   Containing by weight not less than 0, 1 % but less than 0,4 % of manganese   Containing by weight less than 0, 1 % of manganese  Non-alloy pig iron containing by weight more than 0,5 % of phosphorus (ECSC)  Alloy pig iron :   Containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium (ECSC) Other (ECSC)  Spiegeleisen (ECSC) Ferro-alloys :  Ferro-manganese :   Containing by weight more than 2 % of carbon (ECSC) : _ _ _ With a granulometry not exceeding 10 mm and a manganese content by weight exceeding 65 %    Other   Other 7201 7201 10 7201 10 11 7201 10 19 7201 10 30 7201 10 90 7201 20 00 7201 30 7201 30 10 7201 30 90 7201 40 00 7202 7202 11 7202 11 10 7202 11 90 7202 19 Ofl hm 71 Free 3,2 3,2 Free Free Free 4 4 2,1 7202 21 10  Ferro-silicon :   Containing by weight more than 55 % of silicon :    Containing by weight more than 55 % but not more than 80 % of silicon    Containing by weight more than 80 % of silicon   Other 2,4 2,4 2,4 2,2 Free Free Free Free 7202 21 90 7202 29 00 7202 30 00  Ferro-silico-manganese . 31 . 12 . 87 Official Journal of the European Communities No L 395/343 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Ferro-chrotnium : 7202 41 Containing by weight more than 4 % of carbon : \ 7202 41 10 Containing by weight more than 4 % but not more than 6 % of carbon Free Free 7202 41 90  Containing by weight more than 6 % of carbon ' 3,2 Free 7202 49   Other : \ 7202 49 10 Containing by weight not more than 0,05 % of carbon 3,2 Free 7202 49 50 Containing by weight more than 0,05 % but not more than 0,5 % of carbon . . . 3,2 Free 7202 49 90 Containing by weight more than 0,5 % but not more than 4 % of carbon 3,2 Free 7202 50 00  Ferro-silico-chromium 1,9 Free 7202 60 00  Ferro-nickel Free Free 7202 70 00  Ferro-molybdenum 1,9 ^ree 7202 80 00  Ferro-tungsten and ferro-silico-tungsten  Other : 1,9 Free 7202 91 00   Ferro-titanium and ferro-silico-titanium 1,9 Free 7202 92 00   Ferro-vanadium 1,9 Free 7202 93 00   Ferro-niobium 1,9 Free 7202 99   Other :  Ferro-phosphorus : 7202 99 11 Containing by weight more than 3 % but less than 15 % of phosphorus (ECSC) 4 Free 7202 99 19     Containing by weight 15 % or more of phosphorus 2 Free 7202 99 90    Other 1,9 Free 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms ; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms : 7203 10 00  Ferrous products obtained by direct reduction of iron ore (ECSC) Free Free 7203 90 00 - Other (ECSC) 2,5 Free 7204 Ferrous waste and scrap ; remelting scrap ingots of iron or steel : 7204 10 00  Waste and scrap of cast iron (ECSC)  Waste and scrap of alloy steel : Free Free 7204 21 00   Of stainless steel (ECSC) Free Free 7204 29 00 Other (ECSC) free Free 7204 30 00  Waste and scrap of tinned iron or steel (ECSC)  Other waste and scrap : free Free 7204 41   Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles (ECSC) : 7204 41 10    Turnings, shavings, chips , milling waste, sawdust and filings    Trimmings and stampings : Free Free 7204 41 91     In bundles Free Free No L 395/344 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 l 7204 4199 ---- Other .......... .......... Free Free 7204 49 - - Other (ECSC) : ' 7204 4910    Other : Free Free 7204 49 30     Other : Free Free 7204 49 91      Neither sorted nor graded Free Free 7204 49 99 ----- Other .......... .......... Free Free 7204 50  Remelting scrap ingots : 7204 50 10 -- Ofalloysteel(ECSC).......... .......... Free Free 7204 50 90 Other (ECSC) ..... 2,5 Free 7205 Granules and powders, of pig iron, spiegeleisen, iron or steel : 7205 10 00  Powders : 1,2 Free 7205 21 00 - Ofalloysteel ....................................... 1,2 Free 7205 29 00 II. IRON AND NON-ALLOY STEEL 1,2 Free 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading No. 7203) : 7206 10 00 - Ingots(ECSC) ........................................ 2,5 Free 7206 90 00 - Other (ECSC) 2,5 Free 7207 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon : 7207 11   Of rectangular (including square) cross-section, the width measuring less than twice the thickness :    Rolled or obtained by continuous casting (ECSC) : 7207 11 11 - - - Of free-cutting steel . . . 3,2 Free 7207 11 19 - - - - Other . . . . 3,2 Free 7207 11 90 - - - Forged . . . 1,5 Free 7207 12 .   Other, of rectangular (other than square) cross-section : Rolled or obtained by continuous casting (ECSC) : 7207 12 11 Of a thickness of 50 mm or more 3,2 Free 7207 12 19     Of a thickness of less than 50 mm 3,2 Free 7207 12 90 - - - Forged . . . 1,5 Free 7207 19   Other :    Of circular or polygonal cross-section :     Rolled or obtained by continuous casting : 7207 19 11      Of free-cutting steel (ECSC) 6 Free 7207 19 15 Other (ECSC) 4,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/345 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 7207 19 19     Forged 1,9 Free \ Blanks for angles, shapes and sections : 7207 19 31     Rolled or obtained by continuous casting (ECSC) 4,4 Free 7207 19 39 Forged 1,9 Free 7207 19 90 Other 1,2 Free 7207 20  Containing by weight 0,25 % or more of carbon : Of rectangular (including square) cross-section, the width measuring less than twice the thickness : I    Rolled or obtained by continuous casting (ECSC) : 7207 20 11     Of free-cutting steel 3,2 Free \  Other, containing by weight : 7207 20 15 0,25 % or more but less than 0,6 % of carbon 3,2 Free 7207 20 17  0,6 % or more of carbon 3,2 Free 7207 20 19    Forged 1,5 Free Il   Other, of rectangular (other than square) cross-section : \ I    Rolled or obtained by continuous casting (ECSC) : I 7207 20 31     Of a thickness of 50 mm or more 3,2 Free 7207 20 33 Of a thickness of less than 50 mm 3,2 Free 7207 20 39 Forged 1,4 Free \   Of circular or polygonal cross-section : I    Rolled or obtained by continuous casting : l 7207 20 51 Of free-cutting steel (ECSC) 6 Free Other (ECSC) : 7207 20 55 r Containing by weight 0,25 % or more but less than 0,6 % of carbon .... 4,4 Free 7207 20 57 Containing by weight 0,6 % or more of carbon 4,4 Free 7207 20 59  Forged 1,9 Free ll   Blanks for angles, shapes and sections : 7207 20 71 Rolled or obtained by continuous casting (ECSC) 4,4 Free 7207 20 79 Forged 1,9 Free 7207 20 90 7208 72081100 7208 12 7208 12 10   Other Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated :  In coils, not further worked than hot-rolied, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : Of a thickness exceeding 10 mm (ECSC)   Of a thickness of 4,75 mm or more but not exceeding 10 mm : Intended for re-rolling (ECSC) (*) 1,2 3,8 3,8 Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/346 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other (ECSC) : 7208 12 91 ---- Withpatternsinrelief ......... .......... 3,8 Free 7208 12 99 ---- Other .......... .......... 3,8 Free 7208 13   Of a thickness of 3 mm or more but less than 4,75 mm : 7208 13 10 Intended for re-rolling (ECSC) ( l ) Other (ECSC) : 3,8 Free 7208 13 91 ---- Withpatternsinrelief ......... .......... 3,8 Free 7208 13 99 ---- Other ......... ......... 3,8 Free 7208 14   Of a thickness of less than 3 mm : 7208 14 10 - - - Intended for re-rolling (ECSC) ( 1 ) . . . . . . . . . . . . . . . . . . . 3,8 Free 7208 14 90 Other (ECSC)  Other, in coils, not further worked than hot-rolled : 3,8 Free 7208 21   Of a thickness exceeding 10 mm (ECSC) : 7208 21 10 - - - With patterns in relief . . . . . . . . . . . . . . . . . . . 3,8 Free 7208 21 90 -- Other ......... ........... 3,8 Free 7208 22   Of a thickness of 4,75 mm or more but not exceeding 10 mm : \ 7208 22 10 Other (ECSC) : 3,8 Free 7208 22 91 - - - - With patterns in relief . . . . . . . . . . . . . . . . 3,8 Free 7208 22 99 -- Other .......... ......... 3,8 Free 7208 23   Of a thickness of 3 mm or more but less than 4,75 mm : \ 7208 23 10 Intended for re-rolling (ECSC) ( ¢) Other (ECSC) : 3,8 Free 7208 23 91 - - - With patterns in relief . . 3,8 Free 7208 23 99 --- Other .......... 3,8 Free 7208 24   Of a thickness of less than 3 mm : I 7208 24 10 Intended for re-rolling (ECSC) 0 ) 3,8 Free 7208 24 90 Other (ECSC) - Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 3,8 Free 7208 31 00 Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief (ECSC) 4,4 Free 7208 32   Other, of a thickness exceeding 10 mm (ECSC) : 7208 32 10    Other, of a thickness : 4,9 Free 7208 32 30 _ Exceeding 15 mm but not exceeding 20 mm, of a width of : 4,9 Free 7208 32 51 - - - - - 2 050 mm or more . . . 4,9 Free 7208 32 59 - - - - Less than 2 050 mm . . . 4,9 Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/347 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 l     Exceeding 10 mm but not exceeding 15 mm, of a width of : 7208 32 91      2 050 mm or more 4,9 Free 7208 32 99      Less than 2 050 mm 4,9 Free 7208 33   Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : 7208 33 10    With patterns in relief    Other, of a width of : 4,9 Free 7208 33 91     2 050 mm or more 4,9 Free 7208 33 99     Less than 2 050 mm 4,9 Free 7208 34   Other, of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7208 34 10    With patterns in relief 4,9 Free 7208 34 90    Other 4,9 Free 7208 35   Other, of a thickness of less than 3 mm : 7208 35 10    Of a thickness of 2 mm or more (ECSC)    Of a thickness of less than 2 mm (ECSC) : 4,9 Free 7208 35 91     Of a thickness of 1 mm or more but less than 2 mm 4,4 Free 7208 35 93     Of a thickness of 0,5 mm or more but less than 1 mm 4,4 Free 7208 35 99     Of a thickness of less than 0,5 mm  Other, not in coils, not further worked than hot-rolled : 4,4 Free 7208 41 00   Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief (ECSC) 4,4 Free 7208 42   Other, of a thickness exceeding 10 mm (ECSC) : 7208 42 10    With patterns in relief    Other, of a thickness : 4,9 Free 7208 42 30     Exceeding 20 mm     Exceeding 15 mm but not exceeding 20 mm, of a width of : 4,9 Free 7208 42 51      2 050 mm or more 4,9 Free 7208 42 59      Less than 2 050 mm     Exceeding 10 mm but not exceeding 15 mm, of a width of : 4,9 Free 7208 42 91      2 050 mm or more 4,9 Free 7208 42 99      Less than 2 050 mm 4,9 Free 7208 43   Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : 7208 43 10    With patterns in relief 4,9 Free \    Other, of a width of : 7208 43 91     2 050 mm or more 4,9 Free 7208 43 99     Less than 2 050 mm 4,9 Free 7208 44   Other, of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7208 44 10    With patterns in relief 4,9 Free 7208 44 90    Other 4,9 Free 7208 45   Other, of a thickness of less than 3 mm : 7208 45 10    Of a thickness of 2 mm or more (ECSC) 4,9 Free Official Journal of the European Communities 31 . 12 . 87No L 395/348 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4    Of a thickness of less than 2 mm (ECSC) : 7208 45 91 Of a thickness of 1 mm or more but less than 2 mm 4,4 Free 7208 45 93 Of a thickness of 0,5 mm or more but less than 1 mm 4,4 Free 7208 45 99 - - - - Of a thickness of less than 0,5 mm . . . . . . . . . . . . . . . . . . 4,4 Free 7208 90  Other : 7208 90 10 Not further worked than surface-treated or simply cut into shapes other than 4,9 Free 7208 90 90 -- Other .......... .......... 1,9 Free 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated : - In coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7209 11 00 -- Ofathicknessof3mmormore(ECSC) ........................ 1,9 Free 7209 12 Of a thickness exceeding 1 mm but less than 3 mm : 7209 12 10 ---'Electrical'(ECSC)........ . ........ 4,4 Free 7209 12 90 - Other(ECSC) ......... .......... 4,4 Free 7209 13 Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 13 10 ---'Electrical'(ECSC)......... ......... 4,4 Free 7209 13 90 --- Other(ECSC) ........ ......... 5,3 Free 7209 14   Of a thickness of less than 0,5 mm : \ 7209 14 10 ---'Electrical'(ECSC)......... ......... 4,4 Free 7209 14 90  Other, in coils, not further worked than cold-rolled (cold reduced) : 5,3 ' Free 7209 21 00 - Ofathicknessof3mmormore(ECSC) ........................ 1,9 Free 7209 22 _  Of a thickness exceeding 1 mm but less than 3 mm : \ 7209 22 10 - - 'Electrical' (ECSC) . . . 4,4 Free 7209 22 90 - - - Other (ECSC) . . 4,4 Free 7209 23 Of a thickness of 0,5 mm or more but not exceeding 1 mm : \ 7209 23 10 - - 'Electrical ' (ECSC) . . . . . . . . . . 4,4 Free 7209 23 90 - - Other (ECSC) . . 5,3 Free 7209 24   Of a thickness of less than 0,5 mm : l 7209 24 10 Other (ECSC) : 4,4 Free 7209 24 91 Of a thickness of 0,35 mm or more but less than 0,5 mm 5,3 Free 7209 24 99 - Not in coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 5,3 Free 7209 31 00 Ofathicknessof3mmormore(ECSC) ........................ 1,9 Free 7209 32 Of a thickness exceeding 1 mm but less than 3 mm : 7209 32 10 - - - 'Electrical ' (ECSC) . . . 4,4 Free 7209 32 90 - Other (ECSC) . . . 4,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/349 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 7209 33   Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 33 10    'Electrical ' (ECSC). 4,4 Free 7209 33 90 Other (ECSC) 5,3 Free 7209 34 Of a thickness of less than 0,5 mm : 7209 34 10    'Electrical ' (ECSC) 4,4 Free 7209 34 90 Other (ECSC) ' 5,3 Free li  Other, not in coils, not further worked than cold-rolled (cold-reduced) : \ 7209 41 00   Of a thickness of 3 mm or more (ECSC) 1,9 Free 7209 42   Of a thickness exceeding 1 mm but less than 3 mm : 7209 42 10 ' Electrical ' (ECSC) 4,4 Free 7209 42 90 Other (ECSC) 4,4 Free 7209 43   Of a thickness of 0,5 mm or more but not exceeding 1 mm : I 7209 43 10    'Electrical ' (ECSC) 4,4 Free 7209 43 90 Other (ECSC) 5,3 Free 7209 44   Of a thickness of less than 0,5 mm : I 7209 44 10    'Electrical ' (ECSC) 4,4 Free 7209 44 90 Other (ECSC) 5,3 Free 7209 90  Other : 7209 90 10   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9 Free 7209 90 90 7210   Other Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated : 1,9 Free ||  Plated or coated with tin : 7210 11   Of a thickness of 0,5 mm or more : 7210 11 10    Not further worked than surface-treated or - simply cut into shapes other than rectangular (including square) (ECSC) 4,9 Free 7210 11 90 7210 12 Other   Of a thickness of less than 0,5 mm : 1,9 Free -   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) : 7210 12 11     Tinplate (ECSC) 4,9 Free 7210 12 19 Other (ECSC) 4,9 Free 7210 12 90 7210 20    Other  Plated or coated with lead, including terne-plate : 1,9 Free 7210 20 10   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9 Free 7210 20 90 7210 31 7210 31 10   Other  Electrolytically plated or coated with zinc :   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 1,9 4,9 Free Free « Official Journal of the European Communities 31 . 12 . 87No L 395/350 Basic duties CN code Description Spain Portugal %) (% 4 1 2 3 1,9 4,9 1,9 Free Free Free 4,9 1,9 4,9 1,9 4,9 1,9 Free Free Free Free Free Free Other   Other : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) Other  Otherwise plated or coated with zinc :   Corrugated : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC)    Other   Other : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC)    Other  Plated or coated with chromium oxides or with chromium and chromium oxides : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC)   Other  Plated or coated with aluminium : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) : Plated or coated with aluminium-zinc alloys ¢ ¢ ¢ Other Other  Painted, varnished or coated with plastics : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) :    Tinplate, varnished (ECSC) Other (ECSC)   Other  Other : 7210 31 90 7210 39 7210 39 10 7210 39 90 7210 41 7210 41 10 7210 4190 7210 49 7210 49 10 7210 49 90 7210 50 7210 50 10 7210 50 90 7210 60 7210 60 11 7210 60 19 7210 60 90 7210 70 7210 7011 7210 70 19 7210 70 90 7210 90 7210 90 10 4,9 4,9 1,9 Free Free Free 4,9 4,9 1,9 1,9 Free Free Free Free   Silvered , gilded , platinium-plated or enamelled Other : Not further worked than surface-treated , including cladding, or simply cut into shapes other than rectangular (including square) (ECSC) : Clad  Tinned and printed     Plated or coated with chromium or nickel Other Other 7210 90 31 7210 90 33 7210 90 35 7210 90 39 7210 90 90 4,9 4,9 4,9 4,9 1,9 Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/351 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated :  Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7211 1100   Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) . . 4,4 Free 7211 12   Other, of a thickness of 4,75 mm or more : 7211 12 10 Of a width exceeding 500 mm (ECSC) 3,8 f Free 7211 12 90 Of a width not exceeding 500 mm (ECSC) 4,9 Free 7211 19   Other : 7211 19 10 Of a width exceeding 500 mm (ECSC) Of a width not exceeding 500 mm (ECSC) : 3,8 Free 7211 19 91 Of a thickness of 3 mm or more but less than 4,75 mm 4,9 Free 7211 19 99     Of a thickness of less than 3 mm  Other, not further worked than hot-rolled : 4,9 Free 7211 21 00   Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) . . 4,4 Free 7211 22   Other, of a thickness of 4,75 mm or more : l \ 7211 22 10 Of a width exceeding 500 mm (ECSC) 3,8 Free 7211 22 90 Of a width not exceeding 500 mm (ECSC) 4,9 Free 7211 29   Other : 7211 29 10 Of a width exceeding 500 mm (ECSC)    Of a width not exceeding 500 mm (ECSC) : 3,8 Free 721129 91     Of a thickness of 3 mm or more but less than 4,75 mm 4,9 Free 721129 99     Of a thickness of less than 3 mm 4,9 Free 721130 - Not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7211 30 10 Of a width exceeding 500 mm (ECSC) Of a width not exceeding 500 mm :  Containing by weight less than 0,25 % of carbon : 1,9 Free 72113031     'Electrical' . 2,1 Free 7211 30 39 Other 2,1 Free 721130 50 Containing by weight 0,25 % or more but less than 0,6 % of carbon 2,1 Free 721130 90 Containing by weight 0,6 % or more of carbon  Other, not further worked than cold-rolled (cold-reduced) : 2,1 Free 721141   Containing by weight less than 0,25 % of carbon : l 7211 41 10    Of a width exceeding 500 mm (ECSC)  Of a width not exceeding 500 mm : 1,9 Free 72114191     In coils intended for the manufacture of tinplate (ECSC)     Other : 5,3 Free 72114195      'Electrical ' 2,1 Free No L 395/352 Official Journal of the European Communities 31 . 12 . 87 1 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7211 41 99 - - - - Other . . . 2,1 Free 721149 Other : 7211 49 10 - - Of a width exceeding 500 mm (ECSC) . . . . . . . . . . . . . . . . . . 1,9 Free    Of a width not exceeding 500 mm : 721149 91     Containing by weight 0,25 % or more but less than 0,6 % of carbon 2,1 Free 721149 99 - - - - Containing by weight 0,6 % or more of carbon . . . . . . . . . . . . . . . . . 2,1 Free 7211 90  Other : li   Of a width exceeding 500 mm : 7211 90 11 _ _ _ Not further worked than surface-treated (ECSC) 4,9 Free 7211 90 19 721190 90 --- Other ......... ..... .. - - Of a width not exceeding 500 mm . . . . . . . . . . 1,9 2,1 Free Free 7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated : 7212 10  Plated or coated with tin : 7212 10 10 Tinplate, not further worked than surface-treated (ECSC) 4,9 Free Other : \    Of a width exceeding 500 mm : \ 7212 10 91     Not further worked than surface-treated (ECSC) 4,9 Free 721210 93 --- Other .......... ....... 1,9 Free 7212 10 99 - - - Of a width not exceeding 500 mm . . . . . . . . . . . . . . . . . 2,1 Free 7212 21  Electrolytically plated or coated with zinc : Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :    Of a width exceeding 500 mm : \ 7212 21 11 Not further worked than surface-treated (ECSC) 4,9 Free 7212 21 19 - - - Other . . . , 1,9 Free 7212 21 90 - - Of a width not exceeding 500 mm . . 2,1 Free 7212 29   Other : I    Of a width exceeding 500 mm : 7212 29 11 Not further worked than surface-treated (ECSC) 4,9 Free 7212 29 19 - - - - Other . .. . . 1,9 Free 7212 29 90 - Of a width not exceeding 500 mm . . 2,1 Free 7212 30  Otherwise plated or coated with zinc : I   Of a width exceeding 500 mm : \ 7212 3011 7212 30 19 7212 30 90 7212 40 7212 40 10 Not further worked than surface-treated (ECSC) - Painted, varnished or coated with plastics : Tinplate, not further worked than varnished (ECSC) 4,9 1,9 2,1 4,9 Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/353 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4   Other : \    Of a width exceeding 500 mm : I 7212 40 91     Not further worked than surface-treated (ECSC) 4,9 Free 7212 40 93  other 1,9 Free 7212 40 99 Of a width not exceeding 500 mm 2,1 Free 7212 50  Otherwise plated or coated : Of a width exceeding 500 mm : 7212 50 10  Silvered, gilded, platinum-plated or enamelled    Lead-coated : 1,9 Free 7212 50 31     Not further worked than surface-treated (ECSC) 4,9 Free 7212 50 39     Other    Other : 1,9 Free 7212 50 51     Not further worked than surface-treated (ECSC) 4,9 Free 7212 50 59     Other Of a width not exceeding 500 mm : 1,9 Free 7212 50 71    Tinned and printed 2,1 Free 7212 50 73 Plated or coated with chromium oxides or with chromium and chromium oxides 2,1 Free 7212 50 75    Plated or coated with copper 2,1 Free 7212 50 91    Plated or coated with chromium or nickel    Plated or coated with aluminium : 2,1 Free 7212 50 93     Plated or coated with aluminium-zinc alloys 2,1 Free 7212 50 97     Other 2,1 Free 7212 50 99    Other 2,1 Free 7212 60 - Clad :   Of a width exceeding 500 mm : 7212 6011 Not further worked than surface-treated (ECSC) 4,9 Free 7212 60 19    Other   Of a width not exceeding 500 mm :  Not further worked than surface-treated : 1,9 Free 7212 60 91     Hot-rolled, not further worked than clad (ECSC) 4,9 Free 7212 60 93 Other 2,1 Free 7212 60 99    Other 2,1 Free 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel : \ 7213 10 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process (ECSC) 4,9 Free 7213 20 00  Of free-cutting steel (ECSC)  Other, containing by weight less than 0,25 % of carbon : 4,9 Free 7213 31 00 Of circular cross-section measuring less than 14 mm in diameter (ECSC) 4,9 Free 7213 39 00 Other (ECSC) 4,9 Free No L 395/354 Official Journal of the European Communities 31 . 12 . 87 I I lil\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 - Other, containing by weight 0,25 % or more but less than 0,6 % of carbon : 7213 41 00 _  Of circular cross-section measuring less than 14mm in diameter (ECSC) . . . . - . . 4,9 Free 7213 49 00 -- Other(ECSC)....................................... Free 7213 50 00 - Other, containing by weight 0,6 % or more of carbon (ECSC) . . . . . . . . . . . . . . . 4,9 Free 7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling : 7214 10 00 - Forged ............................................. 1,9 Free 7214 20 00 - Containing indentations, ribs, grooves or other deformations produced during the rolling 4,4 Free 7214 30 00 - Offree-cuttingsteel(ECSC)................................. 4,4 Free 7214 40  Other, containing by weight less than 0,25 % of carbon (ECSC) : l 7214 40 10   Of rectangular (other than square) cross-section , rolled on four faces   Other, with a maximum cross-sectional dimension of : 4,4 Free 7214 40 91 --- 80mmormore ........ ......... 4,4 Free 7214 40 99 -- Lessthan80mm ......... ......... 4,4 Free 7214 50  Other, containing by weight 0,25 % or more but less than 0,6 % of carbon (ECSC) : 7214 50 10  - Of rectangular (other than square) cross-section , rolled on four faces   Other, with a maximum cross-sectional dimension of : 4,4 Free 7214 50 91 -- 80mmormore ......... ......... 4,4 Free 7214 50 99 Lessthan80mm ........ ......... 4,4 Free 7214 60 00 - Other, containing by weight 0,6 % or more of carbon (ECSC) . . . . . . . . . . . . . . . 4,4 Free 7215 Other bars and rods of iron or non-alloy steel : 7215 10 00 - Of free-cutting steel , not further worked than cold-formed or cold-finished 1,9 Free 7215 20 00  Other, not further worked than cold-formed or cold-finished, containing by weight less 1,9 Free 7215 30 00 - Other, not further worked than cold-formed or cold-finished, containing by weight 1,9 Free 7215 40 00 - Other, not further worked than cold-formed or cold-finished, containing by weight 0,6 % 2,1 Free 7215 90  Other : 7215 90 10 Hot-rolled , hot-drawn or extruded, not further worked than clad (ECSC) 3,8 Free 7215 90 90 -- Other ........ ......... 1,9 Free 7216 Angles, shapes and sections of iron or non-alloy steel : 7216 10 00 - U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a - L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm : 4,4 Free 7216 21 00 -- Lsections(ECSC)..................................... 4,4 Free 7216 22 00 -- Tsections(ECSC)..... ............................... 4,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/355 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded of a height of 80 mm or more : 7216 31 00   U sections (ECSC) 4,4 Free 7216 32 00 I sections (ECSC) 4,4 Free 7216 33 00   H sections (ECSC) 4,4 Free 7216 40  L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more (ECSC) : 7216 40 10   L sections 4,4 Free 7216 40 90   T sections 4,4 Free 7216 50  Other angles, shapes and sections, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7216 50 10   With a cross-section which is capable of being enclosed in a square the side of which is 80 mm 4,4 Free 7216 50 90 Other 4,4 Free 7216 60  Angles, shapes and sections, not further worked than cold-formed or cold finished : 7216 60 10   Obtained from flat-rolled products 1,9 Free 7216 60 90 Other 1,9 Free 7216 90  Other : \ 7216 90 10   Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC)   Other : 3,8 Free 7216 90 50    Forged    Other : 1,9 Free 7216 90 91     Profiled (ribbed) sheets 1,9 Free 7216 90 99     Other 1,9 Free 7217 Wire of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon : 7217 11   Not plated or coated, whether or not polished : 7217 11 10  With a maximum cross-sectional dimension of less than 0,8 mm . . 2,1 Free 7217 1190  With a maximum cross-sectional dimension of 0,8 mm or more 2,1 Free 7217 12   Plated or coated with zinc : 7217 12 10  With a maximum cross-sectional dimension of less than 0,8 mm .... 2,1 Free 7217 12 90    With a maximum cross-sectional dimension of 0,8 mm or more 2,1 Free 7217 13   Plated or coated with other base metals :  With a maximum cross-sectional dimension of less than 0,8 mm : 7217 1311     Copper-coated 2,1 Free 7217 13 19     Other    With a maximum cross-sectional dimension of 0,8 mm or more : 2,1 Free 7217 13 91     Copper-coated 2,1 Free 7217 13 99     Other 2,1 Free No L 395/356 Official Journal of the European Communities ^ 31 . 12 - 87 Basic duties CN code Description Spain Portugal (%) (%) 2 3 41 7217 19 7217 19 10 7217 19 90 7217 21 00 7217 22 00 7217 23 00 7217 29 00 7217 31 00 7217 32 00 7217 33 00 7217 39 00 2,1 2,1 2,1 2,1 2,1 2,1 2,1 2,1 2,1 2,1 Free Free Free Free Free Free Free Free Free Free   Other : _ _ _ with a maximum cross-sectional dimension of less than 0,8 mm _   With a maximum cross-sectional dimension of 0,8 mm or more  Containing by weight 0,25 % or more but less than 0,6 % of carbon : Not plated or coated, whether or not polished ¢ ¢   Plated or coated with zinc   Plated or coated with other base metals   Other  Containing by weight 0,6 % or more of carbon : Not plated or coated, whether or not polished   Plated or coated with zinc   Plated or coated with other base metals   Other III . STAINLESS STEEL Stainless steel in ingots or other primary forms ; semi-finished products of stainless steel : 7218 7218 10 00 7218 90 2,5 Free  Ingots and other primary forms (ECSC)  Other :  - Of rectangular (including square) cross-section : Rolled or obtained by continuous casting (ECSC) : Of a width measuring less than twice the thickness , containing by weight :      2,5 % or more of nickel Less than 2,5 % of nickel     Other, containing by weight :      2.5 % or more of nickel Less than 2,5 % of nickel    Forged   Other : Rolled or obtained by continuous casting (ECSC)    Forged : Of circular or polygonal cross-section _ _ _  Other 3,2 3,2 3,2 3,2 1,5 Free Free Free Free Free Free Free Free 7218 90 11 7218 90 13 7218 90 15 7218 90 19 7218 90 30 7218 90 50 7218 90 91 7218 90 99 7219 7219 11 7219 11 10 7219 1190 7219 12 7219 12 10 6 2.4 1.5 6 6 6 Flat-rolled products of stainless steel, of a width of 600 mm or more :  Not further worked than hot-rolled, in coils :   Of a thickness exceeding 10 mm (ECSC) : Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5 % of nickel Of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : Containing by weight 2,5 % or more of nickel Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/357 || Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7219 12 90 Containing by weight less than 2,5 % of nickel 6 Free 7219 13   Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : l 7219 13 10 7219 13 90 Containing by weight 2,5 % or more of nickel Containing by weight less than 2,5 % of nickel 6 6 Free Free 7219 14 Of a thickness of less than 3 mm (ECSC) : 7219 14 10 7219 14 90 Containing by weight 2,5 % or more of nickel  Containing by weight less than 2,5 % of nickel 6 6 Free Free - Not further worked than hot-rolled, not in coils : I 7219 21 Of a thickness exceeding 10 mm (ECSC) : 7219 21 10 Containing by weight 2,5 % or more of nickel 6 Free 7219 21 90 Containing by weight less than 2,5 % of nickel 6 Free 7219 22   Of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : 7219 22 10 Containing by weight 2,5 % or more of nickel 6 Free 7219 22 90 Containing by weight less than 2,5 % of nickel 6 Free 7219 23   Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : \ 7219 23 10 Containing by weight 2,5 % or more of nickel 6 Free 7219 23 90 Containing by weight less than 2,5 % of nickel 6 Free 7219 24   Of a thickness of less than 3 mm (ECSC) : I | 7219 24 10 Containing by weight 2,5 % or more of nickel 6 Free 7219 24 90 Containing by weight less than 2,5 % of nickel 6 Free  Not further worked than cold-rolled (cold-reduced) : l I 7219 31   Of a thickness of 4,75 mm or more (ECSC) : \ 7219 31 10  Containing by weight 2,5 % or more of nickel 2,4 Free 7219 31 90    Containing by weight less than 2,5 % of nickel 2,4 Free 7219 32 -  Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : II 7219 32 10 Containing by weight 2,5 % or more of nickel 2,4 Free 7219 32 90 7219 33 Containing by weight less than 2,5 % of nickel   Of a thickness exceeding 1 mm but less than 3 mm (ECSC) : 2,4 Free 7219 33 10 Containing by weight 2,5 % or more of nickel 6 Free 7219 33 90 Containing by weight less than 2,5 % of nickel 6 Free 7219 34   Of a thickness of 0,5 mm or more but not exceeding 1 mm (ECSC) : l 7219 34 10  Containing by weight 2,5 % or more of nickel 6 Free 7219 34 90 7219 35 Containing by weight less than 2,5 % of nickel   Of a thickness of less than 0,5 mm (ECSC) : 6 Free , 7219 35 10 Containing by weight 2,5 % or more of nickel 6 Free 7219 35 90 Containing by weight less than 2,5 % of nickel 6 Free 7219 90  Other : I   Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) (ECSC) : 1 l 7219 9011 7219 90 19  Containing by weight 2,5 % or more of nickel  Containing by weight less than 2,5 % of nickel 6 6 Free Free No L 395/358 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4   Other : 7219 90 91 - - - Containing by weight 2,5 % or more of nickel . . . . . . . . . . . . . . . . . . 2,4 Free 7219 90 99    Containing by weight less than 2,5 % of nickel 2,4 Free 7220 Flat-rolled products of stainless steel, of a width of less than 600 mm : \  Not further worked than hot-rolled : 7220 1100 - Ofathicknessof4,75mmormore(ECSC)....................... 6 Free 7220 12 00 -- Ofathicknessoflessthan4,75mm(ECSC) ...................... 6 Free 7220 20  Not further worked than cold-rolled (cold-reduced) : 7220 20 10 - - Of a width exceeding 500 mm (ECSC) . . . . . . . . . . . . . . . . . 2,4 Free \   Of a width not exceeding 500 mm : Of a thickness of 3 mm or more, containing by weight : 7220 20 31 --- 2,5%ormoreofnickel ......... ......... 2,4 Free 7220 20 39 --- Lessthan2,5%ofnickel ......... ......... 2,4 Free \ Of a thickness exceeding 0,35 mm but less than 3 mm, containing by weight : 7220 20 51 ---- 2,5%ormoreofnickel ......... ......... 2,4 Free 7220 20 59 -- Lessthan2,5%ofnickel ......... ......... 2,4 Free I Of a thickness not exceeding 0,35 mm, containing by weight : 7220 20 91 ---- 2,5%ormoreofnickel ......... ......... 2,4 Free 7220 20 99 --- Lessthan2,5%ofnickel ........ ........ 2,4 Free 7220 90  Other : \   Of a width exceeding 500 mm : l 7220 9011 Not further worked than surface-treated , including cladding (ECSC) 6 Free 7220 90 19 7220 90 31 7220 90 39 7220 90 90 7221 00 7221 00 10 7221 00 90 7222 7222 10 7222 10 11 7222 10 19 7222 10 91   Of a width not exceeding 500 mm : Not further worked than surface-treated, including cladding : Hot-rolled, not further worked than clad (ECSC) Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel (ECSC) : - Containing by weight 2,5 % or more of nickel Other bars and rods of stainless steel ; angles, shapes and sections of stainless steel : - Bars and rods, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : Of circular cross-section of a diameter of 80 mm or more, containing by weight :   Other, containing by weight : 2,4 6 2,4 2,4 6 6 6 6 6 Free Free Free Free Free Free Free Free Free 31 - 12 . 87 Official Journal of the European Communities No L 395/359 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7222 10 99    Less than 2,5 % of nickel 6 Free 7222 20  Bars and rods, not further worked than cold-formed or cold-finished : I 7222 20 10 Containing by weight 2,5 % or more of nickel 2,4 Free 7222 20 90 Containing by weight less than 2,5 % of nickel 2,4 Free 7222 30  Other bars and rods : 7222 30 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) . . . Other : Containing by weight 2,5 % or more of nickel : 5 Free 7222 30 51     Forged 2,4 Free 7222 30 59     Other Containing by weight less than 2,5 % of nickel : 2,4 Free 7222 30 91     Forged 2,4 Free 7222 30 99     Other 2,4 Free 7222 40  Angles, shapes and sections : Not further worked than hot-rolled , hot-drawn or extruded (ECSC) : 7222 4011 Containing by weight 2,5 % or more of nickel 6 Free 7222 40 19 Containing by weight less than 2,5 % of nickel Other : 6 Free 7222 40 30 Hot-rolled , hot-drawn or extruded, not further worked than clad (ECSC) ....    Other : Not further worked than cold-formed or cold-finished : 5 Free 7222 40 91      Obtained from flat-rolled products 2,4 Free 7222 40 93      Other . 2,4 Free 7222 40 99     Other 2,4 Free 7223 00 Wire of stainless steel : 7223 00 10 - Containing by weight 2,5 % or more of nickel 2,4 Free 7223 00 90 - Containing by weight less than 2,5 % of nickel IV. OTHER ALLOY STEEL ; HOLLOW DRILL BARS AND RODS, OF ALLOY OR NON-ALLOY STEEL 2,4 Free 7224 Other alloy steel in ingots or other primary forms ; semi-finished products of other alloy steel : 7224 10 00  Ingots and other primary forms (ECSC) 2,5 Free 7224 90  Other :   Of rectangular (including square) cross-section : 7224 90 11    Hot-rolled or obtained by continuous casting (ECSC) 3,2 Free 7224 90 19    Forged   Other : 1,5 Free 7224 90 30    Hot-rolled or obtained by continuous casting (ECSC) . 6 Free No L 395/360 Official Journal of the European Communities 31 . 12 . 87 II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Forged : 7224 90 91 - - - - Of circular or polygonal cross-section . . . . . . . . . . . . . . . . . . 2,4 Free 7224 90 99 ---- Other .......... .......... 1,5 Free 7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more : \I 7225 10  Of silicon-electrical steel (ECSQ : \\ 7225 10 10   Cold-rolled : 6 Free 7225 10 91 --- Grainoriented ......... .......... 6 Free 7225 10 99 --- Nongrainoriented .......... ......... 6 Free 7225 20  Of high speed steel :   Not further worked than rolled (ECSC) : I 7225 20 11 - - - Not further worked than hot-rolled . . . . . . . . . . . . . . . . . . . 6 Free 7225 20 19  -r  Not further worked than cold-rolled (cold-reduced)   Other : 2,4 Free 7225 20 30 N0t further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) (ECSC) 6 Free 7225 20 90 -- Other ......... ........ 2,4 Free 7225 30 00 - Other, not further worked than hot-rolled, in coils (ECSC) . . . . . . . . . . . . . . . . 6 Free 7225 40  Other, not further worked than hot-rolled, not in coils (ECSC) : ll 7225 40 10 - - Of a thickness exceeding 20 mm . . . . . . . . . . . . . . . . . . . 6 Free 7225 40 30 Of a thickness exceeding 15 mm but not exceeding 20 mm 6 Free 7225 40 50 Of a thickness of 4,75 mm or more but not exceeding 15 mm 6 Free 7225 40 70   Of a thickness of 3 mm or more but less than 4,75 mm 6 Free 7225 40 90 - Of a thickness of less than 3 mm . . . 6 Free 7225 50 00  Other, not further worked than cold-rolled (cold-reduced) (ECSC) 2,4 Free 7225 90  Other : ll 7225 90 10 Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) (ECSC) 6 Free 7225 90 90 - - Other . . . 2,4 Free 7226 Flat-rolled products of other alloy steel, of a width of less than 600 mm : ll 7226 10  Of silicon-electrical steel : ll 7226 10 10 Other : 6 Free 7226 10 30    Of a width not exceeding 500 mm : 6 Free 7226 10 91 - - - Grain oriented . . 2,4 Free 7226 10 99 - - - Non-grain oriented . . . 2,4 Free 7226 20  Of high-speed steel : Il 7226 20 10 - - Not further worked than hot-rolled (ECSC) . . 6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/361 Basic duties ' CN code Description Spain (%) Portugal (%) 1 2 3 4   Not further worked than cold-rolled (cold-reduced) : 7226 20 31    Of a width exceeding 500 mm (ECSC) 2,4 Free 7226 20 39    Of a width not exceeding 500 mm . Other :    Of a width exceeding 500 mm : 2,4 Free 7226 20 51   Not further worked than surface-treated, including cladding (ECSC) 6 Free 7226 20 59     Other    Of a width not exceeding 500 mm :     Not further worked than surface-treated, including cladding : 2,4 Free 7226 20 71      Hot-rolled, not further worked than clad (ECSC) 6 Free 7226 20 79 other 2,4 Free 7226 20 90 Other  Other : 2,4 Free 7226 91 00   Not further worked than hot-rolled (ECSC) 6 Free 7226 92   Not further worked than cold-rolled (cold-reduced) : 7226 92 10    Of a width exceeding 500 mm (ECSC) 2,4 Free 7226 92 90    Of a width not exceeding 500 mm 2,4 Free 7226 99   Other :    Of a width exceeding 500 mm : 7226 99 11     Not further worked than surface-treated, including cladding (ECSC) 6 Free 7226 99 19     Other    Of a width not exceeding 500 mm :     Not further worked than surface-treated, including cladding : 2,4 Free 7226 99 31      Hot-rolled , not further worked than clad (ECSC) 6 Free 7226 99 39      Other 2,4 Free 7226 99 90 Other 2,4 Free 7227 Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel : 7227 10 00  Of high-speed steel (ECSC) 6 Free 7227 20 00  Of silico-manganese steel (ECSC) 6 Free 7227 90 - Other (ECSC) : I 7227 90 10   Containing by weight 0,0008 % or more of boron 6 Free 7227 90 90   Other 6 Free 7228 Other bars and rods of other alloy steel ; angles, shapes and sections, of other alloy steel ; hollow drill bars and rods, of alloy or non-alloy steel : 7228 10  Bars and rods, of high-speed steel : l 7228 10 10   Not further worked than hot-rolled, hot-drawn or extruded (ECSC) 6 Free 31 . 12 . 87No L 395/362 Official Journal of the European Communities I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4   Other : 7228 10 30    Hot-rolled , hot-drawn or extruded , not further worked than clad (ECSC) .... 5 Free 7228 10 50    Forged 2,4 Free 7228 10 90    Other 2,4 Free 7228 20  Bars and rods, of silico-manganese steel :   Not further worked than hot-rolled, hot-drawn or extruded (ECSC) : ¢ 7228 20 11 Of rectangular (other than square) cross-section , rolled on four faces 6 Free 7228 20 19 Other   Other : . 6 Free 7228 20 30    Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) .... 5 Free 7228 20 50    Forged 2,4 Free 7228 20 70    Not further worked than cold-formed or cold-finished 2,4 Free 7228 20 90 Other 2,4 Free 7228 30  Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7228 30 10 Of circular cross-section of a diameter of 80 mm or more 6 Free 7228 30 90 Other ......... ........ 6 Free 7228 40 00  Other bars and rods, not further worked than forged 2,4 Free 7228 50 00  Other bars and rods, not further worked than cold-formed or cold-finished 2,4 Free 7228 60  Other bars and rods : \ 7228 60 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5 Free 7228 60 90 -- Other ......... ..... .. 2,4 Free 7228 70  Angles, shapes and sections : 7228 70 10 Not further worked than hot-rolled , hot-drawn or extruded (ECSC)   Other : 6 Free 7228 70 31  Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) ....    Other : 5 Free 7228 70 91 Not further worked than cold-formed or cold-finished 2,4 Free 7228 70 99     Other 2,4 Free 7228 80  Hollow drill bars and rods : \ 7228 80 10 Of alloy steel (ECSC) 6 Free 7228 80 90   Of non-alloy steel (ECSC) 3,8 Free 7229 Wire of other alloy steel : 7229 10 00 - Ofhigh-speedsteel ...................................... 2,4 Free 7229 20 00 - Of silico-manganese steel . . . . . 2,4 Free 7229 90 00 - Other . . . . 2,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/363 CHAPTER 73 ARTICLES OF IRON OR STEEL Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7301 Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements ; welded angles, shapes and sections, of iron or steel : 7301 10 00  Sheet piling (ECSC) 4,4 Free 7301 20 00 - Angles,shapesandsections .................................. 1,6 Free 7302 Railway or tramway track construction material of iron or steel, the following : rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails : 7302 10  Rails : Il 7302 10 10   Current-conducting, with parts of non-ferrous metal Other : New (ECSC) : 2,3 Free 7302 10 31     Of a weight per m of 20 kg or more 4,4 Free 7302 10 39     Of a weight per m of less than 20 kg 4,4 Free 7302 10 90 Used (ECSC) 2,5 Free 7302 20 00  Sleepers (cross-ties) (ECSC) 3,8 Free 7302 30 00  Switch blades, crossing frogs, point rods and other crossing pieces 1,9 Free 7302 40  Fish-plates and sole plates : I 7302 40 10 Rolled (ECSC) 3,8 Free 7302 40 90   Other 2 Free 7302 90  Other : I 7302 90 10 Check-rails (ECSC) 3,8 Free 7302 90 30   Rail clips, bedplates and ties 1,9 Free 7302 90 90 Other 1,9 Free 7303 00 Tubes, pipes and hollow profiles, of cast iron : \ 7303 00 10 Tubes and pipes of a kind used in pressure systems 2,3 Free 7303 00 90  Other 2,3 Free 7304 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel : \ 7304 10  Line pipe of a kind used for oil or gas pipelines : \ 7304 10 10   Of an external diameter not exceeding 168,3 mm 4 Free 7304 10 30 Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 4 Free 7304 10 90   Of an external diameter exceeding 406,4 mm 4 Free No L 395/364 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Portugal (%) Spain (%) 2 3 41 7304 20 7304 20 10 7304 20 91 7304 20 99 7304 31 7304 31 10 7304 31 91 7304 31 99 7304 39 7304 39 10 7304 39 20 7304 39 30  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas :   Drill pipe Other :    Of an external diameter not exceeding 406,4 mm    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of iron or non-alloy steel :   Cold-drawn or cold-rolled (cold-reduced) : With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ¢)    Other :     Precision tubes . Other   Other : _ _ _ Unworked , straight and of uniform wall-thickness, for use solely in the manu ­ facture of tubes and pipes with other cross-sections and wall-thicknesses (2) . . .    Other : with attached fittings , suitable for conducting gases or liquids, for use in civil aircraft ( ! )     Other :      Of an external diameter exceeding 421 mm and of a wall-thickness exceeding 10,5 mm 1,1 4 4 Free 4 4 3,6 Free 3,6 4 4 4 4 4 Free 4 3,6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Other :       Threaded or threadable tubes (gas pipe) :        Plated or coated with zinc Other       Other, of an external diameter :        Not exceeding 168,3 mm        Exceeding 168,3 mm, but not exceeding 406,4 mm        Exceeding 406,4 mm  Other, of circular cross-section, of stainless steel :   Cold-drawn or cold-rolled (cold-reduced) :  - - With attached fittings , suitable for conducting gases or liquids, for use in civil aircraft ( ¢) 7304 39 51 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 7304 41 10 7304 41 90 7304 49 7304 49 10    Othei   Other : Unworked, straight and of uniform wall-thickness, for use solely in the manu facture of tubes and pipes with other cross-sections and wall-thicknesses (2) . . ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). (2 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 12 . 87 Official Journal of the European Communities No L 395/365 Basic duties CN code Description Spai^i (%) : Portugal (%) 1 2 3 4    Other : 7304 49 30 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ¢)     Other : * Free Free 7304 49 91 Of an external diameter not exceeding 406,4 mm 4 Free 7304 49 99 Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of other alloy steel : 4 Free 7304 51 Cold-drawn or cold-rolled (cold-reduced) :    Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon , not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 7304 51 11     Not exceeding 4,5 m 3,6 Free 7304 51 19     Exceeding 4,5 m    Other : 4 Free 7304 51 30     With attached fittings , suitable for conducting gases or liquids, for use in civil aircraft (*)     Other : Free Free 7304 51 91 _____ Precision tubes 4 Free 7304 51 99      Other 4 Free 7304 59   Other : l 7304 59 10 Unworked, straight and of uniform wall-thickness , for use solely in the manu ­ facture of tubes and pipes with other cross-sections and wall-thicknesses (2) . . . Other, straight and of uniform wall-thickness , of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon , not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 3,6 Free 7304 59 31     Not exceeding 4,5 m 3,6 Free 7304 59 39     Exceeding 4,5 m    Other : 4 Free 7304 59 50 With attached fittings, suitable for conducting gases or liquids , for use in civil aircraft (')     Other : 1 Free Free 7304 59 91 Of an external diameter not exceeding 168,3 mm 4 Free 7304 59 93 Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 4 Free 7304 59 99 Of an external diameter exceeding 406,4 mm 4 Free 7304 90  Other : 7304 90 10   With attached fittings, suitable for conducting gases or liquids , for use in civil aircraft (') Free Free 7304 90 90   Other 4 ­ Free ( ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B of the Preliminary Provisions (C.N.). J (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/366 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 41 2 3 7305 7305 11 00 7305 12 00 7305 19 00 7305 20 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 7306 7306 10 7306 10 11 7306 10 19 7306 10 90 7306 20 00 7306 30 7306 30 10 Other tubes and pipes (for example, welded, riveted or similarly closed), having internal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel :  Line pipe of a kind used for oil or gas pipelines :   Longitudinally submerged arc welded   Other, longitudinally welded   Other  Casing of a kind used in drilling for oil or gas :   Longitudinally welded Other  Other, welded :   Longitudinally welded   Other  Other Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel :  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of :    Not more than 168,3 mm    More than 168,3 mm, but not more than 406,4 mm   Spirally welded  Casing and tubing of a kind used in drilling for oil or gas  Other, welded, of circular cross-section, of iron or non-alloy steel : With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ! ) Other :    Precision tubes, with a wall thickness : Not exceeding 2 mm   Exceeding 2 mm    Other :     Electrical conduit tubes _ _ _ _ Threaded or threadable tubes (gas pipe) :      Plated or coated with zinc      Other  Other, of an external diameter : _____ Not exceeding 168,3 mm :       Plated or coated with zinc Other      Exceeding 168,3 mm, but not exceeding 406,4 mm 4 4 4 4 4 4 4 4 4 4 4 4 Free 4 4 4 4 4 4 4 4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 7306 30 21 7306 30 29 7306 30 30 7306 30 51 7306 30 59 7306 30 71 7306 30 79 7306 30 90 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 - 12 . 87 Official Journal of the European Communities No L 395/367 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7306 40 7306 40 10 - Other, welded, of circular cross-section, of stainless steel : With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ! )   Other : Free Free 7306 40 91 7306 40 99 7306 50 7306 50 10  Cold-drawn or cold-rolled (cold-reduced)    Other  Other, welded, of circular cross-section, of other alloy steel : With attached fittings, suitable for conducting gases or liquids , for use in civil aircraft 0   Other : 4 4 Free Free Free Free 7306 50 91 7306 50 99 7306 60 7306 60 10 7306 60 31 7306 60 39 7306 60 90 7306 90 00    Precision tubes    Other  Other, welded, of non-circular cross-section : With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (')   Other : Of rectangular (including square) cross-section, with a wall thickness :  Not exceeding 2 mm     Exceeding 2 mm    Of other sections  Other 4 4 Free 4 4 4 4 Free Free Free Free Free Free Free 7307 7307 11 7307 11 10 7307 11 90 7307 19 7307 19 10 7307 19 90 7307 21 00 7307 22 00 7307 23 7307 23 10 7307 23 90 7307 29 7307 29 10 7307 29 30 7307 29 90 Tube or pipe fittings (for example couplings, elbows, sleeves), of iron or steel :  Cast fittings :   Of non-malleable cast iron :    Of a kind used in pressure systems    Other   Other :    Of malleable cast iron    Other  Other, of stainless steel :   Flanges   Threaded elbows, bends and sleeves   Butt welding fittings :    Elbows and bends    Other   Other :    Threaded    For welding    Other 2,4 2,4 2,4 2,4 2,4 2,4 2,4 2,4 2,4 2,4 2,4 Free Free Free Free Free Free Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section Provisions (C.N.). II , paragraph B, of the Preliminary A 31 . 12 . 87No L 395/368 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2,4 2,4 Free Free 7307 91 00 7307 92 00 7307 93 7307 9311 7307 93 19 7307 93 91 7307 93 99 7307 99 7307 99 10 7307 99 30 7307 99 90 7308 2,4 2,4 2,4 2,4 2,4 2,4 2,4 Free Free Free Free Free Free Free  Other :   Flanges Threaded elbows, bends and sleeves   Butt welding fittings :    With greatest external diameter not exceeding 609,6 mm :     Elbows and bends Other    With greatest external diameter exceeding 609,6 mm :     Elbows and bends Other   Other :    Threaded    For welding Other Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel ; plates, rods, angles, shapes, sections, tubes and the like, prepared, for use in structures, of iron or steel :  Bridges and bridge-sections  Towers and lattice masts  Doors, windows and their frames and thresholds for doors  Props and similar equipment for scaffolding, shuttering or pit-propping  Other :   Weirs, sluices, lock-gates, landing stages, fixed docks and other maritime and waterway structures Other :    Solely or principally of sheet : Panels comprising two walls of profiled (ribbed) sheet with an insulating core Other    Other . . Reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment :  For gases (other than compressed or liquefied gas)  For liquids :   Lined or heat-insulated Other, of a capacity :    Exceeding 100 000 litres 7308 10 00 7308 20 00 7308 30 00 7308 40 00 7308 90 7308 90 10 1,6 1,6 1,6 1,6 1,6 Free Free Free Free Free Free Free Free 1,6 1,6 1,6 7308 90 51 7308 90 59 7308 90 99 7309 00 7309 00 10 Free 7309 00 30 1,5 1,5 1,5 Free Free7309 00 51 31 - 12 . 87 Official Journal of the European Communities No L 395/369 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7309 00 59 7309 00 90 7310  Not exceeding 100 000 litres  For solids Tanks, casks, drums, cans, boxes and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity not ex ­ ceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment : 1,5 1,5 Free Free 7310 10 00  Of a capacity of 50 litres or more  Of a capacity of less than 50 litres : 1,6 Free 7310 21   Cans which are to be closed by soldering or crimping : 7310 21 10    Cans of a kind used for preserving food and drink    Other, of sheet or plate of a thicknesp of : 1,9 Free 7310 21 91 7310 21 99 7310 29 _ _ _ _ Less than 0,5 mm     0,5 mm or more   Other : 1,9 1,9 Free Free 7310 29 10 7310 29 90 7311 00    Of sheet or plate of a thickness of less than 0,5 mm    Of sheet or plate of a thickness of 0,5 mm or more Containers for compressed or liquefied gas, of iron or steel : 1,6 1,6 Free Free 7311 00 10  Seamless  Other, of a capacity of : 1,9 Free 731100 91 731100 99 7312   Less than 1 000 litres   1 000 litres or more Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated : 1,9 1,9 Free Free 7312 10  Stranded wire, ropes and cables : 7312 10 10 With fittings attached, or made up into articles, for use in civil aircraft ( ¢) . . .   Other : Free Free 7312 10 30    Of stainless steel    Other, with a maximum cross-sectional dimension : 2,2 Free 7312 10 50      Not exceeding 3 mm     Exceeding 3 mm :      Stranded wire : 2,2 Free 7312 10 71       Not coated       Coated : 2,2 Free 7312 10 75 7312 10 79        Plated or coated with zinc Other 2,2 2,2 Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87No L 395/370 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 _____ Ropes and cables (including locked coil ropes) : 7312 10 91       Not coated       Coated : 2,2 Free 7312 10 95       Plated or coated with zinc 2,2 Free 7312 10 99        Other 2,2 Free 7312 90  Other : 7312 90 10  With fittings attached, or made up into articles for use in civil aircraft (*) Free Free 7312 90 90   Other 2,2 Free 7313 00 00 Barbed wire of iron or steel ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of a kind used for fencing, of iron or steel 3,6 Free 7314 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire ; expanded metal of iron or steel :  Woven products : 7314 11 00   Of stainless steel 2,4 Free 7314 19 00 -- Other ............................................ 2,4 Free 7314 20 00  Grill , netting and fencing, welded at the intersection, of wire with a maximum cross-sectional dimension of 3 mm or more and having a mesh size of 100 cm2 or more . 2,4 Free 7314 30  Other grill, netting and fencing, welded at the intersection : \ 7314 30 10   Plated or coated with zinc 2,4 Free 7314 30 90 Other  Other grill, netting and fencing : 2,4 Free 7314 41   Plated or coated with zinc : 7314 41 10  Hexagonal netting 2,4 Free 7314 41 90 Other 2,4 Free 7314 42   Coated with plastics : I 7314 42 10    Hexagonal netting 2,4 Free 7314 42 90    Other 2,4 Free 7314 49 00 -- Other ............................................ 2,4 Free 7314 50 00 - Expandedmetal ........................................ 2 Free 7315 Chain and parts thereof, of iron or steel :  Articulated link chain and parts thereof : 7315 11   Roller chain : 7315 11 10    Of a kind used for cycles and motor-cycles 1,8 Free 7315 11 90    Other 1,8 Free 7315 12 00 -- Otherchain ..................................... 1,8 Free 7315 19 00 1,8 Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 8 ' Official Journal of the European Communities No L 395/371 Basic duties ! CN code Description Spain (%) Portugal (%) 1 2 3 4 7315 20 00  Skid chain j  Other chain : i   Stud-link . . | L   Other, welded! link : , ! i j :  The constituent material of which has |a maximum cross-seCtional dimension of 16 mm or less . . j i.    The constituent material of which has a maximum cross-sectional dimension of more than 16 mm 7315 81 00 73l5 82 7315 82 10 731 5 82 90 731 5 89 00 1 731 5 90 00 73 :L6 00 00 73J17 00 7317 0010 7317 00 30 7317 00 50 7317 00 91 7317 00 99 7318 1 ,8 1,8 i 1,8 1,8 1,8 1,8 2,3 1,8 1 ,8 1,8 1,8 1.5 2.6 2,6 2,6 2,6 2,6 2,6 2,6 2,1 2,6 2,6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Other ^  Other parts . . j. . . . j. ... ... ! i ; Anchors, grapnels and parts thereof, of iron or steel . j Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading No 8305) and similar articles, of iron or steel, whether or not with heads of other material, but excluding such articles with he; ids of copper :  Drawing pins . j. J  Nails, tacks , studs and spikes, for footwear J j, . .  Decorative studs ! ¢ ¢ ¢ t  Other :   Cold-pressed from wire   Other | Screws, bolts, nuts, coach-screws, screw hooks, rivets, cotters, cotter-pins, washers (including spring washers) and similar articles, of iron or steel :  Threaded articles :   Coach screws .N . ^   Other wood screws :    Of stainless steel j    Other i   Screw hooks and screw rings   Self-tapping screws : Of stainless steel , .    Other :     Spaced-thread screws     Other /. .   Other screws and bolts, whether or not with their nuts or washers :    Screws, turned from bars , rods, profiles, or wire, of solid section, of a shank thickness not exceeding 6 mm    Other :     For fixing railway track construction material     Other :      Without heads :       Of stainless steel 7318 11 00 7318 12 7318 12 10 7318 12 90 7318 13 00 7318 14 7318 14 10 7318 14 91 7318 14 99 7318 15 7318 15 10 7318 15 20 7318 15 30 No L 395/372 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal (% %) 1 2 3 4 7318 15 41 7318 15 49 2,6 2,6 Free Free       Other, with a tensile strength :      Of less than 800 N per mm2   Of 800 N or more per mm2      With heads :       Slotted and cross-recessed screws :        Of stainless steel    Other       Hexagon socket head screws :        Of stainless steel _______ Other       Hexagon bolts :        Of stainless steel     *-   Other, with a tensile strength :      Of less than 800 N per mm2    Of 800 N or more per mm2     Other   Nuts :    Turned from bars, rods, profiles , or wire, of solid section, of a hole diameter not exceeding 6 mm Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 2,6 2,6 2,6 2,6 2,6 2,6 2,6 2,6 2,1 2,6 2,6 2,6 2,6 2,6 2,4 1,9 1,9 2,4 1,9 -   Other : Of stainless steel Other : _ Self-locking nuts *   Other, with an inside diameter :   Not exceeding 12 mm . . . Exceeding 12 mm 731815 51 ! 7318 15 59 7318 15 61 ! 731815 69 7318 15 70 7318 15 81 7318 15 89 7318 15 90 7318 16 7318 16 10 7318 16 30 7318 16 50 7318 16 91 7318 16 99 7318 19 00 7318 21 00 7318 22 00 7318 23 00 7318 24 00 7318 29 00 7319 7319 10 00 7319 20 00 7319 30 00 7319 90 00 7320 7320 10 00   Other  Non-threaded articles :   Spring washers and other lock washers   Other washers   Rivets   Cotters and cotter-pins   Other Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles, for use in the hand, of iron or steel ; safety pins and other pins of iron or steel, not elsewhere specified or included :  Sewing, darning or embroidery needles  Safety pins  Other pins  Other Free Free Free Free 2 2 2 1,7 1,9 Springs and leaves for springs, of iron or steel :  Leaf-springs and leaves therefor Free 31 . 12 . 87 Official Journal of the European Communities No L 395/373 Basic duties CN code Description Spain %) Portugal (%) 1 2 4I - Helical springs : -  Upholstery and naattress springs Other - Other 7320 20 7320 20 10 7320 20 90 7320 90 00 7321 1,9 1,9 1,9 Fsee Free Free 1,9 1,9 1,9 1,9 Free Free Free Free 7321 11 7321 11 10 7321 1190 7321 12 00 7321 13 00 7321 81 7321 81 10 7321 81 90 7321 82 7321 82 10 7321 82 90 7321 83 00 7321 90 00 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas-rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel :  Cooking appliances and plate warmers :   For gas fuel or for both gas and other fuels :    With oven , including separate ovens . . . .    Other   For liquid fuel   For solid fuel .  Other appliances :   For gas fuel or for both gas and other fuels :    With exhaust outlet Other   For liquid fuel :    With exhaust outlet ;    Other   For solid fuel j  Parts Radiators for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors (including distributors which can also distribute fresh or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel :  Radiators and parts thereof :   Of cast iron   Other  Other :   Air heaters and not air distributors (excluding parts thereof), for use in civil aircraft 1,9 1,9 1,9 1,9 1,9 1,9 Free Free Free Free Free Free 7322 2,2 2,2 Free Free 7322 1100 7322 19 00 7322 90 7322 90 10 7322 90 90 0) Free 2,2 Free Free   Other ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No-L 395/374 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7323 Table, kitchen or other household articles and parts thereof, of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel : 7323 10 00  Iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like ....  Other : 2,2 Free 7323 91 00 -- Ofcastiron,notenamelled ................................ 2,2 Free 7323 92 00 -- Ofcastiron,enamelled .................................. 2,2 Free 7323 93   Of stainless steel : 7323 93 10    Articles for table use 2,2 Free 7323 93 90    Other 2,2 Free 7323 94   Of iron (other than cast iron) or steel, enamelled : 7323 94 10    Articles for table use 2,2 Free 7323 94 90 Other 2,2 Free 7323 99   Other : 7323 99 10    Articles for table use    Other : 2,2 Free 7323 99 91     Varnished or painted 2,2 Free 7323 99 99 -- - Other ......... ......... 2,2 Free 7324 Sanitary ware and parts thereof, of iron or steel : 7324 10  Sinks and wash basins, of stainless steel : 7324 10 10   For use in civil aircraft 0 Free Free 7324 10 90   Other  Baths : 2 Free 7324 21 00   Of cast iron, whether or not enamelled , 2,2 Free 7324 29 00 -- Other ............................................ 2,2 Free 7324 90  Other, including parts : 7324 90 10   Sanitary ware (excluding parts thereof), for use in civil aircraft ( ! ) Free Free 7324 90 90   Other 2 Free 7325 Other cast articles of iron or steel : 7325 10  Of non-malleable cast iron : 7325 10 10   For sewage, water, etc. , systems 1,6 Free Free 7325 10 90 Other  Other : 1,6 Free 7325 91 00   Grinding balls and similar articles for mills 2,1 Free ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/375 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4 7325 99   Other : 7325 99 10    Of malleable cast iron 1,6 Free 7325 99 90 7326    Other Other articles of iron or steel : 2,1 Free l  Forged or stamped, but not further worked : 73261100   Grinding balls and similar articles for mills 2,1 Free 7326 19   Other : \ 7326 19 10    Open-die forged 2,1 Free 7326 19 90 7326 20    Other  Articles of iron or steel wire : 2,1 Free 7326 20 10   For use in civil aircraft (*) Free Free   Other : 7326 20 30    Small cages and aviaries 2,1 Free 7326 20 50    Wire baskets 2,1 Free 7326 20 90 7326 90    Other  Other : 2,1 Free 7326 90 10   Snuff boxes , cigarette cases , cosmetic and powder boxes and cases, and similar pocket articles 2,1 Free 7326 90 30   Ladders and steps 2,1 Free 7326 90 40   Pallets and similar platforms for handling goods 2,1 Free 7326 90 50 7326 90 60 7326 90 70   Reels for cables , piping and the like   Non-mechanical ventilators, guttering, hooks and like articles used in the building industry   Perforated buckets and similar articles of sheet used to filter water at the entrance to drains   Other articles of iron or steel : 2,1 2,1 2,1 Free Free Free 7326 90 91    Open-die forged 2,1 Free 7326 90 93  Closed-die forged 2,1 Free 7326 90 99 Other 2,1 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/376 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 74 COPPER AND ARTICLES THEREOF P Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7401 Copper mattes ; cement copper (precipitated copper) : 7401 10 00 - Coppermattes ......................................... Free Free 7401 20 00 - CHlentcopper(precipitatedcopper)............................. Free Free 7402 00 00 Unrefined copper ; copper anodes for electrolytic refining . . . . . . . . . . . . . Free Free 7403 Refined copper and copper alloys, unwrought :  Refined copper : 7403 11 00 - - Cathodes and sections of cathodes . . . . . . . . . . . . . . . . . . . . . . . . . . . . Free Free 7403 12 00 - Wire-bars .......................................... Free Free 7403 13 00 -- Billets ........................................... Free Free 7403 19 00  Copper alloys : Free Free 7403 21 00 -- Copper-zincbasealloys(brass) .............................. Free Free 7403 22 00 -- Copper-tinbasealloys(bronze).............................. Free Free 7403 23 00 Copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel Free Free 7403 29 00   Other copper alloys (other than master alloys of heading No 7405) Free Free 7404 00 Copper waste and scrap : 7404 00 10  Of copper alloys : Free Free 7404 00 91 - - Of copper-zinc base alloys (brass) . . Free Free 7404 00 99 - - Other . . . Free Free 7405 00 00 Masteralloysofcopper ................................ Free Free 7406 Copper powders and flakes : 7406 10 00 - Powdersofnon-lamellarstructure .............................. 0,2 Free 7406 20 00 - Powders of lamellar structure ; flakes . . . . 0,2 Free 7407 Copper bars, rods and profiles : 7407 10 00  Of copper alloys : 2,4 Free 7407 21   Of copper-zinc base alloys (brass) : \ 7407 21 10 - - - Bars and rods . . . 2,4 Free 7407 21 90 - - Profiles . 2,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/377 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7407 22   Of copper-nickel base alloys (cupro-iiickel) or copper-nickel-zinc base alloys (nickel silver) : 7407 22 10    Of copper-nickel base alloys (cupro-nickel) 2 Free 7407 22 90    Of copper-nickel-zinc base alloys (nickel silver) 2 Free 7407 29 00   Other ¢"v 2,4 Free 7408 Copper wire :  Of refined copper : 7408 11 00   Of which the maximum cross-sectional dimension exceeds 6 mm 2,4 Free 7403 19   Other : 7408 19 10    Of which the maximum cross-sectional dimension exceeds 0,5 mm 2,4 Free 7408 19 90    Of which the maximum cross-sectional dimension does not exceed 0,5 mm . . .  Of copper alloys : 2,4 Free 7408 21 00   Of copper-zinc base alloys (brass) 2,4 Free 7408 22   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 7408 22 10    Of copper-nickel base alloys (cupro-nickel) 2 Free 7408 22 90    Of copper-nickel-zinc base alloys (nickel silver) 2 Free 7408 29   Other : l 7408 29 10    Of copper-tin base alloys (bronze) 2,4 Free 7408 29 90 Other 2,4 Free 7409 Copper plates, sheets and strip, of a thickness exceeding 0,15 mm :  Of refined copper : 7409 11 00   In coils 2,4 Free 7409 19 00   Other  Of copper-zinc base alloys (brass) : 2,4 Free 7409 21 00   In coils 2,4 Free 7409 29 00   Other  Of copper-tin base alloys (bronze) : 2,4 Free 7409 31 00   In coils 2,4 Free 7409 39 00   Other 2,4 Free 7409 40  Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) :   Of copper-nickel base alloys (cupro-nickel) : 7409 40 11    In coils ' 2,4 Free 7409 40 19    Other   Of copper-nickel-zinc base alloys (nickel silver) : 2,4 Free 7409 40 91    In coils 2,4 Free 7409 40 99 Other 2,4 Free 7409 90  Of other copper alloys : \ 7409 90 10   In coils 2,4 Free 7409 90 90   Other 2,4 Free No L 395/378 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7410 2,6 2,6 2,6 2,6 Free Free Free Free 2,4 2,4 2,4 Free Free Free Free Free Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not ex ­ ceeding 0,15 mm :  Not backed :   Of refined copper   Of copper alloys  Backed :   Of refined copper   Of copper alloys Copper tubes and pipes :  Of refined copper :   Straight, of a wall thickness :    Exceeding 0,6 mm    Not exceeding 0,6 mm Other  Of copper alloys :   Of copper-zinc base alloys (brass) :    Straight .' . . .    Other Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) :    Straight Other   Other :    Straight    Other Copper tube or pipe fittings (for example, couplings, elbows, sleeves) :  Of refined copper  Of copper alloys Stranded wire, cables, plaited bands and the like, of copper, not electrically insulated :  With fittings attached, for use in civil aircraft (!)  Other :   Of refined copper   Of copper alloys Cloth (including endless bands), grill and netting, of copper wire ; expanded metal, of copper :  Endless bands, for machinery 7410 11 00 7410 12 00 7410 21 00 7410 22 00 7411 7411 10 7411 10 11 7411 10 19 7411 10 90 7411 21 7411 21 10 7411 21 90 7411 22 7411 22 10 7411 22 90 7411 29 7411 29 10 7411 29 90 7412 7412 10 00 7412 20 00 7413 00 7413 00 10 7413 00 91 7413 00 99 7414 7414 10 00 2,4 2,4 2,4 2,4 2,4 2,4 Free Free Free Free 2,6 2 Free Free Free Free Free Free 2,6 2,6 2,6 Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/379 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7414 90 00  Other 2,6 Free 7415 Nails, tacks, drawing pins, staples (other than those of heading No 8305) and similar articles, of copper or of iron or steel with heads of copper ; screws, bolts, nuts, screw hooks, rivets, cotters, cotter-pins, washers (including spring washers) and similar articles, of copper : 7415 10 00  Nails and tacks, drawing pins, staples and similar articles  Other articles, not threaded : 2,6 Free 7415 21 00   Washers (including spring washers) 1,4 Free 7415 29 00   Other  Other threaded articles : 1,4 Free 7415 31 00   Screws for wood 1,4 Free 7415 32   Other screws ; bolts and nuts : 7415 32 10    Screws and bolts , whether or not with their nuts, for metal 1,4 Free 7415 32 90 Other 1,4 Free 7415 39 00   Other 1,5 Free 7416 00 00 Copper springs 2,6 Free 7417 00 00 Cooking or heating apparatus of a kind used for domestic purposes, non-electric, and parts thereof, of copper 2,6 Free 7418 Table, kitchen or other household articles and parts thereof, of copper ; pot scourers and scouring or polishing pads, gloves and the like, of copper ; sanitary ware and parts thereof, of copper : 7418 10 00  Table, kitchen or other household articles and parts thereof ; pot scourers and scouring or polishing pads, gloves and the like 1,9 Free 7418 20 00  Sanitary ware and parts thereof 1,9 Free 7419 Other articles of copper : 7419 10 00  Chain and parts thereof  Other : 1,9 Free 7419 91 00   Cast, moulded, stamped or forged, but not further worked 1,9 Free 7419 99 00   Other 1,9 Free No L 395/380 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 75 NICKEL AND ARTICLES THEREOF Basic duties CN code Description Spain Portugal % (% 4 1 2 3 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy :  Nickel mattes |  Nickel oxide sinters and other intermediate products of nickel metallurgy Free Free Free Free Unwrought nickel :  Nickel, not alloyed  Nickel alloys . . . Free Free Free Free Nickel waste and scrap  Of nickel , not alloyed  Of nickel alloys . . . . Free Free Free Free FreeNickel powders and flakes 0,2 7501 7501 10 00 7501 20 00 7502 7502 10 00 7502 20 00 7503 00 7503 00 10 7503 00 90 7504 00 00 7505 7505 11 00 7505 12 00 7505 21 00 7505 22 00 7506 7506 10 00 7506 20 00 7507 Nickel bars, rods, profiles and wire :  Bars, rods and profiles :   Of nickel, not alloyed   Of nickel alloys .  Wire :   Of nickel, not alloyed   Of nickel alloys 1,7 1,7 1,7 1,7 Free Free Free Free Free Free 1,9 1,9 Nickel plates, sheets, strip and foil :  Of nickel, not alloyed  Of nickel alloys Nickel tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) :  Tubes and pipes :   Of nickel, not alloyed « ¢ ¢ ¢ ¢   Of nickel alloys  Tube or pipe fittings Free Free Free 2,1 2,1 1,5 7507 1100 7507 12 00 7507 20 00 7508 00 7508 00 10 7508 00 90 Other articles of nickel : - Cloth, grill , netting and fencing, of nickej wire  Other : . . . . 1,8 Free Free1,2 31 . 12 . 87 Official Journal of the European Communities No L 395/381 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7601 Unwrought aluminium : 7601 10 00  Aluminium, not alloyed 2,4 Free 7601 20  Aluminium alloys : 7601 20 10   Primary 2,4 Free 7601 20 90   Secondary ^ 2,4 Free 7602 00 Aluminium waste and scrap :  Waste : 7602 00 11   Turnings, shavings, chips, milling waste, sawdust and filings ; waste of coloured, coated or bonded sheets and foil , of a thickness (excluding any backing) not exceeding 0,2 mm Free Free 7602 00 19   Other (including factory rejects) 1,2 Free 7602 00 90  Scrap Free Free 7603 Aluminium powders and flakes : l 7603 10 00  Powders of non-lamellar structure 2,1 Free 7603 20 00  Powders of lamellar structure ; flakes 2,5 Free 7604 Aluminium bars, rods and profiles : 7604 10  Of aluminium, not alloyed : \ 7604 10 10   Bars and rods 4 Free 7604 10 90   Profiles  Of aluminium alloys : 4 Free 7604 21 00   Hollow profiles 4 Free 7604 29   Other : \ 7604 29 10    Bars and rods 4 Free 7604 29 90    Profiles 4 Free 7605 Aluminium wire :  Of aluminium, not alloyed : 7605 1100   Of which the maximum cross-sectional dimension exceeds 7 mm 4 Free 7605 19   Other : \ 7605 19 10    Containing by weight less than 0,1 % of silicon 4 Free 7605 19 90 Other  Of aluminium alloys : 4 Free 7605 2100   Of which the maximum cross-sectional dimension exceeds 7 mm 4 Free No L 395/382 Official Journal of the European Communities 31 . 12 . 87 II \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7605 29   Other : 7605 29 10 Containing by weight not more than 0,9 % of silicon , not more than 0,9 % of magnesium and not more than 0,03 % of manganese 4 Free 7605 29 90 --- Other ......... ......... 4 Free 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm :  Rectangular (including square) : 7606 11   Of aluminium, not alloyed : l I 7606 11 10    Other, of a thickness of : 3 Free 76061191 ---- Lessthan3mm ......... ... ...... 3 Free 76061193 ---- Notlessthan3mmbutlessthan6mm .......... .......... 3 Free 7606 11 99 ---- Notlessthan6mm ......... .......... 3 Free 7606 12   Of aluminium alloys : 7606 12 10 Other : 4 Free 7606 12 50     Other, of a thickness of : 3 Free 7606 12 91 ----- Lessthan3mm ........ ......... 3 Free 7606 12 93      Not less than 3 mm but less than 6 mm 3 Free 7606 12 99  Other : 3 Free 7606 91 00 -- Ofaluminium,notalloyed ................................ 4 Free 7606 92 00 -- Ofaluminiumalloys ................... ................ 4 Free 7607 Aluminium foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not ex ­ ceeding 0,2 mm :  Not backed : 7607 11   Rolled but not further worked : l 7607 11 10 - - Of a thickness of less than 0,021 mm . . . 4 Free 7607 11 90 Of a thickness of not less than 0,021 mm but not more than 0,2 mm 4 Free 7607 19   Other : l 7607 19 10 - - Of a thickness of less than 0,021 mm . . . 4 Free 7607 19 90 Of a thickness of not less than 0,021mm but not more than 0,2 mm 4 Free 7607 20  Backed : l 7607 20 10 Of a thickness (excluding any backing) of less than 0,021 mm 4 Free 7607 20 90   Of a thickness (excluding any backing) of not less than 0,021 mm but not more 4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/383 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7608 Aluminium tubes and pipes : 7608 10  Of aluminium, not alloyed : \ 7608 10 10   With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 0   Other : Free Free 7608 10 91    Not further worked than extruded 4 Free 7608 10 99   - Other 4 Free 7608 20  Of aluminium alloys : 7608 20 10   With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (!)   Other : Free Free 7608 20 30 Welded    Other : 4 Free 7608 20 91     Not further worked than extruded 4 Free 7608 20 99     Other 4 Free 7609 00 00 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 2,8 Free 7610 Aluminium structures (excluding prefabricated buildings of heading No. 9406) and parts of structures (for example, bridges and bridge-sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures : 7610 10 00  Doors, windows and their frames and thresholds for doors 2,8 Free 7610 90  Other : 7610 90 10   Bridges and bridge-sections, towers and lattice masts 2,8 Free 7610 90 90   Other 2,8 Free 761100 00 Aluminium reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment . 2,8 Free 7612 Aluminium casks, drums, cans, boxes and similar containers (including rigid or collapsible tubular containers), for any material (other than compressed or liquefied gas), of a capacity not exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment : 7612 10 00  Collapsible tubular containers 2,8 Free 7612 90  Other : 7612 90 10   Rigid tubular containers 2,8 Free (  ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, df the Preliminary Provisions (C.N.). 31 . 12 . 87No L 395/384 Official Journal of the European Communities l Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other, with a capacity of ¢: 7612 90 91 --- 501itresormore ......... ......... 2,8 Free 7612 90 99 --- Lessthan501itres ......... ......... 2,8 Free 7613 00 00 Aluminium containers for compressed or liquefied gas . . . . . . . . . . . . . . . 2,8 Free 7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated : 7614 10 00 - Withsteelcore ........................................ 2,8 Free 7614 90  Other : 7614 90 10 - - Of aluminium, not alloyed . . . . . . . . . . . . . . . . . . 2,8 Free 7614 90 90 -- Ofaluminiumalloys ......... ......... 2,8 Free 7615 Table, kitchen or other household articles and parts thereof, of aluminium ; pot scourers and scouring or polishing pads, gloves and the like, of aluminium ; sanitary ware and parts thereof, of aluminium : 7615 10 - Table, kitchen or other household articles and parts thereof ; pot scourers and scouring or polishing pads, gloves and the like : 7615 10 10 7615 10 90 7615 20 00 - - Cast . . - - Other . . . - Sanitarywareandpartsthereof ............................... 2,8 2,8 2,8 Free Free Free 7616 Other articles of aluminium : 7616 10 00  Nails, tacks, staples (other than those of heading No 8305), screws, bolts, nuts, screw 2,8 Free 7616 90  Other : \ 7616 90 10 - Knitting needles and crochet hooks . . . 2,8 Free 7616 90 30 - Cloth, grill , netting and fencing . . 2,8 Free   Other : \ 7616 90 91 7616 90 99 - - - Cast . . . - - - Other . . 2,8 2,8 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/385 CHAPTER 78 LEAD AND ARTICLES THEREOF Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7801 Unwrought lead : 7801 10 00  Refined lead  Other : 2,1 Free 7801 91 00   Containing by weight antimony as the principal other element 2,1 Free 7801 99   Other : 7801 99 10    For refining, containing 0,02 % or more by weight of silver (bullion lead) (*) . .    Other : Free Free 7801 99 91 7801 99 99     Lead alloys     Other 2,1 - 2,1 Free Free 7802 00 7802 00 10 7802 00 90 7803 00 00 Lead waste and scrap :  From accumulators  Other Lead bars, rods, profiles and wire Free Free 3,2 Free Free Free 7804 Lead plates, sheets, strip and foil ; lead powders and flakes :  Plates, sheets, strip and foil : 7804 11 00   Sheets, strip and foil of a thickness (excluding any backing) not exceeding 0,2 mm . . 3,2 Free 7804 19 00 7804 20 00 7805 00 00   Other  Powders and flakes Lead tubes, pipes and tube or pipe fittings (for example, couplings, elbows, 3,2 0,8 3,6 Free Free Free 7806 00 Other articles of lead : 7806 00 10 7806 00 90  Containers with an anti-radiation lead covering, for the transport or storage of radio-active materials (Euratom)  Other 2,4 3,2 Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/386 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 79 ZINC AND ARTICLES THEREOF Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 7901 Unwrought zinc :  Zinc, not alloyed : 7901 11 00 - Containing by weight 99,99 % or more of zinc . . . . . . . . . . . . . . . . . . . . . . 2,1 Free 7901 12   Containing by weight less than 99,99 % of zinc : 7901 12 10 Containing by weight 99,95 % or more but less than 99,99 % of zinc 2,1 Free 7901 12 30 Containing by weight 98,5 % or more but less than 99,95 % of zinc 2,1 Free 7901 12 90 _ _ _ Containing by weight 97,5 % or more but less than 98,5 /o of zinc 2,1 Free 7901 20 00 - Zinc alloys .......................................... 2,1 Free 7902 00 00 Zinc waste and scrap ................................. Free Free 7903 7903 10 00 7903 90 00 Zinc dust, powders and flakes : 1,7 1,7 Free Free 7904 00 00 Zinc bars, rods, profiles and wire .......................... 3,2 Free 7905 00 7905 00 11 7905 00 19 7905 00 90 Zinc plates, sheets, strip and foil :  Not surface-worked, of a thickness of : 3,2 3,2 3,2 Free Free Free 7906 00 00 Zinc tubes, pipes and tube or pipe fittings (for example, couplings, elbows, 3,2 Free 7907 7907 10 00 7907 90 00 Other articles of zinc : - Gutters, roof capping, skylight frames and other fabricated building components 2,8 2,8 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/387 CHAPTER 80 TIN AND ARTICLES THEREOF Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8001 8001 10 00 8001 20 00 8002 00 00 8003 00 00 Unwrought tin :  Tin, not alloyed  Tin alloys Tin waste and scrap Tin bars, rods, profiles and wire Free Free Free 1,2 Free Free Free Free 8004 00 00 8005 8005 10 00 8005 20 00 Tin plates, sheets and strip, of a thickness exceeding 0,2 mm Tin foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials), of a thickness (excluding any backing) not ex ­ ceeding 0,2 mm ; tin powders and flakes : - Foil  Powders and flakes 1 1,5 1,1 Free Free Free 8006 00 00 8007 00 00 Tin tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) Other articles of tin 1,5 2,1 Free Free No L 395/388 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 81 OTHER BASE METALS ; CERMETS ; ARTICLES THEREOF Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8101 Tungsten (wolfram) and articles thereof, including waste and scrap : 8101 10 00  Other : 2,4 Free 8101 91   Unwrought tungsten, including bars and rods obtained simply by sintering ; waste and scrap : 8101 91 10 Unwrought tungsten, including bars and rods obtained simply by sintering . . . 2,4 Free 8101 91 90 --- Wasteandscrap .......... ......... 2,4 Free 8101 92 00 Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, 3,2 Free 8101 93 00 -- Wire ............................................ 3,2 Free 8101 99 00 -- Other ............................................ 4 Free 8102 Molybdenum and articles thereof, including waste and scrap : 8102 10 00 - Other : 2,4 Free 8102 91 Unwrought molybdenum, including bars and rods obtained simply by sintering ; waste and scrap : 8102 91 10 Unwrought molybdenum, including bars and rods obtained simply by sintering . 2 Free 8102 91 90 - Waste and scrap . . . 2 Free 8102 92 00 Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, 3,2 Free 8102 93 00 -- Wire ............................................ 3,2 Free 8102 99 00 -- Other ............................................ 4 Free 8103 Tantalum and articles thereof, including waste and scrap : 8103 10 - Unwrought tantalum, including bars and rods obtained simply by sintering ; waste and scrap ; powders : 8103 10 10 Unwrought tantalum, including bars and rods obtained simply by sintering ; 1 Free 8103 10 90 - Waste and scrap . . . 1 Free 8103 90  Other : \\ 8103 90 10 Bars and rods, other than those obtained simply by sintering, profiles, wire, plates, 1,7 Free 8103 90 90 - - Other . . . 2,3 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/389 \ Basic duties CN - code Description Spain (%) Portugal (%) 1 2 3 4 8104 Magnesium and articles thereof, including waste and scrap :  Unwrought magnesium : 8104 11 00   Containing at least 99,8 % by weight of magnesium 2,1 Free 8104 19 00   Other 2,1 Free 8104 20 00  Waste and scrap Free Free 8104 30 00  Raspings, turnings and granules, graded according to size ; powders 2,1 Free 8104 90  Other : \ 8104 90 10   Bars, rods, profiles, wire, plates, sheets and strip ; tubes or pipes 2,1 Free 8104 90 90 Other 2,1 Free 8105 Cobalt mattes and other intermediate products of cobalt metallurgy ; cobalt and articles thereof, including waste and scrap : 8105 10  Cobalt mattes and other intermediate products of cobalt metallurgy ; unwrought cobalt ; waste and scrap ; powders : 8105 10 10   Cobalt mattes and other intermediate products of cobalt metallurgy ; unwrought cobalt ; powders Free Free 8105 10 90   Waste and scrap Free Free 8105 90 00  Other 1,5 Free 8106 00 Bismuth and articles thereof, including waste and scrap : \ 8106 00 10  Unwrought bismuth ; waste and scrap ; powders Free Free 8106 00 90 - Other ¢. 1,4 Free 8107 Cadmium and articles thereof, including waste and scrap : \ 8107 10 00  Unwrought cadmium ; waste and scrap ; powders 1,6 Free 8107 90 00  Other 2,4 Free 8108 Titanium and articles thereof, including waste and scrap : 8108 10  Unwrought titanium ; waste and scrap ; powders : 8108 10 10   Unwrought titanium ; powders 2 Free 8108 10 90   Waste and scrap 2 Free 8108 90  Other : 8108 90 10   Tubes and pipes, with attached fittings, suitable for conducting gases or liquids , for use in civil aircraft (*) *   Other : Free Free 8108 90 30    Bars, rods, profiles and wire 2,8 Free 8108 90 50    Plates , sheets , strip and foil 2,8 Free 8108 90 70    Tubes and pipes 2,8 Free 8108 90 90    Other 2,8 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N. ). No L 395/390 Official Journal of the European Communities 31 . 12 . 87 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8109 Zirconium and articles thereof, including waste and scrap : 8109 10  Unwrought zirconium ; waste and scrap ; powders : 8109 10 10 - - Unwrought zirconium ; powders . . . . . . . . . . . . . . . . . . . 2 Free 8109 10 90 -- Wasteandscrap .......... .......... 2 Free 8109 90 00 - Other ............................................. 3,6 Free 8110 00 Antimony and articles thereof, including waste and scrap : - Unwrought antimony; waste and scrap ; powders : 8110 0011 - - Unwrought antimony ; powders . . . . . . . . . . . . . . . . . . 3,2 Free 8110 00 19 -- Wasteandscrap .......... .......... 3,2 Free 8110 00 90 - Other .......... .......... 3,2 Free 8111 00 Manganese and articles thereof, including waste and scrap :  Unwrought manganese ; waste and scrap ; powders : 81110011 - Unwrought manganese ; powders . . . . . . . . . . . . . . . . . . . 1,8 Free 81110019 - Wasteandscrap .......... ......... 1,8 Free 811100 90 - Other ......... ......... 2,6 Free 8112 Beryllium, chromium, germanium, vanadium, gallium, hafnium, 1 indium, niobium(columbium), rhenium and thallium, and articles of these metals, including waste aod scrap :  Beryllium : 81121100 - - Unwrought ; waste and scrap ; powders . . . . . . . . . . . . . . . . . . . . . . . . . . 0,7 Free 8112 19 00 - - Other ............................................ 1,5 Free 8112 20  Chromium :   Unwrought ; waste and scrap ; powders : 8112 20 10 Alloys containing more than 10 % by weight of nickel    Other : Free Free 8112 20 31 - - - - Unwrought ; powders . . 2 Free 8112 20 39 - - - Waste and scrap . . . 2 Free 8112 20 90 - - Other . . . 2,8 Free 8112 30  Germanium : ¢ \ 8112 30 10 - - Unwrought ; waste and scrap ; powders . . . 1,8 Free 8112 30 90 - - Other . . . 2,8 Free 8112 40  Vanadium : \\   Unwrought ; waste and scrap ; powders : 8112 4011 - - - Unwrought ; powders . . . 0,8 Free 8112 40 19 8112 40 90 - - - Waste and scrap . . . - - Other . . . 0,8 2 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/391 CN code Description Basic duties Spain (%) Portugal (%) 1 2 3 4  Other : 8112 91   Unwrought ; waste and scrap ; powders : 8112 91 10    Hafnium (celtium) 1,4 Free II Niobium (columbium); rhenium : \ 8112 91 31 Unwrought ; powders 2 Free 8112 9139     Waste and scrap 2 Free 8112 9190  Gallium ; indium ; thallium 0,8 Free 8112 99   Other : 8112 99 10    Hafnium (celtium) 3 Free 8112 99 30    Niobium (columbium); rhenium 3,6 Free 8112 99 90    Gallium ; indium ; thallium 1,5 Free 8113 00 Cermets and articles thereof, including waste and scrap : 8113 00 10 8113 00 90  Unwrought; waste and scrap  Other 1,6 3 Free Free No L 395/392 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 82 TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL ; PARTS THEREOF OF BASE METAL li 1 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8201 Hand tools, the following : spades, shovels, mattocks, picks, hoes, forks and rakes ; axes, bill hooks and similar hewing tools ; secateurs of any kind ; scythes, sickles, hay knives, hedge shears, timber wedges and other tools of a kind used in agriculture, horticulture or forestry : 8201 10 00 - Spades and shovels ...................................... 1,7 Free 8201 20 00 - Forks ............................................. 1,7 Free 8201 30 00 - Mattocks, picks, hoes and rakes ............................... 1,7 Free 8201 40 00 - Axes, bill hooks and similar hewing tools . . . . . . . . . . . . . . . . . . . . . . . . . . 1,7 Free 8201 50 00 - One-handed secateurs (including poultry shears) . . . . . . . . . . . . . . . . . . . . . . 2,2 Free 8201 60 00 - Hedge shears, two-handed pruning shears and similar two-handed shears 1,7 Free 8201 90 00 - Other hand tools of a kind used in agriculture, horticulture or forestry 1,7 Free 8202 Hand saws ; blades for saws of all kinds (including slitting, slotting or toothless saw blades) : 8202 10 00 - Handsaws ........................................... 1,9 Free 8202 20  Band saw blades : l 8202 20 10 -- For working metal ......... ......... 2,3 Free 8202 20 90 - Circular saw blades (including slitting or slotting saw blades) : 2,3 Free 8202 31   With working part of steel : 8202 31 10    Other :     For working metal , of diameter : 2,4 Free 8202 31 51 - - Not exceeding 315 mm . . 2,4 Free 8202 31 59 - - - - Exceeding 315 mm . . . 2,4 Free 8202 31 90 - - For working other materials . . . 2,4 Free 8202 32   With working part of other materials : l 8202 32 10 - - - With inserted teeth or segments . . . 2,4 Free 8202 32 90 - - - Other . . 2,4 Free 8202 40 00 - Chain saw blades ..................................... 1,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/393 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Other saw blades : 8202 91   Straight saw blades, for working metal :    With working part of steel :     Straight saw blades with a fixing hole at each end, of a width : 8202 91 11      Not exceeding 16 mm 2,4 Free 8202 91 19      Exceeding 16 mm 2,4 Free 8202 91 30     Other 2,4 Free 8202 91 90    With working part of other materials 2,4 Free 8202 99   Other :    With working part of steel : 8202 9911     For working metal 2,4 Free 8202 99 19     For working other materials 2,4 Free 8202 99 90    With working part of other materials 2,4 Free 8203 Files, rasps, pliers (including cutting pliers), pincers, tweezers, metal cutting shears, pipe-cutters, bolt croppers, perforating punches and similar hand tools : 8203 10 00  Files, rasps and similar tools 1,5 Free 8203 20  Pliers (including cutting pliers), pincers, tweezers and similar tools : 8203 20 10   Tweezers 1,9 Free 8203 20 90 Other 1,9 Free 8203 30 00  Metal cutting shears and similar tools 1,9 Free 8203 40 00  Pipe-cutters, bolt croppers, perforating punches and similar tools 1,9 Free 8204 Hand-operated spanners and wrenches (including torque meter wrenches but not including tap wrenches); interchangeable spanner sockets, with or without hand ­ les :  Hand-operated spanners and wrenches : 8204 11 00   Non-adjustable 1,9 Free 8204 12 00   Adjustable 1,9 Free 8204 20 00  Interchangeable spanner sockets, with or without handles 1,7 Free 8205 Hand tools (including glaziers' diamonds), not elsewhere specified or included ; blow lamps ; vices, clamps and the like, other than accessories for and parts of, machine tools ; anvils ; portable forges ; hand or pedal-operated grinding wheels with frameworks : 8205 10 00  Drilling, threading or tapping tools 1,8 Free 8205 20 00  Hammers and sledge hammers 1,8 Free 8205 30 00  Planes, chisels, gouges and similar cutting tools for working wood 1,8 Free 8205 40 00  Screwdrivers  Other hand tools (including glaziers' diamonds) : 1,8 Free 8205 51 00   Household tools 1,8 Free No L 395/394 Official Journal of the European Communities 31 . 12 . 87 || Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8205 59 - - Other : 8205 59 10 Tools for masons, moulders, cement workers, plasterers and painters 1,8 Free 8205 59 30 Cartridge operated riveting, wallplugging, etc. , tools 1,8 Free 8205 59 90 --- Other ........... . . ........ 1,8 Free 8205 60 00 - Blowlamps .......................................... 1,8 Free 8205 70 00 - Vices,clampsandthelike .................................. 1,8 Free 8205 8000 - Anvils ; portable forges ; hand or pedal-operated grinding wheels with frameworks .... 1,8 Free 8205 90 00 -F- Sets of articles of two or more of the foregoing subheadings 1,8 Free 8206 00 00 Tools of two or more of headings Nos. 8202 to 8205, put up in sets for retail sale 1,5 Free 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock drilling or earth boring tools :  Rock drilling or earth boring tools : 8207 11 With working part of sintered metal carbide or cermets : \ 8207 11 10 Of sintered metal carbide 1,8 Free 8207 11 90 Of cermets 1,8 Free 8207 12 With working part of other material : 8207 12 10 - Of diamond or agglomerated diamond 2 Free 8207 12 90 Of other materials 1,7 Free 8207 20 - Dies for drawing or extruding metal : \ 8207 20 10 With working part of diamond or agglomerated diamond   With working part of other materials : 2 Free 8207 20 91   Of sintered metal carbide 1,8 Free 8207 20 99 - Of other materials . . . 1,7 Free 8207 30 - Tools for pressing, stamping or punching : 8207 30 10 - - For working metal . . . 1,7 Free 8207 30 90 Other 1,7 Free 8207 40 - Tools for tapping or threading : For working metal : Tools for tapping, with working part : 8207 4011 - - - - Of sintered metal carbide . . . . 1,8 Free 8207 40 19 Tools for threading^ with working part : 1,7 Free 8207 40 31 - - - - Of sintered metal carbide . . . . 1,8 Free 8207 40 39 - - Of other materials . . . . 1,7 Free 8207 40 90 - - Other . . . . 1,8 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/395 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8207 50  Tools for drilling, other than for rock drilling : 8207 50 10   With working part of diamond or agglomerated diamond 2 Free   With working part of other materials : 8207 50 30    Masonry drills 1,7 Free \    Other :     For working metal , with working part : 8207 50 50      Of sintered metal carbide 1,8 Free 8207 50 60      Of high speed steel 1,8 Free 8207 50 70      Of other materials 1,7 Free 8207 50 90 Other 1,7 Free 8207 60  Tools for boring or broaching : 8207 60 10   With working part of diamond or agglomerated diamond 2 Free II With working part of other materials : l \    Tools for boring : I     For working metal , with working part : l 8207 60 31      Of sintered metal carbide 1,8 Free 8207 60 39      Of other materials 1,7 Free 8207 60 50     Other 1,7 Free    Tools for broaching : -    For working metal , with working part : I 8207 60 71      Of sintered metal carbide 1,8 Free 8207 60 79      Of other materials 1,7 Free 8207 60 90     Other -. 1,7 Free 8207 70  Tools for milling : I   For working metal , with working part : I 8207 70 10    Of sintered metal carbide 1,8 Free    Of other materials : \|II 8207 70 31     Shank type 1,7 Free 8207 70 39 Other 1,7 Free 8207 70 90 8207 80   Other  Tools for turning : 1,7 Free \   For working metal , with working part : \ 8207 80 11    Of sintered metal carbide 1,8 Free 8207 80 19    Of other materials . . ., 1,7 Free 8207 80 90 8207 90 8207 90 10 8207 90 30 8207 90 50 Other  Other interchangeable tools :   With working part of diamond or agglomerated diamond With working part of other materials :    Screwdriver bits    Gear-cutting tools 1.7 2 1.8 1,8 Free Free Free Free No L 395/396 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain %) Portugal (%) 1 2 3 4 Free Free Free Free Free Free Free Free Free Free Free    Other, with working part :     Of sintered metal carbide :      For working metal Other : Rotating tools Other Of other materials :      For working metal Other Knives and cutting blades, for machines or for mechanical appliances :  For metal working  For wood working  For kitchen appliances or for machines used by the food industry :   Circular knives Other  For agricultural, horticultural or forestry machines  Other Plates, sticks, tips and the like for tools, unmounted, of sintered metal carbides or cermets :  Tool-tips  Other Hand-operated mechanical appliances, weighing 10 kg or less, used in the preparation, conditioning or serving of food or drink :  Meat mincers, pressers, juice-extractors, vegetable and fruit slicers and cutters (includ ­ ing potato chippers), vegetable mincers and mashers and similar appliances  Other Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, and blades therefor :  Sets of assorted articles  Other :   Table knives having fixed blades :    Handles of base metal therefor Other   Other knives having fixed blades :    Handles of base metal therefor ¢    Other   Knives having other than fixed blades :    Handles of base metal therefor    Other Free Free 8207 90 71 8207 90 75 8207 90 79 8207 90 91 8207 90 99 8208 8208 10 00 8208 20 00 8208 30 8208 30 10 8208 30 90 8208 40 00 8208 90 00 8209 00 8209 00 10 8209 00 90 8210 00 8210 00 10 8210 00 90 8211 8211 10 00 821191 8211 91 10 8211 91 90 8211 92 8211 92 10 8211 92 90 8211 93 8211 93 10 821193 90 1,8 1,8 1,8 1,7 1.7 1,5 1,5 1,5 1,5 1,5 1,5 1,9 1,9 1,9 1,9 6.8 2 6,8 2 6,8 2 6,8 Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/397 Basic duties CN code Description Spain Portugal % %) 1 3 42 4,8 Free Free Free Free Free Free 1,9 bs 1,9 1,8 3,2 2 2 2 821194 00 8212 8212 10 8212 10 10 8212 10 90 8212 20 00 8212 90 00 8213 00 00 8214 8214 10 00 8214 20 00 8214 90 00 8215 8215 10 8215 10 10 8215 10 90 8215 20 8215 20 10 8215 20 90 8215 91 00 8215 99 8215 99 10 8215 99 90   Blades . . Razors and razor blades (including razor blade blanks in strips) :  Razors : Safety razors with non-replaceable blades Other  Safety razor blades, including razor blade blanks in strips  Other parts Scissors, tailors' shears and similar shears, and blades therefor Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) :  Paper knives, letter openers, erasing knives, pencil sharpeners and blades therefor . . . .  Manicure or pedicure sets and instruments (including nail files)  Other Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware :  Sets of assorted articles containing at least one article plated with precious metal :   Of stainless steel   Other  Other sets of assorted articles :   Of stainless steel Other  Other :   Plated with precious metal Other :    Of stainless steel    Other Free Free Free 6,8 3,2 6,8 3,2 2 Free Free Free Free Free Free Free 6,8 2 No L 395/398 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8301 Padlocks and locks (key, combination or electrically operated), of base metal ; clasps and frames with clasps, incorporating locks, of base metal ; keys for any of the foregoing articles, of base metal : 8301 10 00 - Padlocks ............................................ 2,2 Free 8301 20 00 - Locks of a kind used for motor vehicles . . . . . . . . . . . . . . . . . . . . . . . . . . . 2,2 Free 8301 30 00 - Locksofakindusedforfurniture .............................. 2,2 Free 830140  Other locks : Locks of a kind used for doors of buildings : 8301 40 11 --- Cylinder ......... ......... 2,2 Free 8301 40 19 --- Other .......... ........ 2,2 Free 8301 40 90 - Otherlocks .......... ......... 2,2 Free 8301 50 00  Clasps and frames with clasps, incorporating locks 2,2 Free 8301 60 00 - Parts .............................................. 2,2 Free 8301 70 00 - Keyspresentedseparately ..........'......................... 2,2 Free 8302 Base metal mountings, fittings and similar articles suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests, caskets or the like ; base metal hat-racks, hat-pegs, brackets and similar fixtures ; castors with mountings of base metal ; automatic door closers of base metal : 8302 10  Hinges : \ 8302 10 10 - - For use in civil aircraft ( 1 ) . . . Free Free 8302 10 90 - Other . . . 1,9 Free 8302 20  Castors : || 8302 20 10 - - For use in civil aircraft ( 1 ) . . . Free Free 8302 20 90 - - Other . . . 1,9 Free 8302 30 00  Other mountings, fittings and similar articles suitable for motor vehicles  Other mountings, fittings and similar articles : 1,9 Free 8302 41 00 - Suitableforbuildings ................................... 1,9 Free 8302 42 Other, suitable for furniture : \ 8302 42 10 - - - For use in civil aircraft ( 1 ) . . Free Free 8302 42 90 - - Other . . . 1,9 Free 8302 49   Other : | 8302 49 10 - - For use in civil aircraft ( 1 ) . . Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/399 Il Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8302 49 90 Other . . ....... 1,9 Free 8302 50 00  Hat-racks, hat-pegs, brackets and similar fixtures 1,9 Free 8302 60  Automatic door closers : 8302 60 10 For use in civil aircraft (') . . . Free Free 8302 60 90 Other . 1,9 Free 8303 00 Armoured or reinforced safes, strong-boxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal : 8303 00 10  Armoured or reinforced safes and strong-boxes 2,2 Free 8303 00 30  Armoured or reinforced doors and safe deposit lockers for strong-rooms 2,2 Free 8303 00 90  Cash or deed boxes and the like 2,2 Free 8304 00 00 Filing cabinets, card-index cabinets, paper trays, paper rests, pen trays, office ­ stamp stands and similar office or desk equipment, of base metal, other than 1,9 Free 8305 Fittings for loose-leaf binders or files, letter clips, letter corners, paper clips, indexing tags and similar office articles, of base metal ; staples in strips (for example, for offices, upholstery, packaging), of base metal : 83051000  Fittings for loose-leaf binders or files 2 Free 8305 20 00  Staples in strips 1,8 Free 8305 90 00 - Other,includingparts ..................................... 2 Free 8306 Bells, gongs and the like, non-electric, of base metal ; statuettes and other ornaments, of base metal ; photograph, picture or similar frames, of base metal ; mirrors of base metal : 8306 10 00  Bells, gongs and the like - Statuettes and other ornaments : Free Free 8306 21 00   Plated with precious metal Free Free 8306 29 Other : I 8306 29 10 Of copper Free Free 8306 29 90 Of other base metal Free Free 8306 30 00 - Photograph, picture or similar frames ; mirrors 2,4 Free 8307 Flexible tubing of base metal, with or without fittings : 8307 10  Of iron or steel : I 8307 10 10 With fittings attached, for use in civil aircraft (') Free Free 8307 10 90 Other 1,9 Free 8307 90  Of other base metal : I 8307 90 10  With fittings attached, for use in civil aircraft ( ! ) Free Free 8307 90 90 Other 1,9 Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/400 Official Journal of the European Communities 31 . 12 . 87 I \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made up articles, tubular or bifurcated rivets, of base metal ; beads and spangles of base metal : 8308 10 00 - Hooks,eyesandeyelets .................................... 1,8 Free 8308 20 00 - Tubularorbifurcatedrivets ................................. 1,8 Free 8308 90 00 - Other,includingparts ..................................... 1,8 Free 8309 Stoppers, caps and lids (including crown corks, screw caps and pouring stoppers), capsules for bottles, threaded bungs, bung covers, seals and other packing accessories, of base metal : 8309 10 00 - Crowncorks .......................................... 1,9 Free 8309 90  Other : \ 8309 90 10   Capsules of lead ; capsules of aluminium of a diameter exceeding 21 mm 2,6 Free 8309 90 90 -- Other ......... ......... 1,9 Free 8310 00 00 Sign-plates, name-plates, address-plates and similar plates, numbers, letters and other symbols, of base metal, excluding those of heading No. 9405 2 Free 8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying : 8311 10  Coated electrodes of base metal , for electric arc-welding : 8311 10 10 Welding electrodes cored with iron or steel and coated with refractory material . . . 2,4 Free 8311 10 90 - Other . . . 2 Free 8311 20 00 - Cored wire of base metal, for electric arc-welding . . . . . . . . . . . . . . . . . . . . . . 2 Free 8311 30 00 - Coated rods and cored wire, of base metal, for soldering, brazing or welding by flame . . 2 Free 831190 00 - Other,includingparts ..................................... 2 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/401 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES ; ELECTRICAL EQUIPMENT ; PARTS THEREOF ; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES CHAPTER 84 NUCLEAR REACTORS, BOILERS, MACHINERY AND MECHANICAL APPLIANCES ; PARTS THEREOF Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8401 Nuclear reactors ; fuel elements (cartridges), non-irradiated, for nuclear reactors ; machinery and apparatus for isotopic separation : 8401 10 00  Nuclear reactors (Euratom) 2,4 Free 8401 20 00  Machinery and apparatus for isotopic separation, and parts thereof (Euratom) 1,4 Free 8401 30 00  Fuel elements (cartridges), non-irradiated (Euratom) 2,4 Free 8401 40  Parts of nuclear reactors (Euratom) : 8401 40 10   Of open-die forged steel 2,4 Free 8401 40 90   Other 2,4 Free 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Steam or other vapour generating boilers : 8402 11 00   Watertube boilers with a steam production exceeding 45 t per hour 2,2 Free 8402 12 00   Watertube boilers with a steam production not exceeding 45 t per hour 2,2 Free 8402 19  -r Other vapour generating boilers, including hybrid boilers : I 8402 19 10    Firetube boilers 2,2 Free 8402 19 90 Other 2,2 Free 8402 20 00 - Super-heatedwaterboilers .................................. 2,2 Free 8402 90 00 - Parts .............................................. 2,2 Free 8403 Central heating boilers other than those of heading No 8402 : \ 8403 10  Boilers : 8403 10 10   Of cast iron 2,2 Free 8403 10 90 - Other . . 2,2 Free 8403 90  Parts : \ 8403 90 10 - - Of cast iron . . 2,2 Free 8403 90 90 - - Other . . . 2,2 Free No L 395/402 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8404 Auxiliary plant for use with boilers of heading No 8402 or 8403 (for example, economisers, super-heaters, soot removers, gas recoverers); condensers for steam or other vapour power units : 8404 10 00  Auxiliary plant for use with boilers of heading No 8402 or 8403 2,2 Free 8404 20 00  Condensers for steam or other vapour power units 2,2 Free 8404 90 00 - Parts .............................................. 2,2 Free 8405 Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers : l 8405 10 00  Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers .... 1,6 Free 8405 90 00 - Parts .............................................. 1,6 Free 8406 Steam turbines and other vapour turbines :  Turbines : 8406 11 00 - For marine propulsion ................................... 2 Free 8406 19   Other :    Steam turbines for electricity generation, of a power : 8406 1911     Not exceeding 10 000 kW 2 Free 8406 19 13     Exceeding 10 000 kW but not exceeding 40 000 kW 2 Free 8406 19 15 Exceeding 40 000 kW but not exceeding 100 000 kW 2 Free 8406 19 19     Exceeding 100 000 kW 2 Free 8406 19 90 -- Other ......... ......... 2 Free 8406 90 00 - Parts .............................................. 2 Free 8407 Spark-ignition reciprocating or rotary internal combustion piston engines : \ 8407 10  Aircraft engines : 8407 10 10   For use in civil aircraft ( ¢) Free Free 8407 10 90  Marine propulsion engines : 1,2 Free 8407 21 Outboard motors :    Of a cylinder capacity not exceeding 325 cc : 8407 21 11     Of a power not exceeding 3 kW 4 Free 8407 21 19     Of a power exceeding 3 kW    Of a cylinder capacity exceeding 325 cc : 4 Free 8407 21 91     Of a power not exceeding 30 kW 2,8 Free 8407 21 99     Of a power exceeding 30 kW 2,8 Free 8407 29   Other : \ 8407 29 10 - Used . . . 2,3 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/403 Basic duties CN code Description PortugalSpain (%) % 1 2 3 4    New, of a power: :     Of less than 100 kW     Of 100 kw or more but not exceeding 150 kW     Exceeding 1 50 kW but not exceeding 200 kW     Exceeding 200 kW  Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87 : 2,3 2,7 2,7 2,7 2,3 2,3 1,9 2,7 Free Free Free Free Free Free Free Free 8407 29 30 8407 29 50 8407 29 70 8407 29 90 8407 31 00 8407 32 00 8407 33 8407 33 10 8407 33 90 8407 34 8407 34 10 Free Free Free Free Free   Of a cylinder capacity not exceeding 50 cc   Of a cylinder capacity exceeding 50 cc but not exceeding 250 cc   Of a cylinder capacity exceeding 250 cc but not exceeding 1 000 cc :    For the industrial assembly of : Pedestrian controlled tractors of subheading 8701 10 ; Motor vehicles of heading Nos 8703 , 8704 and 8705 ( ! ) . .    Other   Of a cylinder capacity exceeding 1 000 cc :    For the industrial assembly of : Pedestrian controlled tractors of subheading 8701 10 ; Motor vehicles of heading No 8703 ; Motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cc ; Motor vehicles of heading No 8705 (!)    Other :     Used     New, of a cylinder capacity : :      Not exceeding 1 500 cc      Exceeding 1 500 cc  Other engines :   Of a cylinder capacity not exceeding 250 cc   Of a cylinder capacity exceeding 250 cc :    For the industrial assembly of : Pedestrian controlled tractors of subheading 8701 10 ; Motor vehicles of heading No 8703 ; Motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cc ; Motor vehicles of heading No 8705 (')  Other : Used     New, of a power : :      Not exceeding 10 kW      Exceeding 10 kW but not exceeding 50 kW      Exceeding 50 kW 8407 34 30 8407 34 91 8407 34 99 8407 90 8407 90 10 8407 90 50 1,9 2,7 2,7 2,7 2,3 1,9 2,7 2,7 2,7 2,7 Free Free Free Free Free 8407 90 70 8407 90 91 8407 90 93 8407 90 99 8408 840810 8408 10 10 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) :  Marine propulsion engines (*) :   Used 2,1 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/404 Official Journal of the European Communities 31 . 12 . 87 [ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4   New, of a power : : 8408 10 21  Not exceeding 15 kW 2,1 Free 8408 10 25  Exceeding 1 5 kW but not exceeding 50 kW 2,1 Free 8408 10 30  Exceeding 50 kW but not exceeding 100 kW 2,1 Free 8408 10 40    Exceeding 100 kW but not exceeding 200 kW 2,1 Free 8408 10 50  Exceeding 200 kW but not exceeding 300 kW 2,1 Free 8408 10 60    Exceeding 300 kW but not exceeding 500 kW . 2,1 Free 8408 10 70  Exceeding 500 kW but not exceeding 1 000 kW 2,1 Free 8408 10 80  Exceeding 1 000 kW but not exceeding 5 000 kW 2,1 Free 8408 10 90    Exceeding 5 000 kW 2,1 Free 8408 20  Engines of a kind used for the propulsion of vehicles of Chapter 87 : 8408 20 10 For the industrial assembly of : Pedestrian controlled tractors of subheading 8701 10 ; Motor vehicles of heading No 8703 ; Motor vehicles of heading of 8704 with an engine of a cylinder capacity of less than 2 500 cc; Motor vehicles of heading No 8705 (!) 1,9 Free Other : \    For wheeled agricultural or forestry tractors, of a power : 8408 20 31     Not exceeding 50 kW 2,7 Free 8408 20 35     Exceeding 50 kW but not exceeding 100 kW 2,7 Free 8408 20 37     Exceeding 100 kW 2,7 Free \    For other vehicles of Chapter 87 , of a power : 8408 20 51     Not exceeding 50 kW 2,7 Free 8408 20 55 Exceeding 50 kW but not exceeding 100 kW 2,7 Free 8408 20 57 Exceeding 100 kW but not exceeding 200 kW 2,7 Free 8408 20 99   Exceeding 200 kW 2,7 Free 8408 90  Other engines : \ 8408 90 10   For use in civil aircraft (2) Free Free   Other : : 8408 90 21    For rail traction 2,7 Free    Other : l 8408 90 29 Used 2,7 Free     New, of a power : : \ 8408 90 31      Not exceeding 15 kW 2,7 Free 8408 90 35      Exceeding 15 kW but not exceeding 50 kW 2,7 Free 8408 90 37 8408 90 51 8408 90 55 _____ Exceeding 50 kW but not exceeding 100 kW Exceeding 100 kW but not exceeding 200 kW Exceeding 200 kW but not exceeding 300 kW 2,7 2,7 2,7 Free Free Free 8408 90 57      Exceeding 300 kW but not exceeding 500 kW 2,7 Free 8408 90 71 _____ Exceeding 500 kW but not exceeding 1 000 kW 2,7 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal ot the European Communities No L 395/405 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8408 90 75      Exceeding 1 000 kW but not exceeding 5 000 kW 2,7 Free 8408 90 99      Exceeding 5 000 kW 2,7 Free 8409 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 : 8409 10  For aircraft engines : l 8409 10 10   For engines for use in civil aircraft ( ! ) Free Free 8409 10 90 Other  Other : 1,5 Free 8409 91 00   Suitable for use solely or principally with spark-ignition internal combustion piston engines 1,9 Free 8409 99 00   Other 1,9 Free 8410 Hydraulic turbines, water wheels, and regulators therefor :  Hydraulic turbines and water wheels : 8410 11 00   Of a power not exceeding 1 000 kW 2,4 Free 8410 12 00   Of a power exceeding 1 000 kW but not exceeding 10 000 kW 2,4 Free 8410 13 00   Of a power exceeding 10 000 kW 2,4 Free 8410 90 00  Parts, including regulators 2,4 Free 8411 Turbo-jets, turbo-propellers and other gas turbines :  Turbo-jets : 8411 11   Of a thrust not exceeding 25 kN : I 8411 11 10    For use in civil aircraft (') Free Free 8411 11 90    Other 1,5 Free 8411 12   Of a thrust exceeding 25 kN :    For use in civil aircraft ( ¢) : 8411 12 11     Of a thrust exceeding 25 kN but not exceeding 44 kN Free Free 8411 12 13     Of a thrust exceeding 44 kN but not exceeding 132 kN Free Free 8411 12 19     Of a thrust exceeding 132 kN Free Free 8411 12 90 Other  Turbo-propellers : 1,5 Free 8411 21   Of a power not exceeding 1 100 kW : \ 8411 21 10    For use in civil aircraft (!) Free Free 84112190 Other 2 Free 8411 22   Of a power exceeding 1 100 kW :    For use in civil aircraft ( ¢) : 84112211     Of a power exceeding 1 100 kW but not exceeding 3 730 kW Free Free 8411 22 19     Of a power exceeding 3 730 kW Free Free 8411 22 90    Other 1,5 Free ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/406 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spam Portugal (% (%) 3 41 2 Free 2,2 Free Free Free Free Free Free Free 2,2 2,2 2,2 Free 1,5 Free 2,2 Free Free Free Free  Other gas turbines :   Of a power not exceeding 5 000 kW :    For use in civil aircraft ( ¢)  Other   Of a power exceeding 5 000 kW :    For use in civil aircraft (') Other :     Of a power exceeding 5 000 kW but not exceeding 20 000 kW .     Of a power exceeding 20 000 kW but not exceeding 50 000 kW     Of a power exceeding 50 000 kW  Parts :   Of turbo-jets or turbo-propellers :    For use in civil aircraft ( ! )    Other   Other Of gas turbines, for use in civil aircraft (*) Other Other engines and motors :  Reaction engines other than turbo-jets :   For use in civil aircraft (!) Other  Hydraulic power engines and motors : Linear acting (cylinders) :    For use in civil aircraft ( J )    Other :     Hydraulic systems   Other   Other :    For use in civil aircraft ( ¢)    Other :     Hydraulic systems     Other : _ Hydraulic fluid power motors      Other  Pneumatic power engines and motors :   Linear acting (cylinders) :    For use in civil aircraft (') Other 841181 8411 81 10 8411 81 90 841182 8411 82 10 8411 82 91 841182 93 8411 82 99 841191 8411 91 10 8411 91 90 841199 8411 99 10 841199 90 8412 8412 10 8412 10 10 8412 10 90 8412 21 8412 21 10 8412 21 91 8412 21 99 8412 29 8412 29 10 8412 29 50 8412 29 91 8412 29 99 8412 31 8412 31 10 8412 31 90 Free Free Free 1,7 Free 2,4 2,4 Free Free Free Free Free Free Free Free 2,4 2,4 2,8 Free 2,8 Free Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/407 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8412 39 Other : 8412 39 10  For use in civil aircraft (!) Free Free 8412 39 90  Other 2,8 Free 8412 80  Other : 8412 80 10 Steam or other vapour power engines Other : 2 Free 8412 80 91 For use in civil aircraft ( ¢) Free Free 8412 80 99 Other 2,8 Free 8412 90 - Parts : | \ 8412 90 10 For use in civil aircraft ( ! ) Other : Free Free 8412 90 30  Of reaction engines other than turbo-jets 1,5 Free 8412 90 50 Of hydraulic power engines and motors 2,4 Free 8412 90 90 Other 2 Free 8413 Pumps for liquids, whether or not fitted with a measuring device ; liquid elevators :  Pumps fitted or designed to be fitted with a measuring device : 84131100 Pumps for dispensing fuel or lubricants, of the type used in filling-stations or in garages 1,8 Free 8413 19 Other : 8413 19 10 For use in civil aircraft (') Free Free 8413 19 90 Other .' 1,8 Free 8413 20  Hand pumps, other than those of subheading No 8413 11 or 8413 19 : \| 8413 20 10   For use in civil aircraft 0 ) Free Free 8413 20 90 Other 1,6 Free 8413 30  Fuel, lubricating or cooling medium pumps for internal combustion piston engines : \ 8413 30 10 For use in civil aircraft ( ¢) Free Free 8413 30 90 Other 1,6 Free 841340 00  Concrete pumps 1,6 Free 8413 50  Other reciprocating positive displacement pumps : I 8413 50 10 For use in civil aircraft 0 ) Other : Free Free 8413 50 30 Hydraulic units 1,6 Free 8413 50 50 Dosing and proportioning pumps Other : Piston pumps : 1,6 Free 8413 50 71  Hydraulic fluid power 1,6 Free 8413 50 79 Other 1,6 Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/408 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description PortugalSpain (%) (% 32 4 1,6 Free8413 50 90 8413 60 8413 60 10 8413 60 30 Free Free Free1,6 1,6 1,6 1,6 1,6 1,6 1,6 8413 60 41 8413 60 49 8413 60 51 8413 60 59 8413 60 60 8413 60 90 8413 70 8413 70 10 Free Free Free Free Free Free Free    Other Other rotary positive displacement pumps :  For use in civil aircraft ( ! )  Other : Hydraulic units   Other :    Gear pumps :  Hydraulic fluid power Other    Vane pumps :  Hydraulic fluid power Other    Screw pumps  Other Other centrifugal pumps :  For use in civil aircraft (*)  Other :   Submersible pumps :    Single-stage    Multi-stage   Glandless impeller pumps for heating systems and warm water supply   Other, with a discharge outlet diameter : Not exceeding 15 mm Exceeding 15 mm : Free Free Free Free Free Free 8413 70 21 8413 70 29 8413 70 30 8413 70 40 8413 70 50 1,6 1,6 1,6 1,6 1,6  Channel impeller pumps and side channel pumps 1,6 1,6 1,6 1,6 1,6 1,6 Free Free Free Free Free Free     Radial flow pumps : _____ Single-stage :    With single entry impeller :        Monobloc Other   With more than one entry impeller      Multi-stage  Other centrifugal pumps :      Single-stage      Multi-stage Other pumps ; liquid elevators : -  Pumps : -   For use in civil aircraft (') -   Other 8413 70 61 8413 70 69 8413 70 70 8413 70 80 8413 70 91 8413 70 99 8413 81 8413 81 10 8413 81 90 Free 1,6 Free Free ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/409 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8413 82 00   Liquid elevators 1,6 Free \  Parts : 8413 91   Of pumps : 8413 91 10    For use in civil aircraft ( l ) Free Free 8413 91 90    Other 1,6 Free 8413 92 00   Of liquid elevators 1,6 Free 8414 Air or vacuum pumps, air or other gas compressors and fans ; ventilating or I recycling hoods incorporating a fan, whether or not fitted with filters : I 8414 10  Vacuum pumps : 8414 10 10   For use in civil aircraft (*) Free Free   Other : * 8414 10 30    Rotary piston pumps, sliding vane rotary pumps, molecular drag pumps and l Il Roots pumps 1,7 Free Other : | 8414 10 50     Diffusion pumps, cryopumps and adsorption pumps 1,7 Free 8414 10 90     Other 1,7 Free 8414 20  Hand- or foot-operated air pumps : \ 8414 20 10   For use in civil aircraft (*) Free Free ||   Other : \ 8414 20 91    Hand pumps for cycles 1,7 Free 8414 20 99 8414 30    Other  Compressors of a kind used in refrigerating equipment : 1,7 Free 8414 30 10   For use in civil aircraft ( ! ) Free Free I   Other : \ 8414 30 30    Of a power not exceeding 0,4 kW 1,7 Free I    Of a power exceeding 0,4 kW : I 8414 30 91     Hermetic or semi-hermetic 1,7 Free 8414 30 99 Other 1,7 Free 8414 40  Air compressors mounted on a wheeled chassis for towing : \ 8414 40 10   Giving a flow per minute not exceeding 2 m3 1,7 Free 8414 40 90   Giving a flow per minute exceeding 2 m3 1,7 Free 8414 51 8414 51 10 8414 51 90 8414 59 8414 59 10  Fans :   Table, floor, wall , window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W :    For use in civil aircraft ( ¢)    Other   Other :    For use in civil aircraft (!) Free 2 Free Free Free Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/410 Official Journal of the European Communities 31 . 12 . 87 II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other : 8414 59 30 ---- Axial fans ........... . . . . 1,8 Free 8414 59 50 ---- Centrifugal fans ......... ... . ... ......... 1,8 Free 8414 59 90 ---- Other .......... . . ........... 1,8 Free 8414 60 00 - Hoods having a maximum horizontal side not exceeding 120 cm . . . . . . . . . . . . . . 2 Free 8414 80  Other : \ 8414 80 10 -- For use in civil aircraft (1)........... . . ........... Free Free Other :    Turbo-compressors : 8414 80 21 ---- Single-stage .......... . . .......... 1,7 Free 8414 80 29 ---- Multi-stage .......... . .. . ........... 1,7 Free Reciprocating displacement compressors, having a gauge pressure capacity of : l Not exceeding 15 bar, giving a flow per hour : 8414 80 31 ----- Notexceeding60m3 ......... .--..... - 1,7 Free 8414 80 39 ----- Exceeding60m3 .......... . ........... 1,7 Free Exceeding 1 5 bar, giving a flow per hour : 8414 80 41 ----- Notexceeding120m3 .......... . ........... 1,7 Free 8414 80 49 - --- Exceeding120m3 ......... . .......... 1,7 Free Rotary displacement compressors : \ \\ 8414 80 60 - - - - Single-shaft . . . 1,7 Free  Multi-shaft : 8414 80 71 - - - - Screw compressors . . . . 1,7 Free 8414 80 79 ----- Other ... 1,7 Free 8414 80 90 8414 90  Parts : 1,2 Free 8414 90 10 - - For use in civil aircraft ( 1 ) . . . Free Free 8414 90 90 8415 8415 10 00 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated : 1,2 1,5 Free Free  Other : \ 8415 81 Incorporating a refrigerating unit and a valve for reversal of the cooling/heat cycle : 8415 81 10 8415 81 90 - - - For use in civil aircraft ( 1 ) . . . - - - Other . . . Free 2,1 Free Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/411 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8415 82   Other, incorporating a refrigerating unit : l 8415 82 10    For use in civil aircraft (*) Free Free 8415 82 90 Other 1,5 Free 8415 83   Not incorporating a refrigerating unit : 8415 83 10    For use in civil aircraft (') Free Free 8415 83 90    Other 2,1 Free 8415 90  Parts : 8415 90 10   Of air conditioning machines of subheading Nos 8415 81 , 8415 82 or 8415 83 , for use in civil aircraft ( ¢) Free Free 8415 90 90 Other 2,1 Free 8416 Furnace burners for liquid fuel, for pulverised solid fuel or for gas ; mechanical stokers, mechanical grates, mechanical ash dischargers and similar appliances : 8416 10  Furnace burners for liquid fuel : 8416 10 10   Incorporating an automatic control device 1,6 Free 8416 10 90   Other / 1,6 Free 8416 20 00  Other furnace burners, including combination burners 1,6 Free 8416 30 00  Mechanical stokers, mechanical grates, mechanical ash dischargers and similar applian ­ 1,6 Free 8416 90 00 - Parts .............................................. 1,6 Free 8417 Industrial or laboratory furnaces and ovens, including incinerators, non-electric : \ 8417 10 00  Furnaces and ovens for the roasting, melting or other heat-treatment of ores, pyrites or of metals 1,6 Free 8417 20  Bakery ovens, including biscuit ovens : 8417 20 10   Tunnel ovens 1,6 Free 8417 20 90   Other 1,6 Free 8417 80 00  Other 1,6 Free 8417 90 00 - PartS .............................................. 1,6 Free 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other ; heat pumps other than air conditioning machines of heading No 8415 : 8418 10  Combined refrigerator-freezers, fitted with separate external doors : \ 8418 10 10   For use in civil aircraft ( ! ) Free Free 8418 10 90   Other  Refrigerators, household type : 1,5 Free 8418 21   Compression-type : \ 8418 21 10    Of a capacity exceeding 340 litres 1,2 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/412 Official Journal of the European Communities 31 . 12 . 87 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Other : ¢ 8418 21 51 ---- Table model .......... ......... 1,5 Free 8418 21 59   Other, of a capacity : 1,5 Free 8418 21 91 8418 21 99      Not exceeding 250 litres Exceeding 250 litres but not exceeding 340 litres 1,5 1,5 Free Free 8418 22 00 -- Absorption-type, electrical ................................. 1,5 Free 8418 29 00 -- Other ............................................ 1,5 Free 8418 30  Freezers of the chest type, not exceeding 800 litres capacity : 8418 30 10 Other : Free Free 8418 30 91    Of a capacity not exceeding 400 litres 1,5 Free 8418 30 99    Of a capacity exceeding 400 litres but not exceeding 800 litres 1,5 Free 8418 40  Freezers of the upright type, not exceeding 900 litres capacity : 8418 40 10   For use in civil aircraft ( ! )   Other : Free Free 8418 40 91    Of a capacity not exceeding 250 litres 1,5 Free 8418 40 99 Of a capacity exceeding 250 litres but not exceeding 900 litres 1,5 Free 8418 50  Refrigerating or freezing display counters, cabinets, show-cases and the like : Refrigerated show-cases and counters (incorporating a refrigerating unit or evapo ­ rator) : 8418 50 11 - - - For frozen food storage . . . 1,5 Free 8418 50 19   Other refrigerating furniture : 1,5 Free 8418 50 91    For deep-freezing, other than that of subheadings 8418 30 and 8418 40 1,5 Free 8418 50 99  Other refrigerating or freezing equipment ; heat pumps : 1,5 Free 8418 61   Compression type units whose condensers are heat exchangers : 8418 61 10    For use in civil aircraft ( ¢) Free Free 8418 61 90 - - - Other . . . 1,5 Free 8418 69   Other : 8418 69 10    Other : Free Free 8418 69 91 - - - Absorption heat pumps . . . 1,5 Free 8418 69 99  Parts : 1,5 Free 8418 91 00 Furniture designed to receive refrigerating or freezing equipment !,2 Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/413 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8418 99   Other : 8418 99 10    Evaporators and condensers, excluding those for refrigerators of the household type 1,2 Free 8418 99 90    Other 1,2 Free 8419 Machinery, plant or laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, rectifying, sterilizing, pasteurising, steaming, drying, evaporating, vapourising, condensing or cooling, other than machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters, non-electric :  Instantaneous or storage water heaters, non-electric : 84191100   Instantaneous gas water heaters 1,7 Free 8419 19 00   Other 1,7 Free 8419 20 00  Medical, surgical or laboratory sterilizers  Dryers : 1,9 Free 8419 31 00   For agricultural products 1,6 Free 8419 32 00   For wood, paper pulp, paper or paperboard 1,6 Free 8419 39 00   Other 1,6 Free 8419 40 00  Distilling or rectifying plant 1,6 Free 8419 SO  Heat exchange units : I 8419 50 10   For use in civil aircraft (!) Free Free 8419 50 90 Other 1,4 Free 8419 60 00  Machinery for liquefying air or other gases  Other machinery, plant and equipment : 1,6 Free 8419 81   For making hot drinks or for cooking or heating food : l 8419 81 10    For use in civil aircraft ( ¢) Other : Free Free 8419 81 91     Percolators and other appliances for making coffee and other hot drinks . . . 1,7 Free 8419 81 99 Other 1,6 Free 8419 89   Other : 8419 89 10  Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water 1,6 Free 8419 89 90    Other 1,6 Free 8419 90  Parts : 8419 90 10   Of heat exchange units, for use in civil aircraft ( ! ) Free Free 8419 90 90   Other 1,4 Free 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor : 8420 10 00  Calendering or other rolling machines 1,5 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the Preliminary Provisions (C.N.). No L 395/414 Official Journal of the European Communities 31 . 12.-87 || Basic duties CN code Description Spain (%) - Portugal (%) 1 2 3 4  Parts : 8420 91   Cylinders : 8420 91 10 --- Of cast iron ........... .......... 1,5 Free 8420 91 30 - - - Of open-die forged steel . . . . . . . . . . . . . . . . . . . 1,5 Free 8420 91 90 --- Other .......... ......... 1,5 Free 8420 99 00 - - Other ............................................ 1,5 Free 8421 Centrifuges, including centrifugal dryers ; filtering or purifying machinery and apparatus, for liquids or gases :  Centrifuges, including centrifugal dryers : 8421 11 00 -- Cream separators ..................................... 1,5 Free 842112 00 -- Clothes-dryers ....................................... 1,5 Free 8421 19   Other : 8421 19 10    Other : Free Free 8421 19 91 Centrifuges of a kind used in laboratories 1,5 Free 8421 19 99  Filtering or purifying machinery and apparatus for liquids : 1,5 Free 842121 For filtering or purifying water : 8421 21 10 -- For use in civil aircraft (1 ) ......... ........... Free Free 8421 21 90 --- Other ......... ......... 1,7 Free 8421 22 00 - For filtering or purifying beverages other than water . . . . . . . . . . . . . . . . . . 1,7 Free 8421 23   Oil or petrol-filters for internal combustion engines : 8421 23 10 - - - For use in civil aircraft ( 1 ) . . . Free Free 8421 23 90 - - Other . . . 1,7 Free 8421 29   Other : \ 8421 29 10 - - For use in civil aircraft ( 1 ) . . . Free Free 8421 29 90  Filtering or purifying machinery and apparatus for gases : 1,6 Free 8421 31   Intake air filters for internal combustion engines : \\ 8421 31 10 - - For use in civil aircraft ( 1 ) . . . Free Free 8421 31 90 - - - Other . . . 1,7 Free 842139   Other : \ 8421 39 10 Other : Free Free 8421 39 30 Machinery and apparatus for filtering or purifying air Machinery and apparatus for filtering or purifying other gases : 1,7 Free 8421 39 51 - - - - By a liquid process . . 1,6 Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/415 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8421 39 55      By a electrostatic process 1,7 Free 8421 39 71      By a catalytic process 1,6 Free 8421 39 75      By a thermic process 1,6 Free 8421 39 99      Other  Parts : 1,6 Free 8421 91 00   Of centrifuges, including centrifugal dryers 1,5 Free 8421 99 00   Other 1,6 Free 8422 Dish washing machines ; machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages :  Dish washing machines : 8422 11 00   Of the household type 1,9 Free 8422 19 00   Other 1,4 Free 8422 20 00  Machinery for cleaning or drying bottles or other containers 1,4 Free 8422 30 00  Machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; machinery for aerating beverages 1,4 Free 8422 40 00  Other packing or wrapping machinery 1,4 Free 8422 90 00 - Parts .............................................. 1,4 Free 8423 Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight operated counting or checking machines ; weighing machine weights of all kinds : 8423 10  Personal weighing machines, including baby scales ; household scales : 8423 10 10   Household scales 1,7 Free 8423 10 90   Other 1,7 Free 8423 20 00  Scales for continuous weighing of goods on conveyors 1,7 Free 8423 30 00  Constant weight scales and scales for discharging a predetermined weight of material into a bag or container, including hopper scales  Other weighing machinery : 1,7 Free 8423 81   Having a maximum weighing capacity not exceeding 30 kg : 8423 81 10    Check weighers and automatic control machines operating by reference to a pre-determined weight 1,7 Free 8423 81 30  Machinery for weighing and labelling pre-packaged goods 1,7 Free 8423 81 50 Shop-scales 1,7 Free 8423 81 90  Other 1,7 Free 8423 82   Having a maximum weighing capacity exceeding 30 kg but not exceeding 5 000 kg : 8423 82 10    Check weighers and automatic control machines operating by reference to a pre-determined weight 1,7 Free No L 395/416 Official Journal of the European Communities 31 . 12 . 87 CN code Description 21  Other, of a capacity : Exceeding 30 kg but not exceeding 1 500 kg Exceeding 1 500 kg but not exceeding 5 000 kg   Other :    Weighbridges Other  Weighing machine weights of all kinds ; parts of weighing machinery 8423 82 91 8423 82 99 8423 89 8423 89 10 8423 89 90 8423 90 00 8424 Basic duties Spain Portugal (%) (%) 3 4 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free Free Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 1,7 Free 8424 10 8424 10 10 8424 10 90 8424 20 8424 20 10 8424 20 90 8424 30 8424 30 10 8424 30 90 8424 81 8424 81 10 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers, whether or not charged ; spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines :  Fire extinguishers, whether or not charged : For use in civil aircraft (')   Other  Spray guns and similar appliances :   Guns for spraying hot materials   Other  Steam or sand blasting machines and similar jet projecting machines :   Compressed air operated   Other  Other appliances : Agricultural or horticultural :    Watering appliances    Other : _ _ _ _ Portable appliances : _____ Without motor _____ With motor     Other : Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors      Other :   Other :    Water cleaning appliances, with built-in motor :     With heating device   Other, of an engine power :      Not exceeding 7,5 kW      Exceeding 7,5 kW    Other  Parts 8424 81 31 8424 81 39 8424 81 91 8424 81 99 8424 89 8424 89 10 8424 89 31 8424 89 39 8424 89 90 8424 90 00 ( ») Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/417 « Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8425 Pulley tackle and hoists other than skip hoists ; winches and capstans ; jacks :  Pulley tackle and hoists other than skip hoists or hoists of a kind used for raising vehicles : 8425 11   Powered by electric motor : l 8425 11 10 For use in civil aircraft ( ¢) Free 1,6 Free Free8425 11 90    Other 8425 19   Other : 8425 19 10    For use in civil aircraft (!) Free Free \    Other : 8425 19 91     Manually operated chain hoists 1,6 1,6 Free Free8425 19 99 Other 8425 20 00  Pit-head winding gear ; winches specially designed for use underground  Other winches ; capstans : 1,6 Free 8425 31   Powered by electric motor : \ 8425 31 10    For use in civil aircraft ( ¢) Free Free 8425 31 90    Other ' 1,6 Free 8425 39 8425 39 10   Other :    For use in civil aircraft ( ! ) Other : Free Free 8425 39 91 8425 39 99 8425 41 00 8425 42     Powered by internal combustion piston engines   Other v  Jacks ; hoists of a kind used for raising vehicles :   Built-in jacking systems of a type used in garages   Other jacks and hoists, hydraulic : 1,6 1,6 1,6 Free Free Free 8425 42 10    For use in civil aircraft ( ! ) Free Free 8425 42 90 Other 1,6 Free 8425 49   Other : 8425 49 10    For use in civil aircraft ( ! ) Free Free 8425 49 90  Other 1,6 Free 8426 Ships' derricks ; cranes, including cable cranes ; mobile lifting frames, straddle carriers and works trucks fitted with a crane :  Overhead travelling cranes, transporter cranes, gantry cranes, bridge cranes, mobile lifting frames and straddle carriers : 8426 11 00 8426 12 00 8426 19 00 8426 20 00 8426 30 00   Overhead travelling cranes on fixed support   Mobile lifting frames on tyres and straddle carriers   Other  Tower cranes  Portal or pedestal jib cranes 1,2 1,6 1,2 1,6 1,6 Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). L 395/418 Official Journal of the European Communities 31 . 1 /. 8 / I lil Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Other machinery, self-propelled : 8426 41 00 -- Ontyres ................... ...................... 1,2 Free 8426 49 00  Other machinery : 1,6 Free 8426 91   Designed for mounting on road vehicles : 1 8426 91 10    Hydraulic cranes designed for the loading and unloading of the vehicle 1,6 Free 8426 91 90 --- Other ......... ........ 1,6 Free 8426 99   Other : l 8426 99 10 --- Foruseincivilaircraft(I ) .......... ......... Free Free 8426 99 90 --- Other .......... . ........ 1,2 Free 8427 Fork-lift trucks ; other works trucks fitted with lifting or handling equipment : 8427 10  Self-propelled trucks powered by an electric motor : 8427 10 10 - - With a lifting height of lm or more . . . . . . . . . . . . . . . . . . 1,5 Free 8427 10 90 - Other ......... .......... 1,5 Free 8427 20  Other self-propelled trucks : With a lifting height of 1 m or more : 8427 20 11 Rough terrain fork-lift and other stacking trucks 1,9 Free 8427 20 19 -- Other .. ..... .... .... 1,5 Free 8427 20 90 - Other . . . 1,5 Free 8427 90 00 - Othertrucks .......................................... 1,2 Free 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics) : 8428 10  Lifts and skip hoists : 8428 10 10   Other : Free Free 8428 10 91 - - - Electrically operated . . . 1,2 1 Free 8428 10 99 - Other . . 1,2 Free 8428 20  Pneumatic elevators and conveyors : ll 8428 20 10   Other : Free Free 8428 20 30    Other : 1,6 Free 8428 20 91 - - - - For bulk materials . . 1,6 Free 8428 20 99 - Other continuous-action elevators and conveyors, for goods or materials : 1,6 Free 8428 31 00 - - Specially designed for underground use . . . . . . . . . . . . . . . . . . . . . . . . . . 1,6 Free ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/419 Basic duties CN code Description PortugalSpain (%) (%) 2 3 4 1,6 Free 1,2 Free   Other, bucket type   Other, belt type :    For use in civil aircraft (*)    Other . . .   Other :    For use in civil aircraft ( ! ) Other :     Roller conveyors . . . . Other . .  Escalators and moving walkways . 1,2 1,2 1,6 1,6 1,6 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 1,2 8428 32 00 8428 33 8428 33 10 8428 33 90 8428 39 8428 39 10 8428 39 91 8428 39 99 8428 40 00 8428 50 00 8428 60 00 8428 90 8428 90 10 8428 90 30 8428 90 50 8428 90 71 8428 90 79 8428 90 91 8428 90 99 8429 8429 11 00 8429 1900 8429 20 00 8429 30 00 8429 40 8429 40 10  Mine wagon pushers, locomotive or wagon traversers, wagon tippers and similar railway wagon handling equipment  Teleferics, chair-lifts, ski-draglines ; traction mechanisms for funiculars  Other machinery :   For use in civil aircraft ( ¢) Other :    Rolling-mill machinery ; roller tables for feeding and removing products ; tilters and manipulators for ingots, balls, bars and slabs    Other :     Feeding equipment (excluding cranes) for blast and other industrial furnaces ; forging manipulators     Loaders specially designed for use in agriculture :      Designed for attachment to agricultural tractors      Other     Other : Mechanical loaders for bulk material      Other 1,2 1,6 1,6 1,2 1,2 2,6 2,6 2,6 2,3 Free Free Free Free Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers :  Bulldozers and angledozers :   Track laying   Other  Graders and levellers  Scrapers  Tamping machines and road rollers :   Road rollers :    Vibratory . 1,5 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/420 Official Journal of the European Communities 31 . 12 . 87 l Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 \ - , Other : \ 8429 40 31 ---- Pneumatic tyred ......... . . ........ 1,5 Free 8429 40 39 8429 40 90 8429 51 8429 51 10 8429 51 90 8429 52 00 8429 59 00 8430 8430 10 00 8430 20 00 8430 31 00 8430 39 00 8430 41 00 8430 49 00 8430 50 00 8430 61 00 8430 62 00 8430 69 00 8431 8431 10 00 8431 20 00 8431 31 00 8431 39 8431 39 10 8431 39 90 8431 41 00 8431 42 00 8431 43 00  Mechanical shovels, excavators and shovel loaders : Front-end shovel loaders : Other moving, grading, levelling, scraping, excavating, tapping, compacting, extracting or boring machinery, for earth, minerals or ores ; pile-drivers and pile-extractors ; snow-ploughs and snow-blowers :  Coal or rock cutters and tunnelling machinery :  Other boring or sinking machinery :  Other machinery, not self-propelled : Parts suitable for use solely or principally with the machinery of headings Nos. 8425 to 8430 :  Of machinery of heading No 8428 :   Other :  Of rolling-mill machinery of subheading 8428 90 30 Of machinery of heading No 8426, 8429 or 8430 : Parts for boring or sinking machinery of subheading No 8430 41 or 8430 49 1,5 2,6 1,6 1,6 2,6 2,6 1,6 2 2,6 1,6 2,6 1,1 2,6 1,6 1,6 1,6 1,6 1,6 1,6 2,2 1,6 1,6 2,3 1,1 Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/42 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8431 49   Other : 8431 49 10    Of cast steel 1,6 Free 8431 49 90    Other 1,6 Free 8432 Agricultural, horticultural or forestry machinery for soil preparation or cultiva ­ tion ; lawn or sports-ground rollers : 8432 10  Ploughs : I 8432 10 10   Mouldboard 1,4 Free 8432 10 90   Other  Harrows, scarifiers, cultivators, weeders and hoes : 1,4 Free 8432 21 00   Disc harrows 1,4 Free 8432 29   Other : l 8432 29 10    Scarifiers and cultivators 1,4 Free 8432 29 30  Harrows 1,4 Free 8432 29 50  Rotovators 1,4 Free 8432 29 90    Other 1,4 Free 8432 30  Seeders, planters and transplanters : Seeders : 8432 30 11  Central driven precision spacing seeders 1,4 Free 8432 30 19    Other 1,4 Free 8432 30 90   Planters and transplanters 1,4 Free 8432 40  Manure spreaders and fertiliser distributors : I 8432 40 10   Mineral or chemical fertiliser distribution 1,4 Free 8432 40 90   Other 1,4 Free 8432 80 00  Other machinery 1,4 Free 8432 90  Parts : I 8432 90 10   Ploughshares 1,4 Free 8432 90 90   Other 1,4 Free 8433 Harvesting or threshing machinery, including straw or fodder balers ; grass or hay mowers ; machines for cleaning, sorting or grading eggs, fruit or other agricultu ­ ral produce, other than machinery of heading No 8437 :  Mowers for lawns, parks or sports grounds : 843311   Powered, with the cutting device rotating in a horizontal plane : I 8433 11 10    Electric  Other : Self-propelled : 1,4 Free 8433 11 51      With a seat 1,4 Free 8433 11 59 Other 1,4 Free 8433 11 90 Other 1,4 Free No L 395/422 Official Journal of the European Communities 31 . 12 . 87 CN code Basic duties Description Spain (%) 3 Portugal (%) 41 2 8433 19   Other : l Il    With motor : 8433 19 10     Electric 1,4 Free     Other :      Self-propelled : 8433 19 51  With a seat 1,4 Free 8433 19 59       Other 1,4 Free 8433 19 70   Other 1,4 Free 8433 19 90  Without motor 1,4 Free 8433 20  Other mowers, including cutter bars for tractor mounting : 8433 20 10   With motor 1,4 Free Il   Other : l \    Designed to be carried on or hauled by a tractor : 8433 20 51     With the cutting device rotating in a horizontal plane 1,4 Free 8433 20 59 Other . . 1,4 Free 8433 20 90    Other 1,4 Free 8433 30  Other haymaking machinery : 8433 30 10   Turners, side delivery rakes, and tedders 1,4 Free 8433 30 90   Other 1,4 Free 8433 40  Straw or fodder balers, including pick-up balers : 8433 40 10   Pick-up balers 1,4 Free 8433 40 90   Other 1,4 Free  Other harvesting machinery ; threshing machinery : 8433 51 00   Combine harvester-threshers 1,4 Free 8433 52 00   Other threshing machinery 1,4 Free 8433 53   Root or tuber harvesting machines : 8433 53 10    Potato-diggers and potato harvesters' .- 1,4 Free 8433 53 30    Beet-topping machines and beet harvesters 1,4 Free 8433 53 90    Other 1,4 Free 8433 59   Other : 8433 59 10    Forage harvesters 1,4 Free 8433 59 90    Other 1,4 Free 8433 60  Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce : 8433 60 10   Machines for sorting or grading eggs 1,4 Free 8433 60 90 8433 90 00 8434 8434 10 00 8434 20 00 8434 90 00   Other 1,4 1,4 1,6 1,6 1,6 Free Free Free Free Free Milking machines and dairy machinery : 31 . 12 . 87 Official Journal of the European Communities No L 395/423 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8435 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages : 8435 10  Machinery : 8435 10 10   Presses 1,6 Free 8435 10 90 Other 1,6 Free 8435 90 00 - Parts ................................. ............ 1,6 Free 8436 Other agricultural, horticultural, forestry, poultry-keeping or bee-keeping ma ­ chinery, including germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders : 8436 10  Machinery for preparing animal feedingstuffs : 8436 10 10   Crushers and other mills for cereals, beans , peas and the like 1,5 Free 8436 10 90 Other  Poultry-keeping machinery ; poultry incubators and brooders : 1,5 Free 8436 21 00   Poultry incubators and brooders 1,5 Free 8436 29 00   Other 1,5 Free 8436 80 00  Other machinery  Parts : 1,5 Free 8436 91 00   Of poultry-keeping machinery or poultry incubators and brooders 1,5 Free 8436 99 00   Other 1,5 Free 8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables ; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery : 8437 10 00  Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables . . 1,4 Free 8437 80 00  Other machinery 1,8 Free 8437 90 00 - Parts .............................................. 1,4 Free 8438 Machinery, not specified or included elsewhere in this chapter, for the industrial preparation or manufacture of food or drink, other than machinery for the extraction or preparation of animal or fixed vegetable fats or oils : 8438 10  Bakery machinery and machinery for the manufacture of macaroni, spaghetti or similar products : - 8438 10 10   Bakery machinery 1,5 Free 8438 10 90   Machinery for the manufacture of macaroni, spaghetti or similar products 1,5 Free 8438 20 00  Machinery for the manufacture of confectionery, cocoa or chocolate 1,5 Free 8438 30 00  Machinery for sugar manufacture 1,5 Free 8438 40 00  Brewery machinery . 1,5 Free 8438 50 00  Machinery for the preparation of meat or poultry 1,5 Free 8438 60 00  Machinery for the preparation of fruits, nuts or vegetables 1,5 Free 8438 80  Other machinery : \ 8438 80 10   For the preparation of tea or coffee 1,5 Free 31 . 12 . 87No L 395/424 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 1,5 1,5 1,5 Free Free Free Free Free Free Free Free 1,6 1,5 1.6 1,6 1,5   Other :    For the preparation or manufacture of drink    Other  Parts . . Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard :  Machinery for making pulp of fibrous cellulosic material  Machinery for making paper or paperboard  Machinery for finishing paper or paperboard  Parts :   Of machinery for making pulp of fibrous cellulosic material Other Book-binding machinery, including book-sewing machines :  Machinery :   Folding machines   Collating machines and gathering machines   Sewing, wire stitching and stapling machines   Unsewn (perfect) binding machines Other  Parts . . . Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds :  Cutting machines :   Combined reel slitting and re-reeling machines   Other slitting and cross cutting machines   Guillotines .   Other  Machines for making bags, sacks or envelopes  Machines for making cartons, boxes, cases, tubes, drums or similar containers, other than by moulding  Machines for moulding articles in paper pulp, paper or paperboard  Other machinery .  Parts : Of cutting machines . . . . . . Other 8438 80 91 8438 80 99 8438 90 00 8439 8439 10 00 8439 20 00 8439 30 00 8439 91 00 8439 99 00 8440 8440 10 8440 10 10 8440 10 20 8440 10 30 8440 10 40 844010 90 8440 90 00 8441 8441 10 8441 10 10 8441 10 20 8441 10 30 8441 10 90 8441 20 00 8441 30 00 8441 40 00 8441 80 00 8441 90 8441 90 10 8441 90 90 1,4 1,4 1,4 1,4 1,4 1,4 Free Free Free Free Free Free Free Free Free Free Free Free Free Free 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 1,5 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/425 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8442 Machinery, apparatus and equipment (other than the machine-tools of heading Nos 8456 to 8465), for type-founding or type-setting, for preparing or making printing blocks, plates, cylinders or other printing components ; printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) : 8442 10 00  Phototype-setting and composing machines 1,6 Free 8442 20  Machinery, apparatus and equipment for type-setting or composing by other processes, with or without founding device : 8442 20 10   For founding and setting (for example, linotypes, monotypes, intertypes) 0,8 Free 8442 20 90 Other 1,6 Free 8442 30 00  Other machinery, apparatus and equipment 1,6 Free 8442 40 00  Parts of the foregoing machinery, apparatus or equipment 0,8 Free 8442 50  Printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) : 8442 50 10   Photogravure plates 1,6 Free 8442 50 30   Offset printing plates   Other : 1,8 Free 8442 50 91 Ready for printing 1,5 Free 8442 50 99 Other 1,5 Free 8443 Printing machinery ; machines for uses ancillary to printing :  Offset printing machinery : 8443 1100   Reel fed 1,2 Free 8443 12 00 Sheet fed, office type (sheet size not exceeding 22 x 36 cm) 1,2 Free 8443 19   Other :    Sheet fed, taking sheets of a size : 8443 19 11  Not exceeding 29,7 x 42 cm 1,2 Free 8443 19 19     Exceeding 29,7 x 42 cm 1,2 Free 8443 19 90    Other  Letterpress printing machinery, excluding flexographic printing : 1,2 Free 8443 21 00   Reel fed 1,2 Free 8443 29 00   Other 1,2 Free 8443 30 00  Flexographic printing machinery 1,2 Free 8443 40 00  Gravure printing machinery 1,2 Free 8443 50  Other printing machinery :   Rotary presses : 8443 5011    For printing textile materials 1,2 Free 8443 50 19    Other 1,2 Free 8443 50 90 Other 1,2 Free 8443 60 00  Machines for uses ancillary to printing 1,2 Free 8443 90 00 - Parts .............................................. 1,2 Free No L 395/426 Official Journal of the European Communities 31 . 12 . 8 1 l Basic duties CN CO(je Description Spain (%) Portugal (%) 1 2 3 4 8444 00 Machines for extruding, drawing, texturing or cutting man-made textile mater ­ ials : 8444 00 10  Machines for extruding 1,5 Free 8444 00 90 - Other 1,5 Free 8445 Machines for preparing textile fibres ; spinning, doubling or twisting machines and other machinery for producing textile yarns ; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading No 8446 or 8447 :  Machines for preparing textile fibres : 8445 11 00   Carding machines 1,5 Free 8445 12 00   Combing machines 1,5 Free 8445 13 00   Drawing or roving machines 1,5 Free 8445 19 00 Other 1,5 Free 8445 20 00  Textile spinning machines 1,5 Free 8445 30  Textile doubling or twisting machines : Il 8445 30 10   Textile doubling machines 1,5 Free 8445 30 90   Textile twisting machines 1,5 Free 8445 40 00  Textile winding (including weft-winding) or reeling machines 1,5 Free 8445 90 00 - Other 1,5 Free 8446 Weaving machines (looms) : 8446 10 00 - For weaving fabrics of a width not exceeding 30 cm  For weaving fabrics of a width exceeding 30 cm, shuttle type : 1,4 Free 8446 21 00   Power looms 1,4 Free 8446 29 00 Other 1,4 Free 8446 30 00 - For weaving fabrics of a width exceeding 30 cm, shuttleless type 1,4 Free 8447 Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting :  Circular knitting machines : 8447 11 00   With cylinder diameter not exceeding 165 mm 1,7 Free 8447 12 00   With cylinder diameter exceeding 165 mm 1,7 Free 8447 20  Flat knitting machines ; stitch-bonding machines : 8447 20 10   Hand operated   Other : 1,7 Free 8447 20 91 Warp knitting machines ( including Raschel type) 1,7 Free 8447 20 93 Fully fashioned knitting machines (Cotton's type) . . 1,7 Free 8447 20 99 Other 1,7 Free 8447 90 00 - Other 1,2 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/427 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8448 Auxiliary machinery for use with machines of heading No 8444, 8445, 8446 or 8447 (for example, dobbies, Jacquards, automatic stop motions, shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of this heading or of heading No 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles) :  Auxiliary machinery for machines of heading No 8444, 8445, 8446 or 8447 : 8448 11 00   Dobbies and Jacquards ; card reducing, copying, punching or assembling machines for 1,5 Free 8448 19 00 -- Other ............................................ 1,5 Free 8448 20 00  Parts and accessories of machines of heading No 8444 or of their auxiliary machinery . .  Parts and accessories of machines of heading No 8445 or of their auxiliary machinery : 1,5 Free 8448 31 00 -- Card clothing ....................................... 1,5 Free 8448 32 00   Of machines for preparing textile fibres, other than, card clothing 1,5 Free 8448 33   Spindles, spindle flyers, spinning rings and ring travellers : 8448 33 10 Spindles and spindle flyers 1,5 Free 8448 33 90    Spinning rings and ring travellers 1,5 Free 8448 39 00  Parts and accessories of weaving machines (looms) or of their auxiliary machinery : 1,5 Free 8448 41 00 - Shuttles ........................................... 1,5 Free 8448 42 00   Reeds for looms, healds and heald-frames 1,5 Free 8448 49 00  Parts and accessories of machines of heading No 8447 or of their auxiliary machinery : 1,5 Free 8448 51   Sinkers, needles and other articles used in forming stitches : li 8448 51 10 - - Sinkers ......... ......... 1,5 Free 8448 51 90 - - - Other . . 1,5 Free 8448 59 00 -- Other ............ ............................... 1,5 Free 8449 00 00 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes, including machinery for making felt hats ; blocks for making hats . . . 1,5 Free 8450 Household , or laundry-type washing machines, including machines which both wash and dry :  Machines, each of a dry linen capacity not exceeding 10 kg : 8450 11   Fully-automatic machines : \ 8450 11 10    Each of a dry linen capacity not exceeding 6 kg 2 Free 8450 11 90    Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 1,5 Free 8450 12 00 - Other machines, with built-in centrifugal drier . . . . . . . . . . . . . . . . . . . . . . 1,5 Free 8450 19 00 -- Other ... ........................................ 1,5 Free 8450 20 00  Machines, each of a dry linen capacity exceeding 10 kg 1,5 Free No L 395/428 Official Journal of the European Communities 31 . 12 . 87 L Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8450 90 00 - Pats .............................................. 1,5 Free 8451 Machinery (other than machines of heading No 8450) for washing, cleaning, wringing, drying, ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made up textile articles and machines for applying the paste to the base fabric or other support used in the manufacture of floor coverings such as linoleum ; machines for reeling, unreeling, folding, cutting or pinking textile fabrics : 8451 10 00  Dry-cleaning machines  Drying machines : 1,5 Free 8451 21   Each of a dry linen capacity not exceeding 10 kg : 8451 21 10    Each of a dry linen capacity not exceeding 6 kg 1,5 Frae 8451 21 90  Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 1,5 Free 8451 29 00   Other 1,5 Free 8451 30  Ironing machines and presses (including fusing presses) : \ 8451 30 10   Electrically heated of a power of less than 2 500 W 1,5 Free 8451 30 90 Other 1,5 Free 8451 40 00  Washing, bleaching or dyeing machines 1,5 Free 8451 50 00  Machines for reeling, unreeling, folding, cutting or pinking textile fabrics 1,5 Free 8451 80  Other machinery : I 8451 80 10   Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support 1,5 Free 8451 80 90 Other 1,5 Free 8451 90 00 - Parts .............................................. 1,5 Free 8452 Sewing machines, other than book-sewing machines of heading No 8440 ; furni ­ ture, bases and covers specially designed for sewing machines ; sewing machine needles : 8452 10  Sewing machines of the household type : Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : 8452 10 11    Sewing machines having a value (not including frames, tables or furniture) of more than 65 ECU each 2,4 Free 8452 10 19  Other 4,8 Free 8452 10 90   Other sewing machines and other sewing machine heads  Other sewing machines : 1,7 Free 8452 21 00   Automatic units 1,7 Free 8452 29 00 - Other ............................................ 1,7 Free 8452 30 00  Sewing machine needles 1,9 Free 8452 40 00  Furniture, bases and covers for sewing machines and parts thereof 2,3 Free 8452 90 00  Other parts of sewing machines 2,3 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/429 Basic duties CN code Description PortugalSpam (%) (% 1 2 3 4 Free Free Free Free 1,6 1,6 1,6 1,6 1,5 Free Free Free Free Free Free Free 8453 8453 10 00 8453 20 00 8453 80 00 8453 90 00 8454 8454 10 00 8454 20 8454 20 11 8454 20 19 8454 20 90 8454 30 8454 30 10 8454 30 90 8454 90 00 8455 8455 10 00 8455 21 00 8455 22 00 8455 30 8455 30 10 8455 30 31 8455 30 39 8455 30 90 8455 90 00 8456 8456 10 00 8456 20 00 8456 30 00 8456 90 00 Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines :  Machinery for preparing, tanning or working hides, skins or leather  Machinery for making or repairing footwear  Other machinery  Parts Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries :  Converters  Ingot moulds and ladles :   Ingot moulds :    Of cast iron    Other   Ladles  Casting machines : For casting under pressure   Other  Parts Metal-rolling mills and rolls therefor :  Tube mills . .  Other rolling mills : Hot or combination hot and cold Cold  Rolls for rolling mills :   Of cast iron   Of open-die forged steel :    Hot-rolling work-rolls ; hot-rolling and cold-rolling back-up rolls    Cold-rolling work-rolls   Of cast or wrought steel  Other parts Machine-tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electro-discharge, electro-chemical, electron beam, ionic-beam or plasma arc processes :  Operated by laser or other light or photon beam processes  Operated by ultrasonic processes  Operated by electro-discharge processes  Other 1,5 1,5 1,5 1,5 1,5 1.5 1,9 1.6 1,6 1,9 1,9 1,9 1,9 1,9 Free Free Free Free Free Free Free Free 1 1 1 1 Free Free Free Free No L 395/430 Official Journal of the European Communities 31 . 12 . 87 I li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8457 Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal : 8457 10 00 - Machining centres ....................................... 1,5 Free 8457 20 00 - Unit construction machines (single station) . . . . . . . . . . . . . . . . . . . . . . . . . 1,7 Free 8457 30 00 - Multi-station transfer machines ............................... 1,5 Free 8458 Lathes for removing metal :  Horizontal lathes : 845811   Numerically controlled : I 8458 11 10 Centre lathes, multi-tool lathes and copying lathes    Other : 2 Free 8458 11 91 _ _ _ _ Automatic lathes and capstan and turret lathes 2 Free 8458 11 99 ---- Other .......... ......... 2 Free 8458 19   Other : 8458 19 10 Centre lathes, multi-tool lathes and copying lathes  Other : 1,6 Free 8458 19 91 _ Automatic lathes and capstan and turret lathes 1,6 Free 8458 19 99  Other lathes : 1,6 Free 8458 91   Numerically controlled : \\ 8458 91 10 - - Vertical lathes . . . . . . . . . 2 Free 8458 91 90 - - Other . . . 2 Free 8458 99   Other : \\ 8458 99 10 - - - Vertical lathes . . 1,6 Free 8458 99 90 - - - Other . . 1,6 Free 8459 Machine-tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes of heading No 8458 : 8459 10 00  Other drilling machines : 1,2 Free 8459 21   Numerically controlled : 8459 21 10 Other : 1,5 Free 8459 21 91 - - - - Multi-broach . . 1,5 Free 8459 21 99 - - - Other . . . 1,5 Free 8459 29 Other : || 8459 29 10    Other : 0,8 Free 8459 29 91 - - - - Multi-broach . . 0,8 Free 8459 29 99 - - - Other . . . 0,8 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/431 CN code Description 1 2 8459 31 00 8459 39 00 8459 40 8459 40 10 8459 40 90 8459 51 00 8459 59 00 8459 61 8459 61 10 8459 61 91 8459 61 99 8459 69 8459 69 10 8459 69 91 8459 69 99 8459 70 00 8460 Basic duties Spain Portugal (%) (%) 3 4 1,5 Free 0,8 Free 1,5 Free 0,8 Free 1,5 Free 0,8 Free 1,5 Free 1,5 Free 1,5 Free 0,8 Free 0,8 Free 0,8 Free 0,8 Free 2 Free 1,9 Free 2 Free 2 Free 1,9 Free 1,9 Free 1 Free 0,8 Free 1,9 Free  Other boring-milling machines :   Numerically controlled Other  Other boring machines :   Numerically controlled   Other -v  Milling machines, knee-type :   Numerically controlled   Other  Other milling machines :   Numerically controlled :    Tool milling machines Other :     Piano-milling machines Other   Other :    Tool milling machines Other :     Piano-milling machines Other :  Other threading or tapping machines Machine-tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal, sintered metal carbides or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading No 8461 :  Flat-surface grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : ,   Numerically controlled   Other  Other grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm :   Numerically controlled :    For cylindrical surfaces Other -   Other :    For cylindrical surfaces    Other  Sharpening (tool or cutter grinding) machines :   Numerically controlled   Other  Honing or lapping machines 8460 11 00 8460 19 00 8460 21 8460 21 10 8460 21 90 8460 29 8460 29 10 8460 29 90 8460 31 00 8460 39 00 8460 40 00 No L 395/432 Official Journal of the European Communities 31 . 12 . 87 \ ' Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8460 90  Other : 8460 90 10   Fitted with a micrometrie adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0 ,01 mm 1,9 Free 8460 90 90   Other 0,8 Free 8461 Machine-tools for planing, shaping, slotting, broaching, gear cutting, gear grin ­ ding or gear finishing, sawing, cutting-off and other machine-tools working by removing metal, sintered metal carbides or cermets, not elsewhere specified or included : 8461 10 00  Planing machines 1,9 Free 8461 20 00  Shaping or slotting machines 0,8 Free 8461 30 00  Broaching machines 0,8 Free 8461 40  Gear cutting, gear grinding or gear finishing machines :   Gear cutting machines (including abrasive gear cutting machines) : For cutting cylindrical gears : 84614011  Numerically controlled 1,9 Free 8461 40 19 Other    For cutting other gears : 1,9 Free 8461 40 31   Numerically controlled 1,4 Free 8461 40 39     Other Gear-finishing machines : Fitted with a micrometrie adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0 ,01 mm : 1,4 Free 846140 71     Numerically controlled 1,9 Free 8461 40 79     Other 1,9 Free 8461 40 90  Other 0,8 Free 8461 50  Sawing or cutting-off machines :   Sawing machines : 8461 50 11    Circular saws 0,8 Free 8461 50 19    Other 0,8 Free 8461 50 90   Cutting-off machines 0,8 Free 8461 90 00  Other 1,9 Free 8462 Machine-tools (including presses) for working metal by forging, hammering or die-stamping ; machine-tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching ; presses for working metal or metal carbides, not specified above : 8462 10  Forging or die-stamping machines (including presses) and hammers : 8462 10 10   Numerically controlled 1,7 Free 8462 10 90   Other 1 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/433 Basic duties CN code Description Spain (%) Portugal %) 1 2 3 4 Bending, folding, straightening or flattening machines (including presses) :  Numerically controlled :   For working flat products Other . . .  Other :   For working flat products   Other :    Hydraulic Other 1,6 1,6 1 1 1 Free Free Free Free Free Shearing machines (including presses), other than combined punching and shearing machines :  Numerically controlled :   For working flat products   Other  Other :   For working flat products   Other :    Hydraulic    Other 1,6 1,6 1 1 1 Free Free Free Free Free 8462 21 8462 21 10 8462 21 90 8462 29 8462 29 10 8462 29 91 8462 29 99 8462 31 8462 31 10 8462 31 90 8462 39 8462 39 10 8462 39 91 8462 39 99 8462 41 8462 41 10 8462 41 90 8462 49 8462 49 10 8462 49 90 8462 91 8462 91 10 8462 91 50 8462 91 91 8462 91 99 8462 99 8462 99 10 8462 99 50 Punching or notching machines (including presses), including combined punching and shearing machines :  Numerically controlled :   For working flat products Other  Other :   For working flat products Other Other :  Hydraulic presses : 1,6 1,6 1 1 Free Free Free Free   Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales Other :    Numerically controlled Other :     For making rivets, bolts and screws     Other  Other :   Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales 1,7 2,2 V. * 2 1,6 1,7 2,2 Free Free Free Free Free Free   Other :    Numerically controlled No L 395/434 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other : 8462 99 91      For making rivets, bolts and screws 2 Free 8462 99 99      Other 1,6 Free 8463 Other machine-tools for working metal, sintered metal carbides or cermets, without removing material : 8463 10  Draw-benches for bars, tubes, profiles, wire or the like : I 8463 10 10 Draw-benches for wire 1,9 Free 8463 10 90   Other 1,6 Free 8463 20 00  Thread rolling machines 1,9 Free 8463 30 00  Machines for working wire 1,9 Free 8463 90  Other : « \ 8463 90 10   For working flat products 1,9 Free 8463 90 90 Other 1,9 Free 8464 Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass : 8464 10 00  Sawing machines 1,5 Free 8464 20  Grinding or polishing machines :   For working glass : 8464 20 11    Optical glass 1,5 Free 8464 20 19    Other 1,5 Free 8464 20 90 Other 1,5 Free 8464 90 00  Other 1,5 Free 8465 Machine-tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials : 8465 10  Machines which can carry out different types of machining operations without tool change between such operations : 8465 10 10   With manual transfer of workpiece between each operation 2,3 Free 8465 10 90   With automatic transfer of workpiece between each operation  Other : 2,3 Free 8465 91 00   Sawing machines 2,3 Free 8465 92 00   Planing, milling or moulding (by cutting) machines 2,3 Free 8465 93 00   Grinding, sanding or polishing machines 2,3 Free 8465 94 00   Bending or assembling machines 2,3 Free 8465 95 00   Drilling or morticing machines 2,3 Free 8465 96 00   Splitting, slicing or paring machines 2,3 Free 8465 99   Other : 8465 99 10    Lathes 2,3 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/435 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8465 99 90    Other 2,3 Free 8466 Parts and accessories suitable for use solely or principally with the machines of heading Nos 8456 to 8465, including work or tool holders, self-opening dieheads, dividing heads and other special attachments for machine-tools ; tool holders for any type of tool for working in the hand : 846610  Tool holders and self-opening dieheads :   Tool holders : 8466 10 10    Arbors, collets and sleeves Other : 1,1 Free 8466 10 31     For lathes 1,1 Free 8466 10 39 Other 1,1 i Free 8466 10 90   Self-opening dieheads Free 8466 20  Work holders : \ 8466 2010   Jigs and fixtures for specific applications ; sets of standard jig and fixture compon ­ ents . Other : i,1 Free 8466 20 91    For lathes 1,1 Free 8466 20 99    Other 1,1 Free 8466 30 00  Dividing heads and other special attachments for machine-tools  Other : 1,1 Free 8466 91   For machines of heading No 8464 : 8466 91 10    Of cast steel . 1 9 1 Free 8466 91 90 Other 1,1 Free 8466 92   For machines of heading No 8465 : \ 8466 92 10 Of cast steel 1,1 Free 8466 92 90    Other . 1,1 Free 8466 93   For machines of headings Nos 8456 to 8461 : \ 8466 93 10    Of cast steel 1,1 Free 8466 93 90 Other 1,1 Free 8466 94 00   For machines of heading No 8462 or 8463 1,1 Free 8467 Tools for working in the hand, pneumatic or with self-contained non-electric motor :  Pneumatic : 8467 11   Rotary type (including combined rotary-percussion) : 8467 11 10    Metal working 1,2 Free 8467 11 90    Other 1,2 Free 8467 19   Other : \ 8467 19 10    Concrete vibrators 1,2 Free 8467 19 90    Other  Other tools : 1,2 Free 8467 81 00   Chain saws 1,2 Free No L 395/436 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain Portugal (%) % 1 2 3 4 1,2 1,2 1,2 1,2 Free Free Free Free 1,5 1,5 1,7 1,5 Free Free Free Free 1,8 1,8 1,8 1,8 1,8 Free Free Free Free Free 8467 89 00 8467 91 00 8467 92 00 8467 99 00 8468 8468 10 00 8468 20 00 8468 80 00 v 8468 90 00 8469 8469 10 00 8469 21 00 8469 29 00 8469 31 00 8469 39 00 8470 8470 10 00 8470 21 00 8470 29 00 8470 30 00 8470 40 00 8470 50 00 8470 90 00 8471 8471 10 8471 10 10 8471 10 90 Other  Parts : Of chain saws   Of pneumatic tools   Other Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading No 8515 ; gas-operated surface tempering machines and appliances :  Hand-held blow pipes  Other gas-operated machinery and apparatus  Other machinery and apparatus  Parts Typewriters and word-processing machines :  Automatic typewriters and word-processing machines  Other typewriters, electric :   Weighing not more than 12 kg, excluding case   Other  Other typewriters, non-electric :   Weighing not more than 12 kg, excluding case   Other Calculating machines ; accounting machines, cash registers, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calcula ­ ting device :  Electronic calculators capable of operation without an external source of power  Other electronic calculating machines :   Incorporating a printing device   Other . .  Other calculating machines  Accounting machines  Cash registers  Other Automatic data processing machines and units thereof ; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included :  Analogue or hybrid automatic data processing machines :   For use in civil aircraft ( ¢) Other Free Free Free Free Free Free Free Free 4,8 Free 1,6 1,6 1,6 1,6 Free Free Free 1,9 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/437 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8471 20  Digital automatic data processing machines, containing in the same housing at least a central processing unit and an input and output unit, whether or not combined : 8471 20 10   For use in civil aircraft (*) Other : Free Free 8471 20 40    With a random access memory (RAM) with a capacity not exceeding 64 kilo ­ bytes 1,9 Free 8471 20 50    With a random access memory (RAM) with a capacity exceeding 64 kilobytes but not exceeding 256 kilobytes 1,9 Free 8471 20 60    With a random access memory (RAM) with a capacity exceeding 256 kilobytes but not exceeding 512 kilobytes 1,9 Free 8471 20 90    With a random access memory (RAM) with a capacity exceeding 512 kilobytes ...  Other : 1,9 Free 8471 91   Digital processing units, whether or not presented with the rest of a system, which may contain in the same housing one or two of the following types of unit : storage units, input units, output units : 8471 91 10  For use in civil aircraft ( 1 ) Other : : Free Free 8471 91 40   With a random access memory (RAM) with a capacity not exceeding 64 kilo ­ bytes 1,9 Free 8471 9150     With a random access memory (RAM) with a capacity exceeding 64 kilobytes but not exceeding 256 kilobytes 1,9 Free 8471 91 60     With a random access memory (RAM) with a capacity exceeding 256 kilo ­ bytes but not exceeding 512 kilobytes 1,9 Free 8471 91 90     With a random access memory (RAM) with a capacity exceeding 512 kilo ­ bytes 1,9 Free 8471 92   Input or output units, whether or not presented with the rest of a system and whether or not containing storage units in the same housing : 8471 92 10    For use in civil" aircraft ( ! ) Free Free 8471 92 90    Other 1,9 Free 8471 93   Storage units, whether or not presented with the rest of a system : 8471 93 10    For use in civil aircraft (!)    Other : Free Free 8471 93 40     Central storage units . ... ..... . . Other : 1,9 Free 8471 93 50      Disk storage units 1,9 Free 8471 93 60      Magnetic tape storage units 1,9 Free 8471 93 90      Other 1,9 Free 8471 99   Other : I 8471 99 10    Peripheral units 1,9 Free 8471 99 30    Punches, verifiers and calculators 1,9 Free 847199 90 Other 1,9 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/438 Official Journal of the European Communities 31 . 12 . 87 II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8472 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, automatic banknote dispensers, coin-sorting machines, coin ­ counting or wrapping machines, pencil-sharpening machines, perforating or stap ­ ling machines) : 8472 10 00  Duplicating machines 1,7 Free 8472 20 00  Addressing machines and address plate embossing machines 1,8 Free 8472 30 00  Machines for sorting or folding mail or for inserting mail in envelopes or bands, machines for opening, closing or sealing mail and machines for affixing or cancelling postage stamps 1,7 Free 8472 90  Other : Il 8472 90 10   Coin-sorting, coin-counting or coin-wrapping machines 1,7 Free 8472 90 90   Other 1,5 Free 8473 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of headings Nos 8469 to 8472 : I 8473 10 00  Parts and accessories of the machines of heading No 8469  Parts and accessories of the machines of heading No 8470 : 1,6 Free 8473 21 00 Of the electronic calculating machines of subheading No 8470 10, 8470 21 or 8470 29 2,5 Free 8473 29 00 Other 1,6 Free 8473 30 00  Parts and accessories of the machines of heading No 8471 1,6 Free 8473 40 00  Parts and accessories of the machines of heading No 8472 1,6 Free 8474 Machinery for sorting, screening, separating, washing, crushing, grinding, mixing or kneading earth, stone, ores or other mineral substances, in solid (including powder or paste) form ; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand : 8474 10 00  Sorting, screening, separating or washing machines 1,2 Free 8474 20 00  Crushing or grinding machines  Mixing or kneading machines : 1,2 Free 8474 31 00   Concrete or mortar mixers 1,2 Free 8474 32 00   Machines for mixing mineral substances with bitumen 1,2 Free 8474 39 00   Other 1,2 Free 8474 80 00  Other machinery 1,2 Free 8474 90 00 - Parts .............................................. 1,2 Free 8475 Machines for assembling electric or electronic lamps, tubes or valves or flash ­ bulbs, in glass envelopes ; machines for manufacturing or hot working glass or glassware : 8475 10 00  Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes 1,5 Free 8475 20 00  Machines for manufacturing or hot working glass or glassware 1,4 Free 8475 90 00 - Parts .............................................. 1,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/439 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8476 Automatic goods-vending machines (for example, postage stamp, cigarette, food or beverage machines), including money-changing machines :  Machines : 8476 11   Incorporating heating or refrigerating devices : l 8476 11 10    For food or pre-packed drinks 1,5 Free 8476 11 90    Other 1,5 Free 8476 19   Other : I 8476 19 10    For cigarettes 1,5 Free 8476 19 90    Other 1,5 Free 8476 90 00 - Parts .............................................. 1,5 Free 8477 Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this Chapter : I 8477 10 00  Injection-moulding machines 1,7 Free 8477 20 00  Extruders 1,7 Free 8477 30 00  Blow moulding machines 1,7 Free 8477 40 00  Vacuum moulding machines and other thermoforming machines  Other machinery for moulding or otherwise forming : 1,7 Free 8477 51 00   For moulding or retreading pneumatic tyres or for moulding or otherwise forming inner tubes 1,7 Free 8477 59   Other : \\ 8477 59 10    Presses 1,7 Free 8477 59 90    Other 1,7 Free 8477 80  Other machinery : 8477 80 10   Machines for the manufacture of foam products 1,7 Free 8477 80 90   Other 1,7 Free 8477 90 00 - Parts .............................................. 1,7 Free 8478 Machinery for preparing or making up tobacco, not specified or included elsewhere in this Chapter : I 8478 10 00  Machinery 1,7 Free 8478 90 00 - Parts .............................................. 1,7 Free 8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere 4n this Chapter : I 8479 10 00  Machinery for public works, building or the like 1,7 Free 8479 20  Machinery for the extraction or preparation of animal or fixed vegetable fats or oils : 8479 20 10   Presses 1,7 Free 8479 20 90 Other 1,7 Free 8479 30 - Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials and other machinery for treating wood or cork : 8479 30 10   Presses 1,7 Free 8479 30 90 Other 1,7 Free No L 395/440 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8479 40 00 8479 81 00 8479 82 00  Other machines and mechanical appliances : Mixing, kneading, crushing, grinding, screening, sifting, homogenising, emulsifying or 1,5 1.6 1,7 Free Free Free 8479 89 8479 89 10   Other :    The following goods, for use in civil aircraft : Hydropneumatic batteries ; Mechanical actuators for thrust reversers ; Toilet units specially desgned ; Air humidifiers and dehumidifiers ; Servo-mechanisms, non-electric; Non-electric starter motors ; Pneumatic starters for turbo-jets, turbo-jets, turbo-propellers and other gas turbines ; Windscreen wipers, non-electric; Propeller regulators , non-electric 0) Free Free 8479 89 30 8479 89 50 8479 89 90    Other :     Mobile hydraulic powered mine roof supports     Multi-use industrial robots Other 1,7 1,7 1,5 Free Free Free 8479 90 8479 90 10 8479 90 91 8479 90 99  Parts :   For use in civil aircraft ( ! )   Other : Other Free 1,5 1,5 Free Free Free 8480 8480 10 00 8480 20 8480 20 10 8480 20 90 Moulding boxes for metal foundry ; mould bases ; moulding patterns ; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics :  Mould bases : 1,5 1,5 1,5 Free Free Free 8480 30 8480 30 10 8480 30 90 8480 41 00 8480 49 00 8480 50 00 8480 60 00  Moulding patterns :  Moulds for metal or metal carbides : 1,1 1,6 1,5 1,5 1,5 1,5 Free Free Free Free Free j Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/441 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Moulds for rubber or plastics : 8480 71 00   Injection or compression types 1,5 Free 8480 79   Other : I 8480 79 10    Of cast iron 1,5 Free 8480 79 90    Other 1,5 Free 8481 ¢ Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and thermostatically controlled val ­ ves : 8481 10  Pressure-reducing valves : \ 8481 10 10   Of cast iron or steel 1,7 Free 8481 10 90 Other 1,7 Free 8481 20  Valves for oleohydraulic or pneumatic transmissions : l 8481 20 10   Valves for the control of oleohydraulic power transmission 1,8 Free 8481 20 90   Valves for the control of pneumatic power transmission 1,8 Free 848130  Check valves : \ 8481 30 10   For pneumatic tyres and inner-tubes   Other: : 1,8 Free 8481 30 91    Of cast iron or steel 1,8 Free 8481 30 99    Other 1,8 Free 848140  Safety or relief valves : : I 8481 40 10   Of cast iron or steel 1,8 Free 8481 40 90 Other 1,8 Free 848180  Other appliances :   Taps, cocks and valves for sinks, wash basins , bidets, water cisterns, baths and similar fixtures : : 84818011    Mixing valves 1,8 Free 8481 80 19  Other   Central heating radiator valves : : 1,8 Free 8481 80 31    Thermostatic valves 1,8 Free 8481 80 39    Other   Other :    Process control valves : : 1,8 Free 8481 80 51     Temperature regulators 1,8 Free 8481 80 59     Other Other :     Gate valves : 1,8 Free 8481 80 61      Of cast iron 1,8 Free 8481 80 63      Of steel 1,8 Free 8481 80 69      Other     Globe valves : 1,8 Free 8481 80 71      Of cast iron 1,8 Free 8481 80 73      Of steel 1,8 Free 31 . 12 . 87No L 395/442 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8481 80 79      Other 1,8 Free 848180 81     Ball and plug valves 13 Free 8481 80 85     Butterfly valves 1,8 Free 8481 80 87     Diaphragm valves . . 1,8 Free 8481 80 99 Other 1,8 Free 8481 90 00 - Parts .............................................. 1,7 Free 8482 8482 10 8482 10 10 8482 10 90 8482 20 00 8482 30 00 8482 40 00 8482 §0 00 8482 80 00 8482 91 8482 91 10 8482 91 90 8482 99 00 Ball or roller bearings :  Ball bearings :   With greatest external diameter not exceeding 30 mm   Other  Tapered roller bearings, including cone and tapered roller assemblies  Spherical roller bearings .  Other cylindrical roller bearings  Other, including combined ball/roller bearings  Parts :   Balls, needles and rollers :    Tapered rollers    Other   Other 3,6 3,6 3,6 3,6 3,6 3,6 3,6 3,6 3,6 3,6 Free Free Free Free Free Free Free Free Free Free 8483 8483 10 8483 10 10 Transmission shafts (including cam shafts and crank shafts) and cranks ; bearing housings and plain shaft bearings ; gears and gearing ; ball screws ; gear boxes and other speed changers, including torque converters ; flywheels and pulleys, includ ­ ing pulley blocks ; clutches and shaft couplings (including universal joints) :  Transmission shafts (including cam shafts and crank shafts) and cranks :  For use in civil aircraft (') Free Free 8483 10 30   Other :    Cranks and crank shafts : Crank shafts built up from several parts (composite crank shafts) ....... 1,9 Free 8483 10 51 8483 10 53 Other :      Of open-die forged steel   Of closed-die forged steel 1,9 1,9 Free Free 8483 10 59 8483 10 90      Other    Other 1,9 1,9 Free Free 8483 20 00  Bearing housings, incorporating ball or roller bearings 2,8 1 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 - 12 . 87 Official Journal of the European Communities No L 395/443 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8483 30  Bearing housings, not incorporating ball or roller bearings ; plain shaft bearings : 8483 30 10   For use in civil aircraft (*)   Other : Bearing housings : Free Free 8483 30 31     F*or ball or roller bearings 2,8 Free 8483 30 39     Other 1,9 Free 8483 30 90    Plain shaft bearings 1,9 Free 8483 40  Gears and gearing, other than toothed wheels, chain sprockets and other transmission elements presented separately ; ball screws ; gear boxes and other speed changers, including torque converters : 8483 40 10   For use in civil aircraft ( ¢) Other : Free Free 8483 40 91    Gear and gearing 1,9 Free 8483 40 93    Gear boxes and other speed changers 1,9 Free 8483 40 99    Other 1,9 Free 8483 50  Flywheels and pulleys, including pulley blocks : I 8483 50 10   Pulleys for use in civil aircraft ( l ) Free Free 8483 50 90   Other 1,9 Free 8483 60  Clutches and shaft couplings (including universal joints) : 8483 60 10   For use in civil aircraft (*) Free Free 8483 60 90   Other 1,9 Free 8483 90  Parts : 8483 90 10   For use in civil aircraft (!) Other :: Free Free 8483 90 30    Of bearing housings    Other : 2,8 Free 8483 90 91     Of cast steel 1,9 Free 8483 90 99 Other 1,9 Free 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal ; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings : 8484 10  Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal : 8484 10 10   For use in civil aircraft (') Free Free 8484 10 90   Other . . 1,6 Free 8484 90  Other : 8484 90 10   For use in civil aircraft ( ¢) ...... . Free Free 8484 90 90 Other 1,6 Free II , paragraph B, of the Preliminary(') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also SectionProvisions (C.N.). No L 395/444 Official Journal of the European Communities 31 . 12 . 87 I I li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this Chapter : 8485 10  Ships' propellers and blades therefor : l 8485 10 10 -- Of bronze .......... .......... 1,7 Free 8485 10 90 -- Other .......... .......... 1,7 Free 8485 90  Other : \ \ 8485 90 10 - - Of non-malleable cast iron . . . . . . . . . . . . . . . . . . . . 1,7 Free 8485 90 30   Of iron or steel : 1,7 Free 8485 90 51 - - - Of cast steel . . . . 1,7 Free 8485 90 53 - - - Of open-die forged iron or steel . . 1,7 Free 8485 90 55 - Of closed-die forged iron or steel . . . 1,7 Free 8485 90 59 - - - Other . . . 1,4 Free 8485 90 70 - Of copper . . . 1,4 Free 8485 90 90 - - Other . . . 1,4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/445 CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT AND PARTS THEREOF ; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8501 Electric motors and generators (excluding generating sets) : 8501 10  Motors of an output not exceeding 37,5 W : I 8501 10 10   Synchronous motors of an output not exceeding 18 W: Other : 3,4 Free 8501 10 91 Universal AC/DC motors 2 Free 8501 10 93    AC motors 2 Free 8501 10 99 DC motors 2 Free 8501 20  Universal AC/DC motors of an output exceeding 37,5 W : I 8501 20 10 Of an output exceeding 735 W but not exceeding 150 kW, for use in civil aircraft 0 ) Free Free 8501 20 90   Other  Other DC motors ; DC generators : 2 Free 8501 31   Of an output not exceeding 750 W : I 8501 31 10 Motors of an output exceeding 735 W, DC generators, for use in civil aircraft Free Free 8501 31 90    Other: 2 Free 8501 32 Of an output exceeding 750 W but not exceeding 75 kW : I 8501 32 10 For use in civil aircraft (')    Other : Free Free 8501 32 91 Of an output exceeding 750 W but not exceeding 7,5 kW: 2 Free 8501 32 99     Of an output exceeding 7,5 kW but not exceeding 75 kW 2 Free 8501 33 Of an output exceeding 75 kW but not exceeding 375 kW : 8501 33 10 Motors of an output not exceeding 150 kW and generators, for use in civil aircraft ( ¢)    Other : Free Free 8501 33 91     Traction motors 2 Free 8501 33 99     Other 2 Free 850134   Of an output exceeding 375 kW : 8501 34 10  Generators for use in civil aircraft ( ¢)    Other : Free Free 8501 34 50 Traction motors 2 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B of the Preliminary Provisions (C.N.). No L 395/446 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4     Other, of an output : 8501 34 91      Exceeding 375 kW but not exceeding 750 kW 2 Free 8501 34 99      Exceeding 750 kW 2 Free 8501 40  Other AC motors, single-phase : l 8501 40 10   Of an output exceeding 735 W but not exceeding 150 kW, for use in civil aircraft 0 ) Free Free 8501 40 90 Other  Other AC motors, multi-phase : 2 Free 8501 51   Of an output not exceeding 750 W : 8501 51 10  Of an output exceeding 735 W, for use in civil aircraft (') Free Free 8501 51 90 Other: 2 Free 8501 52   Of an output exceeding 750 W but not exceeding 75 kW : I 8501 52 10    For use in civil aircraft ( J ) .     Other : Free Free 8501 52 91     Of an output exceeding 750 W but not exceeding 7,5 kW 2 Free 8501 52 93     Of an output exceeding 7,5 kW but not exceeding 37 kW 2 Free 8501 52 99     Of an output exceeding 37 kW but not exceeding 75 kW 2 Free 8501 53   Of an output exceeding 75 kW : I 8501 53 10    Of an output not exceeding 150 kW, for use in civil aircraft (*)    Other : Free Free 8501 53 50     Traction motors . . ,     Other, of an output : 2 Free 8501 53 91      Exceeding 75 kW but not exceeding 750 kW: 2 Free 8501 53 99      Exceeding 750 kW  AC generators (alternators) : 2 Free 8501 61   Of an output not exceeding 75 kVA : 8501 61 10    For use in civil aircraft (')    Other : Free Free 8501 61 91     Of an output not exceeding 7,5 kVA 2 Free 8501 61 99     Of an output exceeding 7,5 kVA but not exceeding 75 kVA 2 Free 8501 62   Of an output exceeding 75 kVA but not exceeding 375 kVA : 8501 62 10    For use in civil aircraft (') Free Free 8501 62 90    Other 2 Free 8501 63   Of an output exceeding 375 kVA but not exceeding 750 kVA : 8501 63 10 For use in civil aircraft ( ¢) Free Free 8501 63 90    Other 2 Free 8501 64 00   Of an output exceeding 750 kVA 2 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/447 Basic duties CM code Description Spain (%) Portugal (%) 1 2 3 4 8502 Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : ' 8502 11   Of an output not exceeding 75 kVA : I 8502 11 10    For use in civil aircraft (') . . . Free Free 8502 1190    Other 2 Free 8502 12 Of an output exceeding 75 kVA but not exceeding 375 kVA : 8502 12 10    For use in civil aircraft (') Free Free 8502 12 90    Other 2 Free 8502 13   Of an output exceeding 375 kVA : \ 8502 13 10    For use in civil aircraft ( ! )  -  Other : Free Free 8502 13 91     Of an output exceeding 375 kVA but not exceeding 750 kVA 2 Free 8502 13 99     Of an output exceeding 750 kVA 2 Free 8502 20  Generating sets with spark-ignition internal combustion piston engines : \ 8502 20 10   For use in civil aircraft (')  - Other : Free Free 8502 20 91    Of an output not exceeding 7,5 kVA 2 Free 8502 20 99    Of an output exceeding 7,5 kVA 2 Free 8502 30  Other generating sets : \ 8502 30 10   For use in civil aircraft (')   Other : Free Free 8502 30 91    Turbo-generators 2 Free 8502 30 99 Other 2 Free 8502 40  Electric rotary converters : 8502 40 10   For use in civil aircraft (') Free Free 8502 40 90 Other 2 Free 8503 00 Parts suitable for use solely or principally with the machines of heading No 8501 or 8502 : 8503 00 10  Non-magnetic retaining rings . 1,7 Free 8503 00 90 - Other: 1,7 Free 8504 Electrical transformers, static converters (for example, rectifiers) and inductors : 8504 10  Ballasts for discharge lamps or tubes : 8504 10 10   For use in civil aircraft (!)   Other : Free Free 8504 10 91    Inductors, whether or not connected with a capacitor 2,6 Free 8504 10 99    Other 2,6 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). Official Journal of the European Communities 31 . 12 . 87No L 395/448 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Liquid dielectric transformers : 8504 21 00 - Having a power handling capacity not exceeding 650 kVA . . . . . . . . . . . . . . . 2,6 Free 8504 22   Having a power handling capacity exceeding 650 kVA but not exceeding 10 000 kVA : 8504 22 10 Exceeding 650 kVA but not exceeding 1 600 kVA 2,6 Free 8504 22 90    Exceeding 1 600 kVA but not exceeding 10 000 kVA 2,6 Free 8504 23 00 - - Having a power handling capacity exceeding 10 000 kVA . . . . . . . . . . . . . . . . 2,6 Free \\  Other transformers : 8504 31   Having a power handling capacity not exceeding 1 kVA : 8504 31 10 - - For use in civil aircraft ( 1 ) . . . . . . . . . . . . . . . . . Free Free    Other : \\     Measuring transformers : 8504 31 31 - - - - - For voltage measurement . . . . . . . . . . . . . . . . . . . 2,6 Free 8504 31 39 - --- Other ......... 2,6 Free 8504 31 90 - -- Other: ......... .......... 2,6 Free 8504 32   Having a power handling capacity exceeding 1 kVA but not exceeding 16 kVA : 8504 32 10 --- Foruseincivilaircraft(1 ) ........ ......... Free Free Other : \     Measuring transformers : | Il 8504 32 31 - - - - For voltage measurement . . . . . . . . . . . . . . . . . 2,6 Free 8504 32 39 ----- Other ......... 2,6 Free 8504 32 90 - - - - Other . . . 2,6 Free 8504 33   Having a power handling capacity exceeding 16 kVA but not exceeding 500 kVA : \ 8504 33 10 - - - For use in civil aircraft ( 1 ) . . . Free Free 8504 33 90 - Other . . . 2,6 Free 8504 34 00 - - Having a power handling capacity exceeding 500 kVA . . . . . . . . . . . . . . . . . . 2,6 Free 8504 40  Static converters : I 8504 40 10 - For use in civil aircraft ( 1 ) . . . Free Free Other : ll 8504 40 50 - - - Polycrystalline semiconductors . . . 2,6 Free    Other : \ 8504 40 91  Converters specially designed for welding, without welding equipment .... 2,6 Free 8504 40 93 - - - - Accumulator chargers . . . 2,6 Free 8504 40 99 - - - - Other . . . 2,6 Free 8504 50  Other inductors : \ 8504 50 10 - - For use in civil aircraft ( 1 ) Free Free 8504 50 90 8504 90 8504 9011  Parts :   Of transformers and inductors : 2,6 1,7 Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/449 l Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8504 90 19 8504 90 90 8505 Other   Of static converters Electro-magnets ; permanent magnets and articles intended to become permanent magnets after magnetisation ; electro-magnetic or permanent magnet chucks, clamps and similar holding devices ; electro-magnetic couplings, clutches and brakes ; electro-magnetic lifting heads : Permanent magnets and articles intended to become permanent magnets after magnetisa ­ tion : 1,7 1,7 Free Free 8505 1100   Of metal 1,7 Free 8505 19   Other : \ 8505 19 10    Permanent magnets of agglomerated ferrite 1,7 Free 8505 19 90 8505 20 00 8505 30 00 8505 90    Other  Electro-magnetic couplings, clutches and brakes  Electro-magnetic lifting heads  Other, including parts : 1,7 1,7 1,7 Free Free Free 8505 90 10   Electro-magnets . 1,7 Free 8505 90 30 Electro-magnetic or permanent magnet chucks, clamps and similar holding devices 1,7 Free 8505 90 90   Parts 1,7 Free 8506 Primary cells and primary batteries :  Of an external volume not exceeding 300 cm3 : 8506 11   Manganese dioxide : 8506 11 10    Alkaline \2 ( 8506 11 90    Other J yJ 3,5 Free Free 8506 12 00 8506 13 00   Mercuric oxide   Silver oxide 3,5 Free 8506 19   Other : Free 8506 19 10  Lithium 24 \ 8506 19 90 8506 20 00 8506 90 00 8507 Other  Of an external volume exceeding 300 cm3 Electric accumulators, including separators therefor, whether or not rectangular (including square) : 3,5 3,5 3,5 3,5 Free Free Free Free 8507 10  Lead-acid, of a kind used for starting piston engines : 8507 10 10   For use in civil aircraft ( ¢)   Other : Free Free 8507 10 91    Of a weight not exceeding 5 kg 2,4 Free 8507 10 99 Of a weight exceeding 5 kg 2,4 Free ( ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary No L 395/450 Official Journal of the European Communities 31 . 12 . 87 II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8507 20  Other lead-acid accumulators : I 8507 20 10 -- For use in civil aircraft (1).......... ......... Free Free Other : 8507 20 91 - - - Traction accumulators . . . . . . . . . . . . . . . . . . . . 2,4 Free 8507 20 99 - - - Other lead-acid accumulators . . . . . . . . . . . . . . . . . . . 2,4 Free 8507 30  Nickel-cadmium : 8507 30 10 -- For use in civil aircraft (1 ).......... .......... Free Free \\   Other : 8507 30 91 - - - Hermetically sealed . . . . . . . . . . . . . . . . . . . 2 Free 8507 30 99 Okkar ...... 2 Free --- t/Other ¢ ¢ ¢ ¢ li 8507 40  Nickel-iron : Il 8507 40 10 -- Foruseincivilaircraft(1).......... .......... Free Free Au AA t ha. ..... · ¢ 2 Free o5U7 4U TV 8507 80  Other accumulators : 8507 80 10 -- For use in civil aircraft (1 ).......... .......... Free Free OA nu ..........\ 2 Free o5U7 80 7V 8507 90  Parts : 8507 90 10 -- Foruseincivilaircraft(1)......... .......... Free Free 8507 90 91 8507 90 99 Other : 2,2 1,2 Free Free 8508 Electro-mechanical tools for working in the hand, with self-contained electric \ motor : 8508 10  Drills of all kinds : 8508 10 10 Capable of operation without an external source of power 1,8 Free Im 8508 10 91 8508 10 99 Other : 1,8 1,8 Free Free 8508 20 8508 20 10 8508 20 30 8508 20 90  Saws : 1,8 1,8 1,8 Free Free Free 8508 80 8508 80 10  Other tools : 1,8 Free 8508 80 30   Other : Capable of operation without an external source of power    Other :     Grinders and sanders : 1,8 Free 8508 80 51 - - Angle grinders . . . 1,8 Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.)- 31 . 12 . 87 Official Journal of the European Communities No L 395/451 Basic duties CN code Description Spain (%) Portugal (%) ¢ 1 2 3 4 8508 80 53 _____ Beit sanders 1,8 Free 8508 80 59      Other 1,8 Free 8508 80 70     Planers 1,8 Free 8508 80 80   Hedge trimmers and lawn edge cutters 1,8 Free 8508 80 90     Other 1,8 Free 8508 90 00 - PartS .............................................. 1,8 Free 8509 Electro-mechanical domestic appliances, with self-contained electric motor : 8509 10  Vacuum cleaners : I 8509 10 10   For a voltage of 1 10 volts or more 1,6 Free 8509 10 90   For a voltage of less than 1 10 volts 1,6 Free 8509 20 00  Floor polishers 1,6 Free 8509 30 00  Kitchen waste disposers 2 Free 8509 40 00  Food grinders and mixers ; fruit or vegetable juice extractors 2 Free 8509 80 00  Other appliances 2 , Free 8509 90  Parts : I 8509 90 10   Of vacuum cleaners or floor polishers 1,6 Free 8509 90 90   Other 2 Free 8510 Shavers and hair clippers, with self-contained electric motor : I 8510 10 00  Shavers 1,8 Free 8510 20 00  Hair clippers . . . -;i . 1,6 Free 8510 90 00 - Parts .............................................. 1,6 Free 8511 Electrical ignition or starting equipment of a kind used for spark-ignition or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines : 8511 10  Sparking plugs : l 8511 10 10   For use in civil aircraft ( ¢) Free Free 8511 10 90   Other 2,3 Free 8511 20  Ignition magnetos ; magneto-dynamos ; magnetic flywheels : I 8511 20 10   For use in civil aircraft (*) Free Free 8511 20 90   Other 1,9 Free 8511 30  Distributors ; ignition coils : l 85113010   For use in civil aircraft (*) Free Free 851130 90 Other 2,3 Free 851140  Starter motors and dual purpose starter-generators : 8511 40 10   For use in civil aircraft ( ¢) Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B of the Preliminary Provisions (C.N.). No L 395/452 Official Journal of the European Communities 31 . 12 . 87 lil Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 851140 90 Other 2,2 Free 851150  Other generators : 8511 50 10   For use in civil aircraft 0 Free Free 851150 90 -- Other .......... ......... 2,2 Free .851180  Other equipment : l 851180 10   For use in civil aircraft 0 Free Free 8511 80 90 -- Other ......... ......... 2,2 Free 8511 90 00 - Parts .............................................. 1,9 Free 8512 Electrical lighting or signalling equipment (excluding articles of heading No 8539), windscreen wipers, defrosters and demisters, of a kind used for cycles or motor vehicles : 8512 10  Lighting or visual signalling equipment of a kind used on bicycles : 8512 10 10   Sets comprising a dynamo and a headlamp Other : 1,9 Free 8512 10 91    Dynamos 1,9 Free 8512 10 99 --- Other ......... . ........ 1,9 Free 8512 20 00  Other lighting or visual signalling equipment - 1,9 Free 8512 30 00 - Soundsignallingequipment .................................. 2 Free 8512 40 00 - Windscreen wipers, defrostets and demisters . . . . . . . . . . . . . . . . . . . . . . . . . 2 Free 8512 90 00 - Parts .............................................. 1,9 Free 8513 Portable electric lamps designed to function by their own source of energy (for example, dry batteries, accumulators, magnetos), other than lighting equipment of heading No 8512 : 8513 10 00 Lamps ............................................. 2 Free 8513 90 00 - Parts .............................................. 2 Free 8514 Industrial or laboratory electric (including induction or dielectric) furnaces and ovens ; other industrial or laboratory induction or dielectric heating equipment : 8514 10  Resistance heated furnaces and ovens : 8514 10 10   Other, of a weight : ** 1,6 Free 8514 10 91    Not exceeding 50 kg 1,6 Free 8514 10 99    Exceeding 50 kg 1,6 Free 8514 20  Induction or dielectric furnaces and ovens : \ 8514 20 10   Induction furnaces and ovens   Dielectric furnaces and ovens : 1,6 Free 8514 20 91    Microwave ovens of a kind used for catering 1,6 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/453 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 I i 8514 20 99 Other 1,6 Free 8514 30 8514 30 10  Other furnaces and ovens :   Infra-red radiation ovens 1,6 Free 851430 90   Other 1,6 Free 8514 40 00  Other induction or dielectric heating equipment 1,6 Free 8514 90 00 - Parts .............................................. 1,6 Free 8515 Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting ; electric machines and apparatus for hot spraying of metals or sintered metal carbides : 8515 11 00  Brazing or soldering machines and apparatus :   Soldering irons and guns 2 Free 8515 19 00   Other  Machines and apparatus for resistance welding of metal : 2 Free 8515 21 00   Fully or partly automatic 2 Free scu 2Q (Wh ¢ \ 8515 29 10    For butt welding 2 Free 8515 29 90 8515 31 00    Other  Machines and apparatus for arc (including plasma arc) welding of metals :   Fully or partly automatic 2 2 Free Free 8515 39   Other : 8515 39 11    For manual welding with coated electrodes, complete with welding or cutting devices, and consigned with :     Generators or rotary converters 2 Free 8515 39 13     Transformers 2 Free 8515 39 19     Static converters, rectifiers or rectifying apparatus 2 Free 8515 39 90    Other 2 Free 8515 80 8515 80 10  Other machines and apparatus :   For treating metals 1,7 Free 8515 80 90 Other . 1,7 Free 8515 90 00 - Parts .............................................. 1,7 Free No L 395/454 Official Journal of the European Communities 31 . 12 . 87 I \ Basic duties CN code Description Spain (%) Portugal (%) . 1 2 3 4 8516 Electric instantaneous or storage water heaters and immersion heaters ; electric space heating apparatus and soil heating apparatus ; electro-thermic hair-dressing apparatus (for example, hair dryers, hair curlers, curling tong heaters) and hand dryers ; electric smoothing irons ; other electro-thermic appliances of a kind used for domestic purposes ; electric heating resistors, other than those of heading No 8545 : 8516 10  Electric instantaneous or storage water heaters and immersion heaters :   Water heaters : 8516 10 11 - - - Instantaneous water heaters . . . . . . . . . . . . . . . . . . 2,1 Free 8516 10 19 --- Other ......... ......... 2,1 Free 8516 10 90  Electric space heating apparatus and electric soil heating apparatus : 2,1 Free 8516 21 00 -- Storageheatingradiators ................................. 2,2 Free 8516 29   Other : 8516 29 10 - - - Liquid filled radiators . . . . . . . . . . . . . . . . . . 2,2 Free 8516 29 50    Other : 2,2 Free 8516 29 91 ---- Withbuilt-infan ......... ......... 2,2 Free 8516 29 99  Electro-thermic hair-dressing or hand-drying apparatus : 2,2 Free 8516 31   Hair dryers : 8516 31 10 --- Dryinghoods ......... ......... 2,4 Free 8516 31 90 - - Other ......... ......... ... 2,4 Free 8516 32 00 - Otherhair-dressingapparatus ............................... 2,4 Free 8516 33 00 -- Hand-dryingapparatus .................................. 2 Free 8516 40  Electric smoothing irons : \ 8516 40 10 - - Steam smoothing irons . . 2,4 Free 8516 40 90 - Other . . . 2,4 Free 8516 50 00 Microwaveovens ....................................... 2 Free 8516 60 - Other ovens ; cookers, cooking plates, boiling rings ; grillers and roasters : I 8516 60 10   Cookers (incorporating at least an oven and a hob) 2 Free 8516 60 51 8516 60 59 8516 60 70 8516 60 80 8516 60 90 Cooking plates, boiling rings and hobs : 2 2 2 2 2 Free Free Free Free Free 8516 71 00 8516 72 00 8516 79  Other electro-thermic appliances :   Other : 2 2 Free Free 8516 79 10 - Plate warmers . . 2 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/455 ll Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8516 79 90    Other 2 Free 8516 80  Electric heating resistors : I 8516 80 10   Assembled only with a simple insulated former and electrical connections, used for anti-icing or de-icing, for use in civil aircraft (!) Free Free 8516 80 90   Other . . . 1,9 Free 8516 90 00 - Parts .......... ................................... 1,9 Free 8517 Electrical apparatus for line telephony or line telegraphy, including such appar ­ atus for carrier-current line systems : 8517 10 00  Telephone sets 3 Free 8517 20 00  Teleprinters 3 Free 8517 30 00  Telephonic or telegraphic switching apparatus 3 Free 8517 40 00  Other apparatus, for carrier-current line systems  Other apparatus : 1,8 Free 8517 81   Telephonic : I 8517 81 10 Entry-phone systems 3 Free 8517 81 90 - Other 3 Free 8517 82 00   Telegraphic 3 Free 8517 90  Parts : 8517 90 10 Of apparatus of subheading 8517 40 00 Other : ' 1,8 Free 8517 90 91 Of telephonic apparatus 3 Free 8517 90 99    Of telegraphic apparatus 3 Free 8518 Microphones and stands therefor ; loudspeakers, whether or not mounted in their enclosures ; headphones, earphones and combined microphone/speaker sets ; audio ­ frequency electric amplifiers ; electric sound amplifier sets : 8518 10  Microphones and stands therefor : 8518 10 10   For use in civil aircraft ( ! ) Free Free 8518 10 90   Other  Loudspeakers, whether or not mounted in their enclosures : 1,9 Free 8518 21   Single loudspeakers, mounted in their enclosures : 8518 21 10    For use in civil aircraft (!) Free Free 8518 21 90    Other 1,9 Free 8518 22 Multiple loudspeakers, mounted in the same enclosure : 8518 22 10    For use in civil aircraft ( ¢) Free Free 8518 22 90    Other 1,9 Free 8518 29   Other : l 8518 29 10  For use in civil aircraft (!) Free Free 8518 29 90    Other 1,9 Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B of the Preliminary Provisions (C.N.). ref . j No L 395/456 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code  *Description Spain (%) Portugal (%) 1 2 3 4 8518 30  Headphones, earphones and combined microphone/speaker sets : : 8518 30 10 -- Foruseincivilaircraft(1)......... ........ Free Free 8518 30 90 -- Other ......... .......... 2,8 Free 8518 40  Audio-frequency electric amplifiers : 8518 40 10 Other : Free Free 8518 40 30 Other : 1,9 Free 8518 40 91 - - - - With only one channel . . . . . . . . . . . . . . . . . . 1,9 Free 8518 40 99 ---- Other .......... .......... 1,9 Free 8518 50  Electric sound amplifier sets : 8518 50 10 -- Foruseincivilaircraft(I)......... ......... Free Free 8518 50 90 -- Other .......... .......... 1,9 Free 8518 90 00 - Parts .............................................. 1,9 Free 8519 Turntables (record-decks), record-players, cassette-players and other sound repro ­ ducing apparatus, not incorporating a sound recording device : 8519 10 00  Other record-players : 3,8 Free 8519 21 00 -- Withoutloudspeaker .................................... 3,8 Free 8519 29 00  Turntables (record-decks) : 3,8 Free 8519 31 00 - - With automatic record changing mechanism . . . . . . . . . . . . . . . . . . . . . . . 3,8 Free 8519 39 00 -- Other ............................................ 3,8 Free 8519 40 00  Other sound reproducing apparatus : 3,8 Free 8519 91 Cassette-type : 8519 91 10 With built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed    Other : Free Free 8519 91 91 - - - - Of a kind used in motor vehicles . . 3,8 Free 8519 91 99 - - - - Other . . . 3,8 Free 8519 99   Other : I \ 8519 99 10 With laser optical reading system 3,8 Free 8519 99 90 - - - Other . . . 2,6 Free 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device : 8520 10 00 - Dictating machines not capable of operating without an external source of power 2,8 Free 8520 20 00 - Telephoneansweringmachines ................................ 2,8 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/457 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 I  Other magnetic tape recorders incorporating sound reproducing apparatus : 8520 31   Cassette-type :    With built-in amplifier and one or more built-in loudspeakers : 8520 31 11     Capable of operating without an external source of power Free Free 8520 31 19     Other 2,8 Free 8520 31 30    With built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm Free Free 8520 31 90 Other 2,8 Free 8520 39   Other : 8520 39 10    Using magnetic tapes on reels, allowing sound recording or reproduction either at a single speed of 19 cm per second or at several speeds if those comprise only 19 cm per second and lower speeds Free Free 8520 39 90 Other 2,8 Free 8520 90  Other : 8520 90 10 For use in civil aircraft (!) Free Free 8520 90 90   Other Free Free 8521 Video recording or reproducing apparatus : \ 8521 10  Magnetic tape-type : 8521 10 10   For use in civil aircraft (!)   Other : :    Of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second : Free Free 8521 10 31 _ _ _ _ Within the same housing a built-in television camera 3,2 Free 8521 10 39     Other 3,2 Free 8521 10 90 Other 3,2 Free 8521 90 00  Other 3,2 Free 8522 Parts and accessories of apparatus of headings Nos 8519 to 8521 : 8522 10 00  Pick-up cartridges 2,5 Free 8522 90  Other : 8522 90 10   Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheading 8520 90, for use in civil aircraft ( ¢)   Other : : Free Free 8522 90 30    Styli ; diamonds, sapphires and other precious or semi-precious stones (natural , synthetic or reconstructed) for styli , whether or not mounted    Other : 1,5 Free 8522 90 91     Electronic assemblies 2,3 Free 8522 90 99     Other 1,9 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). Official Journal of the European Communities 31 . 12 . 87No L 395/458 L Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 : 85231100 8523 12 00 8523 13 00 8523 20 8523 20 10 8523 20 90 8523 90 00  Magnetic tapes :   Of a width exceeding 4 mm but not exceeding 6,5 mm  Magnetic discs : 1,9 1,9 1,9 1,9 1,9 1,9 Free Free Free Free Free Free 8524 8524 10 00 8524 21 8524 21 10 8524 21 90 8524 22 8524 22 10 8524 22 90 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37 :  Magnetic tapes :   Of a width not exceeding 4 mm : Bearing data or instructions (other than sound or vision recording) of a kind used in automatic data processing machines   Of a width exceeding 4 mm but not exceeding 6,5 mm : Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data processing machines 1,1 Free 2 Free 2 Free Free Free Free Free 8524 23 8524 23 10 8524 23 90   0| a width exceeding 6,5 mm : i Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data processing machines Free 2 Free Free 8524 90 8524 90 10 8524 90 91 8524 90 99  Other :   Other : Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data processing machines 1,9 Free 1,4 Free Free Free 8525 8525 10 8525 10 10 8525 10 90 Transmission apparatus for radio-telephony, radio-telegraphy, radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus ; television cameras :  Transmission apparatus : Radio-telegraphic or radio-telephonic apparatus, for use in civil aircraft 0 ) .... Free 1,9 Free Free ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/459 Basic duties 1 CN 1 code I | Description Spain (%) Portugal (%) 1 ! 2 3 4 8525 20  Transmission apparatus incorporating reception apparatus : 8525 20 10 Radio-telegraphic or radio-telephonic apparatus , for use in civil aircraft ( ! ) .... Free Free 8525 20 90 Other 2,6 Free 8525 30  Television cameras : 8525 30 10   With 3 or more camera tubes   Other : 1,9 Free 8525 30 91 i  ~  Incorporating in the same housing a video recording or reproducing apparatus . 1,9 Free 8525 30 99 Other 1,9 Free 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus : 8526 10  Radar apparatus : For use in civil aircraft ( ¢) : 8526 10 11    Radio altimeters Free Free Free 2,4 Free Free Free Free 8526 10 13    Metereological radars 8526 10 19    Other 8526 10 90   Other ;  Other : 8526 91 i   Radio navigational aid apparatus :    For use in civil aircraft (') : 8526 91 11 8526 91 19 8526 91 90     Radio navigational receivers     Other .    Other Free Free 2,4 Free Free Free 8526 92   Radio remote control apparatus : 8526 92 10 ]    For use in civil aircraft (') Free Free 8526 92 90    Other 2,4 Free 8527 Reception apparatus for radio-telephony, radio-telegraphy or radio-broadcasting, whether or not combined, in the same housing, with sound recording or reprodu ­ cing apparatus or a clock :  Radio-broadcast receivers capable of operating without an external source of power, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 11   Combined with sound recording or reproducing apparatus : 8527 11 10    With laser optical reading system Free Free 8527 11 90 Other Free Free 8527 19 00   Other Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B of the Preliminary Provisions (C.N.). No L 395/460 Official Journal of the European Communities 31 . 12 . 87 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 21   Combined with sound recording or reproducing apparatus : I 8527 21 10    With laser optical reading system 5,6 Free 8527 21 90 Other 5,6 Free 8527 29 00   Other  Other radio-broadcast receivers, including apparatus capable of receiving also radio-tele ­ phony or radio-telegraphy : 5,6 Free 8527 31   Combined with sound recording or reproducing apparatus : I 8527 31 10    With in the same housing one or more loudspeakers Other : 5,6 Free 8527 31 91     With laser optical reading system 5,6 Free 8527 31 99     Other 5,6 Free 8527 32 00   Not combined with sound recording or reproducing apparatus but combined with a clock Free Free 8527 39   Other : 8527 39 10    With in the same housing one or more loudspeakers    Other : 5,6 Free 8527 39 91     Without built-in amplifier 5,6 Free 8527 39 99     With built-in amplifier 5,6 Free 8527 90  Other apparatus : 8527 90 10   For radio-telephony or radio-telegraphy, for use in civil aircraft (') Other : Free Free 8527 90 91    Portable receivers for calling or paging 4,8 Free 8527 90 99    Other 5,6 Free 8528 Television receivers (including video monitors and video projectors), whether or not combined, in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus : 8528 10 %  Colour :   Video recording or reproducing apparatus incorporating a video tuner :    Using magnetic tape on reels or in cassettes : 8528 10 11     Of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second 3,2 Free 8528 10 19     Other 3,2 Free 8528 10 30    Other 3,2 Free 8528 10 40   Television projection equipement 5,6 Free 8528 10 50   Apparatus incorporating a videophonic recorder or reproducer 5,6 Free 8528 10 60   Video monitors 5,6 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/461 \ I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 I   Other : l    With integral tube, with a diagonal measurement of the screen : l 8528 10 71     Not exceeding 42 cm 5,6 Free 8528 10 73     Exceeding 42 cm but not exceeding 52 cm 5,6 Free 8528 10 79     Exceeding 52 cm    Other : 5,6 Free 8528 10 91     Video tuners 5,6 | Free 8528 10 99 Other 5,6 Free 8528 20  Black and white or other monochrome :   With integral tube : 8528 20 10    Video monitors    Other, with a diagonal measurement of the screen : 5,6 Free 8528 20 71     Not exceeding 42 cm 5,6 Free 8528 20 73     Exceeding 42 cm but not exceeding 52 cm 5,6 Free 8528 20 79  Exceeding 52 cm 5,6 Free 8528 20 90 Other 5,6 Free 8529 Parts suitable for use solely or principally with the apparatus of headings Nos 8525 to 8528 : 8529 10  Aerials and aerial reflectors of all kinds ; parts suitable for use therewith : I 8529 10 10   For use in civil aircraft ( ¢)   Other :    Aerials : Free Free 8529 10 20     Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles     Outside aerials for radio or television broadcast receivers : 2,8 Free 8529 10 31      For reception via satellite 2,8 Free 8529 10 39      Other 2,8 Free 8529 10 40  Inside aerials for radio or television broadcast receivers, including built-in types 2,8 Free 8529 10 50 Other 2,8 Free 8529 10 70    Aerial filters and separators 2,8 Free 8529 10 90    Other 2,8 Free 8529 90  Other : 8529 90 10   Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheadings 8526 10 11 , 8526 10 13 , 8526 10 19, 8526 91 11 , 8526 91 19 and 8526 92 10, for use in civil aircraft (')...   Other :    Cabinets and cases : Free Free 8529 90 51     Of wood 1,8 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/462 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%)"' 1 2 3 4 8529 90 59 8529 90 99 - - - - Of other materials . . - - - Other . . . 2,1 2,3 Free Free 8530 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways parking facilities, port installations or airfields (other than those of heading No 8608) : 8530 10 00 8530 80 00 8530 90 00 - Equipment for railways or tramways ............................. - Other equipment ....................................... - Parts .........................................'..... 1,7 1,7 1,7 Free Free Free 8531 Electric sound or visual signalling apparatus (for example, bells, sirens, indicator panels, burglar or fire alarms), other than those of heading No 8512 or 8530 : 8531 10 8531 10 10 8531 10 90  Burglar or fire alarms and similar apparatus : Free 1,7 Free Free 8531 20 8531 20 10 8531 20 90  Indicator panels incorporating liquid crystal devices (LCD) or light emitting diodes (LED) : Free 1,7 Free Free 8531 80 8531 80 10 8531 80 90 8531 90 00  Other apparatus : Free 1,7 1,7 Free Free Free 8532 Electrical capacitors, fixed, variable or adjustable (pre-set) : 8532 10 00 - Fixed capacitors designed for use in 50/60 Hz circuits and having a reactive power handling capacity of not less than 0,5 kvar (power capacitors) 1,9 Free 8532 21 00 8532 22 00 8532 23 00 8532 24 8532 24 10 8532 24 90 8532 25 00 8532 29 00 8532 30 8532 30 10 8532 30 90 8532 90 00  Other fixed capacitors : Ceramic dielectric, multilayer :  Variable or adjustable (pre-set) capacitors : 2,8 2,8 1,9 1,9 1,9 1,9 1,9 2,8 2,8 1,9 Free Free Free Free Free Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/463 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2,1 2,1 2,1 2,1 2,1 2,1 2,1 2,1 Free Free Free Free Free Free Free Free 8533 8533 10 00 8533 21 00 8533 29 00 8533 31 00 8533 39 00 8533 40 8533 40 10 8533 40 90 8533 90 00 8534 00 8534 0011 8534 00 19 8534 00 90 8535 2,4 2,4 2,4 Free Free Free Electrical resistors (including rheostats and potentiometers), other than heating resistors :  Fixed carbon resistors, composition or film types  Other fixed resistors : For a power handling capacity not exceeding 20 W   Other  Wirewound variable resistors, including rheostats and potentiometers :   For a power handling capacity not exceeding 20 W   Other  Other variable resistors, including rheostats and potentiometers : For a power handling capacity not exceeding 20 W   Other  Parts Printed circuits ':  Consisting only of conductor elements and contacts :   Multiple circuits   Other . .  With other passive elements Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs, junction boxes), for a voltage exceeding 1 000 volts :  Fuses  Automatic circuit breakers :   For a voltage of less than 72,5 kV   Other  Isolating switches and make-and-break switches :   For a voltage of less than 72,5 kV Other .  Lightning arresters, voltage limiters and surge suppressors  Other Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp-holders, junction boxes), for a voltage not exceeding 1 000 volts :  Fuses .  Automatic circuit breakers :   For a current not exceeding 63 A   For a current exceeding 63 A 1,8 1,8 1,8 1,8 1,8 1,8 1,8 Free Free Free Free Free Free Free 8535 10 00 8535 21 00 8535 29 00 8535 30 8535 30 10 8535 30 90 8535 40 00 8535 90 00 8536 1,8 1,8 8536 10 00 8536 20 8536 20 10 8536 20 90 Free Free Free1,8 Official Journal of the European Communities 31 . 12 . 87No L 395/464 Basic duties CN code Description Spain (%) Portugal (%) 3 4 l 2 Free Free Free Free Free Free Free  Other apparatus for protecting electrical circuits :   For a current not exceeding 16A For a current exceeding 16 A but not exceeding 125 A For a current exceeding 125 A  Relays :   For a voltage not exceeding 60 volts :  For a current not exceeding 2 A  For a current exceeding 2 A   Other ¢  Other switches  Lamp-holders, plugs and sockets :   Lamp-holders :    Edison lamp-holders    Other   Other  Other apparatus : Connections and contact elements for wire and cables :    For co-axial cables Other   Other 8536 30 8536 30 10 8536 30 30 8536 30 90 8536 41 8536 41 10 8536 41 90 8536 49 00 8536 50 00 8536 61 8536 61 10 8536 61 90 8536 69 00 8536 90 8536 90 11 8536 90 19 8536 90 90 8537 1,8 1,8 1,8 1,8 1,8 1,8 1,8 1,8 1,8 1,8 1,8 1,8 1,8 Free Free Free Free Free Free Boards, panels (including numerical control panels), consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, other than switching apparatus of heading No 8517 :  For a voltage not exceeding 1 000 volts : _ Numerical control panels with built-in automatic data processing machine Other : Programmable memory controllers     Other  For a voltage exceeding 1 000 volts : Numerical control panels with built-in automatic data processing machine Other, for a voltage : 1,6 1,6 1,6 1,6 1,6 1,6 Free Free Free Free Free Free 8537 10 8537 10 10 8537 10 91 8537 10 99 8537 20 8537 20 10 8537 20 91 8537 20 99 8538 8538 10 00 8538 90 8538 90 10 Exceeding 1 000 volts but not exceeding 72,5 kV Exceeding 72,5 Parts suitable for use solely or principally with the apparatus of heading Nos 8535, 8536 or 8537 : - Boards, panels, consoles, desks, cabinets and other bases for the goods of heading No 8537, not equipped with their apparatus Free1,6 1,8  Other :   Electronic assemblies Free 31 . 12 . 87 Official Journal of the European Communities No L 395/465 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8538 90 90   Other 1,8 Free 8539 Electric filament or discharge lamps, including sealed beam lamp units and ultra-violet or infra-red lamps ; arc-lamps : 8539 10  Sealed beam lamp units : 8539 10 10 For use in civil aircraft (!) Free Free 8539 10 90 Other  Other filament lamps, excluding ultra-violet or infra-red lamps ; 1,9 Free 8539 21   Tungsten halogen : 8539 21 10    Of a kind used for projectors 2,4 Free 8539 21 30    Of a kind used for motor-cycles or other motor vehicles    Other, for a voltage : 2,4 Free 8539 21 91 Exceeding 100 volts 2,4 Free 8539 21 99     Not exceeding 100 volts 2,4 Free 8539 22   Other, of a power not exceeding 200 W and for a voltage exceeding 100 volts : 8539 22 10    Reflector lamps 2,4 Free 8539 22 90 Other 2,4 Free 8539 29   Other : I 8539 29 10    Of a kind used for projection    Of a kind used for motor-cycles or other motor vehicles : 2,4 Free 8539 29 31     For headlights 2,4 Free 8539 29 39     Other    Other, for a voltage : 2,4 Free 8539 29 91     Exceeding 100 volts 2,4 Free 8539 29 99     Not exceeding 100 volts  Discharge lamps, other than ultra-violet lamps : 2,4 Free 8539 31   Fluorescent, hot cathode : 8539 31 10    With double ended cap 1,9 Free 8539 31 90    Other 1,9 Free 8539 39   Other : 8539 39 10    Dual lamps Other : 1,9 Free 8539 39 30     Mercury vapour lamps     Sodium lamps : 1,9 Free 8539 39 51      With a U-shaped discharge tube 1,9 Free 8539 39 59   Other 1,9 Free 8539 39 90 Other 1,9 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/466 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8539 40  Ultra-violet or infra-red lamps ; arc lamps : 8539 40 10 Ultra-violet lamps 1,9 Free 8539 40 30   Infra-red lamps 1,9 Free 8539 40 90   Arc lamps 1,9 Free 8539 90  Parts : 8539 90 10 8539 90 90 8540 8540 11 8540 11 10   Lamp bases Other Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes, cathode-ray tubes, television camera tubes) :  Cathode-ray television picture tubes, including video monitor cathode-ray tubes :   Colour :  With a diagonal measurement of the screen not exceeding 42 cm 2 2 6 Free Free Free 8540 11 30    With a diagonal measurement of the screen exceeding 42 cm but not ex ­ ceeding 52 cm 6 Free 8540 11 90 With a diagonal measurement of the screen exceeding 52 cm 6 Free 8540 12   Black and white or other monochrome : I 8540 12 10    With a diagonal measurement of the screen not exceeding 42 cm 6 Free 8540 12 30  With a diagonal measurement of the screen exceeding 42 cm but not ex ­ I I I ceeding 52 cm 6 Free 8540 12 90    With a diagonal measurement of the screen exceeding 52 cm 6 Free 8540 20  Television camera tubes ; image converters and intensifiers ; other photo-cathode tubes : I 8540 20 10   Television camera tubes 1,9 Free 8540 20 30   Image converters or intensifiers 1,9 Free 8540 20 90   Other photo-cathode tubes 1,8 Free 8540 30 00  Other cathode-ray tubes 2 Free  Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, carcinot ­ \ rons), excluding grid-controlled tubes : II 8540 41 00 8540 42 00 8540 49 00   Magnetrons   Klystrons   Other  Other valves and tubes : 2 2 2 Free Free Free 8540 81 00   Receiver or amplifier valves and tubes 2 Free 8540 89   Other : I    Display tubes : \ 8540 8911     Vacuum 2 Free 8540 89 19     Other 2 Free 8540 89 90 8540 91 00 8540 99 00 Other  Parts :   Of cathode-ray tubes 2 2,3 2,3 Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/467 \\ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8541 Diodes, transistors and similar semiconductor devices ; photosensitive semiconduc ­ tor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light emitting diodes ; mounted piezo-electric crystals : 8541 10  Diodes, other than photosensitive or light emitting diodes : 8541 10 10   Wafers not yet cut into chips   Other : 3,6 Free 8541 10 91    Power rectifier diodes 5,6 Free 8541 10 99 Other .  Transistors, other than photosensitive transistors : 5,6 Free 8541 21 With a dissipation rate of less than 1 W : 854121 10    Wafers not yet cut into chips 3,6 Free 8541 21 90 Other 5,6 Free 8541 29   Other : l 8541 29 10    Wafers not yet cut into chips 3,6 Free 8541 29 90    Other 5,6 Free 8541 30  Thyristors, diacs and triacs, other than photosensitive devices : \ 8541 30 10   Wafers not yet cut into chips 3,6 Free 8541 30 90   Other : 5,6 Free 8541 40  Photosensitive semiconductor devices., including photovoltaic cells whether or not assemb ­ led in modules or made up into panels ; light emitting diodes : 8541 40 10   Light emitting diodes   Other : 5,6 Free 8541 40 91    Solar cells whether or not assembled in modules or made up into panels 1,8 Free 8541 40 93    Photodiodes, phototransistors , photothyristors or photocouples 1,8 Free 8541 40 99    Other 1,8 Free 8541 50  Other semiconductor devices : 8541 50 10   Wafers not yet cut into chips 3,6 Free 8541 50 90 Other 5,6 Free 8541 60 00  Mounted piezo-electric crystals 3,2 Free 8541 90 00 - Parts .............................................. 2,3 Free 8542 Electronic integrated circuits and microassemblies :  Monolithic integrated circuits : 8542 11   Digital : 8542 11 10    Wafers not yet cut into chips Other : 3,6 Free 8542 11 30     Chips   Other : 5,6 Free 8542 11 71     Memories 5s6 Free 8542 11 75     Microprocessors and single-chip microcomputers 5,6 Free 8542 11 91      Logic circuits , control circuits and interface circuits 5,6 Free No L 395/468 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8542 11 99 Other 5,6 Free 8542 19 8542 19 10   Other :    Wafers not yet cut into chips 3,6 Free 8542 19 20    Other :     Chips 5,6 Free 8542 19 30     Other :      Amplifiers 5,6 Free 8542 19 50      Voltage and current regulators 5,6 Free 8542 19 70 _____ Interface circuits 5,6 Free 8542 19 90      Other 5,6 Free 8542 20 00 - Hybridintegratedcircuits ................................... 5,6 Free 8542 80 00 - Other ............................................. 5,6 Free 8542 90 00 - Parts .............................................. 2,3 Free 8543 8543 10 00 8543 20 00 8543 30 00 Electrical machines and apparatus, having individual functions, not specified or included elsewhere in this Chapter :  Machines and apparatus for electroplating, electrolysis or electrophoresis 2,8 2,8 2,8 Free Free Free 8543 80 8543 80 10 8543 80 90  Other machines and apparatus :   Flight recorders, for use in civil aircraft ( ! ) Other Free 1,6 Free Free 8543 90 8543 90 10  Parts :   Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for flight recorders, for use in civil aircraft (!) Free Free 8543 90 90 - - Other . . . 2,8 Free 8544 Insulated (including enamelled or anodised) wire, cable (including co-axial cable) and other insulated electric conductors, whether or not fitted with connectors ; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors :  Winding wire : I \ 8544 11 8544 11 10 8544 1190   Of copper :    Lacquered or enamelled 2,6 2,6 Free Free 8544 19 8544 19 10 8544 19 90   Other :    Lacquered or enamelled Other 2,6 2,6 Free Free 8544 20 8544 20 10  Co-axial cable and other co-axial electric conductors : Ready for connectors to be fitted or already provided with connectors 2,6 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/469 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8544 20 91 8544 20 99   Other :    For high frequency    Other 2,6 2,6 Free Free 8544 30 8544 30 10  Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships :   For use in civil aircraft ( J ) Free Free 8544 30 90 Other . . . 2,6 Free 8544 41 00 8544 49 8544 49 10 8544 49 90  Other electric conductors, for a voltage not exceeding 80 volts :   Fitted with connectors   Other :    Insulated with plastic material    Insulated with other materials 2,6 2,6 2,6 Free Free Free 8544 51 00  Other electric conductors, for a voltage exceeding 80 volts but not exceeding 1 000 volts :   Fitted with connectors 2,6 Free 8544 59 8544 59 10 8544 59 91 8544 59 93 8544 59 99   Other :    With individual conductor wires of a diameter exceeding 0,51 mm    Other :     Insulated with rubber or other elastomers, including cross-linked materials . .     Insulated with other plastic material     Insulated with other materials 2,6 2,6 2,6 2,6 Free Free Free Free 8544 60 8544 6011 8544 60 13 8544 60 19 8544 60 91 8544 60 93 8544 60 99  Other electric conductors, for a voltage exceeding 1 000 volts :   With copper conductors :    Insulated with rubber or other elastomers , including cross-linked materials ....    Insulated with other plastic material    Insulated with other materials   With other conductors :    Insulated with rubber or other elastomers , including cross-linked materials ....    Insulated with other plastic material    Insulated with other materials 2,6 2,6 2,6 2,6 2,6 2,6 Free Free Free Free Free Free 8544 70 00  Optical fibre cables 3 Free 8545 8545 11 00 8545 19 8545 19 10 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal , of a kind used for electrical purposes :  Electrodes :   Of a kind used for furnaces   Other :    Electrodes for electrolysis installations 2,1 2,3 Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/470 Official Journal of the European Communities 31 . 12 . 87 I li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8545 19 90 - - - Other . 2,1 * Free 8545 20 00 - Brushes ............................................ 2,1 Free 8545 90  Other : 8545 90 10 -- Heatingresistors ......... .......... 1,6 Free 8545 90 90 -- Other .......... ......... 2,1 Free 8546 Electrical insulators of any material : 8546 10 00 - Ofglass ............................................ 2,4 Free 8546 20  Of ceramics : 8546 20 10   With metal parts : 4 Free 8546 20 9l |    For overhead power transmission or traction lines 4 Free 8546 20 99 --- Other ......... ......... 4 Free 8546 90 !  Other : \ 8546 90 10 - Ofplastics ......... ......... 3 Free 8546 90 90 - Other . . . 2,4 Free 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading No 8546 ; electrical conduit tubing and joints therefor, of base metal lined with insulating material : 8547 10  Insulating fittings of ceramics : \ 8547 10 10 Containing 80 % or more by weight of metallic oxides 4 Free 8547 10 90 - - Other . . . 4 Free 8547 20 00 - Insulatingfittingsofplastics ................................. 3 Free 8547 90 00 Other ............................................. 1,9 Free 8548 00 00 Electrical parts of machinery or apparatus, not specified or included elsewhere in 1,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/471 SECTION XVII VEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT CHAPTER 86 RAILWAY OR TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF ; RAILWAY OR TRAMWAY TRACK FIXTURES AND FITTINGS AND PARTS THEREOF ; MECHANICAL (INCLUDING ELECTRO-MECHANICAL) TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS Il Basic duties CN code Description Spain (%) Portugal (%) 1 f 2 3 4 8601 Rail locomotives powered from an external source of electricity or by electric accumulators : 8601 10 00  Powered from an external source of electricity 1,9 Free 8601 20 00  Powered by electric accumulators 1,9 Free 8602 Other rail locomotives ; locomotive tenders : 8602 10 00  Diesel-electric locomotives 1,5 Free 8602 90 00 - Other ............................................. 1,5 Free 8603 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading No 8604 : 8603 10 00  Powered from an external source of electricity 1,9 Free 8603 90 00 - Other ............................................. 1,8 Free 8604 00 00 Railway or tramway maintenance or service vehicles, whether or not self-propelled (for example, workshops, cranes, ballast tampers, trackliners, testing coaches and track inspection vehicles) 1,5 Free 8605 00 00 Railway or tramway passenger coaches, not self-propelled ; luggage vans, post office coaches and other special purpose railway or tramway coaches, not self-propelled (excluding those of heading No 8604) 2 Free 8606 Railway or tramway goods vans and wagons, not self-propelled : 8606 10 00 Tankwagonsandthelike ................................... 2 Free 8606 20 00  Insulated or refrigerated vans and wagons, other than those of subheading 8606 10 ... . 2 Free 8606 30 00  Self-discharging vans and wagons, other than those of subheading 8606 10 or 8606 20 . .  Other : 2 Free 8606 91   Covered and closed : \ 8606 91 10  Specially designed for the transport of highly radioactive materials (Euratom) . . 1,5 Free 8606 91 90    Other 2 Free 8606 92 00 Open, with non-removable sides of a height exceeding 60 cm 2 Free 8606 99 00 - Other ............................................ 2 Free No L 395/472 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8607 Parts of railway or tramway locomotives or rolling-stock :  Bogies, bissel-bogies, axles and wheels, and parts thereof : l 8607 1100   Driving bogies and bissel-bogies 1,5 Free 8607 12 00   Other bogies and bissel-bogies 1,5 Free 8607 19   Other, including parts :    Axles , assembled or not ; wheels and parts thereof : 8607 19 11     Of closed-die forged steel 2,4 Free 8607 19 19 Other 2,4 Free 8607 19 90    Parts of bogies , bissel-bogies and the like , . . . .  Brakes and parts thereof : 1,5 Free 8607 21 00   Air brakes and parts thereof 1,8 Free 8607 29 00   Other 1,8 Free 8607 30  Hooks and other coupling devices, buffers, and parts thereof : 8607 30 10   Of closed-die forged steel 1,6 Free 8607 30 90   Other  Other : 1,6 Free 8607 91   Of locomotives : II 8607 91 10    Axle-boxes and parts thereof 3 Free 8607 91 90    Other 1,6 Free 8607 99   Other : I 8607 99 10    Axle-boxes and parts thereof 3 Free 8607 99 30    Bodies and parts thereof 1,6 Free 8607 99 50    Chassis and parts thereof 1,6 Free 8607 99 90 Other 1,6 Free 8608 00 Railway or tramway track fixtures and fittings ; mechanical (including electrome ­ chanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields ; parts of the foregoing : 8608 00 10  Equipment for railways or tramways 1,7 Free 8608 00 30  Other equipment 1,7 Free 8608 00 90 - Parts . . . 1,7 Free 8609 00 Containers (including containers for the transport of fluids) specially designed and equipped for carriage by one or more modes of transport :  "V 8609 00 10  Containers with an anti-radiation lead covering, for the transport of radioactive materials (Euratom) 1,5 Free 8609 00 90  Other 1,7 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/473 CHAPTER 87 VEHICLES OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS AND ACCESSORIES THEREOF Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8701 8701 10 8701 10 10 8701 10 90 Tractors (other than tractors of heading No 8709) :  Pedestrian controlled tractors :   Of a power not exceeding 4 kW \   Of a power exceeding 4 kW 1,7 1,7 Free Free 8701 20 8701 20 10 8701 20 90 8701 30 00  Road tractors for semi-trailers :   New   Used  Track-laying tractors 8 * 4,4 Free Free Free 8701 90 8701 90 11 8701 90 15 8701 90 21 8701 90 25 8701 90 31 8701 90 35 8701 90 39 8701 90 50 8701 90 90  Other :   Agricultural tractors (excluding pedestrian-controlled tractors) and forestry tractors, wheeled :    New, of an engine power :     Not exceeding 18 kW     Exceeding 18 kW but not exceeding 25 kW     Exceeding 25 kW but not exceeding 37 kW     Exceeding 37 kW but not exceeding 59 kW     Exceeding 59 kW but not exceeding 75 kW     Exceeding 75 kW but not exceeding 90 kW     Exceeding 90 kW .    Used   Other 3,4 3,4 3,4 3,4 3,4 3,4 3,4 3,4 4,4 Free Free Free Free Free Free Free Free Free 8702 8702 10 8702 10 11 8702 10 19 8702 10 91 8702 10 99 Motor vehicles for the transport of ten or more persons, including the driver :  With compression-ignition internal combustion piston engine (diesel or semi-diesel) :   Of a cylinder capacity exceeding 2 500 cc :    New    Used   Of a cylinder capacity not exceeding 2 500 cc :    New    Used 8 8 4,4 4,4 Free Free Free Free 8702 90 8702 90 11 8702 90 19  Other :   With spark-ignition internal combustion piston engine :    Of a cylinder capacity exceeding 2 800 cc :     New     Used 8 8 Free Free No L 395/474 Official Journal of the European Communities 31 . 12 . 87 li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4  Of a cylinder capacity not exceeding 2 800 cc : 8702 90 31 ---- New ......... ......... 4,4 Free 8702 90 39 ---- Used .. ....... .......... 4,4 Free 8702 90 90 -- With other engines ......... .......... 5 Free 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars : 8703 10  Vehicles specially designed for travelling on snow ; golf cars and similar vehicles : 8703 10 10 _ _ with compression-ignition internal combustion piston engine (diesel or semi ­ diesel), or with spark-ignition internal combustion piston engine 4 Free 8703 10 90 - Other vehicles, with spark-ignition internal combustion reciprocating piston engine : 5 Free 8703 21   Of a cylinder capacity not exceeding 1 000 cc : 8703 21 10 --- New .......... ......... 4 Free 8703 21 90 -- Used .......... .......... 4 Free 8703 22   Of a cylinder capacity exceeding 1 000 cc but not exceeding 1 500 cc : 8703 22 10 --- New ......... ......... 4 Free 8703 22 90 Used 4 Free 8703 23   Of a cylinder capacity exceeding 1 500 cc but not exceeding 3 000 cc : \ 8703 23 10 --- New ......... ......... 4 Free 8703 23 90 - - - Used . . . 4 Free 8703 24   Of a cylinder capacity exceeding 3 000 cc : \ 8703 24 10 -- New ... 4 Free 8703 24 90 Used  Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel) : 4 Free 8703 31   Of a cylinder capacity not exceeding 1 500 cc : \ 8703 31 10 --- New ... 4 Free 8703 31 90 - - Used . . . 4 Free 8703 32   Of a cylinder capacity exceeding 1 500 cc but not exceeding 2 500 cc : \ 8703 32 10 --- New ... 4 Free 8703 32 90 - - Used . . . 4 Free 8703 33   Of a cylinder capacity exceeding 2 500 cc : 8703 33 10 - New ... 4 Free 8703 33 90 - - Used . . . 4 Free 8703 90  Other : \ 8703 90 10 - - With electric motors . . . 5 Free 8703 90 90 - Other . . . 4 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/475 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8704 Motor vehicles for the transport of goods : 8704 10  Dumpers designed for off-highway use :   With compression-ignition internal combustion piston engine (diesel or semi ­ diesel), or with spark-ignition internal combustion piston engine : 8704 10 11    With compression-ignition internal combustion piston engine (diesel or semi ­ diesel) of a cylinder capacity exceeding 2 500 cc, or with spark-ignition internal combustion piston engine of a cylinder capacity exceeding 2 800 cc 6,8 Free 8704 10 19 Other 2,4 Free 8704 10 90   Other  Other, with compression-ignition internal combustion piston engine (diesel or semi ­ diesel) : 4 Free 8704 21   Of a gross vehicle weight not exceeding 5 tonnes : l 8704 21 10    Specially designed for the transport of highly radio-active materials (Euratom) .    Other :     With engines of a cylinder capacity exceeding 2 500 cc : f- 1 Free 8704 21 31      New 8,8 Free 8704 21 39 Used     With engines of a cylinder capacity not exceeding 2 500 cc : 8,8 Free 8704 21 91 8704 21 99      New      Used 4,4 4,4 Free Free 8704 22   Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 tonnes : \ 8704 22 10 Specially designed for the transport of highly radio-active materials (Euratom) .    Other : 2,1 Free 8704 22 91     New 4,4 Free 8704 22 99 Used 4,4 Free 8704 23   Of a gross vehicle weight exceeding 20 tonnes : \ 8704 23 10    Specially designed for the transport of highly radio-active materials (Euratom) .    Other : 2,1 Free 8704 23 91     New 8,8 Free 8704 23 99 Used  Other, with spark-ignition internal combustion piston engine : 8,8 Free 8704 31   Of a gross vehicle weight not exceeding 5 tonnes : 8704 31 10  Specially designed for the transport of highly radio-active materials (Euratom) .    Other :     With engines of a cylinder capacity exceeding 2 800 cc : 2,1 Free 8704 31 31      New 8,8 Free 8704 31 39      Used     With engines of a cylinder capacity not exceeding 2 800 cc : 8,8 Free 8704 31 91      New 4,4 Free 8704 31 99      Used 4,4 Free sk) L 395/476 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8704 32   Of a gross vehicle weight exceeding 5 tonnes : 8704 32 10    Specially designed for the transport of highly radio-active materials (Euratom) . Other : 2,1 Free 8704 32 91 ---- New ......... ......... 4,4 Free 8704 32 99 Used 4,4 Free 8704 90 00 Other ............................................. 4 Free 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire fighting vehicles, concrete-mixer lorries, road sweeper lorries, spraying lorries, mobile workshops, mobile radiological units) : 8705 10 00 Crane lorries ......................................... 2,4 Free 8705 20 00 - Mobile drilling derricks .................................... 2,4 Free 8705 30 00 - Fire fighting vehicles ..................................... 2,4 Free 8705 40 00 - Concrete-mixer lorries .................................... 2,4 Free 8705 90 - Other : 8705 90 10 Breakdown lorries . . . . . . . . . . . . . . . . . 2,4 Free 8705 90 30 - Concrete-pumping vehicles . . . . . . . . . . . . . . . . 2,4 Free 8705 90 90 -- Other ......... ......... 2,4 Free 8706 00 Chassis fitted with engines, for the motor vehicles of headings Nos 8701 to 8705 : - Chassis for tractors falling within heading No 8701 ; chassis for motor vehicles falling within heading No 8702 , 8703 or 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity exceeding 2 800 cc : 8706 00 11 - For vehicles of heading No 8702 or 8704 . . 8 Free 8706 00 19  Other : 3,7 Free 8706 00 91 - For vehicles of heading No 8703 . . . 2,6 Free 8706 00 99 - - Other . . 4,4 Free 8707 Bodies (including cabs), for the motor vehicles of headings Nos 8701 to 8705 : 8707 10  For the vehicles of heading No 8703 : 8707 10 10   For industrial assembly purposes ( ¢) 2,7 Free 8707 10 90 - Other . . . 3,5 Free 8707 90 - Other : \ 8707 90 10   For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8704 with either a compression-ignition internal combus ­ tion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 800 cc or with spark-ignition internal piston engine of a cylinder capacity not exceeding 2 500 cc ; Special purpose motor vehicles of heading No 8705 (') 2,7 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/477 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8707 90 90 8708 8708 10   Other Parts and accessories of the motor vehicles of headings Nos 8701 to 8705 :  Bumpers and parts thereof : 3,5 Free 8708 10 10   For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combus ­ tion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc; Vehicles of heading No 8705 ( ! ) 1,9 Free 8708 10 90 8708 21 8708 21 10 Other  Other parts and accessories of bodies (including cabs) :   Safety seat belts :    For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc; Vehicles of heading No 8705 ( ! ) 2,7 1,9 Free Free 8708 21 90    Other 2,7 Free 8708 29 8708 29 10   Other :    For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; Vehicles of heading No 8705 (!) 1,9 Free 8708 29 90    Other 2,7 Free 8708 31 8708 31 10  Brakes and servo-brakes and parts thereof :   Mounted brake linings :    For the industrial assembly of: Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; Vehicles of heading No 8705 (') 1,9 Free 8708 31 91 Other :     For disc brakes 2,7 Free 8708 31 99 Other 2,7 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . No L 395/478 Official Journal of the European Communities 31 . 12 . 87 lilL Basic duties CN code Description . Spain (%) Portugal (%) 1 2 3 4 8708 39 8708 39 10   Other : For the industrial assembly of: Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; 1,9 Free 8708 39 90 --- Other ......... ......... 2,7 Free 8708 40 8708 40 10  Gear boxes :   For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combus ­ tion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; 1,9 Free 8708 40 90 8708 50 8708 50 10 8708 50 90 8708 60 8708 60 10 - Drive-axles with differential, whether or not provided with other transmission compon ­ ents : For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combus ­ tion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ;  Non-driving axles and parts thereof : For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combus ­ tion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; 2,7 1,9 2,7 1,9 Free Free Free Free 8708 60 91 8708 60 99 8708 70 Other :  Road wheels and parts and accessories thereof : 2,7 2,7 Free Free 8708 70 10   For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combus ­ tion engine (diesel or semi-diesel), with a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine with a cylinder capacity not exceeding 2 800 cc; 1,9 Free Il Other : 8708 70 50 _ _  Wheels of aluminium ; parts and accessories of wheels , of aluminium 2,4 Free 8708 70 91    Wheel centres in star form, cast in one piece, of iron or steel * ¢ 1,9 Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/479 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8708 70 99 8708 80 8708 80 10 8708 80 90 8708 91 8708 91 10 8708 91 90 8708 92 8708 92 10 8708 92 90 8708 93 8708 93 10 8708 93 90 8708 94 8708 94 10 8708 94 90    Other  Suspension shock-absorbers :   For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combus ­ tion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; Vehicles of heading No 8705 ( ¢)   Other  Other parts and accessories :   Radiators :    For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; Vehicles of heading No 8705 ( ¢)    Other   Silencers and exhaust pipes :    For the industrial assembly of: Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; Vehicles of heading No 8705 ( J )    Other   Clutches and parts thereof :    For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; Vehicles of heading No 8705 ( ! )    Other .   Steering wheels, steering columns and steering boxes :    For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc ; Vehicles of heading No 8705 ( ¢) .    Other 2,7 1,9 2,7 1,9 2,7 1,9 2,7 1,9 2,7 1,9 2,7 Free Free Free Free Free Free Free Free Free Free Free ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87No L 395/480 Official Journal of the European Communities \ Basic duties GN code Description Spain (%) Portugal (%) 1 2 3 4 8708 99   Other : 8708 99 10    For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal com ­ bustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cc or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cc;    Other : 1,9 Free 8708 99 91 - - - - Of closed-die forged steel . . . . . . . . . . . . . . . . . . . 2,7 Free 8708 99 99 ---- Other .......... .......... 2,7 Free 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods ; tractors of the type used on railway station platforms ; parts of the foregoing vehicles :  Vehicles : 8709 11 Electrical : 8709 11 10 Specially designed for the transport of highly radioactive materials (Euratom) . . 1,5 Free 8709 1190 --- Other ......... .......... 2,4 Free 8709 19   Other : || 8709 19 10 Specially designed for the transport of highly radioactive materials (Euratom) . . 1,5 Free 8709 19 90 --- Other ......... ......... 2,4 Free 8709 90 00 - PartS .............................................. 2,1 Free 8710 00 00 Tanks and other armoured fighting vehicles, motorised, whether or not fitted with 1,4 Free 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars : 8711 10 00  With reciprocating internal combustion piston engine of a cylinder capacity not ex ­ 3,6 Free 8711 20 - With reciprocating internal combustion piston engine of a cylinder capacity exceeding 50 cc but not exceeding 250 cc : 8711 20 10   Other, of a cylinder capacity : 3,6 Free 871120 91 Exceeding 50 cc but not exceeding 80 cc 3,6 Free 871120 99 Exceeding 80 cc but not exceeding 250 cc 3,6 Free 871130 00 - With reciprocating internal combustion piston engine of a cylinder capacity ex ­ 3,6 Free 871140 00 - With reciprocating internal combustion piston engine of a cylinder capacity ex ­ 3,6 Free 871150 00 - With reciprocating internal combustion piston engine of a cylinder capacity ex ­ 3,6 Free 871190 00 - Other ............................................. 3,6 Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/481 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8712 00 Bicycles and other cycles (including delivery tricycles), not motorised : 8712 00 10  Without ball bearings 4,2 Free 8712 00 90  Other 4,2 Free 8713 Invalid carriages, whether or not motorized or otherwise mechanically propelled : 8713 10 00  Not mechanically propelled . 1,9 Free 8713 90 00  Other 1,9 Free 8714 Parts and accessories of vehicles of headings Nos 8711 to 8713 :  Of motorcycles (including mopeds) : 8714 11 00   Saddles 2,4 Free 8714 19 00   Other 2,4 Free , 8714 20 00  Of invalid carriages  Other : 3,2 Free 8714 91   Frames and forks, and parts thereof : I 8714 91 10    Frames 3,2 Free 8714 91 30    Front forks 3,2 Free 8714 91 90    Parts 3,2 Free 8714 92   Wheel rims and spokes : I 8714 92 10    Rims 3,2 Free 8714 92 90    Spokes 3,2 Free 8714 93   Hubs, other than coaster braking hubs and hub brakes, and free-wheel sprocket ­ wheels : \ 8714 93 10    Hubs without free-wheel or braking device 3,2 Free 8714 93 90    Free-wheel sprocket-wheels 3,2 Free 8714 94   Brakes, including coaster braking hubs and hub brakes, and parts thereof : I 8714 94 10    Coaster braking hubs and hub brakes 3,2 Free 8714 94 30    Other brakes 3,2 ' Free 8714 94 90    Parts 3,2 Free 8714 95 00 Saddles 3,2 Free 8714 96   Pedals and crank-gear, and parts thereof : 8714 96 10    Pedals 3,2 Free 8714 96 30    Crank-gear 3,2 Free 8714 96 90    Parts 3,2 Free 8714 99   Other : 8714 99 10    Handlebars 3,2 Free 8714 99 30    Luggage carriers 3,2 Free 8714 99 50    Derailleur gears 3,2 Free 8714 99 90    Other ; parts 3,2 Free 31 . 12 . 87No L 395/482 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8715 00 8715 00 10 8715 00 90 Baby carriages and parts thereof : 1,9 1,9 Free Free 8716 8716 10 8716 10 10 8716 10 91 8716 10 93 8716 10 99 Trailers and semi-trailers ; other vehicles, not mechanically propelled ; parts thereof :  Trailers and semi-trailers of the caravan type, for housing or camping :   Other, of a weight :    Exceeding 750 kg but not exceeding 3 500 kg 1,9 1,9 1,9 2,1 Free Free Free Free 8716 20 8716 20 10 8716 20 90 - Self-loading or self-unloading trailers and semi-trailers for agricultural purposes : 2,1 2,1 Free Free 8716 31 00  Other trailers and semi-trailers for the transport of goods : 2,1 Free 8716 39 8716 39 10 8716 39 90   Other : Specially designed for the transport of highly radioactive materials (Euratom) . . 2,1 2,1 Free Free 8716 40 00 8716 80 00 8716 90 00 ¢ ¢ i ** ' 2,1 1,6 1,7 Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/483 CHAPTER 88 AIRCRAFT, SPACECRAFT, AND PARTS THEREOF \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8801 Balloons and dirigibles ; gliders, hang gliders and other non-powered aircraft : 8801 10  Gliders and hang gliders : 8801 10 10   For civil use ( ! ) Free Free 8801 10 90 Other 2,8 Free 8801 90  Other : \ 8801 90 10   For civil use ( ¢)   Other : Free Free 8801 90 91    Balloons and dirigibles 3,6 Free 8801 90 99 Other 1,9 Free 8802 Other aircraft (for example, helicopters, aeroplanes); spacecraft (including satel ­ lites) and spacecraft launch vehicles :  Helicopters : 8802 11   Of an unladen weight not exceeding 2 000 kg : 8802 11 10    Civil helicopters ( ¢) Free Free 8802 11 90    Other 6 Free 8802 12   Of an unladen weight exceeding 2 000 kg : 8802 12 10    Civil helicopters ( ¢) Free Free 8802 12 90    Other 2 Free 8802 20  Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000 kg : 8802 20 10   Civil aircraft (') Free Free 8802 20 90   Other 4,8 Free 8802 30  Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg : 8802 30 10   Civil aircraft (') Free Free 8802 30 90   Other 2,2 Free 8802 40  Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg : l 8802 40 10   Civil aircraft ( ¢) Free Free 8802 40 90   Other 2 Free 8802 50 00  Spacecraft (including satellites) and spacecraft launch vehicles 1,7 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section Provisions (C.N.). II , paragraph B, of the Preliminary No L 395/484 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8803 8803 10 8803 10 10 8803 10 90 Parts of goods of heading No 8801 or 8802 :  Propellers and rotors and parts thereof : Free 2 Free Free 8803 20 8803 20 10 8803 20 90  Under-carriages and parts thereof : Free 2 Free Free 8803 30 8803 30 10 8803 30 90  Other parts of aeroplanes or helicopters : Free 2 Free Free 8803 90 8803 90 10 8803 90 91 8803 90 99  Other :   Other : 1,5 Free 2 Free Free Free 8804 00 00 Parachutes (including dirigible parachutes) and rotochutes ; parts thereof and 1,5 Free 8805 8805 10 8805 10 10 8805 10 90 Aircraft launching gear ; deck-arrestor or similar gear ; ground flying trainers ; parts of the foregoing articles : - Aircraft launching gear and parts thereof ; deck-arrestor or similar gear and parts thereof : 2,2 1,7 Free Free 8805 20 8805 20 10 8805 20 90  Ground flying trainers and parts thereof : Free 1,5 Free Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/485 CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods : 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons ; ferry-boats of all kinds : 8901 10 10   Sea-going Free Free 8901 10 90   Other 1 Free 8901 20  Tankers : 8901 20 10   Sea-going Free Free 8901 20 90   Other 1 Free 8901 30  Refrigerated vessels, other than those of subheading 8901 20 : I 8901 30 10   Sea-going Free Free 8901 30 90 Other 1 Free 8901 90  Other vessels for the transport of goods and other vessels for the transport of both persons and goods : 8901 90 10   Sea-going   Other : Free Free 8901 90 91    Not mechanically propelled 1 Free 8901 90 99    Mechanically propelled 1 Free 8902 00 Fishing vessels ; factory ships and other vessels for processing or preserving fishery products :  Sea-going : 8902 00 11   Of a gross tonnage exceeding 250 tons (GRT) Free Free 8902 00 19   Of a gross tonnage not exceeding 250 tons (GRT) Free Free 8902 00 90  Other 1 Free 8903 Yachts and other vessels for pleasure or sports ; rowing boats and canoes : 8903 10  Inflatable :   Of a weight not exceeding 100 kg each : 8903 1011    Of a weight not exceeding 20 kg each or of a length not exceeding 2,5 m 1,5 Free 8903 10 19    Other 1,5 Free 8903 10 90   Other  Other : 1 Free 8903 91   Sailboats, with or without auxiliary motor : 8903 91 10    Sea-going    Other : Free Free 8903 91 91   Of a weight not exceeding 100 kg each 1,5 Free No L 395/486 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 8903 91 93 8903 91 99     Other :      Of a length not exceeding 7,5 m      Of a length exceeding 7,5 m 1 1 Free Free 8903 92 8903 92 10 8903 92 91 8903 92 99   Motorboats, other than outboard motorboats :    Other :     Of a length not exceeding 7,5 m   Of a length exceeding 7,5 m Free 1 1 Free Free Free 8903 99 8903 99 10 8903 99 91 8903 99 99   Other i    Of a weight not exceeding 100 kg each    Other :     Of a length not exceeding 7,5 m     Of a length exceeding 7,5 m 1,5 1 1 Free Free Free 8904 00 8904 00 10 8904 00 91 8904 00 99 Tugs and pusher craft :  Pusher craft : Free Free 1 Free Free Free 8905 8905 10 8905 10 10 8905 10 90 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigabi ­ lity of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms :  Dredgers : Free 1,2 Free Free 8905 20 00 8905 90 8905 90 10 8905 90 90  Other : Free Free 1,2 Free Free Free 8906 00 8906 00 10 8906 00 91 8906 00 93 8906 00 99 Other vessels, including warships and lifeboats other than rowing boats :  Other : Other :    Of a weight not exceeding 100 kg each Free Free 1,5 1 Free Free Free Free 8907 8907 10 00 8907 90 00 Other floating structures (for example, rafts, tanks, coffer-dams, landing-stages, buoys and beacons) : 1,9 1,9 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/487 Basic duties CN code Description Spain (%) Portugal (%) 1 2 *&gt;  3 4 8908 00 00 Vessels and other floating structures for breaking up (!) Free Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 12 . 87No L 395/488 Official Journal of the European Communities SECTION XVIII OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; PARTS AND ACCESSORIES THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS ; PARTS AND ACCESSORIES THEREOF CN code Basic duties Description Spain (%) Portugal (%) 1 2 3 4 9001 9001 10 9001 10 10 9001 10 90 9001 20 00 Optical fibres and optical fibre bundles ; optical fibre cables other than those of heading No 8544 ; sheets and plates of polarising material ; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked :  Optical fibres, optical fibre bundles and cables : 2,3 2,3 2,3 Free Free Free 9001 30 00 - Contactlenses .......................... .............. 3 Free 9001 40  Spectacle lenses of glass : \   Both sides finished : \ 9001 40 10 - - Not for correction of the vision . . . . . . . . . . . . . . . . . . 3 Free \    For correction of the vision : \ 900140 31 - - - - Single focal . . 3 Free 9001 40 39 - - - - Other . . . 3 Free 9001 40 90 9001 50  Spectacle lenses of other materials : 3 Free   Both sides finished : \ 9001 50 10 - Not for correction of the vision . . . 3 Free    For correction of the vision : \ 9001 50 31 - - Single focal . . 3 Free 9001 50 39 9001 50 90 9001 90 9001 90 10  Other : 3 3 Free Free Free Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/489 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9001 90 90 Other 3 Free 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked :  Objective lenses : 9002 11 00   For cameras, projectors or photographic enlargers or reducers 4 Free 9002 19 00   Other 4 Free 9002 20  Filters : \ 9002 20 10   For cameras, projectors or photographic enlargers or reducers 4 t Free 9002 20 90   Other 4 Free 9002 90  Other : \ 9002 90 10   For use in civil aircraft ( ¢) Other : Free Free 9002 90 91    For cameras, projectors or photographic enlargers or reducers 4 Free 9002 90 99    Other . . . / 4 Free 9003 Frames and mountings for spectacles, goggles or the like, and parts thereof :  Frames and mountings : 9003 11 00   Of plastics 2 Free 9003 19   Of other materials : II|| 9003 19 10    Of precious metal or of rolled precious metal 2 Free 9003 19 30    Of base metal 2 Free 9003 19 90    Of other materials 2 Free 9003 90 00 - RIÃ S .............................................. 2 Free 9004 Spectacles, goggles and the like, corrective, protective or other : 9004 10  Sunglasses : \ 9004 10 10   With 'glasses' optically worked 2,4 Free 9004 10 90   Other 2,4 Free 9004 90 00  Other 2,4 Free 9005 Binoculars, monoculars, other optical telescopes, and mountings therefor ; other astronomical instruments and mountings therefor, but not including instruments for radio-astronomy : 9005 10  Binoculars : I 9005 10 10   Prismatic 2,8 Free 9005 10 90   Non-prismatic 2,8 Free 9005 80 00  Other instruments 2,7 Free 9005 90 00  Parts and accessories (including mountings) 2,7 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/490 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9006 Photographic (other than cinematographic) cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 8539 : 9006 10 00  Cameras of a kind used for preparing printing plates or cylinders 2,8 Free 9006 20 00  Cameras of a kind used for recording documents on microfilm, microfiche or other microforms . 2,8 Free 9006 30 00  Cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs ; comparison cameras for forensic or criminologi ­ cal purposes 2,8 Free 9006 40 00  Instant print cameras  Other cameras : 2,8 Free 9006 51 00   With a through-the-lens viewfinder (single lens reflex (SLR)), for roll film of a width not exceeding 35 mm 2,8 Free 9006 52 00   Other, for roll film of a width less than 35 mm 2,8 Free 9006 53 00   Other, for roll film of a width of 35 mm . 2,8 Free 9006 59 00   Other  Photographic flashlight apparatus and flashbulbs : 2,8 Free 9006 61 00   Discharge lamp ('electronic') flashlight apparatus 2,1 Free 9006 62   Flashbulbs, flashcubes and the like : I 9006 62 10    Flashcubes 1,9 Free 9006 62 90    Other 1,9 Free 9006 69 00   Other  Parts and accessories : 2,1 Free 9006 91   For cameras : I 9006 91 10    Tripods 2,8 Free 9006 91 90    Other 2,8 Free 9006 99 00   Other 1,9 Free 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus :  Cameras : \ 9007 11 00 For film of less than 16 mm width or for double-8 mm film 2,4 Free 9007 19 00   Other  Projectors : 2,4 Free 9007 21 00   For film of less than 16 mm width 2,6 Free 9007 29 00  Parts and accessories : 2,6 Free 9007 91   For cameras : \ 9007 91 10    Tripods 2,4 Free 9007 91 90    Other 2,4 Free 9007 92 00   For projectors 2,6 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/49 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9008 Image projectors, other than cinematographic ; photographic (other than cinematographic) enlargers and reducers : 9008 10 00  Slide projectors 2,5 Free 9008 20 00  Microfilm, microfiche or other microform readers, whether or not capable of producing copies 2,5 Free 9008 30 00  Other image projectors 2,5 Free 9008 40 00  Photographic (other than cinematographic) enlargers and reducers ¢2,5 Free 9008 90 00  Parts and accessories 2,5 Free 9009 Photocopying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus :  Electrostatic photocopying apparatus : - 9009 11 00   Operating by reproducing the original image directly onto the copy (direct process) . . 2,8 Free 9009 12 00   Operating by reproducing the original image via an intermediate onto the copy (indirect process)  Other photocopying apparatus : 2,8 Free 9009 21 00   Incorporating an optical system 2,8 Free 9009 22   Of the contact type : \ 9009 22 10    Blueprinters and diazocopiers 1,9 Free 9009 22 90    Other 1,9 Free 9009 30 00  Thermo-copying apparatus 1,7 Free 9009 90  Parts and accessories : 9009 90 10   Of electrostatic photocopying apparatus or other photocopying apparatus incorpo ­ rating an optical system 2,8 Free 9009 90 90   Other 1,7 Free 9010 Apparatus and equipment for photographic (including cinematographic) laborato ­ ries (including apparatus for the projection of circuit patterns on sensitised semi-conductor materials), not specified or included elsewhere in this Chapter ; negatoscopes ; projection screens : 9010 10 00  Apparatus and equipment for automatically developing photographic (including cinemato ­ graphic) film or paper in rolls or for automatically exposing developed film to rolls of photographic paper 1,9 Free 9010 20 00  Other apparatus and equipment for photographic (including cinematographic) laborato ­ ries ; negatoscopes 1,9 Free 9010 30 00  Projection screens 1,9 Free 9010 90 00  Parts and accessories 1,9 Free 9011 Compound optical microscopes, including those for photomicrography, cinephoto ­ micrography or microprojection : 9011 10 00  Stereoscopic microscopes 4 Free 901120 00  Other microscopes, for photomicrography, cinephotomicrography or microprojection . . . 4 Free 901180 00  Other microscopes 4 Free 901190 00  Parts and accessories 4 Free No L 395/492 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9012 Microscopes other than optical microscopes ; diffraction apparatus : 9012 10 00  Microscopes other than optical microscopes and diffraction apparatus 2,3 Free 9012 90 00 Partsandaccessories ..................................... 2,3 Free 9013 Liquid crystal devices not constituting articles provided for more specifically in other headings ; lasers, other than laser diodes ; other optical appliances and instruments, not specified or included elsewhere in this Chapter : 9013 10 00  Telescopic sights for fitting to arms ; periscopes ; telescopes designed to form parts of machines, appliances, instruments or apparatus of this Chapter or Section XVI 2,6 Free 9013 20 00 - Lasers,otherthanlaserdiodes ................................ 2,6 Free 9013 80 00 - Other devices, appliances and instruments . . . . . . . . . . . . . . . . . . . . . . . . . . 2,6 Free 9013 90 00 - Partsandaccessories ..................................... 2,6 Free 9014 Direction finding compasses ; other navigational instruments and appliances : 9014 10  Direction finding compasses : 9014 10 10   For use in civil aircraft (') Free Free 9014 10 90 Other ......... ......... 1,8 Free 9014 20  Instruments and appliances for aeronautical or space navigation (other than compasses) :   For use in civil aircraft ( ! ) : 9014 20 11    Stall warning calculators Free Free 9014 20 13    Inertial navigation systems Free Free 9014 20 15    Ground proximity warning systems Free Free 9014 20 19 - - Other . . Free Free 9014 20 90 Other 1,8 Free 9014 80 00 Other instruments and appliances . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,8 Free 9014 90  Parts and accessories : I 9014 90 10 Of instruments of subheadings 9014 10 and 9014 20 for use in civil aircraft ( ! ) . . . Free Free 9014 90 90 Other . . . 1,8 Free 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses ; rangefinders : 9015 10  Rangefinders : 9015 10 10 - - Electronic . . 2,8 Free 9015 10 90 Other . . . 1,8 Free 9015 20  Theodolites and tacheometers : \ 9015 20 10 - Electronic . . 2,8 Free 9015 20 90 - - Other . . . 1,8 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/493 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9015 30  Levels : 9015 30 10   Electronic 2,8 Free 9015 30 90   Other 1,8 Free 9015 40  Photogrammetrical, surveying instruments and appliances : 9015 40 10   Electronic 2,8 Free 9015 40 90   Other 1,8 Free 9015 80  Other instruments and appliances :   Electronic : 9015 8011    Meteorological , hydrological and geophysical instruments and apparatus 2,8 Free 9015 80 19    Other   Other : 2,8 Free 9015 80 91    Instruments and appliances used in geodesy, topography, surveying or levelling ; hydrographic instruments 1,8 Free 9015 80 93    Meteorological , hydrological and geophysical instruments and apparatus 1,8 Free 9015 80 99 Other 1,8 Free 9015 90 00  Parts and accessories 1,8 Free 9016 00 Balances of a sensitivity of 5 eg or better, with or without weights : 9016 0010  Balances 1,8 Free 9016 00 90  Parts and accessories 1,8 Free 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calcu ­ lators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this Chapter : 9017 10  Drafting tables and machines, whether or not automatic : I 9017 10 10   Parallelogram and track type drafting machines 2,1 Free 9017 10 90 - Other 2,1 Free 9017 20  Other drawing, marking-out or mathematical calculating instruments :   Drawing instruments : 9017 2011    Drawing sets 2,1 Free 9017 20 19    Other 2,1 Free 9017 20 30   Marking-out instruments 2,1 Free 9017 20 90   Mathematical calculating instruments (including slide rules, disc calculators and the like) 2,1 Free 9017 30  Micrometers, callipers and gauges : I 9017 30 10   Micrometers and callipers 2,3 Free 9017 30 90   Other 2,3 Free 9017 80  Other instruments : I 9017 80 10   Measuring rods and tapes and divided scales 2,3 Free 9017 80 90   Other 2,3 Free 9017 90 00  Parts and accessories 2,1 Free No L 395/494 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments :  Electro-diagnostic apparatus (including apparatus for functional exploratory examination or for checking physiological parameters : 9018 11 00 -- Electro-cardiographs .................................... 2,1 Free 9018 19 00 -- Other ............................................ 2,1 Free 9018 20 00  Syringes, needles, catheters, cannulae and the like : 2,1 Free 9018 31   Syringes, with or without needles : 9018 31 10 --- Ofplastics ......... ......... 2,1 Free 9018 31 90 --- Other ......... ......... 2,1 Free 9018 32 Tubular metal needles and needles for sutures : 9018 32 10 - - - Tubular metal needles . . . . . . . . . . . . . . . . . . 2,1 Free 9018 32 90 - - - Needles for sutures . . . . . . . . . . . . . . . . . 2,1 Free 9018 39 00  Other instruments and appliances, used in dental sciences : 2,1 Free 9018 41 00   Dental drill engines, whether or not combined on a single base with other dental 1,9 Free 9018 49 00 -- Other ............................................ 1,9 Free 9018 50  Other ophthalmic instruments and appliances : 9018 50 10 -- Non-optical ........ ......... 2,1 Free 9018 50 90 -- Optical .......... ......... 2,1 Free 9018 90  Other instruments and appliances : 9018 90 10   Instruments and apparatus for measuring blood-pressure 2,1 Free 9018 90 20 -- Endoscopes ......... ......... 2,1 Free 9018 90 30   Renal dialysis equipment (artificial kidneys, kidney machines and dialysers) . . , .   Diathermic apparatus : 2,1 Free 9018 90 41 --- Ultrasonic .......... ......... 2,1 Free 9018 90 49 --- Other ¢....... ......... 2,1 Free 9018 90 50 - - Transfusion apparatus . . . . . . . . . . . . . . . . . 2,1 Free 9018 90 60   Anaesthetic apparatus and instruments 2,1 Free 9018 90 90 -- Other ......... ......... 2,1 Free 9019 Mechanotherapy appliances ; massage apparatus ; psychological aptitude-testing apparatus ; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus : 9019 10  Mechanotherapy appliances ; massage apparatus ; psychological aptitude-testing appar ­ atus : 9019 10 10   Electrical vibratory-massage apparatus 1,8 Free 9019 10 90 -- Other ......... ..... ... 1,8 Free 9019 20 00  Ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeu ­ 1,8 Free No L 395/49531 . 12 . 87 Official Journal of the European Communities Basic duties CN code Description » Spain (%) Portugal (%) 1 2 3 4 9020 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters : 9020 00 10  Breathing appliances and gas masks (excluding parts thereof), for use in civil aircraft (') Free Free 9020 00 90 - Other 1,8 Free 9021 Orthopaedic appliances, including crutches, surgical belts and trusses ; splints and other fracture appliances ; artificial parts of the body ; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability :  Artificial joints and other orthopaedic or fracture appliances : 9021 11 00   Artificial joints 2,4 Free 9021 19   Other : I 9021 19 10    Orthopaedic appliances 2,3 Free 9021 19 90    Splints and other fracture appliances  Artificial teeth and dental fittings : 2,3 Free 9021 21   Artificial teeth : \ 9021 21 10    Of plastics 1,9 Free 9021 21 90    Of other materials 1,9 Free 9021 29   Other : 9021 29 10    Of precious metals or rolled precious metals 1,9 Free 9021 29 90    Other 1,9 Free 9021 30  Other artificial parts of the body : 9021 30 10   Artificial eyes 1,6 Free 9021 30 90   Other 2,4 Free 9021 40 00  Hearing aids, excluding parts and accessories 1,5 Free 9021 50 00  Pacemakers for stimulating heart muscles, excluding parts and accessories 2,1 Free 9021 90  Other : I 9021 90 10 -j  Parts and accessories of hearing aids 1,5 Free 9021 90 90   Other 2,1 Free 9022 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations, whether or not for medical, surgical , dental or veterinary uses, including ra ­ diography or radiotherapy apparatus, X-ray tubes and other X-ray generators, high tension generators, control panels and desks, screens, examination or treatment tables, chairs and the like :  Apparatus based on the use of X-rays, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus : 9022 11 00   For medical, surgical , dental or veterinary uses 1,8 Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the Preliminary Provisions (C.N.). No L 395/496 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9022 19 00 9022 21 00  Apparatus based on the use of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus :   For medical, surgical, dental or veterinary uses 1,8 1,8 Free Free 9022 29 00   For other uses 1,8 Free 9022 30 00 9022 90  X-ray tubes  Other, including parts and accessories : 1,8 Free 9022 90 10   X-ray fluorescent screens and X-ray intensifying screens ; anti-scatter shields and grids 1,8 Free 9022 90 90   Other 1,8 Free 9023 00 9023 00 10 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses :  Of a type used for teaching physics, chemistry or technical subjects 1,5 Free 9023 00 30  Models of human or animal anatomies 1,5 Free 9023 00 90  Other 1,5 Free 9024 9024 10 9024 10 10 9024 10 91 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) :  Machines and appliances for testing metals :   Electronic   Other :    Universal or for tensile tests 2,8 1,7 Free Free 9024 10 93 9024 10 99 9024 80 9024 80 10 9024 80 91    For hardness tests Other  Other machines and appliances :   Electronic Other :    For testing textiles , paper or paperboard 1,7 1.7 2.8 1,7 Free Free Free Free 9024 80 99    Other 1,7 Free 9024 90 00  Parts and accessories 1,7 Free 9025 9025 11 9025 11 10 9025 11 91 9025 11 99 Hydrometers and similar floating instruments, thermometers, pyrometers, ba ­ rometers, hygrometers and psychrometers, recording or not, and any combination of these instruments :  Thermometers, not combined with other instruments :   Liquid-filled, for direct reading :    For use in civil aircraft (')    Other :     Clinical or veterinary thermometers     Other Free 2,7 2,7 Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N. ). No L 395/49731 . 12 . 87 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9025 19   Other : 9025 19 10    For use in civil aircraft (')    Other : Free Free 9025 19 91     Electronic 2,8 Free 9025 19 99     Other - 1,6 Free 9025 20  Barometers, not combined with other instruments : Il 9025 20 10   For use in civil aircraft ( ¢) Free Free 9025 20 90 Other 1,6 Free 9025 80  Other instruments : II 9025 80 10   For use in civil aircraft ( ¢)   Other : Free Free 9025 80 91    Electronic 2,8 Free 9025 80 99 ,    Other 1,6 Free 9025 90  Parts and accessories ; Il 9025 90 10   For use in civil aircraft ( ! ) Free Free 9025 90 90   Other 1,8 Free 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading No 9014, 9015, 9028 or 9032 : 9026 10  For measuring or checking the flow or level of liquids : I 9026 10 10   For use in civil aircraft (')   Other :    Electronic : Free Free 9026 10 51     Flow meters 2,8 Free 9026 10 59 Other    Other : 2,8 Free 9026 10 91     Flow meters 1,8 Free 9026 10 99     Other 1,8 Free 9026 20  For measuring or checking pressure : I 9026 20 10   For use in civil aircraft ( ¢) Other : Free Free 9026 20 30    Electronic '    Other :     Spiral or metal diaphragm type pressure gauges : 2,8 Free 9026 20 51      Appliances for measuring and non-automatically regulating tyre pressure . 2 Free 9026 20 59 Other 2 Free 9026 20 90     Other 1,8 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/498 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9026 80 9026 80 10 9026 80 91 9026 80 99  Other instruments or apparatus :   For use in civil aircraft ( J )   Other :    Electronic Other Free 2,8 1,8 Free Free Free 9026 90 9026 90 10 9026 90 90  Parts and accessories :   For use in civil aircraft (!)   Other Free 1,8 Free Free 9027 9027 10 9027 10 10 9027 10 90 9027 20 9027 20 10 9027 20 90 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expan ­ sion, surface tension or the like ; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); mi ­ crotomes :  Gas or smoke analysis apparatus :   Electronic   Other  Chromatographs and electrophoresis instruments :   Chromatographs   Electrophoresis instruments 2,8 1,8 1,8 1,8 Free Free Free Free 9027 30 00  Spectrometers, spectrophotometers and spectrographs using optical radiations (UV, visible, IR) 1,8 Free 9027 40 00  Exposure meters 1,8 Free 9027 50 00  Other instruments and apparatus using optical radiations (UV, visible, IR) 1,8 Free 9027 80 9027 8011 9027 80 19 9027 80 91 9027 80 99  Other instruments and apparatus :   Electronic :    pH meters , rH meters and other apparatus for measuring conductivity Other :   Other :    Viscometers, porosimeters and expansion meters    Other 2,8 2,8 1,8 1,8 Free Free Free Free 9027 90 9027 90 10 9027 90 90  Microtomes ; parts and accessories :   Microtomes   Parts and accessories ' 2,4 1,8 Free Free 9028 9028 10 00 9028 20 00 Gas, liquid or electricity supply or production meters, including calibrating meters therefor :  Gas meters  Liquid ,meters 2 2 Free Free ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/499 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9028 30  Electricity meters :   For alternating current : ' « 9028 30 11    For single-phase 2 Free 9028 30 19    For multi-phase 2 Free 9028 30 90   Other 2 Free 9028 90  Parts and accessories : ll 9028 90 10 -T-  For electricity meters 1,8 Free 9028 90 90 -r  Other . . . 1,8 Free 9029 Revolution counters, production counters, taximeters, mileometers, pedometers and the like ; speed indicators and tachometers, other than those of heading No 9014 or 9015 ; stroboscopes : 9029 10  Revolution counters, production counters, taximeters, mileometers, pedometers and the like : 9029 10 It)   Electric or electronic revolution counters, for use in civil aircraft ( ¢) . . Free Free 9029 10 90 - - Other 1,6 Free 9029 20  Speed indicators and tachometers ; stroboscopes :   Speed indicators and tachometers : I 9029 20 10    For use in civil aircraft (!) Other : Free Free 9029 20 31     Speed indicators for vehicles 1,8 Free 9029 20 39     Other 1,8 Free 9029 20 90   Stroboscopes 2'2 Free 9029 90  Parts and accessories : ll 9029 90 10   Of revolution counters, speed indicators and tachometers, for use in civil aircraft 0 ) Free Free 9029 90 90   Other 1,8 Free 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading No 9028 ; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations : I 9030 10  Instruments and apparatus for measuring or detecting ionising radiations : I 9030 10 10   For use in civil aircraft ( ¢) Free Free 9030 10 90   Other 1,8 Free 9030 20  Cathode-ray oscilloscopes and cathode-ray oscillographs : I 9030 20 10   For use in civil aircraft (!) * Free Free 9030 20 90 Other  Other instruments and apparatus, for measuring or checking voltage, current, resistance or power, without a recording device : 4,4 Free 9030 31   Multimeters : ll 9030 31 10    For use in civil aircraft ( ¢) Free Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). No L 395/500 Official Journal of the European Communities 31 . 12 . 87 Basic duties CN code Description Spain (%) Portugal (%) 2 3 41 1,8 Free 4,4 Free Free Free Free Free 1,8 1,8 Free 1,8 Free Free 9030 31 90 9030 39 9030 39 10 9030 39 30 9030 39 91 9030 39 99 9030 40 9030 40 10 9030 40 90 9030 81 9030 81 10 9030 81 90 9030 89 9030 89 10 9030 89 91 9030 89 99 9030 90 9030 90 10 9030 90 90 9031 9031 10 00 9031 20 00 9031 30 00 9031 40 00 9031 80 9031 80 10 Free 1,8 Free Other ....   Other :    For use in civil aircraft ( ! ) Other :     Electronic :  Other :      Voltmeters      Other  Other instruments and apparatus, specially designed for telecommunications (for ex ­ ample, cross-talk meters, gain measuring instruments, distortion factor meters, pso ­ phometers) :   For use in civil aircraft ( ! )   Other  Other instruments and apparatus :   With a recording device :    For use in civil aircraft ( J )    Other   Other :    For use in civil aircraft (*) Other :     Electronic     Other  Parts and accessories :   For use in civil aircraft (')   Other Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter ; profile projectors :  Machines for balancing mechanical parts  Test benches  Profile projectors  Other optical instruments and appliances  Other instruments, appliances and machines :   For use in civil aircraft (*)   Other :    Electronic :     For measuring or checking geometrical quantities Other Other :     For measuring or checking geometrical quantities Free Free Free Free Free Free Free 4,4 1,8 Free 1,8 1,8 1,8 2,3 2,3 Free Free Free Free FreeFree 2,8 2,8 9031 80 31 9031 80 39 9031 80 91 Free Free Free1,8 ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/501 Basic duties CN code Description Spain (%) Portugal (%) 2 3 4 1,8 Free 1,8 Free Free Free Free Free Free Free Free Free Free 2,8 1,8 1,8 9031 80 99 9031 90 9031 90 10 9031 90 90 9032 9032 10 9032 10 10 9032 10 30 9032 10 91 9032 10 99 9032 20 9032 20 10 9032 20 90 9032 81 9032 81 10 9032 81 90 9032 89 9032 89 10 9032 89 90 9032 90 9032 90 10 9032 90 90 9033 00 00     Other  Parts and accessories :   Of instruments, appliances and machines of subheading 9031 80, for use in civil aircraft (') Other Automatic regulating or controlling instruments and apparatus :  Thermostats :   For use in civil aircraft ( ¢)   Other :    Electronic Other :     With electrical triggering device     Other  Manostats :   For use in civil aircraft ( ¢)   Other  Other instruments and apparatus :   Hydraulic or pneumatic :    For use in civil aircraft (')    Other   Other :    For use in civil aircraft ( ¢)    Other  Parts and accessories :   For use in civil aircraft ( ! )   Other Parts and accessories (not specified or included elsewhere in this Chapter) for machines, appliances, instruments or apparatus of Chapter 90 Free 1,8 Free 2,3 Free 1,8 Free 1,8 Free Free Free Free Free Free 1,8 Free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the Preliminary Provisions (C.N.). No L 395/502 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF CN code Description 1 2 Wrist-watches, pocket-watches and other watches, including stop-watches, with case of precious metal or of metal clad with precious metal :  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop ­ watch facility :   With mechanical display only . .   With opto-electronic display only   Other  Other wrist-watches, whether or not incorporating a stop-watch facility :   With automatic winding   Other  Other :   Battery or accumulator powered Basic duties Spain (%) Portugal (%) 3 4 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st - 2 MAX 0,3 Ecu p/st 2 MAX 0,3 Ecu p/st Free Free Free Free Free Free Free Free Free Free Free Free Free Free   Other 9101 9101 11 00 9101 12 00 9101 19 00 9101 21 00 9101 29 00 9101 91 00 9101 99 00 9102 9102 11 00 9102 12 00 9102 19 00 9102 21 00 9102 29 00 9102 91 00 9102 99 00 Wrist-watches, pocket-watches and other watches, including stop-watches, other than those of heading No 9101 :  Wrist-watches, battery or accumulator powered, whether or not incorporating a stop ­ watch facility :   With mechanical display only . .   With opto-electronic display only   Other  Other wrist-watches, whether or not incorporating a stop-watch facility :   With automatic winding   Other  Other :   Battery or accumulator powered Other 31 . 12 . 87 Official Journal of the European Communities No L 395/503 II Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9103 Clocks with watch movements, excluding clocks of heading No 9104 : 9103 10 00  Battery or accumulator powered 2,4 Free 9103 90 00 9104 00  Other Instrument panel clocks and clocks of a similar type for vehicles, aircraft, 2,3 Free Il spacecraft or vessels : I 9104 00 10  For use in civil aircraft (*) Free Free 9104 00 90  Other 2,3 Free 9105 Other clocks : Il  Alarm clocks : 9105 11   Battery, accumulator or mains powered : I 9105 11 10    Battery or accumulator powered only 2,4 Free 9105 11 90 Other 2,4 Free 9105 19   Other : 9105 19 10    With greatest diameter or diagonal measurement of the dial not less than 7 cm . 2,3 Free 9105 19 90 Other 2,3 Free ll  Wall clocks : 9105 21   Battery, accumulator or mains powered : 9105 21 10    With piezo-electric quartz crystal regulating device 2,4 Free 9105 21 90    Other 2,4 Free 9105 29   Other : 9105 29 10    Cuckoo clocks 2,3 Free 9105 29 90    Other 2,3 . Free II  Other : 9105 91   Battery, accumulator or mains powered : 9105 91 10    For electric clock systems 2,4 Free ll    Other : 9105 91 91     With piezo-electric quartz crystal regulating device 2,4 Free 9105 91 99     Other 2,4 Free 9105 99   Other : 9105 99 10    Table-top or mantelpiece clocks 2,3 Free 9105 99 90    Other 2,3 Free 9106 Time of day recording apparatus and apparatus for measuring, recording or IIotherwise indicating intervals of time, with clock or watch movement or with Ilsynchronous motor (for example, time-registers, time-recorders) : I 9106 10  Time-registers ; time-recorders : 9106 10 10   Time-registers 2,5 Free 9106 10 90   Time recorders 2,5 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87No L 395/504 Official Journal of the European Communities Basic duties CN code Description Spain (%) Portugal (%)  1 2 3 4 Free2,5 2,5 2,5 2,4 Free Free Free  Parking meters  Other :   Process-timers, stop-clocks and the like Other Time switches with clock or watch movement or with synchronous motor ...... Watch movements, complete and assembled :  Battery or accumulator powered : _ _ With mechanical display only or with a device to which a mechanical display can be incorporated   With opto-electronic display only Free Free Free Free 2,4 2,4 2,4 2,4 2,4 2,4 9106 20 00 9106 90 9106 90 10 9106 90 90 9107 00 00 9108 9108 11 00 9108 12 00 9108 19 00 9108 20 00 9108 91 00 9108 99 00 9109 9109 1100 9109 19 9109 19 10 9109 19 90 9109 90 9109 90 10 9109 90 90 9110 Free Free 2,4 Free Free Free   Other  With automatic winding  Other :   Measuring 33,8 mm or less   Other Clock movements, complete and assembled :  Battery, accumulator or mains powered :   Of alarm clocks   Other :    Of a width or diameter not exceeding 50 mm, for use in civil aircraft (*) . . . . Other   Other : Of a width or diameter not exceeding 50 mm, for use in civil aircraft 0 Other Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled ; rough watch or clock movements :  Of watches :   Complete movements, unassembled or partly assembled (movement sets) :    With balance-wheel and hairspring Other   Incomplete movements, assembled   Rough movements  Other Free 2,4 Free 2,4 Free Free 9110 11 9110 11 10 91101190 9110 12 00 9110 19 00 9110 90 00 2,4 2,4 2 3 2 Free Free Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/505 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9111 Watch cases and parts thereof : 9111 10 00  Cases of precious metal or of metal clad with precious metal 1,8 Free 9111 20  Cases of base metal, whether or not gold- or silver-plated : 9111 20 10   Gold- or silver-plated 1,8 Free 911120 90   Other 1,8 Free 911180 00  Other cases 1,8 Free 911190 00 Parts .............................................. 1,8 Free 9112 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof : 9112 10 00  Cases of metal 2 Free 9112 80 00  Other cases 2 Free 9112 90 00 - Parts .............................................. 2 Free 9113 Watch straps, watch bands and watch bracelets, and parts thereof : \ 9113 10  Of precious metal or of metal clad with precious metal : \ 9113 10 10   Of precious metal 1,4 Free 9113 10 90   Of metal clad with precious metal 2,3 Free 9113 20 00  Of base metal, whether or not gold- or silver-plated 3,4 Free 9113 90  Other : I 9113 90 10   Of leather or of composition leather 2,8 Free 9113 90 30   Of plastic materials 3,3 Free 9113 90 90   Other 1,9 Free 9114 Other clock or watch parts : 9114 10 00  Springs, including hair-springs 2,2 Free 9114 20 00  Jewels 1,6 Free 9114 30 00 - Dials .............................................. 2 Free 9114 40 00  Plates and bridges 2 Free 9114 90 00  Other 2 Free No L 395/506 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 92 MUSICAL INSTRUMENTS ; PARTS AND ACCESSORIES OF SUCH ARTICLES Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 2,3 2.3 2.4 1,9 Free Free Free Free 2,5 1,9 2,5 2,5 Free Free Free Free 9201 9201 10 9201 10 10 9201 10 90 9201 20 00 9201 90 00 9202 9202 10 00 9202 90 9202 90 10 9202 90 30 9202 90 90 9203 00 9203 00 10 9203 00 90 9204 9204 10 00 9204 20 00 9205 9205 10 00 9205 90 9205 90 10 9205 90 90 9206 00 9206 00 10 9206 00 90 Pianos, including automatic pianos ; harpsichords and other keyboard stringed instruments :  Upright pianos :   New   Used  Grand pianos  Other Other string musical instruments (for example, guitars, violins, harps) :  Played with a bow  Other :   Harps   Guitars Other Keyboard pipe organs ; harmoniums and similar keyboard instruments with free metal reeds :  Keyboard pipe organs . .  Other Accordions and similar instruments ; mouth organs :  Accordions and similar instruments  Mouth organs Other wind musical instruments (for example, clarinets, trumpets, bagpipes) :  Brass-wind instruments  Other :   Recorders . . .   Other Percussion musical instruments (for example, drums, xylophones, cymbals, casta ­ nets, maraccas) :  Timpani and drums  Other 2,1 2,1 Free Free 2,1 3 Free Free Free Free Free 1,9 1,9 1,9 2,5 2,5 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/507 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9207 Musical instruments, the sound of which is produced, or must be amplified, electrically, (for example, organs, guitars, accordions) : 9207 10  Keyboard instruments, other than accordions : \ 9207 10 10   Organs 2,4 Free 9207 10 90   Other 2,4 Free 920790  Other : | II 9207 90 10   Guitars 2,4 Free 9207 90 90 Other 2,4 Free 9208 Musical boxes, fairground organs, mechanical street organs, mechanical singing birds, musical saws and other musical instruments not falling within any other heading of this Chapter ; decoy calls of all kinds ; whistles, call horns and other mouth-blown sound signalling instruments : 9208 10 00  Musical boxes 1,7 Free 9208 90 00  Other 1,9 Free 9209 Parts (for example, mechanisms for musical boxes) and accessories (for example, cards, discs and rolls for mechanical instruments) of musical instruments ; metronomes, tuning forks and pitch pipes of all kinds : 9209 10 00  Metronomes, tuning forks and pitch pipes 2 Free 9209 20 00  Mechanisms for musical boxes 1,2 Free 9209 30 00 - » Musical instrument strings  Other : 1,9 Free 9209 91 00   Parts and accessories for pianos 2 Free 9209 92 00   Parts and accessories for the musical instruments of heading No 9202 2 Free 9209 93 00   Parts and accessories for the musical instruments of heading No 9203 2 Free 9209 94 00   Parts and accessories for the musical instruments of heading No 9207 2 Free 9209 99   Other : \ 9209 99 10    Parts and accessories for the musical instruments of heading No 9204 2 Free 9209 99 90    Other 2 Free i No L 395/508 Official Journal of the European Communities 31 . 12 . 87 SECTION XIX ARMS AND AMMUNITION ; PARTS AND ACCESSORIES THEREOF CHAPTER 93 ARMS AND AMMUNITION ; PARTS AND ACCESSORIES THEREOF Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Free Free9301 00 00 9302 00 9302 00 10 9302 00 90 9303 2 2,6 Free Free Free2 2,5 2,5 2,5 Free Free Free Military weapons, other than revolvers, pistols and the arms of heading No 9307 . Revolvers and pistols, other than those of heading No 9303 or 9304 :  9 mm calibre and higher  Other Other firearms and similar devices which operate by the firing of an explosive charge (for example, sporting shotguns and rifles, muzzle-loading firearms, Very pistols and other devices designed to project only signal flares, pistols and revolvers for firing blank ammunition, captive-bolt humane killers, line-throwing guns) :  Muzzle-loading firearms  Other sporting, hunting or target-shooting shotguns, including combination shotgun-ri ­ fles :   Single-barrelled, smooth bore   Double-barrelled , smooth bore   Other  Other sporting, hunting or target-shooting rifles :   Single-barrelled , rifled :    Rimfire Other   Other  Other Other arms (for example, spring, air or gas guns and pistols, truncheons), excluding those of headings No 9307 Parts and accessories of articles of headings Nos 9301 to 9304 :  Of revolvers or pistols  Of shotguns or rifles of heading No 9303 :   Shotgun barrels   Other :    Rifled barrels    Roughly shaped gun stock blocks    Butt stocks Other 9303 10 00 9303 20 9303 20 10 9303 20 30 9303 20 90 9303 30 9303 30 11 9303 30 19 9303 30 90 9303 90 00 9304 00 00 9305 9305 10 00 9305 21 00 9305 29 9305 29 10 9305 29 30 9305 29 50 9305 29 90 2,5 2,5 2,5 2,1 2.4 1,9 1,9 1,9 1.5 1,9 1.6 Free Free Free Free Free Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/509 Basic duties CN code Description 1 2 9305 90 9305 90 10 9305 90 90 9306 9306 10 00 Spain (%) Portugal (%) 3 4 Free Free 1,6 Free 2,2 Free 2,2 Free 2,2 Free 2,2 Free 2,2 Free 2,2 Free 1,8 Free 1 Free 2,4 Free 2,4 Free 2,2 Free 2,2 Free 1 Free 2,2 Free 1,2 Free 9306 21 00 9306 29 9306 29 10 9306 29 30 9306 29 50 9306 29 90 9306 30 9306 30 10  Other : For military weapons falling within heading No 9301 ....   Other Bombs, grenades, torpedoes, mines, missiles and similar munitions of war and parts thereof ; cartridges and other ammunition and projectiles and parts thereof, including shot and cartridge wads :  Cartridges for riveting or similar tools or for captive-bolt humane killers and parts thereof  Shotgun cartridges and parts thereof ; air gun pellets :   Cartridges   Other :    Bullets and lead shot for sporting, hunting or target-shooting cartridges    Cases for sporting, hunting or target-shooting cartridges  Air gun pellets Other  Other cartridges and parts thereof :   For revolvers and pistols falling within heading No 9302 and for sub-machine-guns falling within heading No 9301   Other :    For military weapons Other :  Sporting, hunting or target-shooting cartridges, centrefire  Sporting, hunting or target-shooting cartridges, rimfire     Cases     Other  Other :   For military purposes Other Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor 9306 30 30 9306 30 91 9306 30 93 9306 30 95 9306 30 99 9306 90 9306 90 10 9306 90 90 9307 00 00 No L 395/510 Official Journal , of the European Communities 31 . 12 . 87 SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE * BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS ; LAMPS AND LIGHTING FITTINGS, NOT ELSEWHERE SPECIFIED OR INCLUDED ; ILLUMINATED SIGNS, ILLUMINATED NAME-PLATES AND THE LIKE ; PREFABRICATED BUILDINGS li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9401 Seats (other than those of heading No. 9402), whether or not convertible into beds, and parts thereof : 9401 10  Seats of a kind used for aircraft : 9401 10 10 Not leather covered, for use in civil aircraft 0 ) Free Free 9401 10 90 9401 20 00 - - Other . . - Seats of a kind used for motor vehicles . . . . . . . . . . . . . . . . . . . . . . . . . . . 1,7 2,2 Free Free 9401 30  Swivel seats with variable height adjustment : 9401 30 10 Upholstered, with backrest and fitted with castors or glides 2,2 Free 940130 90 9401 40 00 - Seats other than garden seats or camping equipment, convertible into beds 2,2 2,2 Free Free 9401 50 00 - Seats of cane, osier, bamboo or similar materials . . . . . . . . . . . . . . . . . . . . . . 2,2 Free  Other seats, with wooden frames : 9401 61 00 Upholstered ........................................ 2,2 Free 9401 69 00  Other seats, with metal frames : 2,2 Free 9401 71 00 - Upholstered ........................................ 2,2 Free 9401 79 00 940180 00 9401 90  Parts : ' 2,2 2,2 Free Free 9401 90 10 - Of seats of a kind used for aircraft . . 1,7 Free 9401 90 90 9402 Medical, surgical, dental or veterinary furniture (for example, operating tables, examination tables, hospital beds with mechanical fittings, dentists' chairs); barbers' chairs and similar chairs, having rotating as well as both reclining and elevating movements ; parts of the foregoing articles : 2,2 Free 9402 10 00 - Dentists', barbers' or similar chairs and parts thereof . . . . . . . . . . 1,9 Free 9402 90 00 - Other ............................................. 1,9 Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). « 31 . 12 . 87 Official Journal of the European Communities No L 395/511 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9403 Other furniture and parts thereof : 9403 10  Metal furniture of a kind used in offices : 9403 10 10 Drawing tables (other than those of heading No . 9017) Other :    Not exceeding 80 cm in height : 2,2 Free 9403 10 51     Desks 2,2 Free 9403 10 59     Other    Exceeding 80 cm in height : 2,2 Free 9403 10 91     Cupboards with doors , shutters or flaps 2,2 Free 9403 10 93     Filing, card-index and other cabinets 2,2 Free 9403 10 99     Other 2,2 Free 9403 20  Other metal furniture : 9403 20 10   For use in civil aircraft (!)   Other : Free Free 9403 20 91    Beds 2,2 Free 9403 20 99    Other 2,2 Free 9403 30  Wooden furniture of a kind used in offices :   Not exceeding 80 cm in height : 9403 3011    Desks 2,2 Free 9403 30 19    Other   Exceeding 80 cm in height : 2,2 Free 9403 30 91    Cupboards with doors , shutters or flaps ; filing, card-index and other cabinets . . 2,2 Free 9403 30 99    Other 2,2 Free 9403 40 00  Wooden furniture of a kind used in the kitchen 2,2 Free 9403 50 00  Wooden furniture of a kind used in the bedroom 2,2 Free 9403 60  Other wooden furniture : 9403 60 10   Wooden furniture of a kind used in the dining room and the living room 2,2 Free 9403 60 30   Wooden furniture of a kind used in shops 2,2 Free 9403 60 90   Other wooden furniture 2,2 Free 9403 70  Furniture of plastics : 9403 70 10   For use in civil aircraft ( ! ) Free Free 9403 70 90   Other 2,2 Free 9403 80 00  Furniture of other materials, including cane, osier, bamboo or similar materials 2,2 Free 9403 90  Parts : 9403 90 10   Of metal 2,2 Free 9403 90 30   Of wood 2,2 Free 9403 90 90   Of other materials 2,2 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). Official Journal of the European Communities 31 . 12 . 87No L 395/512 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9404 Mattress supports ; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs li or stuffed or internally fitted with any material or of cellular rubber or plastics, ll whether or not covered : 9404 10 00 - Mattresssupports ....................................... 2,8 Free \  Mattresses : 9404 21 00 - - Of cellular rubber or plastics, whether or not covered . . . . . . . . . . . . . . . . . . 2,6 Free 9404 29   Of other materials : 9404 29 10 --- Springinterior ......... .......... 2,8 Free 9404 29 90 --- Other ... ..... ......... 2,8 Free 9404 30  Sleeping bags : 9404 30 10 - - Filled with feathers or down . . . . . . . . . . . . . . . . . 2,8 Free 9404 30 90 9404 90  Other : 2,8 Free 9404 90 10 - Filled with feathers or down . . . . . . . . . . . . . . . . . 2,8 Free 9404 90 90 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs, illuminated 2,6 Free name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included : 9405 10 - Chandeliers and other electric ceiling or wall lighting fittings, excluding those of a kind I used for lighting public open spaces or thoroughfares : 9405 10 10 Of base metal or of plastics, for use in civil aircraft 0 ) Free Free   Other :    Of plastics : 9405 10 21 - - - - Of a kind used for filament lamps . . . 2,6 Free 9405 10 29 - - - - Other . . . 2,6 Free 9405 10 30 - - - Of ceramic materials . . . 2 Free 9405 10 50 - - Of glass . . . 2,4 Free    Of other materials : \ 9405 10 91 - - - - Of a kind used for filament lamps . . . Free Free 9405 10 99 - - - - Other . . . Free Free 9405 20  Electric table, desk, bedside or floor-standing lamps :   Of plastics : 9405 20 11 - - Of a kind used for filament lamps . . 2,6 Free 9405 20 19 9405 20 30 9405 20 50 9405 20 91 - Of other materials : 2,6 2 2,4 Free Free Free Free Free ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary Provisions (C.N.). 31 . 12 . 87 Official Journal of the European Communities No L 395/513 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9405 20 99    Other Free Free 9405 30 00  Lighting sets of a kind used for Christmas trees 2,4 Free 9405 40  Other electric lamps and lighting fittings : I 9405 40 10 Searchlights and spotlights   Other :    Of plastics : 2,6 Free 9405 40 31 _____ Of a kind used for filament lamps 2,6 Free 9405 40 35     Of a kind used for tubular fluorescent lamps 2,6 Free 9405 40 39     Other    Of other materials : 2,6 Free 9405 40 91     Of a kind used for filament lamps Free Free 9405 40 95  Of a kind used for tubular fluorescent lamps . . . Free Free 9405 40 99 Other Free Free 9405 50 00  Non-electrical lamps and lighting fittings Free Free 9405 60  Illuminated signs, illuminated name-plates and the like : 9405 60 10 Illuminated signs, illuminated name-plates and the like, of base metal or of l Il plastics, for use in civil aircraft (') Free Free \   Other : 9405 60 91    Of plastics 2,6 Free 9405 60 99    Of other materials  Parts : 2 Free 9405 91   Of glass : Articles for electrical lighting fittings (excluding searchlights and spotlights) : 9405 91 11 ~   ~~ Facetted glass, plates, balls , pear-shaped drops, flower-shaped pieces , pen ­ l dants and similar articles for trimming chandeliers . . 4 Free 9405 91 19 Other (for example, diffusers, ceiling lights , bowls , cups, lamp-shades, globes, l tulip-shaped pieces) 3,6 Free 9405 91 90  Other 2,4 Free 9405 92   Of plastics : 9405 92 10 Parts of the articles of subheading No 9405 10 or 9405 60, for use in civil I aircraft (*) Free Free 9405 92 90    Other 2,6 Free 9405 99   Other : 9405 99 10 Parts of the articles of subheading No 9405 10 or 9405 60, of base metal for use l in civil aircraft (') Free Free 9405 99 90  -  Other Free Free 9406 00 Prefabricated buildings : \ 9406 00 10  Of wood 2,4 Free 9406 00 30  Of iron or steel 1,6 Free 9406 00 90  Of other materials 1,2 Free ^ Provfsions e(CtNS) SUbheadin8 'S SUbjCCt l ° conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the Preliminary No L 395/514 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 95 TOYS, GAMES AND SPORTS REQUISITES ; PARTS AND ACCESSORIES THEREOF CN code   ^ Basic duties Description Spain (%) Portugal (%) 1 2 3 4 9501 00 Wheeled toys designed to be ridden by children (for example, tricycles, scooters, lil pedal cars); dolls' carriages : Free 9501 00 10 - Dolls'carriages .......... ......... 4,2 9501 00 90 9502 Dolls representing only human beings : 4,2 Free 9502 10  Dolls, whether or not dressed : 9502 10 10 -- Ofplastics .......... .......... 3,2 Free 9502 10 90 -- Ofothermaterials .......... .......... 3,2 Free II  Parts and accessories : 9502 91 00 - - Garments and accessories therefor, footwear and headgear . . . . . . . . . . . . . . . 2,7 Free 9502 99 00 9503 Other toys ; reduced-size ('scale') models and similar recreational models, wor ­ king or not ; puzzles of all kinds : 2,7 Free 9503 10 - Electric trains, including tracks, signals and other accessories therefor : Il\ 9503 10 10 - - Reduced size ('scale') models . . . . . . . . . . . . . . . . . . 3,2 Free 9503 10 90 9503 20 - Reduced-size ('scale') model assembly kits, whether or not working models, excluding those of subheading 9503 10 : 3,2 Free 9503 20 10 - - Of plastics . . . 3,2 Free 9503 20 90 - Of other materials . . . 3,2 Free 9503 30  Other construction sets and constructional toys : 9503 30 10 - Of wood . . . 3,4 Free 9503 30 30 - Of plastics . . . 3,2 Free 9503 30 90 - Of other materials . . . 3,2 Free ll  Toys representing animals or non-human creatures : \ 9503 41 00 9503 49   Other : 3,2 Free 9503 49 10 - Of wood . . 3,4 Free 9503 49 30 - - Of plastics . . 3,2 Free 9503 49 90 - - Of other materials . . . 3,2 Free 9503 50 00 - Toy musical instruments and apparatus . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,2 Free 9503 60  Puzzles : I 9503 60 10 9503 60 90 - - Of wood . . . - - Other . . . 3,4 3,2 Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/515 I I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9503 70 00  Other toys, put up in sets or outfits 3,2 Free 9503 80  Other toys and models, incorporating a motor : 9503 80 10 Of plastics . 3,2 Free 9503 80 90 Of other materials 3,2 Free 9503 90  Other : \ 9503 90 10   Toy weapons   Other : 3,2 Free 9503 90 31    Of plastics 3,2 Free 9503 90 35    Of rubber 3,2 Free 9503 90 37    Of textile materials    Of metal : 3,2 Free 9503 90 51     Die-cast miniature models 3,2 Free 9503 90 55     Other 3,2 Free 9503 90 99    Of other materials 3,2 Free 9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment : 9504 10 00  Video games of a kind used with a television receiver 2,2 Free 9504 20  Articles and accessories for billiards : 9504 20 10   Billiard tables (with or without legs) 2,2 Free 9504 20 90   Other 1,5 Free 9504 30 00  Other games, coin- or disc-operated, other than bowling alley equipment 2,2 Free 9504 40 00  Playing cards 2 Free 9504 90  Other : I 9504 90 10   Electric car racing sets , having the character of competitive games 2,2 Free 9504 90 90 Other 2,2 Free 9505 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes : 9505 10  Articles for Christmas festivities : ¢ 9505 10 10 Of glass 2,4 Free 9505 10 90   Of other materials 2,4 Free 9505 90 00  Other 2,4 Free 9506 Articles and equipment for gymnastics, athletics, other sports (including table-ten ­ nis) or outdoor games, not specified or included elsewhere in this Chapter ; swimming pools and paddling pools :  Snow-skis and other snow-ski equipment : 9506 11   Skis : 9506 11 10    Cross-country skis 2,4 Free 95061190    Other skis 2,4 Free 9506 12 00   Ski-fastenings (ski-bindings) 2,4 Free No L 395/516 Official Journal of the European Communities 31 . 12 . 87 CN code \ Basic duties Description Spain (%) Portugal (%) 1 2 3 4 9506 19   Other : 9506 19 10 --- Ski-sticks ......... ......... 2,4 Free 9506 19 90 \  Water-skis, surf-boards, sailboards and other water-sport equipment : 2,4 Free 9506 21 00 \ 2,4 Free 9506 29   Other : 9506 29 10 --- Water-skis ......... .......... 2,4 Free 9506 29 90  Golf clubs and other golf equipment : 2,4 Free 9506 31 00 -- Clubs, complete ...................................... 2,4 Free 9506 32 00 9506 39   Other : 2,4 Free 9506 39 10 9506 39 90 9506 40  Articles and equipment for table-tennis 2,4 2,4 Free Free 9506 40 10 -- Bats, balls and nets .......... .......... 2 Free 9506 40 90  Tennis, badminton or similar rackets, whether or not strung : 2,2 Free 9506 51 00 - Lawn-tennis rackets, whether or not strung . . . . . . . . . . . . . . . . . . . . . . . . 2,9 Free 9506 59   Other : \ 9506 59 10    Badminton rackets, whether or not strung 2,4 Free 9506 59 90  Balls, other than golf balls and table-tennis balls : 2,4 Free 9506 61 00 - Lawn-tennis balls ..................................... 2,4 Free 9506 62   Inflatable : 9506 62 10 --- Of leather ......... .......... 2,4 Free 9506 62 90 9506 69   Other : 2,4 Free 9506 69 10 --- Cricket and polo balls .......... . .......... Free Free 9506 69 90 9506 70 Other  Ice skates and roller skates, including skating boots with skates attached : 2,4 Free 9506 70 10 9506 70 30 9506 70 90 9506 91 00 9506 99 9506 99 10 9506 99 90  Other :   Other :    Cricket and polo equipment, other than balls 2,4 2,4 2,4 2,4 Free 2,4 Free Free Free Free Free Free 31 . 12 . 87 Official Journal of the European Communities No L 395/517 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9507 Fishing rods, fish-hooks and other line fishing tackle ; fish landing nets, butterfly nets and similar nets ; decoy 'birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisites : 9507 10 00  Fishing rods 2,7 Free 9507 20  Fish-hooks, whether or not snelled : \ 9507 20 10   Fish-hooks, not snelled 1,5 Free 9507 20 90   Other 2,7 Free 9507 30 00  Fishing reels 2,7 Free 9507 90 00  Other 2,7 Free 9508 00 00 Roundabouts, swings, shooting galleries and other fairground amusements ; travel ­ ling circuses, travelling menageries and travelling theatres 1,6 Free No L 395/518 Official Journal of the European Communities 31 . 12 . 87 CHAPTER 96 MISCELLANEOUS MANUFACTURED ARTICLES li Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9601 Worked ivory, bone, tortoise-shell, horn, antlers, coral, mother-of-pearl and other animal carving material, and articles of these materials (including articles obtained by moulding) : 9601 10 00 - Workedivoryandarticlesofivory .............................. 1,2 Free 9601 90  Other : 9601 90 10 Worked coral (natural or agglomerated), and articles of coral 1 Free 9601 90 90 -- Other .......... ......... 1,2 Free 9602 00 00 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included ; worked, unhardened gelatin (except gelatin of heading No 0,8 Free 9603 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorised, mops and feather dusters ; prepared knots and tufts for broom or brush making ; paint pads and rollers ; squeegees (other than roller squeegees) : 9603 10 00  Brooms and brushes, consisting of twigs or other vegetable materials bound together, - Tooth brushes, shaving brushes, hair brushes, nail brushes, eyelash brushes and other toilet brushes for use on the person, including such brushes constituting parts of appliances : 2,3 Free 9603 21 00 -- Toothbrushes ....................................... 2,4 Free 9603 29   Other : \ 9603 29 10 - - - Shaving brushes . . . 3 Free 9603 29 30 - - - Hair brushes . . . 3 Free 9603 29 90 - - - Other . . . 3 Free 9603 30 - Artists' brushes, writing brushes and similar brushes for the application of cosmetics : 9603 30 10 - Artists' and writing brushes . . . 3 Free 9603 30 90 - - Brushes for the application of cosmetics . . 3 Free 9603 40 - Paint, distemper, varnish or similar brushes (other than brushes of subheading 9603 30); paint pads and rollers : 9603 40 10 - - Paint, distemper, varnish or similar brushes . . . 3 Free 9603 40 90 - - Paint pads and rollers . . . 3 Free 9603 50 00 - Other brushes constituting parts of machines, appliances or vehicles 1,9 Free 9603 90  Other : il 9603 90 10 1 Hand-operated mechanical floor sweepers, not motorised 1,7 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/519 I Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Other : 9603 90 91    Road-sweeping brushes ; household type brooms and brushes, including shoe brushes and clothes brushes ; brushes for grooming animals 2,3 Free 9603 90 99  Other 2,3 Free 9604 00 00 Hand sieves and hand riddles 2,1 Free 9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning 1,7 Free 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles ; button blanks : 9606 10 00  Press-fasteners, snap-fasteners and press-studs and parts therefor  Buttons : 2,8 Free 9606 21 00   Of plastics, not covered with textile material 2,8 Free 9606 22 00   Of base metal, not covered with textile material 2,8 Free 9606 29 00   Other 2,8 Free 9606 30 00  Button moulds and other parts of buttons ; button blanks 2,4 Free 9607 Slide fasteners and parts thereof :  Slide fasteners : 9607 11 00   Fitted with chain scoops of base metal 4,6 Free 9607 19 00   Other 5,6 Free 9607 20  Parts :   Of base metal , including narrow strips mounted with chain scoops of base metal : 9607 20 11    Narrow strips mounted with chain scoops 4,6 Free 9607 20 19 Other Other : 4,6 Free 9607 20 91    Narrow strips mounted with chain scoops 5,6 Free 9607 20 99 Other 5,6 Free 9608 Ball point pens ; felt tipped and other porous-tipped pens and markers ; fountain pens, stylograph pens and other pens ; duplicating stylos ; propelling or sliding pencils ; pen-holders, pencil-holders and similar holders ; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 : 9608 10  Ball point pens : 9608 10 10   With liquid ink (rolling ball pens) Other : 2,8 Free 9608 10 30    With body or cap of precious metal or rolled precious metal    Other : 2,8 Free 9608 10 91     With replaceable refill 2,8 Free 9608 10 99     Other 2,8 Free No L 395/520 Official Journal of the European Communities 31 . 12 . 87 \ Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9608 20 00  Fountain pens, stylograph pens and other pens : 2,8 Free 9608 31 00 -- Indianinkdrawingpens .................................. 2,8 Free 9608 39   Other : 9608 39 10    With body or cap of precious metal or rolled precious metal . . . . . 2,4 Free 9608 39 90 - Other ......... ......... 2,4 Free 9608 40 00 Propelling or sliding pencils . . . . . . . . . . . . . . . . . 2,4 Free 9608 50 00  Sets of articles from two or more of the foregoing subheadings .... 2,4 Free 9608 60  Refills for ball point pens, comprising the ball point and ink-reservoir : 9608 60 10   With liquid ink (for rolling ball pens) ;..... 1,9 Free 9608 60 90  Other : 1,9 Free 9608 91 00 -- Pennibsandnibpoints .................................. 0,7 Free 9608 99   Other : 9608 99 10    Pen-holders , pencil-holders and similar holders    Other : 2,4 Free 9608 99 30 - Refills for felt tipped and fibre tipped pens and pencils Other : 1,9 Free 9608 99 91 - Of metal . . 1,9 Free 9608 99 99 ----- Other .. 1,9 Free 9609 Pencils (other than pencils of heading No 9608), crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors' chalks : 9609 10  Pencils and crayons, with leads encased in a rigid sheath : 9609 10 10 - - With ' leads' of graphite . . . 2,2 Free 9609 10 90 - Other . . . 2,2 Free 9609 20 00 - Pencilleads,blackorcoloured ................................ 1,9 Free 9609 90 - Other : 9609 90 10 - Pastels and drawing charcoals . . 1,9 Free 9609 90 90 - - Other . . . 1,5 Free 9610 00 00 Slates and boards, with writing or drawing surfaces, whether or not framed .... 2,2 Free 961100 00 Date, sealing or numbering stamps, and the like (including devices for printing or embossing labels), designed for operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such composing sticks 1,8 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/521 Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges ; ink-pads, whether or not inked, with or without boxes :  Ribbons :   Of plastics Other  Ink-pads Cigarette lighters and other lighters, whether or not mechanical or electrical, and parts thereof other than flints and wicks :  Pocket lighters, gas fuelled, non-refillable . . 2,1 2,1 2,1 Free Free Free  Pocket lighters, gas fuelled, refutable : 2,6 2,6 2,6 2,6 2,6 2 Free Free Free Free Free Free 9612 9612 10 9612 10 10 9612 10 90 9612 20 00 9613 9613 10 00 9613 20 9613 20 10 9613 20 90 9613 30 00 9613 80 00 9613 90 00 9614 9614 10 00 9614 20 9614 20 10 9614 20 90 9614 90 00 9615 9615 11 00 9615 19 00 9615 90 00 9616 9616 10 9616 10 10 9616 10 90 9616 20 00 1 Free Free Free Free 2,4 2,4 2,4   With electrical ignition system   With other ignition system  Table lighters  Other lighters  Parts Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof :  Roughly shaped blocks of wood or root, for the manufacture of pipes .  Pipes and pipe bowls :   Of wood or root   Of other materials  Other Combs, hair-slides and the like ; hairpins, curling pins, curling grips, hair-curlers and the like, other than those of heading No 8516, and parts thereof :  Combs, hair-slides and the like :   Of hard rubber or plastics   Other  Other . Scent sprays and similar toilet sprays, and mounts and heads therefor ; powder ­ puffs and pads for the application of cosmetics or toilet preparations :  Scent sprays and similar toilet sprays, and mounts and heads therefor :   Toilet sprays   Mounts and heads  Powder-puffs and pads for the application of cosmetics or toilet preparations 2,3 2,3 2 Free Free Free 2,4 2,4 2,4 Free Free Free No L 395/522 Official Journal of the European Communities 31 . 12. 87 il Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9617 00 Vacuum flasks and other vacuum vessels, complete with cases ; parts thereof other than glass inners :  Vacuum flasks and other vacuum vessels, complete with cases, having a capacity : 9617 00 11 Not exceeding 0,75 litre 5,2 Free 9617 00 19 Exceeding 0,75 litre 5,2 Free 9617 00 90  Parts (other than glass inners) 5,2 Free 9618 00 00 Tailors' dummies and other lay figures ; automata and other animated displays used for shop window dressing 1,9 Free 31 . 12 . 87 Official Journal of the European Communities No L 395/523 SECTION XXI WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES CHAPTER 97 WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES Basic duties CN code Description Spain (%) Portugal (%) 1 2 3 4 9701 9701 10 00 9701 90 00 9702 00 00 9703 00 00 9704 00 00 9705 00 00 9706 00 00 Paintings, drawings and pastels, executed entirely by hand, other than drawings of heading No 4906 and other than hand-painted or hand-decorated manufactured articles ; collages and similar decorative plaques :  Paintings, drawings and pastels  Other Original engravings, prints and lithographs Original sculptures and statuary, in any material Postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery (stamped paper), and the like, used, or if unused not of current or new issue in the country to which they are destined Collections and collectors' pieces of zoological, botanical, mineralogical, anatom ­ ical, historical, archaeological, palaeontological, ethnographic or numismatic interest Antiques of an age exceeding one hundred years Free Free Free Free Free Free Free Free Free Free Free Free Free Free class="page"> 31 . 12 . 87 Official Journal of the European Communities No L 395/525 Appendix 1 Basic duty within the framework tariff quotas I I Rates of basic duty CN code Description Spain (%) Portugal (%) ex 0201 Meat of bovine animals, fresh or chilled :  'High quality' meat 20 20 ex 0202 Meat of bovine animals, frozen : I  'High quality ' meat 20 20 0202 Meat of bovine animals, frozen 20 20 0202 Meat of bovine animals, frozen : I 0202 30  Boneless : ex 0202 30 90 Other : \  Buffalo meat 20 20 0301 Live fish :  Other live fish : ex 030192   Eels (Anguilla spp.) : ||I I  Intended for processing free free 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 : 0302 40  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : \ 0302 40 90   From 16 June to 14 February free free 0302 50  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : | \ ex 0302 5010   Of the species Gadus morhua : \ I  Intended for processing 3,7 3,7 ex 0302 50 90   Other : I I  Of the species Gadus ogac, intended for processing 3,7 3,7 ||  Other fish, excluding livers and roes : I I ex 0302 62   Haddock (Melanogrammus aeglefinus) : I \\  Intended for processing 3,7 3,7 ex 0302 63   Coalfish (Pollachius virens) : I  Intended for processing 3,7 3,7 ex 0302 66   Eels (Anguilla spp.) : \  Intended for processing free free 0302 69   Other :    Saltwater fish : ex 0302 69 35     Fish of the species Boreogadus saida : \ I  Intended for processing 3,7 3,7 ex 0302 69 65     Hake (Merluccius spp ., Urophycis spp.) :  Silver hake (Merluccius bilinearis) 8 8 No L 395/526 Official Journal of the European Communities 31 . 12 . 87 Rates of basic duty CN code Description Spain Portugal (%) (%) 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 : 0303 50  Herrings (Clupea harengus, Clupea pailasii), excluding livers and roes : \ 0303 50 90   From 16 June to 14 February free free 0303 60  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : \ ex 0303 60 10   Of the species Gadus morhua and Gadus ogac :  Intended for processing 3,7 3,7 \  Other fish, excluding livers and roes : ex 0303 72   Haddock (Melanogrammus aeglefinus) :  Intended for processing 3,7 3,7 ex 0303 73   Coalfish (Pollachius virens) : \  Intended for processing 3,7 3,7 ex 0303 76   Eels (Anguilla spp.) : \  Intended for processing free free 0303 78   Hake (Merluccius spp., Urophycis spp.) : ex 0303 78 10    Hake of the genus Merluccius : I  Silver hake (Merluccius bilinearis) 8 8 0303 79   Other : \\    Saltwater fish : ex 0303 79 41     Fish of the species Boreogadus saida : \  Intended for processing 3,7 3,7 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or I frozen : \ 0304 10  Fresh or chilled : \   Other fish meat (whether or not minced) : \ ll ex 0304 10 99    Other : I  Of silver hake (Merluccius bilinearis) 8 8  Of herrings free free 0304 20  Frozen fillets : 'l \   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the ll species Boreogadus saida : l \ ex 0304 20 29    Other : l !  Intended for processing free free - Other 8 8 ex 0304 20 31   Of coalfish (Pollachius virens) : \  Intended for processing free free ex 0304 20 33   Of haddock (Melanogrammus aeglefinus) : \  Intended for processing free free Of hake (Merluccius spp ., Urophycis spp .) : \ ex 0304 20 57    Of hake of the genus Merluccius : ll  Excluding the species Merluccius merluccius , Merluccius bilinearis and ll Merluccius carpensis, intended for processing 5 5 ex 0304 20 99 Other : ll  Alaska pollack (Theragra chalcogramma), intended for processing 5 5 0304 90  Other : \   Other : Il  -  Of herrings (Clupea harengus, Clupea pailasii) : II 0304 90 25     From 16 June to 14 February free free 31 . 12 . 87 Official Journal of the European Communities No L 395/527 \ Rates of basic duty CN code Description Spain Portugal (%) (%) ex 0304 90 47 -   Of hake (Merluccius spp ., Urophycis spp .) : \ Of the species Merluccius bilinearis 8 8 \  Minced blocks, frozen , intended for processing, excluding minced blocks of \ the species Merluccius merluccius, Merluccius bilinearis and Merluccius l carpensis 5 5 ex 0304 90 99 Other : II - Minced blocks, frozen , of Alaska pollack (Theragra chalcogramma), \ intended for processing 5 5 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or ll in brine ; crustaceans, in shell, cooked by steaming or by boiling in water, \\ whether or not chilled, frozen, dried, salted or in brine : I II  Frozen : 0306 13   Shrimps and prawns : ex 03061310    Shrimps of the family Pandalidae : ||  Of the species Pandalus borealis, intended for processing free free \  Not frozen : l 0306 23   Shrimps and prawns : ex 0306 2310    Shrimps of the family Pandalidae : l  Of the species Pandalus borealis , intended for processing free free 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in \ brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh, l ll chilled, frozen, dried, salted or in brine : \ Il  Cuttle-fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.); squid (Ommastrephes I spp., Loligo spp., Nototodarus spp., Sepiotheutis spp.) : \ 0307 49   Other : \ II I    Frozen : ||ll \     Squid (Ommastrephes spp ., Loligo spp ., Nototodarus spp ., Sepiotheutis ||\ spp.) : ll ex 0307 49 51     Ommastrephes sagittatus : \\ \  Intended for processing free free - Other : \ I 0307 99   Other : Il    Frozen : ex 0307 9911     Illex spp . : I  Intended for processing free free ex 0307 99 13     Striped venus and other species of the family Veneridae :  Intended for processing free free 0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : I 0712 20 00 ex 0803 Bananas, including plantains, fresh or dried : 10 10  in the Federal Republic of Germany free free 0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : 0804 20 - Figs : ex 0804 20 90   Dried : I - In immediate containers , of a net capacity not exceeding 15 kg 3  No L 395/528 Official Journal of the European Communities L 31 . 12 . 87 Rates of basic duty CN code Description Spain Portugal \ (%) (%) 0806 Grapes, fresh or dried : 0806 20  Dried : 0806 20 11 |   In immediate containers , of a net capacity not exceeding 15 kg free  0806 20 19 J 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 90  Other :   Other : ex 0811 90 90 Other :  Boysenberries, intended for any form of processing except for the \ manufacture of jam entirely from boysenberries 15 15 0901 Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : \  Coffee, not roasted : 0901 11   Not decaffeinated free free 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish l \ eggs : \ \  Fish, whole or in pieces, but not minced : I 1604 13   Sardines, sardinella and brisling or sprats : \ 1604 13 10    Sardines  free 1604 14   Tunas, skipjack and Atlantic bonito (Sarda spp.) : I 1604 14 10    Tunas and skipjack  free 1604 15   Mackerel : \ 1604 15 10    Of the species Scomber scombrus and Scomber japonicus :  free 1604 19   Other : 1604 19 30   Fish of the genus Euthynnus , other than skipjack (Euthynnus (Katsuwonus) \ \ pelamis)  free 1604 19 50    Fish of the species Orcynopsis unicolor :  free 1604 20  Other prepared or preserved fish : I ex 1604 20 50   Of sardines, bonito , mackerel of the species Scomber scombrus and Scomber \ japonicus , fish of the species Orcynopsis unicolor : I \  Of sardines and mackerels of the species Scomber scombrus and Scomber japonicus  free 1604 20 70   Of tunas , skipjack or other fish of the genus Euthynnus  free 1801 Cocoa beans, whole or broken, raw or roasted free free 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, I whether or not containing added sugar or other sweetening matter or spirit, not ll elsewhere specified or included : I 2008 60  Cherries : I   Containing added spirit : I  -  Other : \ ex 2008 60 39 Other : \  Sweet , clear-fleshed cherries , marinated in alcohol , of a diameter not l I exceeding 18,9 mm , stoned , intended for the manufacture of chocolate ll products 10 10 31 . 12 . 87 No L 395/529Official Journal of the European Communities ll Rates of basic duty CN code Description Spain (%) Portugal (%) 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 :  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding 2 litres or less :    Other : ex 2204 21 21 ^li     Of an actual alcoholic strength by volume not exceeding 13 % : \ ex 2204 21 23 I  Jumilla, Priorato , Rioja and Valdepenas 10,1 Ecu/hi  ex 2204 21 25  º I \ ex 2204 21 29 , ex 2204 21 31 ^ ex 2204 2133 ex 2204 21 35  º     Of an actual alcoholic strength by volume exceeding 13 % but not exceeding 1 5 % vol :  Jumilla, Priorato , Rioja and Valdepenas 11,8 Ecu/hi  ex 2204 21 39 .     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : ex 2204 2141 \      Port , Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel :  Sherry 6,5 Ecu/hi ex 2204 2149      Other :  Jumilla, Priorato , Rioja and Valdepenas  Malaga     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 14,4 Ecu/hi 10,3 Ecu/hi  ex 2204 21 51 _____ Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel :  Sherry 7 Ecu/hi ex 2204 21 59 2204 29      Other :  Malaga   Other :    Other :     Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 11,5 Ecu/hi  ex 2204 29 41      Port , Madeira, sherry, and Setubal muscatel :  Sherry     Of an actual strength by volume exceeding 18 % vol but not exceeding 22 % vol : 6,6 Ecu/hi  ex 2204 29 51 2710      Port , Madeira, sherry, and Setubal muscatel :  Sherry Petroleum oils and oils obtained from bituminous minerals, other than crude ; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations :  Light oils : 7,2 Ecu/hi 2710 00 21 «  2710 00 39 ,   For other purposes 2,4  No L 395/530 Official Journal of the European Communities 31 . 12 . 87 I Rates of basic duty CN code Description Spain (%) Portugal (%)  Medium oils : 2710 00 51 ^ « ° 2710 00 59 J   For other purposes 2,4   Heavy oils :   Gas oils : 2710 00 69    For other purposes   Fuel oils : 1,4  2710 00 79    For other purposes   Lubricating oils ; other oils : 1,4  2710 00 95    To be mixed in accordance with the terms of additional note 6 (combined nomenclature) to this chapter 1,6  2710 00 99    For other purposes 2,4  2711 Petroleum gases and other gaseous hydrocarbons :  Liquefied : 2711 12   Propane : Other : 2711 12 99     For other purposes 0,6  2711 13   Butanes : 2711 13 90    For other purposes 0,6  2712 Petroleum jelly ; paraffin wax ; microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured : 2712 10  Petroleum jelly : I 2712 10 90 Other 1,9  2712 20  Paraffin wax containing by weight less than 0,75 % of oil 1,7  2712 90  Other :   Other :    Crude : 2712 90 39     For other purposes 0,7  2712 90 90    Other 1,7  2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : l \ 2713 90 90   Other 0,7  3806 Rosin and resin acids, and derivatives thereof ; rosin spirit and rosin oils ; run gums : 3806 10  Rosin : \ ex 380610 90 Other : I  Of wood free free 3905 Polymers of vinyl acetate or of other vinyl esters, in primary forms ; other vinyl polymers in primary forms : ex 3905 90  Other : - Polyvinylpyrrolidone, presented in powder form , the particles of which are less than 38 and which has a solubility in water at 25 °C of less than , or equal to , 1,5 % by weight , and which is intended for the pharmaceutical industry free free 31 . 12 . 87 Official Journal of the European Communities No L 395/531 Rates of basic duty CN code Description Spain Portugal (% (% 4412 ex 4412 19 free free ex 4412 91 ex 4412 99 free free free 1 Plywood, veneered panels and similar laminated wood :  Plywood consisting solely of sheets of wood, each ply not exceeding 6 mm thickness :   Other :  Coniferous, without the addition of other substances :  Of a thickness greater than 8,5 mm, the faces of which are not further prepared than the peeling process , or  sanded, and of a thickness greater than 18,5 mm .  Other :  Coniferous, without the addition of other substances :  Of a thickness greater than 8,5 mm , the faces of which are not further prepared than the peeling process , or  sanded , and of a thickness greater than 18,5 mm Newsprint, in rolls or sheets :  Mentioned in the additional note 1 (combined nomenclature) to this chapter Raw silk (not thrown) Silk yarn (other than yarn spun from silk waste) not put up for retail sale :  Wholly of silk Yarn spun form silk waste, not put up for retail sale :  Wholly of waste silk Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 Other woven fabrics of cotton Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5802 or 5806 :  Of cotton :   Uncut weft pile fabrics Ferro-alloys :  Ferro-silicon free free free free free free free free free free free 4801 4801 00 10 5002 ex 5004 4 ex 5005 5208 5209 5210 5211 5212 5801 5801 21 4 4 4 4 4 4 free 7202 7202 21 free free to 7202 29 No L 395/532 Official Journal of the European Communities 31 . 12 . 87 Rates of basic duty CN code Description Spain (%) Portugal (%) 7202 30 - Ferro-silico-manganese .................................................. free free  Ferro-chromium : 7202 41   Containing by weight more than 4 % of carbon : 7202 41 90    Containing by weight more than 6 % of carbon free free 7202 49   Other : \ \ ex 7202 49 10  Containing by weight not more than 0,05 % of carbon : I  Containing by weight not more than 0,1 % of carbon and more than 30 % \ freebut not more than 90 % of chromium free ex 7202 49 50    Containing by weight more than 0,05 % but not more than 0,5 % of carbon : I II  Containing by weight not more than 0,1 % of carbon and more than 30 % Il freeII but not more than 90 % of chromium free 7202 99   Other : I \\    Ferro-phosphorus : I Il ex 7202 99 19   Containing 15 % or more by weight of phosphorus, intended for the free free\ manufacture of refined phosphoric iron or steel 8104 Magnesium and articles thereof, including waste and scrap :  Unwrought magnesium : ex 810411   Containing at least 99,8 % by weight of magnesium : - Having a purity of not less than 99,95 % in the form of billets containing by \ || weight not more than 0,015 % of iron, not more than 0,002 % of nickel , not 1 Il more than 0,005 % of lead and not more than 0,006 % of manganese for use in  the manufacture of raspings for the nuclear fuel industry free free 31 . 12 . 87 Official Journal of the European Communities No L 395/533 Appendix 2 Basic duty within the framework of suspensions TABLE I Suspensions for certain agricultural products applicable on 1 January 1985 Rates of basic duty CN code Description Spain (%) Portugal (%) 0306 13 90 Shrimps of the species 'Royal Red ' (Haliporoides sibogae or Hymenopenaeus sibogae) peeled and deep-frozen, intended for the processing industry for the manufacture of products falling within heading No 1605 (') 9 9 0904 20 10 Sweet red or green peppers, in pieces , with a moisture content not exceeding 9,5 % .... 10 9,4 1605 20 00 Shrimps and prawns of the species Pandalus borealis boiled in water and shelled , whether or not frozen or dried , intended for the industrial processing of products falling within heading No 1605 ( ¢) 8,7 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . However, this basic duty shall not be applied where the treatment is carried out by retail sale or catering undertakings . 31 . 12 . 87No L 395/534 Official Journal of the European Communities TABLE II Suspensions for certain agricultural products applicable on 1 January 1988 Rates of basic duty CN code Description Spain (%) Portugal (%) 0302 65 10 Piked dogfish (Squalus aeanthias), fresh, chilled or frozen , whole, headless or in pieces . g 6 0303 75 10 v 0302 69 95 0303 79 99 Sturgeons, fresh, chilled or frozen, whole, headless or in pieces, intended for 0 0 0302 69 95 Lump fish (Cyclopterus lumpus) with roe, fresh or chilled, intended for processing ( ¢) 0 0 0302 69 95 Redsnapper(Lutjanuspurpureus) ............. ............. 0 0 0302 79 99 I 0302 70 00 Hard fish roes, fresh, chilled or frozen . . . . . . . . . . . . . . . . . . . . . . . . . 0 0 0303 80 00 0303 10 00 0303 22 00 Salmon, frozen and headless, for the processing industry for manufacture into pastes or 0 0 0303 80 00 Soft roes, frozen, intended for the manufacture of deoxyribonucleic acid (DNA) ( ¢) ... 0 0 0305 20 00 Hard fish roes, salted or in brine . . . . 0 0 0306 19 90 Krill for processing ( 1 ) . . . . 0 0 0306 29 90 0711 90 50 Mushrooms, excluding cultivated mushrooms within the meaning of subheading 0709 51 10, in salted or sulphur water, or to which other substances ensuring their temporary preservation have been added , but not specially prepared for immediate 0 0 0712 30 00 Mushrooms, excluding cultivated mushrooms withig the meaning of subheading 0709 51 10, dried, dehydrated or evaporated, whole or in identifiable slices or pieces, intended for treatment other than simple repacking for retail sale (!) (3) 0 0 (') Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . (2 ) The suspension shall apply to fish intended to undergo any operation unless they are intended to undergo exclusively one or more of the following operations :  cleaning, gutting, tailing, heading,  cutting (excluding, filleting or cutting of frozen blocks),  sampling, sorting,  labelling, '  packing,  chilling,  freezing,  deep freezing, The^iispen'sfonTs3 no? allowed for products intended, in addition , to undergo treatment (or operations) qualifying for suspension where such treatment (for operations) is (are) carried out at retail or catering level . The suspension of customs duties shall apply only to fish intended for human consumption . ( 3 ) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakinsg . 31 . 12 . 87 Official Journal of the European Communities No L 395/535 Rates of basic duty CN code Description Spain (%) Portugal (%) 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0713 33 90 0804 10 00 0804 10 00 0810 40 50 0810 90 90 0811 90 50 0811 90 70 0811 90 90 0811 90 90 0811 90 90 1507 90 10 Beans, white, dried , of the species Phaseolus vulgaris , of which not more than 2 % by weight are retained by a screen with apertures of 8 mm in diameter ... Dates, fresh or dried, intended for the processing industry, other than for the production of alcohol (') Dates, fresh or dried, for packing for retail sale into immediate packings of a net capacity not exceeding 1 1 kg ( ¢) Large American cranberries, fresh ( Vaccinium macrocarpum) Rose hips, fresh Fruit of the genus Vaccinium, whether or not cooked, in frozen state, not containing added sugar Rose hips, whether or not cooked, in frozen state not containing added sugar Dates, frozen , in immediate packings of a net capacity of 5 kg or more, not intended for the production of alcohol ( ¢) Purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight :  a minimum of 8,5 % and a maximum of 12 % of palmitic acid esters ,  a minimum of 2,5 % and a maximum of 4,7 % of stearic acid esters ,  a minimum of 22,4 % and a maximum of 29 % of oleic acid esters ,  a minimum of 46,6 % and a maximum of 53,7 % of linoleic acid esters ,  a minimum of 7,4 % and a maximum of 1 1 % of linolenic acid esters , and containing :  not more than 5 millimoles of free fatty acid per kilogram of oil ,  phosphalipids corresponding to a nitrogen content not exceeding 0,04 mg per gram of oil . The soya-bean oil covered by this description is destined for the preparation of emulsions for injections ( ¢) Salmon for the processing industry for manufacture into pastes or spreads (') Hard fish roes, washed , cleaned of adherent organs and simply salted or in brine 8 with a maxi ­ mum duty of 125 ECU per 100 kilograms net weight, plus a compen ­ satory amount in certain con ­ ditions 8 with a maxi ­ mum duty of 125 ECU per 100 kilograms net weight, plus a compen ­ satory amount in certain con ­ ditions 1604 11 00 1604 20 10 1604 30 90 0 0 0 0 (') Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 395/536 Official Journal of the European Communities 31 . 12 . 87 Rates of basic duty CN code Description Spain (%) Portugal (%) 1605 10 00 Crabs of the species 'King' (Paralithodes camchaticus), ' Hanasaki ' ( Paralithodes brevipes), 'Kegani' ( Erimacrus isenbecki), 'Queen ' and 'Snow' ( Chionoecetes spp .), ' Red ' (Geryon quinquedens), 'Rough stone' ( Neolithides asperrimus), Lithodes antarctica , 'Mud' (Scylla serrata), 'Blue' (Portunus spp.), simply boiled in water and shelled , whether or not frozen , in immediate packings of a net capacity of 2 kg or more 0 0 1605 30 00 Lobster flesh , cooked, to be used by the processing industry for the manufacture of butters based on lobster, pastes, pates, soups or sauces (') (2) 5 0 2309 90 10 Fish or marine mammal solubles 0 0 (') Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . (2) However, the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings . ' 31 . 12 . 87 Official Journal of the European Communities No L 395/537 TABLE III Suspensions for certain industrial products applicable on 1 January 1985 \ Rates of basic duty CN code Description Spain (%) Portugal (%) 8540 1 1 8540 30 Cathode-ray tubes (colour) equipped with a perforated mask (so-called 'dot mask') with electron guns placed in a triangle ('delta ' technique) or placed side by side (' in-line' technique) with convergence errors of not more than 0,8 mm in the corners, having a diagonal angle of deflection not exceeding 90 ° and with maximum colour dot spacing of less than 0,4 mm 0 0 TABLE IV Suspensions for certain industrial products applicable on 1 January 1988 Rates of basic duty CN code Description Spain (%) Portugal (%) 2707 99 1 1 Crude light oils containing by weight :  not less than 10% of vinyltoluenes,  not less than 10 % of indene ,  not less than 1 % and not more than 5 % of naphthalene 0 0 2710 00 59 Mixture of hydrocarbons, consisting of 85 % or more of linear paraffins by weight , with chain lengths of eight to 16 carbon atoms, and of not more than 13 % of alkylbenzenes by weight , with linear chains of 10 to 12 carbon atoms 0 0 2712 90 90 1 - Alkenes containing C-18 to C-30 carbon chains 0 0 2804 29 00 Helium ... ....... . ............ 0 0 2805 30 10 Alloys of cerium and other rare earth metals containing not less than 47 % by weight of 0 0 2811 29 90 Tellurium dioxide 0 0 2818 30 00 Aluminium hydroxide oxide in the form of pseudo-bookmite 1,6 0 2819 90 00 Chromium dioxide 0 0 2820 90 00 Manganese oxide containing not less than 77 % by weight of manganese 0 0 No L 395/538 Official Journal of the European Communities 31 . 12 . 87 I Rates of basic duty CN code Description Spain (%) Portugal (%) 2834 10 00 Potassium nitrite for the manufacture of cooling and cutting fluids used in the working of metal or metal carbides ( ! ) 0 0 2835 26 00 Pentacalcium hydroxide tris(orthophosphate) for use in non-ferrous metallurgy (*) ¢ . ¢ . 0 0 2836 91 00 Lithium carbonates not corresponding to the following specifications in the form of white powder, containing 98,5 % or more of U2CO3 and :  less than 2 ppm of arsenic,  less than 200 ppm of calcium,  less than 200 ppm of chlorides,  less than 20 ppm of iron ,  less than 150 ppm of magnesium,  less than 20 ppm of heavy metals,  less than 300 ppm of potassium,  less than 300 ppm of sodium,  less than 200 ppm of sulphates 0 0 2840 1 1 00 2840 20 10 Sodium borate, anhydrous 0 0 2840 19 00 Disodium tetraborate pentahydrate 0 0 2841 80 00 Calcium wolframate, for the manufacture of ferro-alloys or decaammonium 41-oxo ­ dodecawolframate (ammonium paratungstate) C 1 ) 0 0 2841 90 90 Barium titanate containing by weight not more than 0,05 % of iron 0 0 2842 90 90 Hydrotalcite (INN) 0 0 2843 90 90 3004 90 99 Carboplatin (INN)............. . ............. 0 0 2845 10 00 2845 90 10 Deuterium, deuterium oxide (heavy water) and other compounds of deuterium ; hydrogen and compounds thereof enriched in deuterium, mixtures and solutions containing these products (Euratom) 0 0 2846 90 00 Lanthanum bromide oxide 0 0 2902 19 10 beta-Pinene ............... .............. 0 0 2902 90 90 Vinyltoluenes .............. .............. 0 0 2902 90 90 Tricyclo [8.2.2.24 . 7 ] hexadeca-l(12),4,6,10,13,15-hexaene 0 0 2902 90 90 p-Cymene ............. .............. 0 0 2903 30 10 Carbon tetrafluoride (tretrafluoromethane) 0 0 2903 30 39 Dibromomethane ............. .............. 0 0 2903 40 00 Bromochloromethane .............. .............. 0 0 2903 59 00 1,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo [ 12.2.1.1 6 &gt;9 .02 &gt; l3 .05 ' 10]octadeca ­ 7,15-diene, for use in the manufacture of polyamide, polyethylene and synthetic 0 0 2903 69 00 Di- or tetrachlorotricyclo [8.2.2.24 - 7 ] hexadeca-l(12),4,6,10,13,15-hexaene, mixed iso ­ 0 0 2904 10 00 Methanesulphonic acid .............. ............... 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/539 Rates of basic duty CN code Description Spain (%) Portugal (%) 2904 20 90 Nitromethane 0 0 2904 20 90 1-Nitropropane ^ 0 0 2904 20 90 2-Nitropropane 0 0 2904 20 90 Nitroethane 0 0 2904 90 10 Ethanesulphonyl cloride 1,2 0 2904 90 10 Methanesulphonyl chloride 0 0 2904 90 10 2,2,2-Trifluoroethyl trichloromethanesulphonate 0 0 2905 39 90 Butane- 1,3-diol 0 0 2905 39 90 2,4,7,9-Tetramethyldec-5-yne-4,7-diol 0 0 2905 39 90 Hexane-l,6-diol 0 0 2905 50 90 2,2-bis(bromomethyl)propanediol 0 0 2906 1 1 00 Menthol .............. . ............. 0 0 2906 19 00 Labd- 4-ene-8,13-diol 0 0 2907 29 90 4,4'-(2,3-Diniethyltetramethylene)dipyrocatechol , not less then 98 % pure 0 0 2907 29 90 6 ,6',6" Tri-te/"/-butyl-4,4',4"-(l-methylpropan-l-yl-3-ylidene)tri- /M-cresol , whether or not containing toluene of crystallization 0 0 2907 29 90 2,5-Di( tert-pentyl) hydroquinone 0 0 2908 10 90 4,4'-(Perfluoroisopropylidene)diphenol 0 0 2908 90 90 2,4-Dinitro-6-octylphenol 0 0 2909 30 30 2-Bromo-6-methoxynaphtalene 0 0 2909 30 30 l,2-Bis(2,4,6-tribromophenoxy) ethane for use in the manufacture of acrylonitrile ­ butadiene-styrene (ABS) (') 0 0 2909 30 90 Bis (phenoxyphenoxy) benzene, mixed isomers 0 0 2909 49 10 3,3'-Oxydi(propylene glycol) 0 0 2909 49 10 2-(2-Chloroethoxy)ethanol 0 0 2909 49 10 2,2,2',2'-Tetrakis (hydroxymethyl)-3,3'-oxydipropan-l-ol 0 0 2909 49 90 2,2'-[Isopropylidenebis(2,6-dibromo-4, 1 -phenyleneoxy)]diethanol 0 0 2910 90 00 1,2-Epoxybutane 0 0 2910 90 00 1 ,2-Epoxy-4-(epoxyethyl)cyclohexane 0 0 2910 90 00 2,3-Epoxypropan-l-ol (glycidol) 0 0 2932 90 70 (25 /?)-Spirost-5-en-3-6eta-ol (diosgenin) and its esters 0 0 2914 19 00 5-Methylhexan-2-one 0 0 2914 19 00 3,3-Dimethylbutanone 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . Official Journal of the European Communities 31 . 12 . 87No L 395/540 CN code Rates of basic duty Description Spain (%) Portugal (%) 2914 2100 Refined natural bornan-2-one (camphor) 0 0 2914 49 00 1 1 - alpha, 17 ,21-Trihydroxy- 16-&amp;eta-methylpregna-l,4-diene-3,20-dione 0 0 2914 50 00 4-Methoxy-4-methylpentan-2-one 0 0 2914 50 00 6'-Methoxy-2'-propiononaphtone 0 0 2914 69 00 1,4-Naphtoquinone ............. ............. 0 0 2914 69 00 Ubidecarenone (INN) (Coenzyme Q-10) 0 0 2914 70 90 l-Chloro-3,3-dimethylbutanone 0 0 2915 39 90 20-C)xopregna-5,16-dien-3-6e/a-yl acetate 0 0 2915 60 10 l-Isopropyl-2,2-dimethyltrimethylene diisobutyrate 0 0 2915 90 00 Trimethyl orthoacetate ............... ............. 0 0 2916 14 00 2,3-Epoxypropyl methacrylate 0 0 2916 19 90 Methacryloyl chloride .............. .............. 0 0 2916 19 90 Butyl perchlorocrotonate .............. ............. 0 0 2916 39 00 Methyl 3-chlorobenzoate . . . . . . . . . . . . . . . . . . . . . . . . . . . 0 0 2917 13 00 Azelaic acid and sebacic acid 0 0 2917 19 90 Sodium l,2-bis(cyclohexyloxycarbonyl)ethanesulphonate 0 0 2917 39 10 Tetrabromophtalic anhydride . . . . . . . . . . . . . . . . . . . . . . . . . . 0 0 2917 39 90 Tetrabromophtalic anhydride . . . . . . . . . . . . . . . . . . . . . . . . 0 0 2917 39 90 Benzene- 1 , 2 ,4-tricarboxylic acid 0 0 2917 39 90 Benzene- 1 ,2 ,4-tricarboxylic acid 1,2-anhydride 0 0 2917 39 90 Benzene- 1 ,2 ,4-tricarbonyl trichloride 0 0 2917 39 90 4-Methylphtalic anhydride 0 0 2918 19 10 Malic acid and its salts , with an /-isomer of not less than 94 % 0 0 2918 19 90 2-2-Bis(hydroxymethyl)propionic acid 0 0 2918 29 90 Octadecyl-3-(3,5::di-tert-butyl-4-hydroxyphenyl)propionate 0 0 2918 29 90 Pentacrythritol tetrakis[3-(3,5-di-ter/-butyl-4-hydroxyphenyl)propionate] 0 0 2918 90 00 Methyl 5-(2,4-dichlorophenoxy)-2-nitrobenzoate 1,4 0 2918 90 00 Dinoprostone (INN). . . . 0 0 2918 90 00 Alprostadil ( INN) . . . . 0 0 2918 90 00 2-6-Dimethoxybenzoic acid . . . . 0 0 2919 00 99 2-2-Bis(chloromethyl)trimethylene tretrakis(2-chloroethyl) bis(phosphate) 2 0 2920 90 10 Diethyl sulfate . . . . 0 0 2920 90 90 0,0'-Bis(2,4-di- /ert-butylphenyl)pentacrythritol bis(phosphite) 0 0 2920 90 90 J 0,0'-Dioctadecyl pentacrythritol bis (phosphite) 0 0 31 . 12 . 87 Official Journal of the European Communities No L 395/541 CN ¢ code Description Rates of basic duty Spain (%) Portugal (%) 2921 19 90 1,1,3,3-Tetramethylbutylamine 0 0 2921 29 00 N,N, N' , N'-Tetrabutylhexamethylenediamine " 0 0 2921 30 90 Cyclohex-l,3-ylenediamine ( 1,3-diaminocyclohexane) 0 0 2921 49 10 alpha ', alpha ' a//?/ia'-Trifluoro-2,3-xylidin 0 0 2921 49 90 Selegiline hydrochloride (INNM) 0 0 2921 59 00 m-Phenylenebis(methylamine) 0 0 2922 19 00 Diphenhydramine hydrochloride (INNM) 0 0 2922 19 00 Dinoprost ( INN), Trometamol (INN) salt 0 0 2922 19 00 ( + )-4-Dimethylamino-3-methyl- 1 ,2-diphenylbutan-2-ol 0 0 2922 19 00 1-Deoxy- 1 -(octylamino)-D-glucitol 0 0 2922 29 00 Dobutamine (INN) and its salts 0 0 2922 30 00 Ketamine hydrochloride (INNM) 0 0 3004 90 99 I 2922 49 90 Tranexamic acid (INN) 0 0 2922 49 90 beta-Alanine 0 0 2922 50 00 Metipranolol (INN) 0 0 2932 90 70 Diethyl- 1 ,3-benzodioxol-5-ylaminomethylenemalonate 0 0 2922 50 00 L-dopa (INN) 0 0 2922 50 00 Nadolol (INN) 0 0 2922 50 00 Indenolol hydrochloride (INNM) 0 0 2932 90 70 Glucosamine hydrochloride (INNM) 0 0 2923 90 00 Carpronium chloride (INNM) 0 0 2924 10 00 (3-Methacrylamidopropyl)trimethylammonium chloride 0 0 2924 10 00 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts .... 0 0 2933 51 10 Phenobarbital ( INN) and its salts 4,4 0 2932 90 70 Bendiocarb (ISO) 0 0 2924 29 90 Flutamide ( INN) 0 0 2925 19 10 3,3',4,4',5,5',6,6'-Octabromo-./V,./V'-ethylenediphthalimide 0 0 2926 90 90 (_)- N-(a//&gt;/ia-Cyano-4-hydroxy-3-methoxy- alpha-methylphenethyl)acetamide 0 0 2926 90 90 2-(3-Phenoxyphenyl)propiononitrile 0 0 2928 00 00 20-Hydroxyiminopregna-5,16-dien-3-yl acetate 0 0 2928 00 00 Carbidopa (INN) 0 0 2928 00 00 Robenidine hydrochloride (INNM) 0 0 2928 00 00 N-N-Diethylhydroxylamine 0 0 Official Journal of the European Communities 31 . 12 . 87No L 395/542 \ Rates of basic duty CN code Description Spain (%) Portugal (%) 2928 00 00 3-3'-Bis(3,5-di-^-butyl-4-hydroxyphenyl)-//, AT '-bipropionamide 0 0 2928 00 00 2,4,6-Trichlorophenylhydrazine . . . . . . . . . . . . . . . . . . . . . . . . . 0 0 2929 90 00 0,0-Bis(4-terf-butylphenyl)-iV-cyclohexylphosphoramidothioate 0 0 2929 10 00 Methylenedicyclohexyl di-isocyanate, mixed isomers 0 0 2929 10 00 p-Phenylene diisocyanate ............. ............. 0 0 2929 10 00 /tt2ns-(Cyclohex- 1 ,4-ylene diisocyanate), for the production of thermoplastic polyuret ­ 0 0 2929 10 00 3-3'-Dimethylbiphenyl-4-4'-diyldiisocyanate 0 0 2930 90 90 3,3-Dimethyl-1-methylthiobutanone oxime . . . . . . . . . . . . . . . . . . . . . . . . . . . o 0 2930 90 90 Thiofenol ............ ............. 0 0 2930 90 90 2,2'-Thiodiethyl bis[3-(3 ,5-di- tert-butyl-4-hydroxyphenyl)propionate] 0 0 2930 90 90 Probucol (INN) .............. ............ 0 0 2930 90 90 Ethoprophos (ISO).............. ............ 0 0 2930 90 10 Cilastatin sodium (INNM ).............. ............. 0 0 2931 00 00 Crystalline dimethyltin dichloride in the form of powder, for the production of goods 0 0 2931 00 00 2-Chloroethylphosphonic acid . . . . . . . . . . . . . . . . . . . . . . . . . . 1,5 0 293 1 00 00 Chlorodiphenylphosphine . . . . . . . . . . . . . . . . . . . . . . . . . 0 0 2931 00 00 2-Diphenylphosphinobenzoic acid . . . 0 0 2934 90 90 Zotepine (INN) . . . . . 1,6 0 2934 90 70 Ofloxacin (INN) . . . . 0 0 2933 79 00 Carteolol hydrochloride (INNM) . . . 0 0 2933 90 90 Octrizole (INN) . . . . 0 0 2933 90 90 Drometrizole (INN) . . . . 0 0 2933 69 90 2,6-Di-ter/-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-yl-amino)]phenol 0 0 2934 90 70 Timolol (INN) . . . . 0 0 2934 90 60 Clotiazepam (INN). . . . 0 0 2933 59 90 1 ,4-Diazabicyclo[2.2.2]octane (triethylenediamine) 0 0 2933 90 90 2,4-Di-terf-butyl-6-(5-chlorobenzotriazol-2-yl)phenol 0 0 2933 39 90 2933 90 50 Carpipramine dihydrochloride (INNM) . . . . 0 0 2934 90 90 1 -Ethyl- 1 ,4-dihydro-4-oxo[l,3]dioxolo[4,5-g]cinnoline-3-carbonitrile 0 0 2933 39 90 Diphemanil metilsulphate (INN) . . . . 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/543 \ Rates of basic duty CN code Description Spain (%) Portugal (%) 2933 39 90 Azatadine dimaleate (INNM) 0 0 2933 90 90 ||II 2933 59 90 Amprolium-hydrochloride (INNM) , 0 0 2933 39 90 2-(4-Pyridyl)ethanesulphonic acid 0 0 2933 90 00 Prifinium bromide (INN) 0 0 2932 29 90 Glucurolactone (INN) 9 0 2934 90 90 2-Chlorodibenz[6/][l,4]oxazepin-l l(10 //)-on 0 0 2933 39 90 2,3,5,6-Tetrachloropyridine 0 0 2934 90 50 Diltiazem hydrochloride (INNM) 0 0 2934 90 00 (6 /?,7 /?)-3-Acetoxymethyl-7-[( /?)-2-formyloxy-2-phenylacetamido]-8-oxo-5-thia-l-aza ­ bicyclo[4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters 0 0 2933 59 90 5-Bromopyrimidine 0 0 2933 59 90 Minoxidil ( INN) 0 0 2933 90 60 Triazolam (INN) 0 0 2934 90 90 Diazoxide (INN) 0 0 2933 90 90 Captopril ( INN) 0 0 2933 39 90 Flunixin meglumine (INNM) 0 0 2933 90 90 Tryptophan 0 0 2933 90 60 Alprazolam (INN) 1,8 0 2932 19 00 Lasalocid sodium (INNM) 0 0 2932 29 90 1 - Hydroxy -4-[l -(4-hydroxy-3-methoxycarbonyl - 1 - naphthyl)-3-oxo - 1 H,3 H ­ benzo[rfe]isochromen-l-yl]-6-octadecyloxy-2-naphtonic acid 0 0 2933 39 90 Isonicotinonitrile 0 0 2933 39 90 3,6-Dichloropyridine-2-carboxylic acid 0 0 2933 39 90 2-Hydroxyethylammonium-3,6-dichloropyridine-2-carboxylate 0 0 2934 90 90 Bis(2-hydroxyethyl)(9,10-dihydro-10-oxo-9-oxo-10-X5 - phospha-10-phenantryl ­ methyl)succinate 0 0 2932 29 90 1 3 , 1 4, 1 5 , 1 6-Tetranorlabdano- 1 2,8-a//&gt;/ia-lacton 0 0 2932 1 1 00 Tetrahydrofuran, containing not more than 40 mg per litre in total of tetrahydro-2-met ­ hylfuran and tetrahydro-3-methylfuraan for the manufacture of a/p/ja-4-hydroxybutyl ­ omega-hydroxypoly(oxytetramethylene) (') 0 0 2933 90 60 Estazolam (INN) 0 0 2934 90 60 Timepidium bromide (INN) 0 0 2934 90 90 Adenosine phosphate ( INN) 0 0 2934 90 90 3 -( 1 - Ethyl - 1 -methylpropyl)isoxazol-5-ylamine 0 0 2933 39 90 4,4'-5/5(hydroxyiminomethyl)-l,r-(oxydimethylene)-dipyridinium 1dichloride . ....... 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 395 / 544 Official Journal of the European Communities 31 . 12 . 87 \ Rates of basic duty CN code Description Spain (%) Portugal (%) 2933 39 90 ( flS)-l-[2-(4-Chlorobenzhydryloxy)ethyl] piperidine and its salts 0 0 2934 10 00 4-(2-Aminoethylthiomethyl)- 1 ,3-thiazol-2-ylmethyl-dimethylamine 0 0 2933 59 90 1 - Ethyl-6-fluoro -l ,4-dihydro-4-oxo -7 - piperazin-1-yl-1 ,8 -naphthyridine-3 -carboxylic 0 0 2933 69 90 1 , 3,5-Tris(4- / er /-butyl-3-hydroxy-2,6-dimethylbenzyl )- 1 , 3,5-triazine ­ 0 0 2933 39 90 Butorphanol (INN) and its salts ............. ............. 0 0 3004 90 99 2933 59 90 Buspirone hydrochloride (INNM)............. ............. 0 0 3004 90 99 2933 39 90 Encainide hydrochloride (INNM ).............. ............ 0 0 3004 90 99 2934 90 90 Tegafur (INN) ..... ...... ............ 0 0 3004 90 99 2935 00 00 3-[l(7-Hexadecane-l-sulphonamindoindol-3-yl)-3-oxo-l //,3 //-benz-[&lt;fe]isochrom ­ 0 0 2935 00 00 Quinethazone (INN)......... .... ............ . 0 0 2935 00 00 Sulfaguanidine (INN )............ ............ 0 0 2935 00 00 Sulfathiazole (INN) and its salts . . . . . . . . . . . . . . . . . . . . . . . 0 0 2935 00 00 4-Chloro-5-sulphamoylanthranil-o-toluidide . . . . . . . . . . . . . . . . . . . . . . 0 0 2934 90 90 (2,3-Dihydro-3-oxobenz[&lt;/]isothiazol-2-yl ) - Af-5-methylisoxazol-3-ylacetamide-,S,S ­ 0 0 2936 29 90 Nicotinic acid (INN) 0 0 2936 24 00 D-Pantothenol ethyl ether . . . 0 0 2936 24 00 Dexpanthenol (INN) . . . 0 0 2936 29 10 Folic acid (INN) . .I 0 0 2936 29 90 Nicotinamide (INN) . . . . 0 0 2937 10 10 Serum gonadotrophin (INN) . . . . i 0 0 2937 29 90 Methylprednisolone (INN) and its salts and esters . . . . 0,4 0 2937 22 00 Betamethasone 17,21-dipropionate (INNM) 0 0 2937 22 00 Diflorasone di(acetate) (INNM) . . . 0 0 2937 22 00 Alclometasone 17,21-dipropionate (INNM) . . . . 0 0 2937 99 00 Calcitonin ( INN), salmon-type and its salts 0 0 2937 99 00 Prasterone ( INN) . . . . 0 0 2937 99 00 Calcitonin (INN), porcine . . . 0 0 2939 30 00 Caffeine and its salts . . . . 1,6 0 2939 90 90 Vindesine sulphate ( INNM) . . . . 0 0 31 . 12 . 87 Official Journal of the European Communities No L 395/545 I Rates of basic duty CN code Description Spain (%) Portugal (%) 2940 00 90 Ribose ... ......... ...... .... 0 0 2940 00 90 Sucrose benzoate, having a saponification equivalent of not more than 175 0 0 2941 10 00 Epicillin (INN) 0 0 2941 10 00 Piperacillin (INN) 0 0 2941 10 00 3004 10 10 Piperacillin sodium (INNM) 0 0 2941 90 00 Amphotericin B (INN) 0 0 2941 30 00 Minocycline (INN) and its salts 0 0 2941 90 00 Clindamycin (INN) and its salts and esters 0 0 2941 90 00 Spectinomycin dihydrochloride (INNM), pentahydrate 0 0 2941 90 00 Nystatin (INN) 0 0 2941 90 00 Sisomicin sulphate (INNM) 0 0 2941 90 00 Spectinomycin sulphate (INNM) 0 0 2941 90 00 Tobramycin (INN) and its salts 0 0 2941 90 00 Lincomycin (INN) and its salts and esters , for the manufacture of products falling within heading Nos 3003 and 3004 ( ¢) 0 0 2941 90 00 Monensin ( INN) and its salts 0 0 2941 90 00 Cefaclor (INN) and its hydrates, salts and esters 0 0 2941 90 00 Netilmicin sulphate (INNM) 0 0 2941 90 00 Dibekacin sulphate (INNM) 0 0 2941 90 00 Cefoxitin sodium (INNM) 0 0 2941 90 00 Cefradine (INN) 0 0 2941 90 00 Cefazolin (INN) and its salts 0 0 2941 90 00 Latamoxef ( INN) and its salts and esters 0 0 2941 90 00 Josamycin (INN) 0 0 2941 90 00 Josamycin propionate (INNM) 0 0 294190 00 Ribostamycin sulphate (INNM) 0 0 2941 90 00 Fumagillin dicyclohexylammonium ( INNM) 0 0 2941 90 00 Ceftezole (INN) 0 0 2941 90 00 Aztreonam (INN) 0 0 2941 90 00 Imipenem (INN) 0 0 2941 90 00 Cefotetan (INN) 0 0 294190 00 Ceftizoxime sodium (INNM) 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 87 No L 395/546 Official Journal of the European Communities Rates of basic duty Description PortugalCN code Spain (%) (%) Midecamycin (INN) and its acetates Neomycin sulphate (INNM) Cefotiam dihydrochloride (INNM) Cefmenoxime hemihydrochloride (INNM) Vancomycin (INN) and its salts and esters 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Amikacin (INN) and its salts Mitomycin (INN) Bleomycin sulphate (INNM) Aclarubicin hydrochloride (INNM) . Potassium- tert-butoxide Sodium dihydrido-6w(2-methoxyethanolato)aluminate dissolved in toluene 2941 90 00 2941 90 00 2941 90 00 2941 90 00 2941 90 00 3004 20 90 2941 90 00 3004 20 90 2941 90 00 3004 20 90 2941 90 00 3004 20 90 2941 90 00 3004 20 90 2905 19 10 2909 49 10 3823 90 99 3002 10 10 3002 10 10 3002 10 10 3002 10 10 3003 39 00 3003 20 00 3004 20 90 3002 10 95 3002 10 95 3002 10 91 3002 10 91 3002 10 91 3004 90 19 3201 20 00 3201 90 90 3201 90 90 3207 40 90 Tetanus immunoglobulin Anti-tetanus immunoplasma Whooping-cough immunoplasma Rabies immunoplasma Mixture of oestrogen of equine origin , in powder form Mixture of cefradine (INN) and arginine (INN) Human albumin, whether or not in solution 0 0 0 0 0 0 0 0 0 0 0 0 0 1,2 0 0 1,2 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Preserved serum derived from human blood Anti-haemophilic globulin and anti-Rho( 0)-globulin derived from human blood Gamma globulin , in solution , derived from human blood Lyophylized gamma globulin derived from human blood Purified collagen dispersed in a phosphate physiological saline solution whether or not containing lidocaine (INN) Tanning extracts of wattle (mimosa) Tanning extracts derived from gambier and myrobolan fruits Tanning extracts of eucalyptus Glass , in the form of flakes, of a length not less than 0,1 mm and not more than 3 5 mm, of a thickness not less than 2 nm and not more than 5 µm 31 . 12 . 87 Official Journal of the European Communities No L 395/547 I Rates of basic duty CN code Description Spain (%) Portugal (%) 3207 40 90 Glass in the form of powder or granules, with a silicon dioxide content of not less than 99 % by weight 0 0 3208 90 10 3909 50 00 Polyurethane of 2,2'-(terf-butylimino)diethanol and 4,4'-methylenedicyclohexyl di isocyanate dissolved in N,A/-dimethylacetamide, with a polymer content of not less than 48 % by weight 0 0 3208 90 10 3911 90 90 Copolymer of p-cresol and divinylbenzene, dissolved in N,Ar-dimethylacetamide, with a polymer content of not less than 48 % by weight 0 0 3402 13 00 a/p/ja-Methyl-om&lt;?ga-hydroxypoly(oxypropylene), having an average molecular weight of between 240 and 260 0 0 3402 90 10 Mixture of docusate sodium (INN) and sodium benzoate 0 0 3402 1 1 00 Aqueous solution containing not less than 30 % and not more than 50 % of disodium alkyl (oxydi(benzenesulphonate)) 0 0 3507 90 00 Bromelains (INN) 0 0 3507 90 00 Mixture of streptokinase (INN) and streptodornase (INN) 0 0 3507 90 00 Pyruvate : oxygen oxidoreductase 0 0 3507 90 00 Lipoprotein-lipase 0 0 3507 90 00 Serrapeptase (INN) 0 0 3507 90 00 Aspergillus alkaline proteinase 0 0 3702 31 90 Colour negative film, of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more, for use in the manufacture of instant picture film packs ( J ) . . 0 0 3805 10 90 3805 90 00 Spirit of sulphate turpentine ; fcrude dipentene 0 0 3805 10 30 3805 20 00 3805 90 00 Spirits of wood turpentine ; terpenic solvents produced by the distillation or other treatment of coniferous woods ; sulphite turpentine ; pine oil 0,6 0 3806 90 00 Hydroabietyl alcohol 0 0 3002 10 99 Unsterile blood serum obtained from the blood of a bovine foetus or non-immunized newly born calf 0 0 3815 19 00 Catalysts, in the form of spherical grains with a diameter of not less than 1,4 mm and not more than 1,8 mm, consisting of boron trifluoride on an aluminium oxide support . 0 0 3815 90 00 Catalysts , in the form of discs or rodlets having a length of not more than 5,0 mm and a diameter of not more than 3,6 mm, consisting of copper oxide and dichromium 0 0 3815 19 00 Catalysts, consisting of chromium trioxide or dichromium trioxide fixed on a silicon dioxide support with a pore volume, as determined by the nitrogen absorption method , of not less than 2 cm3/g 0 0 3815 90 00 Catalysts , in the form of rodlets having a length of not less than 3 mm and not more than 6 mm and a diameter of not more than 3,8 mm, consisting of not less than 18 % and not more than 21 % by weight of dichromium trioxide and not less than 78 % and not more than 8 1 % by weight of aluminium oxide 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 395/548 Official Journal of the European Communities 31 . 12 . 87 I Rates of basic duty ' CN co^e Description Spain (%) Portugal (%) 3815 11 00 Catalysts , in the form of granules, consisting of a mixture of oxides on a carrier of aluminium oxide and containing, by weight:  not less than 12 % and not more than 20 % of nickel,  not less than 5 % and not more than 10 % of copper,  not less than 0,5 % and not more than 1,5 % of manganese . The pore volume is not less than 0,25 cm3/g and not more than 0,95 cm3 /g and the apparent specific gravity is not less than 0,5 and not more than 1,25 0 0 3815 19 00 Catalysts , in the form of grains, of which not less than 90 % by weight have a particle size of less than 10 [im, consisting of a mixture of oxides on a carrier of magnesium silicate and containing, by weight:  not less than 20 % and not more than 35 % of copper,  not less than 2 % and not more than 3 % of bismuth . The catalyst has an apparent specific gravity of not less than 0,2 and not more than 1 ,0 . 0 0 3815 19 00 Catalysts , in the form of granules having a diameter of not more than 1,4 mm, consisting of cobalt oxide on a silicon dioxide support 0 0 3815 90 00 Catalysts , in powder form, consisting of a mixture of titanium trichloride and aluminium chloride, containing not less than 20 % and not more than 30 % by weight of titanium and not less than 55 % and not more than 72 % by weight of chlorine 0 0 3815 90 00 Catalysts containing titanium trichloride in the form of a suspension in hexane , containing by weight in the hexane-free material not less than 14 % and not more than 0 0 3815 90 00 Catalysts consisting of ethyltriphenylphosphonium acetate, dissolved in methanol .... 0 0 3815 19 00 Catalysts , consisting of copper chloride , supported on aluminium oxide, for the preparation of dichloroethane from ethylene, hydrochloric acid and oxygen , by the 0 0 3815 90 00 Catalysts , in the form of pellets , consisting of mixed vanadium and phctsphorus oxides, containing not more than 0,5 % by weight of one of the following elements : lithium, potassium, sodium, cadmium or zinc, for use in the manufacture of maleic anhydride 0 0 3815 90 00 Catalysts , consisting of dialkyldimethylammonium acetate containing chain lengths of 16 and 18 carbon atoms, suspended in organic solvents to a concentration of not less 0 0 3815 12 00 Catalysts , in form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm, consisting of silver supported on aluminium oxide, the silver content being not less than 8 % and not more than 20 % by weight 0 0 3823 90 99 Calcined bauxite (refractory grade) . . . . 0 0 3823 90 91 Diosgenin crude . . . . 0 0 3823 90 91 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene . . . 0 0 381230 10 Mixtures of x-butyl-4,4'-isopropylidenediphenol and x,x'-dibutyl-4,4'-isopropylidene ­ ' 0 0 3823 90 99 Mixture of nitromethane and 1,2-epoxybutane 0 0 3823 90 91 Residues of manufacture containing not less than 40 % by weight of 1 1 - beta, 1 7,20,2 1 -tetrahydroxy-6-methylpregna- 1 ,4-dien-3-one-2 1 -acetate 0 0 3823 90 91 Intermediate products from the manufacture of monensin salts 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/549 Rates of basic duty CN code Description Spain (%) Portugal (%) 3823 90 91 Tetramethylammonium hydroxyde dissolved in methanol 0 0 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried 0 0 3823 90 91 Products obtained by the N-ethylation of sisomicin (INN) 0' 0 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea, whether or not dried 0 0 3823 90 91 Cholic acid and 3 - alpha, 12-a/p/ia,dihydroxy-5-6e/a,cholan-24-oic acid (deoxycholic- acid), crude 0 0 3823 90 91 Crude bile acids 0 0 3823 90 99 Colloidal di-antimony pentoxide 0 0 3823 90 99 Tetrakis(2-chloroethyl) ethylene bis(phosphate) 2 0 3823 90 99 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 2 0 3823 90 99 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 54 % and not more than 62, % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 2 0 3823 90 99 Magnesium bromide 2-oxoperhydroazepin-l-ide dissolved in epsilon-caprolactam to a concentration of not less than 20 % and not more than 25 % by weight 0 0 &lt; 3823 90 99 Reaction products of dibutyl dihydrogendiphosphate and 1,2-epoxypropane for use in the production of non-rigid polyurethane (') 0 0 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis , wheter or not dried 0 0 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces kasugaensis, whether or not dried 0 0 3823 90 99 Film consisting of the oxides of barium, calcium and either titanium or zirconium, mixed with binding materials 0 0 3823 90 99 Mixture of amines derived from dimerized fatty acids with an average molecular weight of between 520 and 550 0 0 3823 90 99 Crude lithium hypochlorite 0 0 3812 20 00 Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl , 2,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phthalate 0 0 3823 90 99 Mixture of 2-(perfluoroalkyl)ethanethiols containing C6 to Cu perfluoroalkyl chains . . 0 0 3822 00 00 Lyophilized extract of the blood cells of the crab Limulus polyphemus (' Limulus amoebocyte lysate') 0 0 3809 91 00 A mixture of 5-ethyl-2-methyl-2-oxo-l,3,2A.5 -dioxaphosphoran-5-ylmethyl methyl met ­ hylphosphonate and bis(5-ethyl-2-methyl-2-oxo- 1 ,3,2&gt;.5 -dioxaphosphoran-5-ylmet ­ hyl)methylphosphonate 0 0 3823 90 99 Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19 % but not more than 30 % by weight 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 395/550 Official Journal of the European Communities 31 . 12 . 87 Rates of basic duty CN code Description Spain (%) Portugal (%) 3823 90 99 Mixed oxides of barium, bismuth, lead and titanium in powder form, having a barium content of not less than 5 % and a titanium content of not less than 15 % by weight, for use as dielectric materials during the manufacture of multilayer ceramic capacitors ( ¢) . 0 0 3823 90 99 Lithium niobate wafers, undoped 0 0 3823 90 91 4-(2-Aminoethylthiomethyl)-l,3-thiazol-2-ylmethyldimethylamine, dissolved in toluene 0 0 3823 30 90 Tetra-Aluminium nonamagnesium dicarbonate hexacosahydroxide heptahydrate coated with a surface active agent 0 0 3823 90 99 Aldicarb (ISO), dissolved in dichoromethane at a concentration of not less than 35 % and not more than 40 % by weight 0 0 3823 90 99 Magnetized iron oxide with a content of more than 3 1 % by weight of bivalent iron and not more than 4 % by weight of cobalt 0 0 3914 00 00 Colestipol hydrochloride (INNM) 0 0 3909 40 00 Polycondensation products of phenol and formaldehyde in the form of hollow spheres with a diameter of less than 1 50 ^m 0 0 3920 62 00 Transparent film consisting of polyester coated with a layer of indium and silver 0 0 3920 63 00 \ I 3920 69 00 \ 3921 90 19 3920 62 00 Polyester film, having a thickness of not less than 74 |j.m and not more than 76 |j,m , for use in the manufacture of flexible magnetic discs (floppy disks) ( ¢) 0 0 3920 69 00 Iridescent film of polyester and poly(methyl methacrylate) 0 0 3920 62 00 3921 90 19 Polyester film, dyed in the mass, of a thickness of not more than 25 ^m and metallized on one side 2,4 0 3920 69 00 Polycondensation products of terephthalic acid with a mixture cyclohex-l,4-ylenedime ­ thanol and ethane- 1,2-diol in the form of a film 0 0 3920 62 00 3920 63 00 3921 90 19 Polyester film having a thickness of not more than 70 n,m , coated on one side with a substance which becomes coloured when heated to not more than 100 °C in the presence of salicyclic acid 0 0 3920 62 00 3920 63 00 Polyester film having a thickness of not more than 10 nm, coated on one side with salicyclic acid 0 0 3921 90 19 || 3907 99 00 Polyester of a mixture of isophthalic acid and terephthalic acid with 4,4'-isopropyli ­ 0 0 3915 90 99 Waste and scrap from polyester film coated with a tungsten compound or with rare-earth metal compounds 0 0 3907 99 00 Poly(oxy-l,4-phenylenecarbonyl) in powder form 0 0 3915 90 93 Waste and scrap of photographic (including cinematographic) and X-ray film 0 0 3915 90 99 || 3908 90 00 Poly(iminomethylene-l,3-phenylenemethyleneiminoadipoyl) in one of the forms men ­ tioned in note 3 (b) to Chapter 39 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/5 51 \ Rates of basic duty CN code Description Spain (%) Portugal (%) 3920 92 00 Film consisting of poly(e/w/7ort-caprolactam) blended with either not more than 10 % weight of polyethylene or not more than 10 % by weight of a copolymer of ethylene with vinyl acetate 0 0 3920 92 00 Poly(e/w//on-caprolactam film having a softening point of not less than 200 °C 0 0 3907 20 90 Poly[oxy(2,6-dibromo-l,4-phenylene)] for use in the manufacture of polyamide (') . . . . 0 0 3911 90 10 Poly(oxy- 1 ,4-phenylenesulphonyl - 1 ,4-phenyleneoxy- 1 ,4-phenyleneisopropylidene ­ 1,4-phenylene) in one of the forms mentioned in note 3 (b) to Chapter 39 0 0 3907 20 90 Poly[oxy- 1 ,4-phenyleneisopropylidene- 1 ,4-phenyleneoxy-(2-hydroxytrimethylene)], with an average molecular weight of more than 26 000, in one of the forms mentioned in note 3 (b ) to Chapter 39 0 0 3907 20 90. 3911 90 10 Reaction product of poly-(oxyalkylene) polyol with a polycarboxylic acid and e/w/7o/j-caprolactam 0 0 3911 90 90 Alternating copolymer of ethylene and maleic anhydride, for use as a thickener in textile pigment printing pastes (') 0 0 3906 90 00 Copolymer of acrylonitrile and methylacrylate modified with polybutadieneacryloni ­ trile(NBR) 0 0 3904 69 00 Polyvinyl fluoride in one of the forms mentioned in note 3 (b) to Chapter 39 0 0 3920 20 90 Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched fibrils of polypropylene modified by an organic acid, whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing polyvinyl alcohol dissolved in water as the moistening agent 0 0 3906 90 00 Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes or in the manufacture of products falling within heading No 3003 (a) 0 0 3906 90 00 Terpolymer of ethylene, methyl acrylate and a monomer containing a non-terminal carboxy group as a substituent, whether or not compounded with silica 3,2 0 3911 90 90 Polymerization products of (polybutadiene)polyol and two lactams N,N'-\inked by the bivalent acyl radical of a dicarboxylic acid 0 0 3904 69 00 Copolymer of ethylene with chlorotrifluoroethylene, in one of the forms mentioned in note 3 (b) to Chapter 39 0 0 3904 69 00 Terpolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpropene) in one of the forms mentioned in note 3 (b) to Chapter 39 0 0 3904 69 00 Copolymer of tetrafluoroethylene and hexafluoropropene compounded with not less than 1 % and not more than 51 % by weight of one of the following barium sulphate, dibismuth trioxide, dibismuth carbonate dioxide, or tungsten in one of the forms mentioned in note 3 (b) to Chapter 39 0 0 3903 90 00 Brominated polystyrene containing not less than 58 % and not more than 71 % by weight of bromine, in one of the forms mentioned in note 3 (b) to Chapter 39 0 0 3906 90 00 Polymerization products of acrylic acid, with alkyl , with methacrylate and small quantities of other monomers for use as thickeners in the manufactures of textile printing pastes (') 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 395 /552 Official Journal of the European Communities 31 . 12 . 87 lil Rates of basic duty CN code Description Spain (%) Portugal (%) 390190 00 Copolymers of ethylene with acrylic acid, or with methacrylic acid, containing not less than 16 % and not more than 30 % of acrylic acid or methacrylic acid or methacrylic acid by weight , in one of the forms mentioned in note 3 (b) to Chapter 39 0 0 3904 50 00 Copolymers of vinylidene chloride and acrylonitrile, in the form of expandable beads of a diameter not less than four and not more than 20 (im 0 0 3920 99 50 Polyvinylfluoridesheet ............. ............. 0 0 3920 10 90 Copolymer of ethylene with propylene in the form of strip of a width of no less than 18 mm and not more than 27 mm or not less than 58 and not more than 90 cm and of a thickness not exceeding 1 mm, which, after being extended at 23 °C to twice the original length , returns to its original length, with a tolerance of not more than + 15 %, within a period of two minutes 0 0 3920 99 19 3921 90 50 Polyimidesheetandstrip .............. ............. 0 0 3920 99 50 3921 90 60 Ion-exchange membranes in fluorinated plastic material , for use in chlor-alkali 0 0 3920 10 90 Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched , polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing polyvinyl alcohol dissolved in water as the , 0 0 3920 10 90 Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched fibrils of a mixture of polyethylene and a polyethylene copolymer, whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing polyvinyl alcohol dissolved in water as the moistening agent 0 0 3901 20 00 Polyethylene containing not less than 35 % and not more than 45 % by weight of mica . . 0 0 3920 99 50 Poly(l-chlorotrifluoroethylene) film 0 0 3920 20 90 Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15 %, containing polyvinyl alcohol dissolved in water as the 0 0 3903 90 00 Copolymer, entirely of maleic anhydride and styrene, whether or not containing a styrene-butadiene block copolymer in one of the forms mentioned in note 3 (b) to 0 0 3901 90 00 3902 90 00 An A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and poly ­ styrene, containing not more than 35 % by weight of styrene, in one of the forms 0 0 3903 90 00 3921 11 00 Copolymers, solely of allyl alcohol with styrene, which have an acetyl value of not less 0 0 3904 50 00 Copolymers of vinylidene chloride with vinyl chloride, containing not less than 79,5 % by weight of vinylidene chloride, in one of the forms mentioned in note 3 (a) and (b) to Chapter 39 , for the manufacture of fibres , monofil or strip (') 0 0 3905 90 00 Poly vinyl formal , in one of the forms mentioned in note 3 (b) to Chapter 39 , having a molecular weight not less than 10 000 and not more than 40 000 and containing, by weight :  not less than 9,5 % and not more than 13 % of the acetyl groups , expressed as vinyl acetate,  not less than 5 % and not more than 6,5 % of the hydroxy groups, expressed as vinyl 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/553 Rates of basic duty CN code Description Spain (%) Portugal (%) 3920 91 00 Polyvinyl butyral film having a graduated coloured band 2,4 0 3906 90 00 Copolymers of 2-di-isopropylaminoethyl methacrylate and decyl methacrylate dissol ­ ved in AT,,/V-dimethylacetamide , with a copolymer content of not less than 55 % by weight 0 0 3920 59 00 Copolymerization products of acrylic and methacrylic esters , in the form of film with a thickness not exceeding 150 ^m 0 0 3906 90 00 Copolymer of acrylic acid and 2-ethylhexyl acrylate , containing not less than 10 % and not more than 1 1 % by weight of 2-ethylhexyl acrylate 0 0 3906 90 00 Poly[A^-hydroxyimino- 1 , 1 -dimethylbutyl)acrylamide] 0 0 3902 90 00 Poly(l-ethylethylene) (polybutene-1 ) in one of the forms mentioned in note 3 (b) to Chapter 39 0 0 3920 10 19 3920 10 90 . 3920 99 50 Film of a thickness of not more than 1 mm of a copolymerization product of vinyl alcohol with ethylene containing no other polymerization products or copolymeriza ­ tion products, with an extension at break (longitudinal or transversal ) of not less than 65 % 0 0 3920 99 50 3921 90 60 Sheet of a thickness of not less than 1 mm and not more than 3 mm, consisting of a copolymer of ethylene with chlorotrifluoroethylene , whether or not backed with a woven glass fibre fabric 0 0 3920 99 50 Films and sheets of a copolymer of ethylene with chlorotrifluoroethylene , with a thickness of not less than 12 and not more than 400 |im 0 0 3912 39 10 Ethylcellulose, not plasticized 0 0 3912 39 90 Alkylhydroxyethylcellulose 0 0 3912 39 90 Hydroxyalkylhydroxyethylcellulose 0 0 3912 39 90 Ethylhydroxyethylcellulose, insoluble in water 0 0 3505 10 50 0-(2-hydroxyethyl)amylopectin hydrolysate 0 0 3926 90 91 Reflecting sheeting or tape, consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern , heat sealed in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material 0 0 3926 90 91 Two polyethylene sheets containing multiple slits laid crosswise upon each other and bonded together 0 0 4010 91 00 Conveyor belts of synthetic rubber having a width of not less than 31,0 and not more than 31,5 cm and a total length of not less than 96,0 and not more than 100 cm, for use in photocopiers (') 0 0 4104 1091 4104 21 00 Leather of East India kip, whole, whether or not the heads and legs have been removed, each weighing more than 4,5 kg net and not more than 8 kg, not further prepared than vegetable tanned, whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 395/554 Official Journal of the European Communities 31 . 12 . 87 Rates of basic duty CN code Description Spain (%) Portugal (%) 4105.11 91 4105 11 99 Sheep and lambskin leather, except leather falling within heading No 4108 or 4109, other, not further prepared than tanned 0 0 4105 12 10 l 4105 12 90 4105 19 10 4105 19 90 4106 11 90 4106 12 00 Goat and kidskin leather, except leather falling within heading No 4108 or 4109, other, not further prepared than tanned 0 0 4106 19 00 4107 10 10 4107 29 10 Other kinds of leather, except leather falling within heading No 4108 or 4109, other, not further prepared than tanned 0 0 4107 90 10 4416 00 90 Used casks and barrels of oak, whether assembled or not ; their staves and heads 0 0 4421 90 50 Match splint , manufactured from aspen (Populus tremuloides), for the manufacture of matches not requiring a specific striking surface (so called 'strike-anywhere' mat ­ 0 0 4418 50 00 Shingles for roofs and walls , of coniferous wood 0 0 4501 10 00 Natural cork, unworked, crushed, granulated or ground ; waste cork 0 0 4501 90 00 \ 4823 90 90 Strips of paper glued to one another to form a honeycomb with a maximum height of 1 3 cm, impregnated with a copper-based preservative 0 0 4911 91 91 Artist' screen prints (commonly described as serigraphs), signed by the artist and numbered from 1 to 200 0 0 4911 99 90 Microcopies on an opaque base for data banks and libraries (') 0 0 5402 49 99 Yarn of polytetrafluorethylene 0 0 5402 69 90 \ 5402 49 99 5402 59 90 Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 °C, for use in the manufacture of weftless 'felts ' for papermaking machines (!) 0 0 5402 69 90 5402 49 99 Yarn of a copolymer of glycollic acid and lactic acid for the manufacture of surgical 0 0 5402 69 90 Yarn wholly of polyglycollic acid 0 0 5402 49 99 Yarn of poly(l,4-dioxanone) 0 0 5402 49 99 5402 59 90 Non-textured filament yarn of polyvinyl alcohol), for the manufacture of sleeves for 0 0 5402 69 90 5402 41 30 5402 41 90 Yarn of synthetic textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/555 I Rates of basic duty CN code Description Spain (%) Portugal (%) 5402 41 10 Polyamide yarn , not textured, untwisted or with not more than 22 turns per metre, of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide) and a copolyamide for the manufacture of knee-length stockings falling within subheadings 6115 20 11 and 6115 93 30, women's stockings falling within subheadings 6115 93 10 and 61 15 93 91 or panty hose (tights) falling within subheading 61 15 1 1 ( ¢) 0 0 5402 39 10 Texturized yarn of polypropylene, impregnated with silicone-based water-repellant . . . 0 0 5404 10 90 Monofil of poly(l,4-dioxanone) 0 0 5404 10 90 Monofil of a copolymer of l,3-dioxan-2-one with l,4-dioxan-2,5-dione for the manufacture of surgical sutures ( ¢) 0 0 5404 10 90 Monofil of polytetrafluoroethylene 0 0 5404 90 90 Polyimide strip 0 0 5404 90 90 Strip of polytetrafluoroethylene, with an extension at break not exceeding 25 % 0 0 5407 71 00 Woven fabrics of polyvinyl alcohol fibres, for machine embroidery 0 0 5407 71 00 5903 90 99 Woven poly(tetrafluoroethylene) fibre fabric coated or covered on one side with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium or sodium salt form, whether or not coated on the same side with a metallic inorganic compound 0 0 5306 10 11 5306 10 31 Unbleached linen yarn (excluding yarn of flax tow), measuring per kilogram 30 000 m or less , for the manufacture of multiple or cabled yarns of the footwear industry or for whipping cable ( J ) 0,7 0 5503 90 90 Textile fibres of polytetrafluoroethylene 0 0 5503 10 19 Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid, for uses other than the manufacture of articles falling within Chapters 60, 61 , 64 and 65 or of materials used in the manufacture of such articles (') 0 0 5503 10 19 Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid and not less than 1 % and not more than 1 5 % by weight of fibres of poly (/&gt;-phenylene terephthalamide) 2 0 5503 90 90 Fibres wholly of poly(thio-l,4-phenylene) 0 0 5503 90 10 5503 90 90 Acetalized, multicomponent spun fibres with a matrix fibril structure, consisting of emulsion polymerized polyvinyl alcohol and polyvinyl-chloride 0 0 5503 90 90 5601 30 00 Polyvinyl alcohol fibres , whether or not acetalized 0 0 5504 10 00 Fibres entirely of modal ( ISO) 0 0 5603 00 10 5603 00 93 5603 00 95 5603 00 99 Bonded fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man-made fibres obtained by polycondensation of m-phenylenediamine and isophtha ­ lic acid, whether or not impregnated or coated , in the piece or cut into rectangles 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 395/556 Official Journal of the European Communities 31 . 12 . 87 Rates of basic duty CN code Description Spain (%) Portugal (%) 5603 00 93 5603 00 95 Bonded fibre fabrics with a thickness of not more than 300 urn of spun-bonded polyethylene fibres, with a weight not exceeding 115 g/m2 , in the piece or cut into 0 0 5603 00 93 5603 00 95 Bonded fibre fabrics of polypropylene consisting of a meltblown central layer, laminated on each side with spun-bonded fibres, with a thickness of not more than 550 \im and a weight not exceeding 80 g/m2 , in the piece or simply cut into rectangular shape, not impregnated or coated 0 0 5603 00 10 5603 00 91 5603 00 93 5603 00 95 Spun-bonded fibre fabric of continuous polyester filaments bonded together with polyacrylates, pressed and embossed with a weave pattern, whether or not impregnated or coated, in the piece or cut into rectangles 0 0 5603 00 10 5603 00 91 5603 00 93 Polyvinyl alcohol bonded fibre fabrics, with a thickness of not less than 200 n,m and not more than 280 urn and of a weight of not less than 20 g/m2 and not more than 50 g/m2 whether or not impregnated or coated , in the piece or cut into rectangles 0 0 5903 10 90 5903 20 90 5903 90 99 Knitted or woven fabric, coated or covered on one side with artificial plastic material in which are embedded microspheres 0 0 5907 00 00 Textile fabrics coated with adhesive in which are embedded microspheres, the diameter of which is not more than 75 n,m , and weighing not more than 550 g/m2 0 0 5911 10 00 Needle punched synthetic fibre felts on a woven synthetic fibre base coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration 0 0 5911 90 90 Yarn and strip of impregnated polytetrafluoroethylene, whether or not oiled or 0 0 6305 10 10 Sacks and bags, of a kind used for the packing of goods, used , of jute or of other textile 0 0 6305 90 00 Sacks and bags, of a kind used for the packing of goods , used, of flax or of sisal 0 0 6815 99 90 Microspheres containing more than 90 % by weight of barium and titanium expressed as barium oxide and titanium dioxide with a diameter of less than 100 |im and a refractive index of not less than 2,1 and not more than 2,4 0 0 6903 20 90 6914 90 90 Yarn of continuous ceramic filaments, each filament of which contains not less than 12% by weight of diboron trioxide, not more than 26% by weight of silicon dioxide and not less than 60 % by weight of dialuminium trioxide 0 0 6909 19 00 Catalysts ' supports consisting of porous cordierite or mullite ceramic pieces of roughly circular, square, rectangular or oval cross-section with parallel sides having an overall volume of not less than 240 ml and not more than 65 000 ml , and having a minimum external dimension of not less than 20 mm and a maximum external dimension of not more than 1 800 mm, having not less than one continuous channel per 100 mm2 running parallel to the main axis of symmetry, the total channel cross-section area being not less than 10 % and not more than 90 % of the whole cross-section area 0 0 6909 19 00 Plates made of dialuminium trioxide and titanium carbide with dimensions of not more than 48 x 48 mm, for the manufacture of magnetic heads (!) 0 0 ( ¢) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 3L 12 . 87 Official Journal of the European Communities No L 395/557 I Rates of basic duty CN code Description Spain (%) Portugal (%) 7006 00 90 Circular flat lead glass plates, ground and polished with worked edges and having :  a thickness of not less than 3,5 mm and not more than 5 mm,  a diameter of not less than 135 mm and not more than 140 mm,  a density of not less than 2,88 g/cm3 , and ,  a transmission of not less than 87 % at a wavelength of between 450 nm and 800 nm for incorporation into video projectors ( ! ) 0 0 7011 20 00 Gass envelopes, for monochrome cathode ray tubes, having the following dimensions :  diagonal face not less than 3,8 cm and not exceeding 51 cm, and  nominal neck diameter of 13 mm , 20 mm, 29 mm or 37 mm 0 0 7019 90 10 Non-textile glass fibres having a diameter of less than four µm 0 0 7019 31 00 7019 32 00 7019 39 00 Webs, felts , thin sheets and similar products of non-textile glass fibres, of a weight per square metre of not more than 120 g and a fibre diameter, excluding any coating, of not more than 7 µm , for the manufacture of filtration products (!) 0 0 7019 10 59 Yarns of 33 tex + 7,5 %, or a multiple thereof obtained from continuous spun glass filaments having a diamater of not less than 2,5 ^m and not more than 5,1 ^m, other than those treated so as to improve their adhesion to elastomers 0 0 7019 10 59 Yarns obtained from continuous spun glass filaments having a diameter of not less than 12,5 µm and not more than 13,5 ^.m treated with resorcino-formaldehyde, of not less than 340 tex and not more than 680 tex 2,8 0 7019 10 59 Yarns of 22. tex spun from continuous glass filaments having a diameter of not less than 4,7 and not more than 5,5 ^m 0 0 7019 10 59 Yarns of 33 , 34 or 51 tex + 7,5 %, or a multiple thereof, spun from continuous glass filaments having a diameter of not less than 5,8 ^m and not more than 7,1 | µm 0 0 7410 11 00 7410 12 00 Sheets and plates of polytetrafluoroethylene, with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric, laminated on both sides with copper foil 0 0 7507 1 1 00 Tubes of nickel , not alloyed ; of a purity not less than 99 % by weight , not deviating from straightness lengthwise by more than 1 mm per 150 cm of length ; and with an outside diameter either :  not less than 213,36 mm and not more than 214 mm, or  not less than 209,95 mm and not more than 210,59 mm, or  not less than 168,28 mm and not more than 168,78 mm 0 0 7602 00 19 Waste of aluminium, other (including factory rejects) 0 0 8104 90 10 Ground and polished magnesium sheets whose dimensions do not exceed 1 500 x 2 000 mm, coated on one side with epoxy resin , insensitive to light 0 0 8103 90 10 Wire of unalloyed tantalum , of a diameter not less than 0,2 mm and not more than 0,5 mm, for the manufacture of capacitors ( ¢) 0 0 8111 00 11 Electrolytic manganese of a purity of at least 99,7 % by weight, for the chemical industry (') 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . J7No L 395/558 Official Journal of the European Communities Rates of basic duty CN code Description Spain (%) Portugal (%) 8111 00 11 Electrolytic manganese of a purity of at least 99,7 % by weitht , for the production of 0 0 8108 10 90 Waste and scrap titanium . . . . 0 0 8108 10 10 Titanium sponge . . . . 0 0 8421 99 00 Components of separators for the separation or purification of gases from gas mixtures, consisting of a bundle of permeable hollow fibres passing through a block of plastic material at one end and sealed at the other end  the whole being enclosed within a container, whether or not perforated , of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 350 mm 0 0 8421 99 00 5911 90 90 Parts of equipment for the purification of water by reverse osmosis , consisting essentially of plastic-based membranes , supported internally by woven or non-woven textile materials which are wound round a perforated tube, and enclosed in a cylindrical plastic casing of wall-thickness of not greater than 4 mm, whether or not housed in a cylinder of wall-thickness of not less than 5 mm 0 0 8421 99 00 Parts of equipment, for the purification of water by reverse osmosis, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls, embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end , whether or not housed in a cylinder 0 0 8439 99 00 Suction roll shells , not drilled, being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm, for use in machinery for 0 0 8469 21 00 Typewriters with braille characters . . . . . . . . . . . . . . . . . . . . . . . . . . 0 0 8469 29 00 ll 8469 31 00 \ 8469 39 00 \ 8469 21 00 Electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head , print and issue text on tape 0 0 8401 40 10 8401 40 90 Integrally forged, rough-turned components , with unit weights of more than 0 0 8483 10 90 Integrally forged and roughly shaped generator and turbine shafts of a weight 0 0 8506 19 90 Dry zinc/carbon batteries of a voltage of not less than 5,5 and not more than 6,5 and of a size not exceeding 110x90x5 mm, for incorporation in film cassettes for instant 0 0 8506 19 10 Lithium iodine single cell battery with dimensions of 45 x 9 x 23 mm and a voltage not 0 0 8540 91 00 Tungsten elements coated with insulating material , grids and cathodes for use in the manufacture of electron guns for monochrome cathode-ray tubes ( ¢) 0 0 8540 91 00 Deflector yoke for cathode-ray tubes with an operating frequency of between 3 1 250 Hz and 64 000 Hz incorporating a quadripolar magnet 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 87 Official Journal of the European Communities No L 395/559 Rates of basic duty CN code Description Spain (%) Portugal (%) 8543 80 90 Electromagnetic displays consisting of seven electromagnetic coils , which by means of the residual magnetism in the stators provide indefinite memory, and seven pivoting light-reflecting segment each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm 0 0 8543 80 90 Portable machines for reading and writing braille with tactile read-out and magnetic tape cassette recording systems, microphone and speaker, equipped with a standard electro-mechanical braille typewriter keyboard and an electromechanical braille read-out unit with 20 characters, all contained in a case whose exterior dimensions do not exceed 24 x 36 x 1 1 cm 0 0 8544 19 90 Insulated winding wire of aluminium of a purity of not less than 99,5 % by weight, neither lacquered, varnished nor enamelled, with a total thickness of not less than 0,15 mm and not more than 0,16 mm 0 0 9001 90 90 Octogonal Fresnel lens of acrylic resin unmounted, for use in overhead projectors (') . . 0 0 9001 20 00 Material consisting of a polarizing film, supported on one or both sides by transparent material 0 0 9001 10 10 9001 10 90 Image reverser made up from an assembly of optical fibres 0 0 9002 1 1 00 Adjustable lens unit , having a focal length of between 115 mm and 140 mm, a diameter of not less than 120 mm and not more than 130 mm, and comprising a combination of between four and eight glass or methacrylic lenses, each lens coated on at least one side with a magnesium fluoride layer, for use in the manufacture of video projectors (') . . . . 0 0 9021 30 90 Vascular prostheses of which the largest opening has an internal diameter not exceeding 8 mm 0 0 9021 30 90 Vascular prostheses incorporating a tubular carrier made of yarns enclosed in animal 0 0 9021 30 90 Heart valves and parts thereof 0 0 9021 90 10 Receivers of hearing aids , contained in a housing whose external dimensions excluding connecting points do not exceed 5x6x8 mm 0 0 9021 90 90 Reading appliances for the blind , in which a miniature camera using photo-transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessories 0 0 9110 12 00 Assembly consisting of a printed circuit on which is mounted one quartz oscillator, at least one watch circuit and at least one capacitor, of a thickness not exceeding 5 mm for the manufacture of products falling within Chapter 91 ( ¢) 0 0 9110 90 00 9114 90 00 Assembly consisting of a printed circuit on which is mounted a watch circuit , with a thickness not exceeding 5 mm, for the manufacture of products falling within Chapter 91 ( ¢) 0 0 9608 91 00 Non-fibrous plastic pen-tips with an internal channel 0 0 9613 90 00 Flint wheels , whether or not with guard wheels, for use in the manufacture of non-refillable gas-fuelled pocket lighters (!) 0 0 9613 90 00 Piezo-electric ignition mechanism 0 0 (') Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .